Exhibit 10.4

Execution Version

*** indicates material has been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission. A complete copy of
this agreement has been filed separately with the Securities and Exchange
Commission

LUMP SUM TURNKEY AGREEMENT

for the

ENGINEERING, PROCUREMENT AND CONSTRUCTION

of the

DRIFTWOOD LNG PHASE 4 LIQUEFACTION FACILITY

by and between

DRIFTWOOD LNG LLC

as Owner

and

BECHTEL OIL, GAS AND CHEMICALS, INC.

as Contractor

Dated as of the 10th Day of November, 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                Page No.   ARTICLE I DEFINITIONS      1     1.1      Definitions
     1     1.2      Interpretation      16   ARTICLE II RELATIONSHIP OF OWNER,
CONTRACTOR AND SUBCONTRACTORS      16     2.1      Status of Contractor      16
    2.2      Key Personnel, Organization Chart and Contractor Representative   
  17     2.3      Subcontractors and Sub-subcontractors      17     2.4     
Subcontracts and Sub-subcontracts      17     2.5      Contractor
Acknowledgements      18   ARTICLE III CONTRACTOR’S RESPONSIBILITIES      20    
3.1      Scope of Work      20     3.2      Specific Obligations      20     3.3
     Design and Engineering Work      21     3.4      Spare Parts      22    
3.5      Training Program in General      23     3.6      Environmental
Regulations and Environmental Compliance      23     3.7      Construction
Equipment      23     3.8      Employment of Personnel      24     3.9     
Clean-Up      24     3.10      HSE Plan; Security      25     3.11     
Emergencies      25     3.12      Contractor Permits      26     3.13     
Books, Records and Audits      26     3.14      Tax Accounting      27     3.15
     Temporary Utilities, Roads, Facilities and Storage      27     3.16     
Subordination of Liens      27     3.17      Hazardous Materials      27    
3.18      Quality Control      28     3.19      Reports      28     3.20     
Payment      28     3.21      Commercial Activities      28     3.22      Title
to Materials Found      28     3.23      Survey Control Points and Layout     
28     3.24      Cooperation with Others at the Site      29     3.25     
Integration with other Phases and Projects      29     3.26      Responsibility
for Property      30     3.27      Explosives      30     3.28      Taxes     
31     3.29      Louisiana Sales and Use Taxes Matters      32     3.30     
Equipment Quality      33     3.31      Loss of LNG or Natural Gas      33  
ARTICLE IV OWNER’S RESPONSIBILITIES      33     4.1      Payment and Financing
     33     4.2      Owner Permits      34     4.3      Access to the Site,
Laydown Areas and Off-Site Rights of Way and Easements      34     4.4     
Operation Personnel      35     4.5      Legal Description and Survey      35  
  4.6      Hazardous Materials      35     4.7      Owner-Provided Items      35
 

 

i



--------------------------------------------------------------------------------

                Page No.     4.8      Commissioning Storage      36     4.9     
Owner Representative      36   ARTICLE V COMMENCEMENT OF WORK, PROJECT SCHEDULE,
AND SCHEDULING OBLIGATIONS      36     5.1      Commencement of Work      36    
5.2      Limited Notice to Proceed/Notice to Proceed      36     5.3     
Project Schedule      38     5.4      CPM Schedule Submissions      38     5.5
     Recovery and Recovery Schedule      39     5.6      Acceleration and
Acceleration Schedule      40   ARTICLE VI CHANGES; FORCE MAJEURE; AND
OWNER-CAUSED DELAY      40     6.1      Change Orders Requested by Owner      40
    6.2      Change Orders Requested by Contractor      42     6.3      Contract
Price Adjustment; Contractor Documentation      44     6.4      Change Orders
Act as Accord and Satisfaction      44     6.5      Timing Requirements for
Notifications and Change Order Requests by Contractor      44     6.6     
Evidence of Funds      45     6.7      Adjustment Only Through Change Order     
45     6.8      Force Majeure      45     6.9      Extensions of Time and
Adjustment of Compensation      46     6.10      Delay      46     6.11     
Contractor Obligation to Mitigate Delay      46   ARTICLE VII CONTRACT PRICE AND
PAYMENTS TO CONTRACTOR      46     7.1      Contract Price      46     7.2     
Interim Payments      47     7.3      Final Completion and Final Payment      49
    7.4      Payments Not Acceptance of Work      50     7.5      Payments
Withheld      50     7.6      Interest on Late Payments and Improper Collection
     50     7.7      Offset      51     7.8      Procedure for Withholding,
Offset and Collection on the Letter of Credit      51     7.9      Payment Error
     51   ARTICLE VIII TITLE AND RISK OF LOSS      51     8.1      Title      51
    8.2      Risk of Loss      52   ARTICLE IX INSURANCE AND LETTER OF CREDIT   
  53     9.1      Insurance      53     9.2      Irrevocable Standby Letter of
Credit      53     9.3      DSU Insurance      54   ARTICLE X OWNERSHIP OF
DOCUMENTATION      55     10.1      Work Product      55     10.2      Owner
Provided Documents      57     10.3      License to Use Liquefaction Facility   
  57     10.4      BASF      57   ARTICLE XI COMPLETION      58     11.1     
Reserved      58     11.2      Notice of RFSU, Delivery of Feed Gas for
Commissioning, Start Up and Performance Testing, and LNG Production      58    
11.3      Notice and Requirements for Substantial Completion      59  

 

ii



--------------------------------------------------------------------------------

                Page No.     11.4      Owner Acceptance of RFSU and Substantial
Completion      60     11.5      Minimum Acceptance Criteria and Performance
Liquidated Damages      61     11.6      Punchlist      62     11.7      Notice
and Requirements for Final Completion      63     11.8      Operations
Activities      63   ARTICLE XII WARRANTY AND CORRECTION OF WORK      64    
12.1      Warranty      64     12.2      Correction of Work Prior to Substantial
Completion      65     12.3      Correction of Work After Substantial Completion
     65     12.4      Assignability of Warranties      66     12.5      Waiver
of Implied Warranties      66   ARTICLE XIII DELAY LIQUIDATED DAMAGES AND
SCHEDULE BONUS      67     13.1      Delay Liquidated Damages      67     13.2
     Schedule Bonus      67   ARTICLE XIV CONTRACTOR’S REPRESENTATIONS      67  
  14.1      Corporate Standing      67     14.2      No Violation of Law;
Litigation      67     14.3      Licenses      67     14.4      No Breach     
67     14.5      Corporate Action      67     14.6      Financial Solvency     
68   ARTICLE XV OWNER’S REPRESENTATIONS      68     15.1      Standing      68  
  15.2      No Violation of Law; Litigation      68     15.3      Licenses     
68     15.4      No Breach      68     15.5      Corporate Action      68    
15.6      Financial Solvency      68   ARTICLE XVI DEFAULT, TERMINATION AND
SUSPENSION      68     16.1      Default by Contractor      68     16.2     
Termination for Convenience by Owner      70     16.3      Suspension of Work   
  70     16.4      Suspension by Contractor      71     16.5      Termination by
Contractor      71     16.6      Termination in the Event of an Extended Force
Majeure      72     16.7      Termination in the Event of Delayed Notice to
Proceed      72     16.8      Contractor’s Right to Terminate      72  
ARTICLE XVII RELEASES AND INDEMNITIES      72     17.1      General
Indemnification      72     17.2      Injuries to Contractor’s Employees and
Damage to Contractor’s Property      74     17.3      Injuries to Owner’s
Employees and Damage to Owner’s Property      74     17.4      Patent and
Copyright Indemnification Procedure      76     17.5      Lien Indemnification
     76     17.6      Owner’s Failure to Comply with Applicable Law      77    
17.7      Landowner Claims      77     17.8      Legal Defense      77     17.9
     Enforceability      78   ARTICLE XVIII DISPUTE RESOLUTION      78     18.1
     Negotiation      78  

 

iii



--------------------------------------------------------------------------------

                Page No.     18.2      Arbitration      79     18.3     
Continuation of Work During Dispute      79     18.4      Escrow of Certain
Disputed Amounts By Owner      79   ARTICLE XIX CONFIDENTIALITY      80     19.1
     Contractor’s Obligations      80     19.2      Owner’s Obligations      80
    19.3      Definitions      80     19.4      Exceptions      80     19.5     
Equitable Relief      81     19.6      Term      81   ARTICLE XX LIMITATION OF
LIABILITY      81     20.1      Contractor Aggregate Liability      81     20.2
     Limitation on Contractor’s Liability for Liquidated Damages      83    
20.3      Liquidated Damages In General      83     20.4      Consequential
Damages      84     20.5      Exclusive Remedies      84     20.6     
Applicability      84     20.7      Term Limit      85   ARTICLE XXI
MISCELLANEOUS PROVISIONS      85     21.1      Entire Agreement      85     21.2
     Amendments      85     21.3      Joint Effort      85     21.4     
Captions      85     21.5      Notice      85     21.6      Severability      86
    21.7      Assignment      86     21.8      No Waiver      86     21.9     
Governing Law      86     21.10      Successors and Assigns      87     21.11
     Attachments and Schedules      87     21.12      Obligations      87    
21.13      Further Assurances      87     21.14      Priority      87     21.15
     Restrictions on Public Announcements      87     21.16      Potential
Lenders, Potential Equity Investors and Equity Participants      87     21.17
     Foreign Corrupt Practices Act      88     21.18      Parent Guarantee     
88     21.19      Language      88     21.20      Counterparts      88     21.21
     Federal Energy Regulatory Commission Approval      88     21.22     
Owner’s Lender      88     21.23      Independent Engineer      88     21.24
     Liquefaction Facility      89     21.25      Survival      89  

 

iv



--------------------------------------------------------------------------------

LIST OF ATTACHMENTS AND SCHEDULES

 

ATTACHMENT 1    Scope of Work and Basis of Design

SCHEDULE 1-1

  

Scope of Work

SCHEDULE 1-2

  

FEED Documents

ATTACHMENT 2    Contractor Deliverables ATTACHMENT 3    Payment Schedule

SCHEDULE 3-1

  

Milestone Payment Schedule

SCHEDULE 3-2

  

Monthly Payment Schedule

ATTACHMENT 4    Form of Change Order

SCHEDULE 4-1

  

Change Order Form

SCHEDULE 4-2

  

Unilateral Change Order Form

SCHEDULE 4-3

  

Contractor’s Change Order Request Form/Contractor’s Response to a Change Order
Proposed by Owner

SCHEDULE 4-4

  

Unit Rates for Change Orders Performed on a Time and Material Basis

ATTACHMENT 5    Project Schedule ATTACHMENT 6    Key Personnel and Contractor’s
Organization ATTACHMENT 7    Approved Subcontractors and Sub-subcontractors and
List of Major Equipment ATTACHMENT 8    Form of Limited Notice to Proceed and
Notice to Proceed

SCHEDULE 8-1

  

Form of Limited Notice to Proceed

SCHEDULE 8-2

  

Form of Notice to Proceed

ATTACHMENT 9    Form of Contractor’s Invoices

SCHEDULE 9-1

  

Form of Contractor’s Interim Invoice

SCHEDULE 9-2

  

Form of Contractor’s Final Invoice

ATTACHMENT 10    HS&E Plan Requirements ATTACHMENT 11    Form of Lien and Claim
Waivers

SCHEDULE 11-1

  

Contractor’s Interim Conditional Lien Waiver

SCHEDULE 11-2

  

Contractor’s Interim Unconditional Lien Waiver

SCHEDULE 11-3

  

Subcontractor’s Interim Conditional Lien Waiver

SCHEDULE 11-4

  

Subcontractor’s Interim Unconditional Lien Waiver

 

v



--------------------------------------------------------------------------------

SCHEDULE 11-5

  

Contractor’s Final Conditional Lien and Claim Waiver

SCHEDULE 11-6

  

Contractor’s Final Unconditional Lien and Claim Waiver

SCHEDULE 11-7

  

Subcontractor’s Final Conditional Lien and Claim Waiver

SCHEDULE 11-8

  

Subcontractor’s Final Unconditional Lien and Claim Waiver

ATTACHMENT 12    Form of RFSU Completion Certificate ATTACHMENT 13    Form of
Substantial Completion Certificate ATTACHMENT 14    Form of Final Completion
Certificate ATTACHMENT 15    Insurance ATTACHMENT 16    Contractor Permits
ATTACHMENT 17    Owner Permits ATTACHMENT 18    Form of Irrevocable, Standby
Letter of Credit ATTACHMENT 19    Performance Tests and Commissioning Tests
ATTACHMENT 20    Performance Guarantee, Performance Liquidated Damages, Minimum
Acceptance Criteria, and Delay Liquidated Damages ATTACHMENT 21    Owner
Provided Items and Responsibility ATTACHMENT 22    Pre-Commissioning,
Commissioning, Start-Up, and Training ATTACHMENT 23    Form of Operating Spare
Parts List and Capital Spare Parts List ATTACHMENT 24    Work in Turned-Over
Facility ATTACHMENT 25    Site and Off-Site Rights of Way and Easements
ATTACHMENT 26    Landowner and Stakeholder Access ATTACHMENT 27    Form of
Acknowledgement and Consent Agreement ATTACHMENT 28    Form of Owner
Confirmations

SCHEDULE 28-1

  

Form of Owner Quarterly Confirmation

ATTACHMENT 29    Independent Engineer Activities ATTACHMENT 30    Form of Escrow
Agreement ATTACHMENT 31    Provisional Sums ATTACHMENT 32    Form of Parent
Guarantee

 

vi



--------------------------------------------------------------------------------

DRIFTWOOD LNG PHASE 4 LIQUEFACTION FACILITY

ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT

THIS ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT (this “Agreement”),
dated as of the 10th Day of November, 2017 (the “Contract Date”), is entered
into by and between DRIFTWOOD LNG LLC, a Delaware limited liability company,
having its principal place of business at 1201 Louisiana Street, Suite 3100,
Houston, Texas 77002 (“Owner”), and BECHTEL OIL, GAS AND CHEMICALS, INC., a
Delaware corporation, having an address at 3000 Post Oak Boulevard, Houston,
Texas 77056 (“Contractor” and, together with Owner, each a “Party” and together
the “Parties”).

RECITALS

WHEREAS, Owner desires to enter into an agreement with Contractor to provide
services for the following:

(a) the engineering, procurement and construction of (i) a turnkey LNG
liquefaction facility comprised of Project 5 (as defined below), with a nominal
production capacity of approximately 5.2 mtpa to be owned by Owner, located at
the Phase 4 Site (as defined below), related utilities and OSBL Facilities, and
all related appurtenances thereto (as more fully described below, the “Phase 4
Liquefaction Facility”) and (ii) certain modifications and improvements to the
Phase 1 Liquefaction Facility, the Phase 2 Liquefaction Facility and the Phase 3
Liquefaction Facility as set forth in Attachment 1; and

(b) the commissioning, start-up and testing of the Phase 4 Liquefaction
Facility, all as further described herein; and

WHEREAS, Contractor, itself or through its vendors, suppliers, and
subcontractors, desires to provide the foregoing engineering, procurement,
construction, commissioning, start-up and testing services on a turnkey lump sum
basis;

NOW THEREFORE, in consideration of the mutual covenants herein contained and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. In addition to other defined terms used throughout this
Agreement, when used herein, the following capitalized terms have the meanings
specified in this Section 1.1.

“AAA” has the meaning set forth in Section 18.2.

“AAA Rules” has the meaning set forth in Section 18.2.

“Acceleration Schedule” has the meaning set forth in Section 5.6A.

“Affiliate” means any Person that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with a
Party. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or otherwise.

“Aggregate Cap” has the meaning set forth in Section 20.1A.

“Aggregate Provisional Sum” has the meaning set forth in Section 7.1A.

“Agreement” means this Agreement for the performance of the Work (including all
Attachments and Schedules attached hereto) for the Phase 4 Liquefaction
Facility, as it may be amended from time to time in accordance with this
Agreement.

 

1



--------------------------------------------------------------------------------

“Amended Technical Services Agreement” means the First Amended and Restated
Technical Services Agreement between Owner and Contractor, dated as of the
Contract Date and any amendments thereto.

“Applicable Codes and Standards” means any and all codes, standards or
requirements applicable to the Work set forth or listed in Attachment 1, in any
Applicable Law (subject to an adjustment by Change Order in accordance with
Section 6.2A.1), or which are set forth or listed in any document or Drawing
listed in Attachment 1, which codes, standards and requirements shall govern
Contractor’s performance of the Work, as provided herein, provided that, with
respect to Applicable Codes and Standards which are not set forth in any
Applicable Law, any reference herein to such Applicable Codes and Standards
shall refer to those Applicable Codes and Standards set forth or listed in any
document or Drawing listed in Attachment 1.

“Applicable Law” means all laws, statutes, ordinances, orders (including
presidential orders), decrees, injunctions, licenses, Permits, approvals, rules
and regulations, including any conditions thereto, of any Governmental
Instrumentality having jurisdiction over the Parties or all or any portion of
the Site, the Off-Site Rights of Way and Easements or Project 5 or performance
of all or any portion of the Work or the operation of Project 5, or other
legislative or administrative action of a Governmental Instrumentality, or a
final decree, judgment or order of a court which relates to the performance of
Work hereunder.

“BASF” means BASF SE, a company located at 67056 Ludwigshafen, Federal Republic
of Germany.

“Books and Records” has the meaning set forth in Section 3.13A.

“Building Furniture and Equipment Provisional Sum” has the meaning set forth in
Attachment 31.

“Bulk Order Subcontractors” means the Subcontractors listed as such in
Attachment 7.

“Business Day” means every Day other than a Saturday, a Sunday or a Day that is
an official holiday for employees of the federal government of the United States
of America.

“CAD” has the meaning set forth in Section 3.3E.

“Capital Spare Part Provisional Sum” has the meaning set forth in Attachment 31.

“Capital Spare Parts” has the meaning set forth in Section 3.4B.

“Capital Spare Parts List” has the meaning set forth in Section 3.4B.

“Carve-Outs” has the meaning set forth in Section 20.1.

“Change in Law” means any amendment, modification, superseding act, deletion,
addition or change in or to any Applicable Law (excluding changes to Tax laws
where such Taxes are based upon Contractor’s Net Income) that occurs and takes
effect after February 28, 2017. A Change in Law shall include any official
change in the interpretation or application of any Applicable Law (including
Applicable Codes and Standards set forth in Applicable Law); provided that such
change is expressed in writing by the applicable Governmental Instrumentality.

“Change Order” means, after the execution of this Agreement, any of the
following: (i) a written order issued by Owner to Contractor, in the form of
Schedule 4-2, (ii) a written instrument signed by both Parties in the form of
Schedule 4-1, in each case executed pursuant to the applicable provisions of
Article 6, or (iii) a determination issued pursuant to Article 18, that
authorizes an addition to, deletion from, suspension of, or any other
modification or adjustment to the requirements of this Agreement, including the
Work or any Changed Criteria.

“Changed Criteria” has the meaning set forth in Section 6.1A.

“Chart” means Chart Energy & Chemicals, Inc., a Delaware corporation.

 

2



--------------------------------------------------------------------------------

“Chart Design” means any Work Product furnished by Chart or its Affiliates under
any Subcontract or Sub-subcontract.

“Chart Design Derivation” means adaptations, modifications or changes to any
Chart Design that is subject to the Chart License Agreement, by a Person other
than Chart, Contractor, Contractor’s Affiliates, any Subcontractor or any
Sub-subcontractor.

“Chart Intellectual Property” has the meaning set forth in Section 10.1D.1.

“Chart License Agreement” has the meaning set forth in Section 10.1D.1.

“Chart Sublicense Agreement” has the meaning set forth in Section 10.1D.1.

“Collateral Agent” means the collateral agent under the credit agreement for the
financing of Project 5.

“Commissioning Feed Gas” has the meaning set forth in Section 4.7C.

“Commissioning LNG” has the meaning set forth in Section 11.2C.

“Commissioning Period” has the meaning set forth in Attachment 20.

“Confidential Information” has the meaning set forth in Section 19.3.

“Confirmed Acceleration Directive” has the meaning set forth in Section 5.6A.

“Consequential Damages” has the meaning set forth in Section 20.4A.

“Construction Equipment” means the equipment, machinery, structures,
scaffolding, materials, tools, supplies and systems owned, rented or leased by
Contractor or its Subcontractors or Sub-subcontractors for use in accomplishing
the Work, but not intended for incorporation into Project 5.

“Construction Equipment Lessor” means the Subcontractor or Sub-subcontractor, as
the case may be, who rents or leases Construction Equipment.

“Contract Date” has the meaning set forth in the preamble.

“Contract Price” has the meaning set forth in Section 7.1, as may be adjusted by
Change Order in accordance with the terms of this Agreement.

“Contractor” has the meaning set forth in the preamble hereto.

“Contractor Existing Intellectual Assets” has the meaning set forth in
Section 10.1A.

“Contractor Group” means (i) Contractor and its Affiliates and (ii) the
respective directors, officers, agents, employees, and representatives of each
Person specified in clause (i) above.

“Contractor Permits” means the Permits listed in Attachment 16 and any other
Permits (not listed in either Attachment 16 or Attachment 17) necessary for
performance of the Work which are required to be obtained in Contractor’s name
pursuant to Applicable Law and Applicable Codes and Standards.

“Contractor Representative” means that Person or Persons designated by
Contractor in a written notice to Owner specifying any and all limitations of
such Person’s authority, and acceptable to Owner, who shall have complete
authority to act on behalf of Contractor on all matters pertaining to this
Agreement or the Work including giving instructions and making changes in the
Work. The Contractor Representative as of the Contract Date is designated in
Section 2.2B.

“Contractor’s Confidential Information” has the meaning set forth in
Section 19.2.

 

3



--------------------------------------------------------------------------------

“Cool Down” means the controlled process by which a process system is taken from
its ambient condition (purged and cleaned of air, moisture and debris, etc.) and
cooled down to its cryogenic temperature (at or below—260°F), which shall be set
forth in the Project Commissioning Plan. A system has achieved “Cool Down” when
it has reached its cryogenic temperature in a stable condition.

“Corrective Work” has the meaning set forth in Section 12.3.

“CPM Schedule” has the meaning set forth in Section 5.4.

“Customs, Tariffs and Duties Provisional Sum” has the meaning set forth in
Attachment 31.

“Currency Provisional Sum” has the meaning set forth in Attachment 31.

“Daily Quantities” has the meaning set forth in Section 11.2B.

“Day” means a calendar day.

“Default” has the meaning set forth in Section 16.1A.

“Defect” or “Defective” has the meaning set forth in Section 12.1A.

“Defect Correction Period” means the period commencing upon Substantial
Completion and ending eighteen (18) months thereafter.

“Delay Liquidated Damages” has the meaning set forth in Section 13.1.

“Design Basis” means the basis of design and technical limits and parameters of
the Phase 4 Liquefaction Facility and the modifications and improvements to the
Phase 1 Liquefaction Facility, the Phase 2 Liquefaction Facility and the Phase 3
Liquefaction Facility, in each case, as set forth in Attachment 1.

“Disclosing Party” has the meaning set forth in Section 19.3.

“Dispute” has the meaning set forth in Section 18.1.

“Dispute Notice” has the meaning set forth in Section 18.1.

“Drawings” means the graphic and pictorial documents showing the design,
location and dimensions of the Phase 4 Liquefaction Facility and the
modifications and improvements to the Phase 1 Liquefaction Facility, the Phase 2
Liquefaction Facility and the Phase 3 Liquefaction Facility as set forth in
Attachment 1, generally including plans, elevations, sections, details,
schedules and diagrams, which are prepared as a part of and during the
performance of the Work.

“Effective Date” means the earlier of the date on which Owner issues the
(i) Limited Notice to Proceed in accordance with Section 5.1 or (ii) NTP in
accordance with Section 5.2B.

“Employment Taxes” has the meaning set forth in Section 3.28B.

“EPC Agreements” means this Agreement, the Phase 1 EPC Agreement, the Phase 2
EPC Agreement and the Phase 3 EPC Agreement, and “EPC Agreement” means any one
of them. For the avoidance of doubt, “other EPC Agreement” means an EPC
Agreement other than this Agreement.

“Equipment” means all equipment, materials, supplies, software, licenses and
systems required for the completion of and incorporation into the Phase 4
Liquefaction Facility and the Phase 1 Liquefaction Facility, the Phase 2
Liquefaction Facility and the Phase 3 Liquefaction Facility for the
modifications and improvements thereto as set forth in Attachment 1.
Notwithstanding the foregoing, equipment required to be engineered, procured or
constructed under the Phase 1 EPC Agreement, the Phase 2 EPC Agreement or the
Phase 3 EPC Agreement shall not be considered Equipment under this Agreement.

 

4



--------------------------------------------------------------------------------

“Escrow Agent” means the escrow agent under the Escrow Agreement.

“Escrow Agreement” means the escrow agreement between Owner, Escrow Agent and
Contractor, which shall be in the form attached hereto as Attachment 30.

“Escrowed Amounts” has the meaning set forth in Section 18.4.

“Excessive Monthly Precipitation” means that the total precipitation measured at
the Site for the Month that the event in question occurred has exceeded the
following selected probability levels for such Month for Weather Station 165078
LCH Lake Charles AP LA, as specified in the National Oceanic and Atmospheric
Administration publication titled “Climatography of the U.S. No. 81, Supplement
No. 1, Monthly Precipitation Probabilities and Quintiles, 1971-2000”:

 

  (1) For the period from Contractor’s mobilization to the Site until
twenty-five (25) Months after NTP, the selected probability level of 0.6 shall
apply; and

 

  (2) For all other periods after Contractor’s mobilization to the Site, the
selected probability level of 0.8 shall apply.

The Parties recognize that the assessment as to whether or not total
precipitation measured at the Site for a given Month constitutes Excessive
Monthly Precipitation can only be made after the end of the Month in question.

“External Factors” has the meaning set forth in Section 5.3C.1.

“FEED Documents” has the meaning set forth in Attachment 1.

“Feed Gas” means the Natural Gas that is to be used as feed stock for the Phase
4 Liquefaction Facility. The composition and delivery conditions of the Feed Gas
are referenced in Attachment 1.

“FERC” means the Federal Energy Regulatory Commission.

“FERC Authorization” means the authorization by the FERC granting to Owner the
approvals requested in that certain application filed by Owner with the FERC on
March 31, 2017, in Docket No. CP17-117-000 (as may be amended from time to time)
pursuant to Section 3(a) of the Natural Gas Act and the corresponding
regulations of the FERC.

“FERC Authorization for Commissioning” has the meaning set forth in
Section 11.2A.

“Final Completion” means that all Work and all other obligations under this
Agreement (except for that Work and obligations that survive the termination or
expiration of this Agreement, including obligations for Warranties and
correction of Defects pursuant to Section 12.3 and any other obligations covered
under Section 11.7), are fully and completely performed in accordance with the
terms of this Agreement, including: (i) the achievement of Substantial
Completion; (ii) the completion of all Punchlist items for Project 5;
(iii) delivery by Contractor to Owner of a fully executed Final Conditional Lien
and Claim Waiver in the form of Schedule 11-5; (iv) delivery by Contractor to
Owner of all documentation required to be delivered under this Agreement as a
prerequisite of achievement of Final Completion, including Record Drawings;
(v) removal from the Site of all of Contractor’s, Subcontractors’ and
Sub-subcontractors’ personnel, supplies, waste, materials, rubbish, and
temporary facilities; (vi) delivery by Contractor to Owner of fully executed
Final Conditional Lien and Claim Waivers from all Lien Waiver Subcontractors in
the form of Schedule 11-7; (vii) fully executed Final Conditional Lien and Claim
Waivers from Major Sub-subcontractors in a form substantially similar to the
form of Schedule 11-7; (viii) delivery by Contractor to Owner of a Final
Completion Certificate in the form of Attachment 14 and as required under
Section 11.7; (ix) Contractor has, pursuant to Section 3.4, delivered to Project
5 all Operating Spare Parts and Capital Spare Parts required by the Operating
Spare Parts List and Capital Spare Parts List to be delivered to Project 5 prior
to Final Completion; and (x) if pursuant to Section 11.5A Substantial Completion
was achieved without Contractor having achieved the Performance Guarantee,
Contractor has achieved the Performance Guarantee or has paid the applicable
Performance Liquidated Damages.

 

5



--------------------------------------------------------------------------------

“Final Completion Certificate” has the meaning set forth in Section 11.7.

“Final Conditional Lien and Claim Waiver” means the waiver and release provided
to Owner by Contractor, Lien Waiver Subcontractors and Major Sub-subcontractors
in accordance with the requirements of Section 7.3, which shall be in the form
of Attachment 11, Schedules 11-5 and 11-7.

“Final Unconditional Lien and Claim Waiver” means the waiver and release
provided to Owner by Contractor, Lien Waiver Subcontractors and Major
Sub-subcontractors in accordance with the requirements of Section 7.3, which
shall be in the form of Attachment 11, Schedules 11-6 and 11-8.

“First Fill Material” has the meaning set forth in Attachment 1.

“Force Majeure” means any act or event that (i) occurs after the Contract Date,
(ii) prevents or delays the affected Party’s performance of its obligations in
accordance with the terms of this Agreement, (iii) is beyond the reasonable
control of the affected Party, not due to its fault or negligence and (iv) could
not have been prevented or avoided by the affected Party through the exercise of
due diligence. Force Majeure may include catastrophic storms or floods,
Excessive Monthly Precipitation, lightning, tornadoes, hurricanes, a named
tropical storm, earthquakes and other acts of God, wars, civil disturbances,
revolution, acts of public enemy, acts of terrorism, credible threats of
terrorism, revolts, insurrections, sabotage, riot, plague, epidemic, commercial
embargoes, expropriation or confiscation of Project 5, epidemics, fires,
explosions, industrial action or strike (except as excluded below), and actions
of a Governmental Instrumentality that were not requested, promoted, or caused
by the affected Party. For avoidance of doubt, Force Majeure shall not include
any of the following: (a) economic hardship unless such economic hardship was
otherwise caused by Force Majeure; (b) changes in market conditions unless any
such change in market conditions was otherwise caused by Force Majeure;
(c) industrial actions and strikes involving only the employees of Contractor,
or any of its Subcontractors; or (d) nonperformance or delay by Contractor or
its Subcontractors or Sub-subcontractors, unless such nonperformance or delay
was otherwise caused by Force Majeure.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Geotechnical Reports” means the following reports listed in Attachment 1,
Schedule 1-2, Table 2-2.

“Good Engineering and Construction Practices” or “GECP” means the generally
accepted practices, skill, care, methods, techniques and standards employed by
the international LNG industry at the time of the Contract Date that are
commonly used in prudent engineering, procurement and construction to safely
design, construct, pre-commission, commission, start-up and test LNG export,
liquefaction and send-out terminal facilities of similar size and type as
Project 5, in accordance with Applicable Law and Applicable Codes and Standards.

“Governmental Instrumentality” means any federal, state or local department,
office, instrumentality, agency, board or commission having jurisdiction over a
Party or any portion of the Work, Project 5, the Site or the Off-Site Rights of
Way and Easements.

“Governmental Instrumentality Assessor” means any Governmental Instrumentality
official or other designee who evaluates and determines the value of a property
for local real estate taxation purposes.

“Guarantee Conditions” means the LNG Production Rate Guarantee Conditions.

“Guaranteed Substantial Completion Date” has the meaning set forth in
Section 5.3B, as may be adjusted by Change Order in accordance with the terms of
this Agreement.

“Guarantor” means Bechtel Global Energy, Inc., a Delaware corporation.

“Hazardous Materials” means any substance that under Applicable Law is
considered to be hazardous or toxic or that is or may be required to be
remediated, including (i) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing polychlorinated

 

6



--------------------------------------------------------------------------------

biphenyls and processes and certain cooling systems that use
chlorofluorocarbons, (ii) any chemicals, materials or substances which are now
or hereafter become defined as or included in the definition of “hazardous
substances,” “hazardous wastes,” “hazardous materials,” “extremely hazardous
wastes,” “restricted hazardous wastes,” “toxic substances,” “toxic pollutants,”
or any words of similar import pursuant to Applicable Law, or (iii) any other
chemical, material, substance or waste, exposure to which is now or hereafter
prohibited, limited or regulated by any Governmental Instrumentality, or which
may be the subject of liability for damages, costs or remediation.

“HAZOP/LOPA Design Change Provisional Sum” has the meaning set forth in
Attachment 31.

“HSE Plan” has the meaning set forth in Section 3.10A and also means “ES&H
Plan”.

“Indemnified Party” means any member of the Owner Group or the Contractor Group,
as the context requires.

“Indemnifying Party” means Owner or Contractor, as the context requires.

“Independent Engineer” means the engineer(s) employed by Lender.

“Insolvency Event” in relation to any Party or Guarantor means the bankruptcy,
insolvency, liquidation, administration, administrative or other receivership or
dissolution of such Party or Guarantor, and any equivalent or analogous
proceedings by whatever name known and in whatever jurisdiction, and any step
taken (including the presentation of a petition or the passing of a resolution
or making a general assignment or filing for the benefit of its creditors) for
or with a view toward any of the foregoing.

“Insurance Provisional Sum” has the meaning set forth in Attachment 31.

“Intellectual Property” has the meaning set forth in Section 10.1A.

“Interim Conditional Lien Waiver” means the conditional waiver and release
provided to Owner by Contractor, Lien Waiver Subcontractors and Major
Sub-subcontractors in accordance with the requirements of Section 7.2D, which
shall be in the form of Attachment 11, Schedules 11-1 and 11-3.

“Interim Unconditional Lien Waiver” means the unconditional waiver and release
provided to Owner by Contractor, Lien Waiver Subcontractors, Major
Sub-subcontractors and Bulk Order Subcontractors in accordance with the
requirements of Section 7.2D, which shall be in the form of Attachment 11,
Schedules 11-2 and 11-4.

“Invoice” means Contractor’s request for a payment pursuant to Section 7.2,
which invoice shall be in the form of Attachment 9.

“Key Personnel” or “Key Persons” has the meaning set forth in Section 2.2A.

“Landowner” means any landowner that has leased land or provided a right of way
or easement to Owner in connection with Project 5.

“Laydown Areas” has the meaning set forth in Attachment 25 (if any).

“Lender” means any entity or entities providing temporary or permanent debt
financing to Owner for Project 5.

“Letter of Credit” has the meaning set forth in Section 9.2.

“Level II” means a level of detail in the CPM Schedule that has three hundred
(300) to four hundred (400) activities and has logical relationships at a
summary level. The work breakdown structure in the Level II CPM Schedule is by
Project 5 phase (engineering, procurement, construction, startup and
commissioning) and discipline/commodity (process engineering, mechanical
engineering, etc. for engineering disciplines and Site work, concrete, steel,
piping, etc. for construction). Critical Major Equipment (including bulk

 

7



--------------------------------------------------------------------------------

material requirements) and Subcontract procurement and deliveries are captured
in the Level II CPM Schedule. All major schedule milestones are shown. The
Level II CPM Schedule may be resource loaded to check staffing levels or
installation rates.

“Level III” means a level of detail in the CPM Schedule which is an
implementation (control) schedule used to direct the Work by providing schedule
parameters to the more detailed implementation level, identify and resolve
schedule problems, status progress in terms of Milestones, measure the impact of
scope changes and delays, develop recovery plans, and support schedule-related
contractual action. The work breakdown structure in the Level III CPM Schedule
is at an area level, and shall involve over two thousand (2,000) activities. The
Level III CPM Schedule is developed with the assistance of and accepted by
Contractor’s Key Personnel. All Major Equipment (including bulk material
requirements) are scheduled at area level and detailed construction activities
at each commodity level follow the same area concept. The Subcontract schedules
are similarly developed for each area, as applicable.

“Lien Waiver Subcontract” means (x) any Subcontract either (i) having an
aggregate value in excess of *** U.S. Dollars (U.S.$***), (ii) multiple
Subcontracts with one Subcontractor that have an aggregate value in excess of
*** U.S. Dollars (U.S.$***), or (iii) entered into with a Major Subcontractor
and (y) any Sub-subcontract with a Sub-subcontractor for those portions of the
Work listed in Section 1.3 of Attachment 7.

“Lien Waiver Subcontractor” is (i) any Subcontractor (excluding Chart, BASF, or
any other Person solely in its capacity as a licensor of Intellectual Property
to Contractor for the Work) who has entered into a Lien Waiver Subcontract or
(ii) any Sub-subcontractor who has entered into a Sub-subcontract for those
portions of the Work listed in Section 1.3 of Attachment 7.

“Limited Notice to Proceed” or “LNTP” has the meaning set forth in Section 5.1.

“Liquefaction Common Areas” has the meaning set forth in Attachment 25.

“Liquefaction Facility” means collectively the Phase 1 Liquefaction Facility,
the Phase 2 Liquefaction Facility, the Phase 3 Liquefaction Facility and the
Phase 4 Liquefaction Facility, as each may be modified from time to time.

“Liquefaction Facility Site” means collectively the Phase 1 Site, the Phase 2
Site, the Phase 3 Site and the Phase 4 Site.

“Liquidated Damages” means Performance Liquidated Damages and Delay Liquidated
Damages.

“LNG” means liquefied Natural Gas.

“LNG Plant” means the facility inside the battery limits of Project 5 consisting
of four liquefaction units and other gas preparation and processing units that
receive, prepare, and process Feed Gas to produce LNG (the LNG Plant together
with the OSBL Facilities and other support facilities comprise Project 5).

“LNG Plant 1” has the meaning set forth in the Phase 1 EPC Agreement and as
referenced in the Scope of Work.

“LNG Plant 2” has the meaning set forth in the Phase 1 EPC Agreement and as
referenced in the Scope of Work.

“LNG Plant 3” has the meaning set forth in the Phase 2 EPC Agreement and as
referenced in the Scope of Work.

“LNG Plant 4” has the meaning set forth in the Phase 3 EPC Agreement and as
referenced in the Scope of Work.

“LNG Plant 5” has the meaning set forth in the Scope of Work.

 

8



--------------------------------------------------------------------------------

“LNG Production Rate” has the meaning set forth in Attachment 20.

“LNG Production Rate Guarantee Conditions” has the meaning set forth in
Attachment 19.

“LNG Production Rate MAC” has the meaning set forth in Attachment 20.

“LNG Production Rate Performance Guarantee” has the meaning set forth in
Attachment 20.

“LNG Production Rate Performance Test” has the meaning set forth in Attachment
20.

“LNG Tanker” means any ocean-going vessel used by Owner or its designee for the
transportation of LNG produced at the Liquefaction Facility.

“LNTP Work” means the Work, if any, defined by the Parties by Change Order which
shall be performed upon issuance of the LNTP.

“Louisiana Ad Valorem Tax” means all Taxes imposed by any Governmental
Instrumentality in the State of Louisiana pursuant to the provisions of Article
VI, Part II Sections 26 and 27 and Article VII of the Louisiana Constitution.

“Louisiana Department of Revenue” means the Department of Revenue for the State
of Louisiana established as provided in Louisiana Revised Statutes
Section 36:451 and any predecessor or successor Governmental Instrumentality.

“Louisiana Enterprise Zone Program” has the meaning set forth in Section 3.29A.

“Louisiana Quality Jobs Program” has the meaning set forth in Section 3.29A.

“Louisiana Sales and Use Taxes” or “Louisiana Sales and Use Taxes” means
Louisiana state, parish and local-option sales and use tax, as such taxes may be
added, extended or modified.

“Louisiana Sales and Use Taxes Provisional Sum” has the meaning set forth in
Attachment 31.

“Major Equipment” means the items of Equipment listed as such in Attachment 7.

“Major Subcontract” means any Subcontract with a Subcontractor for those
portions of the Work listed in Section 1.3 of Attachment 7.

“Major Subcontractor” means a Subcontractor (excluding Chart, BASF, or any other
Person solely in its capacity as a licensor of Intellectual Property to
Contractor for the Work) who enters into a Major Subcontract.

“Major Sub-subcontract” means any Sub-subcontract with a Sub-subcontractor for
those portions of the Work listed in Section 1.4 of Attachment 7.

“Major Sub-subcontractor” means a Sub-subcontractor who enters into a Major
Sub-subcontract.

“Marine Dredging Provisional Sum” has the meaning set forth in Attachment 31.

“Marine Loading Berth” means a trestle, loading platform and loading arms.

“Marine Loading Berth 1” means the Marine Loading Berth that will be part of
Project 1, as further described in the Phase 1 EPC Agreement and as referenced
in the Scope of Work.

“Marine Loading Berth 2” means the Marine Loading Berth that will be part of
Project 3, as further described in the Phase 2 EPC Agreement and as referenced
in the Scope of Work.

“Marine Loading Berth 3” means the Marine Loading Berth that will be part of
Project 4, as further described in the Phase 3 EPC Agreement and as referenced
in the Scope of Work.

 

9



--------------------------------------------------------------------------------

“Milestone” means a designated portion of the Work, as shown in Attachment 3,
Schedule 3-1.

“Minimum Acceptance Criteria” or “MAC” means the LNG Production Rate MAC.

“Minimum Acceptance Criteria Correction Period” has the meaning set forth in
Section 11.5B.

“MMBtu” means million British thermal units.

“MMSCF” means million SCF.

“MMSCFD” means million SCFD.

“Mobilization Payment” has the meaning set forth in Section 7.2A.

“Month” means a Gregorian calendar month; “month” means any period of thirty
(30) consecutive Days.

“Monthly” means an event occurring or an action taken once every Month.

“Monthly Payments” has the meaning set forth in Section 7.2B.

“Monthly Progress Reports” has the meaning set forth in Section 3.19A.3.

“Month N” has the meaning set forth in Section 7.2C.

“Month N-1” means the Month prior to Month N.

“Month N-2” means the Month prior to Month N-1.

“Month N-3” means the Month prior to Month N-2.

“Month N+1” has the meaning set forth in Section 7.2C.1.

“Natural Gas” means combustible gas consisting primarily of methane.

“Net Income” means net profit, determined as gross income less any deductions as
allowed by applicable federal or state law.

“Notice to Proceed” or “NTP” has the meaning set forth in Section 5.2B.

“Off-Site Rights of Way and Easements” means those off-Site rights of way and
easements listed in Attachment 25.

“Operating Spare Part Provisional Sum” has the meaning set forth in Attachment
31.

“Operating Spare Parts” has the meaning set forth in Section 3.4A.

“Operating Spare Parts List” has the meaning set forth in Section 3.4A.

“Operations Activity” or “Operations Activities” has the meaning set forth in
Section 11.8.

“Original Technical Services Agreement” means the Technical Services Agreement
between Owner and Contractor, dated February 29, 2016 and any amendments
thereto.

“OSBL Facilities” has the meaning specified in the Scope of Facilities.

“Outstanding Claims” has the meaning set forth in Section 20.1B.

“Outstanding Claims Amount” has the meaning set forth in Section 20.1B.

“Owner” has the meaning set forth in the preamble hereto.

 

10



--------------------------------------------------------------------------------

“Owner Default” has the meaning set forth in Section 16.5.

“Owner Group” means (i) Owner, its parent, Lender, and each of their respective
Affiliates and (ii) the respective directors, officers, agents, employees and
representatives of each Person specified in clause (i) above.

“Owner Permits” means the Permits listed in Attachment 17 and any other Permits
(not listed in either Attachment 16 or Attachment 17) necessary for performance
of the Work or the operation of the Liquefaction Facility and which are required
to be obtained in Owner’s name pursuant to Applicable Law.

“Owner Personnel” has the meaning set forth in Section 3.5.

“Owner Property Taxes” has the meaning set forth in Section 3.28C.

“Owner Proprietary Work Product” has the meaning set forth in Section 10.2.

“Owner Quarterly Confirmation” has the meaning set forth in Section 4.1A.

“Owner Representative” means that Person or Persons designated by Owner in a
written notice to Contractor who shall have complete authority to act on behalf
of Owner on all matters pertaining to the Work, including giving instructions
and making changes in the Work. The Owner Representative as of the Contract Date
is designated in Section 4.9.

“Owner’s Confidential Information” has the meaning set forth in Section 19.1.

“Owner’s Tax Consultant” means the individual, individuals or entities serving
as Owner’s tax consultant in connection with the Louisiana Sales and Use Taxes
implications of this Agreement, the Projects, the Liquefaction Facility, the
Equipment and the Work.

“P&ID’s” means piping and instrumentation diagrams.

“Parent Guarantee” has the meaning set forth in Section 21.18.

“Party” or “Parties” means Owner and/or Contractor and their successors and
permitted assigns.

“Payment Schedule” means the Milestone payments as set forth in Attachment 3,
Schedule 3-1, and the Monthly Payments set forth in Attachment 3, Schedule 3-2.

“Performance Guarantee” means the LNG Production Rate Performance Guarantee.

“Performance LD Exposure” has the meaning set forth in Section 20.1B.

“Performance Liquidated Damages” has the meaning set forth in Attachment 20.

“Performance Test Procedures” has the meaning set forth in Section 11.3.

“Performance Tests” means the tests performed (including any repetition thereof)
to determine whether Project 5 meets the Performance Guarantee and/or the
Minimum Acceptance Criteria set forth in Attachment 20, which tests shall be as
specified in and consistent with Attachment 19.

“Permit” means any valid waiver, certificate, approval (including FERC
Authorization), consent, license, exemption, variance, franchise, permit,
authorization or similar order or authorization from any Governmental
Instrumentality required to be obtained or maintained in connection with Project
5, the Site, the Work or the Off-Site Rights of Way and Easements, including any
condition or requirement imposed under any of the foregoing.

 

11



--------------------------------------------------------------------------------

“Person” means any individual, company, joint venture, corporation, partnership,
association, joint stock company, limited liability company, trust, estate,
unincorporated organization, Governmental Instrumentality or other entity having
legal capacity.

“Phase 1 EPC Agreement” means the engineering, procurement and construction
agreement being contemplated by (or if executed, then between) Owner and
Contractor for the engineering, procurement, construction, commissioning,
start-up and testing of the Phase 1 Liquefaction Facility, to be located at the
Phase 1 Site.

“Phase 1 Liquefaction Facility” means the facilities that are to be engineered,
procured and constructed pursuant to the Phase 1 EPC Agreement, including
Project 1 and Project 2, as further described in the Phase 1 EPC Agreement.

“Phase 1 Site” means those areas where the Phase 1 Liquefaction Facility will be
located as shown in greater detail in Attachment 25.

“Phase 2 EPC Agreement” means the engineering, procurement and construction
agreement being contemplated by (or if executed, then between) Owner and
Contractor for the engineering, procurement, construction, commissioning,
start-up and testing of the Phase 2 Liquefaction Facility, to be located at the
Phase 2 Site.

“Phase 2 Liquefaction Facility” means the facilities that are to be engineered,
procured and constructed pursuant to the Phase 2 EPC Agreement, if the Phase 2
EPC Agreement is executed, including Project 3, as further described in the
Phase 2 EPC Agreement.

“Phase 2 Site” means those areas where the Phase 2 Liquefaction Facility will be
located as further described in this Agreement and as shown in greater detail in
Attachment 25.

“Phase 3 EPC Agreement” means the engineering, procurement and construction
agreement being contemplated by (or if executed, then between) Owner and
Contractor for the engineering, procurement, construction, commissioning,
start-up and testing of the Phase 3 Liquefaction Facility, to be located at the
Phase 3 Site.

“Phase 3 Liquefaction Facility” means the facilities that are to be engineered,
procured and constructed pursuant to the Phase 3 EPC Agreement, if the Phase 3
EPC Agreement is executed, including Project 4, as further described in the
Phase 3 EPC Agreement.

“Phase 3 Site” means those areas where the Phase 3 Liquefaction Facility will be
located as shown in greater detail in Attachment 25.

“Phase 4 Liquefaction Facility” has the meaning set forth in the recitals.

“Phase 4 Site” means those areas where the Phase 4 Liquefaction Facility will be
located as shown in greater detail in Attachment 25.

“Potential Lender” has the meaning set forth in Section 21.16A.

“Pre-Substantial Completion Liabilities” has the meaning set forth in
Section 20.1B.

“Projects” means Project 1, Project 2, Project 3, Project 4 and Project 5, and
“Project” means Project 5. For the avoidance of doubt, “other Project” means any
of the Projects other than Project 5.

“Project 1” means LNG Plant 1 and Tank 1, Tank 2, Marine Loading Berth 1, and
utilities and OSBL Facilities for LNG Plant 1 to receive Natural Gas, produce
LNG, transfer LNG to Tank 1 and Tank 2, and load LNG onto LNG Tankers at Marine
Loading Berth 1, and that will be the first of the Projects expected to reach
“Substantial Completion” (as defined in the Phase 1 EPC Agreement).

 

12



--------------------------------------------------------------------------------

“Project 2” means LNG Plant 2 , and utilities and OSBL Facilities for LNG Plant
2 to receive Natural Gas, produce LNG, transfer LNG to Tank 1 and Tank 2, and
load LNG to Marine Loading Berth 1, and that will be the second of the Projects
expected to reach “Substantial Completion” (as defined in the Phase 1 EPC
Agreement).

“Project 3” means LNG Plant 3 and Marine Loading Berth 2, and utilities and OSBL
Facilities for LNG Plant 3 to receive Natural Gas, produce LNG, transfer LNG to
Tank 1 and Tank 2, and load LNG to Marine Loading Berth 1 and onto LNG Tankers
at Marine Loading Berth 2, and that will be the third of the Projects expected
to reach “Substantial Completion” (as defined in the Phase 2 EPC Agreement).

“Project 4” means LNG Plant 4, Tank 3 and Marine Loading Berth 3, and utilities
and OSBL Facilities for LNG Plant 4 to receive Natural Gas, produce LNG,
transfer LNG to Tank 1, Tank 2 and Tank 3, and load LNG to Marine Loading Berths
1 and 2 and onto LNG Tankers at Marine Loading Berth 3, and that will be the
fourth of the Projects expected to reach “Substantial Completion” (as defined in
the Phase 3 EPC Agreement).

“Project 5” means LNG Plant 5 and utilities and OSBL Facilities for LNG Plant 5
to receive Natural Gas, produce LNG, transfer LNG to Tank 1, Tank 2 and Tank 3,
and load LNG to Marine Loading Berths 1, 2 and 3, and that will be the fifth of
the Projects expected to reach Substantial Completion, as further described in
the Scope of Work.

“Project Commissioning Plan” means the detailed plan which shall be provided by
Contractor to Owner in accordance with Attachment 22.

“Project Insurances” has the meaning set forth in Attachment 31.

“Project Schedule” means the schedule for performance of the Work, including the
date for NTP, the Target Substantial Completion Date and the Guaranteed
Substantial Completion Date, as more particularly described in Attachment 5.

“Property Taxes Provisional Sum” has the meaning set forth in Attachment 31.

“Provisional Sum” means, collectively or individually, the Currency Provisional
Sum, the HAZOP/LOPA Design Change Provisional Sum, the Insurance Provisional
Sum, the Marine Dredging Provisional Sum, the Customs, Tariffs and Duties
Provisional Sum, the Building Furniture and Equipment Provisional Sum, the
Operating Spare Part Provisional Sum, the Capital Spare Part Provisional Sum,
the Louisiana Sales and Use Taxes Provisional Sum and the Property Taxes
Provisional Sum.

“PSIG” means pounds per square inch, gauge.

“Punchlist” means a list of those finishing items required to complete the Work,
the completion of which shall not materially interrupt nor affect the safe
operation of all or any part of Project 5 after Substantial Completion, as more
fully described in Section 11.6 of this Agreement.

“Qualified Research Expenditures” means the costs funded by Owner under this
Agreement that are incurred in connection with Work performed by Contractor, its
Subcontractors and Sub-subcontractors which meet all of the requirements of
Section 174 and 41(d)(1) of the Internal Revenue Code of 1986, as amended, and
which are related to the development or improvement of a business component of
Project 5.

“Qualifying Subcontractor” has the meaning set forth in Section 20.4B.

“Ready for Performance Testing” means that all of the following have occurred
with respect to Project 5: (i) Project 5 has started operation and successfully
produced LNG; (ii) all OSBL Facilities and modifications and improvements to the
Phase 1 Liquefaction Facility, the Phase 2 Liquefaction Facility and the Phase 3
Liquefaction Facility as set forth in Attachment 1 required for Project 5 to
start operation and successfully produce LNG are operational sufficiently to
start the Performance Test; (iii) Contractor has completed all procurement,
fabrication, assembly, erection, installation and pre-commissioning checks and
tests of Project 5 to ensure that the entire Work, and each component thereof,
of Project 5 was sufficiently

 

13



--------------------------------------------------------------------------------

fabricated, assembled, erected and installed so as to be capable of being
operated safely within the requirements contained in this Agreement; and
(iv) all portions of Project 5 have attained the state of completion necessary
for commencement of the LNG Production Rate Performance Test for Project 5.

“Ready for Start Up” or “RFSU” means that all of the following have occurred:
(i) Contractor has completed all applicable Work in accordance with the
requirements contained in this Agreement to ensure that the Project 5 is ready
for use to receive Feed Gas for liquefaction; and (ii) Contractor has delivered
to Owner a RFSU Completion Certificate in the form of Attachment 12 as required
under Section 11.2A.

“Rebatable Louisiana Sales and Use Taxes” has the meaning set forth in
Section 3.29A.

“Receiving Party” has the meaning set forth in Section 19.3.

“Record Drawings and Specifications” means final, record Drawings and
Specifications of Project 5 showing the “as-built” conditions of the completed
Project 5, as required under Attachment 2. The foregoing record Drawings are
also referred to herein as “Record Drawings”.

“Recovery Schedule” has the meaning set forth in Section 5.5.

“Reduction” has the meaning set forth in Section 20.1B.

“Reduction Date” has the meaning set forth in Section 20.1B.

“Reporting Date” has the meaning set forth in Section 3.28C.

“RFSU Completion Certificate” has the meaning set forth in Section 11.2A.

“Safety Standards” has the meaning set forth in Section 3.10A.

“SCF” means standard cubic feet.

“SCFD” means standard cubic feet per Day.

“Schedule Bonus” has the meaning specified in Section 13.2B.

“Schedule Bonus Date” has the meaning specified in Section 13.2B.

“Schedule Bonus” has the meaning specified in Section 13.2A.

“Schedule Bonus Date” has the meaning specified in Section 13.2A.

“Scope of Facilities” has the meaning set forth in Attachment 1.

“Scope of Work” means the description of Work to be performed by Contractor as
set forth in this Agreement, including as more specifically set forth in
Attachment 1.

“SEC” means the Securities and Exchange Commission or any successor entity
thereto.

“Site” means the Liquefaction Facility Site, the Laydown Areas and the
Liquefaction Common Areas together.

“Specifications” means those documents consisting of the written requirements
for Equipment, standards and workmanship for the Work, which are prepared as a
part of and during the performance of the Work.

“Start Up” means the start-up of Project 5 or portion thereof as described in
Attachment 22.

“Subcontract” means an agreement by Contractor with a Subcontractor for the
performance of any portion of the Work.

 

14



--------------------------------------------------------------------------------

“Subcontractor” means (i) any Person, including an Equipment supplier or vendor,
who has a direct contract with Contractor to manufacture or supply Equipment
which is a portion of the Work, to lease Construction Equipment to Contractor in
connection with the Work, or to otherwise perform a portion of the Work, and
(ii) Chart, BASF and any other Person to the extent such Person licenses
Intellectual Property to Contractor for the Work.

“Substantial Completion” means that all of the following have occurred with
respect to Project 5: (i) the Minimum Acceptance Criteria has been achieved;
(ii) the Performance Guarantee has been achieved, or if the Performance
Guarantee has not been achieved but the MAC has been achieved, Contractor either
(A) has paid the applicable Performance Liquidated Damages or (B) elects or is
directed to take corrective actions to achieve the Performance Guarantee
pursuant to Section 11.5A(ii); (iii) the Work (including training in accordance
with Section 3.5 and the delivery of all documentation required as a condition
of Substantial Completion under this Agreement (including documentation required
for operation, including test reports)) has been completed in accordance with
the requirements of this Agreement other than any Work which meets the
definition of Punchlist; (iv) Contractor has delivered to Owner the Substantial
Completion Certificate in the form of Attachment 13, as required under
Section 11.3; (v) Contractor has obtained all Contractor Permits; and
(vi) Contractor has, pursuant to Section 3.4, delivered to the Site all
Operating Spare Parts required by the Operating Spare Parts List (if any) to be
delivered to the Site prior to Substantial Completion.

“Substantial Completion Certificate” has the meaning set forth in Section 11.3.

“Sub-subcontract” means any agreement by a Subcontractor with a
Sub-subcontractor or by a Sub-subcontractor with another Sub-subcontractor for
the performance of any portion of the Work.

“Sub-subcontractor” means any Person, including an Equipment supplier or vendor,
who has a direct or indirect contract with a Subcontractor or another
Sub-subcontractor to manufacture or supply Equipment which comprises a portion
of the Work, to lease Construction Equipment to Subcontractor or another
Sub-subcontractor in connection with the Work, to perform a portion of the Work
or to otherwise furnish labor or materials.

“Subsurface Soil Conditions” means subsurface conditions at the Site.

“Tank” means a 235,000m3 full containment LNG tank.

“Tank 1” means a Tank that will be part of Project 1, as described in the Phase
1 EPC Agreement and as referenced in the Scope of Work.

“Tank 2” means a Tank that will be part of Project 1, as described in the Phase
1 EPC Agreement and as referenced in the Scope of Work.

“Tank 3” means a Tank that will be part of Project 4, as described in the Phase
3 EPC Agreement and as referenced in the Scope of Work.

“Target Substantial Completion Date” means the date specified in Attachment 5,
which represents the target date for achieving Substantial Completion of Project
5.

“Tax” or “Taxes” means any and all federal state, provincial, territorial,
municipal, local or foreign taxes, assessments, levies, duties, fees, charges
and withholdings of any kind or nature whatsoever and howsoever described,
including Louisiana Sales and Use Taxes, value-added, sales, use, license,
payroll, federal, state, local or foreign income, environmental, profits,
premium, franchise, business personal property, excise, capital stock, stamp,
transfer, employment, occupation, generation, privilege, utility, regulatory,
energy, consumption, lease, filing, recording and activity taxes, levies, import
or customs duties, fees, charges, imposts and withholding, together with any and
all penalties, interest and additions thereto which may be due and payable by,
assessed or levied on Contractor, any Subcontractor or Sub-subcontractor, or any
of their respective employees or agents.

 

15



--------------------------------------------------------------------------------

“Technical Services Agreements” means the Amended Technical Services Agreement,
the Original Technical Services Agreement and the Tripartite Agreement.

“Texas Construction Anti-Indemnity Statute” means Texas Statutes and Codes
Annotated, Insurance Code § 151.

“Third Party” means any Person other than (i) a member of the Contractor Group,
(ii) a member of the Owner Group, or (iii) any Subcontractor or
Sub-subcontractor or any employee, officer or director of such Subcontractor or
Sub-subcontractor.

“Tripartite Agreement” means the Interim Agreement for FERC Application Filing
among Owner, Contractor and Chart dated March 30, 2017.

“Unit Rates” has the meaning set forth in Section 6.1C.

“USACE” means the United States Army Corps of Engineers.

“U.S. Dollars” or “U.S.$” means the legal tender of the United States of
America.

“Warranty” or “Warranties” has the meaning set forth in Section 12.1A.

“Windstorms” has the meaning set forth in Section 8.2.

“Work” means all the work which Contractor is required to execute under this
Agreement and associated obligations, duties and responsibilities to be
performed by or on behalf of Contractor under this Agreement in connection with
the procurement, engineering, design, fabrication, erection, installation,
manufacture, inspection, repair (including Corrective Work), testing (including
Performance Tests), training of Owner Personnel, pre-commissioning,
commissioning and placing into service of the Phase 4 Liquefaction Facility
(including only those modifications and improvements to the Phase 1 Liquefaction
Facility, the Phase 2 Liquefaction Facility and the Phase 3 Liquefaction
Facility as set forth in Attachment 1), and the required related labor and
resulting materials (including all Equipment, and each of the Drawings and
Specifications issued to Owner resulting from the work), all in accordance with
the terms of this Agreement and the various Attachments, including Attachment 1.

“Work Product” has the meaning set forth in Section 10.1A.

1.2 Interpretation. The meanings specified in this Article 1 are applicable to
both the singular and plural. As used in this Agreement, the terms “herein,”
“herewith,” “hereunder” and “hereof” are references to this Agreement taken as a
whole, and the terms “include,” “includes” and “including” mean “including,
without limitation,” or variant thereof. Reference in this Agreement to an
Article or Section shall be a reference to an Article or Section contained in
this Agreement (and not in any Attachments or Schedules to this Agreement)
unless expressly stated otherwise, and a reference in this Agreement to an
Attachment or Schedule shall be a reference to an Attachment or Schedule
attached to this Agreement unless expressly stated otherwise.

ARTICLE II

RELATIONSHIP OF OWNER, CONTRACTOR AND SUBCONTRACTORS

2.1 Status of Contractor. The relationship of Contractor to Owner shall be that
of an independent contractor. Any provisions of this Agreement which may appear
to give Owner or the Owner Representative the right to direct or control
Contractor as to details of performing the Work, or to exercise any measure of
control over the Work, shall be deemed to mean that Contractor shall follow the
desires of Owner or the Owner Representative in the results of the Work only and
not in the means by which the Work is to be accomplished, and Contractor shall
have the complete right, obligation and authoritative control over the Work as
to the manner, means or details as to how to perform the Work. Nothing herein
shall be interpreted to create a master-servant or principal-agent relationship
between Contractor, or any of its Subcontractors or Sub-subcontractors, and
Owner. Nevertheless, Contractor shall comply with all provisions, terms and
conditions of this Agreement, and the fact that Contractor is an independent
contractor does not relieve it from its responsibility to fully, completely,
timely and safely perform

 

16



--------------------------------------------------------------------------------

the Work in compliance with this Agreement. Except to the extent set forth in
this Agreement, including Sections 6.1C, 6.2D, 11.8 and 16.3, and subject at all
times to Section 6.7, Owner shall not be entitled to issue any instruction or
directive to Contractor or any of its Subcontractors or Sub-subcontractors in
connection with performance of the Work. Owner shall provide a copy to
Contractor of any written communication from Owner to any Subcontractor or
Sub-subcontractor that relates to Contractor’s performance of the Work.

2.2 Key Personnel, Organization Chart and Contractor Representative.

A. Key Personnel and Organization Chart. Attachment 6 sets forth Contractor’s
organizational chart to be implemented for the Work and also contains a list of
key personnel (“Key Personnel” or “Key Persons”) from Contractor’s organization
who will be assigned to the Work. Key Personnel shall, unless otherwise
expressly stated in Attachment 6, be devoted full-time to the Work until
Substantial Completion, and Key Personnel shall not be removed or reassigned
without Owner’s prior written approval (such approval not to be unreasonably
withheld); provided, however, Owner’s prior written approval shall not be
required in the event Contractor removes or reassigns a Key Person at any time
prior to Owner’s issuance of the NTP. All requests for the substitution of Key
Personnel shall include a detailed explanation and reason for the request and
the resumes of professional education and experience for a minimum of two
(2) candidates of equal or greater qualifications and experience. Should Owner
approve of the replacement of a Key Person, Contractor shall, so far as
reasonably practicable, allow for an overlap of at least one (1) week during
which both the Key Person to be replaced and the Owner-approved new Key Person
shall work together full time. The additional cost of any replacement of such
Key Personnel and overlap time shall be entirely at Contractor’s expense. Owner
shall have the right, but not the obligation, at any time to reasonably request
that Contractor replace any Key Person with another employee acceptable to
Owner. In such event, Contractor shall reasonably consider Owner’s request that
Contractor replace such Key Person.

B. Contractor Representative. Contractor designates *** as the Contractor
Representative. Notification of a change in Contractor Representative shall be
provided in advance, in writing, to Owner. The Contractor Representative is a
Key Person.

2.3 Subcontractors and Sub-subcontractors. Owner acknowledges and agrees that
Contractor intends to have portions of the Work accomplished by Subcontractors
pursuant to written Subcontracts between Contractor and such Subcontractors, and
that such Subcontractors may have certain portions of the Work performed by
Sub-subcontractors. All Subcontracts (excluding Subcontracts with Chart, BASF,
or any other Person solely in its capacity as a licensor of Intellectual
Property to Contractor for the Work) shall, so far as reasonably practicable, be
consistent with the terms or provisions of this Agreement. No Subcontractor
(except Chart as provided in the Chart Sublicense Agreement) or
Sub-subcontractor is intended to be or shall be deemed a third-party beneficiary
of this Agreement. Contractor shall be fully responsible to Owner for the acts
and omissions of Subcontractors and Sub-subcontractors and of Persons directly
or indirectly employed by either of them in the performance of the Work, as it
is for the acts or omissions of Persons directly employed by Contractor. The
work of any Subcontractor or Sub-subcontractor shall be subject to inspection by
Owner to the same extent as the Work of Contractor. All Subcontractors and
Sub-subcontractors and their respective personnel on Site or who may come on the
Site or the Off-Site Rights of Way and Easements are to be instructed by
Contractor in the terms and requirements of Contractor’s safety and
environmental protection regulations and policies and shall be expected to
comply with such regulations. In the event that any personnel are not adhering
to such regulations and policies, such personnel shall be removed by Contractor.
In no event shall Contractor be entitled to any adjustment of the Contract Price
or Project Schedule as a result of compliance with such regulations and policies
set forth in the HSE Plan, or any removal of personnel necessitated by
non-compliance. Nothing contained herein shall (i) create any contractual
relationship between any Subcontractor and Owner, or between any
Sub-subcontractor and Owner, or (ii) obligate Owner to pay or cause the payment
of any amounts to Subcontractor or Sub-subcontractor.

2.4 Subcontracts and Sub-subcontracts.

A. Approved List. Section 1.7 of Attachment 7 sets forth a list of contractors
and suppliers that Contractor and Owner have agreed are approved for selection
as Subcontractors for the performance of that portion of the Work specified in
Attachment 7. Approval by Owner of any Subcontractors or Sub-subcontractors does
not relieve Contractor of any responsibilities under this Agreement.

 

17



--------------------------------------------------------------------------------

B. Additional Proposed Major Subcontractors. In the event that Contractor is
considering the selection of a Subcontractor not listed in Section 1.7 of
Attachment 7 for a Major Subcontract, Contractor shall (i) notify Owner of such
proposed Subcontractor as soon as reasonably practicable during the selection
process and furnish to Owner all information reasonably requested by Owner with
respect to Contractor’s selection criteria, and (ii) notify Owner no less than
ten (10) Business Days prior to the execution of the Subcontract with such
Subcontractor not listed on Attachment 7. Owner shall have the discretion, not
to be unreasonably exercised, to reject any such proposed Subcontractor.
Contractor shall not enter into any Subcontract with a proposed Subcontractor
that is rejected by Owner in accordance with the preceding sentence. Owner shall
undertake in good faith to review the information provided by Contractor
pursuant to this Section 2.4B expeditiously and shall notify Contractor of its
decision to accept or reject a proposed Major Subcontractor as soon as
practicable after such decision is made. Failure of Owner to accept or reject a
proposed Major Subcontractor within ten (10) Business Days shall be deemed to be
an acceptance of such Subcontractor, but Owner’s acceptance of a proposed Major
Subcontractor shall in no way relieve Contractor of its responsibility for
performing the Work in compliance with this Agreement. After execution of such
Subcontract, the Subcontract shall be considered a Major Subcontract and the
Subcontractor shall be considered a Major Subcontractor.

C. Other Additional Proposed Subcontractors. For any Subcontractor not covered
by Section 2.4A or 2.4B and which would be entering into either (a) a
Subcontract having an aggregate value in excess of *** U.S. Dollars (U.S.$***),
or (b) multiple Subcontracts having an aggregate value in excess of *** U.S.
Dollars (U.S.$***), Contractor shall, within fifteen (15) Business Days after
the execution of any such Subcontract, notify Owner in writing of the selection
of such Subcontractor and inform Owner generally what portion of the Work such
Subcontractor is performing.

D. Delivery of Subcontracts. Within ten (10) Days of Owner’s request, Contractor
shall furnish Owner with a copy of any Subcontract, excluding provisions
regarding pricing, discount or credit information, payment terms, payment
schedules, retention, performance security, bid or proposal data, and any other
information which Contractor or any Subcontractor reasonably considers to be
commercially sensitive information.

E. Terms of Major Subcontracts and Major Sub-subcontracts. In addition to the
requirements in Section 2.3 and without in any way relieving Contractor of its
full responsibility to Owner for the acts and omissions of Subcontractors and
Sub-subcontractors, each Major Subcontract and each Major Sub-subcontract shall
contain the following provisions:

1. the Major Subcontract and the Major Sub-subcontract may be assigned to Owner
without the consent of the respective Major Subcontractor or Major
Sub-subcontractor; provided, however, with respect to each Construction
Equipment rental or lease agreement that falls within the definition of Major
Subcontract or Major Sub-subcontract, Contractor shall only be obligated to use
its best efforts to include a provision that such agreement may be assigned to
Owner without the consent of the respective Construction Equipment Lessor; and

2. so far as reasonably practicable, the Major Subcontractor and the Major
Sub-subcontractor shall comply with all requirements and obligations of
Contractor to Owner under this Agreement, as such requirements and obligations
are applicable to the performance of the work under the respective Major
Subcontract or Major Sub-subcontract.

F. Contractor’s Affiliates. If Contractor subcontracts with an Affiliate of
Contractor for certain Work, and such Affiliate subcontracts with any entities
for a portion of the Work undertaken by such Affiliate, such entities shall be
treated as a Subcontractor under this Agreement.

2.5 Contractor Acknowledgements.

A. The Agreement. Prior to the execution of this Agreement, under the Technical
Services Agreements, Contractor performed engineering, cost estimating and
related services and developed, provided or verified all of the information that
forms the Scope of Work and Design Basis (subject to

 

18



--------------------------------------------------------------------------------

Section 4.7) listed in Attachment 1, for the purpose of determining that such
information is adequate and sufficiently complete for Contractor to engineer,
procure, construct, pre-commission, commission, start-up and test a fully
operational LNG export, liquefaction and send out terminal facility, and to
engineer, procure and construct certain modifications and improvements to the
Phase 1 Liquefaction Facility, the Phase 2 Liquefaction Facility and the Phase 3
Liquefaction Facility as set forth in Attachment 1, for the Contract Price,
within the required times set forth in the Project Schedule, and in accordance
with all requirements of this Agreement, including Applicable Codes and
Standards, Applicable Law, Warranties, the Minimum Acceptance Criteria and the
Performance Guarantee. Further, Contractor and its Affiliates have engineered,
procured and constructed, or are in the process of engineering, procuring and
constructing, the Phase 1 Liquefaction Facility pursuant to the Phase 1 EPC
Agreement, the Phase 2 Liquefaction Facility pursuant to the Phase 2 EPC
Agreement, and the Phase 3 Liquefaction Facility pursuant to the Phase 3 EPC
Agreement. Accordingly, subject to Section 4.7 and Section 3.1 of Attachment 1,
Contractor (i) hereby agrees that it shall have no right to claim or seek an
increase in the Contract Price or an adjustment to the Project Schedule with
respect to any incomplete, inaccurate or inadequate information that may be
contained or referenced in Attachment 1, (ii) hereby waives and releases Owner
from and against any such claims, and (iii) shall not be relieved of its
responsibility to achieve all requirements under this Agreement (including
meeting Applicable Codes and Standards, Applicable Law, the Minimum Acceptance
Criteria and the Performance Guarantee) due to any such incomplete, inaccurate,
insufficient or inadequate information. Subject to Section 4.7, Owner makes no
guaranty or warranty, express or implied, as to the accuracy, adequacy or
completeness of any information that is contained in or referenced in Attachment
1.

B. Conditions of the Site.

1. Subject to adjustment as appropriate pursuant to Section 4.3, Contractor
agrees and acknowledges that it is sufficiently familiar with the Site (to the
extent related to the Work) and the Off-Site Rights of Way and Easements to
perform the Work in accordance with the Project Schedule, and understands the
climate, terrain, logistics, and other difficulties that it may encounter in
performing the Work in accordance with the Project Schedule. Except as otherwise
provided in this Agreement, including Contractor’s rights pursuant to
Section 4.3, Section 5.2C and Section 6.8A, Contractor waives any right to claim
an adjustment in the Contract Price or the Project Schedule in respect of any
failure to timely perform the Work in accordance with the Project Schedule as a
result of any of the following conditions at the Site: (i) river levels and
topography; (ii) climatic conditions, tides, and seasons; (iii) availability of
laborers, Subcontractors, Sub-subcontractors, Construction Equipment or any
other items or supplies; (iv) adequate availability and transportation of
Equipment; and (v) breakdown or other failure of Construction Equipment;
provided, however, that Contractor does not assume the risk or waive its rights
with respect to those conditions in Section 2.5B.2.

2. If Contractor encounters Subsurface Soil Conditions (including any subsurface
man-made objects, e.g. below grade tanks, vaults or pipelines) that (i) are
materially different from the information regarding such Subsurface Soil
Conditions as provided in the Geotechnical Reports and the encountering of
Subsurface Soil Conditions (other than subsurface man-made objects) could not
reasonably have been anticipated by Contractor using GECP based on the
information provided in the Geotechnical Reports and (ii) adversely affect
(a) Contractor’s costs of performance of the Work, (b) Contractor’s ability to
perform the Work in accordance with the Project Schedule or (c) Contractor’s
ability to perform any material obligation under this Agreement, Contractor
shall be entitled to a Change Order; provided that Contractor complies with the
requirements set forth in Sections 6.2, 6.5 and 6.9.

C. Applicable Law and Applicable Codes and Standards. Contractor has
investigated to its satisfaction Applicable Law in existence as of February 28,
2017 and Applicable Codes and Standards set forth or listed in any document or
Drawing listed in Attachment 1, and warrants that it can perform the Work at the
Contract Price and within the Project Schedule in accordance with such
Applicable Law and such Applicable Codes and Standards. Contractor shall perform
the Work in accordance with Applicable Law and such Applicable Codes and
Standards; provided, however, Contractor shall be entitled to a Change Order for
any Change in Law to the extent allowed under Section 6.2A.1. Contractor shall
advise Owner of any change in Applicable Codes and Standards which does not
constitute a Change in Law and, upon such advisement, Owner may elect, at its
sole option, to implement a change in accordance with Section 6.1D.

 

19



--------------------------------------------------------------------------------

ARTICLE III

CONTRACTOR’S RESPONSIBILITIES

3.1 Scope of Work.

A. Generally. Subject to Section 3.1B, the Work shall be performed on a turnkey
basis and shall include all of the Work required to achieve RFSU, Substantial
Completion and Final Completion in accordance with the requirements of this
Agreement, including achieving the Minimum Acceptance Criteria and the
Performance Guarantee. Contractor shall be required to integrate and use Owner’s
operations personnel in its pre-commissioning, commissioning, testing, and
start-up efforts, subject to Owner’s obligations under Section 4.4. Contractor
shall perform the Work in accordance with GECP, Applicable Law, Applicable Codes
and Standards, and all other terms and provisions of this Agreement, with the
explicit understanding that: (i) the Phase 4 Liquefaction Facility will operate
as an LNG export, liquefaction and send-out terminal facility meeting all
requirements and specifications of this Agreement, and (ii) once any of the
other Projects reaches substantial completion under the relevant EPC Agreement
or Project 5 reaches Substantial Completion, such other Project or Project 5, as
applicable, will continue to operate as an LNG export, liquefaction and send out
terminal facility. It is understood and agreed that the Work shall include any
incidental work that can reasonably be inferred as necessary to complete Project
5 (subject to the exclusions and qualifications and Owner-provided items
identified in Article 4 and Attachments 1 and 21) in accordance with GECP,
Applicable Law, Applicable Codes and Standards, and all other terms and
provisions of this Agreement, excluding only those items (a) which Owner has
specifically agreed to provide under the terms of this Agreement, or (b) that
cannot be reasonably inferred as necessary to complete Project 5. Without
limiting the generality of the foregoing, the Work is more specifically
described in Attachment 1.

B. Exception to Scope of Work. Contractor shall not be responsible for providing
(i) the Owner Permits; (ii) Feed Gas; (iii) those requirements set forth under
Sections 4.3, 4.4 and 4.7; (iv) legal description of the Site and a survey of
the Site showing the boundaries of the Site and one survey control point
pursuant to Section 4.5; and (v)  any other obligations or requirements set
forth in this Agreement as required to be performed by Owner.

3.2 Specific Obligations. Without limiting the generality of Section 3.1 or the
requirements of any other provision of this Agreement, Contractor shall:

A. procure, supply, transport, handle, properly store, assemble, erect and
install all Equipment;

B. provide construction, construction management (including the furnishing of
all Construction Equipment used in the field, and all Site supervision and craft
labor), inspection and quality control services required to ensure that the Work
is performed in accordance herewith;

C. negotiate all guarantees, warranties, delivery schedules and performance
requirements with all Subcontractors so that all Subcontracts are, so far as
reasonably practicable, consistent with this Agreement, as set forth in
Sections 2.3 and 2.4;

D. perform shop and other inspections of the work of Subcontractors and
Sub-subcontractors as required by Contractor to ensure that such work meets all
of the requirements of this Agreement;

E. ensure that the Work is performed in accordance with the Project Schedule;

F. until Substantial Completion, conduct and manage all pre-commissioning,
start-up, operations, commissioning, and Performance Testing, while supervising
and directing operating personnel provided by Owner;

 

20



--------------------------------------------------------------------------------

G. obtain all Contractor Permits;

H. provide assistance, information and documentation as reasonably requested by
Owner to enable Owner to obtain the Owner Permits; provided that such
assistance, information and documentation shall not include Contractor’s
provision of information, testimony, documents or data by Contractor’s employees
under oath (unless specifically authorized by Contractor) and activities outside
the field of Contractor’s expertise, training or experience of personnel
assigned to the performance of the Work under this Agreement (except to the
extent provided for by Change Order issued pursuant to Section 6.1 and agreed by
Contractor);

I. provide training for Owner’s operating and maintenance personnel per
Section 3.5;

J. cooperate with and respond promptly to reasonable inquiries from Owner;
provided that such cooperation shall not include Contractor’s provision of
information, testimony, documents or data by Contractor’s employees under oath
(unless specifically authorized by Contractor) and activities outside the field
of Contractor’s expertise, training or experience of personnel assigned to the
performance of the Work under this Agreement (except to the extent provided for
by Change Order issued pursuant to Section 6.1 and agreed by Contractor);

K. be responsible for connecting the Phase 4 Liquefaction Facility to the
permanent utilities to the extent set forth in Attachment 1;

L. be responsible for connecting the Phase 4 Liquefaction Facility to the Phase
1 Liquefaction Facility, the Phase 2 Liquefaction Facility and the Phase 3
Liquefaction Facility;

M. supply all First Fill Material; and

N. perform all design and engineering Work in accordance with this Agreement,
including that specified in Section 3.3.

3.3 Design and Engineering Work.

A. General. Contractor shall, as part of the Work, perform all design and
engineering Work in accordance with this Agreement and cause the Work to meet
and achieve the requirements of this Agreement, including achieving the Minimum
Acceptance Criteria and the Performance Guarantee.

B. Drawings and Specifications. Upon receipt of the Limited Notice to Proceed or
Notice to Proceed issued in accordance with Sections 5.1 and 5.2, Contractor
shall commence the preparation of the Drawings and Specifications for all Work
relating to such LNTP or NTP. The Drawings and Specifications shall be based on
the requirements of this Agreement, including the Scope of Work, Design Basis,
GECP, Applicable Codes and Standards and Applicable Law.

C. Review Process.

1. Submission by Contractor. Contractor shall submit copies of the Drawings and
Specifications specified in Attachment 2 to Owner for formal review, comment or
disapproval in accordance with Attachment 2.

2. Review Periods. Owner shall have up to ten (10) Business Days from its
receipt of Drawings and Specifications submitted in accordance with
Section 3.3C.1 to issue to Contractor written comments, proposed changes and/or
written disapprovals of the submission of such Drawings and Specifications to
Contractor.

If Owner does not issue any comments, proposed changes or written disapprovals
within such time periods, Contractor may proceed with the development of such
Drawings and Specifications and any construction relating thereto, but Owner’s
lack of comments or disapproval, if applicable, shall in no event constitute an
approval of the matters received by Owner.

 

21



--------------------------------------------------------------------------------

In the event that Owner disapproves the Drawings or Specifications submitted in
accordance with Section 3.3C.1 (which disapproval shall not be unreasonably
issued), Owner shall provide Contractor with a written statement of the reasons
for such rejection within the time period required for Owner’s response, and
Contractor shall provide Owner with revised and corrected Drawings and
Specifications as soon as possible thereafter. In the event Owner unreasonably
disapproves such Drawings and Specifications and such unreasonable disapproval
adversely impacts Contractor’s costs or ability to perform the Work in
accordance with the Project Schedule, Contractor shall be entitled to a Change
Order; provided that Contractor complies with the requirements set forth in
Sections 6.2, 6.5 and 6.9.

Provided that Owner has not disapproved of the Drawings and Specifications
submitted in accordance with Section 3.3C.1, such Drawings and Specifications
shall be the Drawings and Specifications that Contractor shall use to construct
the Work; provided that Owner’s lack of disapproval of or comments on, or any
approval by Owner of, any Drawings and Specifications shall not in any way be
deemed to limit or in any way alter Contractor’s responsibility to perform and
complete the Work in accordance with the requirements of this Agreement.

D. Design Licenses. Contractor shall perform all design and engineering Work in
accordance with Applicable Law, and all Drawings and Specifications shall be
signed and stamped by design professionals licensed in accordance with
Applicable Law.

E. CAD Drawings. Those Drawings and Record Drawings specified in Attachment 1
and Attachment 2 and prepared by Contractor or its Subcontractors or
Sub-subcontractors under this Agreement shall be prepared using computer aided
design (“CAD”). Contractor shall provide Drawings, including Record Drawings, in
their native formats as set forth in Attachment 2 along with six (6) hard
copies.

F. Progress P&ID’s. During Project 5, Contractor shall maintain and provide
Owner with access to a marked, up-to-date set of P&ID’s maintained for and by
Contractor.

G. Record Drawings and Specifications. As a condition precedent to Final
Completion, Contractor shall deliver to Owner the Record Drawings and
Specifications in accordance with Attachment 1 and Attachment 2.

H. Other Information. Contractor shall deliver copies of all other documents
required to be delivered pursuant to Attachment 2 within and in accordance with
the requirements and timing set forth in Attachment 2.

3.4 Spare Parts.

A. Operating Spare Parts. Not later than three hundred sixty days (360) Days
prior to the Guaranteed Substantial Completion Date, Contractor shall deliver to
Owner a detailed list of all manufacturer and Contractor-recommended spare parts
and special tools necessary for operating and maintaining all Equipment
(including components and systems of such Equipment) for two (2) years following
Substantial Completion (“Operating Spare Parts”). Within thirty (30) Days from
Contractor’s submission of such list, Owner shall specify in writing which items
on the list it wishes Contractor to purchase and whether such items are
requested to be delivered to the Site prior to Substantial Completion or Final
Completion. Within a further thirty (30) Days, Contractor shall confirm the
extent to which it is able to comply with Owner’s request and shall submit to
Owner the final list of Operating Spare Parts to be purchased. The list of
Operating Spare Parts to be procured by Contractor and delivered to Owner
(“Operating Spare Parts List”) shall be mutually agreed upon via a Change Order.
Prior to and as a condition precedent to Substantial Completion, Contractor
shall deliver to the Site all Operating Spare Parts required by the above
referenced Change Order to be delivered to the Site prior to Substantial
Completion, as set forth in the Operating Spare Parts List. Prior to and as a
condition to achieving Final Completion,

 

22



--------------------------------------------------------------------------------

Contractor shall deliver to the Site all Operating Spare Parts required to be
delivered to the Site prior to Final Completion as set forth in the Operating
Spare Parts List. The Operating Spare Parts List shall include all information
specified in Attachment 23. A Provisional Sum for the cost of Operating Spare
Parts is included in the Contract Price as set forth in Section 7.1 and
Attachment 31.

B. Capital Spares. Not later than three hundred sixty days (360) Days prior to
the Guaranteed Substantial Completion Date, Contractor shall deliver to Owner a
detailed list of all manufacturer and Contractor-recommended capital spare parts
for operating and maintaining all Equipment (including components and systems of
such Equipment) for two (2) years following Substantial Completion (“Capital
Spare Parts”). Within thirty (30) Days from Contractor’s submission of such
list, Owner shall specify in writing which items on the list it wishes
Contractor to purchase and whether such items are requested to be delivered to
the Site prior to Substantial Completion or Final Completion. Within a further
thirty (30) Days, Contractor shall confirm the extent to which it is able to
comply with Owner’s request and shall submit to Owner the final list of Capital
Spare Parts to be purchased. The list of Capital Spare Parts to be procured by
Contractor and delivered to Owner (“Capital Spare Parts List”) shall be mutually
agreed upon via a Change Order. Notwithstanding anything to the contrary in this
Agreement, delivery of all Capital Spare Parts is not a condition precedent to
Substantial Completion, and Contractor shall not be deemed in default if such
Capital Spare Parts are not delivered to the Site prior to Substantial
Completion. Prior to and as a condition to achieving Final Completion,
Contractor shall deliver to the Site all Capital Spare Parts required to be
delivered to the Site prior to Final Completion as set forth in the Capital
Spare Parts List. The Capital Spare Parts List shall include all information
specified in Attachment 23. A Provisional Sum for the cost of Capital Spare
Parts is included in the Contract Price as set forth in Attachment 31.

3.5 Training Program in General. As part of the Work, a reasonable number of
personnel designated by Owner in its sole discretion (but not to exceed the
number of Persons listed in Attachment 22) (the “Owner Personnel”) shall be
given a training course designed and administered by Contractor, which shall be
based on the outline of the program contained in Attachment 22. Such training
course shall cover at a minimum the following topics: (i) the testing of each
item of Equipment; (ii) the start-up, operation and shut-down of each item of
Equipment; (iii) the performance of routine, preventative and emergency
maintenance for each item of Equipment; and (iv) spare parts to be maintained
for each item of Equipment, and their installation and removal. Training shall
be provided by personnel selected by Contractor who, in Contractor’s and the
Equipment Subcontractor’s or Sub-subcontractor’s judgment, are qualified to
provide such training, and shall take place at such locations and at such times
as agreed upon by the Parties. Contractor shall provide the Owner Personnel with
materials described in Attachment 22. Contractor shall also provide to Owner all
training materials and aids developed to conduct such training in order to
facilitate future training by Owner of additional personnel. Contractor will be
responsible for the acts and omissions of the Owner Personnel while the Owner
Personnel are acting pursuant to the direction, instruction, or supervision of
Contractor (except to the extent of any refusal or intentional failure by Owner
Personnel to comply with such direction, instruction, or supervision). With
respect to such acts or omissions, any property damages resulting therefrom
shall be deemed to have been performed by a member of Contractor Group. With
respect to any injury to or death of such Owner Personnel, such Owner Personnel
shall be deemed to be a member of Owner Group.

3.6 Environmental Regulations and Environmental Compliance. Without limitation
of Section 3.1, Contractor shall perform the Work and shall design, construct,
pre-commission, commission, start-up and test the Phase 4 Liquefaction Facility
(and, as applicable, the modifications and improvements to the Phase 1
Liquefaction Facility, the Phase 2 Liquefaction Facility and the Phase 3
Liquefaction Facility as set forth in Attachment 1) in compliance with
Contractor’s HSE Plan. Contractor shall dispose of all non-hazardous wastes and
Hazardous Materials brought onto the Site by Contractor or any of its
Subcontractors or Sub-subcontractors or generated during performance of the
Work, all of which shall be disposed in off-Site locations permitted to receive
such non-hazardous wastes and Hazardous Materials. Contractor shall deliver to
Owner (i) notice of any pending or threatened material environmental claim with
respect to Project 5, and (ii) promptly upon their becoming available, copies of
written communications with any Governmental Instrumentality relating to any
such material environmental claim.

3.7 Construction Equipment. Contractor shall furnish all Construction Equipment
necessary and appropriate for the timely and safe completion of the Work in
compliance with this Agreement. Notwithstanding

 

23



--------------------------------------------------------------------------------

anything to the contrary contained in this Agreement, Contractor shall be
responsible for damage to or destruction or loss of, from any cause whatsoever,
all such Construction Equipment. Contractor shall require all insurance policies
(including policies of Contractor and all Subcontractors and Sub-subcontractors)
in any way relating to such Construction Equipment to include clauses stating
that each underwriter will waive all rights of recovery, under subrogation or
otherwise, against Owner, Lender and any Owner Affiliates.

3.8 Employment of Personnel.

A. Contractor shall not employ, or permit any Subcontractor or Sub-subcontractor
to employ, at the Site, in connection with its performance under this Agreement,
any Person who is demonstrably not skilled or qualified in the work assigned to
such Person. Contractor agrees to promptly remove (or to require any
Subcontractor to remove) from its services in connection with the Work any
Person who does not meet the foregoing requirements. In addition, Contractor
agrees that, after receipt of written notice from Owner, it shall promptly
remove from the Work any employee or agent of Contractor or of Contractor’s
Subcontractors or Sub-subcontractors who, in Owner’s reasonable opinion, is
unsafe, incompetent, careless, unqualified to perform the Work assigned to such
Person, creates an unsafe work environment, disregards the terms and conditions
of this Agreement, or is interrupting, interfering with or impeding the timely
and proper completion of the Work. NOTWITHSTANDING THE FOREGOING, OWNER SHALL
HAVE NO LIABILITY AND CONTRACTOR AGREES TO RELEASE, INDEMNIFY, DEFEND AND HOLD
HARMLESS THE OWNER GROUP FROM AND AGAINST ANY AND ALL CLAIMS, CAUSES OF ACTION,
DAMAGES, LOSSES, COST AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES AND
LITIGATION OR ARBITRATION EXPENSES) AND LIABILITIES, OF WHATSOEVER KIND OR
NATURE, WHICH MAY DIRECTLY OR INDIRECTLY ARISE OR RESULT FROM CONTRACTOR OR ANY
SUBCONTRACTOR OR SUB-SUBCONTRACTOR CHOOSING TO TERMINATE THE EMPLOYMENT OF ANY
SUCH EMPLOYEE (INCLUDING ANY KEY PERSONS) OR REMOVE SUCH EMPLOYEE FROM THE
PROJECT WHO FAILS TO MEET THE FOREGOING REQUIREMENTS FOLLOWING A REQUEST BY
OWNER TO HAVE SUCH EMPLOYEE REMOVED FROM THE WORK. Any such employee shall be
replaced at the cost and expense of Contractor or the relevant Subcontractor, as
appropriate; provided, however, that should (i) Contractor disagree with Owner’s
identification of an individual for removal from the performance of services
under this Section 3.8A, (ii) Owner not retract its request for removal upon
being advised of such disagreement, and (iii) such individual does not in fact
conform to the foregoing criteria for removal, CONTRACTOR SHALL BE ENTITLED TO A
RECIPROCAL INDEMNITY FROM OWNER IN RESPECT TO ANY CLAIMS, CAUSES OF ACTION,
DAMAGES, LOSSES, COST AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES AND
LITIGATION OR ARBITRATION EXPENSES) AND LIABILITIES OF WHATEVER KIND OR NATURE,
WHICH MAY DIRECTLY OR INDIRECTLY ARISE FROM CONTRACTOR’S REMOVAL OF ANY SUCH
EMPLOYEE (INCLUDING ANY KEY PERSONS) FROM THE PROJECT.

B. Contractor is responsible for maintaining labor relations in such manner
that, so far as reasonably practicable, there is harmony among workers.
Contractor and its Subcontractors and Sub-subcontractors shall conduct their
labor relations in accordance with the recognized prevailing local area
practices. Contractor shall inform Owner promptly of any labor dispute,
anticipated labor dispute, request or demand by a labor organization, its
representatives or members which may reasonably be expected to affect the Work.
Contractor further agrees to inform Owner, before any commitments are made,
during the negotiations of any agreements or understandings with local or
national labor organizations.

3.9 Clean-Up. Contractor shall, to Owner’s reasonable satisfaction, at all
reasonable times keep the Site free from all waste materials or rubbish caused
by the activities of Contractor or any of its Subcontractors or
Sub-subcontractors. As soon as practicable after the completion of all Punchlist
items, Contractor shall remove, at its own cost, all of its Construction
Equipment and remove from the Site all waste material and rubbish that was
generated or brought on to the Site by Contractor or any of its Subcontractors
or Sub-subcontractors. The Site shall be restored to the extent, if any,
required by Attachment 1. In the event of Contractor’s failure to comply with
any of the foregoing, Owner may accomplish the same; provided, however, that
Contractor shall be responsible for all reasonable costs associated with such
removal and/or restoration, including costs associated with permitting and
transportation.

 

24



--------------------------------------------------------------------------------

3.10 HSE Plan; Security.

A. Contractor recognizes and agrees that safety and physical security are of
paramount importance in the performance of the Work and that Contractor is
responsible for performing the Work in a safe and physically secure manner. No
later than sixty (60) Days after Owner’s issuance of the earlier of LNTP or NTP,
Contractor shall submit to Owner for its review a health, safety and
environmental plan (including a drug testing program) meeting the requirements
set forth in Attachment 10 (the “HSE Plan”). Contractor further agrees to
perform the Work in accordance with the health, safety and environmental rules
and standards of Applicable Law, GECP and the HSE Plan (collectively, the
“Safety Standards”), and Contractor shall assume all costs associated with
compliance therewith. Owner’s review of the HSE Plan shall not in any way
relieve Contractor of its obligations under this Agreement (including
Contractor’s obligations to conduct the Work in accordance with the health,
safety and environmental rules of Applicable Law and GECP). Contractor shall
appoint one or more (as appropriate) safety representative(s) reasonably
acceptable to Owner who shall be resident at the Liquefaction Facility Site,
have responsibility to correct unsafe conditions or unsafe acts associated with
the Work and Project 5, act on behalf of Contractor on health, safety and
environmental matters, and participate in periodic safety meetings with Owner.
Contractor further agrees to provide or cause to be provided necessary training
and safety equipment to its employees, Subcontractors and Sub-subcontractors and
to Owner personnel temporarily visiting the Site to ensure their compliance with
the foregoing Safety Standards and enforce the use of such training and safety
equipment. Contractor shall maintain all accident, injury and any other records
required by Applicable Law or by Permit and shall furnish Owner a Monthly
summary of injuries and labor hours lost due to injuries. Should Owner at any
time observe Contractor, or any of its Subcontractors or Sub-subcontractors,
performing the Work at the Site in violation of the Safety Standards or in an
unsafe manner, or in a manner that would, if continued, violate the Safety
Standards or become unsafe, then Owner shall have the right (but not the
obligation) to require Contractor to stop the affected Work until such time as
the manner of performing such Work has been rendered safe; provided, however,
that at no time shall Contractor be entitled to an adjustment of the Contract
Price or Project Schedule based on such Work stoppage. Contractor shall be
responsible for the security, fencing, guarding, lighting, and supervision of
Project 5 until all of the requirements of Substantial Completion have been
satisfied. With respect to all Work within the applicable portions of the Phase
1 Site after substantial completion of Project 1 or Project 2 (as applicable)
under the Phase 1 EPC Agreement, within the applicable portions of the Phase 2
Site after substantial completion of Project 3 or within the applicable portions
of the Phase 3 Site after substantial completion of Project 4, Contractor shall
comply, and cause its Subcontractors and Sub-subcontractors to comply, with
Owner’s health, safety, security and environmental policies governing Project 1
or Project 2 after substantial completion of Project 1 or Project 2 (as
applicable) under the Phase 1 EPC Agreement, governing Project 3 after
substantial completion of Project 3 under the Phase 2 EPC Agreement or governing
Project 4 after substantial completion of Project 4 under the Phase 3 EPC
Agreement.

B. All Work performed hereunder, as applicable, shall comply with the minimum
federal safety standards for the design, installation, inspection, testing,
construction, extension, operation, replacement, and maintenance of facilities
contained in Title 49, Code of Federal Regulations, Parts 192 (to the extent
applicable) and 193 and in Title 33 C.F.R. Part 127. Contractor shall comply
with requirements of the Operator Qualification Program that are outlined in
Sub-Part H of 49 C.F.R. Part 193 and Sub-Part G of C.F.R. Part 195, where
applicable, in connection with the Work. The term “pipeline facilities” shall
include new and existing pipe, rights-of-way, and any equipment, facility, or
building used in the transportation of gas, including LNG, or treatment of gas
during the course of transportation. The term “transportation of gas” shall
include the gathering, transmission, or distribution of gas by pipeline or the
storage of gas.

3.11 Emergencies. In the event of any emergency endangering life or property in
any way relating to the Work, whether on the Site or otherwise, Contractor shall
take such action as may be reasonable and necessary to prevent, avoid or
mitigate injury, damage, or loss and shall, as soon as reasonably possible,
report any such incidents, including Contractor’s response thereto, to Owner. If
Contractor fails to take such action and the emergency requires immediate
action, then Owner, with or without notice to Contractor may, but shall be under
no obligation to, take reasonable action as required to address such emergency.
The taking of any such action by Owner, or Owner’s failure to take any action,
shall not limit Contractor’s liability. Contractor shall reimburse Owner in an
amount equal to the reasonable costs incurred by Owner in taking such action.

 

25



--------------------------------------------------------------------------------

3.12 Contractor Permits. Contractor shall be responsible for obtaining the
Contractor Permits. Contractor shall provide Owner with copies of such
Contractor Permits as soon as reasonably practicable after they are obtained.
Contractor shall provide information, assistance and documentation to Owner as
reasonably requested in connection with the Owner Permits; provided that such
information, assistance and documentation shall not include Contractor’s
provision of information, testimony, documents or data by Contractor’s employees
under oath (unless specifically authorized by Contractor) and activities outside
the field of Contractor’s expertise, training or experience of personnel
assigned to the performance of the Work under this Agreement (except to the
extent provided for by Change Order issued pursuant to Section 6.1 and agreed by
Contractor).

3.13 Books, Records and Audits.

A. Contractor shall keep full and detailed books, construction logs, records,
daily reports, schedules, accounts, payroll records, receipts, invoices,
statements, electronic files, correspondence and other pertinent documents as
may be necessary for proper management under this Agreement, as required under
Applicable Law or this Agreement, and in any way relating to this Agreement
(“Books and Records”). Contractor shall maintain all such Books and Records in
accordance with GAAP and shall retain all such Books and Records for a minimum
period of three (3) years after Final Completion and with respect to any matters
related to Taxes, until the expiration of the constitutional or statutory period
in which an applicable Governmental Instrumentality may examine or audit
Contractor or Owner for any such Taxes, or such greater period of time as may be
required under Applicable Law.

B. Upon reasonable notice, Owner or Owner’s Tax Consultant shall have the right
to have audited Contractor’s Books and Records by Owner’s third party auditors,
Owner’s Tax Consultant, or Governmental Instrumentality Assessor, but only to
the extent necessary to (i) validate payments made to Contractor or invoiced by
Contractor for any Change Orders (including Change Orders based on any
Provisional Sum concerning Taxes) based on a time and materials basis, for any
costs paid with respect to any Provisional Sum and as permitted under
Section 3.29; except that these rights shall not extend to lump sums (except to
the extent relating to any Provisional Sum concerning Taxes) or the composition
of fixed unit rates or percentages or (ii) calculate, determine, validate,
challenge, appeal or take any other action concerning Taxes for which Owner is
responsible hereunder, but only to the extent that the necessary information is
not otherwise available to Owner; except that these rights shall not extend to
lump sums (except to the extent relating to any Provisional Sum concerning
Taxes) or the composition of fixed unit rates or percentages. When requested by
Owner, Contractor shall provide Owner’s third party auditors, Owner’s Tax
Consultant or Governmental Instrumentality Assessor with reasonable access to
all such relevant Books and Records for the same purposes and to the same extent
stated above, and Contractor’s personnel shall cooperate with such third party
auditors or Owner’s Tax Consultant to effectuate the audit or audits hereunder.
Owner shall have the right upon consent of Contractor (such consent not to be
unreasonably withheld or delayed) to have the third party auditors or Owner’s
Tax Consultant copy all such relevant Books and Records. Contractor shall bear
all costs incurred by it in assisting with audits performed pursuant to this
Section 3.13 except that copying of Contractor’s Books and Records shall be at
Owner’s expense. Contractor shall include audit provisions identical to this
Section 3.13 in all Major Subcontracts. No access to Books and Records shall be
granted to any of Owner’s third party auditors or Owner’s Tax Consultant until
such third party auditor or Owner’s Tax Consultant has signed a confidentiality
agreement with Contractor in accordance with the standard practice in the
auditing industry for audits of this kind. The restrictions in this
Section 3.13B to the audit rights of Owner shall not be used by Contractor to
avoid any obligations Contractor might have to produce documents under
Applicable Law or in any litigation or arbitration against Contractor or against
Guarantor under the Parent Guarantee.

C. In addition, provided that Owner has advised Contractor of Owner’s
requirements in advance, Contractor shall organize its Books and Records of
accounts to segregate various costs and otherwise provide data required by Owner
or Owner’s Tax Consultant for investment, Taxes and related purposes.

 

26



--------------------------------------------------------------------------------

D. Contractor shall not, and shall provide that its Subcontractors,
Sub-subcontractors and agents or employees of any of them shall not, without
Owner’s prior written approval, (i) pay any commissions or fees, or grant any
rebates, to any employee or officer of Owner or its Affiliates, (ii) favor
employees or officers of same with gifts or entertainment of a significant cost
or value, or (iii) enter into any business arrangements with employees or
officers of same.

3.14 Tax Accounting. Within a reasonable period of time following a request
thereof by Owner, subject to Section 3.29D, Contractor shall provide Owner’s Tax
Consultant or any Governmental Instrumentality Assessor with any information
(including Books and Records) regarding quantities, descriptions, and locations
of any Equipment, including any Equipment that may be subject to a Rebatable
Louisiana Sales and Use Taxes, installed on or ordered for Project 5 and any
other information as Owner’s Tax Consultant or the Governmental Instrumentality
Assessor may deem reasonably necessary in connection with the preparation of
Owner’s returns for Taxes (including information reasonably required to
determine the amount of Qualified Research Expenditures incurred in connection
with the Work) or other documentation for, or related to, any Taxes in
connection with Project 5; provided, however, if, in connection with such
preparation, Owner’s Tax Consultant requests information relating to the actual
cost for any item of Work and such item of Work is included in the Contract
Price or in any lump sum Change Order, Contractor shall provide such information
to Owner’s Tax Consultant as provided in Section 3.29D.

3.15 Temporary Utilities, Roads, Facilities and Storage. Until Substantial
Completion, Contractor shall provide and pay for all temporary utilities (i.e.,
electricity, water, communication, cable, telephone, waste and sewer) necessary
for the performance of the Work, including installation and usage costs. Subject
to Section 4.3, Contractor shall construct and maintain temporary access and
haul roads as may be necessary for the proper performance of this Agreement.
Contractor shall provide Owner with sufficient office space at the time of
Contractor’s mobilization at the Site to accommodate Owner’s Site representative
and support staff at the Site. Contractor shall provide Owner with all office
space, construction trailers, utilities, storage and warehousing, security,
telephones, furnishings, and other temporary facilities required for their
oversight of the Work, as set forth in more detail in Attachment 1. Once title
to Equipment has passed to Owner as set forth in Section 8.1B, such Equipment
shall, if stored at a location other than on the Site, be segregated from other
goods, and shall be clearly marked as “Property of Driftwood LNG LLC”.

3.16 Subordination of Liens. Contractor hereby subordinates any mechanics’ and
materialmen’s liens or other claims or encumbrances that may be brought by
Contractor against any or all of the Work, the Site or Project 5 to any liens
granted in favor of Lender, whether such lien in favor of Lender is created,
attached or perfected prior to or after any such liens, claims or encumbrances,
and shall require its Subcontractors and Sub-subcontractors to similarly
subordinate their lien, claim and encumbrance rights. Contractor agrees to
comply with reasonable requests of Owner for supporting documentation required
by Lender in connection with such subordination, including any necessary lien
subordination agreements by Contractor. Nothing in this Section 3.16 shall be
construed as a limitation on or waiver by Contractor of any of its rights under
Applicable Law to file a lien or claim or otherwise encumber Project 5 as
security for any undisputed payments owed to it by Owner hereunder which are
past due; provided that such lien, claim or encumbrance shall be subordinate to
any liens granted in favor of Lenders.

3.17 Hazardous Materials. Contractor shall not, nor shall it permit or allow any
Subcontractor or Sub-subcontractor to, bring any Hazardous Materials on the Site
or the Off-Site Rights of Way and Easements and shall bear all responsibility
and liability for such materials; provided, however, that Contractor may bring
onto the Site or the Off-Site Rights of Way and Easements such Hazardous
Materials as are necessary to perform the Work so long as the same is done in
compliance with Applicable Law, Applicable Codes and Standards, and the HSE
Plan, and Contractor shall remain responsible and liable for all such Hazardous
Materials. If Contractor or any Subcontractor or Sub-subcontractor encounter
pre-existing Hazardous Materials at the Site or the Off-Site Rights of Way and
Easements, and Contractor or any Subcontractor or Sub-subcontractor knows or
suspects that such material is Hazardous Material, Contractor and its
Subcontractors and Sub-subcontractors shall promptly stop Work in the affected
area and notify Owner. If under such circumstances Contractor or any of its
Subcontractors or Sub-subcontractors fail to stop Work and notify Owner,
Contractor shall be responsible and liable to Owner for all damages, costs,
losses and expenses to the extent such failure increases the damages, costs,
losses and expenses with respect to such pre-existing Hazardous Materials at the
Site; provided that Contractor’s liability to Owner for such failure shall not
exceed Twenty-Five Million U.S. Dollars (U.S.$25,000,000) in the aggregate.

 

27



--------------------------------------------------------------------------------

3.18 Quality Control. No later than sixty (60) Days after the date Owner issues
the NTP, Contractor shall submit to Owner for its written approval (which
approval shall not be unreasonably withheld), a Project 5-specific quality
control plan and an inspection plan, including witness points, but excluding
tests and inspections relating to commissioning. No later than one hundred
twenty (120) Days after the date Owner issues the NTP, Contractor shall submit
to Owner for its review detailed inspection procedures. Contractor’s quality
control plan shall provide for a quality control individual to be present at the
Site to supervise the implementation of the quality control plan, the inspection
plan, and the inspection procedures. Owner’s review and/or approval of
Contractor’s quality control plan, inspection plan and inspection procedure
shall in no way relieve Contractor of its responsibility for performing the Work
in compliance with this Agreement.

3.19 Reports.

A. Contractor shall provide Owner with an electronic copy of the following
reports and other documentation:

1. minutes for all weekly status and other Project 5-related meetings with Owner
within five (5) Business Days following such meeting;

2. safety incident reports within three (3) Business Days of the occurrence of
any such incident; except for any safety incident involving a significant
non-scheduled event such as LNG or Natural Gas releases, fires, explosions,
mechanical failures, unusual over-pressurizations or major injuries which shall
be provided to Owner within eight (8) hours of the occurrence of such incident;
provided, however, notification shall be provided to Owner immediately if the
incident is of significant magnitude to threaten public or employee safety,
cause significant property damage or interrupt the Work; and

3. Monthly progress reports (“Monthly Progress Reports”) with the information
specified in Attachment 1.

B. At Owner’s request and after Contractor’s agreement (such agreement not to be
unreasonably withheld), Contractor shall consolidate any or all reports and
other documentation required under this Section 3.19 (or other provisions under
this Agreement) for Project 5 with the reports required under one or more of the
EPC Agreements for the other Projects.

3.20 Payment. Contractor shall timely make all payments required to be paid to
Owner pursuant to the terms of this Agreement.

3.21 Commercial Activities. Neither Contractor nor its employees shall establish
any commercial activity or issue concessions or permits of any kind to Third
Parties for establishing commercial activities on the Site or any other lands
owned or controlled by Owner.

3.22 Title to Materials Found. As between Owner and Contractor, the title to
water, soil, rock, gravel, sand, minerals, timber, and any other materials
developed or obtained in the excavation or other operations of Contractor, any
Subcontractor or Sub-subcontractor and the right to use said materials or
dispose of same is hereby expressly reserved by Owner. Notwithstanding the
foregoing, Contractor shall be permitted, without charge, to use in the Work any
such materials that comply with the requirements of this Agreement.

3.23 Survey Control Points and Layout. Contractor shall establish all survey
control points and layout the entire Work in accordance with the requirements of
this Agreement, which shall be based on the survey control point established by
Owner pursuant to this Agreement. If Contractor or any of its Subcontractors,
Sub-subcontractors or any of the representatives or employees of any of them
move or destroy or render inaccurate the survey control point provided by Owner,
such control point shall be replaced by Contractor at Contractor’s own expense.

 

28



--------------------------------------------------------------------------------

3.24 Cooperation with Others at the Site.

A. Subject to the provisions of this Agreement, including Section 4.3,
Contractor acknowledges that Landowners, Owner, Owner’s commercial
counterparties and each of their representatives, contractors or subcontractors
may be performing certain activities at the Site as described in Attachment 25
or Attachment 26, during the performance of this Agreement and Contractor’s Work
or use of certain facilities may be interfered with as a result of such
concurrent activities; provided, however, that Owner shall provide Contractor
with reasonable notice of any request for access to the Phase 4 Site by (i) any
of Owner’s commercial counterparties and each of their representatives,
contractors or subcontractors seeking to perform work at the Phase 4 Site
(except with respect to Contractor’s work performed under any other EPC
Agreement) or (ii) any Landowner. Subject to Section 4.3, Contractor agrees to
use reasonable efforts to accommodate such request and to coordinate the
performance of the Work with those certain activities to be performed by
Landowners, Owner’s commercial counterparties and each of their representatives,
contractors or subcontractors at the Phase 4 Site so as not to materially
interfere with the performance of such activities at the Phase 4 Site.
Contractor shall provide Owner access to the Phase 4 Site at all times.

B. Cooperation Within the Off-Site Rights of Way and Easements. Owner shall
provide Contractor with reasonable prior notice of access to the Off-Site Rights
of Way and Easements by (i) any of Owner’s commercial counterparties and each of
their representatives, contractors or subcontractors seeking to perform work
within such Off-Site Rights of Way and Easements (except with respect to
Contractor’s work performed under any other EPC Agreement), and (ii) any
Landowner. Likewise, Contractor shall provide Owner with reasonable prior notice
of any access to the Off-Site Rights of Way and Easements by Contractor or any
of its Subcontractors or Sub-subcontractors. Subject to the provisions of this
Agreement, including Section 4.3, Contractor acknowledges that Owner, Owner’s
commercial counterparties and each of their representatives, contractors or
subcontractors may be working within the Off-Site Rights of Way and Easements
and that other Persons (including any Landowner) may be on or using the Off-Site
Rights of Way and Easements during the performance of this Agreement and
Contractor’s Work or use of certain facilities may be interfered with as a
result of such concurrent activities.

3.25 Integration with other Phases and Projects.

A. No Interference with other Projects of the Liquefaction Facility. Performance
of the Work shall at no time cause a suspension of operation of any other
Project (or any portion thereof) after substantial completion of such other
Project under the relevant EPC Agreement, except to the extent (i) specified in
Attachment 24 and in compliance with the requirements of Section 3.25B or
(ii) agreed by the Owner Representative in writing.

B. Scheduled Activities. No later than thirty (30) Days prior to performing any
Work that may interfere with the operation of any other Project after
substantial completion thereof under the relevant EPC Agreement (whether
specified in Attachment 24 or agreed by Owner Representative in writing),
Contractor shall provide Owner with a written integration plan listing the
scheduled, interfering Work and proposing in detail how Contractor intends that
such Work will be performed to minimize, to the greatest extent reasonably
possible, interference with the operation of such other Project after
substantial completion thereof under the relevant EPC Agreement. Such proposed
plan shall (i) comply with the requirements of Section 3.25A, (ii) be scheduled
so that it is not on the critical path, (iii) be structured so as to reasonably
minimize the total number of shut-downs of such other Project and the duration
and impact of any other interference with the operation of such other Project,
and (iv) at a minimum, address each of the activities identified in Attachment
24 and list (a) any components of such other Project that will be impacted by
such activity, (b) how such components or work will be impacted, and (c) the
duration of such impacts. If the plan proposed by Contractor does not meet any
of the requirements in the immediately preceding sentence, or if Owner
reasonably believes that the plan proposed by Contractor has not been developed
to reasonably minimize the impact on the operation of such other Project after
substantial completion thereof under the relevant EPC Agreement, then Owner may,
not later than fourteen (14) Days following receipt of the proposed plan,
instruct Contractor in writing to modify the proposed plan. If Owner’s
instruction restricts the duration or extent of the Work covered in the plan
more than what is required by Section 3.25B(i)-(iv), then Contractor shall be
entitled to a Change Order to the extent permitted under Section 6.9. Contractor

 

29



--------------------------------------------------------------------------------

shall proceed to execute such Work in accordance with the mutually agreed plan;
provided that, if Owner does not respond and comment upon the Contractor’s
proposed plan within fourteen (14) Days following receipt of Contractor’s
proposed plan, then Contractor shall proceed to execute such Work in accordance
with Contractor’s proposed plan as long as it complies with the limitations
specified in Section 3.25B(i)-(iv). Notwithstanding Owner’s agreement (or
failure to agree) to the schedule and the plan for the performance of such Work,
Owner may, in its sole discretion, subsequently prohibit the performance of such
Work occurring on the scheduled date, but in such case, Contractor shall be
entitled to a Change Order to the extent permitted under Section 6.9. If Owner
fails to provide Contractor with access when and for the duration required by
Contractor for the Work, other than for non-compliance with the plan developed
in this Section 3.25B, Applicable Law, Owner Permits relating to safety, or
Owner’s reasonable security requirements, then Contractor shall be entitled to a
Change Order to the extent permitted under Section 6.9.

C. Unscheduled Activities. It is the Parties’ intent that, except for the
activities (if any) listed in Attachment 24, the performance of the Work and
Contractor’s other obligations under this Agreement will not interfere with the
operation of any other Project after substantial completion thereof under the
relevant EPC Agreement. During the performance of the Work, should a situation
arise that Contractor reasonably believes has the potential of interfering with
the operation of any other Project after substantial completion thereof under
the relevant EPC Agreement, Contractor shall, except in an emergency endangering
property or any Persons, give Owner written notice as soon as possible but no
later than fourteen (14) Days prior to the time that Contractor plans to perform
such Work, detailing a plan that is least disruptive, to the greatest extent
reasonably possible, to operations of such other Project after substantial
completion thereof under the relevant EPC Agreement. Emergency actions are
governed by Section 3.11. Prior to performing such Work, Owner and Contractor
shall mutually agree on a proposed plan for Contractor to execute such Work;
provided that, if Owner fails to provide Contractor with access when and for the
duration required by Contractor for the Work, other than for non-compliance with
the plan developed in this Section 3.25C, Applicable Law, Owner Permits relating
to safety, or Owner’s reasonable security requirements, then, Contractor shall
be entitled to a Change Order to the extent permitted under Section 6.9.
Notwithstanding Owner’s agreement to the schedule and the plan for the
performance of such Work, Owner may, in its sole discretion, subsequently
prohibit the performance of such Work on such scheduled date, and Contractor
shall work with Owner to develop a new plan and date for performing such Work in
accordance with this Section 3.25C, and in such case, Contractor shall be
entitled to a Change Order to the extent permitted under Section  6.9.

3.26 Responsibility for Property. Except as expressly set forth in Section 3.25,
Contractor shall limit its operations to the Phase 4 Site, Laydown Areas and the
Off-Site Rights of Way and Easements. Contractor shall plan and conduct its
operations so that neither Contractor nor any of its Subcontractors or
Sub-subcontractors shall (i) enter upon lands (other than the Phase 4 Site,
Laydown Areas and the Off-Site Rights of Way and Easements) or waterbodies in
their natural state unless authorized by the appropriate owner or entity;
(ii) close or obstruct any utility installation, highway, waterway, harbor, road
or other property unless Permits are obtained and authorized by the appropriate
entity or authority; or (iii) disrupt or otherwise interfere with the operation
of any portion of any pipeline, telephone, conduit or electric transmission
line, ditch, navigational aid, dock or structure unless otherwise specifically
authorized by the appropriate entity or authority. The foregoing includes damage
arising from performance of the Work through operation of Construction Equipment
or stockpiling of materials. If damage occurs to any other Project prior to
substantial completion thereof under the relevant EPC Agreement, liability for
such damage shall be governed by the EPC Agreement for such other Project.

3.27 Explosives. Explosives shall be transported to the Site only when required
to perform the Work under this Agreement and with abundant, prior notice to and
written approval of Owner. Contractor shall be responsible for properly
purchasing, transporting, storing, safeguarding, handling and using explosives
required to perform the Work under this Agreement. Contractor shall employ
competent and qualified personnel for the use of explosives and, notwithstanding
any other provision in this Agreement to the contrary, shall assume full
responsibility for damages claimed by any Third Party to the extent caused by
the improper use of explosives by Contractor or any Subcontractor or
Sub-subcontractor. Residual surplus explosives shall be promptly removed from
the Site and properly disposed of by Contractor.

 

30



--------------------------------------------------------------------------------

3.28 Taxes.

A. Subject to Section 7.1, the Contract Price includes all Taxes imposed on or
payable by any member of the Contractor Group or any Subcontractor or
Sub-Subcontractor in connection with the Work. Contractor shall be liable and
responsible for the timely reporting, filing and payment of any Taxes imposed
directly or indirectly on or payable by any member of the Contractor Group or
any Subcontractor or Sub-Subcontractor, or their respective employees or agents,
as a result of the performance of the Work under this Agreement.

B. Contractor shall be responsible for all Taxes related in any way, directly or
indirectly, to payroll or employment compensation, Social Security, or other
labor-related withholding for any member of the Contractor Group or any
Subcontractor or Sub-Subcontractor or any of their respective employees, and
each member of the Contractor Group and any Subcontractor or Sub-Subcontractor
shall withhold from each employee’s pay sufficient funds for applicable federal,
state, and local Taxes, funds required by the Federal Insurance Contributions
Act, and as may otherwise be required by Applicable Law (“Employment Taxes”).

C. Notwithstanding the foregoing, Owner shall be responsible for filing and
payment for Louisiana Ad Valorem Tax on real and tangible personal property
owned by Owner (whether located at the Site, the Off-Site Rights of Way and
Easements, or elsewhere) and on Equipment. Contractor, for itself and for all
other members of the Contractor Group and any Subcontractor or
Sub-Subcontractor, shall provide Owner with all documentation as may reasonably
be requested by Owner or Owner’s Tax Consultant in order to allow Owner to
render Equipment for Louisiana Ad Valorem Tax or any other Taxes on property for
which Owner is responsible under this Agreement (the “Owner Property Taxes”).
Such documentation shall clearly identify: (i) a description of the Equipment;
(ii) the quantity of each type of Equipment; and (iii) the Equipment’s physical
location to properly establish that the Equipment was, or will be, used in
connection with or incorporated into Project 5. Such documentation shall be
provided by Contractor to Owner and Owner’s Tax Consultant within thirty
(30) Days after the end of every calendar year (the “Reporting Date”). Owner’s
Tax Consultant shall assist Owner in rendering a good faith estimate of the
Equipment’s market value and is authorized on behalf of Owner to request and
receive information directly from Contractor, on its own behalf and on behalf of
all other members of the Contractor Group and any Subcontractor or
Sub-Subcontractor. To the extent Contractor possesses the documentation required
under this Section 3.28C with respect to any Owner Property Taxes and fails to
properly deliver such documentation to Owner by the Reporting Date, Owner shall
be entitled to reimbursement by Contractor for the amount of penalties and
interest incurred by Owner to the extent such penalties and interest are caused
by such failure by Contractor.

D. Contractor shall notify Owner of, and provide periodic updates regarding, the
delivery of real and tangible personal property owned by Owner pursuant to
Section 8.1B to the Site, or lay-down yards or prefabrication facilities of
Contractor Group, any Subcontractor or any Sub-Subcontractor.

E. If Owner is required by Applicable Laws to withhold compensation due to
Contractor to satisfy any obligation of any member of the Contractor Group or
any Subcontractor or Sub-Subcontractor for Taxes, Owner shall use reasonable
efforts to provide Contractor with at least ten (10) Business Days prior notice
and may withhold such amounts from any payment due to Contractor hereunder.
Owner shall pay any amounts so withheld to the applicable Governmental
Instrumentality and provide Contractor with any receipts or other evidence of
payment that Owner obtains from such Governmental Instrumentality. Owner shall
not withhold such Taxes from Contractor’s compensation if Contractor produces
evidence, satisfactory to Owner, that Owner is exempt from withholding of such
Taxes at least ten (10) Business Days prior to the next payment date by Owner.

F. Contractor and Owner shall make reasonable efforts to minimize the
liabilities for Taxes relating to Equipment, the Work, the Liquefaction Facility
or Project 5, including Louisiana Sales and Use Taxes and the Property Taxes and
to secure exclusions, exemptions, rebates, credits, abatement and incentives for
Taxes with respect to Equipment, the Work, the Liquefaction Facility or Project
5. Owner shall provide Contractor and other members of the Contractor Group or
any Subcontractor or Sub-Subcontractor with

 

31



--------------------------------------------------------------------------------

applicable exclusion or exemption certificates with respect to Louisiana Sales
and Use Taxes that Owner has received or is otherwise eligible to use.
Contractor shall and shall cause the other members of the Contractor Group and
any Subcontractor or Sub-Subcontractor to supply Owners with reasonable
information requested by Owner or Owner’s Tax Consultant for purposes of Owner
qualifying for or benefitting from any and all exclusions, exemptions, refunds,
reductions, abatements, credits or rebates of any Taxes, including supplying to
Owner or Owner’s Tax Consultant any applicable exclusion and exemption
certificates and any other information as reasonably requested or required by
any Governmental Instrumentality.

3.29 Louisiana Sales and Use Taxes Matters.

A. Louisiana Rebate Programs and Documentation. Owner may participate in the
incentive program provided in Louisiana Revised Statutes Section 51:1781 et
seq., and any subsequent Applicable Law, commonly known as the Louisiana
Enterprise Zone Program or the incentive program provided in Louisiana Revised
Statutes Section 51:2451 et seq., and any subsequent Applicable Law, commonly
known as the Louisiana Quality Jobs Program, or any successor or similar
incentive programs, which incentive programs may allow Owner to receive the
rebatable portion of Louisiana Sales and Use Taxes (collectively, the “Rebatable
Louisiana Sales and Use Taxes”) incurred and paid by members of the Contractor
Group or any Subcontractor or Sub-Subcontractor in connection with performance
of the Work. Contractor, for itself and for all other members of the Contractor
Group and any Subcontractor or Sub-Subcontractor, shall provide Owner with all
documentation as may reasonably be requested by Owner or Owner’s Tax Consultant
in order to allow Owner to secure the Rebatable Louisiana Sales and Use Taxes.
Such documentation shall include submitted and signed returns for all Louisiana
Sales and Use Taxes and invoice documentation supporting all Louisiana Sales and
Use Taxes paid by members of the Contractor Group or any Subcontractor or
Sub-Subcontractor for purchases of Equipment, including purchases of Equipment
made under lump sum contract agreements. Such returns of Taxes shall be provided
by Contractor to Owner and Owner’s Tax Consultant within thirty (30) Days after
filing such returns of Taxes or other documentation with applicable Governmental
Instrumentalities. Such invoice documentation shall be provided by Contractor to
Owner within ninety (90) Days after receipt of such invoice documentation by
members of the Contractor Group or any Subcontractor or Sub-Subcontractor. The
invoice documentation shall clearly identify: (i) the name of the vendor;
(ii) the vendor invoice number; (iii) the delivery date; (iv) a description of
the item(s) purchased; (v) the purchased amounts; and (vi) all information
(including Owner’s name, the taxpayer’s name, and the name and address of
Project 5) to properly establish that the Equipment was used in connection with
or incorporated into Project 5. If the Equipment was taken from the inventory of
one or more members of the Contractor Group or any Subcontractor or
Sub-Subcontractor, subject to Section 3.29D, Contractor shall provide Owner with
an invoice, journal voucher or other similar documentation as may be required to
evidence that the applicable Louisiana Sales and Use Taxes were paid or accrued
by one or more members of the Contractor Group or any Subcontractor or
Sub-Subcontractor on or with respect to such Equipment. Owner’s Tax Consultant
shall assist Owner to secure all available rebates of Rebatable Louisiana Sales
and Use Taxes and is authorized on behalf of Owner to request and receive
information directly from Contractor, on its own behalf and on behalf of all
other members of the Contractor Group and any Subcontractor or
Sub-Subcontractor.

B. Contractor and Owner shall make reasonable efforts to minimize the
liabilities for Taxes relating to the Work. If Contractor or any Subcontractor
or Sub-subcontractor incurs any sales and use taxes on any items of Equipment
for which Owner has previously provided Contractor with an applicable sales and
use tax exemption certificate, Contractor shall be responsible for the payment
of such sales and use taxes without any reimbursement from Owner; provided,
however, the foregoing provision shall not affect Contractor’s right to a Change
Order in accordance with Section 7.1.

C. Owner’s Tax Consultant. Owner’s Tax Consultant shall execute a
confidentiality agreement with any applicable member of Contractor Group or with
any applicable Subcontractor or Sub-Subcontractor with terms customary in the
audit industry for audits and examinations of Books and Records for purposes of
Louisiana Sales and Use Taxes in connection with projects such as Project 5
prior to receiving access to any information from Contractor.

 

32



--------------------------------------------------------------------------------

D. Audit and Access Rights. In accordance with Section 3.13, Owner shall have
the right to have Owner’s Tax Consultant audit the Books and Records of any
member of the Contractor Group or any Subcontractor or Sub-Subcontractor to
confirm that all Louisiana Sales and Use Taxes paid by any member of the
Contractor Group or any Subcontractor or Sub-Subcontractor in connection with
the Work are properly owed under Applicable Laws; provided, however, if the
determination of the proper amount of such Louisiana Sales and Use Taxes
assessed on any one or more items of Equipment is dependent upon knowing the
actual cost incurred by any member of the Contractor Group or any Subcontractor
or Sub-Subcontractor for such item of Equipment and the compensation of such
item of Equipment is included in the Contract Price or in any lump sum Change
Order, that portion of the audit devoted to reviewing the actual cost incurred
by any such member of the Contractor Group, Subcontractor or Sub-Subcontractor
for such item of Equipment shall be performed by Owner’s Tax Consultant. The
Parties agree that (unless the amount of Louisiana Sales and Use Taxes properly
payable for an item of Equipment is subject to audit, litigation, arbitration,
subpoena or summons issued by a Governmental Instrumentality) Owner’s Tax
Consultant shall not disclose to Owner the actual cost incurred by Contractor or
other member of the Contractor Group or any Subcontractor or Sub-Subcontractor
for any item of Equipment included in the Contract Price, but the Parties agree
that Owner’s Tax Consultant may report to Owner the proper Louisiana Sales and
Use Taxes properly payable under Applicable Law.

3.30 Equipment Quality. Contractor shall furnish reasonable evidence as to the
kind, quality, and quantity of all Major Equipment. Without prior written
approval by Owner which specifically waives the requirements of this Agreement,
where this Agreement specifies certain Major Equipment be incorporated into
Project 5, Contractor shall not use any Major Equipment other than as specified
in this Agreement. If Contractor wishes to modify the requirements contained
herein with respect to Major Equipment, then it shall make written application
to Owner for Owner’s approval (such approval not to be unreasonably withheld),
prior to performing any such Work. Such application shall (i) identify the
requirements being modified, (ii) certify that the quality of the proposed
substitute is equal to or better than that currently specified, and
(iii) certify that the substitute is suited to the same use and capable of
performing the same function as that specified. If the preceding requirements
are not followed, then any substitution shall constitute a material failure by
Contractor to comply with its obligations under this Agreement. All Major
Equipment shall be fabricated, applied, installed, connected, operated (during
start-up and testing), cleaned and conditioned in accordance with the
instructions of the applicable Subcontractor or Sub-subcontractor.

3.31 Loss of LNG or Natural Gas. Contractor shall use safe and commercially
reasonable efforts during commissioning, testing, and operation of the Phase 4
Liquefaction Facility to minimize the loss of LNG or Natural Gas due to venting,
flaring, or unnecessary operation of the refrigerant compressors in recycle.

ARTICLE IV

OWNER’S RESPONSIBILITIES

Owner shall comply with the following provisions in a timely manner in
accordance with the Project Schedule at no cost to Contractor:

4.1 Payment and Financing. Owner shall timely pay the Contract Price in
accordance with the provisions of Article 7 hereof. As a condition of NTP, Owner
shall obtain and maintain funds and financing as required by Section 4.1B for
Project 5 sufficient to make payments to Contractor in accordance with the terms
of this Agreement.

A. Owner Quarterly Confirmation. Beginning with Owner’s issuance of NTP, and
continuing quarterly thereafter, Owner shall deliver to Contractor a statement
in the form of Schedule 28-1 (“Owner Quarterly Confirmation”) confirming that
Owner has sufficient funds, in an amount at least equal to the committed fund
levels as required by Section 4.1B, through itself and financing to continue to
fulfill its payment obligations under this Agreement and confirming that no
event has come to the attention of Owner which would materially and adversely
affect the continued availability of such funding. Such Owner Quarterly
Confirmation shall be signed by an appropriate senior officer of Owner. For the
purposes of this Section 4.1A, “quarterly” shall mean the beginning and middle
of each six (6) Month period described in Section 4.1B.

 

33



--------------------------------------------------------------------------------

B. Sufficiency of Committed Funds. The term “sufficient funds” for purposes of
Section 4.1A shall mean the following:

1. After NTP and Contractor’s receipt of the Mobilization Payment, and through
the first six (6) Months, Five Hundred Twenty Five Million U.S. Dollars
(U.S.$525,000,000);

2. After the first six (6) Months and through the first twelve (12) Months, Four
Hundred Fifty Million U.S. Dollars (U.S.$450,000,000);

3. After the first twelve (12) Months and through the first eighteen
(18) Months, Three Hundred Fifty Million U.S. Dollars (U.S.$350,000,000);

4. After the first eighteen (18) Months and through the first twenty-four
(24) Months, Two Hundred Fifty Million U.S. Dollars (U.S.$250,000,000);

5. After the first twenty-four (24) Months and through the first thirty-six
(36) Months, Two Hundred Million U.S. Dollars (U.S.$200,000,000);

6. After the first thirty-six (36) Months and through the first forty-eight
(48) Months, One Hundred Seventy Five Million U.S. Dollars (U.S.$175,000,000);

7. After the first forth-eight (48) Months and through the first sixty
(60) Months, One Hundred Twenty Five Million U.S. Dollars (U.S.$125,000,000);
and

8. After the first sixty (60) Months and up to Substantial Completion, One
Hundred Million U.S. Dollars (U.S.$100,000,000).

The committed fund levels under this Section 4.1B are in addition to and
exclusive of (a) undisputed amounts owed to Contractor from Owner through the
date of the applicable Owner Quarterly Confirmation, (b) any disputed amounts
placed in escrow under Section 18.4 and (c) any funds committed to fulfill
Owner’s payment obligations to Contractor under any other EPC Agreement (in each
case, after Owner has issued notice to proceed thereunder).

4.2 Owner Permits. Owner shall be responsible for obtaining the Owner Permits.
Owner shall maintain and, to the extent applicable, renew such Owner Permits. To
the extent Owner has already obtained any of the Owner Permits as of the
Effective Date of this Agreement, Owner shall provide copies of such Owner
Permits to Contractor on or before the Effective Date. To the extent Owner has
not obtained any Owner Permits prior to the Effective Date, Owner shall obtain
such Owner Permits in accordance with the schedule contained in Attachment 17
and Owner shall provide Contractor with complete copies of such Owner Permits
within five (5) Business Days after obtaining them. The terms of all such
Permits shall be compatible with Contractor’s performance of the Work, and Owner
shall promptly notify Contractor of any changes to the terms of any such Owner
Permit that impacts Contractor’s performance of the Work under this Agreement.
Owner shall provide information, assistance and documentation to Contractor as
reasonably requested in connection with the Contractor Permits.

4.3 Access to the Site, Laydown Areas and Off-Site Rights of Way and Easements.

A. Subject to the terms of this Agreement, including Section 3.24: (i) Owner
shall, at NTP, provide Contractor with access to and care and custody of the
Phase 4 Site; (ii) such access shall be sufficient to permit Contractor to
progress with construction on a continuous basis without material interruption
or interference by others; and (iii) to the extent that (a) any of Owner’s
commercial counterparties and each of their representatives, contractors or
subcontractors working at the Phase 4 Site prior to Substantial Completion
(except as described in Attachment 25 or Attachment 26), (b) any Landowner
accessing the Phase 4 Site prior to Substantial Completion (except as described
in Attachment 25 or Attachment 26), or (c) the lack of such sufficient access or
a Change in Law, in any such case materially interrupts or interferes with
Contractor’s performance of the Work and such interruption or interference
adversely affects Contractor’s ability to perform the Work in accordance with
the Project Schedule or Contractor’s cost of

 

34



--------------------------------------------------------------------------------

performance of the Work, Contractor shall be entitled to a Change Order;
provided that, subject to Section 3.25, Contractor complies with the
requirements in Sections 6.2, 6.5 and 6.9. For the avoidance of doubt,
Contractor shall not be entitled to a Change Order pursuant to this Section 4.3
as a result of a Landowner, Owner, Owner’s commercial counterparties or each of
their representatives, contractors or subcontractors accessing the Site to
perform any of those activities described in Attachment 21, Attachment 25 or
Attachment 26.

B. The Contract Price is based on Owner providing Contractor with access to the
Laydown Areas and the Off-Site Rights of Way and Easements sufficient to permit
Contractor to progress with construction without material interruption or
interference by others while adhering to the requirements in Attachment 25 or
Attachment 26. To the extent Contractor is not provided with sufficient access
to such Laydown Areas and Off-Site Rights of Ways and Easements to progress with
construction without material interruption or interference by others, and such
interruption or interference adversely affects Contractor’s cost of performance
of the Work or Contractor’s ability to perform the Work in accordance with the
Project Schedule, Contractor shall be entitled to a Change Order; provided that
(i) Contractor complies with the requirements set forth in Sections 6.2, 6.5 and
6.9, and (ii) at or prior to the Contract Date, Contractor did not know (based
on information described in Attachment 25 or Attachment 26) that its access was
or would be restricted.

4.4 Operation Personnel. Owner shall provide to Contractor the Owner Personnel
qualified and competent for operating and maintenance sufficient to commission
and test Project 5 under the supervision of Contractor as set forth in
Attachment 22. Until Substantial Completion, such personnel shall be under the
direction and instruction of and supervised by, Contractor. Such operating and
maintenance personnel shall be available for training as required pursuant to
Section 3.5 and for the roles contemplated by Attachment 22. To the extent not
set forth in Attachment 22, Contractor shall prepare for Owner’s review a
Project Commissioning Plan regarding the utilization of the Owner Personnel and
Contractor’s personnel during commissioning and for the conduct of Performance
Tests. Such Project Commissioning Plan shall be mutually agreed-upon by the
Parties, each acting reasonably, no later than forty-five (45) Days after
Owner’s receipt of Contractor’s proposed Project Commissioning Plan. Without in
any way limiting Contractor’s obligation to provide forces and labor during
commissioning and Performance Testing, Contractor agrees that if any activity
during commissioning and Performance Testing requires direct supervision by
Contractor, such supervision shall be performed by Contractor or a Subcontractor
or Sub-subcontractor. Owner shall remain responsible for all costs associated
with the Owner Personnel, including salaries, travel and expenses.

4.5 Legal Description and Survey. Prior to NTP (or prior to any LNTP Work where
applicable), Owner shall provide to Contractor (i) the legal description of the
Site as set forth in Attachment 25 and (ii) a survey of the Site showing the
boundaries of the Site and one survey control point. Contractor shall be
entitled to rely upon the accuracy of this information. To the extent any
existing structures or utilities are shown in the survey, Contractor shall
independently verify the locations of such existing structures and utilities.

4.6 Hazardous Materials. Owner shall, or shall cause its Affiliates to, remove,
transport and, as appropriate, dispose of any Hazardous Materials discovered or
released at the Site, including any Hazardous Materials brought on the Site or
generated by Third Parties, but excluding any Hazardous Materials brought on to
the Site or generated by Contractor or any of its Subcontractors or
Sub-subcontractors. In addition, as between Owner and Contractor, Owner shall be
responsible for any Hazardous Materials discovered or released within the
Off-Site Rights of Way and Easements, including any Hazardous Materials brought
on the Off-Site Rights of Way and Easements or generated by Third Parties but
excluding any Hazardous Materials brought on the Off-Site Rights of Way and
Easements by Contractor or any of its Subcontractors or Sub-subcontractors.
Owner shall defend, indemnify and hold harmless Contractor Group and its
Subcontractors and Sub-subcontractors from and against all damages, losses,
costs and expenses (including all reasonable attorneys’ fees and litigation or
arbitration expenses) incurred by Contractor Group or its Subcontractors and
Sub-subcontractors to the extent arising from any contamination or pollution
resulting from any Hazardous Materials for which Owner is responsible under this
Section 4.6.

 

35



--------------------------------------------------------------------------------

4.7 Owner-Provided Items.

A. Owner shall (i) be responsible for those items of information identified in
Section 3 of Attachment 21 as “Rely Upon”, and (ii) provide to Contractor the
information specified in Attachment 21. Contractor shall not be required to
examine or be deemed to have examined any information identified as “Rely Upon”,
and Owner shall remain fully responsible for any errors or inaccuracies in any
such “Rely Upon” information. If Owner makes a change to any “Rely Upon”
information, or if Contractor discovers an error in “Rely Upon” information or
non-compliance of “Rely Upon” information with Applicable Law or Applicable
Codes and Standards, Contractor shall be entitled to a Change Order; provided
that Contractor complies with the requirements set forth in Sections 6.2, 6.5
and 6.9. All other information (including all other information in the Design
Basis and the other documents listed in Attachment 21 other than those items
specifically identified as “Rely Upon” information) shall be the responsibility
of Contractor.

B. Owner shall provide those items in Attachment 1 which are expressly listed as
being the obligation of Owner and the items listed in Attachment 21 (within the
times listed in Attachment 21). The items already provided by Owner are listed
in Attachment 21.

C. Owner shall supply Feed Gas for use during commissioning, Start Up and
Performance Tests and as necessary to demonstrate achievement of RFSU and
Substantial Completion (“Commissioning Feed Gas”) in accordance with the notice
procedures specified in Section 11.2.

4.8 Commissioning Storage. Following Substantial Completion, Owner shall provide
storage, through Tanks completed by Contractor under Project 1 and Project 5 for
Commissioning LNG in accordance with the notice procedures specified in
Section 11.2B and Section 11.2C.

4.9 Owner Representative. Owner designates *** as the Owner Representative.
Notification of a change in Owner Representative shall be provided in advance,
in writing, to Contractor.

ARTICLE V

COMMENCEMENT OF WORK, PROJECT SCHEDULE, AND SCHEDULING OBLIGATIONS

5.1 Commencement of Work. Upon Contractor’s receipt from Owner of the limited
notice to proceed (“Limited Notice to Proceed” or “LNTP”), Contractor shall
promptly commence with the performance of the portion of the Work specified in
such LNTP; provided that the Parties have executed a Change Order defining the
LNTP Work. The LNTP shall be issued in the form attached hereto as Attachment 8,
Schedule 8-1. Contractor shall not, and shall not be obligated to, commence
performance of such Work until receipt from Owner of such LNTP.

5.2 Limited Notice to Proceed/Notice to Proceed.

A. Limited Notice to Proceed. The portion of the Contract Price payable for the
LNTP Work shall be made in accordance with the Payment Schedule set forth in
Attachment 3 (as may be amended by Change Order) and the applicable provisions
of Article 7. Owner shall not issue the LNTP until the following conditions have
been met:

1. Owner has furnished to Contractor documentation which demonstrates that Owner
has sufficient funds to fulfill its payment obligations, including all
cancellation costs associated with LNTP Work, in connection with Contractor’s
performance of the LNTP Work, or that Owner has obtained financing from one or
more Lenders to fulfill its payment obligations in connection with such LNTP
Work;

2. Owner has obtained all Owner Permits that are necessary for performance of
the LNTP Work, or if Owner has not obtained all such Owner Permits at the
commencement of such LNTP Work, by issuance of the LNTP, Owner commits to obtain
any such remaining Owner Permits in such time so as to not delay the performance
of such LNTP Work; and

 

36



--------------------------------------------------------------------------------

3. Owner shall be in compliance with its other obligations set forth in
Article 4 as necessary for the performance of the LNTP Work.

B. Notice to Proceed. Contractor shall not, and shall not be obligated to,
commence performance of the Work (other than the LNTP Work) until Owner issues
the full notice to proceed (“Notice to Proceed” or “NTP”) authorizing the same
pursuant to the terms and conditions of this Agreement. Upon Contractor’s
receipt from Owner of the NTP, Contractor shall promptly commence with the
performance of the Work. The NTP shall be issued in the form attached hereto as
Attachment 8, Schedule 8-2. Contractor shall timely file in the required
superior court and post at the Site a notice of commencement as required under
La. Rev. Stat. §9:4801, et. seq. and shall provide copies of such notice of
commencement to Subcontractors and Sub-subcontractors as required under La. Rev.
Stat. §9:4801, et. seq. Owner shall not issue an NTP until the following
conditions have been met:

1. Owner has furnished to Contractor reasonable documentation which demonstrates
that Owner (i) has funds and (ii) has obtained financing from one or more
Lenders, which combined are sufficient to fulfill Owner’s payment obligations
under this Agreement, including (a) satisfaction, or waiver by Lenders, of all
applicable conditions precedent to the occurrence of the closing date of the
financing, which shall be prior to or contemporaneous with the issuance of the
Notice to Proceed, and (b) evidence of the execution of the credit agreement
with respect to such financing by Owner and Lenders (including a copy of such
executed credit agreement).

For purposes of this Section 5.2B.1, funds and financing “sufficient to fulfill
Owner’s payment obligations” shall mean that Owner has at NTP Eight Hundred
Fifty Million U.S. Dollars (U.S.$850,000,000) committed to fulfill Owner’s
payment obligations to Contractor under this Agreement. This committed fund
amount is in addition to and exclusive of the (a) Mobilization Payment and
(b) any funds committed to fulfill Owner’s payment obligations to Contractor
under any other EPC Agreement (in each case, after Owner has issued notice to
proceed thereunder);

2. Owner has obtained all Owner Permits (including the FERC Authorization) which
are shown in Attachment 17 as required to be obtained prior to the issuance of
the NTP;

3. Owner has issued LNTP no later than eleven (11) months after Owner has issued
notice to proceed under the Phase 3 EPC Agreement, and the LNTP shall be for a
duration of at least seven (7) months prior to NTP for Project 5 (unless
mutually agreed otherwise by the Parties);

4. Owner has made payment to Contractor of all undisputed amounts owed as of the
date of the NTP that were earned in connection with Contractor’s performance of
the (i) Request for Services issued under the Amended Technical Services
Agreement and the Original Technical Services Agreement and (ii) LNTP Work;

5. The Mobilization Payment has been received by Contractor in cleared funds;

6. Owner shall be in compliance with its other obligations set forth in
Article 4 as necessary for the commencement of the Work; and

7. The Parties’ agreement to the impacts resulting from a delay in issuance of
NTP as provided in Section 5.2C below, in which case Section 6.2C regarding
unilateral Change Orders shall not apply.

C. Delayed NTP.

1. In the event Owner fails to issue the NTP in accordance with Section 5.2B by
December 31, 2017, then Contractor shall be entitled to a Change Order as
follows:

 

37



--------------------------------------------------------------------------------

  a. To adjust the Contract Price for impacts arising from the issuance of NTP
after December 31, 2017. Cost relief includes impacts caused by External Factors
(defined below) after December 31, 2017. External Factors include, for example,
closing of vendor shops, unavailability of materials, labor unavailability,
ability to attract and/or retain qualified labor, and Owner-directed changes
(the “External Factors”), but specifically excluding impacts related to
quantities, technology, equipment specifications, equipment count or Contractor
errors or omissions (unless directly resulting from such External Factors). Cost
relief includes escalation costs; and

 

  b. For any demonstrated impacts to the Project Schedule caused by External
Factors occurring after December 31, 2017 and before NTP.

2. In the event Owner fails to issue the NTP in accordance with Section 5.2B by
January 1, 2022, then Contractor shall be entitled to a Change Order as follows:

 

  a. To adjust the Contract Price as described in Section 5.2C.1.a above and any
other Changed Criteria for Project 5 for the impact caused by the delay in
issuing NTP; and

 

  b. To adjust the Project Schedule as described in Section 5.2C.1.b.

3. Any claims or entitlements that Contractor may have under this Section 5.2.C
must be claimed by Contractor and agreed between the Parties in a Change Order
executed prior to NTP pursuant to the Change Order procedures in Section 6.4.
Any such Change Order shall take into account the impact of any cancellation or
suspension of any portion of the services to be performed under either the
Request for Services or LNTP.

4. At the end of every six (6) Month period after December 31, 2017 until NTP
(if any) is issued by Owner, Contractor will have the right to notify Owner in
writing of any impacts such delay has on Contractor’s costs of performance of
the Work, including Subcontractor prices, and Contractor’s ability to perform
the Work in accordance with this Agreement, including the Project Schedule and
other Changed Criteria. Contractor shall not be entitled to the relief in this
Section 5.2C to the extent the reason for Owner failing to issue NTP is because
Contractor failed to provide the Letter of Credit in accordance with
Section 9.2A.

5. If this Article 5 conflicts with Article 6 regarding cost and schedule
entitlements and the types of impacts arising from or caused by a delayed NTP,
then this Article 5 controls.

5.3 Project Schedule. Contractor shall perform the Work in accordance with the
Project Schedule.

A. Target Substantial Completion Date. Listed in Attachment 5 is the Target
Substantial Completion Date. The Target Substantial Completion Date shall only
be adjusted by Change Order as provided under this Agreement.

B. Guaranteed Substantial Completion Date. Contractor shall achieve Substantial
Completion of Project 5 no later than the date specified in Attachment 5
(“Guaranteed Substantial Completion Date”). The Guaranteed Substantial
Completion Date shall only be adjusted by Change Order as provided under this
Agreement.

C. Final Completion. Contractor shall achieve Final Completion no later than one
hundred eighty (180) Days after achieving Substantial Completion or as soon as
reasonably practicable thereafter if the Parties mutually agree (both acting
reasonably).

5.4 CPM Schedule Submissions. Within fifteen (15) Days after NTP is issued in
accordance with Section 5.2B, Contractor shall prepare and submit to Owner for
its review a critical path method schedule (“CPM Schedule”) for the Work
identifying a critical path for Project 5, which shall be detailed at a Level II
for all

 

38



--------------------------------------------------------------------------------

activities for Project 5 (including engineering, procurement, construction,
pre-commissioning, commissioning, testing and startup). In addition, no later
than one hundred and twenty (120) Days after NTP is issued in accordance with
Section 5.2B, Contractor shall submit to Owner for its review a revised CPM
Schedule, which shall be detailed at a Level III for all activities for Project
5 (including engineering, procurement, construction, pre-commissioning,
commissioning, testing and startup). The initial CPM Schedule shall govern
Contractor’s Work until the revised CPM Schedule is prepared and reviewed by
Owner. Each of the initial and revised CPM Schedules shall be referred to as the
“CPM Schedule,” and each shall comply with the requirements of this Section 5.4
and shall be provided to Owner in its native electronic format. The CPM Schedule
shall be prepared by Contractor using Primavera Project Planner. Without
limitation of the foregoing, the CPM Schedule shall include the information and
meet the requirements set forth in Section 8.4 of Attachment 1.

5.5 Recovery and Recovery Schedule. If, at any time during the prosecution of
the Work, (i) should the Monthly Progress Report show that any activity on the
critical path is forty-five (45) or more Days behind schedule, or should
Contractor fail to provide a Monthly Progress Report in compliance with the
requirements of this Agreement and Owner reasonably determines that any activity
on the critical path is forty-five (45) or more Days behind schedule and
(ii) Contractor or any of its Subcontractors or Sub-subcontractors are in
Owner’s reasonable judgment responsible for such delay, Owner may, in addition
to any other remedies that it may have under this Agreement, require that
Contractor prepare a schedule to explain and display how it intends to regain
compliance with the CPM Schedule (“Recovery Schedule”). Within ten (10) Business
Days after the determination by Owner of the requirement for a Recovery
Schedule, Contractor shall prepare the Recovery Schedule and submit it to Owner
for its review. The Recovery Schedule shall (i) represent Contractor’s best
judgment as to how it shall regain compliance with the CPM Schedule, (ii) be
prepared in accordance with GECP, (iii) have a level of detail sufficient for
Contractor to direct, manage and perform the Work, and (iv) have a maximum
duration of sixty (60) Days unless recovery cannot be reasonably achieved in
such time, in which case the duration of the Recovery Schedule shall be for that
period of time reasonably necessary to regain compliance with the CPM Schedule.
Contractor shall address all comments received from Owner during Owner’s review
of the Recovery Schedule, and Contractor shall provide a written statement
describing why any of Owner’s comments or proposed changes to the Recovery
Schedule were not implemented by Contractor. Any of Owner’s comments or proposed
changes to the Recovery Schedule that Contractor implements should be reflected
in the revised Recovery Schedule. The revised Recovery Schedule shall then be
the schedule which Contractor shall use in planning, organizing, directing,
coordinating, performing, and executing the Work (including all activities of
Subcontractors and Sub-subcontractors) to regain compliance with the CPM
Schedule. The cost of preparing and executing the Recovery Schedule shall be at
Contractor’s sole cost and expense; provided, however, if the preparation of a
Recovery Schedule is combined with a request by Owner for a Change Order and the
cost of preparing the Change Order for such request (excluding any costs
associated with recovery) exceeds Thirty Thousand U.S. Dollars (U.S.$30,000),
then Contractor is entitled to reimbursement for such preparation costs in
accordance with Section 6.1A. Owner’s review and comments regarding the Recovery
Schedule shall not relieve Contractor of any obligations for performance of the
Work, change the Target Substantial Completion Date or the Guaranteed
Substantial Completion Date or be construed to establish the reasonableness of
the Recovery Schedule.

A. If, at any time prior to the Guaranteed Substantial Completion Date,
Contractor’s performance of the Work is delayed such that Project 5 is projected
to achieve Substantial Completion beyond the Guaranteed Substantial Completion
Date (as may be adjusted by Change Order) to such an extent that the Delay
Liquidated Damages cap in Section 20.2A would apply, and Contractor fails to
provide a Recovery Schedule in accordance with this Section 5.5 or Contractor
provides a Recovery Schedule but Contractor fails to materially comply with such
Recovery Schedule, then Contractor shall be in Default and Owner shall have the
right, prior to the Guaranteed Substantial Completion Date, to terminate
Contractor’s performance of the Work in accordance with Section 16.1A. If Owner
so terminates, Owner shall have all of the rights under Section 16.1 (including
recovering all amounts under Section 16.1A), except that in the case of a
termination by Owner pursuant to this Section 5.5A solely for Contractor’s
failure to provide a Recovery Schedule and materially comply therewith,
Contractor’s liability under Section 16.1 arising out of such termination shall
be limited to the applicable cap or caps in Section 20.2A and no Performance
Liquidated Damages would be owed.

 

39



--------------------------------------------------------------------------------

5.6 Acceleration and Acceleration Schedule.

A. Even if the Work is otherwise in compliance with the CPM Schedule, Owner may,
at any time, direct Contractor in writing to advance one or both of the Target
Substantial Completion Date and the Guaranteed Substantial Completion Date;
provided, however, such directive shall be reasonable and Contractor shall have
agreed in writing that such acceleration is commercially and technically
feasible. In the event of such agreement, the directive shall be termed herein a
“Confirmed Acceleration Directive” and shall be set forth in a Change Order. In
no event shall Owner have the right to issue a unilateral acceleration directive
requiring Contractor to achieve Substantial Completion prior to the original
Guaranteed Substantial Completion Date specified in this Agreement as of the
Contract Date. In the event of a Confirmed Acceleration Directive, Owner shall
pay Contractor for the documented costs plus fees attributable to such
acceleration and appropriate incentives, if any, shall be mutually agreed upon
by the Parties with respect to such early proposed completion and set forth in
the Change Order. Such costs may include any shift differential, premium, or
overtime payments to workers or field supervisors and other employees of
Contractor dedicated to the Work on a full-time basis actually incurred over and
above Contractor’s normal rates, and overtime charges for Construction
Equipment. Any adjustment to the Contract Price or any other Changed Criteria
necessitated by such acceleration of the Work shall be implemented by Change
Order. Upon execution of the Change Order, Contractor shall immediately commence
and diligently perform the acceleration of the Work, and shall prepare a
schedule to explain and display how it intends to accelerate the Work and how
that acceleration will affect the critical path of the CPM Schedule (the
“Acceleration Schedule”). With respect to the Acceleration Schedule, Contractor
shall do the following:

1. No later than the tenth (10th) Business Day after execution of the Change
Order with respect to the Confirmed Acceleration Directive, Contractor shall
prepare the Acceleration Schedule and submit it to Owner for its review. The
Acceleration Schedule shall represent Contractor’s best judgment as to how it
shall satisfy the Confirmed Acceleration Directive. The Acceleration Schedule
shall be prepared using GECP and to a similar level of detail as the CPM
Schedule.

2. On the tenth (10th) Business Day after execution of the Change Order with
respect to the Confirmed Acceleration Directive (or such longer time as
specified in writing by Owner), Contractor shall participate in a conference
with Owner, and with any other Person (including Subcontractors and
Sub-subcontractors) whom Owner reasonably designates to participate, to review
and evaluate the Acceleration Schedule. Any revisions to the Acceleration
Schedule necessary as a result of this review shall be resubmitted for review by
Owner as soon as reasonably practicable or as mutually agreed by the Parties.
The revised Acceleration Schedule shall then be the schedule which Contractor
shall use in planning, organizing, directing, coordinating, performing, and
executing that portion of the Work that is affected by such acceleration, with
the CPM Schedule governing the performance of all other Work.

Owner’s review of the Acceleration Schedule shall not constitute an independent
evaluation or determination by Owner of the workability, feasibility, or
reasonableness of that schedule.

ARTICLE VI

CHANGES; FORCE MAJEURE; AND OWNER-CAUSED DELAY

6.1 Change Orders Requested by Owner. Until Substantial Completion, Owner shall
be entitled to a Change Order upon request in accordance with this Section 6.1.

A. If Owner submits to Contractor in writing a duly signed proposed Change
Order, Contractor must respond to Owner, to the extent practicable, within
thirty (30) Days with a written statement setting forth the effect, if any,
which such proposed Change Order would have on (i) the Contract Price, the
Project Schedule and/or the Payment Schedule, (ii) any of the Minimum Acceptance
Criteria, the Performance Guarantee, the Guarantee Conditions and/or the Design
Basis and/or (iii) any other obligation or potential liability of Contractor
hereunder (collectively or individually, the “Changed Criteria”). The written
statement shall be in the form of Schedule 4-3, and shall include, to the extent
practicable, all information

 

40



--------------------------------------------------------------------------------

required by Section 6.5B. Owner shall respond to Contractor’s written statement
within fourteen (14) Business Days of receipt, responding to Contractor’s
statement as to the effects of the proposed Change Order on the Changed
Criteria. If it is not practicable for Contractor to provide all of the
information required under this Section 6.1A to be submitted with such written
statement within such thirty (30) Day period, Contractor shall provide Owner
with as much information as practicable as well as a written explanation of the
reason additional time is required. To the extent Contractor incurs costs
exceeding Thirty Thousand U.S. Dollars (U.S.$30,000) (which costs shall be
adequately documented and supported by Contractor) in responding to any one
proposed Change Order, Contractor shall be reimbursed for such excess costs in
responding to such Change Order within twenty-five (25) Days after Owner’s
receipt of Contractor’s invoice therefor; provided that Contractor first gives
Owner written notice of the estimate of the cost of such preparation before
preparing the response, such estimate is in excess of Thirty Thousand U.S.
Dollars (U.S.$30,000), Owner approves in writing the preparation of the
response, and such proposed Change Order is not implemented.

B. If the Parties agree on such Changed Criteria of the proposed Change Order
(or modify such proposed Change Order so that the Parties agree on such Changed
Criteria), the Parties shall execute such Change Order incorporating the Changed
Criteria, which shall be in the form of Schedule 4-1, and such Change Order
shall become binding on the Parties, as part of this Agreement.

C. If the Parties cannot agree on such Changed Criteria of the proposed Change
Order within ten (10) Days of Contractor’s receipt of Owner’s response to
Contractor’s written statement, or if Owner desires that the proposed changed
Work set forth in the proposed Change Order commence immediately without the
requirement of a written statement by Contractor as required under Section 6.1A,
Owner may (subject to this Section 6.1C), by issuance of a unilateral Change
Order in the form attached hereto as Schedule 4-2, require Contractor to
commence and perform the changed Work specified in the unilateral Change Order
on a time and material basis as set forth in Schedule 4-4 with the effect of
such unilateral Change Order on the Changed Criteria (or if the Parties agree on
the effect of such unilateral Change Order for some but not all of the Changed
Criteria, the impact of each of the components of the Changed Criteria on which
the Parties disagree) to be determined as soon as possible but without prejudice
to Contractor’s right to refer any Dispute for resolution in accordance with
Article 18. The rates specified in Schedule 4-4 are “Unit Rates,” and the Unit
Rates shall be used to the extent applicable to the changed Work. The Parties
acknowledge and agree that unilateral Change Orders submitted by Owner in
accordance with this Section 6.1C shall be limited to additions or modifications
to, or deductions from, the Work and that Owner shall not have the unilateral
right to change, amend or modify any of the other Changed Criteria or the terms
of this Agreement. Pending resolution of the Dispute, Contractor shall perform
the Work as specified in such unilateral Change Order and Owner shall continue
to pay Contractor in accordance with the terms of this Agreement and any
previously agreed Change Orders. When Owner and Contractor agree on the effect
of such unilateral Change Order on all of the Changed Criteria, such agreement
shall be recorded by execution by the Parties of a Change Order in the form
attached hereto as Schedule 4-1, which shall supersede the unilateral Change
Order previously issued and relating to such changed Work. With the exception of
any Contract Price adjustment contemplated under Attachment 31, in no event
shall Owner be entitled to issue any unilateral Change Order in accordance with
this Section 6.1C where such unilateral Change Order (i) would result in an
increase equal to or exceeding Ten Million U.S. Dollars (U.S.$10,000,000), or
(ii) in conjunction with other unilateral Change Orders issued by Owner (other
than any Contract Price adjustment contemplated under Attachment 31), would in
themselves result in an increase equal to or exceeding an amount equal to Thirty
Million U.S. Dollars (U.S.$30,000,000); provided that, with respect to
unilateral Change Orders requiring Contractor to conduct or develop engineering
studies, Contractor shall not be required to incur costs (a) greater than Thirty
Thousand U.S. Dollars (U.S.$30,000) for any single Change Order for engineering
studies, or (b) in conjunction with other unilateral Change Orders, greater than
Three Hundred Thousand U.S. Dollars (U.S.$300,000) in the aggregate for
engineering studies. Notwithstanding the foregoing, in no event shall Owner be
entitled to issue any unilateral Change Order directing performance of Work
under an LNTP. For the avoidance of doubt, the Parties agree that the
adjustments contemplated under Attachment 31 do not constitute unilateral Change
Orders.

 

41



--------------------------------------------------------------------------------

D. In the event of a change in any Applicable Code and Standard which does not
constitute a Change in Law, Contractor shall provide written notice to Owner
regarding such change. Upon receipt of such notice from Contractor, Owner may
submit a proposed Change Order to Contractor in accordance with this Section 6.1
in the event Owner, at its sole option, elects for Contractor to implement such
change in Applicable Code and Standard. In the event Owner does not, at its sole
option, elect for Contractor to implement such change in Applicable Code and
Standard, Contractor shall not be required to perform in accordance with such
Applicable Code and Standard. In the event, however, that compliance with such
Applicable Code and Standard is mandatory for Contractor to comply with GECP and
Owner does not, at its sole option, after receipt of written notice from
Contractor regarding same, elect for Contractor to implement such change in
Applicable Code and Standard, then Owner waives its rights to claim a breach of
GECP with respect to such change in Applicable Code and Standard.

6.2 Change Orders Requested by Contractor.

A. Contractor shall have the right to a Change Order in the event of any of the
following occurrences:

1. Any Change in Law that adversely affects (i) Contractor’s costs of
performance of the Work, (ii) Contractor’s ability to perform the Work in
accordance with the Project Schedule or (iii) Contractor’s ability to perform
any material obligation under this Agreement (provided that for any Change in
Law regarding Taxes, any adjustment for Contractor pursuant to this Section 6.2
shall be permitted solely to the extent such Change in Law causes Contractor’s
net aggregate Tax burden to increase benchmarked against Contractor’s net
aggregate Tax burden as of February 28, 2017, as determined by a reputable,
independent auditor mutually agreed by the Parties and paid for by Contractor
(or, absent such mutual agreement, as appointed by the Houston, Texas office of
the AAA), such determination to be made on a “with and without” basis and taking
into account any decreases in Contractor’s aggregate Tax burden resulting from
any other provision in the Law giving rise to the Change in Law;

2. Acts or omissions of any member of Owner Group or any other Person for whom
Owner is responsible, including in the case of Owner any failure to perform any
obligation under this Agreement that adversely affects (i) Contractor’s costs of
performance of the Work, (ii) Contractor’s ability to perform the Work in
accordance with the Project Schedule or (iii) Contractor’s ability to perform
any material obligation under this Agreement; provided that Contractor shall not
be entitled to a Change Order to the extent that such acts or omissions of Owner
are (a) caused, directly or indirectly, by Contractor’s failure to perform its
obligations under this Agreement, or (b) expressly permitted by this Agreement;

3. Force Majeure to the extent allowed under Section 6.8A;

4. Acceleration of the Work directed by Owner pursuant to a Confirmed
Acceleration Directive in accordance with Section 5.6;

5. Owner’s request for an increase in coverage under the Letter of Credit
pursuant to Section 9.2 to cover any increase in the Contract Price as a result
of Change Orders to the extent set forth in Section 9.2;

6. To the extent expressly permitted under Sections 3.3C, 3.4, 3.25, 4.3, 4.7A,
5.6A, 7.1, 8.2A, 8.2C, 11.2A, 11.2B.6, 12.2A, 16.3, 16.4 and Attachment 31;

7. Delay beyond the permissible times specified in Section 1A.9(g)(ii) or
Section 1A.11(ii) of Attachment 15 for the delivery by Owner to Contractor of
builder’s risk or marine cargo insurance proceeds received by the Collateral
Agent (or if no Collateral Agent, a mutually agreed upon escrow agent) shall
relieve Contractor of any obligation under this Agreement to effect repairs or
other restoration of the Work affected by the insured occurrence for any costs
of repairs or restoration exceeding the sum of the deductible under such
insurance and any amounts previously paid to

 

42



--------------------------------------------------------------------------------

Contractor under such insurance and shall entitle Contractor to a Change Order
adjusting the Contract Price and Project Schedule, but only to the extent such
delay adversely affects (i) Contractor’s cost of performance of the Work,
(ii) Contractor’s ability to perform the Work in accordance with the Project
Schedule, or (iii) or Contractor’s ability to perform any material obligation
under this Agreement; provided that, notwithstanding the foregoing, in no event
shall this Section 6.2A.7 in any way relieve Contractor from any obligation to
perform any work necessary to maintain the builder’s risk and marine cargo
insurance in full force and effect;

8. Suspension in Work ordered by Owner pursuant to Section 16.3;

9. Subsurface Soil Conditions to the extent allowed under Section 2.5B.2;

10. Discovery of Hazardous Materials at the Site or on the Off-Site Rights of
Way and Easements for which Owner is responsible under Section 4.6 that
adversely affects (i) Contractor’s costs of performance of the Work,
(ii) Contractor’s ability to perform the Work in accordance with the Project
Schedule or (iii) Contractor’s ability to perform any material obligation under
this Agreement; and

11. Owner’s issuance of NTP after December 31, 2017 or any delay in issuing NTP
by the dates required for NTP as more fully described in Section 5.2B.

B. Should Contractor desire to request a Change Order under this Section 6.2,
Contractor shall, pursuant to Section 6.5, notify Owner in writing and issue to
Owner, at Contractor’s expense, a request for a proposed Change Order in the
form attached hereto as Schedule 4-3, a detailed explanation of the proposed
change and Contractor’s reasons for proposing the change, documentation
necessary to verify the effects of the change on the Changed Criteria, and all
other information required by Section 6.5. Any adjustments to the Contract Price
shall (unless otherwise agreed) be requested on a lump sum basis and shall be
based on the requirements in Schedule 4-4 and the Unit Rates specified therein
to the extent applicable to the Change Order.

C. Owner shall respond to Contractor’s request for a Change Order within thirty
(30) Days of receipt, stating (i) whether Owner agrees that Contractor is
entitled to a Change Order and (ii) the extent, if any, to which Owner agrees
with Contractor’s statement regarding the effect of the proposed Change Order on
the Changed Criteria, including any adjustment to the Contract Price and the
estimated costs for each item making up the adjustment to the Contract Price. If
Owner agrees that a Change Order is necessary and agrees with Contractor’s
statement regarding the effect of the proposed Change Order on the Changed
Criteria, including mutual agreement on the costs, then Owner shall issue such
Change Order, which shall be in the form of Schedule 4-1, and such Change Order
shall become binding on the Parties as part of this Agreement upon execution
thereof by the Parties. Owner shall be entitled to decline a Change Order with
respect to any request by Contractor for a Change Order if the Change Order
request, when submitted, is not adequately documented and supported by
Contractor as required under this Agreement.

D. If the Parties agree that Contractor is entitled to a Change Order but cannot
agree on the effect of the proposed Change Order on the Changed Criteria within
thirty (30) Days of Owner’s receipt of Contractor’s written notice and proposed
Change Order and all other required information, or if Owner desires that the
proposed changed Work set forth in the proposed Change Order commence
immediately, the rights, obligations and procedures set forth in Section 6.1C
are applicable.

E. If the Parties cannot agree upon whether Contractor is entitled to a Change
Order within thirty (30) Business Days of Owner’s receipt of Contractor’s
written notice and proposed Change Order, then the Dispute shall be resolved as
provided in Article 18. Pending resolution of the Dispute, Contractor shall
continue to perform the Work required under this Agreement, and Owner shall
continue to pay Contractor in accordance with the terms of this Agreement, any
Change Orders and any previously agreed or unilateral Change Orders.

 

43



--------------------------------------------------------------------------------

6.3 Contract Price Adjustment; Contractor Documentation. If a Change Order is
executed on a time and material basis pursuant to Section 6.1C or 6.2D, then the
Contract Price shall be adjusted as set forth in Schedule 4-4. Contractor shall
use reasonable efforts to minimize such costs (consistent with the requirements
of this Agreement).

6.4 Change Orders Act as Accord and Satisfaction. Unless otherwise expressly
stated in the Change Order, Change Orders agreed pursuant to Section 5.2C, 6.1B
or 6.2C by the Parties shall constitute a full and final settlement and accord
and satisfaction of all effects of the change reflected in the subject Change
Order and shall be deemed to compensate Contractor fully for such change.
Accordingly, unless otherwise expressly stated in such Change Order, Contractor
expressly waives and releases any and all right to make a claim or demand or to
take any action or proceeding against Owner for any consequences arising out of,
relating to or resulting from such change reflected in the subject Change Order.
If Contractor expressly reserves its right in a Change Order to maintain a claim
arising out of the change in the Change Order, then Contractor shall provide
Owner with notice every ninety (90) Days setting forth the then known impact of
the reserved claim in the Change Order.

6.5 Timing Requirements for Notifications and Change Order Requests by
Contractor. Should Contractor desire to seek an adjustment to the Contract
Price, the Project Schedule, the Payment Schedule, any of the Minimum Acceptance
Criteria or the Performance Guarantee or any other modification to any other
obligation of Contractor under this Agreement for any circumstance that
Contractor has reason to believe may give rise to a right to request the
issuance of a Change Order, Contractor shall, with respect to each such
circumstance:

A. notify Owner in writing of the existence of such circumstance within twenty
(20) Days of the date that Contractor knew of the first occurrence or beginning
of such circumstance; provided, however, if such circumstance is an emergency,
notice shall be given as soon as reasonably practicable. In such notice,
Contractor shall state in detail all known and presumed facts upon which its
claim is based, including the character, duration and extent of such
circumstance, the date Contractor first knew of such circumstance, any
activities impacted by such circumstance, a good faith estimate of the cost
(which such costs shall be adequately documented and supported by Contractor)
and time consequences of such circumstance (including showing a good faith
estimate of the impact of such circumstance, if any, on the critical path of the
CPM Schedule) and any other details or information that are expressly required
under this Agreement. Contractor shall only be required to comply with the
notice requirements of this Section 6.5A once for continuing circumstances,
provided that the notice expressly states that the circumstance is continuing
and includes Contractor’s best estimate of the time and cost consequences of
such circumstance; and

B. submit to Owner a request for a Change Order as soon as reasonably
practicable after giving Owner written notice but in no event later than
forty-five (45) Days after the completion of each such circumstance, together
with a written statement with all information currently available (i) detailing
why Contractor believes that a Change Order should be issued, plus all
documentation reasonably requested by Owner, including information and details
expressly required under this Agreement (including the information required by
Schedule 4-4, applicable detailed estimates and cost records and a graphic
demonstration using the CPM Schedule and Monthly Progress Reports showing
Contractor’s entitlement to a time extension to the Project Schedule pursuant to
the terms of this Agreement); and (ii) setting forth the effect, if any, which
such proposed Change Order has or would have for the Work on any of the Changed
Criteria. Contractor shall promptly supplement its request for a Change Order
with additional information as such additional information (if any) becomes
available.

If Contractor fails to provide the notice as and when required under this
Section 6.5 with respect to a particular event or circumstance, and if Owner
demonstrates that it has been prejudiced on account of such failure to provide
notice, then, to the extent that Owner is so prejudiced, Contractor waives its
right for, and releases Owner from and against any claims for, adjustments in
the Contract Price, the Project Schedule, Payment Schedule, any Work, any of the
Minimum Acceptance Criteria or the Performance Guarantee or any other
modification to any other obligation of Contractor under this Agreement in
connection with such event or circumstance. Oral notice, shortness of time, or
Owner’s actual knowledge of a particular circumstance shall not waive, satisfy,
discharge or otherwise excuse Contractor’s strict compliance with this
Section 6.5. Contractor shall have the burden of proof with respect to any claim
made by it.

 

44



--------------------------------------------------------------------------------

6.6 Evidence of Funds. With the exception of any Contract Price adjustment
contemplated under Attachment 31, Contractor shall not be obligated to proceed
with any Change Order that, alone or in conjunction with other Change Orders,
would result in an increase in the Contract Price, as of the Contract Date, in
excess of Fifty Million U.S. Dollars (U.S.$50,000,000) and thereafter would
result in an increase in the Contract Price in excess of additional Five Million
U.S. Dollars (U.S.$5,000,000) increments, unless Owner furnishes, to
Contractor’s reasonable satisfaction, documentation which demonstrates either
that Owner has (i) sufficient funds to pay for such Change Order, or
(ii) obtained financing from one or more Lenders in sufficient funds to pay for
such Change Order.

6.7 Adjustment Only Through Change Order. Unless otherwise provided in this
Agreement, no change in the requirements of this Agreement, whether an addition
to, deletion from, suspension of or modification to this Agreement, including
any Work, shall be the basis for an adjustment for any change in the Contract
Price, the Project Schedule, Payment Schedule, any Work, any of the Minimum
Acceptance Criteria or the Performance Guarantee or any other obligations of
Contractor or right of Owner under this Agreement unless and until such
addition, deletion, suspension or modification has been authorized by a Change
Order executed and issued in accordance with and in strict compliance with the
requirements of this Section 6.7. Contractor shall not perform any change in the
Work unless and until such change is authorized pursuant to this Section 6.7,
and should Contractor perform or claim to perform any changes in the Work prior
to authorization by Change Order, all such costs and expenses incurred by
Contractor shall be for Contractor’s account. No course of conduct or dealings
between the Parties, nor implied acceptance of additions, deletions, suspensions
or modifications to this Agreement, including any Work, and no claim that Owner
has been unjustly enriched by any such addition, deletion, suspension or
modification to this Agreement, whether or not there is in fact any such unjust
enrichment, shall be the basis for any claim for an adjustment in the Contract
Price, the Project Schedule, the Payment Schedule, any Work, any of the Minimum
Acceptance Criteria or the Performance Guarantee or any other obligations of
Contractor under this Agreement.

6.8 Force Majeure.

A. Contractor Relief. If the commencement, prosecution or completion of the Work
is prevented or delayed by Force Majeure (including the effects of such Force
Majeure), then Contractor shall be entitled to an extension to the Target
Substantial Completion Date and/or the Guaranteed Substantial Completion Date to
the extent, if any, permitted under Section 6.8A.1 and an adjustment to the
Contract Price to the extent, if any, permitted under Section 6.8A.2, provided
that Contractor has complied with the notice and Change Order requirements in
Section 6.5 and the mitigation requirements in Section 6.11. In addition, if
Force Majeure (including the effects of such Force Majeure) prevents
Contractor’s performance with respect to any portion of the Work, Contractor
shall, subject to Section 6.11, be relieved from performance of such portion of
the Work for the time period that such Force Majeure, or the effects of such
Force Majeure, are continuing. All time extensions to the Project Schedule and
adjustments to the Contract Price for such delays or preventions shall be by
Change Order implemented and documented as required under this Article 6.

1. Time Extension. Contractor shall be entitled to an extension to the Target
Substantial Completion Date and/or the Guaranteed Substantial Completion Date
for delay or prevention that meets the requirements of this Section 6.8A, if and
to the extent such delay or prevention causes a delay in the critical path of
the Work. Contractor shall demonstrate to Owner its entitlement to relief under
this Section by providing to Owner an updated CPM Schedule using Primavera
Project Planner in its native electronic format with actual durations entered
for all activities on the critical path and re-forecasted clearly to indicate
Contractor’s entitlement to a time extension under this Section 6.8A.
Notwithstanding the foregoing, any adjustment to the Target Substantial
Completion Date shall extend the Guaranteed Substantial Completion Date in the
same amounts so that the Guaranteed Substantial Completion Date is always one
hundred eighty (180) Days after the Target Substantial Completion Date,
regardless of whether the delay impacts only the critical path of the Work to
achieve the Target Substantial Completion Date and not the Guaranteed
Substantial Completion Date.

2. Compensation. Contractor shall be entitled to an adjustment to the Contract
Price for any delay or prevention that meets the requirements of this
Section 6.8A, if such delay or prevention, alone

 

45



--------------------------------------------------------------------------------

or in conjunction with other Force Majeure Events, continues for a period of at
least thirty (30) Days, in the aggregate. Any such Contract Price adjustment
shall be for reasonable costs necessarily incurred by Contractor for delay or
prevention occurring after the expiration of such thirty (30) Day period;
provided that Owner’s total liability under this Agreement for any such Contract
Price adjustment(s) for all such events occurring during the term of this
Agreement shall not exceed Fifty Million U.S. Dollars (U.S.$50,000,000) in the
aggregate.

B. Owner Relief. Subject to Section 6.8C, Owner’s obligations under this
Agreement shall be suspended to the extent that performance of such obligations
is delayed or prevented by Force Majeure, but without prejudice to Contractor’s
entitlement to a Change Order to the extent set forth in Section 6.2A.

C. Payment Obligations. No obligation of a Party to pay moneys under or pursuant
to this Agreement shall be excused by reason of Force Majeure.

6.9 Extensions of Time and Adjustment of Compensation. With respect to any of
the circumstances set forth in Section 6.2A which cause delay of the
commencement, prosecution or completion of the Work for which Contractor is
entitled to a Change Order (with the exception of delay resulting from an event
of Force Majeure, which shall be governed in accordance with Section 6.8),
Contractor shall be entitled to an extension to the Target Substantial
Completion Date and the Guaranteed Substantial Completion Date if and to the
extent: (i) such delay causes a delay in the critical path of the Work;
(ii) Contractor has complied with the notice and Change Order requirements in
Section 6.5 and the mitigation requirements of Section 6.11; and (iii) such
delay is not attributable to Contractor or any of its Subcontractors or
Sub-subcontractors. Contractor shall demonstrate to Owner its entitlement to
relief under this Section by providing to Owner an updated CPM Schedule using
Primavera Project Planner in its native electronic format with actual durations
entered for all activities on the critical path and re-forecasted clearly to
indicate Contractor’s entitlement to a time extension under this Section 6.9.
Notwithstanding the foregoing, any adjustment to the Target Substantial
Completion Date shall extend the Guaranteed Substantial Completion Date in the
same amounts so that the Guaranteed Substantial Completion Date is always one
hundred eighty (180) Days after the Target Substantial Completion Date,
regardless of whether the delay impacts only the critical path of the Work to
achieve the Target Substantial Completion Date and not the Guaranteed
Substantial Completion Date. Contractor shall be entitled to an adjustment to
the Contract Price for reasonable, additional costs incurred by Contractor for
delay or in mitigation or avoidance of a delay which would otherwise meet such
requirements of this Section 6.9. For the avoidance of doubt, this Section 6.9
shall govern the determination of any right of Contractor to an adjustment to
the Target Substantial Completion Date and the Guaranteed Substantial Completion
Date for delay, unless such delay is caused by Force Majeure.

6.10 Delay. For the purposes of this Agreement, the term “delay” shall include
hindrances, disruptions or obstructions, or any other similar term in the
industry and the resulting impact from such hindrances, disruptions or
obstructions, including inefficiency, impact, ripple or lost production.

6.11 Contractor Obligation to Mitigate Delay. Contractor shall not be entitled
to any adjustment to the Project Schedule or adjustment to the Contract Price
for any portion of delay to the extent Contractor could have taken, but failed
to take, reasonable actions to mitigate such delay.

ARTICLE VII

CONTRACT PRICE AND PAYMENTS TO CONTRACTOR

7.1 Contract Price. As compensation in full to Contractor for the full and
complete performance of the Work and all of Contractor’s other obligations under
this Agreement, Owner shall pay and Contractor shall accept One Billion Nine
Hundred and Twenty Five Million Fifty Eight Thousand Six Hundred and Seventy Two
U.S. Dollars (U.S.$1,925,058,672) and One Hundred and Forty Eight Million Three
Hundred and Sixty Five Thousand Eight Hundred and Thirty Four Euros
(€148,365,834) (collectively the “Contract Price”). The Contract Price is
subject to adjustment only by Change Order as provided in Article 6, and
includes all Taxes payable by members of the Contractor Group or any
Subcontractor or Sub-Subcontractor in connection with the Work, the Provisional
Sums and all costs, charges, and expenses of whatever nature necessary for
performance of the Work.

 

46



--------------------------------------------------------------------------------

A. Aggregate Provisional Sum. The Contract Price includes an aggregate amount of
One Hundred and Twenty Seven Million Eight Hundred and Seventy Seven Thousand
Eight Hundred and Forty U.S. Dollars (U.S.$127,877,840) (the “Aggregate
Provisional Sum”) for the Provisional Sums. The scope and values of each
Provisional Sum comprising the Aggregate Provisional Sum amount are included in
Attachment 31.

7.2 Interim Payments.

A. Mobilization Payment. On or before and as a condition precedent to the
issuance of the Notice to Proceed in accordance with Section 5.2B and upon
Owner’s receipt of an Invoice from Contractor, Owner shall pay Contractor a lump
sum equal to ten percent (10%) of the Contract Price (the “Mobilization
Payment”).

B. Payments. Subject to Section 5.2A, with the exception of the Mobilization
Payment, payments shall be made by Owner to Contractor in accordance with the
Payment Schedule set forth in Attachment 3 (as may be amended by Change Order),
which allocates (i) seventy percent (70%) of the Contract Price to be paid based
on completion of the Milestones set forth in Attachment 3, Schedule 3-1, and
(ii) thirty percent (30%) of the Contract Price to be paid based on the Monthly
payments set forth in Attachment 3, Schedule 3-2 (the “Monthly Payments”), as
adjusted pursuant to Section 7.2F. Owner shall also make payments to Contractor
for Work performed in accordance with Change Orders to be paid on a time and
material basis and any unilateral Change Orders issued in accordance with
Section 6.1C or 6.2D. Each payment shall be subject to Owner’s right to withhold
payments under this Agreement as set forth in Section 7.5 and Section 20.3.
Payments shall be made in U.S. Dollars to an account designated by Contractor.
The Payment Schedule, including Milestones and Monthly Payments, shall be
amended only by Change Order pursuant to this Agreement.

C. Invoices. On the first (1st) Day of each Month (“Month N”), Contractor shall
submit to Owner an Invoice, supported by information and documentation required
under this Agreement, for the following:

1. amounts for Milestones Contractor plans to fully complete during the next
Month (“Month N+1”), as supported by the sixty (60) Day look-ahead schedule
submitted with such Invoice. Contractor shall not include any amounts for any
Milestones that will only be partially completed at the end of Month N+1;

2. plus the Monthly Payment for Month N+1;

3. plus (i) allowable costs and expenses Contractor plans to incur during Month
N+1 for Work performed in accordance with Change Orders to be paid on a time and
material basis, and (ii) allowable costs and expenses Contractor plans to incur
during Month N+1 for Work covered by a Provisional Sum, all as supported by the
sixty (60) Day look-ahead schedule and other information required herein;

4. less amounts for any Milestones Invoiced in Month N-2 that Contractor did not
complete during Month N-1; and

5. less amounts Invoiced in Month N-3 for (i) time and material Change Orders,
and (ii) Provisional Sums that Contractor did not incur in Month N-2.

If Owner pays Contractor for the completion of a Milestone in Month N+1, but
Contractor does not complete such Milestone during such Month N+1, and Owner
exercises its right to withhold payment in accordance with Section 7.2 for such
uncompleted Milestone, Contractor shall not be entitled to Invoice for the
amount withheld by Owner for such Milestone until the Month after Contractor
completes such Milestone.

Contractor shall include with such Invoice a sixty (60) Day look-ahead schedule,
prepared by Contractor, for such Month N and Month N+1 that shows, among other
requirements, Contractor’s schedule for

 

47



--------------------------------------------------------------------------------

(i) completing such Milestones in Month N+1 and (ii) incurring such allowable
costs and expenses for time and materials Change Orders and Provisional Sums
during such Month N+1. All Invoices, other than the Invoice for final payment
under this Agreement, shall be in the form of Schedule 9-1.

D. Interim Lien Waivers. As a condition of payment, each Invoice received by
Owner prior to Final Completion shall be accompanied by a fully executed
(i) Interim Conditional Lien Waiver from Contractor in the form of Schedule 11-1
for all Work performed through the end of the Month preceding the Month of the
date of the Invoice (i.e., Month N-1) and (ii) Interim Unconditional Lien Waiver
from Contractor in the form of Schedule 11-2 for all Work performed through the
end of the Month preceding the Month of the date of the last Invoice submitted
by Contractor (i.e., Month N-2). In addition, as a condition of payment,
Contractor shall also provide, subject to Section 7.2D.1, (i) fully executed
Interim Conditional Lien Waivers in the form of Schedule 11-3 from each Lien
Waiver Subcontractor whose invoice is received by Contractor in the Month
covered by Contractor’s Invoice (with each such Interim Conditional Lien Waiver
covering all Work performed by each such Lien Waiver Subcontractor through the
end of the Month preceding the Month of the date of such Lien Waiver
Subcontractor’s invoice (i.e., Month N-1)),together with fully executed Interim
Unconditional Lien Waivers from each Lien Waiver Subcontractor for all Work
performed by such Lien Waiver Subcontractor through the end of the Month
preceding the Month of the date of each such Lien Waiver Subcontractor’s
preceding invoice (i.e., Month N-2); (ii) fully executed Interim Conditional
Lien Waivers in substantially the form of Schedule 11-3 from each Major
Sub-subcontractor whose invoice is received by Contractor in the Month covered
by Contractor’s Invoice (with each such Interim Conditional Lien Waiver covering
all Work performed by each such Major Sub-subcontractor through the end of the
Month preceding the Month of the date of such Major Sub-subcontractor’s invoice
(i.e., Month N-1)), together with fully executed Interim Unconditional Lien
Waivers from each Major Sub-subcontractor in substantially the form set forth in
Schedule 11-4 for all Work performed by such Major Sub-subcontractor through the
end of the Month preceding the Month of the date of each such Major
Sub-subcontractor’s preceding invoice (i.e., Month N-2); provided that if
Contractor fails to provide to Owner an Interim Conditional Lien Waiver or
Interim Unconditional Lien Waiver from a Lien Waiver Subcontractor or Major
Sub-subcontractor as required in this Section 7.2D, Owner’s right to withhold
payment for the failure to provide any such Interim Conditional Lien Waiver or
Interim Unconditional Lien Waiver shall be limited to the amount that should
have been reflected in such Interim Conditional Lien Waiver or Interim
Unconditional Lien Waiver. In addition, if and to the extent that Contractor
obtains any lien or claim waivers from any Subcontractors or Sub-subcontractors
which are not a Lien Waiver Subcontractor or Major Sub-subcontractor, Contractor
shall provide to Owner such lien or claim waivers with the next Invoice
following Contractor’s receipt of each such lien or claim waiver.

1. For Bulk Order Subcontractors only, as a condition of payment, every third
(3rd) Invoice received by Owner prior to Final Completion shall be accompanied
by fully executed Interim Unconditional Lien Waivers from each Bulk Order
Subcontractor in substantially the form set forth in Schedule 11-4 for all Work
performed by such Bulk Order Subcontractor through the end of the period ending
four (4) Months prior to such Invoice (i.e. Month N-4); provided that if
Contractor fails to provide to Owner an Interim Unconditional Lien Waiver from a
Bulk Order Subcontractor as required in this Section 7.2D.1, Owner’s right to
withhold payment for the failure to provide such Interim Unconditional Lien
Waiver shall be limited to the amount that should have been reflected in such
Interim Unconditional Lien Waiver; provided further, if Contractor fails to
provide an Interim Unconditional Lien Waiver from a Bulk Order Subcontractor but
Contractor provides an Interim Conditional Lien Waiver (in substantially the
form set forth in Schedule 11-3 for all Work performed by such Bulk Order
Subcontractor) and evidence to Owner that such Bulk Order Subcontractor has been
paid (as shown in a check that has been properly endorsed and has been paid by
the bank on which it is drawn, or evidence the wire transfer payment is received
by such Bulk Order Subcontractor), then Owner shall not withhold payment of such
amount and Contractor’s obligation to deliver an Interim Unconditional Lien
Waiver from such Bulk Order Subcontractor as required by this Section 7.2D.1.
shall be deemed satisfied. Except as provided in the preceding sentence, Bulk
Order Subcontractors are not required to provide Interim Conditional Lien
Waivers. For the purposes of Interim Conditional Lien Waivers and Interim
Unconditional Lien Waivers, Bulk Order Subcontractors shall not be considered a
Lien Waiver Subcontractor.

 

48



--------------------------------------------------------------------------------

E. Review and Payment. Each Invoice shall be reviewed by Owner and, upon Owner’s
reasonable request, Contractor shall furnish such supporting documentation and
certificates and provide such further information as may be reasonably requested
by Owner. Within thirty (30) Days after receipt of any Invoice, Owner shall
provide notice to Contractor of any disputed amount set forth in such Invoice,
including an explanation of why such amount is disputed. Unless so disputed by
Owner, each Invoice (less any withholdings allowed under this Agreement) shall
be due and paid no later than thirty (30) Days after it, and all applicable
documentation required under this Agreement, including Attachment 9, is received
by Owner. If an Invoice is disputed by Owner, then payment shall be made within
the thirty (30) Day period for all undisputed amounts and the Dispute shall be
resolved pursuant to Article 18. Payment on disputed amounts shall be made as
soon as such Dispute is resolved. Without limiting the foregoing, Owner shall
not be required to pay, and shall be entitled to withhold payment from
Contractor for any amounts otherwise due Contractor, for:

1. any amounts for (i) Milestones Invoiced in Month N-2 that Contractor did not
complete during Month N-1, (ii) Milestones Invoiced in Month N-1 that Contractor
did not complete in Month N, (iii) Milestones Invoiced in Month N that
Contractor did not complete prior to payment by Owner or is not projected (in
accordance with the current sixty (60) Day look-ahead schedule) to complete in
Month N+1;

2. any amounts Invoiced in Month N-3 for (i) time and material Change Orders,
and (ii) Provisional Sums that Contractor did not incur in Month N-2; and

3. any amounts Invoiced in Month N for (i) time and material Change Orders, and
(ii) Provisional Sums that Contractor has not incurred prior to payment by Owner
or is not projected to incur (in accordance with the current sixty (60) Day
look-ahead schedule and other required documentation) in Month N+1.

F. Reconciliation of Monthly Payments. If at any time during the course of
Project 5: (i) the Monthly Progress Reports show that any activity on the
critical path is ninety (90) Days or more behind schedule; and (ii) Contractor
or any of its Subcontractors or Sub-subcontractors are not excused under the
terms of this Agreement for such delay, then the date for payment of the last
Monthly Payment as shown in the Payment Schedule shall be revised to a later
date according to the number of Days that the activity is behind schedule and
the remaining Monthly Payments not yet disbursed to Contractor under this
Agreement shall be readjusted and spread out proportionately through the
remainder of the period, ending upon the revised date for payment of the last
Monthly Payment; provided that, in the event that Contractor recovers the delay
such that the activity in question ceases to be behind schedule, the Monthly
Payments shall be recalculated so that such Monthly Payments shall be due in
accordance with the original Payment Schedule as of the Contract Date.

7.3 Final Completion and Final Payment. Upon Final Completion, Contractor shall,
in addition to any other requirements in this Agreement for achieving Final
Completion, including those requirements set forth in Section 1.1 for the
definition of Final Completion, submit a fully executed final Invoice in the
form attached hereto as Schedule 9-2, along with (i) a statement summarizing and
reconciling all previous Invoices, payments and Change Orders; (ii) an affidavit
that all payrolls, Taxes, bills for Equipment, and any other indebtedness
connected with the Work for which Contractor and its Subcontractors and
Sub-subcontractors are liable (excluding Corrective Work) have been paid;
(iii) fully executed Final Conditional Lien and Claim Waivers from Contractor in
the form of Schedule 11-5; (iv) fully executed Final Conditional Lien and Claim
Waivers from each Lien Waiver Subcontractor in the form set forth in Schedule
11-7; and (v) fully executed Final Conditional Lien and Claim Waivers from each
Major Sub-subcontractor in substantially the form set forth in Schedule 11-7. No
later than twenty-five (25) Days after receipt by Owner of such final Invoice
and all reasonably requested documentation and achieving Final Completion, Owner
shall, subject to its rights to withhold payment under this Agreement, pay
Contractor the balance of the Contract Price, provided that Contractor provides
to Owner at or before the time of such payment the following: (x) fully executed
Final Unconditional Lien and Claim Waiver from Contractor in the form of
Schedule 11-6; and (y) fully executed Final Unconditional Lien and Claim Waivers
from each Lien Waiver Subcontractor and Major Sub-subcontractor in substantially
the form of Schedule 11-8; provided that the Parties agree that “substantially”
means that the same protections shall be provided to Owner as set forth in
Schedule 11-8.

 

49



--------------------------------------------------------------------------------

In addition, if and to the extent that Contractor obtains any final lien or
claim waivers from any Subcontractors or Sub-subcontractors which are not a Lien
Waiver Subcontractor or Major Sub-subcontractor, Contractor shall provide to
Owner such final lien or claim waivers following Contractor’s receipt of each
such lien or claim waiver.

7.4 Payments Not Acceptance of Work. No payment made hereunder by Owner shall be
considered as approval or acceptance of any Work by Owner or a waiver of any
claim or right Owner may have hereunder. All payments shall be subject to
correction in subsequent payments.

7.5 Payments Withheld. In addition to disputed amounts set forth in an Invoice,
Owner may, in addition to any other rights under this Agreement, and upon giving
Contractor ten (10) Days’ prior written notice referenced in Section 7.8,
withhold payment on an Invoice or a portion thereof, or collect on the Letter of
Credit, in an amount and to such extent as may be reasonably necessary to
protect Owner from loss due to:

A. Any Defect that Contractor is required to correct under Section 12.2A or
12.3, unless Contractor has, within fourteen (14) Days of a separate written
notice given prior to the ten (10) Day notice referenced in Section 7.8, either
(i) remedied, or commenced to remedy, as applicable, such Defect in accordance
with Section 12.2A or 12.3 or (ii) if such Defect cannot be remedied in
accordance with Section 12.2A or 12.3 by the exercise of reasonable diligence
within such fourteen (14) Day period, provide Owner with a written plan,
reasonably acceptable to Owner, to remedy such Defect and commenced the remedy
of such Defect;

B. liens or other encumbrances on all or a portion of the Site, the Work or
Project 5, which are filed by any Subcontractor, any Sub-subcontractor or any
other Person acting through or under any of them unless Contractor has, within
fourteen (14) Days of a separate written notice given prior to the ten (10) Day
notice referenced in Section 7.8, taken any of the following actions: (i) paid,
satisfied or discharged the applicable liability, (ii) removed the lien or other
encumbrance, or (iii) provided Owner with a letter of credit or bond reasonably
satisfactory to Owner and Lender in the applicable amount;

C. any material breach by Contractor of any term or provision of this Agreement;
unless Contractor has, within fourteen (14) Days of a separate written notice
given prior to the ten (10) Day notice referenced in Section 7.8, either
(i) cured such breach or (ii) if such breach cannot be cured by the exercise of
reasonable diligence within such fourteen (14) Day period, Contractor has
commenced corrective action and is diligently exercising all commercially
practicable efforts to cure such breach;

D. the assessment of any fines or penalties against Owner as a result of
Contractor’s failure to comply with Applicable Law or Applicable Codes and
Standards;

E. amounts paid by Owner to Contractor in a preceding Month incorrectly (in
which case, Section 7.9 shall apply);

F. Liquidated Damages which Contractor owes under the terms of this Agreement;
or

G. any other costs or liabilities which Owner has incurred for which Contractor
is responsible under this Agreement.

Owner shall pay Contractor the amount withheld or collected on the Letter of
Credit as soon as practicable, but in no event later than fifteen (15) Business
Days after Owner’s receipt of an Invoice from Contractor, if Contractor, as
appropriate, (i) pays, satisfies or discharges the applicable liability and
provides Owner with reasonable evidence of such payment, satisfaction or
discharge, (ii) removes the lien or other encumbrance, (iii) cures the breach in
question, (iv) remedies the Defect in question, or (v) provides Owner with a
letter of credit reasonably satisfactory to Owner and Lender in the amount of
the withheld payment.

7.6 Interest on Late Payments and Improper Collection. Any amounts due but not
paid hereunder, any amounts withheld from Contractor but later finally
determined in accordance with the dispute resolution procedure set forth in
Article 18 to have been improperly withheld, or any amounts collected by Owner
on the Letter of Credit but later finally determined in accordance with the
dispute resolution procedure set forth in Article 18 to have been improperly
collected, shall bear interest at the lesser of (i) an annual rate equal to the
prime rate set from time to time by Citibank, N.A. plus three percent (3%), or
(ii) the maximum rate permitted under Applicable Law.

 

50



--------------------------------------------------------------------------------

7.7 Offset. Owner may, in accordance with Section 7.8B, offset any amount due
and payable from Contractor to Owner under this Agreement against any amount due
and payable to Contractor hereunder.

7.8 Procedure for Withholding, Offset and Collection on the Letter of Credit.
Except as provided in Sections 16.1B and 20.3C (in which case, Owner shall
follow the procedure set forth in Section 16.1B or Section 20.3C, as
applicable), Owner shall:

A. prior to exercising its right to withhold payment in accordance with this
Agreement, provide Contractor with ten (10) Days’ written notice stating Owner’s
intent to withhold and the amount to be withheld;

B. prior to exercising its right to offset in accordance with this Agreement,
provide Contractor with ten (10) Days’ prior written notice stating Owner’s
intent to offset and the amount to be offset; and

C. prior to exercising its right to collect on the Letter of Credit in
accordance with this Agreement, provide Contractor with ten (10) Days’ written
notice (i) specifying the nature of Contractor’s breach and the liabilities,
damages, losses, costs or expenses owed to Owner; (ii) stating Owner’s intent to
draw against the Letter of Credit; and (iii) specifying the amount to be drawn.

Notwithstanding the foregoing, should any payment under any Invoice become due
before the expiration of any notice period specified in this Section 7.8, Owner
shall nevertheless be entitled to withhold from such Invoice amounts equal to
the amounts specified in Owner’s notice, but Owner shall promptly pay such
withheld amounts to Contractor if Contractor cures the cause for such
withholding or offset.

7.9 Payment Error. If an error is made in connection with a payment, and such
payment is an overpayment, the Party receiving the payment in error shall
immediately refund the mistaken amount to the paying Party. Without limiting the
preceding sentence, and in addition to any other remedy available to Owner under
this Agreement, if Owner discovers that any amount paid by it to Contractor in a
preceding Month was incorrect, then Owner may, at its sole discretion, upon
giving Contractor ten (10) Days’ prior written notice in accordance with
Section 7.8, either: (i) offset such amount against future payments, or (ii) in
the event that (A) the amount in question exceeds Thirty Million U.S. Dollars
(U.S.$30,000,000) or (B) less than Thirty Million U.S. Dollars (U.S.$30,000,000)
remains payable to Contractor under this Agreement, or amounts are due to Owner
in connection with the final Invoice issued in accordance with Section 7.3,
collect on the Letter of Credit for such amounts until sufficient and accurate
supporting information is provided pursuant to Section 7.2. The foregoing
provision shall not apply during the Defect Correction Period.

ARTICLE VIII

TITLE AND RISK OF LOSS

8.1 Title.

A. Clear Title.

1. Contractor warrants and guarantees that Owner shall have legal title to and
ownership of all or any portion of the Work (other than Intellectual Property
embedded in the Work Product) and Project 5 when title thereto passes from
Contractor to Owner in accordance with the provisions of Section 8.1B.

2. Contractor warrants and guarantees that legal title to and ownership of the
Work and Project 5 shall be free and clear of any and all liens, claims,
security interests or other encumbrances arising out of the Work when title
thereto passes to Owner, and if any such warranty or guarantee is breached,
Contractor shall have the liability and obligations set forth in Section 17.5.

 

51



--------------------------------------------------------------------------------

B. Title to Work. Title to all or any portion of the Work (other than
Intellectual Property embedded in the Work Product) shall pass to Owner upon the
earliest of (i) payment by Owner therefor, (ii) delivery thereof to the Site, or
(iii) delivery thereof to lay-down yards or prefabrication facilities of
Contractor Group, any Subcontractor or any Sub-Subcontractor to the extent
segregated from other goods and clearly marked as “Property of Driftwood LNG
LLC”. Transfer of title to any of the Work shall be without prejudice to Owner’s
right to reject a Defect, or any other right in this Agreement.

8.2 Risk of Loss.

A. Notwithstanding passage of title as provided in Section 8.1 of this
Agreement, Contractor shall bear the risk of physical loss and damage to Project
5 until the earlier of Substantial Completion or termination of this Agreement;
provided that Owner shall at all times bear the risk of physical loss and damage
if and to the extent arising from (i) war (whether declared or undeclared),
civil war, act of terrorism, sabotage (except to the extent the damage is caused
by the sabotage of a member of Contractor Group, any Subcontractor or any
Sub-subcontractor), blockade, insurrection; or (ii) ionizing radiation, or
contamination by radioactivity from nuclear fuel, or from any nuclear waste from
the combustion of nuclear fuel properties of any explosive nuclear assembly or
nuclear component thereof (except for radioactive sources for non-destructive
testing used by Contractor Group, any Subcontractor or any Sub-Subcontractor);
or (iii) an atmospheric disturbance marked by high winds, with or without
precipitation, including such events as hurricane, typhoon, monsoon, cyclone,
rainstorm, tempest, hailstorm, tornado, or any combination of the foregoing
events, including any resulting flood, tidal or wave action (such
clause (iii) events collectively, “Windstorms”) to the extent that Windstorms
result in loss or damage in excess of Five Hundred Million U.S. Dollars
(U.S.$500,000,000) in the cumulative, aggregate with respect to the Work,
Project 5 and the other Projects, collectively. The full amount of Five Hundred
Million U.S. Dollars (U.S.$500,000,000) may be satisfied under any other EPC
Agreement or this Agreement. In the event that any physical loss or damage to
the Phase 4 Liquefaction Facility or the Work arises from one or more of the
events set forth in the first sentence of this Section 8.2A, and Owner elects to
rebuild such physical loss or damage, Contractor shall be entitled to a Change
Order to the extent such event adversely affects (i) Contractor’s costs of
performance of the Work; (ii) Contractor’s ability to perform the Work in
accordance with the Project Schedule or (iii) Contractor’s ability to perform
any material obligation under this Agreement; provided that Contractor complies
with the requirements set forth in Sections 6.2, 6.5 and 6.9.

B. Upon and from the earlier of termination of this Agreement or the occurrence
of Substantial Completion, Owner shall assume care, custody and control of
Project 5 and shall bear the full risk of physical loss and damage to Project 5;
provided, however, notwithstanding the foregoing, Contractor shall remain fully
responsible and liable to Owner for its Warranty and Corrective Work obligations
under this Agreement.

C. With respect to any physical loss or physical damage to Project 5 caused by
(i) Force Majeure, (ii) any member of Owner Group or any other Person for whom
Owner is responsible, or (iii) any Third Party over whom neither Contractor nor
Owner are responsible and such Third Party is beyond the reasonable control of
Contractor and such loss or damage was not due to Contractor’s fault or
negligence and could not have been prevented or avoided by Contractor through
the exercise of due diligence, Contractor shall be entitled to a Change Order
adjusting the Guaranteed Substantial Completion Date if and to the extent
permitted under (a) Section 6.8A.1 if caused by Force Majeure or such Third
Party meeting the requirements set forth herein and (b) Section 6.9 if caused by
any member of Owner Group or any other person for whom Owner is responsible.

D. For the avoidance of doubt, this Section 8.2 shall apply to any loss or
damage to the Work caused by, arising out of or resulting from, any activities,
events or omissions occurring in connection with any other EPC Agreement.
Similarly for the avoidance of doubt, the risk of loss and damage to work to be
performed under any other EPC Agreement shall be determined in accordance with
Section 8.2 of such EPC Agreement, notwithstanding that such loss or damage to
such work was caused by, arose out of or resulted from activities or events
occurring during the performance of this Agreement.

 

52



--------------------------------------------------------------------------------

ARTICLE IX

INSURANCE AND LETTER OF CREDIT

9.1 Insurance.

A. Provision of Insurance. The Parties shall provide the insurance as specified
in Attachment 15 on terms and conditions stated therein.

B. No Cancellation. All policies providing project specific coverage, including
the Commercial General Liability, Umbrella or Excess Liability, Builders
Risk/DSU, Marine Cargo/DSU and Contractor’s Pollution liability policies noted
hereunder shall contain a provision that at least thirty (30) Days’ prior
written notice shall be given to the non-procuring Parties and additional
insureds prior to cancellation, non-renewal or material change in the coverage.
The Commercial Automobile Liability, Worker’s Compensation/Employer’s Liability
and Contractor’s Equipment insurance coverages shall have notifications to
Contractor per the terms and conditions of such policies. Contractor shall
provide written notice to Owner prior to any cancellation, non-renewal or
material change of these policies.

C. Obligations Not Relieved. Anything in this Agreement to the contrary
notwithstanding, the occurrence of any of the following shall in no way relieve
Contractor from any of its obligations under this Agreement: (i) failure by
Contractor to secure or maintain the insurance coverage required hereunder;
(ii) failure by Contractor to comply fully with any of the insurance provisions
of this Agreement; (iii) failure by Contractor to secure such endorsements on
the policies as may be necessary to carry out the terms and provisions of this
Agreement; (iv) the insolvency, bankruptcy or failure of any insurance company
providing insurance to Contractor; or (v) failure of any insurance company to
pay any claim accruing under its policy.

D. Failure to Provide Insurance. If any Party fails to provide or maintain
insurance as required herein, and fails to cure such failure within fourteen
(14) Days of receiving notice of such failure (provided that such fourteen
(14) Day cure period falls within the applicable sixty (60) Day notice period
required under Section 2 of Attachment 15), the other Party shall have the right
but not the obligation to purchase such insurance and shall be entitled to
recover the insurance premium reasonably paid in respect of such insurance from
the other Party in accordance with this Agreement; provided that, prior to
execution of a Change Order in accordance with Attachment 31 for any additional
amounts owed for the Project Insurances, Owner shall not be entitled to recover
from Contractor any insurance premiums paid by Owner with respect to any amounts
in excess of the Insurance Provisional Sum for Project Insurances.

E. Unavailable Insurance. If any insurance (including the limits or deductibles
thereof) hereby required to be maintained, other than insurance required by
Applicable Law to be maintained, shall not be reasonably available in the
commercial insurance market, Owner and Contractor shall not unreasonably
withhold their agreement to waive such requirement to the extent that
maintenance thereof is not so available; provided, however, that the Party shall
first request any such waiver in writing from the other Party, which request
shall be accompanied by written reports prepared by two (2) independent
advisers, including insurance brokers, of recognized international standing
certifying that such insurance is not reasonably available in the commercial
insurance market (and, in any case where the required amount is not so
available, explaining in detail the basis for such conclusions), such insurance
advisers and the form and substance of such reports to be reasonably acceptable
to the other Party. Any such waiver shall be effective only so long as such
insurance shall not be available and commercially feasible in the commercial
insurance market.

9.2 Irrevocable Standby Letter of Credit.

A. On or before the issuance of the Notice to Proceed in accordance with
Section 5.2B, Contractor shall deliver to Owner an irrevocable standby letter of
credit in the amount of ten percent (10%) of the Contract Price (“Letter of
Credit”). The Letter of Credit shall name Owner as beneficiary, shall be issued
and confirmed by a commercial bank in the United States of America with a
long-term rating of at least A- by Standard & Poor’s and at least A3 by Moody’s
Investors Service, and shall be in the relevant form set

 

53



--------------------------------------------------------------------------------

forth in Attachment 18; provided, however, if the issuing bank requires certain
changes to the Letter of Credit form, such changes shall be subject to Owner’s
written approval (not to be unreasonably withheld). If at any time the rating of
the commercial bank that issued the applicable Letter of Credit falls below
either of such ratings, Contractor shall replace such Letter of Credit within
ten (10) Days with an equivalent instrument issued by a commercial bank in the
United States of America meeting such rating requirements. Owner shall have the
right to draw down on or collect against the Letter of Credit upon Owner’s
demand in the event of the following: (i) the owing by Contractor to Owner under
this Agreement for Liquidated Damages or any other liabilities, damages, losses,
costs or expenses for which Contractor is liable under this Agreement; and
(ii) Owner has provided notice to Contractor in accordance with Section 7.8C,
except such notice is not required where Contractor does not pay Liquidated
Damages as set forth in Section 20.3C. The amount drawn on the Letter of Credit
shall not be greater than the amount that Owner, at the time of the drawing,
reasonably estimates is owed it under this Agreement for Liquidated Damages,
liabilities, damages, losses, costs or expenses or is necessary to remedy the
breach of this Agreement. In addition, should the issuing commercial bank notify
Owner and Contractor pursuant to the terms of the Letter of Credit that it has
decided not to extend the Letter of Credit beyond the then current expiration
date, Owner shall also have the right to draw down on or collect against the
Letter of Credit for all remaining funds available under such Letter of Credit
upon Owner’s demand if Contractor has not, prior to thirty (30) Days before the
then current expiration date, delivered to Owner a replacement letter of credit
substantially identical to the Letter of Credit and from a commercial bank
meeting the requirements in this Section 9.2.

B. The amount of the Letter of Credit shall decrease to an aggregate amount of:

1. four percent (4%) of the Contract Price within thirty (30) Days after the
issuing commercial bank’s receipt from Owner of a written notice that
(i) Substantial Completion has occurred, (ii) Contractor has paid all Delay
Liquidated Damages due and owing under this Agreement, and (iii) Contractor has
achieved the Performance Guarantee or paid all Performance Liquidated Damages
due and owing under this Agreement; and

2. zero percent (0%) of the Contract Price within thirty (30) Days after the
issuing commercial bank’s receipt from Owner of a written notice of the
expiration of the Defect Correction Period.

No later than thirty (30) Days after the latest of (i) Owner’s acceptance of the
Substantial Completion Certificate, (ii) Contractor has paid all Delay
Liquidated Damages due and owing under this Agreement, and (iii) Contractor has
achieved the Performance Guarantee or paid all Performance Liquidated Damages
due and owing under this Agreement, Owner shall provide the commercial bank that
issued the Letter of Credit with the written notice as specified in
Section 9.2B.1. No later than thirty (30) Days after expiration of the Defect
Correction Period, Owner shall provide the commercial bank that issued the
Letter of Credit with written notice of the expiration of such period. The
Letter of Credit shall remain in full force and effect from the issuance of such
Letter of Credit through the expiration of the Defect Correction Period, at
which time the Letter of Credit will be returned to Contractor. Partial drawings
are permitted under the Letter of Credit.

C. In the event the Contract Price is increased by one or more Change Orders in
accordance with the terms of this Agreement, by a cumulative amount of Five
percent (5%) of the Contract Price or more, Contractor shall, upon Owner’s
request, increase the amount of the Letter of Credit to reflect the
corresponding increase in such Contract Price by Ten percent (10%) of such
increase. Such increase in the Letter of Credit shall be reflected in a Change
Order mutually agreed upon by the Parties.

9.3 DSU Insurance.

A. If an event or events occur that may be covered by the Builder’s Risk Delayed
Startup Insurance or Marine Cargo Delayed Startup Insurance described in
Attachment 15, it shall be Owner’s sole option to decide whether or not a claim
under such Delayed Startup Insurance is filed. If Owner gives notice to
Contractor to file a claim under such Delayed Startup Insurance, Contractor
shall promptly file and diligently pursue the collection of such claim on behalf
of Owner, and in such case Owner shall provide to

 

54



--------------------------------------------------------------------------------

Contractor such information and assistance reasonably required for Contractor to
file and pursue such claim. Contractor shall not be relieved of any Delay
Liquidated Damages owed by Contractor to Owner if Owner does not elect to file a
claim on such Delayed Startup Insurance, if Owner does not provide the
information or assistance referenced above, or the prosecution of such claim is
unsuccessful.

B. Regardless whether an event or events occur that may be covered by such
Delayed Startup Insurance, Contractor shall pay any Delay Liquidated Damages
owed by Contractor to Owner within the time required in Section 20.3C, even if a
claim has been asserted under such Delayed Startup Insurance.

C. If Owner or any Lender receive proceeds under such Delayed Startup Insurance
in respect to any event or events which give rise to Contractor’s delay in
achieving Substantial Completion by the Guaranteed Substantial Completion Date,
Owner shall pay back to Contractor Delay Liquidated Damages previously paid by
Contractor to Owner for such event or events (or in the case that the Delay
Liquidated Damages have not yet been paid at the time of receipt of such
proceeds, Owner shall reduce Contractor’s liability for Delay Liquidated Damages
for such event or events), but only to the extent that such recovery of
insurance proceeds and Delay Liquidated Damages would result in a double
recovery of amounts for the same loss and same time period. If any such Delay
Liquidated Damages are paid back to Contractor, the amount of such Delay
Liquidated Damages paid back to Contractor shall not be counted against the cap
on Delay Liquidated Damages in Section  20.2.

ARTICLE X

OWNERSHIP OF DOCUMENTATION

10.1 Work Product.

A. Ownership of Work Product. Owner and Contractor acknowledge that during the
course of, and as a result of, the performance of the Work, Contractor or its
Subcontractors or Sub-subcontractors will create for Project 5 and will issue to
Owner resulting from the Work, certain written materials, plans, Drawings
(including P&IDs), Specifications, or other tangible results of performance of
the Work under this Agreement or performance of work under the Technical
Services Agreements (hereinafter individually or collectively referred to as
“Work Product”). Owner will own all right, title and interest to the Work
Product (but not Contractor’s Intellectual Property embodied therein). Subject
to this Section 10.1, as between Contractor and Owner, Contractor shall own all
rights, title and interest to any and all intellectual property (including all
patents and applications therefor, all inventions, trade secrets, know-how,
technology, technical data, customer lists, copyrights and all registrations and
applications therefor, and all industrial designs) (“Intellectual Property”)
embedded in the Work Product. Notwithstanding anything to the contrary in this
Agreement, all Contractor Existing Intellectual Assets, including Intellectual
Property embedded therein, remains vested in Contractor. For the purposes of
this Agreement, “Contractor Existing Intellectual Assets” means Intellectual
Property and written materials, plans, drafts, specifications, or computer files
or other documents, owned by Contractor or its Affiliates prior to the Contract
Date or developed or acquired by Contractor or its Affiliates independently of
this Agreement, but Owner receives a license and sublicense in accordance with
Section 10.1B to such Contractor Existing Intellectual Assets, including
Intellectual Property embedded therein, to the extent the same is incorporated
into the Work Product.

B. License and Use of the Work Product. Subject to Section 10.1D, Owner shall be
entitled to use the Work Product and Contractor hereby grants Owner a fully-paid
up, irrevocable (subject to Section 10.1E), non-exclusive and royalty-free
license and sublicense to use the Work Product and the Intellectual Property
embedded in the Work Product and (subject to Section 10.1C) modify the Work
Product, in each case solely for the purpose of: (i) operating and maintaining
the Phase 4 Liquefaction Facility, (ii) training operators for the Phase 4
Liquefaction Facility; (iii) repairing, replacing, expanding, completing or
modifying any part of the Phase 4 Liquefaction Facility (provided that such
repair, replacement, expansion, completion or modification shall not include the
addition of additional liquefaction plants (e.g., plants other than LNG Plant
5)), and (iv) to modify, improve, adapt, copy, and prepare derivative work from
the Work Product for use in connection with the Phase 4 Liquefaction Facility
for the purposes specified in clauses (i) through (iii) above. Owner shall be
entitled to assign its rights in the Work

 

55



--------------------------------------------------------------------------------

Product and in such license and sublicense; provided that such assignee shall
only be entitled to use the Work Product and Intellectual Property which is
embedded in the Work Product for the purposes specified in clauses (i) through
(iv) above, which license and sublicense shall in all respects remain limited by
and subject to the terms of this Agreement and as agreed to in writing by Owner
and any such assignees. Notwithstanding anything to the contrary in this
Agreement, no license is granted to Owner with respect to the use of any of
Contractor’s proprietary software or systems, except to the extent such software
or systems are incorporated into the Phase 4 Liquefaction Facility.

C. Modification of Work Product or Intellectual Property. Subject to
Sections 10.1D and 10.1E, after Substantial Completion or earlier termination of
this Agreement, Owner or its contractors shall be entitled to modify the Work
Product licensed to Owner in accordance with Section 10.1B for the purposes set
forth in clauses (i) through (iii) in Section 10.1B; provided that Owner shall
first remove, or cause to be removed, all references to Contractor from the Work
Product. OWNER SHALL DEFEND, INDEMNIFY AND HOLD THE CONTRACTOR GROUP HARMLESS
FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL
REASONABLE ATTORNEYS’ FEES AND LITIGATION OR ARBITRATION EXPENSES) INCURRED BY
ANY MEMBER OF THE CONTRACTOR GROUP OR A SUBCONTRACTOR OR SUB-SUBCONTRACTOR AND
CAUSED BY (I) ANY MODIFICATIONS, IMPROVEMENTS, ADAPTATIONS, OR DERIVATIVES (AS
USED IN THIS CLAUSE, “MODIFICATIONS”) TO OR OF THE WORK PRODUCT OR INTELLECTUAL
PROPERTY, OR (II) USE OF ANY WORK PRODUCT OR INTELLECTUAL PROPERTY EMBEDDED IN
THE WORK PRODUCT, TO THE EXTENT SUCH MODIFICATIONS OR USE TAKES PLACE WITHOUT
THE PRIOR WRITTEN CONSENT OR INVOLVEMENT OF ANY MEMBER OF CONTRACTOR GROUP OR
SUBCONTRACTOR OR SUB-SUBCONTRACTOR, INCLUDING USE OF THE WORK PRODUCT OR ANY
INTELLECTUAL PROPERTY EMBEDDED IN THE WORK PRODUCT ON ANY PROJECT OTHER THAN
PROJECT 5.

D. License to Chart Licensed Intellectual Property.

1. Notwithstanding anything to the contrary herein, the Chart Sublicense
Agreement for Phase 4 between Owner and Contractor, dated as of the Contract
Date (the “Chart Sublicense Agreement”), is the exclusive agreement governing
the rights, license, and sublicense to Owner of “Chart Licensed Intellectual
Property” (as defined in the Chart Sublicense Agreement). Contractor represents,
warrants, and covenants that, under the terms of the Driftwood LNG Phase 4
License Agreement between Chart and Contractor, dated as of the Contract Date
(the “Chart License Agreement,” a redacted copy of which has been provided to
Owner on the Contract Date), Contractor possesses, and will at all times
possess, all rights and licenses (including the right to sublicense) necessary
to grant the rights, licenses, and sublicenses granted to Owner pursuant to the
Chart Sublicense Agreement. Owner’s rights, obligations, and use of the Chart
Licensed Intellectual Property under the Chart License Agreement are subject to
and governed by the Chart Sublicense Agreement. Without prejudice to the
indemnities set forth in Section 17.1B, all Intellectual Property rights in and
resulting from Work Product incorporating Chart Licensed Intellectual Property
shall vest, as among Chart, Contractor and Owner, in accordance with and be
exclusively governed by the Chart License Agreement and the Chart Sublicense
Agreement. To the extent a provision in this Agreement (including any part of
Article 19) conflicts or is otherwise inconsistent with a provision in the Chart
Sublicense Agreement with respect to Chart Intellectual Property (including but
not limited to Owner’s rights and obligations with respect to the same), the
Chart Sublicense Agreement shall control.

2. Contractor shall stamp all Work Product that contains Chart Confidential
Information on the face of the document with the words “CONTAINS CHART
CONFIDENTIAL INFORMATION” or substantially similar and conspicuous marking. Work
Product that is identified as containing Chart Confidential Information may
contain such Chart Confidential Information in only a portion of the document
and not on every page of the Work Product. The Chart logo appearing on a
document shall not be a determining factor in whether a particular document
contains Chart Confidential Information.

E. Revocation of License to Use the Work Product. Subject to Section 10.1D, if
this Agreement is terminated by the Contractor under Section 16.5 (but only if
the termination under Section 16.5 is for the

 

56



--------------------------------------------------------------------------------

failure to pay undisputed amounts exceeding Fifty Million U.S. Dollars
(U.S.$50,000,000)) or Section 16.7 or by Owner under Section 16.2, 16.6 or 16.7,
then the license granted under Section 10.1B to Owner to modify the Work Product
and use the Work Product and Intellectual Property embedded in the Work Product
shall be deemed revoked and Owner shall return the Work Product to Contractor,
except that under no circumstances shall the license to the Work Product (and
Intellectual Property embedded in such Work Product) be revoked or be required
to be returned by Owner for the OSBL Facilities if Contractor terminates under
Section 16.5. After such termination, if Owner requests, then Owner and
Contractor will with respect to such Work Product revoked (and the Intellectual
Property embedded in such Work Product) meet to negotiate in good faith to agree
to the terms of a contract to complete the Work that remains incomplete after
termination.

10.2 Owner Provided Documents. Notwithstanding anything to the contrary in this
Agreement, all written materials, plans, drafts, specifications, computer files
or other documents (if any) furnished by Owner, including all Intellectual
Property therein, or any of Owner’s other consultants or contractors to
Contractor under this Agreement, shall at all times remain the property of
Owner, and Contractor shall not make use of any such documents or other media
for any other project or for any other purpose than required to perform
Contractor’s obligations under this Agreement. All such documents and other
media, including all copies thereof, shall be returned to Owner upon the earlier
of expiration of the Defect Correction Period and termination of this Agreement,
except that Contractor may, subject to its confidentiality obligations as set
forth in Article 19, retain one record set of such documents or other media.
Owner hereby grants to Contractor Group and Subcontractors and
Sub-subcontractors of any of the foregoing with respect to the Work a
non-exclusive, royalty-free, revocable, non-transferable license to use and
modify Owner Proprietary Work Product (and all Intellectual Property existing or
referenced therein) to the extent required to perform Contractor’s obligations
under this Agreement. For the purposes of this Agreement, “Owner Proprietary
Work Product” means Intellectual Property and written materials, plans, drafts,
specifications, or computer files or other documents, owned by Owner or its
Affiliates prior to the Contract Date or developed or acquired by Owner or its
Affiliates independently of this Agreement.

10.3 License to Use Liquefaction Facility. Subject to Sections 10.1D and 10.4,
and to the extent not covered by Section 10.1B or a separate sub-license between
Owner and Contractor, Contractor hereby grants to Owner (and shall obtain from
its Subcontractors and Sub-subcontractors) a fully-paid up, irrevocable,
non-exclusive and royalty-free license (including process licenses other than
the Chart Process license) to allow Owner to operate and maintain the Phase 4
Liquefaction Facility (to the extent necessary to operate and maintain the Phase
4 Liquefaction Facility) for the purpose intended under this Agreement,
including producing LNG. Upon Substantial Completion of the Project or earlier
termination, Contractor shall, to the extent not covered by Section 10.1B or a
separate sub-license between Owner and Contractor, assign to Owner all licenses
provided by any Subcontractor or Sub-subcontractor to Contractor (other than the
Chart License Agreement). Owner shall be entitled to assign its rights in such
licenses and sublicenses; provided that such assignee shall only be entitled to
use such licenses and sublicenses for the purposes specified herein, which
licenses shall in all respects remain limited by and subject to the terms of
this Agreement.

10.4 BASF. In respect of any of the Work Product and Intellectual Property
consisting, in whole or in part, of the BASF process for the removal of carbon
dioxide and/or hydrogen sulfide from gases, using, as scrubbing liquid, aqueous
solution of methyldiethanolamine (“aMEDA”), and any technical information (e.g.,
process, data, technical information, know-how and improvements thereto)
relating to the same, Contractor’s obligation to provide a license for and
Owner’s rights to use such Work Product and Intellectual Property are limited to
a non-exclusive, non-transferrable license for the purpose of operating and
maintaining the Phase 4 Liquefaction Facility in accordance with the sublicense
agreement between the Owner and the Contractor executed on or about the date of
this Agreement. The Contractor represents that the Contractor has a general
license in the Intellectual Property from BASF sufficient for the performance of
the Work (including the design, erection, start-up and maintenance of the Phase
4 Liquefaction Facility).

 

57



--------------------------------------------------------------------------------

ARTICLE XI

COMPLETION

11.1 Reserved.

11.2 Notice of RFSU, Delivery of Feed Gas for Commissioning, Start Up and
Performance Testing, and LNG Production.

A. Notice of RFSU.

1. Without limitation of any scheduling requirements contained in this
Agreement, Contractor shall give Owner one hundred twenty (120) Days’ prior
written notice of the thirty (30) Day period during which Contractor expects to
achieve RFSU. Sixty (60) Days after such initial notice, Contractor shall give
Owner a second written notice specifying the seven (7) Day period during which
Contractor expects to achieve RFSU.

2. Owner shall notify FERC within three (3) Days of the second written notice
issued in accordance with Section 11.2A.1 that RFSU is scheduled to occur during
the period specified in the second written notice so that a letter authorizing
Owner to introduce Natural Gas for commissioning of Project 5 (“FERC
Authorization for Commissioning”) can be obtained from FERC.

3. At such time as Project 5 has achieved RFSU, Contractor shall certify to
Owner in the form of Attachment 12 (“RFSU Completion Certificate”) that all
requirements under this Agreement for RFSU have occurred. The RFSU Completion
Certificate shall be accompanied by other supporting documentation as may be
required under this Agreement to establish that the requirements for RFSU have
been met.

4. If Contractor achieves RFSU during the period specified in the second notice
issued in accordance with Section 11.2A.1, Owner shall provide the FERC
Authorization for Commissioning of Project 5 within seven (7) Days after the
date that RFSU is achieved. In the event Owner fails to provide the FERC
Authorization for Commissioning within the period specified in the preceding
sentence, Contractor shall be entitled to a Change Order to the extent allowed
under Section 6.9 of this Agreement.

B. Notice of Delivery of Feed Gas for Commissioning, Start Up and Performance
Testing. Contractor shall provide to Owner a schedule of the quantities of
Commissioning Feed Gas, in MMBtu, that Contractor anticipates it will need for
Project 5 in accordance with the following Commissioning Feed Gas forward plan:

1. No later than the twentieth (20th) Day of the Month occurring three
(3) Months prior to the Month Contractor first needs Commissioning Feed Gas for
Project 5, Contractor shall give written notice to Owner of the total quantity
of Commissioning Feed Gas required for the Month Commissioning Feed Gas is first
needed and for each of the following two (2) Months (e.g., if the Contractor’s
first need of Commissioning Feed Gas for Project 5 is anticipated to be in June,
Contractor shall give written notice to Owner by March 20th of the anticipated
total quantity of Commissioning Feed Gas required in the Months of June, July
and August).

2. No later than the twentieth (20th) Day of the Month occurring two (2) Months
prior to the Month Contractor first needs Commissioning Feed Gas for Project 5,
Contractor shall give written notice to Owner of (i) the quantities of
Commissioning Feed Gas for each twenty-four (24) hour period between the hours
of 9:00 AM of one Day to 9:00 AM the next Day, (“Daily Quantities”) for the
Month Commissioning Feed Gas is first needed and (ii) any revisions to the total
Month’s quantities required for each of the following two (2) Months (e.g., if
the Contractor’s first need of Commissioning Feed Gas for Project 5 is
anticipated to be in June, Contractor shall give notice to Owner by April 20th
of the Daily Quantities for June, and revisions, if any, to the total quantity
of Commissioning Feed Gas required in the Months of July and August).

 

58



--------------------------------------------------------------------------------

3. No later than the twentieth (20th) Day of the Month prior to the Month
Contractor first needs Commissioning Feed Gas for Project 5 and no later than
the twentieth (20th) Day of each following Month, Contractor shall give written
notice to Owner of the Daily Quantities for the next three (3) Months.

4. During each Month that Contractor requires Commissioning Feed Gas, Contractor
will give Owner written notice of Daily Quantities as follows: (i) every
Thursday by 5:00 PM of the Daily Quantities Contractor anticipates requiring for
each Day between and including the following Tuesday through Monday, and
(ii) every Day by 3:00 PM of the Daily Quantity for the next two (2) Days.

5. In the event that Contractor at any time becomes aware or has reason to
believe that Contractor will require materially less than the previously noticed
Daily Quantity for that Day, Contractor shall immediately give Owner written
notice of such fact and of the revised Daily Quantity.

6. If, following the twentieth (20th) Day of each Month, Contractor’s need for
Daily Quantities changes materially from the previously noticed Daily
Quantities, then Owner shall use commercially reasonable efforts to reschedule
the delivery of the Commissioning Feed Gas so as to accommodate the revised
Daily Quantities notified by Contractor in writing. Notwithstanding the
foregoing, any failure by Owner to supply Commissioning Feed Gas at such time as
such Feed Gas is needed in accordance with the periods set forth in the notices
delivered during the Month prior to such need, shall entitle Contractor to a
Change Order, provided that Contractor complies with the requirements set forth
in Sections 6.2, 6.5 and 6.9.

C. Notice of Scheduling of LNG Production Requirement. Contractor shall provide
to Owner a schedule of the quantities of LNG Contractor expects to produce from
the Commissioning Feed Gas (“Commissioning LNG”) in accordance with the
following Commissioning LNG forward plan:

1. In coordination with the Commissioning Feed Gas forward plan in 11.2B, no
later than the twentieth (20th) Day of the Month occurring three (3) Months
prior to the Month Contractor first expects to produce Commissioning LNG for
Project 5, Contractor shall give written notice to Owner of the quantity, in
MMBtu, of the Commissioning LNG expected to be produced in the Month Contractor
first expects to produce Commissioning LNG and for each of the following two
(2) Months.

2. No later than the twentieth (20th) Day of the Month occurring two (2) Months
prior to the Month Contractor first expects to produce Commissioning LNG for
Project 5, Contractor shall give written notice to Owner of (i) Commissioning
LNG expected to be produced for each Day for the Month Contractor first expects
to produce Commissioning LNG and (ii) any revisions to the total Months
quantities of Commissioning LNG expected in the following two (2) Months.

3. No later than the twentieth (20th) Day of the Month prior to the Month
Contractor will first produce Commissioning LNG for Project 5 and no later than
the twentieth (20th) Day of each following Month, Contractor shall give written
notice to Owner of the Commissioning LNG to be produced for each Day for the
next three (3) Months.

4. If, following the twentieth (20th) Day of each Month, Contractor’s daily plan
for Commissioning LNG production changes materially from the previously noticed
daily plan, then Owner shall use commercially reasonable efforts to provide
storage for the Commissioning LNG to accommodate the revised plan for
Commissioning LNG production as notified by Contractor in writing.

11.3 Notice and Requirements for Substantial Completion. Contractor shall give
Owner not less than ninety (90) Days’ prior written notice of its intention to
commence the Performance Tests, and, on the sixtieth (60th)

 

59



--------------------------------------------------------------------------------

Day and thirtieth (30th) Day immediately prior to Contractor’s intention to
commence such testing activities, Contractor shall provide written notices to
Owner. The Parties shall, no later than twenty-four (24) months after Owner’s
issuance of the Notice to Proceed, mutually agree upon final test procedures for
the conduct of the Performance Tests as specified in and consistent with
Attachment 19 (these test procedures and the test parameters specified in
Attachment 19 hereinafter referred to as “Performance Test Procedures”).
Contractor shall provide all labor, equipment, supplies, and all other items
necessary for the conduct of the Performance Tests; provided, however, that
Owner shall provide operating personnel for supervision by Contractor in
accordance with Section 4.4 and the Commissioning Feed Gas in accordance with
Section 11.2B. Contractor shall analyze the data obtained during all Performance
Tests, and ensure that such data reflects the performance standards required
hereunder. A complete copy of all raw performance data and a detailed listing of
all testing instrumentation utilized shall be provided to Owner at the
completion of testing. Upon achieving all requirements under this Agreement for
Substantial Completion, Contractor shall certify to Owner in the form of
Attachment 13 (“Substantial Completion Certificate”) that all of the
requirements under this Agreement for Substantial Completion have occurred and
shall provide with such Substantial Completion Certificate a Performance Test
report and analysis to Owner. At a minimum, the Performance Test report shall
include (i) the raw data, (ii) the instrumentation utilized for the Performance
Tests, (iii) the procedures utilized during the Performance Tests,
(iv) calculations and information, and a full explanation concerning same, for
adjustments to the Guarantee Conditions, as and to the extent specified in the
Performance Test Procedures, and (v) any other reasonable supporting information
used to demonstrate that the Work has met the Minimum Acceptance Criteria or the
Performance Guarantee, as the case may be. The Substantial Completion
Certificate shall be accompanied by all other supporting documentation as may be
reasonably required to establish that the requirements for Substantial
Completion have been met.

11.4 Owner Acceptance of RFSU and Substantial Completion.

A. Owner Acceptance of RFSU. Owner shall notify Contractor whether it accepts or
rejects the RFSU Completion Certificate within seventy-two (72) hours following
Owner’s receipt thereof. All Work shall continue during pendency of Owner’s
review. Acceptance of RFSU (which such acceptance shall not be unreasonably
withheld) shall be evidenced by Owner’s signature on such RFSU Completion
Certificate. The date of RFSU shall be based upon, and the date of Owner’s
acceptance of RFSU shall be deemed to have occurred on, the date listed on the
RFSU Completion Certificate; provided that all requirements under this Agreement
for RFSU were achieved on such date listed on the RFSU Completion Certificate
except for the payment of any and all Liquidated Damages due and owing to Owner
and provided further that the payment to Owner of such Liquidated Damages shall
have been made within the time and in accordance with Section 20.3C in order for
RFSU to have occurred on the date listed in the RFSU Completion Certificate. If
Owner does not agree that RFSU has occurred, then Owner shall state the basis
for its rejection in reasonable detail in such notice. If the Parties do not
mutually agree on when and if RFSU has occurred, the Parties shall thereupon
promptly and in good faith confer and make all reasonable efforts to resolve
such issue. In the event such issue is not resolved within forty-eight
(48) hours of the delivery by Owner of its notice to Contractor, the Parties
shall resolve such Dispute in accordance with Section 18.1A. Owner’s acceptance
of RFSU shall not relieve Contractor of any of its obligations to perform the
Work in accordance with the requirements of this Agreement. As used in this
Section 11.4A, “unreasonably withheld” means that Owner fails to accept the RFSU
Completion Certificate even if all of the requirements under this Agreement for
the achievement of RFSU have been achieved. For the avoidance of doubt,
“unreasonably withheld,” as used in this Section 11.4A, means that Owner cannot
fail to accept the RFSU Completion Certificate if all the requirements under
this Agreement for the achievement of RFSU have been achieved.

B. Owner Acceptance of Substantial Completion. Owner shall notify Contractor
whether it accepts or rejects a Substantial Completion Certificate within ten
(10) Days following Owner’s receipt thereof. All Work shall continue during
pendency of Owner’s review. Acceptance of Substantial Completion (which such
acceptance shall not be unreasonably withheld) shall be evidenced by Owner’s
signature on such Substantial Completion Certificate. The date of Substantial
Completion shall be based upon, and the date of Owner’s acceptance of
Substantial Completion shall be deemed to have occurred on, the date listed on
the Substantial Completion Certificate, provided that all requirements under
this Agreement for Substantial Completion were achieved on such date listed on
the Substantial Completion Certificate except for the payment of any and all
Liquidated Damages due and owing to Owner and provided further that the

 

60



--------------------------------------------------------------------------------

payment to Owner of such Liquidated Damages shall have been made within the time
and in accordance with Section 20.3C in order for Substantial Completion to have
occurred on the date listed in the Substantial Completion Certificate. If Owner
does not agree that Substantial Completion has occurred, then Owner shall state
the basis for its rejection in reasonable detail in such notice. If the Parties
do not mutually agree on when and if Substantial Completion has occurred, the
Parties shall thereupon promptly and in good faith confer and make all
reasonable efforts to resolve such issue. In the event such issue is not
resolved within ten (10) Days of the delivery by Owner of its notice to
Contractor, the Parties shall resolve such Dispute in accordance with
Section 18.1A. Owner’s acceptance of Substantial Completion shall not relieve
Contractor of any of its obligations to perform the Work in accordance with the
requirements of this Agreement. Notwithstanding anything to the contrary in this
Section, Owner shall not be required to accept the Substantial Completion
Certificate if the requirements under this Agreement for the achievement of
Substantial Completion have not been achieved. As used in this Section 11.4B,
“unreasonably withheld” means that Owner fails to accept the Substantial
Completion Certificate even if all of the requirements under this Agreement for
the achievement of Substantial Completion have been achieved. For the avoidance
of doubt, “unreasonably withheld,” as used in this Section 11.4B, means that
Owner cannot fail to accept the Substantial Completion Certificate if all the
requirements under this Agreement for the achievement of Substantial Completion
has been achieved.

11.5 Minimum Acceptance Criteria and Performance Liquidated Damages.

A. Minimum Acceptance Criteria Achieved. In the event that Project 5 fails to
achieve the Performance Guarantee by the Guaranteed Substantial Completion Date,
as evidenced by the Performance Test results, but meets the Minimum Acceptance
Criteria and all other requirements for Substantial Completion, then Contractor
shall have the right, upon written notice to Owner, to elect one of the
following options; provided, however, if the Performance Tests results evidence
that the LNG Production Rate does not exceed ninety eight percent (98%) of the
Performance Guarantee, then Owner shall have the right, upon written notice, to
elect and direct Contractor, within thirty (30) Days after receipt of a notice
from Contractor specifying the Performance Test results and requesting Owner’s
election to proceed with one of the following options:

(i) Contractor shall transfer care, custody and control of Project 5 to Owner.
Upon such transfer and satisfaction of all other requirements of Substantial
Completion, Substantial Completion shall be achieved, and Owner shall sign the
Substantial Completion Certificate submitted by Contractor. Contractor shall
only be responsible for the payment of Delay Liquidated Damages owing up to the
date of Substantial Completion, which shall be paid in accordance with
Section 20.3C. Contractor shall pay, as a condition of Substantial Completion,
Performance Liquidated Damages to Owner in accordance with Section 20.3C based
on the results of the last Performance Test conducted by Contractor prior to
issuance of a notice of election by Owner or Contractor pursuant to this
Section 11.5; or

(ii) Contractor shall transfer care, custody and control of Project 5 to Owner
and take corrective actions to achieve such Performance Guarantee. Upon such
transfer and satisfaction of all other requirements of Substantial Completion,
Substantial Completion shall be achieved, and Owner shall sign the Substantial
Completion Certificate submitted by Contractor. Contractor shall only be
responsible for the payment of Delay Liquidated Damages owing up to the date of
Substantial Completion, which shall be paid in accordance with Section 20.3C.
The corrective actions required to be performed by Contractor shall be performed
in accordance with Owner’s operation and maintenance schedule so as to not
interfere with operation of Project 5 and subject to any security or safety
requirements. For the period of time that Contractor is taking corrective action
to achieve the Performance Guarantee(s) pursuant to this Section 11.5A(ii),
Owner shall provide safe, reasonable access to Contractor for performance of
such corrective actions, but at all times performing such Work so as not to
interfere with the operation of Project 5. Prior to the election of the option
under this Section 11.5A(ii), Contractor shall deliver to Owner a detailed
corrective action plan and

 

61



--------------------------------------------------------------------------------

schedule to achieve the Performance Guarantee. If Project 5 has not achieved the
Performance Guarantee within one hundred and eighty (180) Days after the
Guaranteed Substantial Completion Date (or such later date as may be mutually
agreed in writing), then Contractor shall cease taking corrective actions to
achieve the Performance Guarantee, and in that event, Contractor shall pay to
Owner the Performance Liquidated Damages for such Performance Guarantee in
accordance with Section 20.3C based on the results of the last Performance Test
conducted by Contractor. On the other hand, if such Performance Guarantee is
achieved within the prescribed period, Contractor shall owe no Performance
Liquidated Damages for Project 5. Notwithstanding the foregoing, in the event
that the Owner directed Contractor or Contractor elected to proceed with the
option under this Section 11.5A(ii) and Contractor achieves an LNG Production
Rate that exceeds ninety eight percent (98%) of the Performance Guarantee,
Contractor shall have the right to cease taking corrective actions to achieve
the Performance Guarantee, and Contractor shall pay to Owner the Performance
Liquidated Damages for such Performance Guarantee in accordance with
Section 20.3C based on the results of the last Performance Test conducted by
Contractor.

B. Minimum Acceptance Criteria Not Achieved. In the event that Project 5 fails
to achieve the Minimum Acceptance Criteria, as evidenced by the Performance Test
results, by the Guaranteed Substantial Completion Date, as such date may be
extended by Change Order as provided herein, then (i) Substantial Completion
shall not occur and (ii) the provisions of Section 13.1 shall apply. In addition
to the foregoing, Contractor shall attempt for a period of twelve (12) months
after the Guaranteed Substantial Completion Date (“Minimum Acceptance Criteria
Correction Period”) to correct the Work to enable Project 5 to achieve the
Minimum Acceptance Criteria and otherwise achieve Substantial Completion. If
Project 5 has not achieved the Minimum Acceptance Criteria and Substantial
Completion upon the termination of the Minimum Acceptance Criteria Correction
Period, then Owner shall have, in its sole discretion, the option of either
(a) granting Contractor up to an additional twelve (12) month Minimum Acceptance
Criteria Correction Period under the same terms and conditions as the first,
including the application of Section 13.1 (subject to Section 20.2A); or
(b) declaring Contractor Default pursuant to Article 16, in which case Owner
shall be entitled to immediately (and without any cure period allowed) terminate
Contractor’s performance of the Work in accordance with Section 16.1A, and Owner
shall have all of the rights under Section 16.1, including all Delay Liquidated
Damages owed but subject to Section 20.2A, provided that Owner shall not be
entitled to any Performance Liquidated Damages for a termination under this
Section 11.5B with respect to Project 5 that did not achieve the Minimum
Acceptance Criteria. If, on the other hand, the Project has achieved the Minimum
Acceptance Criteria and Substantial Completion during the Minimum Acceptance
Criteria Correction Period (or during the second twelve (12) month period,
should Owner elect that option), then Contractor shall be liable to Owner for
Delay Liquidated Damages up to the date of Substantial Completion (subject to
Section 20.2A) and all Performance Liquidated Damages owed (subject to
Section 20.2B).

11.6 Punchlist. Upon completion of the Performance Tests and prior to
Substantial Completion, Owner and Contractor shall inspect Project 5, and
Contractor shall prepare a proposed Punchlist of items identified as needing to
be completed or corrected as a result of such inspection. Contractor shall
promptly provide the proposed Punchlist to Owner for its review, together with
an estimate of the time and cost necessary to complete or correct each Punchlist
item. Contractor shall add to the proposed Punchlist any Punchlist items that
are identified by Owner within ten (10) Days after Owner’s receipt of the
proposed Punchlist from Contractor, and Contractor shall immediately initiate
measures to complete or correct, as appropriate, any item on Contractor’s
proposed Punchlist (including those items identified by Owner during Owner’s
review) that are not of a Punchlist nature. Notwithstanding anything to the
contrary in this Agreement, Contractor and Owner are not required as a condition
of Substantial Completion to agree upon and identify every Punchlist item and
include it on the Punchlist, but Contractor is required to complete as a
condition of Substantial Completion all Work that does not meet the definition
of Punchlist as provided in Section 1.1. In the event of a Dispute regarding
whether a specific item of Work meets the definition of Punchlist under
Section 1.1, the Parties shall resolve such Dispute in accordance with
Section 18.1A. Owner shall provide Contractor with access to the Work after
Substantial Completion sufficient to enable Contractor to complete all Punchlist
items, so long as such access does not unreasonably interfere with operation of
any other Project after substantial completion thereof and subject to any
reasonable security or safety

 

62



--------------------------------------------------------------------------------

requirements of Owner. Upon Contractor’s completion or correction of any items
necessary to achieve Substantial Completion, as modified by any Owner additions,
such Punchlist shall govern Contractor’s performance of the Punchlist items up
to Final Completion. All Work on the Punchlist shall be completed by the date
required for Final Completion, as specified in Section 5.3C, or Owner may, in
addition to any other rights that it may have under this Agreement, complete
such Punchlist Work at the expense of Contractor. In the event Owner elects to
complete such Punchlist Work, Contractor shall pay Owner, within ten (10) Days
after receipt of written notice from Owner, all reasonable costs and expenses
incurred by Owner in performing such Punchlist Work, or, at Owner’s sole
discretion, Owner may withhold or offset amounts owed to Contractor or collect
on the Letter of Credit in accordance with Section 7.8 in the amount of such
costs and expenses. Any Defect identified after agreement between the Parties of
the Punchlist shall be corrected by Contractor as a Warranty item under
Article 12.

11.7 Notice and Requirements for Final Completion. Final Completion shall be
achieved when all requirements for Final Completion set forth in the definition
of Final Completion under Section 1.1 have been satisfied. Upon Final
Completion, Contractor shall certify to Owner in the form of Attachment 14
(“Final Completion Certificate”) that all of such requirements have occurred.
Owner shall notify Contractor whether it accepts or rejects the Final Completion
Certificate within ten (10) Days following Owner’s receipt thereof. Acceptance
of Final Completion (which such acceptance shall not be unreasonably withheld)
shall be evidenced by Owner’s signature on such certificate, which shall be
forwarded to Contractor with such notice. The date of Final Completion shall be
based upon, and the date of Owner’s acceptance of Final Completion shall be
deemed to have occurred on, the date listed on the Final Completion Certificate;
provided that all requirements under this Agreement for Final Completion were
achieved on such date listed on the Final Completion Certificate. If Owner does
not agree that Final Completion has occurred, then Owner shall state the basis
for its rejection in such notice. If the Parties do not mutually agree on when
and if Final Completion has occurred, the Parties shall thereupon promptly and
in good faith confer and make all reasonable efforts to resolve such issue. In
the event such issue is not resolved within ten (10) Days of the delivery by
Owner of its notice, the Parties shall resolve such Dispute in accordance with
Section 18.1A. Owner’s acceptance of Final Completion shall not relieve
Contractor of any of its remaining obligations in accordance with the
requirements of this Agreement. Notwithstanding anything to the contrary in this
Section, Owner shall not be required to accept the Final Completion Certificate
if the requirements under this Agreement for the achievement of Final Completion
have not been achieved. As used in this Section 11.7, “unreasonably withheld”
means that Owner fails to accept the Final Completion Certificate even if all of
the requirements under this Agreement for the achievement of Final Completion
have been achieved. For the avoidance of doubt, “unreasonably withheld,” as used
in this Section 11.7, means that Owner cannot fail to accept the Final
Completion Certificate if all the requirements under this Agreement for the
achievement of Final Completion have been achieved.

11.8 Operations Activities.

A. Operation by Contractor. Prior to Substantial Completion and after RFSU, to
the extent Contractor has care, custody and control of the Phase 4 Liquefaction
Facility, Contractor shall, to the extent reasonably possible, operate the Phase
4 Liquefaction Facility in accordance with Owner’s reasonable instructions and
all Permits (“Operations Activity” or collectively “Operations Activities”).
Contractor shall not have the obligation to follow Owner’s instructions for any
Operations Activity if such Operations Activity in Contractor’s reasonable
opinion has more than a minimal impact on Contractor’s cost of performance of
the Work or Contractor’s ability to perform the Work in accordance with the
Project Schedule or Contractor’s ability to perform any other obligation under
this Agreement, the intent of this Section 11.8A being that Contractor’s
performance of the Work shall have priority over the operation of the Phase 4
Liquefaction Facility; provided, however, notwithstanding the foregoing, Owner
shall be entitled to direct Contractor to stop, or cause to be stopped, all or
any portion of the Work if the continuance of such Work would, in Owner’s
reasonable opinion, be unsafe or cause damage to Project 5 or the Liquefaction
Facility. Within twelve (12) hours of receipt of Owner’s instructions regarding
such Operations Activity, Contractor shall provide notice to Owner informing
Owner whether it can comply with Owner’s instructions and the reason if it
cannot so comply. Contractor’s performance of the Operations Activities shall
not in any way release Contractor or any surety of Contractor from any
obligations or liabilities pursuant to this Agreement.

 

63



--------------------------------------------------------------------------------

B. Operation by Owner. Upon Owner’s election to take care, custody and control
of Project 5 in accordance with Section 11.5, Owner has the right to operate
Project 5. Owner shall bear the risk of physical loss and damage to the Work and
Project 5 as provided in Article 8.

ARTICLE XII

WARRANTY AND CORRECTION OF WORK

12.1 Warranty.

A. General. The warranties set forth in this Article 12 (collectively, the
“Warranty” or “Warranties”) are in addition to any of the Minimum Acceptance
Criteria or the Performance Guarantee set forth in this Agreement. Any Work, or
component thereof, that is not in conformity with any Warranty is defective
(“Defective”) or contains a defect (“Defect”).

B. Warranty of Work. Contractor hereby warrants that:

1. the Equipment, and each component thereof, shall be new (unless otherwise
specified in this Agreement) and of good quality;

2. the Work (including the Equipment) shall be in accordance with all of the
requirements of this Agreement, including in accordance with GECP, Applicable
Law and Applicable Codes and Standards; and

3. the Work (including the Equipment) shall be free from encumbrances to title,
as set forth in greater detail in Section 8.1.

C. Documentation Warranty. Contractor warrants that the written instructions
regarding the use of Equipment, including those instructions in operation and
maintenance manuals, shall conform to this Agreement and GECP as of the time
such instructions are prepared. If any non-conformance with the Warranty
specified in this Section 12.1C occurs or is discovered at any time prior to or
during the Defect Correction Period, Contractor shall, at its sole expense,
furnish Owner with corrected instructions.

D. Assignment and Enforcement of Subcontractor Warranties. Contractor shall be
fully responsible and liable to Owner for its Warranty and Corrective Work
obligations and liability under this Agreement for all Work, including Work
performed by its Subcontractors and Sub-subcontractors. Without limiting the
foregoing, all warranties obtained by Contractor from Subcontractors shall run
to the benefit of Contractor but shall permit Contractor, prior to assignment to
Owner, the right (upon mutual agreement of the Parties), to authorize Owner to
deal with Subcontractor on Contractor’s behalf. Such warranties, with duly
executed instruments assigning the warranties shall be delivered to Owner
concurrent with the end of the Defect Correction Period. This Section 12.1D
shall not in any way be construed to limit Contractor’s liability under this
Agreement for the entire Work or its obligation to enforce Subcontractor
warranties.

E. Exceptions to Warranty. The Warranty excludes remedy (and Contractor shall
have no liability to Owner) for any damage or defect to the extent caused by:
(i) improper repairs or alterations, misuse, neglect or accident by Owner Group
after Substantial Completion; (ii) operation, maintenance or use of Project 5,
Work or any component thereof by Owner Group after Substantial Completion in a
manner not in compliance with a material requirement of operation and
maintenance manuals delivered by Contractor to Owner; (iii) modifications or
changes to the LNG Plant based on a Chart Design Derivation, in either case, in
a manner not in compliance with a material requirement of any installation,
operation and maintenance manuals delivered by Chart to Contractor and by
Contractor to Owner; (iv) normal wear and tear; (v) normal corrosion or (vi) an
event of Force Majeure (but only, with respect to obligations under this Article
12 to the extent such event of Force Majeure occurs after Substantial
Completion).

 

64



--------------------------------------------------------------------------------

12.2 Correction of Work Prior to Substantial Completion.

A. General Rights. All Work shall be subject to inspection by Owner at all
reasonable times to determine whether the Work conforms to the requirements of
this Agreement. Upon Owner giving reasonable prior notice, Contractor shall
furnish Owner with access to all locations where Work is in progress on the Site
and at the offices of Contractor and its Major Subcontractors. Owner shall be
entitled to provide Contractor with written notice of any Work which Owner
believes is a Defect. After Contractor becomes aware of a Defect prior to
Substantial Completion, Contractor will provide Owner with a general plan that
provides for Contractor to investigate and, if necessary, correct (whether by
repair, replacement or otherwise) the Defect (having regard to the nature of the
Defect, the Project Schedule, safety, insurance and any adverse impact on the
operation of Project 5 after Substantial Completion or any other Project after
substantial completion thereof under the relevant EPC Agreement), which plan may
need to be updated based upon the Contractor’s investigation or further
development or implementation of the plan. Contractor will carry out and
complete the necessary work at its own cost and expense in order to remedy the
Defect prior to Substantial Completion, unless: (i) otherwise provided in the
plan for earlier correction; or (ii) such Defect materially impacts the
operation of Project 5 after Substantial Completion or any other Project after
substantial completion thereof under the relevant EPC Agreement, in which case
Contractor shall immediately commence to correct the Defect and complete the
remedy as expeditiously as possible. The cost of disassembling, dismantling or
making safe finished Work for the purpose of inspection, and reassembling such
portions (and any delay associated therewith) shall be borne by (i) Contractor,
if such Work is found not to conform with the requirements of this Agreement,
and (ii) by Owner, if such Work is found to conform with the requirements of
this Agreement, and Contractor shall be entitled to a Change Order in such
event; provided that Contractor complies with the requirements set forth in
Sections 6.2 and 6.5.

B. Witness Points. Contractor shall provide Owner with a list of witness points
for all Major Equipment no later than thirty (30) Days after execution of the
relevant Subcontract and Owner shall notify Contractor which of the witness
points it wishes its personnel to witness. Contractor shall provide Owner with
at least fifteen (15) Days’ prior written notice of the actual scheduled date of
each of the tests Owner has indicated it wishes to witness. Contractor shall
cooperate with Owner if Owner elects to witness any additional tests, and
Contractor acknowledges that Owner shall have the right to witness all tests
being performed in connection with the Work. Notwithstanding Owner’s rights to
witness tests, Owner shall not interrupt or interfere with any test or require
changes while witnessing such tests; provided however, if Owner observes testing
that, in Owner’s reasonable opinion, raises a safety concern or could cause
damage to Major Equipment, then Owner has the right (but not the obligation) to
notify Contractor and Contractor shall promptly respond after such notification
to rectify any issues.

C. No Obligation to Inspect. Owner’s right to conduct inspections under
Sections 12.2A and 12.2B shall not obligate Owner to do so. Neither the exercise
of Owner of any such right, nor any failure on the part of Owner to discover or
reject a Defect shall be construed to imply an acceptance of such Defect or a
waiver of such Defect. In addition, Owner’s acceptance of any Work which is
later determined to be Defective shall not in any way relieve Contractor from
its obligations under this Article 12.

12.3 Correction of Work After Substantial Completion. If, during the Defect
Correction Period, the Work, or any component thereof is found to be Defective,
and Owner provides written notice to Contractor within such Defect Correction
Period regarding such Defect, Contractor shall, at its sole cost and expense,
promptly correct (whether by repair, replacement or otherwise) such Defect,
including all obligations in connection with such correction, such as in and out
costs, storage, labor, Taxes, transportation and expediting costs and any other
costs necessary to fully correct the Defect (such correction of the Defect is
hereby defined as the “Corrective Work”). Any such notice from Owner shall state
with reasonable specificity the date of occurrence or observation of the alleged
Defect and the reasons supporting Owner’s belief that Contractor is responsible
for performing Corrective Work. Owner shall provide Contractor with access to
the Liquefaction Facility sufficient to perform its Corrective Work, so long as
such access does not unreasonably interfere with operation of the Liquefaction
Facility and subject to any reasonable security or safety requirements of Owner.
In the event Contractor utilizes spare parts owned by Owner in the course of
performing the Corrective Work, Contractor shall supply Owner free of charge
with new spare parts equivalent in quality and quantity to all such spare parts
used by Contractor as soon as possible following the utilization of such spare
parts.

 

65



--------------------------------------------------------------------------------

A. Owner Right to Perform Corrective Work. If Contractor fails to commence the
Corrective Work during the Defect Correction Period within a reasonable period
of time not to exceed ten (10) Business Days, or does not complete such
Corrective Work promptly (and provided that Owner provides Contractor access to
the Liquefaction Facility in accordance with this Section 12.3), then Owner, as
its sole and exclusive remedy for the Defect (except for its right to enforce
the indemnification, defense and hold harmless obligations of Contractor
pursuant to Sections 17.1A, 17.1F, 17.1G and 17.2), upon providing prior written
notice to Contractor, may perform such Corrective Work, and Contractor shall be
liable to Owner for the reasonable costs incurred by Owner in connection with
performing such Corrective Work, and shall pay Owner, within ten (10) Days after
receipt of written notice from Owner, an amount equal to such costs (or, at
Owner’s sole discretion, Owner may withhold or offset amounts owed to Contractor
or collect on the Letter of Credit in accordance with Section 7.8 in the amount
of such costs and expenses); provided, however, if a Defect discovered during
the Defect Correction Period presents an imminent threat to the safety or health
of any Person and Owner knows of such Defect, Owner may perform such Corrective
Work in order to correct such Defect without giving prior written notice to
Contractor. In such event, Contractor shall be liable to Owner for the
reasonable costs incurred by Owner in connection with performing such Corrective
Work, and shall pay Owner, after receipt of written notice from Owner, an amount
equal to such costs (or, at Owner’s sole discretion, Owner may withhold or
offset amounts owed to Contractor or collect on the Letter of Credit in
accordance with Section 7.8 in the amount of such costs). To the extent any
Corrective Work is performed by or on behalf of Owner, Contractor’s obligations
with respect to such Defect that is corrected by or on behalf of Owner shall be
relieved, with the exception of Contractor’s obligation to pay Owner the
reasonable costs incurred by Owner in connection with performing such Corrective
Work. Nothing in this Section 12.3A relieves Contractor of its indemnity
obligations under Article 17.

B. Extended Defect Correction Period for Corrective Work. With respect to any
Corrective Work performed by Contractor, the Defect Correction Period for such
Corrective Work shall be extended for an additional one (1) year from the date
of the completion of such Corrective Work or until the end of the original
warranty period (whichever is later); provided, however, in no event shall the
Defect Correction Period for any Work (including Corrective Work) be less than
the original Defect Correction Period or extend beyond thirty-six (36) Months
after Contractor’s achievement of Substantial Completion.

C. Standards for Corrective Work. All Corrective Work shall be performed subject
to the same terms and conditions under this Agreement as the original Work is
required to be performed. In connection with the Corrective Work, any change to
Equipment that would alter the requirements of this Agreement may be made only
with prior written approval of Owner in accordance with Section 3.30.

D. Expiration of Defect Correction Period. Contractor shall not be liable to
Owner for any Defect discovered after the expiration of the Defect Correction
Period (as may be extended pursuant to Section 12.3B), except for any liability
of Contractor pursuant to its indemnification, defense and hold harmless
obligations under this Agreement.

12.4 Assignability of Warranties. The Warranties made in this Agreement shall be
for the benefit of Owner and its successors and permitted assigns and the
respective successors and permitted assigns of any of them, and are fully
transferable and assignable.

12.5 Waiver of Implied Warranties. The express warranties set forth in this
Agreement (including Warranties) are exclusive and the Parties hereby disclaim,
and Owner hereby waives any and all warranties implied under Applicable Law
(including the governing law specified in Section 21.9), including the implied
warranty of merchantability and implied warranty of fitness for a particular
purpose.

 

66



--------------------------------------------------------------------------------

ARTICLE XIII

DELAY LIQUIDATED DAMAGES AND SCHEDULE BONUS

13.1 Delay Liquidated Damages. If Substantial Completion occurs after the
Guaranteed Substantial Completion Date, Contractor shall pay to Owner the
amounts listed in Attachment 20 per Day for each Day, or portion thereof, of
delay until Substantial Completion occurs (the “Delay Liquidated Damages”).

13.2 Schedule Bonus.

A. If Substantial Completion occurs before the date falling *** (***) Days after
issuance of NTP (“Schedule Bonus Date”), Owner shall pay Contractor a bonus in
the amount of *** (U.S.$***) per MMBtu of the LNG that is both (i) produced by
Project 5 between the period of first production of LNG from Project 5 and the
Schedule Bonus Date and (ii) sold by Owner to one of its customers prior to the
Schedule Bonus Date (“Schedule Bonus”); provided that the total bonus paid for
Project 5 shall not exceed *** U.S. Dollars ($U.S.***).

B. For avoidance of doubt, Contractor shall not be entitled to a Schedule Bonus
for any LNG that boils-off, is vented, is flared or is vaporized and sold into
the U.S. market as Natural Gas. The Schedule Bonus Date shall be automatically
adjusted to the extent the Guaranteed Substantial Completion Date is adjusted by
Change Order. Contractor acknowledges that this Section 13.2 does not impose any
obligation whatsoever on Owner to sell any LNG to any customers.

ARTICLE XIV

CONTRACTOR’S REPRESENTATIONS

Contractor represents and warrants as of the Contract Date that:

14.1 Corporate Standing. It is a corporation duly organized, validly existing
and in good standing under the laws of Delaware, is authorized and qualified to
do business in all jurisdictions in which the nature of the business conducted
by it makes such qualification necessary and where failure so to qualify would
have a material adverse effect on its financial condition, operations,
prospects, taxes or business.

14.2 No Violation of Law; Litigation. It is not in violation of any Applicable
Law or judgment entered by any Governmental Instrumentality, which violations,
individually or in the aggregate, would affect its performance of any
obligations under this Agreement. There are no legal or arbitration proceedings
or any proceeding by or before any Governmental Instrumentality, now pending or
(to the best knowledge of Contractor) threatened against Contractor that, if
adversely determined, could reasonably be expected to have a material adverse
effect on the financial condition, operations, prospects or business, as a
whole, of Contractor, or its ability to perform under this Agreement.

14.3 Licenses. It is the holder of all licenses required to permit it to operate
or conduct its business in Louisiana now and as contemplated by this Agreement.

14.4 No Breach. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions herein contemplated or compliance with the
terms and provisions hereof will conflict with or result in a breach of, or
require any consent under, the charter or by-laws of Contractor, or any
Applicable Law or regulation, or any order, writ, injunction or decree of any
court, or any agreement or instrument to which Contractor is a party or by which
it is bound or to which it or any of its property or assets is subject, or
constitute a default under any such agreement or instrument.

14.5 Corporate Action. It has all necessary power and authority to execute,
deliver and perform its obligations under this Agreement; the execution,
delivery and performance by Contractor of this Agreement has been duly
authorized by all necessary action on its part; and this Agreement has been duly
and validly executed and delivered by Contractor and constitutes a legal, valid
and binding obligation of Contractor enforceable in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization or moratorium or other similar laws relating to the enforcement
of creditors’ rights generally.

 

67



--------------------------------------------------------------------------------

14.6 Financial Solvency. It is financially solvent, able to pay all debts as
they mature and possesses sufficient working capital to complete the Work and
perform its obligations hereunder.

ARTICLE XV

OWNER’S REPRESENTATIONS

Owner represents and warrants as of the Contract Date that:

15.1 Standing. It is a limited liability company duly organized, validly
existing and in good standing under the laws of Delaware, is qualified to do
business in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary and where failure so to qualify would have
a material adverse effect on its financial condition, operations, prospects or
business.

15.2 No Violation of Law; Litigation. It is not in violation of any Applicable
Law, or judgment entered by any Governmental Instrumentality, which violations,
individually or in the aggregate, would affect its performance of any
obligations under this Agreement. There are no legal or arbitration proceedings
or any proceeding by or before any Governmental Instrumentality, now pending or
(to the best knowledge of Owner) threatened against Owner that, if adversely
determined, could reasonably be expected to have a material adverse effect on
the financial condition, operations, prospects or business, as a whole, of
Owner, or its ability to perform under this Agreement.

15.3 Licenses. It is the holder of or will take the necessary action to obtain
all Owner Permits under Attachment 17.

15.4 No Breach. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions herein contemplated or compliance with the
terms and provisions hereof and thereof will conflict with or result in a breach
of, or require any consent under, the constituent documents of Owner, any
Applicable Law, any order, writ, injunction or decree of any court, or any
agreement or instrument to which Owner is a party or by which it is bound or to
which it or any of its property or assets is subject, or constitute a default
under any such agreement or instrument.

15.5 Corporate Action. It has all necessary power and authority to execute,
deliver and perform its obligations under this Agreement; the execution,
delivery and performance by Owner of this Agreement has been duly authorized by
all necessary action on its part; and this Agreement has been duly and validly
executed and delivered by Owner and constitutes a legal, valid and binding
obligation of Owner enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization
or moratorium or other similar laws relating to the enforcement of creditors’
rights generally.

15.6 Financial Solvency. Owner will have sufficient funds (as “sufficient funds”
is defined in Section 4.1B), from itself and/or from financing from one or more
Lenders, to enable it to fulfill its payment obligations under this Agreement.

ARTICLE XVI

DEFAULT, TERMINATION AND SUSPENSION

16.1 Default by Contractor.

A. Owner Rights Upon Contractor Default. If Contractor at any time: (i) fails to
commence the Work in accordance with the provisions of this Agreement;
(ii) abandons the Work; (iii) repudiates or fails to materially comply with any
of its material obligations under this Agreement; (iv) is in Default pursuant to
Section 21.7; (v) fails to maintain insurance required under this Agreement;
(vi) materially disregards Applicable Law or Applicable Standards and Codes;
(vii) fails to achieve the Minimum Acceptance Criteria within twelve (12) months
(or the additional twelve (12) months granted by Owner) in accordance with
Section 11.5B; or (viii) itself or the Guarantor experiences an Insolvency Event
(each of the foregoing being a “Default”) then, Owner has the right (without
prejudice to any other rights under this Agreement) to provide written notice to
Contractor specifying the nature of the Default and demanding that such Default
be cured. If: (a) with respect to any clause above (with the exception of
clause (vii), which shall

 

68



--------------------------------------------------------------------------------

have no cure period in the event of Contractor’s failure to achieve the Minimum
Acceptance Criteria in accordance with Section 11.5B, and clause (viii), which
shall have no cure period in the event of a Contractor Insolvency Event, and
with respect to an Insolvency Event for Guarantor, which shall have the cure
period specified below) (1) Contractor fails to cure such Default within thirty
(30) Days after receipt of such notice or, (2) if the Default cannot be cured
within such thirty (30) Day period through the diligent exercise of all
commercially practicable efforts, Contractor fails to diligently exercise all
commercially practicable efforts to cure such condition or fails to cure such
condition within ninety (90) Days after receipt of such notice to cure such
Default; or (b) Contractor experiences an Insolvency Event, Owner, in the event
of (a) or (b), at its sole option and, without prejudice to any other rights
that it has under this Agreement and, upon notice to Contractor, may (y) take
such steps as are reasonably necessary to overcome the Default condition, in
which case Contractor shall be liable to Owner for any and all reasonable costs
and expenses incurred by Owner in connection therewith, or (z) terminate for
Default Contractor’s performance of all of the Work. If Guarantor experiences an
Insolvency Event, Contractor shall within thirty (30) Days after receipt of
Owner’s notice provide either (A) a replacement Parent Guarantee by an Affiliate
of Contractor, which such form Parent Guarantee shall be in the same form as set
forth in Attachment 32 and the Affiliate of Contractor being subject to the
approval of Owner and Owner’s Lender(s), or (B) security in the form of a surety
bond, letter of credit or bank guarantee in a form and amount reasonably
required by Lender(s) and Owner, taking into consideration the status of Project
5 at the time of the Insolvency Event and providing sufficient protection to
complete the Work and satisfy all liabilities and obligations of Contractor
under this Agreement.

B. Additional Rights of Owner Upon Termination. In the event that Owner
terminates this Agreement for Default in accordance with Section 16.1A, then
Owner may, at its sole option, (i) enter onto the Site and, for the purpose of
completing the Work, take possession of Project 5, Equipment, Construction
Equipment, Work Product (subject to Section 10.1D), Books and Records and other
items thereon owned or rented by Contractor (subject to the relevant
Construction Equipment lease or rental agreements), (ii) take assignment of any
or all of the Subcontracts, and/or (iii) either itself or through others
complete the Work. If all actual costs and expenses incurred by Owner on account
of the termination for Default (including all costs incurred to complete the
Work), exceeds the unpaid balance of the Contract Price, then, at Owner’s sole
option, Contractor shall pay Owner the difference within ten (10) Days after
receipt of written notice from Owner, or, after the expiration of such ten
(10) Day period, Owner shall have the right and authority to offset or draw down
on the Letter of Credit in the amount of such difference. Contractor’s liability
under this Section 16.1B is in addition to any other liability provided for
under this Agreement and Owner shall have the right and authority to set off
against and deduct from any such excess due Contractor by Owner any other
liability of Contractor to Owner under this Agreement. Owner agrees to act
reasonably to mitigate any costs it might incur in connection with any
termination for Default. Subject to the limitation of liability set forth in
Section 20.1, in addition to the amounts recoverable above in this
Section 16.1B, Owner shall be entitled to delay damages under this Section 16.1B
which, for this purpose, means (i) Delay Liquidated Damages owed by Contractor
to Owner under this Agreement up to the date of termination, and (ii) during the
period commencing after termination and ending on the date Substantial
Completion is achieved by a substitute contractor, the costs incurred during
this period by such substitute contractor to accelerate the work in order to
achieve the Guaranteed Substantial Completion Date (as may have been adjusted by
Change Order) contemplated by this Agreement.

C. Obligations Upon Termination. Upon termination for Default in accordance with
Section 16.1A, Contractor shall (i) immediately discontinue Work on the date
specified in the notice; (ii) place no further orders for Subcontracts,
Equipment, or any other items or services; (iii) inventory, maintain and turn
over to Owner all Construction Equipment owned by Contractor and (subject to the
relevant Construction Equipment lease or rental agreements) all Construction
Equipment rented by Contractor and, in each case, present on the Site prior to
Contractor’s receipt of the termination notice or provided by Owner for
performance of the terminated Work; (iv) promptly make every reasonable effort
to procure assignment or cancellation upon terms satisfactory to Owner of all
Subcontracts, including rental agreements; (v) cooperate with Owner in the
transfer of Work Product (subject to Section 10.1D), including Drawings and
Specifications, Permits and any other items or information and disposition of
Work in progress so as to mitigate damages; (vi) comply with other reasonable
requests from Owner regarding the terminated Work; (vii) thereafter preserve and
protect Work already in progress and to protect Equipment at the Site or in
transit thereto, and to comply with any Applicable Law and any Applicable Codes
and Standards; and (viii) perform all other obligations under Section 16.1B.

 

69



--------------------------------------------------------------------------------

16.2 Termination for Convenience by Owner. Owner shall have the right to
terminate this Agreement for its convenience by providing Contractor with a
written notice of termination, to be effective upon receipt by Contractor. Upon
termination for convenience, Contractor shall (i) immediately discontinue the
Work on the date of the notice; (ii) place no further orders for Subcontracts,
Equipment, or any other items or services; (iii) promptly make every reasonable
effort to procure cancellation upon terms satisfactory to Owner and Contractor
of all Subcontracts, including rental agreements, unless Owner elects to take
assignment of any such Subcontracts; (iv) assist Owner in the maintenance,
protection, and disposition of Work in progress, including Equipment at the Site
or in transit to the Site; (v) cooperate with Owner for the efficient transition
of the Work; and (vi) cooperate with Owner in the transfer of Work Product
(subject to Section 10.1D), including Drawings and Specifications, Permits and
any other items or information and disposition of Work in progress and Owner
may, at its sole option, take assignment of any or all of the Subcontracts.
Contractor shall be paid the following amounts no later than twenty-five
(25) Days after submission of Contractor’s invoice(s) therefor:

A. the portion of the Contract Price for the Work performed prior to
termination, less that portion of the Contract Price previously paid to
Contractor;

B. actual costs reasonably incurred by Contractor on account of such termination
(which costs shall be adequately documented and supported by Contractor),
including cancellation charges owed by Contractor to Subcontractors (provided
that Owner does not take assignment of such Subcontracts) and costs associated
with demobilization of Contractor’s and Subcontractors’ personnel and
Construction Equipment; and

C. in respect of loss of profit, Owner shall pay Contractor a lump sum amount in
accordance with the following:

1. If this Agreement is terminated (a) prior to issuance of NTP and (b) prior to
January 1, 2021, One Million U.S. Dollars (U.S.$ 1,000,000);

2. If this Agreement is terminated (a) prior to issuance of NTP and (b) after
January 1, 2021 and on or before January 1, 2023, Two Million Five Hundred
Thousand U.S. Dollars (U.S.$ 2,500,000); and

3. If this Agreement is terminated after issuance of NTP, a percentage of the
unpaid portion of the Contract Price in accordance with the following schedule;
provided that such amount shall not exceed Thirty Million U.S. Dollars
(U.S.$30,000,000):

 

Date of Termination

  

Amount Based on Unpaid

Portion of the Contract

                     Price                    

1 to 365 Days after issuance of NTP

  

One percent (1%)

366 to 730 Days after issuance of NTP

  

Two percent (2%)

731 to 1095 Days after issuance of NTP

  

Three percent (3%)

1096 to 1460 Days after issuance of NTP

  

Four percent (4%)

1461 Days after issuance of NTP and thereafter

  

Five percent (5%)

16.3 Suspension of Work. Owner may, for any reason, at any time and from time to
time, by giving thirty (30) Days’ prior written notice to Contractor, suspend
the carrying out of the Work or any part thereof, whereupon Contractor shall
suspend the carrying out of such suspended Work for such time or times as Owner
may require and shall take reasonable steps to minimize any costs associated
with such suspension. During any such suspension, Contractor shall properly
protect and secure such suspended Work in such manner as Owner may reasonably
require. Unless otherwise instructed by Owner, Contractor shall during any such
suspension maintain its staff and labor on or near the Site and otherwise be
ready to proceed expeditiously with the Work as soon as reasonably

 

70



--------------------------------------------------------------------------------

practicable after receipt of Owner’s further instructions. Except where such
suspension ordered by Owner is the result of or due to the fault or negligence
of Contractor or any Subcontractor or Sub-subcontractor, Contractor shall be
entitled to a Change Order to recover the reasonable costs of such suspension,
including demobilization and remobilization costs, if necessary, and a time
extension to the Project Schedule if and to the extent permitted under
Section 6.9. As soon as reasonably practicable after receipt of notice to resume
suspended Work, Contractor shall promptly resume performance of the Work to the
extent required in the notice. In no event shall Contractor be entitled to any
additional profits or damages due to such suspension. After issuance of NTP, in
the event that Owner suspends all of the Work and such suspension (i) continues
for an individual period exceeding ninety (90) consecutive Days, or (ii) in the
event that one or more suspension periods continue for more than one hundred and
twenty (120) Days in the cumulative aggregate, and provided that such suspension
is not due to the fault or negligence of Contractor or any Subcontractor or
Sub-subcontractor or an event of Force Majeure, then Contractor shall have the
right to terminate this Agreement by providing fourteen (14) Days’ written
notice to Owner. In the event of such termination, Contractor shall have the
rights (and Owner shall make the payments) provided for in Section 16.2.

16.4 Suspension by Contractor.

A. Suspension by Contractor for Owner’s Failure to Pay Undisputed Amounts. If
Owner fails to pay any undisputed amount due and owing to Contractor and such
failure continues for more than fifteen (15) Days after the due date for such
payment, then Contractor may suspend performance of the Work until Contractor
receives such undisputed amounts. Prior to any such suspension, Contractor shall
provide Owner with at least fourteen (14) Days’ prior written notice of its
intent to suspend performance of the Work, which notice may be given before
expiration of the above fifteen (15) Day window for non-payment. Contractor
shall be entitled to a Change Order on account of any suspension in accordance
with this Section 16.4A; provided that Contractor complies with the requirements
in Sections 6.2, 6.5 and 6.9.

B. Suspension by Contractor for Owner’s Failure to Fund Escrow Account. If Owner
fails, in accordance with Section 18.4, to escrow disputed and unpaid amounts in
excess of Ten Million U.S. Dollars (U.S.$10,000,000) and such failure continues
for more than fifteen (15) Days after the time by which Owner is required to
escrow amounts in accordance with Section 18.4 for such disputed and unpaid
amounts, then Contractor may suspend performance of the Work until Owner escrows
any disputed and unpaid amounts exceeding Ten Million U.S. Dollars
(U.S.$10,000,000). Prior to any such suspension, Contractor shall provide Owner
with at least ten (10) Days’ prior written notice of its intent to suspend
performance of the Work. Contractor shall be entitled to a Change Order on
account of any suspension in accordance with this Section 16.4B; provided that
Contractor complies with the requirements in Sections 6.2, 6.5 and 6.9.

C. Undisputed Amounts. An amount shall be considered “undisputed” under
Sections 16.4A and 16.5 if the amount invoiced by Contractor is contested in bad
faith by Owner or if Owner has failed to give notice of a disputed amount in
accordance with Section 7.2E by the due date for payment of the applicable
invoiced amount.

D. Suspension by Contractor for Owner’s Failure to Deliver an Owner Quarterly
Confirmation. If Owner fails to deliver the Owner Quarterly Confirmation in
accordance with Section 4.1A or an Owner Quarterly Confirmation indicates that
either (A) Owner does not have sufficient funds (as “sufficient funds” is
defined in Section 4.1B) to continue to fulfill its payment obligations or
(B) an event has come to the attention of Owner which would materially and
adversely affect the continued availability of such funding then, Contractor
may, upon providing thirty (30) Days’ written notice to Owner (and provided that
Owner does not cure such circumstance within such thirty (30) Day period),
suspend performance of the Work until Owner delivers to Contractor an Owner
Quarterly Confirmation meeting the criteria set forth in Section 4.1. Contractor
shall be entitled to a Change Order on account of any suspension in accordance
with this Section 16.4D, provided that Contractor complies with the requirements
in Sections 6.2, 6.5 and 6.9.

16.5 Termination by Contractor. If Owner at any time: (i) fails to pay any
undisputed amount; (ii) fails to materially comply with any of its material
obligations under this Agreement (but only to the extent such material

 

71



--------------------------------------------------------------------------------

failure and the impact thereof is not subject to adjustment by Change Order as
set for this Section 6.2); or (iii) experiences an Insolvency Event (each of the
foregoing being an “Owner Default”) then, Contractor has the right (without
prejudice to any other rights under this Agreement) to provide written notice to
Owner specifying the nature of the Owner Default and demanding that such Owner
Default be cured. If: (a) with respect to clause (i) Owner fails to cure such
Owner Default within thirty (30) Days after receipt of such notice; (b) with
respect to clause (ii), (1) Owner fails to cure such Owner Default within
forty-five (45) Days after receipt of such notice or, (2) if the Owner Default
cannot be cured within such forty five (45) Day period through the diligent
exercise of all commercially practicable efforts, Owner fails to diligently
exercise all commercially practicable efforts to cure such condition or fails to
cure such condition within ninety (90) Days after receipt of such notice to cure
such Owner Default; or (c) Owner experiences an Insolvency Event, Contractor
may, in the event of (a), (b) or (c), at its sole option and without prejudice
to any other rights that it has under this Agreement, and upon notice to Owner,
terminate this Agreement. In the event of such termination under this
Section 16.5, Contractor shall have the rights (and Owner shall make the
payments) provided for in Section 16.2 in the event of an Owner termination for
convenience.

16.6 Termination in the Event of an Extended Force Majeure. After issuance of
NTP, in the event (i) any one Force Majeure event or the effects thereof causes
suspension of a substantial portion of the Work for a period exceeding one
hundred (100) consecutive Days or (ii) any one or more Force Majeure events or
the effects thereof causes suspension of a substantial portion of the Work for a
period exceeding one hundred and eighty (180) Days in the aggregate during any
continuous twenty-four (24) month period, then either Party shall have the right
to terminate this Agreement by providing fourteen (14) Days’ written notice of
termination to the other Party, to be effective upon receipt by such other
Party. In the event of such termination, Contractor shall have the rights (and
Owner shall make the payments) provided for in Section 16.2.

16.7 Termination in the Event of Delayed Notice to Proceed. In the event Owner
fails to issue the NTP in accordance with Section 5.2B by January 1, 2023 (as
may be extended by mutual agreement by the Parties), then either Party shall
have the right to terminate this Agreement by providing written notice of
termination to the other Party, to be effective upon receipt by the other Party.
In the event of such termination, Contractor shall have the rights (and Owner
shall make the payments) provided for in Section  16.2, except that, in respect
of loss of profit, Contractor shall only be entitled to a lump sum equal to
U.S.$5,000,000.

16.8 Contractor’s Right to Terminate. Contractor’s sole right to terminate this
Agreement is specified in Sections 16.3, 16.5, 16.6 and 16.7.

ARTICLE XVII

RELEASES AND INDEMNITIES

17.1 General Indemnification. IN ADDITION TO ITS INDEMNIFICATION, DEFENSE AND
HOLD HARMLESS OBLIGATIONS CONTAINED ELSEWHERE IN THIS AGREEMENT, CONTRACTOR
SHALL INDEMNIFY, HOLD HARMLESS AND DEFEND THE OWNER GROUP FROM ANY AND ALL
DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES
AND LITIGATION OR ARBITRATION EXPENSES) TO THE EXTENT THAT SUCH DAMAGES, LOSSES,
COSTS AND EXPENSES RESULT FROM ANY OF THE FOLLOWING:

A. FAILURE OF CONTRACTOR OR ITS SUBCONTRACTORS OR SUB-SUBCONTRACTORS TO COMPLY
WITH APPLICABLE LAW; PROVIDED THAT THIS INDEMNITY SHALL BE LIMITED TO FINES AND
PENALTIES IMPOSED ON OWNER GROUP AND RESULTING FROM THE FAILURE OF CONTRACTOR OR
ITS SUBCONTRACTORS OR SUB-SUBCONTRACTORS TO COMPLY WITH APPLICABLE LAW EXCEPT
ANY PORTION OF THE AMOUNT OF SUCH FINES AND PENALTIES ATTRIBUTABLE TO
PRIOR VIOLATIONS BY OWNER OF APPLICABLE LAWS RELATING TO HAZARDOUS MATERIALS FOR
WHICH OWNER IS RESPONSIBLE UNDER SECTION 4.6;

B. ANY AND ALL DAMAGES, LOSSES, COSTS AND EXPENSES SUFFERED BY A THIRD PARTY, A
SUBCONTRACTOR OR A SUB-SUBCONTRACTOR AND RESULTING FROM ACTUAL OR
ASSERTED VIOLATION, MISAPPROPRIATION, OR INFRINGEMENT OF ANY DOMESTIC OR

 

72



--------------------------------------------------------------------------------

FOREIGN PATENTS, COPYRIGHTS OR TRADEMARKS OR OTHER INTELLECTUAL PROPERTY OWNED
BY A THIRD PARTY, A SUBCONTRACTOR OR A SUB-SUBCONTRACTOR TO THE EXTENT THAT
(X) SUCH VIOLATION, MISAPPROPRIATION, OR INFRINGEMENT RESULTS FROM
(I) PERFORMANCE OF THE WORK BY CONTRACTOR OR ANY OF ITS SUBCONTRACTORS OR
SUB-SUBCONTRACTORS, (II) THE OPERATION OF THE PHASE 4 LIQUEFACTION FACILITIES,
OR (III) ANY IMPROPER USE OR IMPROPER DISCLOSURE OF THIRD PARTY CONFIDENTIAL
INFORMATION OR OTHER PROPRIETARY RIGHTS THAT MAY BE ATTRIBUTABLE TO CONTRACTOR
OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR IN CONNECTION WITH THE WORK (BUT
EXCLUDING VIOLATION, MISAPPROPRIATION OR INFRINGEMENT BASED UPON ANY WORK
RELATING TO THE OPERATION OF THE CHART LNG PROCESS TECHNOLOGY), OR (Y) SUCH
VIOLATION, MISAPPROPRIATION OR INFRINGEMENT RESULTS FROM ANY MATTER OR
CIRCUMSTANCE IN RESPECT OF WHICH CONTRACTOR IS OBLIGATED TO DEFEND OR INDEMNIFY
CHART PURSUANT TO SECTION 11.1.4 OF THE CHART LICENSE AGREEMENT;

C. CONTAMINATION OR POLLUTION SUFFERED BY A THIRD PARTY TO THE EXTENT RESULTING
FROM CONTRACTOR’S OR ANY SUBCONTRACTOR’S OR SUB-SUBCONTRACTOR’S USE, HANDLING OR
DISPOSAL OF HAZARDOUS MATERIALS BROUGHT ON THE SITE OR ON THE OFF-SITE RIGHTS OF
WAYS AND EASEMENTS BY CONTRACTOR OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR;

D. FAILURE BY CONTRACTOR OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR TO PAY TAXES
FOR WHICH SUCH PERSON IS LIABLE;

E. FAILURE OF CONTRACTOR TO MAKE PAYMENTS TO ANY SUBCONTRACTOR IN ACCORDANCE
WITH THE RESPECTIVE SUBCONTRACT, PROVIDED CONTRACTOR HAS RECEIVED PAYMENT FROM
OWNER, BUT NOT EXTENDING TO ANY SETTLEMENT PAYMENT MADE BY OWNER TO ANY
SUBCONTRACTOR AGAINST WHICH CONTRACTOR HAS PENDING OR PROSPECTIVE CLAIMS, UNLESS
SUCH SETTLEMENT IS MADE WITH CONTRACTOR’S CONSENT, EXCEPT AFTER ASSUMPTION OF
SUCH SUBCONTRACT BY OWNER IN ACCORDANCE WITH SECTION 16.1B;

F. PERSONAL INJURY TO OR DEATH OF ANY PERSON (OTHER THAN EMPLOYEES OF ANY MEMBER
OF THE CONTRACTOR GROUP, THE OWNER GROUP OR ANY SUBCONTRACTOR OR
SUB-SUBCONTRACTOR), AND DAMAGE TO OR DESTRUCTION OF PROPERTY OF THIRD PARTIES TO
THE EXTENT ARISING OUT OF OR RESULTING FROM THE NEGLIGENCE, IN CONNECTION WITH
THE WORK, OF ANY MEMBER OF THE CONTRACTOR GROUP OR ANY SUBCONTRACTOR OR
SUB-SUBCONTRACTOR OR ANYONE DIRECTLY OR INDIRECTLY EMPLOYED BY THEM; OR

G. DAMAGE TO OR DESTRUCTION OF PROJECT 5 (AFTER THE EARLIER OF SUBSTANTIAL
COMPLETION OR TERMINATION OF THIS AGREEMENT) OR ANY OTHER PROJECT UNDER ANY
OTHER EPC AGREEMENT (IN EACH CASE, AFTER THE EARLIER OF SUBSTANTIAL COMPLETION
OF SUCH OTHER PROJECT OR TERMINATION OF SUCH EPC AGREEMENT), TO THE EXTENT
ARISING OUT OF OR RESULTING FROM A DEFECT DURING THE DEFECT CORRECTION PERIOD OR
THE NEGLIGENCE, IN CONNECTION WITH THE WORK, OF ANY MEMBER OF THE CONTRACTOR
GROUP OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR OR ANYONE DIRECTLY OR INDIRECTLY
EMPLOYED BY THEM, PROVIDED THAT CONTRACTOR’S LIABILITY HEREUNDER FOR DAMAGE TO
OR DESTRUCTION OF ANY OF THE PROJECTS OCCURRING AFTER THE EARLIER OF SUBSTANTIAL
COMPLETION THEREOF OR TERMINATION OF THE EPC AGREEMENT THEREFOR IN EACH CASE,
SHALL NOT EXCEED THE LESSER OF (I) OWNER’S INSURANCE DEDUCTIBLE COVERING SUCH
PROPERTY OR (II) ONE MILLION U.S. DOLLARS (U.S.$1,000,000) PER PROJECT PER
OCCURRENCE; PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATION SHALL NOT RELIEVE
CONTRACTOR OF ANY OF ITS OBLIGATIONS UNDER SECTION 12.3 OR ANY OF CONTRACTOR’S
OBLIGATIONS UNDER SECTION 12.3 (OR THEIR EQUIVALENT) OF ANY OTHER EPC AGREEMENT.

 

73



--------------------------------------------------------------------------------

17.2 Injuries to Contractor’s Employees and Damage to Contractor’s Property.

A. NOTWITHSTANDING THE PROVISIONS OF SECTION 17.1F, AND EXCEPT AS OTHERWISE
PROVIDED IN SECTION 4.6, CONTRACTOR SHALL RELEASE, DEFEND, INDEMNIFY AND HOLD
HARMLESS THE OWNER GROUP FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND
EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR
ARBITRATION EXPENSES) ARISING OUT OF OR RESULTING FROM OR RELATED TO INJURY TO
OR DEATH OF EMPLOYEES, OFFICERS OR DIRECTORS OF ANY MEMBER OF THE CONTRACTOR
GROUP OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR OCCURRING IN CONNECTION WITH THE
WORK OR THE PROJECT, REGARDLESS OF THE CAUSE OF SUCH INJURY, DEATH, DAMAGE OR
DESTRUCTION, INCLUDING THE SOLE OR JOINT NEGLIGENCE, BREACH OF CONTRACT OR OTHER
BASIS OF LIABILITY OF ANY MEMBER OF THE OWNER GROUP.

B. NOTWITHSTANDING THE PROVISIONS OF SECTION 17.1F, AND EXCEPT AS OTHERWISE
PROVIDED IN SECTION 4.6, CONTRACTOR SHALL WAIVE AND RELEASE (AND SHALL CAUSE THE
CONTRACTOR GROUP AND SUBCONTRACTORS AND SUB-SUBCONTRACTORS TO WAIVE AND RELEASE)
THE OWNER GROUP FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND EXPENSES
(INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION
EXPENSES) ARISING OUT OF OR RESULTING FROM DAMAGE TO OR DESTRUCTION OF PROPERTY
(OTHER THAN THE WORK AS PROVIDED UNDER SECTION 8.2) OF ANY MEMBER OF THE
CONTRACTOR GROUP OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR OCCURRING IN
CONNECTION WITH THE WORK OR THE PROJECT, REGARDLESS OF THE CAUSE OF SUCH DAMAGE
OR DESTRUCTION, INCLUDING THE SOLE OR JOINT NEGLIGENCE, BREACH OF CONTRACT OR
OTHER BASIS OF LIABILITY OF ANY MEMBER OF THE OWNER GROUP.

C. NOTWITHSTANDING THE PROVISIONS OF SECTION 17.1F, AND EXCEPT AS OTHERWISE
PROVIDED IN SECTION 4.6, CONTRACTOR SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS
THE OWNER GROUP FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND EXPENSES
(INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION
EXPENSES) ARISING OUT OF OR RESULTING FROM DAMAGE TO OR DESTRUCTION OF PROPERTY
(OTHER THAN THE WORK AS PROVIDED UNDER SECTION 8.2) OF ANY MEMBER OF THE
CONTRACTOR GROUP OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR OCCURRING IN
CONNECTION WITH THE WORK OR THE PROJECT, REGARDLESS OF THE CAUSE OF SUCH DAMAGE
OR DESTRUCTION, INCLUDING THE SOLE OR JOINT NEGLIGENCE, BREACH OF CONTRACT OR
OTHER BASIS OF LIABILITY OF ANY MEMBER OF THE OWNER GROUP.

17.3 Injuries to Owner’s Employees and Damage to Owner’s Property.

A. EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 3.17 AND 17.1C, OWNER SHALL RELEASE,
DEFEND, INDEMNIFY AND HOLD HARMLESS THE CONTRACTOR GROUP AND SUBCONTRACTORS AND
SUB-SUBCONTRACTORS FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND EXPENSES
(INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION
EXPENSES) RESULTING FROM OR RELATED TO INJURY TO OR DEATH OF ANY MEMBER OF THE
OWNER GROUP OR EMPLOYEES OF OWNER’S OTHER CONTRACTORS OCCURRING IN CONNECTION
WITH THE PROJECT, REGARDLESS OF THE CAUSE OF SUCH INJURY, DEATH, DAMAGE OR
DESTRUCTION, INCLUDING THE SOLE OR JOINT NEGLIGENCE, BREACH OF CONTRACT OR OTHER
BASIS OF LIABILITY OF ANY MEMBER OF THE CONTRACTOR GROUP OR ANY SUBCONTRACTOR OR
SUB-SUBCONTRACTOR.

 

74



--------------------------------------------------------------------------------

B. EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 3.17 AND 17.1C, OWNER SHALL WAIVE
AND RELEASE (AND SHALL CAUSE THE OWNER GROUP TO WAIVE AND RELEASE) THE
CONTRACTOR GROUP AND SUBCONTRACTORS AND SUB-SUBCONTRACTORS FROM AND AGAINST ALL
DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES,
AND LITIGATION OR ARBITRATION EXPENSES) RESULTING FROM OR RELATED TO DAMAGE TO
OR DESTRUCTION OF PROPERTY (EXCLUDING THE WORK) OF OWNER GROUP OR OF OWNER’S
OTHER CONTRACTORS OCCURRING IN CONNECTION WITH THE PROJECT, REGARDLESS OF THE
CAUSE OF SUCH DAMAGE OR DESTRUCTION, INCLUDING THE SOLE OR JOINT NEGLIGENCE,
BREACH OF CONTRACT OR OTHER BASIS OF LIABILITY OF ANY MEMBER OF THE CONTRACTOR
GROUP OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR.

C. EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 3.17 AND 17.1C, OWNER SHALL DEFEND,
INDEMNIFY AND HOLD HARMLESS THE CONTRACTOR GROUP AND SUBCONTRACTORS AND
SUB-SUBCONTRACTORS FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND EXPENSES
(INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION
EXPENSES) RESULTING FROM OR RELATED TO DAMAGE TO OR DESTRUCTION OF PROPERTY
(EXCLUDING THE WORK) OF OWNER GROUP OR OF OWNER’S OTHER CONTRACTORS OCCURRING IN
CONNECTION WITH THE PROJECT, REGARDLESS OF THE CAUSE OF SUCH DAMAGE OR
DESTRUCTION, INCLUDING THE SOLE OR JOINT NEGLIGENCE, BREACH OF CONTRACT OR OTHER
BASIS OF LIABILITY OF ANY MEMBER OF THE CONTRACTOR GROUP OR ANY SUBCONTRACTOR OR
SUB-SUBCONTRACTOR.

D. IN ADDITION TO, AND NOT IN LIEU OF THE FOREGOING, AND REGARDLESS OF THE CAUSE
OF ANY SUCH DAMAGE OR DESTRUCTION, INCLUDING THE SOLE OR JOINT NEGLIGENCE,
BREACH OF CONTRACT OR OTHER BASIS OF LIABILITY OF ANY MEMBER OF THE CONTRACTOR
GROUP, SUBCONTRACTOR OR SUB-SUBCONTRACTOR, OWNER SHALL WAIVE AND RELEASE THE
CONTRACTOR GROUP AND ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR FROM AND AGAINST ALL
DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES,
AND LITIGATION OR ARBITRATION EXPENSES) RESULTING FROM OR RELATED TO: (A) DAMAGE
TO OR DESTRUCTION OF PROJECT 5 (AFTER THE EARLIER OF SUBSTANTIAL COMPLETION OR
TERMINATION OF THIS AGREEMENT) OR ANY OTHER PROJECT UNDER ANY OTHER EPC
AGREEMENT (IN EACH CASE AFTER THE EARLIER OF SUBSTANTIAL COMPLETION THEREOF OR
TERMINATION OF THE EPC AGREEMENT THEREFOR), IN EACH CASE TO THE EXTENT THAT SUCH
DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES,
AND LITIGATION OR ARBITRATION EXPENSES) EXCEED THE LESSER OF (I) OWNER’S
INSURANCE DEDUCTIBLE COVERING SUCH OTHER PROJECT OR PROJECT 5, AS APPLICABLE, OR
(II) ONE MILLION U.S. DOLLARS (U.S.$ 1,000,000) PER PROJECT PER OCCURRENCE; OR
(B) DAMAGE TO OR DESTRUCTION OF PROPERTY CONSTITUTING, OR TO BE INCORPORATED
INTO OR BECOME A PART OF, THE PHASE 4 LIQUEFACTION FACILITY FOR WHICH THE OWNER
BEARS THE RISK OF PHYSICAL LOSS OR DAMAGE PURSUANT TO SECTION 8.2A; PROVIDED,
HOWEVER, THIS SECTION 17.3D SHALL NOT RELIEVE CONTRACTOR OF ANY OF ITS
OBLIGATIONS UNDER SECTION 12.3 OR ANY OF CONTRACTOR’S OBLIGATIONS UNDER SECTION
12.3 (OR THEIR EQUIVALENT) OF ANY OTHER EPC AGREEMENT.

E. IN ADDITION TO, AND NOT IN LIEU OF THE FOREGOING, AND REGARDLESS OF THE CAUSE
OF ANY SUCH DAMAGE OR DESTRUCTION, INCLUDING THE SOLE OR JOINT NEGLIGENCE,
BREACH OF CONTRACT OR OTHER BASIS OF LIABILITY OF ANY MEMBER OF THE CONTRACTOR
GROUP, SUBCONTRACTOR OR SUB-SUBCONTRACTOR, OWNER SHALL DEFEND, INDEMNIFY AND
HOLD HARMLESS THE CONTRACTOR GROUP AND ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR
FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL
REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION EXPENSES) RESULTING
FROM OR RELATED TO: (A)

 

75



--------------------------------------------------------------------------------

DAMAGE TO OR DESTRUCTION OF PROJECT 5 (AFTER THE EARLIER OF SUBSTANTIAL
COMPLETION OR TERMINATION OF THIS AGREEMENT) OR ANY OTHER PROJECT UNDER ANY
OTHER EPC AGREEMENT (IN EACH CASE AFTER THE EARLIER OF SUBSTANTIAL COMPLETION
THEREOF OR TERMINATION OF THE EPC AGREEMENT THEREFOR), IN EACH CASE TO THE
EXTENT THAT SUCH DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE
ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION EXPENSES) EXCEED THE LESSER OF
(I) OWNER’S INSURANCE DEDUCTIBLE COVERING SUCH OTHER PROJECT OR PROJECT 5, AS
APPLICABLE, OR (II) ONE MILLION U.S. DOLLARS (U.S.$ 1,000,000) PER PROJECT PER
OCCURRENCE; OR (B) DAMAGE TO OR DESTRUCTION OF PROPERTY CONSTITUTING, OR TO BE
INCORPORATED INTO OR BECOME A PART OF, THE PHASE 4 LIQUEFACTION FACILITY FOR
WHICH THE OWNER BEARS THE RISK OF PHYSICAL LOSS OR DAMAGE PURSUANT TO SECTION
8.2A; PROVIDED, HOWEVER, THIS SECTION 17.3E SHALL NOT RELIEVE CONTRACTOR OF ANY
OF ITS OBLIGATIONS UNDER SECTION 12.3 OR ANY OF CONTRACTOR’S OBLIGATIONS UNDER
SECTION 12.3 (OR THEIR EQUIVALENT) OF ANY OTHER EPC AGREEMENT.

17.4 Patent and Copyright Indemnification Procedure. IN THE EVENT THAT
ANY VIOLATION OR INFRINGEMENT FOR WHICH CONTRACTOR IS RESPONSIBLE TO INDEMNIFY
THE OWNER GROUP AS SET FORTH IN SECTION 17.1B RESULTS IN ANY SUIT, CLAIM,
TEMPORARY RESTRAINING ORDER OR PRELIMINARY INJUNCTION CONTRACTOR SHALL, IN
ADDITION TO ITS OBLIGATIONS UNDER SECTION 17.1B, MAKE EVERY REASONABLE EFFORT,
BY GIVING A SATISFACTORY BOND OR OTHERWISE, TO SECURE THE SUSPENSION OF THE
INJUNCTION OR RESTRAINING ORDER. IF, IN ANY SUCH SUIT OR CLAIM, THE WORK, THE
PROJECT, OR ANY PART, COMBINATION OR PROCESS THEREOF, IS HELD TO CONSTITUTE AN
INFRINGEMENT AND ITS USE IS PRELIMINARILY OR PERMANENTLY ENJOINED, CONTRACTOR
SHALL PROMPTLY MAKE EVERY REASONABLE EFFORT TO SECURE FOR OWNER A LICENSE, AT NO
COST TO OWNER, AUTHORIZING CONTINUED USE OF THE INFRINGING WORK. IF CONTRACTOR
IS UNABLE TO SECURE SUCH A LICENSE WITHIN A REASONABLE TIME, CONTRACTOR SHALL,
AT ITS OWN EXPENSE AND WITHOUT IMPAIRING PERFORMANCE REQUIREMENTS, EITHER
REPLACE THE AFFECTED WORK, IN WHOLE OR PART, WITH NON-INFRINGING COMPONENTS OR
PARTS OR MODIFY THE SAME SO THAT THEY BECOME NON-INFRINGING.

17.5 Lien Indemnification. SHOULD CONTRACTOR OR ANY SUBCONTRACTOR OR
SUB-SUBCONTRACTOR OR ANY OTHER PERSON, INCLUDING ANY CONSTRUCTION EQUIPMENT
LESSOR, ACTING THROUGH OR UNDER ANY OF THEM FILE A LIEN OR OTHER ENCUMBRANCE
AGAINST ALL OR ANY PORTION OF THE WORK, THE SITE OR THE PROJECT, CONTRACTOR
SHALL, AT ITS SOLE COST AND EXPENSE, REMOVE OR DISCHARGE, BY PAYMENT, BOND OR
OTHERWISE, SUCH LIEN OR ENCUMBRANCE WITHIN TWENTY-ONE (21) DAYS OF CONTRACTOR’S
RECEIPT OF WRITTEN NOTICE FROM OWNER NOTIFYING CONTRACTOR OF SUCH LIEN OR
ENCUMBRANCE; PROVIDED THAT OWNER SHALL HAVE MADE PAYMENT OF ALL AMOUNTS PROPERLY
DUE AND OWING TO CONTRACTOR UNDER THIS AGREEMENT, OTHER THAN AMOUNTS DISPUTED IN
ACCORDANCE WITH SECTION 7.2E. IF CONTRACTOR FAILS TO REMOVE OR DISCHARGE ANY
SUCH LIEN OR ENCUMBRANCE WITHIN SUCH TWENTY-ONE (21) DAY PERIOD IN CIRCUMSTANCES
WHERE OWNER HAS MADE PAYMENT OF ALL AMOUNTS PROPERLY DUE AND OWING TO CONTRACTOR
UNDER THIS AGREEMENT, OTHER THAN AMOUNTS DISPUTED IN ACCORDANCE WITH SECTION
7.2E, THEN OWNER OR OWNER’S TITLE INSURANCE COMPANY MAY, EACH IN THEIR SOLE
DISCRETION AND IN ADDITION TO ANY OTHER RIGHTS THAT OWNER HAS UNDER THIS
AGREEMENT, REMOVE OR DISCHARGE SUCH LIEN AND ENCUMBRANCE USING WHATEVER MEANS
THAT OWNER OR OWNER’S TITLE INSURANCE COMPANY, EACH IN THEIR SOLE DISCRETION,
DEEMS APPROPRIATE, INCLUDING THE PAYMENT OF SETTLEMENT AMOUNTS THAT OWNER OR
OWNER’S TITLE INSURANCE COMPANY DETERMINES IN THEIR SOLE DISCRETION AS BEING
NECESSARY TO REMOVE OR DISCHARGE SUCH LIEN OR ENCUMBRANCE. IN SUCH CIRCUMSTANCE,
CONTRACTOR SHALL BE LIABLE TO OWNER FOR AND SHALL INDEMNIFY, DEFEND AND HOLD
HARMLESS THE OWNER INDEMNIFIED PARTIES AND OWNER’S TITLE INSURANCE COMPANY FROM
ALL DAMAGES, COSTS, LOSSES AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’
FEES, CONSULTANT FEES AND ARBITRATION EXPENSES, AND

 

76



--------------------------------------------------------------------------------

SETTLEMENT PAYMENTS) ARISING OUT OF OR RELATING TO SUCH REMOVAL OR DISCHARGE.
ALL SUCH DAMAGES, COSTS, LOSSES AND EXPENSES SHALL BE PAID BY CONTRACTOR NO
LATER THAN THIRTY (30) DAYS AFTER RECEIPT OF EACH INVOICE FROM OWNER.

NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, THE SCOPE OF
CONTRACTOR’S INDEMNITY OBLIGATION IN SECTION 17.5 WITH RESPECT TO OWNER’S TITLE
INSURANCE COMPANY: (I) DOES NOT EXTEND TO ANY LIENS FOR WORK PERFORMED UNDER ANY
OTHER EPC AGREEMENT, (II) IS NO GREATER THAN WOULD BE IF THE INDEMNITY EXTENDED
ONLY TO OWNER INDEMNIFIED PARTIES AND (III)  DOES NOT INCLUDE ANY CONSEQUENTIAL
DAMAGES OF OR ASSERTED AGAINST THE OWNER’S TITLE INSURANCE COMPANY.

17.6 Owner’s Failure to Comply with Applicable Law. OWNER SHALL DEFEND,
INDEMNIFY AND HOLD HARMLESS THE CONTRACTOR GROUP FROM ANY AND ALL DAMAGES,
LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES AND
LITIGATION OR ARBITRATION EXPENSES) ARISING OUT OF OR RESULTING FROM THE FAILURE
OF ANY MEMBER OF OWNER GROUP TO COMPLY WITH APPLICABLE LAW; PROVIDED that THIS
INDEMNITY SHALL BE LIMITED TO FINES AND PENALTIES IMPOSED ON CONTRACTOR GROUP
AND RESULTING FROM OWNER’S FAILURE TO COMPLY WITH APPLICABLE LAW.

17.7 Landowner Claims. SUBJECT TO CONTRACTOR’S INDEMNIFICATION OBLIGATIONS SET
FORTH IN SECTIONS 17.1A AND 17.1C, OWNER SHALL DEFEND, INDEMNIFY AND HOLD
HARMLESS THE CONTRACTOR GROUP FROM AND AGAINST ANY AND ALL DAMAGES, LOSSES,
COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR
ARBITRATION EXPENSES) ARISING OUT OF OR RESULTING FROM CLAIMS OCCURRING IN
CONNECTION WITH THE WORK AND THE PROJECT AND BROUGHT BY ANY LANDOWNER ON WHOSE
LAND, RIGHT OF WAY OR EASEMENT CONTRACTOR OR ANY OF ITS SUBCONTRACTORS OR
SUB-SUBCONTRACTORS ARE PERFORMING THE WORK, INCLUDING ANY CLAIM FROM SUCH
LANDOWNER RELATED TO DAMAGE TO OR DESTRUCTION OF PROPERTY. SUCH INDEMNITY SHALL
APPLY REGARDLESS OF THE CAUSE OF SUCH DAMAGES, LOSSES, COSTS AND EXPENSES,
INCLUDING NEGLIGENCE, BREACH OF CONTRACT OR OTHER BASIS OF LIABILITY OF ANY
MEMBER OF THE CONTRACTOR GROUP OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR.

17.8 Legal Defense. NOT LATER THAN FIFTEEN (15) DAYS AFTER RECEIPT OF WRITTEN
NOTICE FROM THE INDEMNIFIED PARTY TO THE INDEMNIFYING PARTY OF ANY CLAIMS,
DEMANDS, ACTIONS OR CAUSES OF ACTION ASSERTED AGAINST SUCH INDEMNIFIED PARTY FOR
WHICH THE INDEMNIFYING PARTY HAS INDEMNIFICATION, DEFENSE AND HOLD HARMLESS
OBLIGATIONS UNDER THIS AGREEMENT, WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION IS ASSERTED IN A LEGAL, JUDICIAL, ARBITRAL OR ADMINISTRATIVE PROCEEDING
OR ACTION OR BY NOTICE WITHOUT INSTITUTION OF SUCH LEGAL, JUDICIAL, ARBITRAL OR
ADMINISTRATIVE PROCEEDING OR ACTION, THE INDEMNIFYING PARTY SHALL AFFIRM IN
WRITING BY NOTICE TO SUCH INDEMNIFIED PARTY THAT THE INDEMNIFYING PARTY WILL
INDEMNIFY, DEFEND AND HOLD HARMLESS SUCH INDEMNIFIED PARTY AND SHALL, AT THE
INDEMNIFYING PARTY’S OWN COST AND EXPENSE, ASSUME ON BEHALF OF THE INDEMNIFIED
PARTY AND CONDUCT WITH DUE DILIGENCE AND IN GOOD FAITH THE DEFENSE THEREOF WITH
COUNSEL SELECTED BY THE INDEMNIFYING PARTY AND REASONABLY SATISFACTORY TO SUCH
INDEMNIFIED PARTY; PROVIDED, HOWEVER, THAT SUCH INDEMNIFIED PARTY SHALL HAVE THE
RIGHT TO BE REPRESENTED THEREIN BY ADVISORY COUNSEL OF ITS OWN SELECTION, AND AT
ITS OWN EXPENSE; AND PROVIDED FURTHER THAT IF THE DEFENDANTS IN ANY SUCH ACTION
OR PROCEEDING INCLUDE THE INDEMNIFYING PARTY AND AN INDEMNIFIED PARTY AND THE
INDEMNIFIED PARTY SHALL HAVE REASONABLY CONCLUDED THAT THERE MAY BE LEGAL
DEFENSES AVAILABLE TO IT WHICH ARE DIFFERENT FROM OR ADDITIONAL TO, OR
INCONSISTENT WITH, THOSE AVAILABLE TO THE INDEMNIFYING PARTY, SUCH INDEMNIFIED
PARTY SHALL HAVE THE RIGHT TO SELECT UP TO ONE SEPARATE COUNSEL TO PARTICIPATE
IN THE DEFENSE OF SUCH ACTION OR PROCEEDING ON ITS OWN BEHALF AT THE REASONABLE
EXPENSE OF THE INDEMNIFYING PARTY. IN THE EVENT OF THE FAILURE OF THE
INDEMNIFYING

 

77



--------------------------------------------------------------------------------

PARTY TO PERFORM FULLY IN ACCORDANCE WITH THE DEFENSE OBLIGATIONS UNDER THIS
SECTION 17.8, SUCH INDEMNIFIED PARTY MAY, AT ITS OPTION, AND WITHOUT RELIEVING
THE INDEMNIFYING PARTY OF ITS OBLIGATIONS HEREUNDER, SO PERFORM, BUT ALL
DAMAGES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND
LITIGATION OR ARBITRATION EXPENSES, SETTLEMENT PAYMENTS AND JUDGMENTS) SO
INCURRED BY SUCH INDEMNIFIED PARTY IN THAT EVENT SHALL BE REIMBURSED BY THE
INDEMNIFYING PARTY TO SUCH INDEMNIFIED PARTY, TOGETHER WITH INTEREST ON SAME
FROM THE DATE ANY SUCH COST AND EXPENSE WAS PAID BY SUCH INDEMNIFIED PARTY UNTIL
REIMBURSED BY THE INDEMNIFYING PARTY AT THE INTEREST RATE SET FORTH IN SECTION
7.6 OF THIS AGREEMENT.

17.9 Enforceability.

A. EXCEPT AS OTHERWISE SET FORTH IN SECTIONS 17.2 AND 17.3, THE INDEMNITY,
DEFENSE AND HOLD HARMLESS OBLIGATIONS FOR PERSONAL INJURY OR DEATH OR PROPERTY
DAMAGE UNDER THIS AGREEMENT SHALL APPLY REGARDLESS OF WHETHER THE INDEMNIFIED
PARTY WAS CONCURRENTLY NEGLIGENT (WHETHER ACTIVELY OR PASSIVELY), IT BEING
AGREED BY THE PARTIES THAT IN THIS EVENT, THE PARTIES’ RESPECTIVE LIABILITY OR
RESPONSIBILITY FOR SUCH DAMAGES, LOSSES, COSTS AND EXPENSES UNDER THIS ARTICLE
17 SHALL BE DETERMINED IN ACCORDANCE WITH PRINCIPLES OF COMPARATIVE NEGLIGENCE.

B. OWNER AND CONTRACTOR AGREE THAT THE LOUISIANA OILFIELD ANTI-INDEMNITY ACT,
LA. REV. STAT. § 9:2780, ET. SEQ., IS INAPPLICABLE TO THIS AGREEMENT AND THE
PERFORMANCE OF THE WORK. APPLICATION OF THESE CODE SECTIONS TO THIS AGREEMENT
WOULD BE CONTRARY TO THE INTENT OF THE PARTIES, AND EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY CONTENTION THAT THESE CODE SECTIONS ARE APPLICABLE TO
THIS AGREEMENT OR THE WORK. IN ADDITION, IT IS THE INTENT OF THE PARTIES IN THE
EVENT THAT THE AFOREMENTIONED ACT WERE TO APPLY THAT EACH PARTY SHALL PROVIDE
INSURANCE TO COVER THE LOSSES CONTEMPLATED BY SUCH CODE SECTIONS AND ASSUMED BY
EACH SUCH PARTY UNDER THE INDEMNIFICATION PROVISIONS OF THIS AGREEMENT, AND
CONTRACTOR AGREES THAT THE CONTRACT PRICE (AS MAY BE ADJUSTED BY CHANGE ORDER IN
ACCORDANCE WITH ATTACHMENT 31) COMPENSATES CONTRACTOR FOR THE COST OF PREMIUMS
FOR THE INSURANCE PROVIDED BY IT UNDER THIS AGREEMENT. THE PARTIES AGREE THAT
EACH PARTY’S AGREEMENT TO SUPPORT THEIR INDEMNIFICATION OBLIGATIONS BY INSURANCE
SHALL IN NO RESPECT IMPAIR THEIR INDEMNIFICATION OBLIGATIONS.

C. IN THE EVENT THAT ANY INDEMNITY PROVISIONS IN THIS AGREEMENT ARE CONTRARY TO
THE LAW GOVERNING THIS AGREEMENT, THEN THE INDEMNITY OBLIGATIONS APPLICABLE
HEREUNDER SHALL BE APPLIED TO THE MAXIMUM EXTENT ALLOWED BY APPLICABLE LAW.

ARTICLE XVIII

DISPUTE RESOLUTION

18.1 Negotiation. In the event that any claim, dispute or controversy arising
out of or relating to this Agreement (including the breach, termination or
invalidity thereof, and whether arising out of tort or contract) (“Dispute”)
cannot be resolved informally within thirty (30) Days after the Dispute arises,
either Party may give written notice of the Dispute (“Dispute Notice”) to the
other Party requesting that a representative of Owner’s senior management and
Contractor’s senior management meet in an attempt to resolve the Dispute. Each
such management representative shall have full authority to resolve the Dispute
and shall meet at a mutually agreeable time and place within thirty (30) Days
after receipt by the non-notifying Party of such Dispute Notice, and thereafter
as often as they deem reasonably necessary to exchange relevant information and
to attempt to resolve the Dispute. In no event shall this Section 18.1 be
construed to limit either Party’s right to take any action under this Agreement,
including Owner’s rights under Section 16.1. The Parties agree that if any
Dispute is not resolved within ninety (90) Days after receipt of the Dispute
Notice given in this Section 18.1, then either Party may by notice to the other
Party refer the Dispute to be decided by final and binding arbitration in
accordance with Section 18.2.

 

78



--------------------------------------------------------------------------------

A. Notwithstanding the foregoing, in the event of a Dispute regarding
(i) whether a specific item of Work meets the definition of Punchlist under
Section 1.1 in connection with Section 11.6 or (ii) if and when RFSU,
Substantial Completion or Final Completion has occurred, as applicable, in
accordance with Section 11.4A, 11.4B or 11.7, representatives of Owner’s senior
management and Contractor’s senior management shall meet immediately upon
request of either Party to attempt to resolve such Dispute. Each such management
representative shall have full authority to resolve such Dispute and shall meet
in person at a mutually agreeable time and place. The Parties agree that if any
such Dispute is not resolved within five (5) Business Days after either Party’s
request for such meeting between management representatives, then either Party
may by notice to the other Party refer the Dispute to be decided by final and
binding arbitration in accordance with Section 18.2.

18.2 Arbitration. Any arbitration held under this Agreement shall be held in
Houston, Texas, unless otherwise agreed by the Parties, shall be administered by
the Dallas, Texas office of the American Arbitration Association (“AAA”) and
shall, except as otherwise modified by this Section 18.2, be governed by the
AAA’s Construction Industry Arbitration Rules and Mediation Procedures
(including Procedures for Large, Complex Construction Disputes) (the “AAA
Rules”). The number of arbitrators required for the arbitration hearing shall be
determined in accordance with the AAA Rules. The arbitrator(s) shall determine
the rights and obligations of the Parties according to the substantive law of
the state of Texas, excluding its conflict of law principles, as would a court
for the state of Texas; provided, however, the law applicable to the validity of
the arbitration clause, the conduct of the arbitration, including resort to a
court for provisional remedies, the enforcement of any award and any other
question of arbitration law or procedure shall be the Federal Arbitration Act, 9
U.S.C.A. § 2. Issues concerning the arbitrability of a matter in dispute shall
be decided by a court with proper jurisdiction. The Parties shall be entitled to
engage in reasonable discovery, including the right to production of relevant
and material documents by the opposing Party and the right to take depositions
reasonably limited in number, time and place; provided that in no event shall
any Party be entitled to refuse to produce relevant and non-privileged documents
or copies thereof requested by the other Party within the time limit set and to
the extent required by order of the arbitrator(s). All disputes regarding
discovery shall be promptly resolved by the arbitrator(s). This agreement to
arbitrate is binding upon the Parties, Contractor’s surety (if any) and the
successors and permitted assigns of any of them. At either Party’s option, any
other Person may be joined as an additional party to any arbitration conducted
under this Section 18.2, provided that the party to be joined is or may be
liable to either Party in connection with all or any part of any Dispute between
the Parties. Without limiting the foregoing, if there are common issues of fact
or law in connection with any Disputes in an arbitration conducted under this
Article and any disputes in connection with any arbitration under any other EPC
Agreement, either Party may consolidate the arbitrations to the extent necessary
to avoid inconsistent determinations. Contractor agrees, upon Owner’s election,
to the joinder in any arbitration between Owner and Guarantor arising out of or
relating to Project 5. The arbitration award shall be final and binding, in
writing, signed by all arbitrators, and shall state the reasons upon which the
award thereof is based. The Parties agree that judgment on the arbitration award
may be entered by any court having jurisdiction thereof.

18.3 Continuation of Work During Dispute. Notwithstanding any Dispute, it shall
be the responsibility of each Party to continue to perform its obligations under
this Agreement pending resolution of Disputes. Owner shall, subject to its right
to withhold or offset amounts pursuant to this Agreement, continue to pay
Contractor undisputed amounts in accordance with this Agreement and, except as
provided in this Agreement, continue to perform all of its obligations under
this Agreement; provided, however, in no event shall the occurrence of any
negotiation or arbitration prevent or affect Owner from exercising its rights
under this Agreement, including Owner’s right to terminate pursuant to
Article 16.

18.4 Escrow of Certain Disputed Amounts By Owner. At any time when the total
amounts invoiced by Contractor pursuant to Section 7.2C of this Agreement for
Milestone payments and Monthly Payments (as such amounts may be adjusted by
Change Order in accordance with Sections 6.1B or 6.2C) which are disputed and
unpaid by Owner exceed Ten Million U.S. Dollars (U.S.$ 10,000,000) in the
cumulative aggregate, Owner shall escrow any such disputed and unpaid amounts in
excess of the aforesaid amount (“Escrowed Amounts”); provided, however, the
Parties acknowledge and agree that such Escrowed Amounts shall not include any
claims by Contractor for compensation in addition to the original Contract Price
(as adjusted by Change Order pursuant to

 

79



--------------------------------------------------------------------------------

Sections 6.1B or 6.2C). For the purposes of determining the date when Owner must
deposit the Escrowed Amounts with the Escrow Agent, amounts are “unpaid” on the
date that Owner is required to make payment of an Invoice under Section 7.2E of
this Agreement. The Escrowed Amounts will be deposited with the Escrow Agent
pursuant to the Escrow Agreement (which provides, among other things, that the
Escrowed Amounts shall be held in an interest bearing account and disbursed upon
the instructions of both Parties or pursuant to an arbitration award). Prior to
issuance of the NTP, (i) the Escrow Agent shall be selected by mutual agreement
of the Parties and (ii) the Escrow Agreement shall be in final form and executed
by the Escrow Agent and each Party. The Parties shall each pay fifty percent
(50%) of the cost of the Escrow Agreement including without limitation the fees
and expenses of the Escrow Agent.

ARTICLE XIX

CONFIDENTIALITY

19.1 Contractor’s Obligations. Contractor hereby covenants and warrants that
Contractor and its employees and agents shall not (without in each instance
obtaining Owner’s prior written consent) disclose, make commercial or other use
of, or give or sell to any Person, other than to members of the Contractor Group
and Subcontractors or Sub-subcontractors as necessary to perform the Work, any
information conspicuously marked and identified in writing as confidential and
relating to the business, products, services, research or development, clients
or customers of Owner or any Owner Affiliate, or relating to similar information
of a Third Party who has entrusted such information to Owner or any Owner
Affiliate (hereinafter individually or collectively, “Owner’s Confidential
Information”). Prior to disclosing any such information to any Subcontractor or
Sub-subcontractor as necessary to perform the Work, Contractor shall bind such
Subcontractor or Sub-subcontractor to the confidentiality obligations contained
in this Section 19.1. Nothing in this Section 19.1 or this Agreement shall in
any way prohibit Contractor or any of its Subcontractors or Sub-subcontractors
from making commercial or other use of, selling, or disclosing any of the
Intellectual Property or Contractor Existing Intellectual Assets.

19.2 Owner’s Obligations. Owner hereby covenants and warrants that Owner and its
employees and agents shall not (without in each instance obtaining Contractor’s
prior written consent) disclose, make commercial or other use of, or give or
sell to any Person any of the following information: (i) any estimating,
technical or pricing methodologies, techniques, know-how or information relating
to the business, products, services, research or development of Contractor
conspicuously marked and identified in writing as confidential by Contractor; or
(ii) any Intellectual Property or Contractor Existing Intellectual Assets which
is conspicuously marked and identified in writing as confidential (hereinafter
individually or collectively, “Contractor’s Confidential Information”). The
Parties agree that (y) notwithstanding the foregoing, Owner shall not be
restricted from the use or disclosure of Work Product except as expressly set
forth in Article 10, and (z) Owner shall be entitled to disclose that portion of
the Intellectual Property and Contractor Existing Intellectual Assets for which
Owner has a license or sublicense in, and which is to be used by Owner for the
purpose for which such license or sublicense is granted pursuant to
Section 10.1, provided that, with respect to such Intellectual Property and
Contractor Existing Intellectual Assets, Owner binds any disclosee to the
confidentiality obligations contained in this Section 19.2. Except as provided
in Section 20.4, Owner’s obligations with respect to the use and disclosure of
Chart’s Confidential Information disclosed hereunder shall be governed by the
terms and conditions of the Chart Sublicense Agreement.

19.3 Definitions. The term “Confidential Information” shall mean one or both of
Contractor’s Confidential Information and Owner’s Confidential Information, as
the context requires. The Party having the confidentiality obligations with
respect to such Confidential Information shall be referred to as the “Receiving
Party,” and the Party to whom such confidentiality obligations are owed shall be
referred to as the “Disclosing Party.”

19.4 Exceptions. Notwithstanding Sections 19.1 and 19.2, Confidential
Information shall not include: (i) information which at the time of disclosure
or acquisition is in the public domain, or which after disclosure or acquisition
becomes part of the public domain without violation of this Article 19;
(ii) information which at the time of disclosure or acquisition was already in
the possession of the Receiving Party or its employees or agents and was not
previously acquired from the Disclosing Party or any of its employees or agents
directly or indirectly; (iii) information which the Receiving Party can show was
acquired by such entity after the time of disclosure or acquisition hereunder
from a Third Party without any confidentiality commitment, if, to the best of
Receiving Party’s or its employees’ or agents’ knowledge, such Third Party did
not acquire it, directly or indirectly, from the

 

80



--------------------------------------------------------------------------------

Disclosing Party or any of its employees or agents; (iv) information
independently developed by the Receiving Party without benefit of the
Confidential Information; and (v) information which a Party believes in good
faith is required to be disclosed in connection with Project 5 by Applicable
Law, any Governmental Instrumentality (including the FERC), applicable
securities laws or the rules of any stock exchange; provided, however, that
prior to such disclosure, the Receiving Party gives reasonable notice to the
Disclosing Party of the information required to be disclosed.

19.5 Equitable Relief. The Parties acknowledge that in the event of a breach of
any of the terms contained in this Article 19, the Disclosing Party would suffer
irreparable harm for which remedies at law, including damages, would be
inadequate, and that the Disclosing Party shall be entitled to seek equitable
relief therefor by injunction, without the requirement of posting a bond.

19.6 Term. The confidentiality obligations of this Article 19 shall expire upon
the date that is ten (10) years following the earlier of (i) the termination of
this Agreement or (ii) Final Completion.

ARTICLE XX

LIMITATION OF LIABILITY

20.1 Contractor Aggregate Liability. Notwithstanding any other provisions of
this Agreement to the contrary, Contractor Group shall not be liable to Owner
Group under this Agreement or under any cause of action related to the subject
matter of this Agreement or the Chart Sublicense Agreement, whether in contract,
warranty, tort (including negligence), strict liability, products liability,
professional liability, indemnity, contribution or any other cause of action, in
excess of a cumulative aggregate amount equal to the Aggregate Cap, and Owner
shall release Contractor Group from any liability in excess thereof; provided
that, notwithstanding the foregoing, the limitation of liability set forth in
this Section 20.1 shall not (i) apply to (A) Contractor’s indemnification
obligations under Sections 17.1B, 17.1E, 17.1F, 17.1G, 17.2 and 17.5, (B)
Contactor’s defense and indemnity obligations under Section 4.3 of the Chart
Sublicense Agreement, or (C) Contractor’s obligations under 8.1A.1; or
(ii) include the proceeds paid under any insurance policy that Contractor or its
Subcontractors is required to obtain pursuant to this Agreement or Subcontract,
as the case may be (collectively, provisions (i) and (ii) being the
“Carve-Outs”). In no event shall the limitation of liability set forth in this
Section 20.1 be in any way deemed to limit Contractor’s obligation to perform
all Work required to achieve Ready for Performance Testing.

A. The “Aggregate Cap” means *** U.S. Dollars (U.S.$***) (as adjusted pursuant
to Section 20.1D).

B. However, immediately after the later of Substantial Completion and payment of
any Delay Liquidated Damages due and owing under this Agreement (“Reduction
Date”), the Aggregate Cap shall reduce to an amount calculated as follows:

 

Aggregate Cap    =   

U.S.

$*** (as

adjusted

pursuant to

Section

20.1D)

   –    Reduction    +    Outstanding


Claims

Amount

   +    Performance


LD Exposure

where:

1. “Reduction” means the amount equal to the greater of: (i) *** U.S. Dollars
(U.S.$***) (as adjusted pursuant to Section 20.1D); or (ii) Contractor Group’s
aggregate liability to Owner Group under this Agreement, for acts or omissions
occurring prior to Substantial Completion (the clause (ii) liabilities
hereinafter called “Pre-Substantial Completion Liabilities”).

(i) In calculating the Reduction, the Pre-Substantial Completion Liabilities
shall exclude amounts that fall within the Carve-Outs. In addition, for the
purposes of calculating the Reduction immediately after the Reduction Date, only
those Pre-Substantial Completion Liabilities actually paid by Contractor Group
to Owner

 

81



--------------------------------------------------------------------------------

Group on or prior to the Reduction Date shall be used, but if other
Pre-Substantial Completion Liabilities are subsequently paid by Contractor Group
to Owner Group, the Reduction shall be recalculated in accordance with
Section 20.1C. For clarity, Delay Liquidated Damage amounts owed for Project 5
shall be applied against the Pre-Substantial Completion Liabilities, as well as
Performance Liquidated Damages where the option in Section 11.5A(i) is used.

2. “Outstanding Claims Amount” means the aggregate amount of Outstanding Claims;
provided that, if such aggregate amount is less than *** U.S. Dollars
(U.S.$***), the Outstanding Claims Amount shall be Zero U.S. Dollars for
purposes of calculating the Aggregate Cap. “Outstanding Claims” means good faith
claims asserted by Owner Group against any member of Contractor Group, arising
out of acts or omissions occurring before Substantial Completion which remain
outstanding as of the date of Substantial Completion. Outstanding Claims shall
not include any claims that fall within the Carve-Outs.

3. “Performance LD Exposure” means either:

(i) Zero U.S. dollars, if Owner or Contractor elect the option in
Section 11.5A(i); or

(ii) if Owner or Contractor elect the option in Section 11.5A(ii), the amount of
Performance Liquidated Damages that would be due to Owner if Contractor were to
pay the Performance Liquidated Damages, based on the results of the last
Performance Test conducted by Contractor prior to Substantial Completion.

4. Notwithstanding the foregoing Aggregate Cap calculation (or any recalculation
of the Aggregate Cap pursuant to 20.1D), the Aggregate Cap shall not exceed ***
U.S. Dollars (U.S.$***) under any circumstances.

C. Upon resolution of any (i) Outstanding Claims, (ii) Pre-Substantial
Completion Liabilities that were not included in the original Reduction
calculation performed in Section 20.1B.1, or (iii) amounts for Performance LD
Exposure, the Aggregate Cap shall be recalculated using the formula in
Section 20.1B and the adjusted variables shall be determined as follows:

1. The amount used for the Pre-Substantial Completion Liabilities shall be the
total amount paid by Contractor Group to Owner Group on account of
Pre-Substantial Completion Liabilities, whether paid before or after Substantial
Completion;

2. The Reduction shall be recalculated in accordance with Section 20.1B.1 based
on the Pre-Substantial Completion Liabilities adjustment under Section 20.1C.1;

3. The amount used for the Outstanding Claims Amount shall be the amounts of
those Outstanding Claims not yet resolved;

4. The amount used for the Performance LD Exposure shall be the amount of
Performance Liquidated Damages owed (and not paid) by Contractor to Owner, as
determined by the last Performance Test performed in conjunction with
Section 11.5A(ii); and

5. The Aggregate Cap shall be recalculated in accordance with Section 20.1B
based on the Reduction recalculated in Section 20.1C.2, the Outstanding Claims
Amount adjustment under Section 20.1C.3 and the Performance LD Exposure
recalculated under Section 20.1C.4.

D. If there is any adjustment to the Contract Price under Article 6 at or before
NTP, then each of (1) the Aggregate Cap will be automatically adjusted to equal
***% of the Contract Price at NTP (to be stated in a fixed dollar amount), and
(2) the amount specified in clause (i) of the definition of Reduction Amount

 

82



--------------------------------------------------------------------------------

will be automatically adjusted to equal ***% of the Contract Price at NTP (to be
stated in a fixed dollar amount). In such circumstance, the Parties agree to
execute a Change Order reflecting the revised Aggregate Cap amount and revision
to the defined term Reduction.

20.2 Limitation on Contractor’s Liability for Liquidated Damages.

A. Delay Liquidated Damages. Subject to Section 20.2C, Contractor’s maximum
liability to Owner for Delay Liquidated Damages is *** U.S. Dollars (U.S.$***),
in the aggregate. If there is any adjustment to the Contract Price under Article
6 at or before NTP, then these Delay Liquidated Damages will be automatically
adjusted to equal ***% of the Contract Price (to be stated in a fixed dollar
amount). In such circumstance, the Parties agree to execute a Change Order
reflecting the revised Delay Liquidated Damages amounts.

B. Performance Liquidated Damages. Subject to Section 20.2C, Contractor’s
maximum liability to Owner for Performance Liquidated Damages is *** U.S.
Dollars (U.S.$***), in the aggregate.

C. Exceptions to Limitations of Liability Under Section 20.2. Sections 20.2A and
20.2B shall not be construed to limit Contractor’s obligation to complete the
Work for the compensation provided under this Agreement.

20.3 Liquidated Damages In General.

A. Liquidated Damages Not Penalty. It is expressly agreed that Liquidated
Damages payable under this Agreement do not constitute a penalty and that the
Parties, having negotiated in good faith for such specific Liquidated Damages
and having agreed that the amount of such Liquidated Damages is reasonable in
light of the anticipated harm caused by the breach related thereto and the
difficulties of proof of loss and inconvenience or nonfeasibility of obtaining
any adequate remedy, are estopped from contesting the validity or enforceability
of such Liquidated Damages.

B. Liquidated Damages as Exclusive Remedy.

1. Delay Liquidated Damages shall be Owner’s sole and exclusive remedy, and the
sole and exclusive liability of Contractor, for delay as set forth in
Section 13.1; provided that, this Section 20.3B.1 shall not be interpreted to
preclude Owner from (i) terminating Contractor’s performance of the Work
pursuant to Section 11.5B(b) or (ii) terminating Contractor pursuant to
Section 5.5A.

2. Performance Liquidated Damages shall be Owner’s sole and exclusive remedy,
and the sole and exclusive liability of Contractor, for failure to achieve the
Performance Guarantee. This Section 20.3B.2 is not applicable for Contractor’s
failure to achieve the Minimum Acceptance Criteria.

C. Payment of Liquidated Damages. With respect to any Liquidated Damages that
accrue, Owner shall invoice Contractor for such Liquidated Damages. Contractor
shall pay such Liquidated Damages within ten (10) Days after Contractor’s
receipt of such invoice. To the extent Contractor does not pay such Liquidated
Damages within such ten (10) Day period, Owner may, at its option, do one or
more of the following: (i) withhold from Contractor amounts that are otherwise
due and payable to Contractor in the amount of such Liquidated Damages and/or
(ii) collect on the Letter of Credit in the amount of such Liquidated Damages.
For the avoidance of doubt, prior to exercising such right to withhold or
collect on the Letter of Credit, Owner shall not be required to provide the
notice as set forth in Section 7.8. As used in this Agreement, Liquidated
Damages are “paid” if and to the extent Owner exercises option (i) or (ii) above
for the collection of Liquidated Damages.

 

83



--------------------------------------------------------------------------------

20.4 Consequential Damages.

A. NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT TO THE CONTRARY,
NEITHER OWNER GROUP NOR CONTRACTOR GROUP (INCLUDING QUALIFYING SUBCONTRACTORS)
SHALL BE LIABLE UNDER THIS AGREEMENT OR UNDER ANY CAUSE OF ACTION RELATED TO THE
SUBJECT MATTER OF THIS AGREEMENT, WHETHER IN CONTRACT, WARRANTY, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY, PRODUCTS LIABILITY, PROFESSIONAL LIABILITY,
INDEMNITY, CONTRIBUTION, OR ANY OTHER CAUSE OF ACTION FOR SPECIAL, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL LOSSES OR DAMAGES, OR FOR ANY LOSS OF PROFITS, LOSS
OF USE, LOSS OF OPPORTUNITY, LOSS OF REVENUES, LOSS OF FINANCING, LOSS OR
INCREASE OF BONDING CAPACITY, COSTS OF OBTAINING OR MAINTAINING FINANCING, LOSS
OF GOODWILL, OR BUSINESS INTERRUPTION, OR DAMAGES OR LOSSES FOR PRINCIPAL OFFICE
EXPENSES INCLUDING COMPENSATION OF PERSONNEL STATIONED THERE WHETHER OR NOT
CLASSIFIED AS SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL (“CONSEQUENTIAL
DAMAGES”) AND OWNER GROUP SHALL RELEASE CONTRACTOR GROUP (INCLUDING QUALIFYING
SUBCONTRACTORS) AND CONTRACTOR GROUP (INCLUDING QUALIFYING SUBCONTRACTORS) SHALL
RELEASE OWNER GROUP FROM ANY LIABILITY FOR SUCH CONSEQUENTIAL DAMAGES; PROVIDED
THAT THE EXCLUSION OF LIABILITY SET FORTH IN THIS SECTION 20.4A (I) IS NOT
INTENDED TO PREVENT CONTRACTOR FROM RECEIVING PROFIT TO THE EXTENT THAT
CONTRACTOR IS ENTITLED TO RECEIVE SUCH PROFIT UNDER THE PROVISIONS OF THIS
AGREEMENT AND (II) SHALL NOT APPLY (A) TO AMOUNTS ENCOMPASSED WITHIN LIQUIDATED
DAMAGES, (B) TO CONTRACTOR’S INDEMNIFICATION OBLIGATIONS UNDER THIS AGREEMENT
WITH RESPECT TO LOSSES SUFFERED BY ANY THIRD PARTY OR, WITH RESPECT TO THE
INDEMNIFICATION OBLIGATIONS SET FORTH IN SECTION 17.2, MEMBERS OF THE CONTRACTOR
GROUP OR ANY SUBCONTRACTORS OR SUB- SUBCONTRACTORS, (C) TO EITHER PARTY’S
INDEMNIFICATION OBLIGATIONS UNDER SECTIONS 4.2 AND 4.3 OF THE CHART SUBLICENSE
AGREEMENT (AS APPLICABLE) WITH RESPECT TO CONSEQUENTIAL DAMAGES SUFFERED BY ANY
THIRD PARTY, SUBCONTRACTORS OR SUB-SUBCONTRACTORS, (D) SOLELY AS BETWEEN OWNER
AND ANY QUALIFYING SUBCONTRACTOR, TO SUCH QUALIFYING SUBCONTRACTOR’S
INDEMNIFICATION OBLIGATIONS UNDER THE RELEVANT SUBCONTRACT WITH RESPECT TO
CONSEQUENTIAL DAMAGES SUFFERED BY ANY THIRD PARTY, OTHER SUBCONTRACTOR, OR
SUB-SUBCONTRACTOR (INCLUDING UNDER SECTION 11.2.4 OF THE CHART LICENSE
AGREEMENT), OR (E) TO OWNER’S INDEMNIFICATION OBLIGATIONS UNDER THIS AGREEMENT
WITH RESPECT TO LOSSES SUFFERED BY ANY THIRD PARTY OR, WITH RESPECT TO THE
INDEMNIFICATION OBLIGATIONS SET FORTH IN SECTION 17.3, MEMBERS OF THE OWNER
GROUP OR ANY OTHER CONTRACTORS OF OWNER.

B. Contractor will use commercially reasonable efforts to obtain, under any
agreement with Subcontractors in connection with any of the Projects, a waiver
and indemnity in favor of Owner Group on the same terms as those set forth in
Section 20.4A. Any Subcontractor granting such a waiver and indemnity in favor
of Owner Group is “Qualifying Subcontractor” for the purpose of Section 20.4A.

20.5 Exclusive Remedies. Where a remedy specified in this Agreement is expressly
stated to be a Party’s sole remedy, it is intended that such remedy shall be the
sole and exclusive remedy of such Party for the matter in question,
notwithstanding any remedy otherwise available at law or in equity.

20.6 Applicability. EXCEPT TO THE EXTENT EXPRESSLY PROHIBITED BY LAW, THE
WAIVERS AND DISCLAIMERS OF LIABILITY, RELEASES FROM LIABILITY, EXCLUSIONS,
LIMITATIONS AND APPORTIONMENTS OF LIABILITY AND INDEMNITIES EXPRESSED IN THIS
AGREEMENT SHALL APPLY EVEN IN THE EVENT OF FAULT, NEGLIGENCE (IN WHOLE OR IN
PART), STRICT LIABILITY, BREACH OF CONTRACT OR OTHERWISE OF THE PARTY RELEASED
OR WHOSE LIABILITY IS WAIVED, DISCLAIMED, LIMITED, FIXED OR INDEMNIFIED AND
SHALL EXTEND IN FAVOR OF MEMBERS OF THE OWNER GROUP AND THE CONTRACTOR GROUP.

 

84



--------------------------------------------------------------------------------

20.7 Term Limit. WITH THE EXCEPTION OF ARTICLE 10, ARTICLE 19 AND SECTIONS 8.1,
17.1A, 17.1B, 17.1C, 17.1E, 17.4 AND 17.5 (AND TO THE EXTENT THE FOLLOWING
RELATE TO THE FOREGOING ARTICLES AND SECTIONS: SECTIONS 1.1, 17.8, 17.9 AND
ARTICLE 18, ARTICLE 20 AND ARTICLE 21), NEITHER PARTY SHALL BE LIABLE TO THE
OTHER PARTY UNDER THIS AGREEMENT FOR ANY CLAIMS BROUGHT THREE (3)  YEARS OR MORE
AFTER SUBSTANTIAL COMPLETION.

ARTICLE XXI

MISCELLANEOUS PROVISIONS

21.1 Entire Agreement. This Agreement, including the Attachments and Schedules
attached to and incorporated into this Agreement, and together with the Chart
Sublicense Agreement contain the entire understanding of the Parties with
respect to the subject matter hereof and incorporates any and all prior
agreements and commitments with respect thereto. There are no other oral
understandings, terms or conditions, and neither Party has relied upon any
representation, express or implied, not contained in this Agreement or the Chart
Sublicense Agreement. General or special conditions included in any of
Contractor’s price lists, Invoices, tickets, receipts or other such documents
presented to Owner shall have no applicability to Owner with respect to this
Agreement. To the extent that any work or services is performed under the
Amended Technical Services Agreement after the Contract Date of this Agreement
and Owner pays Contractor for such work or services under the Amended Technical
Services Agreement, and to the extent such work or services is Work to be
performed under this Agreement, Owner shall be entitled to a Change Order
reducing the Contract Price for the value of such work or services, with the
amount of such reduction to be agreed upon by Owner and Contractor. After
issuance of NTP, this Agreement supersedes in its entirety the Amended Technical
Services Agreement, and after the Contract Date of this Agreement, this
Agreement and the Chart Sublicense Agreement supersede any other agreements
between the Parties related to Project 5 with respect to the subject matter
hereof.

21.2 Amendments. No change, amendment or modification of the terms of this
Agreement shall be valid or binding upon the Parties hereto unless such change,
amendment or modification is in writing and duly executed by both Parties
hereto.

21.3 Joint Effort. Preparation of this Agreement has been a joint effort of the
Parties and the resulting document shall not be construed more severely against
one of the Parties than against the other.

21.4 Captions. The captions contained in this Agreement are for convenience and
reference only and in no way define, describe, extend or limit the scope of
intent of this Agreement or the intent of any provision contained herein.

21.5 Notice. Any notice, demand, offer, or other written instrument required or
permitted to be given pursuant to this Agreement shall be in writing signed by
the Party giving such notice and shall be hand delivered or sent by overnight
courier, messenger, email (provided that the communication itself must be
attached to the email in portable document form (PDF) and personally signed by
the Party giving such notice) or certified mail, return receipt requested, to
the other Party at the address set forth below.

A. If delivered to Owner:

Driftwood LNG LLC

1201 Louisiana Street, Suite 3100

Houston, Texas 77002

Email: ***

Attn: ***

 

85



--------------------------------------------------------------------------------

with a copy to:

Driftwood LNG LLC

1201 Louisiana Street, Suite 3100

Houston, Texas 77002

Email: ***

Attn: ***

B. If delivered to Contractor:

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Email: ***

Attn: ***

with a copy to:

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Email: ***

Attn: ***

Each Party shall have the right to change the place to which notice shall be
sent or delivered by sending a similar notice to the other Party in like manner.
Notices, demands, offers or other written instruments shall be deemed to have
been duly given on the date actually received by the intended recipient.

21.6 Severability. The invalidity of one or more phrases, sentences, clauses,
Sections or Articles contained in this Agreement shall not affect the validity
of the remaining portions of this Agreement so long as the material purposes of
this Agreement can be determined and effectuated.

21.7 Assignment. This Agreement may be assigned to other Persons only upon the
prior written consent of the non-assigning Party hereto, except that Owner may
assign this Agreement to any of its Affiliates by providing notice to
Contractor. Furthermore, Owner may, for the purpose of providing collateral,
assign, pledge and/or grant a security interest in this Agreement to any Lender
without Contractor’s consent. When duly assigned in accordance with the
foregoing, this Agreement shall be binding upon and shall inure to the benefit
of the assignee; provided that any assignment by Contractor or Owner pursuant to
this Section 21.7 shall not relieve Contractor or Owner (as applicable) of any
of its obligations or liabilities under this Agreement, nor shall any such
assignment discharge Guarantor of its obligations under the Parent Guarantee.
Any assignment not in accordance with this Section 21.7 shall be void and
without force or effect, and any attempt to assign this Agreement in violation
of this provision shall grant the non-assigning Party the right, but not the
obligation, to terminate this Agreement at its option for Default.

21.8 No Waiver. Any failure of either Party to enforce any of the provisions of
this Agreement or to require compliance with any of its terms at any time during
the term of this Agreement shall in no way affect the validity of this
Agreement, or any part hereof, and shall not be deemed a waiver of the right of
such Party thereafter to enforce any and each such provisions.

21.9 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the state of Texas (without giving effect to the
principles thereof relating to conflicts of law), except that the Texas
Construction Anti-Indemnity Statute does not apply to this Agreement and the
performance of the Work and each Party hereby irrevocably waives any right to
contend that such statute is applicable to this Agreement or the Work. The
United Nations Convention on Contracts for the International Sale of Goods shall
not apply to this Agreement and shall be disclaimed in and excluded from any
Subcontracts entered into by Contractor in connection with the Work or Project
5.

 

86



--------------------------------------------------------------------------------

21.10 Successors and Assigns. This Agreement shall be binding upon the Parties
hereto, their successors and permitted assigns.

21.11 Attachments and Schedules. All Attachments and Schedules shall be
incorporated into this Agreement by such reference and shall be deemed to be an
integral part of this Agreement.

21.12 Obligations. Nothing contained in this Agreement shall be construed as
constituting a joint venture or partnership between Contractor and Owner.

21.13 Further Assurances. Contractor and Owner agree to provide such
information, execute and deliver any such instruments and documents and to take
such other actions as may be reasonably requested by the other Party that are
not inconsistent with the provisions of this Agreement and that do not involve
the assumption of obligations or liabilities greater than those provided for in
this Agreement, in order to give full effect to this Agreement and to carry out
the intent of this Agreement.

21.14 Priority. The documents that form this Agreement are listed below in order
of priority, with the document having the highest priority listed first and the
one with the lowest priority listed last. In the event of any conflict or
inconsistency between a provision in one document and a provision in another
document, the document with the higher priority shall control. This Agreement is
composed of the following documents, which are listed in priority:

A. Change Orders which expressly modify the terms of this Agreement or written
amendments to this Agreement;

B. the Articles of this Agreement; and

C. Attachments and Schedules to this Agreement.

21.15 Restrictions on Public Announcements. Neither Contractor nor its
Subcontractors or Sub-subcontractors shall take any photographs of any part of
the Liquefaction Facility, issue a press release, advertisement, publicity
material, financial document or similar matter or participate in a media
interview that mentions or refers to the Work or any part of the Liquefaction
Facility without the prior written consent of Owner; provided that Contractor
shall not be required to obtain Owner’s prior written consent of Contractor’s
issuance of a press release to correct any errors made by Owner concerning
Contractor in a prior press release issued by Owner if Contractor first gives
Owner five (5) Days’ prior written notice of Contractor’s intent to issue such
corrective press release and an opportunity of Owner to correct such error
within such five (5) Day period. Owner agrees to cooperate with Contractor and
provide to Contractor for review and comment a copy of any press release that
mentions or refers to Contractor prior to the issuance of such press release;
provided that Owner shall not be required to obtain Contractor’s prior consent
prior to the issuance of such press release. Contractor acknowledges and agrees
that Owner shall be required, from time to time, to make disclosures and press
releases and applicable filings with the SEC in accordance with applicable
securities laws that Owner believes in good faith are required by Applicable Law
or the rules of any stock exchange. If any such disclosure, press release or
filing includes any reference to Contractor, then Owner shall provide as much
notice as is practicable to Contractor to provide it with an opportunity to
comment; provided, however, the final determination shall remain with Owner.
Contractor acknowledges that Owner shall be required from time to time to make
filings in compliance with applicable securities laws, including a copy of this
Agreement.

21.16 Potential Lenders, Potential Equity Investors and Equity Participants.

A. Potential Lenders. Owner shall provide to Contractor (i) the identity of
Potential Lenders that have signed confidentiality agreements with Owner and
(ii) a copy of the preliminary information memorandum or preliminary offering
circular distributed to such Potential Lenders and any final loan agreements
executed with Owner and such Potential Lenders. As used herein, “Potential
Lender” shall mean any commercial bank, insurance company, investment or mutual
fund or other entity that is an “accredited investor” (as defined in Rule 501 of
Regulation D promulgated under the Securities Act of 1933, as amended) and which
extends credit, buys loans and is in the business of lending as one of its
businesses.

 

87



--------------------------------------------------------------------------------

B. Potential Equity Investors. Prior to disclosure of any Work Product by Owner
to any potential equity investor in Owner in connection with Project 5, Owner
shall (i) obtain Contractor’s written consent (such consent not to be
unreasonably withheld) to the description of the Work Product to be disclosed,
and (ii) obtain a waiver from such potential equity investor agreeing that it is
not relying upon such Work Product in making any investment decision in
connection with Project 5 and waiving and releasing any claim it may have
against Contractor or Contractor’s Affiliates on account of any such reliance or
purported reliance. Owner acknowledges and agrees that each potential equity
investor shall be an “accredited investor” within the meaning of Rule 501 of
Regulation D promulgated under the Securities Act of 1933, as amended.

C. Equity Participants. Owner’s successors, assigns and any future recipient of
any equity ownership in Owner shall be bound by the releases, limitations on
liability and other protections of Contractor set forth in this Agreement, and
Owner shall obtain the express written agreement of such equity participants to
be bound by such releases, limitations of liability and other protections of
Contractor.

21.17 Foreign Corrupt Practices Act. With respect to the performance of the
Work, Contractor shall, and shall cause each member of the Contractor Group to,
comply with all provisions of the Foreign Corrupt Practices Act of the United
States (15 U.S.C. § 78dd-1 and 2) and the Bribery Act 2010 of the United
Kingdom, and not to take any action that could result in Owner or any of its
Affiliates becoming subject to any action, penalty or loss of benefits under
such Acts. Owner shall, and shall cause each member of the Owner Group to,
comply with all provisions of the Foreign Corrupt Practices Act of the United
States (15 U.S.C. § 78dd-1 and 2)and the Bribery Act 2010 of the United Kingdom,
and not to take any action that could result in Contractor or any of its
Affiliates becoming subject to any action, penalty or loss of benefits under
such Acts.

21.18 Parent Guarantee. Guarantor will guarantee the full and faithful
performance of all obligations and liabilities of Contractor under this
Agreement in the form attached as Attachment 32 hereto (“Parent Guarantee”).
Contractor shall not be entitled to any compensation under this Agreement unless
and until Contractor provides the foregoing Parent Guarantee to Owner in
accordance with this Section 21.18.

21.19 Language. This Agreement and all notices, communications and submittals
between the Parties pursuant to this Agreement shall be in the English language.

21.20 Counterparts. This Agreement may be signed in any number of counterparts
and each counterpart shall represent a fully executed original as if signed by
each of the Parties. Facsimile signatures shall be deemed as effective as
original signatures.

21.21 Federal Energy Regulatory Commission Approval. Issuance of the NTP
pursuant to Section 5.2B is contingent upon FERC issuing the FERC Authorization.
In the event FERC denies Owner’s application for the FERC Authorization or the
content of such FERC Authorization is not acceptable to Owner, then Owner shall
not be obligated to appeal therefrom. In the event FERC denies Owner’s
application, then Owner may terminate this Agreement for convenience in
accordance with Section 16.2.

21.22 Owner’s Lender. Contractor shall, on or before issuance of the NTP, enter
into a mutually acceptable form of acknowledgement and consent with the
Collateral Agent. Such acknowledgement and consent shall be substantially in the
form of Attachment 27. Contractor shall cooperate in considering appropriate and
reasonable amendments to that form of direct agreement as such amendments may be
proposed by Lender or its counsel. Contractor acknowledges and agrees that
Owner’s issuance of the NTP is contingent upon obtaining project financing in
connection with Project 5 or other forms of financing.

21.23 Independent Engineer. Contractor shall cooperate with Independent Engineer
in the conduct of his or her duties in relation to Project 5 and the Work,
including the duties listed in Attachment 29. No review, approval or disapproval
by Independent Engineer shall serve to reduce or limit the liability of
Contractor to Owner under this Agreement.

 

88



--------------------------------------------------------------------------------

21.24 Liquefaction Facility.

A. In addition and notwithstanding anything to the contrary in this Agreement,
Contractor acknowledges that it shall not be entitled to any modification of the
Contract Price, Project Schedule or any other Changed Criteria under this
Agreement arising out of or relating to (i) any acts or omissions of Contractor
or any of its subcontractors or sub-subcontractors in connection with any other
EPC Agreement or any other Project, or (ii) any act, instruction or direction by
Owner or anyone acting for or on behalf of Owner in accordance with any other
EPC Agreement; provided that in no case shall this be interpreted to entitle
Contractor to a change, but instead Contractor shall only be entitled to relief
to the extent permitted under Article 6. Similarly, notwithstanding anything to
the contrary in this Agreement, Contractor acknowledges that it shall not be
entitled to any modification of the contract price, project schedule or any
other changed criteria under any other EPC Agreement arising out of or relating
to (i) any acts or omissions of Contractor or any of its Subcontractors or
Sub-subcontractors in connection with this Agreement or Project 5, or (ii) any
act, instruction or direction by Owner or anyone acting for or on behalf of
Owner in accordance with this Agreement.

B. Without limiting the foregoing, the waivers and disclaimers of liability,
releases from liability, exclusions, limitations and apportionments of liability
and indemnities expressed in any EPC Agreement shall apply to the work performed
under each agreement respectively and shall not supersede any such rights,
obligations or liabilities that arise out of the other agreement.

21.25 Survival. Subject to Section 20.7, Article 6, Article 7, Article 9,
Article 10, Article 12, Article 14, Article 15, Article 16, Article 17,
Article 18 and Article 19, Article 20, Sections 3.8, 3.13, 3.17, 8.1, 8.2, 21.9,
21.16, 21.24 and this Section 21.25 shall survive termination of this Agreement,
in addition to any other provisions which by their nature should, or by their
express terms do, survive or extend beyond the termination of this Agreement.

[Signature Page Follows]

 

89



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the Contract Date.

 

Owner:   DRIFTWOOD LNG LLC By:  

/s/ ***

Name:   *** Title:   *** Contractor: BECHTEL OIL, GAS AND CHEMICALS, INC. By:  

/s/ ***

Name:    *** Title:   ***

Signature Page to Phase 4 EPC Agreement



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

ATTACHMENT 1

SCOPE OF WORK AND BASIS OF DESIGN

This Attachment 1 is comprised of the Scope of Work (Attachment 1, Schedule
1-1), Scope of Facilities, Basis of Design, Basic Engineering Design Data, and
other FEED Documents (Attachment 1, Schedule 1-2) (collectively the “Scoping
Documents”) incorporated into the Agreement. The priority between these
documents is set forth in Section 1.4 of Attachment 1, Schedule 1-1.

The documents and drawings in the Agreement include designs and layouts for the
Phase 4 Project (and for the Projects under the other EPC Agreements). Table
1-1-1 is intended to indicate Equipment associated with all Projects. Table
1-1-2 is intended to indicate permanent plant mechanical equipment associated
with all Projects. The scope for this Agreement excludes the Equipment and
associated scope which is labeled “Phase 1”, “Phase 2” or “Phase 3” in Table
1-1-1 and Table 1-1-2.

Note that this attachment has been adapted from the Phase 1 document. It is
acknowledged that there may be elements included here that have already been
completed as part of the scope of earlier Projects.

Where possible the designs for subsequent Projects shall use identical equipment
and designs used in earlier Projects for commonality of operations and spares.

 

1-1



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Schedule 1-1

SCOPE OF WORK

TABLE OF CONTENTS

 

1.     SCOPE REQUIREMENTS      1-5     1.1      GENERAL INTRODUCTION      1-5  
  1.2      SUMMARY OF CONTRACTOR SCOPE      1-5     1.3      DEFINITIONS     
1-7     1.4      PRIORITY OF DOCUMENTS      1-7   2.     MANAGEMENT AND
SUPERVISION      1-8     2.1      OWNER MANAGEMENT PHILOSOPHY      1-8     2.2  
   PROJECT EXECUTION PLAN      1-8     2.3      OWNER OFFICE ACCOMMODATIONS     
1-9   3.     ENGINEERING      1-10     3.1      BASIS OF DESIGN      1-10    
3.2      APPLICABLE CODES AND STANDARDS      1-10     3.3      PROJECT
ENGINEERING PLAN      1-11     3.4      ENGINEERING DESIGN      1-11     3.5  
   NOT USED      1-14     3.6      PROCUREMENT AND MATERIAL CONTROL      1-14  
  3.7      BID PACKAGES      1-15     3.8      TRANSPORTATION OF MATERIAL AND
EQUIPMENT TO PHASE 4 SITE      1-16     3.9      SPARE PARTS      1-16     3.10
     REIMBURSABLE PURCHASES (REIMBURSABLE CHANGE ORDERS)      1-16   4.       
SUBCONTRACTS      1-17     4.1      GENERAL      1-17     4.2      PROJECT
SUBCONTRACT PLAN      1-18     4.3      LOCAL SUBCONTRACTORS AND
SUB-SUBCONTRACTORS      1-18     4.4      BID PACKAGES      1-18   5.    
CONSTRUCTION      1-19     5.1      GENERAL      1-19     5.2      PHASE 4 SITE
PREPARATION      1-21     5.3      SCAFFOLDING AND ACCESS EQUIPMENT      1-22  

 

1-2



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  5.4      CRANEAGE AND LIFTING EQUIPMENT      1-22     5.5      MEDICAL
FACILITIES      1-23     5.6      SANITATION      1-23     5.7      HOUSEKEEPING
     1-23     5.8      TEMPORARY FACILITIES      1-24     5.9      ENVIRONMENT
SAFETY AND HEALTH (ES&H)      1-24     5.10      INDUSTRIAL RELATIONS      1-25
    5.11      PHASE 4 SITE SECURITY      1-25     5.12      MATERIALS HANDLING,
CONTROL AND PRESERVATION      1-26     5.13      MATERIAL CONTROL PROCEDURE     
1-27     5.14      MATERIAL MARKING      1-27     5.15      CONSTRUCTION
UTILITIES      1-28     5.16      FIRST FILL MATERIALS      1-29     5.17     
INTRA SITE ACCESS      1-29     5.18      SITE DEVELOPMENT      1-30     5.19  
   SPOOL INSTALLATION AND TESTING      1-30     5.20      LNG TANKS HYDROTEST   
  1-31     5.21      DREDGING      1-31   6.     QUALITY MANAGEMENT      1-32  
  6.1      QUALITY ASSURANCE REQUIREMENTS      1-32     6.2      PROJECT QUALITY
PLAN      1-32     6.3      MATERIAL TRACEABILITY PLAN      1-33   7.    
COMMISSIONING AND START UP      1-34     7.1      INTRODUCTION      1-34     7.2
     PROJECT COMMISSIONING PLAN      1-34     7.3      OPERATING AND MAINTENANCE
MANUALS      1-35     7.4      PERFORMANCE TESTS      1-36     7.5     
OPERATING TESTS      1-36     7.6      OWNER OPERATOR TRAINING      1-37     7.7
     VENDOR TRAINING      1-37     7.8      OPERATIONS ACTIVITIES PRIOR TO
SUBSTANTIAL COMPLETION      1-37   8.     PROJECT CONTROLS      1-38     8.1  
   GENERAL      1-38     8.2      PROJECT CONTROLS PLAN      1-38     8.3     
PROGRAM REPORTING - PLANNING NETWORK      1-38     8.4      CPM SCHEDULE     
1-38  

 

1-3



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  8.5      PROGRESS MEASUREMENT      1-40     8.6      MEETINGS; WEEKLY PROGRESS
MEETINGS; MINUTES      1-40     8.7      MONTHLY PROGRESS REPORTS      1-41    
8.8      QUARTERLY EXECUTIVE PROGRESS REPORTS      1-42     8.9      CONTRACTOR
DELIVERABLES      1-43   9.     CONTRACTOR INTERFACES      1-44     9.1     
GENERAL      1-44     9.2      FERC AND PHMSA ACTIVITIES – DIVISION OF
RESPONSIBILITY      1-44     9.3      FERC REQUIRED REPORTS      1-46     9.4  
   REQUIREMENTS OF DEPARTMENT OF HOMELAND SECURITY      1-50     9.5      IMPORT
GAS PIPELINES      1-51     9.6      ENVIRONMENTAL MITIGATION      1-51     9.7
     LANDOWNER ACCESS      1-51   TABLE 1-1-1         EQUIPMENT AND ASSOCIATED
SCOPE FOR EACH PHASE      1-52   TABLE 1-1-2         PERMANENT PLANT MECHANICAL
EQUIPMENT FOR EACH PHASE      1-56  

 

1-4



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

1. SCOPE REQUIREMENTS

 

1.1 General Introduction

This Scope of Work provides an overall description of Contractor’s
responsibilities for the design, engineering, procurement, manufacture,
management, construction, installation, pre-commissioning, testing,
commissioning, Start Up, initial operations, and Performance Testing, of the
Phase 4 Liquefaction Facility.

The Site is located as further defined in Attachment 25.

All obligations and responsibilities referred to in this Attachment 1 are
Contractor’s obligations and responsibilities, unless expressly stated to be the
obligation of Owner or a third Person.

References in this Attachment 1 to any “Section” or “Article” shall mean the
sections or articles of this Attachment 1, unless express reference is made to
another section or article of the Agreement. Any capitalized term used in this
Attachment 1 which is defined in the Agreement shall have the same meaning as
defined in the Agreement, unless a different meaning is expressly provided in
this Attachment 1.

 

1.2 Summary of Contractor Scope

Except for items and services excluded from Contractor’s Scope of Work as
identified in the Agreement to be provided by Owner or others. Contractor’s
responsibilities for the design, engineering, procurement, fabrication,
manufacture, erection, installation, construction, management, inspection,
repair (including Corrective Work), testing (including Performance Tests),
training, pre-commissioning, commissioning and placing into service of the Phase
4 Liquefaction and Equipment and systems, and the required related labor and
materials, shall generally include:

 

  a. Detailed engineering design of the Phase 4 Liquefaction Facility;

 

  b. Development of Contractor deliverables as described in Attachment 2 of the
Agreement;

 

1-5



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  c. Supply of Equipment;

 

  d. Mobilization and Phase 4 Site establishment;

 

  e. Management, reporting and supervision of the Work;

 

  f. Construction and installation of Phase 4 Liquefaction Facility;

 

  g. Care, maintenance and preservation of all Equipment;

 

  h. Pre-commissioning;

 

  i. Mechanical completion;

 

  j. Commissioning and Start Up (CSU);

 

  k. Ready for Start Up (RFSU);

 

  l. Initial Operation of Project 5 up to Substantial Completion of Project 5;

 

  m. Performance Tests;

 

  n. Substantial Completion of Project 5;

 

  o. Performance of Corrective Work in accordance with Article 12 of the
Agreement; and

 

  p. Final Completion.

 

1-6



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

1.3 Definitions

“Basic Engineering Design Data (BEDD)” means FEED document
26089-200-3BD-M04F-00001 Rev 00F, dated 13 June 2017

“Basis of Design” means The Basis of Design and is also referred to as the
Design Basis in the Agreement. FEED document 26089-200-3BD-M04-00002 Rev 00B,
dated 01 November 2017

“Codes and Standards Specification” means FEED document 26089-200-3DS-G01-00001
Rev 00A, dated 28 Feb 2017

“FEED Documents” has the meaning specified in Attachment 1, Schedule 1-2.

“Scope of Facilities” means FEED document 26089-200-G01-000-00001 Rev 00D, dated
20 July 2017

“Rely Upon” has the meaning as defined in in Article 4.7 in the EPC Agreement

“First Fill Materials” means initial quantities of lube oil, refrigerant,
catalysts, and chemicals to the equipment design levels including changes and
replenishments until Substantial Completion of each Project.

 

1.4 Priority of Documents

In the event of any conflict or inconsistency between this Scope of Work, the
Basis of Design, the FEED Documents, Basic Engineering Design Data or the Scope
of Facilities, such conflict or inconsistency shall be resolved in accordance
with the following order of priority, with the document having the highest
priority listed first and the one with the lowest priority listed last:

 

  a. Scope of Work (Attachment 1, Schedule 1-1);

 

  b. Scope of Facilities;

 

  c. Basis of Design;

 

  d. Basic Engineering Design Data; and

 

  e. Other FEED Documents (Attachment 1, Schedule 1-2).

 

1-7



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

2. MANAGEMENT AND SUPERVISION

 

2.1 Owner Management Philosophy

Owner Representative will utilize a team of Owner’s personnel or consultants,
which will be resident in the Contractor’s Houston home office during design and
procurement phase, and at Phase 4 Site during construction through
commissioning, Start Up, initial operations, and until Substantial Completion of
each Project to facilitate prompt and accurate communications between Owner and
the Contractor.

 

2.2 Project Execution Plan

Without prejudice to any other provision of this Attachment 1 or the Agreement
which sets out specific requirements for any of the plans or documents listed
below, at NTP, Contractor shall submit to Owner for review Contractor’s project
execution plan (“Project Execution Plan”), which shall address, summarize, and
provide a schedule for development and finalization of the following plans:

 

  a. Project objectives;

 

  b. Project management;

 

  c. Project Engineering Plan;

 

  d. Document Management Plan;

 

  e. Project Controls Plan;

 

  f. Project Procurement Plan;

 

  g. Revisions to Attachment 7, if any;

 

  h. Document control Plan;

 

  i. Communications Plan;

 

  j. Subcontractor list;

 

1-8



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  k. Project Subcontract Plan;

 

  l. ES&H Plan;

 

  m. Interface management Plan;

 

  n. Project Quality Plan;

 

  o. Project Construction Plan;

 

  p. Project Commissioning Plan;

 

  q. Performance Test Procedures;

 

  r. Labor relations Plan;

 

  s. Management of change Plan;

 

  t. Operations training Plan; and

 

  u. Security Plan.

 

2.3 Owner Office Accommodations

All security, furnishings, electrical power, housekeeping services (including
potable water and sewage) and other temporary utilities, lighting, telephones,
facsimile, and high speed internet access associated with the office
accommodation below shall be provided by Contractor. This shall include the
telecommunications services from NTP until thirty (30) Days after Substantial
Completion of each Project including business international long distance calls.
Contractor will not supply computers, printers and vehicles to Owner personnel.
Contractor will provide internet access, and viewing station to review 3D Smart
Plant models. Contractor will provide 30 day notice prior to changing document
management system. Owner consultants costs, staff and staff costs during
engineering, procurement, construction, testing, commissioning, start-up and
performance testing periods are excluded.

Contractor shall provide office accommodation for:

 

1-9



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  a. Up to a peak of thirty-three (33) Owner personnel at Contractor’s Houston
home office, including parking spaces, commencing with NTP and concluding with
Substantial Completion of Project 5; and

 

  b. Up to total forty-two (42) Owner personnel at Phase 4 Site during
construction activities, including parking area for Owner personnel until
Substantial Completion of Project 5. This is exclusive of Owner’s operations
personnel who it is anticipated will be able to be accommodated in the
administration building when ready for occupancy.

 

3. ENGINEERING

 

3.1 Basis of Design

Owner shall be responsible for providing to Contractor the information or items
specified in Attachment 21, subject to Contractor’s obligation to provide
information to Owner as specified in Attachment 21. Section 4.7 of the Agreement
shall govern information identified in Section 3.0 of Attachment 21 as “Rely
Upon”.

All other information constituting the Basis of Design or otherwise required for
performance of the Work shall be provided or developed by Contractor, as
applicable, and Contractor shall be fully responsible for the accuracy,
correctness and completeness thereof, and the provisions of Section 2.5A of the
Agreement shall apply with respect to all such information provided or developed
by Contractor or otherwise required for performance of the Work (other than the
information, as specified in the preceding paragraph, which is the
responsibility of Owner).

 

3.2 Applicable Codes and Standards

The Applicable Codes and Standards include (i) any codes and standards
specifically mentioned in any provision of the Agreement or the Attachments as
applicable to the Work; (ii) any codes or standards set forth or listed in any
documents listed in Schedule 1-2; (iii) specific codes or standards revisions
set forth in the Codes and Standards document 26089-200-3DS-G01-00001 Rev A
dated Feb-28-2017; and (iv) those codes and standards of generally accepted
practices, methods, techniques and standards employed by the international LNG
industry constituting GECP, as specifically identified through detailed
engineering.

 

1-10



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

3.3 Project Engineering Plan

Contractor shall produce a detailed project engineering plan (“Project
Engineering Plan”) at NTP for review by Owner. The Project Engineering Plan will
provide a summary of the plans, and execution methodologies to be used by
Contractor to develop the engineering design in accordance with the Applicable
Codes and Standards and the requirements of the Agreement.

 

3.4 Engineering Design

3.4.1 General

In addition to any other engineering requirements specified in Attachment 1 or
any other provision, Attachment or Schedule of the Agreement, the following
services, Drawings, and Specifications as a minimum shall be conducted or
prepared by Contractor in respect of all the engineering disciplines during
engineering of the Phase 4 Liquefaction Facility:

 

  a. Completing the engineering design documents including the FEED Documents
for the Phase 4 Liquefaction Facility, which were developed by Contractor prior
to the Contract Date;

 

  b. Preparation of Equipment data sheets;

 

  c. Preparation of Drawings for the Phase 4 Liquefaction Facility and related
Drawing list;

 

  d. Preparation of engineering material requisitions and purchase requisitions,
and amendments as necessary up to record status;

 

  e. Technical evaluation for all Major Equipment;

 

  f. Review of vendor data, Drawings and other documentation for engineered
Equipment;

 

1-11



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  g. Development of acceptance test requirements for all Major Equipment;

 

  h. Development and implementation of a plan for witnessing of factory
acceptance tests at vendor’s shops for all Major Equipment;

 

  i. Drawings control, vendor data and documentation control using a computer
database utilizing Contractor’s document control procedure;

 

  j. Review of vendor’s recommended spares for Equipment and prepare final
recommended Operating Spare Parts List in accordance with Section 3.4 of the
Agreement. Following receipt of a list of recommended operating and/or capital
spares from Contractor, Owner shall review and provide their selection within 30
days. Contractor will then include Owner’s selection with the initial purchase
order. Operational spares and capital spares shall be purchased and delivered as
described in Attachment 31.

 

  k. Development of technical documents for Subcontracts;

 

  l. Provision of engineering support for procurement, construction and
commissioning, including assistance to Subcontractors in the interpretation of
technical requirements and Drawings;

 

  m. Preparation of mechanical catalogs and vendor data books;

 

  n. Preparation of required Record Drawings and Specifications;

 

  o. Tie-in list and Drawings required for tie-ins;

 

  p. Development of Equipment lists, instrument index, line lists;

 

  q. HAZOP review of P&IDs;

 

  r. Layers of Protection Analysis (LOPA) review to define safety levels of
critical control and safety systems.

 

  s. Management of Change (MOC) logs for P&IDs, and PFDs per OSHA requirements

 

1-12



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

The following items are excluded from Contractor’s obligations under the Scoping
Documents: condensate barge loading, tug berthing, tug mooring facilities, plant
air distribution system, shelters over BOG compressors, shelters over mixed
refrigerant compressors (acoustical enclosures are included), piles and
foundations for future equipment, thermal radiation and noise and overpressure
mitigation at the property line (except as included in the Scoping Documents or
by Contractor design changes), very early smoke detection alarm (VESDA), power
management system (PMS), smart motor control center (Smart MCC), welding outlets
outdoors, monitoring of electrical network distribution equipment in ICSS,
advance process control (APC), integration of the control system with the
upstream portion of the Driftwood Pipeline LLC Project, Continuous Emissions
Monitoring System (CEMS), testing, treatment and/or disposal of hazardous wastes
from process generated wastewater generated by the Liquefaction Facilities
(Contractor to provide access as required), testing of dredge spoils and
excavated soil material for contaminants, emission and effluent monitoring for
permanent plant equipment, human factor / ergonomic study for the main control
room, development of an asset management deliverable, additional air and/or
effluent discharge modeling installation of vegetation buffers (if any),
landscaping and high mast lighting. Contractor schedule basis does not allow for
restrictions associated with the presence of protected species. Wireless
instruments are powered by battery pack only; no external power is included.
Stainless steel pipe and vessels will not be painted or coated. Strainers for
first LNG shipments at the ship, if required, are by Owner. Land acquisition
costs are excluded. Pipeline and any other Owner contractor are responsible for
all their corresponding costs. All costs considered Owner’s costs are excluded.

Contractor may specify or modify cellular glass (Foam Glass) insulation,
Polyisocyanurate (PIR) insulation, aerogel (Cryogel) insulation, or vacuum
insulated pipe (VIP) as required.

Contractor shall supply and install First Fill Materials.

Contractor shall supply all permanent emergency response equipment and other
permanent environmental safety and health material for the operation of the
Liquefaction Facility in accordance with the Scoping Documents.

Owner obligations shall include:

 

1-13



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  a. Provide the LNG carrier and dedicated escort tug services for the LNG
carriers used to transport LNG from the facility;

 

  b. Be responsible for establishing the necessary marine service agreements
with the carrier and tug operators, training required for tug captains, LNG
carrier mariners, local pilots, and port or United States Coast Guard (USCG)
personnel;

 

  c. Coordinate necessary meetings, and reviews to obtain permissions and
permits regarding the movement of LNG carriers and attendant tug services;

 

  d. Conduct any simulations and training for pilots, vessel captains and crew,
and agency personnel regarding the maneuvering of vessels into or out of the
facility marine berths, and;

 

  e. Provide mobile emergency response equipment including fire trucks,
ambulances, and associated gear as well as other mobile environmental safety and
health (ES&H) materials in time to support the operation of the Liquefaction
Facility.

Existing aids to navigation in the Calcasieu Ship Channel and the Owner’s
turning basin are considered adequate by the Lake Charles Pilots based on bridge
simulations conducted to date. Contractor will not provide additional aids to
navigation. Owner shall be responsible for any additional aids to navigation if
determined by local pilots and/or the USCG during initial operation of the
marine facility.

 

3.5 Not Used

 

3.6 Procurement and Material Control

3.6.1 General

The Project procurement plan will provide a summary of the procedures, plans,
and execution methodologies to be used by Contractor for procuring Equipment,
materials, goods and services within the Scope of Work (“Project Procurement
Plan”). Owner shall provide reasonable support to Contractor (without assuming
an obligation) to allow vessels to arrive to the MOF as scheduled.

 

1-14



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

3.6.2 Project Procurement Plan

Contractor shall produce a Project Procurement Plan at NTP for review by Owner.
Owner will provide review comments within ten (10) Business Days after receipt.
The Project Procurement Plan will address, at a minimum:

 

  a. Inspection;

 

  b. Expediting;

 

  c. Supplier quality reports;

 

  d. Technical requirement compliance;

 

  e. Material control, marking, and certification;

 

  f. Packing, consolidation, importing;

 

  g. Transportation, handling, and storage;

 

  h. Warranties and guarantees; and

 

  i. Vendor services;

3.6.3 Local Suppliers

Contractor shall give due consideration to local companies to provide materials
and services, provided they are competitive in terms and price, proven quality,
experience, expertise, service and delivery. Contractor will establish a plan to
obtain appropriate consideration of local suppliers.

 

3.7 Bid Packages

Contractor shall be responsible for preparing and issuing bid packages or
requests for proposals for materials, Equipment, and services within the Scope
of Work where required. Contractor shall receive the bids and perform the formal
bid evaluations. Selection of such Subcontractors and execution of related
Subcontracts shall comply with the requirements of Section 2.4 of the Agreement.
Contractor will provide Owner the technical sections of the Material Requisition
for Purchase (MRP) for Major Equipment and the final vendor documents released
for manufacturing.

 

1-15



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

3.8 Transportation of Material and Equipment to Phase 4 Site

Contractor shall be fully responsible for the packaging, transportation,
importation, and customs clearance of all Equipment to and from the Phase 4 Site
as defined in the Agreement. To the extent Equipment is transported to the Phase
4 Site by vessels, Contractor shall only use vessels that are acceptable to the
marine cargo insurance providers. All Equipment deliveries shall be made to the
Phase 4 Site.

 

3.9 Spare Parts

Contractor shall be responsible for obtaining vendor recommendations for spare
parts and delivering such recommendations and spare parts to Owner in accordance
with Section 3.4 of the Agreement.

 

3.10 Reimbursable Purchases (Reimbursable Change Orders)

In the event that Owner specifically requests Contractor, by way of Change Order
in accordance with Article 6 and Schedule 4-4 of the Agreement, to purchase an
item which is not included in the Scope of Work on a cost-reimbursable basis
(“Reimbursable Change Order”), the provisions of this Section 3.10 shall apply
to such reimbursable purchases. However, if an item is a substitute (partial or
full) for an item included in the Scope of Work, only the net increase in cost
shall be payable by Owner to Contractor.

3.10.1 Inquiries

For reimbursable purchases valued over One Million U.S. Dollars (US$1,000,000),
to be purchased by Contractor under a Change Order, Contractor shall ensure that
all inquiries request sufficient information to support a complete commercial
and technical evaluation, including nearest parts and service location.
Inquiries shall be issued to vendors/subcontractors on the approved
Subcontractors list set out in Attachment 7. A sufficient number of qualified
suppliers/subcontractors shall be invited to bid so to ensure receipt of at
least three (3) bona fide bids for reimbursable purchases unless otherwise
agreed by Owner.

 

1-16



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Contractor shall prepare all inquiries so to ensure that the inquiry
documentation is comprehensive and complete with the required Drawings so that
competitive bids received will require a minimum amount of conditioning.

3.10.2 Reimbursable Bid Evaluations

Contractor shall issue a complete technical and commercial bid evaluation with
recommendations for award to Owner (who shall be provided the opportunity to
attend and participate) for review and agreement, prior to any reimbursable
award. Owner technical and administrative personnel will work with Contractor’s
staff in bid evaluations for all purchases of cost-reimbursable Equipment and
other items.

3.10.3 Purchase Orders

Following bid evaluation and agreement with Owner on the selection of the
vendor, Contractor shall issue a purchase order to the selected vendor. The
purchase order shall include and confirm all required factors considered in the
inquiry and technical bid evaluation, and other relevant information and
requirements.

3.10.4 Communications

Contractor shall give Owner in writing, at least ten (10) Business Days advance
notice of proposed technical and logistics meetings and commercial negotiations
for cost-reimbursable items between Contractor and vendors, together with date,
time and subject of the meeting. Owner will indicate whether or not it will
participate.

 

4. SUBCONTRACTS

 

4.1 General

Subject to the provisions of Sections 2.3 and 2.4 of the Agreement, Contractor
shall engage Subcontractors as required to perform the Work and carry out
Contractor’s obligations under the Agreement.

 

1-17



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

4.2 Project Subcontract Plan

Contractor shall produce a detailed Subcontract plan (“Project Subcontract
Plan”) 90 days after NTP for review by Owner. The Project Subcontract Plan will
provide the execution methodologies to be used by Contractor for bidding,
evaluating, awarding, inspection, progress monitoring, technical requirement
compliance, material controls, and expediting of Subcontracts.

 

4.3 Local Subcontractors and Sub-subcontractors

Contractor shall give consideration to local companies to provide materials and
services, provided they are competitive in terms and price, proven quality,
experience, expertise, service and delivery. The Project Subcontract Plan shall
indicate how Contractor intends to ensure appropriate consideration of local
subcontractors.

 

4.4 Bid Packages

Contractor shall be responsible for preparing and issuing bid packages or
request for proposals for Subcontracts. Selection of such Subcontractors and
execution of related Subcontracts shall comply with the requirements of
Section 2.4 of the Agreement.

 

1-18



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

5. CONSTRUCTION

 

5.1 General

Contractor shall produce a detailed construction plan (“Project Construction
Plan”) 90 days after NTP for review by Owner. Owner will provide comments within
ten (10) Business Days following receipt. The Project Construction Plan will
provide a summary of the execution methodologies to be used by Contractor for
required management, controls, labor, supervision, consumables, tools, plant and
Equipment necessary to construct, mechanically complete, test, and
pre-commission the Phase 4 Liquefaction Facility. The Project Construction Plan
will address the following:

 

  a. Construction execution methodologies;

 

  b. Policies, rules and regulations for:

 

  i. ES&H;

 

  ii. Personnel identification;

 

  iii. Access to Phase 4 Site;

 

  iv. Access to Off-Site Rights of Way and Easements;

 

  v. Firearms, drugs, alcohol;

 

  vi. Construction Permits;

 

  vii. Parking;

 

  viii. Vehicular access;

 

  ix. Personnel orientation; and

 

  x. Construction plant and Construction Equipment;

 

  c. Construction methodology;

 

  d. Tie-In plan including:

 

1-19



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  i. Activity description, and;

 

  ii. Component impact duration.

 

  e. Demolition;

 

  f. Scaffolding and access equipment;

 

  g. Temporary roads;

 

  h. Work force training including record keeping;

 

  i. Cooling stations;

 

  j. Industrial relations;

 

  k. Public relations;

 

  l. Security;

 

  m. Emergency response;

 

  n. Transportation of people, equipment, and materials;

 

  o. Pioneer docks and Material Offload Facility (MOF);

 

  p. Dredging coordination

 

  q. Marine logistics

 

  r. Utilities, chemicals, lubricants;

 

  s. Construction communication plan;

 

  t. First fills;

 

  u. Punchlists;

 

  v. Close out; and

 

1-20



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  w. Demobilization.

Contractor’s execution is based on the use of park-and-ride locations local to
the Site with no imposed limitations on the number of cars serviceable at any
location. Contractor may make any changes to its execution methodologies.
Permanent equipment and/or Subcontractor’s provided special tools may be used by
Contractor for the performance of the Work. Contractor owns the surplus
equipment, material and temporary facilities. Contractor will turnover unused
commissioning spares after completion of the last Project on the Site.
Contractor will be permitted to work two (2) or three (3) shifts as required.

 

5.2 Phase 4 Site Preparation

Contractor shall be responsible for carrying out Phase 4 Site preparation as
defined in Basis of Design, including:

 

  a. Removal of vegetation;

 

  b. Soils improvement;

 

  c. Temporary and permanent roads;

 

  d. Top soil removal; and

 

  e. Temporary and permanent drainage.

Owner will be responsible for conducting Site cultural and/or biological surveys
and/or ethnographic studies required to allow Contractor to execute the Work,
including but not limited to, associated regulatory/agency approvals for the
Site and the dredge site BUDM placement including associated pipeline.
Contractor assumes entire Site will be free from cultural heritage and human
remains. Contractor will be responsible for conduction cultural and/or
biological surveys and/or ethnographic studies required to allow Contractor to
execute the Work at all other offsite areas required (including offsite park and
rides, offsite laydown yards, offsite assembly areas, etc.).

 

1-21



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Sitework activities will suppress, but will not eliminate, all dust with water
trucks. All excess excavation spoils that require offsite disposal will be
transported by Contractor to licensed offsite disposal facilities as required.
Contractor will notify Owner of proposed offsite licensed disposal facilities at
least 14 days prior to transportation of the spoils to the disposal facility.
Owner shall be responsible for providing any required notifications to
regulatory authorities. Contractor assumes all excavation spoils will be
composed of clean fill, in situ soils, or broken-up residual concrete.

Contractor is not responsible for the normal wear and tear of any offsite roads.
Contractor is not responsible to support community enhancement or general
infrastructure improvements outside of the project.

Contractor shall follow the Erosion and Sedimentation Control Plan developed
specifically for the construction of the facility provided in the FEED
documents.

 

5.3 Scaffolding and Access Equipment

The Contractor shall provide safe access to the Work at all times, including for
purposes of inspections by Owner. Scaffolding must be substantial and
appropriately designed for the job in accordance with OSHA requirements. The
Contractor shall keep adequate records to demonstrate a system of regular
inspection of scaffolds, by appropriately qualified personnel. Records shall
also be maintained of calculations performed for scaffold bearing loads above
those considered normal use. Tags with inspection, and expiration shall be
prominently displayed on all scaffolding.

 

5.4 Craneage and Lifting Equipment

The Contractor shall only employ craneage and lifting equipment that has been
tested and which is fit for purpose. All crane operators and riggers shall be
adequately trained and must be able to demonstrate that they hold the
appropriate certification. The Contractor shall keep records of tests and
certification of all lifting equipment, craneage and operators employed in the
Work. Contractor shall comply with its internal rigging procedures and OSHA
requirements for all lifting operations.

 

1-22



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

5.5 Medical Facilities

The Contractor shall provide provisions for suitable first-aid facilities which
shall be available to all personnel at Phase 4 Site, including those employed by
Owner, Subcontractors and visitors.

The first-aid facilities, as a minimum, shall include a fully equipped first-aid
room capable of treating injuries that can be anticipated on a construction
Site. Once the Site staffing has reached a minimum of 100 personnel, at least
one qualified emergency medical technician (EMT) or nurse shall be on duty
during the hours when construction Work is in progress at Phase 4 Site. The
Contractor shall also provide a program of training for first-aid personnel
among the workforce and establish an emergency response team, drawn from the
medical and workforce first-aid personnel, to deal with serious on Phase 4 Site
accidents.

The Contractor shall make provisions for cooling stations which shall be
available when temperatures sustain a moderate risk level defined under the OSHA
Heat Index and outdoor workers have prolonged exposure. Cooling stations shall
be made available to all personnel at Phase 4 Site, including those employed by
Owner, Subcontractors and visitors. Cooling stations will be addressed in the
Project Construction Plan.

 

5.6 Sanitation

The Contractor shall provide adequate washing and latrine facilities for its
workforce and for visitors permitted on Phase 4 Site. These facilities shall be
cleaned, disinfected, stocked with supplies and maintained regularly and the
disposal of sanitary waste shall conform to statutory requirements. Treated
sanitary wastewater will be discharged to the Calcasieu River in accordance with
the applicable regulations and permits as delineated in Attachments 16 and 17.

 

5.7 Housekeeping

The Contractor shall provide suitable receptacles and services to ensure so that
all scrap materials, debris and spoil generated by the Work, are collected
regularly and properly disposed. Disposal of such materials outside the Phase 4
Site shall be to a properly licensed land fill or environmental waste
subcontractor, in accordance with Applicable Law. Required permits and provision
of state and/or USEPA waste generator identification number either by Contractor
or Owner shall be in accordance with Attachments 16 and 17.

 

1-23



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

As soon as practicable after the completion of all agreed Punchlist items,
Contractor shall remove all Construction Equipment, construction trailers and
other temporary facilities, and all other items brought onto the Phase 4 Site by
Contractor, Subcontractors or Sub-subcontractors which are not the property of
Owner, and remove and properly dispose of all scrap materials, debris and spoils
from the Phase 4 Site and Owner provided laydown areas. Contractor shall leave
all temporary construction laydown areas in an “as-is” condition at the time of
demobilization.

 

5.8 Temporary Facilities

Until Substantial Completion of Project 5, Contractor shall provide all
temporary facilities necessary for performance of the Work. All temporary
buildings, piping, cabling, communications equipment, storage facilities,
fencing, gates, gas detection equipment, utilities, and the like above ground
shall be removed on Substantial Completion of Project 5. The underground portion
of the temporary utilities will be cut-off just below grade, capped, and
abandoned in place with as-built documentation provided. Crushed rock or other
surface improvements for the temporary facilities areas including laydown,
parking, and temporary roads will be abandoned in place upon Substantial
Completion of Project 5. Areas of bare earth will be revegetated if required.
Contractor has the flexibility to adjust temporary facilities as required to
improve the safety and/or the performance for execution.

Contractor shall maintain the Laydown Areas, temporary on-Site roads that it
uses for Work until Substantial Completion. Areas turned over to Owner will not
be maintained by Contractor after Substantial Completion of the respective
Project.

 

5.9 Environment Safety and Health (ES&H)

Contractor shall comply with the requirements of the Agreement and Attachment 10
of the Agreement. Construction noise mitigation (other than the requirements
within the Site necessary to comply with OSHA) is excluded from Contractor’s
obligations under the Scoping Documents. Contractor shall provide ES&H equipment
and gear properly suited to the appropriate construction activity for its
construction workforce.

 

1-24



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

5.10 Industrial Relations

The Contractor shall prepare and provide to Owner for information at NTP its
policies and plans for managing industrial relations at the Phase 4 Site. Such
policies and plans shall cover working hours, right to work policies, working
patterns, shifts, disputes procedure, welfare facilities (catering, sanitary,
wet weather gear, protective clothing etc.), training, recruiting wet weather
working, holidays and any other relevant matters. Working patterns, shifts,
traffic, logistics etc. will remain consistent year around without specific
consideration to tourist seasons and/or regional events.

The Contractor shall report all disputes or potential disputes involving
Contractor or Subcontractor employees to Owner Representative as soon as
practicable after they occur. The Contractor will be expected to take a
pro-active role in managing industrial relations among such employees at the
Site.

 

5.11 Phase 4 Site Security

The Contractor shall be responsible at all times for security at the Phase 4
Site until Substantial Completion of Project 5. Adequate fencing and security
devices shall be provided and maintained to prevent unauthorized access to Phase
4 Site, and theft or damage. The Contractor shall employ sufficient security
personnel to police the Phase 4 Site entrances, perimeter fencing and secure
areas at all times and to carry out random searches of vehicle arriving or
leaving the Liquefaction Facility Site. Adequate security lighting of the Phase
4 Site shall be provided. Contractor shall abide by Driftwood LNG Terminal
Security Policy during modifications and improvements to Project 5 after
Substantial Completion of Project 5, provided that this will apply only in the
turned over areas and will not include roads between the LNG Plant and temporary
facilities.

The Contractor shall prepare within thirty (30) Days after Notice to Proceed a
security plan for the Phase 4 Site for review by Owner, that shall address
measures related to access to the Phase 4 Site by Owner, Contractor,
Subcontractors, Sub-subcontractors and third parties, personnel

 

1-25



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

identification, coordination with security policies, enforcement, and compliance
with the Phase 4 Site security policy. Contractor shall be responsible for
implementing, including monitoring of compliance, with and enforcement of, such
security plan.

Transportation Worker Identification Cards (TWIC) will only be required to be
obtained by Contractor employees working within the marine port facilities and
other secure or restricted areas inside the operating facility, including
facilities handed over to Owner in previous Projects, which is designated as
TWIC access area per Section 12 of Schedule 1-2, Table 1-2-1

At Substantial Completion of Project 5, Contractor will provide and install
fencing around LNG Plant 5,, and the utilities area. The fence will be eight
(8) foot tall, chain linked with three-strand barb wire. Contractor will provide
gates for personnel to access areas enclosed by the fencing. Owner will provide
security personnel, card readers, authentication devices (e.g.; biometric
scanners) and the required infrastructure to authenticate personnel entering the
secured areas.

 

5.12 Materials Handling, Control and Preservation

Contractor shall be responsible for developing and implementing a plan for all
items of Equipment delivered to Phase 4 Site which will include and address the
following obligations of Contractor as a minimum:

 

  a. Determine that all materials required to construct the facility are
delivered to Phase 4 Site.

 

  b. Receipt of all items including unloading, unpacking, inspection, storage
and protection of same;

 

  c. Ensure that all materials are used correctly and no materials are
substituted without Contractor’s agreement;

 

  d. Special tools provided by Subcontractors are for the performance of the
Work and will be turned over to Owner after Substantial Completion of the final
project.

 

  e. Safekeeping, in accordance with the vendor/manufacturer
guidelines/instructions for preservation of all Equipment on Site;

 

1-26



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  f. Establishing and maintaining an adequate security system to control access
to Equipment storage sites and prevent theft or other loss;

 

  g. Maintain records and account for all Equipment delivered and installed;

 

  h. Maintain and provide to Owner upon request a critical items delivery report
(“Procurement Status Report”), for Major Equipment and other critical items
required for the Work;

 

  i. Development and implementation of a materials handling methods procedure
for the movement of all Major Equipment and materials; and

 

  j. The inspection, care, preservation, and maintenance of materials and
Equipment both before the installation and in final position.

 

5.13 Material Control Procedure

Contractor shall implement strict material control throughout all phases of the
Work. Within 90 days after NTP, Contractor shall submit for Owner review, its
proposed material control procedures for inclusion in the Project procedures
manual, which shall include Contractor’s plans and procedures for the use of
appropriate computer systems to manage material control and to provide Owner
with periodic status reports regarding the control of Equipment.

 

5.14 Material Marking

All Equipment arriving on Phase 4 Site shall be inspected by Contractor to
ensure that it is marked according to Project requirements, and purchase order
instructions. The marking of each item will act as a cross-reference to
associated documentation, Drawings and Work scope.

 

1-27



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

5.15 Construction Utilities

5.15.1 Electrical

Contractor shall be responsible for construction power and payments until
Substantial Completion. Owner will be responsible for permanent power facility
and payments.

5.15.2 Potable Water

Owner shall provide a pipeline for Contractor’s use to connect to the municipal
water supply at the Site boundary intersection of Global Drive and Burton
Shipyard Road in accordance with Attachment 25, Exhibit 25-1. Tie-in
descriptions to municipal water supply below:

 

  1. Contractor shall use the tie-in and meter supplied in Phase 1 for municipal
water required for construction and pay for same. Contractor assumes that this
tie-in will have the capacity to supply approximately 250 gpm at 52 psig.
Contractor shall provide and distribute water for Phase 4 for construction
activities on the Site until Substantial Completion of Project 5.

 

  2. Owner shall supply municipal water required for potable uses for the
Liquefaction Facility and pay for same. This tie-in will have the capacity to
supply approximately 100 gpm at 52 psig.

 

  3. Owner shall supply municipal water required for firewater use for the
Liquefaction Facility and pay for same. This tie-in will have the capacity to
supply approximately 500 gpm at 52 psig for a period of 8 hours.

5.15.3 Air

Until Substantial Completion of Project 5, Contractor shall provide instrument
air for testing and operation and compressed air suitable for construction,
testing and drying and any other purposes required in connection with
performance of the Work. Contractor is able to use permanent instrument air
system to support pre-commissioning and commissioning as required. However, such
use shall not interfere with the operation of the facility.

 

1-28



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

5.15.4 Nitrogen

Until Substantial Completion of Project 5, Contractor shall provide all nitrogen
as required for construction, testing, drying, purging, commissioning, start-up
and initial operations. Contractor is able to use permanent nitrogen system to
support pre-commissioning and commissioning as required. However, such use shall
not interfere with the operation of the facility.

5.15.5 Fuels, Lubricants & Service Fluids

Until Substantial Completion of Project 5, Contractor shall provide all
necessary fuels, lubricants, catalysts and service fluids required for the
execution of the construction Work. Contractor shall provide suitable temporary
storage of fuels, lubricants, and service fluids, including secondary
containment where required.

 

5.16 First Fill Materials

Contractor shall supply and install all First Fill Materials. First Fill
Materials shall be stored in accordance with the manufacturer’s instructions.
The lubricating oils in use and handed over at Substantial Completion shall be
as per manufacturer’s specifications and requirements. Additionally, Contractor
shall coordinate with Owner’s nominated lubrication oil supplier and develop a
lubrication schedule to ensure that the lubricating oils shall be in compliance
with both the manufacturer’s specifications and requirements and the supplier’s
products.

 

5.17 Intra Site Access

After turnover of any Project and subject to prudent controls and restrictions
required for safe simultaneous operations of the turned over Project(s), Owner
will permit Contractor to traverse the Site from their temporary facilities to
the construction work areas by using the established temporary and permanent
plant roads (including heavy haul road) without limitation or requirement of
passing through an operating facility or facility security fencing, except to
enter the secure or restricted areas of the operating facility per the TWIC area
drawings in Section 12.0 of Table 1-1-1 of Schedule 1-2. Contractor and Owner
will cooperate to allow construction and operations traffic to move along the
Site as required including ensuring that, in the event a route required by
operations traffic is impeded, that a suitable alternative route is identified,
maintained and appropriately signed.

 

1-29



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

5.18 Site Development

Surveys of Site boundaries and Off-Site Rights of Way and Easements shall be
performed by Owner prior to NTP and as defined in Attachment 25. The Site will
be developed as outlined in the FEED documents.

Where grass is indicated on the design drawings, the grass will be an indigenous
variety that will grow under the local conditions at Site. Where exclusion zones
or ponds are specified, these areas will be left “as-is” and not improved. The
lake on the Lawton land will be filled with uncontaminated soils, and dredge
materials/spoils, etc. as required during construction. All clearing material,
grubbing material, stripping material, organics, etc. shall be mulched on Site
to a suitable consistency before being used for such purposes. Otherwise no
final grade or condition of the lake is specified. No landscaping is included
for the Site apart from the requirement that areas of raw earth are to be
suitably revegetated as required. Security fencing will be used to secure access
to the facility.

Contractor will use standard pile driving procedures. Depending on the
application and load requirements, Contractor will select appropriate pile
material, e.g., concrete, timber, steel.

Contractor has the flexibility to fabricate and/or assemble and to test elements
of the Work offsite as required.

 

5.19 Spool Installation and Testing

Spool welding tolerances are per ASME B31.2. Contractor’s standard practice is
to use closure (golden) welds, as required. Contractor’s standard practice is to
perform hydrotests and/or pneumatic tests, as required, after painting, and
coating. Contractor may perform hydrotests after insulating piping systems.
Pressurization rates for hydro and pneumatic testing are per ASME B31.3 and or
ASME PPC-2. Contractor’s standard practice is to perform digital radiography,
digital RT, RT and/or UT nondestructive examination (NDE) as required. Utility
systems and instrument tubing can be tested by a service test at the time of
startup. Additives may be added to

 

1-30



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

the hydrotest water, if required. Hydrotest water will be treated if required,
and discharged to the Calcasieu River in accordance with a Sediment and Erosion
Control Plan and any applicable hydrotest discharge permit requirements.

 

5.20 LNG Tanks Hydrotest

Not used.

 

5.21 Dredging

USACE shall be responsible for dredging in the Calcasieu Ship Channel to
maintain necessary navigational depths of the channel. Maintenance dredging is
excluded from Contractor’s obligations under the Scoping Documents except for
maintenance dredging on the operating marine basin of the facility west of the
USACE channel to its design depth prior to handover of the marine facility.

 

1-31



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

6. QUALITY MANAGEMENT

 

6.1 Quality Assurance Requirements

Contractor shall provide an integrated quality management group to operate the
quality assurance, quality control and certification functions of Contractor’s
quality management system. The quality management group shall be independent
from Contractor’s engineering, construction, procurement and scheduling
activities.

 

6.2 Project Quality Plan

Contractor shall produce a detailed Project-specific quality assurance and
inspection plan (“Project Quality Plan”) for review by Owner at NTP. The Project
Quality Plan shall define the Contractor organization and responsibilities of
the quality management group personnel and shall detail the procedures the
Contractor intends to use to manage and control those aspects of the Work which
may affect the quality of the completed Project.

The Project Quality Plan shall meet the requirements of Section 3.18 of the
Agreement, may be based on Contractor’s standard quality assurance procedures,
and shall, at a minimum, cover the following information:

 

  a. Project quality policy;

 

  b. Project quality objectives;

 

  c. Management responsibilities and duties of all key QA personnel;

 

  d. Quality assurance and quality control organization;

 

  e. A list and status of the procedures that will be employed on the Project.

 

  f. Program of verification through internal, supplier, and Subcontractor
audits;

 

  g. Documentation and certification control;

 

  h. Control of nonconforming products or processes and corrective actions;

 

  i. Design validation;

 

1-32



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  j. Witness points in accordance with Section 12.2 of the Agreement.

 

6.3 Material Traceability Plan

Contractor shall develop and administer a Project specific Material Traceability
Plan to define the records of materials used (1) in components and associated
support systems for natural gas or other flammable, toxic or corrosive gas, or
flammable or toxic service, (2) buildings, and (3) foundations in the completed
plant. These documents will be stored in a document management system and handed
over in accordance with Attachment 2.

 

1-33



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

7. COMMISSIONING AND START UP

 

7.1 Introduction

Contractor will be responsible for carrying out the commissioning, Start Up, and
testing of Equipment including conducting Performance and Commissioning Tests,
as set forth in greater detail in Attachment 19, Attachment 20, and Attachment
22. In addition, Contractor will be responsible for operation of the Phase 4
Liquefaction Facility through Substantial Completion of Project 5 (subject to
Owner’s rights under Section 11.8B of the Agreement). The Contractor shall have
responsibility for the Equipment including upkeep, scheduled and preventative
maintenance until Substantial Completion of Project 5; provided, however, Owner
shall bear the cost of any of the foregoing incurred by reason of any Operations
Activity required by Owner under Section 11.8B of the Agreement. Contractor
shall provide all consumable and spare parts for commissioning and anticipated
start up spare requirements, including all First Fill Materials. Commissioning
activities include all activities that must be completed prior to starting up
Equipment, including, but not limited to, introduction of inert gas to
oxygen-free the Equipment and begin the drying out process. Contractor shall
ensure that materials are being used for the intended purpose (e.g.; natural gas
is not used for initial blows).

Maintenance Work during commissioning shall be the responsibility of Contractor.
This Work includes, but is not limited to, checking pipe hangers, supports,
guides and pipe specialties for operating settings and making necessary
adjustments. It also includes repair of any Equipment, piping, welding, cleaning
temporary strainers, replacing filters and removal of any blinds as required.

 

7.2 Project Commissioning Plan

Contractor shall produce a detailed plan (“Project Commissioning Plan”) for
review by Owner. The Project Commissioning Plan shall list the procedure the
Contractor intends to use to ensure that Equipment is brought through
pre-commissioning, commissioning, Start Up, Performance Tests and Substantial
Completion of Project 5 safely and in accordance with Attachment 22 of the
Agreement. The Project Commissioning Plan will be implemented by Contractor, and
address the following as a minimum:

 

1-34



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  a. Mechanical completion;

 

  b. Field testing;

 

  c. Introduction of energy, power, hydrocarbons, refrigerants, etc.

 

  d. Commissioning including commissioning procedure;

 

  e. Ready for Start Up;

 

  f. Development of operating manuals;

 

  g. Development of maintenance manuals;

 

  h. Ready for Performance Testing;

 

  i. Performance Testing;

 

  j. Emissions and noise testing;

 

  k. Interface with the regulatory agencies as required in accordance with
Section 9;

 

  l. Substantial Completion Punchlist for Project 5;

 

  m. Close-out; and

 

  n. Demobilization.

 

7.3 Operating and Maintenance Manuals

Contractor shall supply Start Up, operation, and maintenance manuals for review
by the Owner in accordance with Attachment 22 of the Agreement. These Start Up
manuals will include the sequence of activities that must be carried out in
order to Start Up of the Phase 4 Liquefaction Facility. The manuals shall
incorporate the DOT Part 193 Operator Qualification and OSHA 1910 requirements
that define the process safety management system.

 

1-35



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

7.4 Performance Tests

Contractor shall perform Performance Tests in accordance with Section 11.2 of
the Agreement and Attachment 19.

 

7.5 Operating Tests

Contractor shall conduct testing in accordance with Attachment 19 and the
following operating tests to confirm the design meets the requirements of the
Scope of Work. The procedures and acceptance criteria will be finalized by
Contractor and reviewed by Owner prior to conducting the operating tests. The
operating tests will be conducted before or after the Performance Tests as
agreed by the Parties. Owner will be responsible for conducting regulatory
compliance testing for all emissions and/or noise. Contractor will coordinate
with Owner for any opportunity to conduct such tests concurrently.

7.5.1 ESD Tests

Emergency shutdown (“ESD”) systems will be tested during pre-commissioning,
commissioning or operation with LNG/Natural Gas in the system as follows. If
unplanned inadvertent ESD trips occur during initial operations, then the below
corresponding ESD test will be deemed completed:

 

  a. Tanks will be loaded to test the high level shutdown function; the test
shall be conducted to determine and verify liquefaction shutdown;

 

  b. ESD shutdown will be initiated to ensure that each LNG Plant is shutdown
safely and in proper sequence during operation; and

 

  c. Power failure simulation shutdown will be initiated to ensure that a safe,
smooth shutdown sequence is achieved during LNG Plant operation.

7.5.2 Commissioning Tests

Contractor shall perform Commissioning Tests in accordance with Attachment 19
and Attachment 21.

 

1-36



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

7.6 Owner Operator Training

Contractor will provide and record training to Owner in accordance with
Section 3.5 of the Agreement and Attachment 22. Contractor training programs do
not include operator competence assessment and/or external certification.

 

7.7 Vendor Training

Contractor shall coordinate vendor training in accordance with Section 3.5 of
the Agreement and Attachment 22.

 

7.8 Operations Activities Prior to Substantial Completion

Contractor will operate the Phase 4 Liquefaction Facility in accordance with
Section 11.8 of the Agreement. Contractor shall be responsible for development
of the Plant System Manuals (PSMs) in accordance with Attachment 22.

 

1-37



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

8. PROJECT CONTROLS

 

8.1 General

Contractor shall plan and program the Work and its resource requirements in
accordance with the requirements of the Project Schedule.

 

8.2 Project Controls Plan

Contractor shall produce a detailed Project controls plan (“Project Controls
Plan”) for review by Owner 60 days after NTP. Owner will provide comments within
ten (10) Business Days. The Project Controls Plan shall detail the execution
methodology to be used by Contractor to maintain the scheduling, control,
progress, Change Order control, and reporting of all activities required.

 

8.3 Program Reporting - Planning Network

The Work shall be planned, managed, monitored and controlled by use of an
integrated critical path network planning system, derived from a work breakdown
structure (“WBS”).

 

8.4 CPM Schedule

Contractor shall produce a Critical Path Method (CPM) Schedule in accordance
with Section 5.4 of the Agreement that will be the reference schedule for the
duration of the Project unless revised by Change Order approved by the Owner.
The CPM Schedule shall be the Project baseline plan comprising a control network
detailing all activities to be completed in a logical sequence and being in
sufficient detail to identify key activities and restraints, interdependencies,
interrelationships and resources required to control the respective Project.
Contractor has the flexibility to adjust work schedules as required to improve
the safety and/or the performance for execution.

The CPM Schedule shall:

 

  a. Be consistent with the Project Schedule, including LNTP, NTP, the
Guaranteed Substantial Completion Date for Project 5;

 

1-38



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  b. Represent Contractor’s best judgment as to how it shall complete the Work
in compliance with the Project Schedule;

 

  c. Be a detailed and logical graphic representation of all significant aspects
of the Work showing Contractor’s plans for performance of the Work;

 

  d. Comply with GECP;

 

  e. Indicate a level of detail sufficient for Contractor to plan, organize,
direct, coordinate, perform and execute the Work, and for Owner to monitor the
progress of the Work;

 

  f. Include separate activities for each significant portion of the Work
including activities for mobilization, engineering, procurement, construction,
commissioning, start up, testing, handover, closeout and demobilization, and
transfer of care, custody, and control of the respective Project;

 

  g. Show the duration, start dates, and finish dates for each activity;

 

  h. Show activity number, activity description, and responsible Person (i.e.,
Contractor, Subcontractor, or Sub-subcontractor) for each activity;

 

  i. Reflect logical relationships between activities with a reasonable duration
for each activity, and show an uninterrupted critical path from the NTP through,
first LNG cargo, Substantial Completion and Final Completion; and

 

  j. Indicate all Milestones to be used for progress payments. The initial CPM
Schedule shall reflect the dates on the original Milestones progress payment
schedule. Thereafter, at least once each quarter Milestones shall be
re-scheduled in the CPM Schedule, if necessary, to reflect the current Schedule
progress and updated projected Milestone dates. New Change Order Milestones, if
any, shall be incorporated into the CPM Schedule at the quarterly CPM Schedule
update.

 

1-39



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

8.5 Progress Measurement

The Contractor shall, until Substantial Completion of Project 5, develop and
maintain systems for the measurement of progress against the CPM Schedule. The
Contractor shall measure progress based on actual Work completed. A report
showing progress made to-date and actual versus planned progress shall be
included in the monthly report detailed in Section 8.7.

 

8.6 Meetings; Weekly Progress Meetings; Minutes

Periodic meetings shall be held as required for the purpose of keeping Owner
fully informed of all aspects of the Work, and for reviewing execution plans,
technical or financial concerns (including informal advanced notice of possible
change order claims as soon as possible), progress status and scheduling of the
Work, remedial actions, quality concerns, safety concerns, regulatory
compliance, interfaces, and Owner and Contractor plans for resolving issues.

Commencing with LNTP (if issued) or NTP, weekly progress meetings will be held
between Owner’s Representative or his designee, and any other Persons designated
by Owner, and Contractor’s Key Personnel at the appropriate Phase 4 Site
location, or as agreed by the Parties, Owner or Contractor home office. Owner
and Contractor shall agree on dates, standardized reports and agenda for such
meetings well in advance as the Work demands.

Minutes of all progress-related meetings (including weekly and monthly progress
meetings) shall be prepared by Contractor (unless otherwise agreed by Owner) and
sent to Owner in electronic format within five (5) Business Days following the
meeting. The contents of the minutes shall be subject to review at the next
weekly progress meeting. The format for the preparation of the minutes shall be
mutually agreed at the first meeting. The minutes as a minimum should include
decisions made, action item responsibilities and action dates and the results of
assigned actions outlined in the previous minutes and shall be distributed to
all attendees, Owner Representative, and in accordance with the document
distribution matrix, to be developed during the Project execution.

 

1-40



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

8.7 Monthly Progress Reports

Commencing with LNTP (if issued) or NTP, Contractor shall provide a written
Monthly Progress Report to Owner no later than ten (10) Days after the end of
each Month, and the Monthly Progress Report shall cover activities up through
the preceding the Month in which the Monthly Progress Report is issued. The
Monthly Progress Report shall be provided in MS Word format. Contractor shall
provide Owner with the number of copies of such reports and shall arrange for
the distribution thereof as Owner may reasonably request.

Commencing with LNTP (if issued) or NTP a progress meeting shall be held each
Month by Contractor at the Site or at an alternate site mutually agreeable to
Owner and Contractor and at a mutually agreeable time, for the purpose of
reviewing with Owner the Monthly Progress Report issued during such Month.

Contractor shall provide Monthly Progress Reports in a form reasonably
acceptable to Owner which will indicate, at a minimum:

 

  a. Narrative summary of progress;

 

  b. A description, as compared with the Project Schedule and CPM Schedule, of
engineering, procurement, construction, commissioning, and testing status
including actual percentage complete versus planned percentage complete,
document status, significant activities accomplished during the reporting Month,
significant activities planned for the current Month and current estimated dates
on which RFSU, First LNG Cargo and Substantial Completion shall be achieved.
Specifically, this shall include a detailed description of any item that could
result in an increase to the Contract Price and/or any potential increases to
approved Provisional Sums;

 

  c. Summary of Milestones planned and actually completed during the covered
Month;

 

  d. Change Orders pending and approved;

 

1-41



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  e. Description of any problems (including any occurrence of which Contractor
is aware that could reasonably be expected to increase the cost of the Project
or delay Substantial Completion beyond the Target Substantial Completion Date)
and summary of plans for resolution;

 

  f. A description of the status of the Contractor’s Permits, including the
dates of Contractor’s applications submitted or to be submitted and the
anticipated dates of actions by Governmental Instrumentalities with respect to
such Permits;

 

  g. A description of reportable environmental, health and safety incidents as
well as any unplanned related impacts, events, accidents, reported near misses
or issues that occurred during the reporting period;

 

  h. A description of all safety and security issues;

 

  i. A description of quality assurance activities;

 

  j. Progress photos showing representative portions of the Site and the Work,
including completed Milestones, with a description of the photograph and the
date taken; and

 

  k. All applicable information reasonably required by FERC and other
Governmental Instrumentalities as identified in Section 9.0.

 

8.8 Quarterly Executive Progress Reports

Commencing at LNTP (if issued) or NTP, within fifteen (15) Days after the end of
each quarter, Contractor shall provide Owner an executive progress report
(“Executive Progress Report”) suitable for presentation to Owner’s executive
management and shareholders in a form reasonably acceptable to Owner. These
reports will be presented to Owner and discussed at a progress meeting to be
held between Contractor Key Personnel and Owner Representative or his designee
and any other Persons designated by Owner, every three (3) Months. The Executive
Progress Reports will include:

 

  a. Narrative summary of progress;

 

1-42



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  b. Update of the status of the Project, including a high level summary
schedule depicting current progress and projected first cargo and Substantial
Completion of each Project;

 

  c. Progress photographs and other illustrations; and

 

  d. Description of any problems and summary of plans for resolution.

 

8.9 Contractor Deliverables

(See Attachment 2, Contractor Deliverables)

 

1-43



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

9. CONTRACTOR INTERFACES

 

9.1 General

Contractor will design and construct Totally Enclosed Ground Flares (TEGFs) that
can achieve no visible emissions and destruction efficiencies that meet or
exceed 99% for C1-C3 organic compounds and 98% destruction efficiency for C4+
organic compounds for all design cases. The TEGFs shall be provided with
sufficient demonstration data, guarantee and warranty from the vendor to meet
the stated performance criteria. The TEGF system shall be designed and
constructed with the capability to continuously measure, monitor and collect
data in a manner consistent with the EPA’s Alternative Means of Emission
Limitation (AMEL) process for ground flares. Such information shall be capable
of demonstrating that the listed destruction efficiencies are achieved. Owner
undertakes to apply for obtaining the AMEL approval, or other regulatory
approvals for the TEGFs if required. Contractor shall provide for footprint
reservation and flare branch tie-in points.

 

9.2 FERC and PHMSA Activities – Division of Responsibility

Owner is required to provide regular reports and other information to the FERC
during design, construction, and operation of the Phase 4 Liquefaction Facility
as outlined in FERC Authorization, and in the Code of Federal Regulations (CFR),
Title 49 – Transportation; Part 191 – Transportation of Natural and Other Gas by
Pipeline; Annual Reports, Incident Reports, and Safety Related Condition
Reports, and Part 193 – Liquefied Natural Gas Facilities: Federal Safety
Standards. The Phase 4 Liquefaction Facility will also be subject to regular
inspections by FERC and Pipeline and Hazardous Materials Safety Administration
(PHMSA) staff, and continuous monitoring by inspectors providing reports to FERC
and PHMSA. Contractor shall assist Owner for interfaces with FERC and PHMSA,
including as specifically noted in the Division of Responsibility Matrix below:

 

1-44



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

FERC/PHMSA Activity

   Owner    Contractor   

Remarks

FERC/PHMSA Permit overall responsibility    P    Note 1   

Refer to Owner Permits, Attachment 17.

Note 1 - Contractor is responsible for construction related Permits,) refer to
Attachment 18).

FERC/PHMSA coordination during Project execution    P    S    Department of
Transportation (“DOT”) drug testing program during construction.    S    P   

FERC/PHMSA compliance and inspection during Project execution

 

(a)       Owner’s Monthly Report

(b)       Support FERC and DOT inspection visits

 

(c)       Environmental inspector’s weekly reports concerning construction
activities;

 

(d)       Provide required Project data

 

(e)       Update FERC permit data and response to FERC/PHMSA requests

 

(f)        FERC/PHMSA technical reviews and occasional meetings

 

(g)       FERC/PHMSA witness of tests such as tank foundation, hydrotest, Start
Up and commissioning etc.

 

(h)       Address FERC/PHMSA compliance issues

   P    S    Obtain FERC Authorization    P    S    The FERC Authorization is
required to site, construct and operate the Liquefaction Facility FERC’s
authorization to commence operation    P    S   

 

1-45



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

FERC/PHMSA Activity

   Owner    Contractor   

Remarks

Start-up and commissioning coordination with FERC    P    S    Owner responsible
for Feed Gas supply, shipping and logistics, and Pipeline. FERC requirement for
Project Books and Records to be maintained three years after Final Completion   
P    Note 2    Note 2 - Contractor to turn over Project records at the earlier
of expiration of the Defect Correction Period or termination of the Agreement.

Legend:

P = Primary responsibility

S = Contractor support

 

9.3 FERC Required Reports

Owner is required to provide regular reports and other information to the FERC
during design, construction, and operation of the Phase 4 Liquefaction Facility.
The Phase 4 Liquefaction Facility will also be subject to regular inspections by
FERC staff, and continuous monitoring by inspectors providing reports to FERC.
Unless noted otherwise, Contractor shall assist Owner with interfaces with FERC
as follows:

 

  a. Operation and maintenance procedures and manuals, as well as emergency
plans and safety procedure manuals, shall be prepared and filed by Owner with
the FERC prior to start of commissioning operations. Owner is responsible for
development of the Facility Operations Emergency Response Plan, including
changes recommended by the FERC, and resubmitting these documents as required.
Owner is responsible for coordination with the local authorities, including the
Carlyss fire department and Southwest Louisiana Mutual Aid organization in the
development of the FERC Plans;

 

  b. The FERC staff shall be notified of any proposed revisions to the security
plan and physical security of the Phase 4 Liquefaction Facility prior to
commissioning. Contractor shall assist Owner in the development of these plans,
and shall advise Owner if changes to the design or construction of the Phase 4
Liquefaction Facility may impact these plans;

 

1-46



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  c. Progress on the Project shall be reported in monthly reports submitted to
the FERC. Details should include a summary of activities, problems encountered
and remedial actions taken. The Monthly Progress Report described in Section 8.7
shall be formatted so that the required information can be easily extracted by
Owner and sent to the FERC;

 

  d. Problems of significant magnitude shall be reported to the FERC on a timely
basis. Additional Phase 4 Site inspections and technical reviews will be held by
FERC staff prior to commencement of operation. Contractor shall cooperate with
Owner at all times in this regard and notify any such problems to Owner
immediately, and in all cases within twenty four (24) hours;

 

  e. The Phase 4 Liquefaction Facility shall be subject to regular FERC staff
technical reviews and Phase 4 Site inspections on at least a biennial basis or
more frequently as circumstances indicate. Prior to each FERC staff technical
review and Phase 4 Site inspection, the Owner will respond to a specific data
request including information relating to possible design and operating
conditions that may have been imposed by other agencies or organizations.
Contractor will provide Owner up-to-date detailed piping and instrumentation
diagrams reflecting modifications and provision of other pertinent information
not included in the semi-annual reports described below, including events that
have taken place since the previously submitted annual report as required.
Contractor shall assist Owner with these FERC reviews, requests, inspections,
and reports as required;

 

  f.

Semi-annual operational reports shall be filed with the FERC to identify changes
in design and operating conditions, abnormal operating experiences, activities
(including ship arrivals, quantity and composition of imported LNG, vaporization
quantities, boil-off/flash gas, etc.). Abnormalities should include, but not be
limited to: loading/shipping problems, potential hazardous conditions from
offsite vessels, Tank stratification or rollover, geysering, Tank pressure
excursions, cold spots on the Tanks, Tank vibrations and/or vibrations in
associated cryogenic piping, Tank settlement, significant Equipment or
instrumentation malfunctions or failures, non-scheduled maintenance or repair
(and reasons therefore), relative movement of Tank inner vessels,

 

1-47



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  vapor or liquid releases, fires involving Natural Gas and/or from other
sources, negative pressure (vacuum) within a Tank and higher than predicted
boil-off rates. Adverse weather conditions and the effect on the Project also
should be reported. Reports should be submitted within forty-five (45) Days
after each period ending June 30 and December 31. In addition, a section
entitled “Significant plant modifications proposed for the next 12 months
(dates)” also shall be included in the semi-annual operational reports. Such
information would provide the FERC staff with early notice of anticipated future
construction/maintenance projects at the Phase 4 Liquefaction Facility.
Contractor shall assist Owner with any semi-annual operational reports that may
be due during the period before Substantial Completion of each Project;

 

  g. Significant non-scheduled events, including safety-related incidents (i.e.,
LNG or Natural Gas releases, fires, explosions, mechanical failures, unusual
over pressurization, and major injuries) shall be reported to FERC staff within
forty-eight (48) hours. In the event an abnormality is of significant magnitude
to threaten public or employee safety, cause significant property damage, or
interrupt service, notification shall be made immediately, without unduly
interfering with any necessary or appropriate emergency repair, alarm, or other
emergency procedure. This notification practice shall be incorporated into the
Phase 4 Liquefaction Facility’s emergency plan. Contractor shall notify all such
incidents to Owner immediately, and in all cases within twenty four (24) hours,
and develop for Owner any such reports that may be required during the period
before Substantial Completion of each Project. Examples of reportable
LNG-related incidents include:

 

  i. Fire;

 

  ii. Explosion;

 

  iii. Property damage exceeding $10,000;

 

  iv. Death or injury requiring hospitalization;

 

  v. Free flow of LNG for five minutes or more that results in pooling;

 

1-48



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  vi. Unintended movement or abnormal loading by environmental causes, such as
an earthquake, landslide, or flood, that impairs the serviceability, structural
integrity, or reliability of the Phase 4 Liquefaction Facility;

 

  vii. Any crack or other material defect that impairs the structural integrity
or reliability of Equipment that contains, controls, or processes Natural Gas or
LNG;

 

  viii. Any malfunction or operating error that causes the pressure of a
pipeline or Equipment that contains or processes Natural Gas or LNG to rise
above its maximum allowable operating pressure (or working pressure for LNG
facilities) plus the build-up allowed for operation of pressure limiting or
control devices;

 

  ix. A leak in Equipment that contains or processes Natural Gas or LNG that
constitutes an emergency;

 

  x. Inner tank leakage, ineffective insulation, or frost heave that impairs the
structural integrity of any tank;

 

  xi. Any safety-related condition that could lead to an imminent hazard and
cause (either directly or indirectly by remedial action of the operator), for
purposes other than abandonment, a twenty (20) percent reduction in operating
pressure or shutdown of operation of a pipeline or an Equipment that contains or
processes Natural Gas or LNG;

 

  xii. Safety-related incidents to LNG trucks or LNG vessels occurring at or in
route to and from the Phase 4 Liquefaction Facility; and

 

  xiii. The judgment of the LNG personnel and/or management even though it did
not meet the above criteria or the guidelines set forth in the Phase 4
Liquefaction Facility’s incident management plan.

In the event of an incident, the FERC has authority to take whatever steps are
necessary to provide operational reliability and to protect human life, health,
property or the environment, including authority to direct the Phase 4
Liquefaction Facility to cease operations. Following the initial

 

1-49



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

notification to Owner, FERC staff will determine the need for Owner to file a
separate follow-up report or follow-up in the upcoming semi-annual operational
report. All follow-up reports should include investigation results and
recommendations to minimize a reoccurrence of the incident. Contractor shall
develop for Owner any such reports that may be required if the incident happened
before Substantial Completion of Project 5.

Owner has overall responsibility for the FERC permit application, FERC Public
Participation Plan, government relations, public relations, community relations,
community enhancement programs, community investment, coordination with FERC,
and any FERC compliance issues.

Contractor will provide reasonable support to Owner in providing required
clarifications to FERC or PHMSA. Any FERC or PHMSA related support conducted by
Contractor (i) exceeding two thousand, five hundred (2,500) man hours or
(ii) additional Work required by FERC or PHMSA that is not contemplated in this
Scope of Work shall be subject to a Change Order to the extent such excess
support or additional work adversely impacts (i) Contractor cost of performance
of the Work or (ii) Contractor’s ability to perform the Work in accordance with
the Project Schedule or (iii) Contractor’s ability to perform any obligation
under the Agreement. However, a Change Order shall not be allowed in the case
where the extra work is needed following a request by FERC that is a result of
an error or mistake by Contractor.

Notwithstanding the foregoing, Contractor shall not contact or otherwise engage
in communications with FERC and other Governmental Instrumentalities regarding
the Project without Owner’s involvement.

 

9.4 Requirements of Department of Homeland Security

9.4.1 Facility Security Plan

Owner is subject to the requirements found in 33 CFR Part 105, and will develop
a facility security plan (“Facility Security Plan” or “FSP”), which will require
modification due to the addition of the Phase 4 Liquefaction Facility.
Contractor shall assist Owner in the revision of the existing FSP as required,
and will structure all training programs for Owner to comply with this FSP.
Applicable Contractor personnel shall also be trained to comply with this FSP
for the period up to Substantial Completion of Project 5.

 

1-50



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

9.4.2 Facility Security Assessment

Owner will develop a facility security assessment (“Facility Security
Assessment” or “FSA”) which address “response procedures for fire or other
emergency response conditions” (33 CFR 105.305(a)(2)). The US Coast Guard also
requires an emergency manual for LNG terminals in accordance with 33 CFR
127.307. The emergency manual will be prepared and submitted to the Captain of
the Port (COTP), along with the operations manual required by 33 CFR 127.305,
for approval before the Phase 4 Liquefaction Facility can be placed in service.
Contractor shall assist Owner in the development of this FSA and emergency
manual.

 

9.5 Import Gas Pipelines

Owner shall be responsible for construction and completion of the Import Gas
Pipelines and facilities up to the designated tie-in points on the outlet
weld-in-insulator, as specified in the FEED Documents. Contractor shall be
required to interface with pipeline contractor, under Owner’s control, to
coordinate interfaces.

 

9.6 Environmental Mitigation

Owner is responsible for wetlands mitigation required by Permits, Applicable Law
or Governmental Instrumentalities to be performed on the Phase 4 Site as defined
in the Scoping Documents and Attachment 25 Exhibit 25-1, dredge site BUDM
placement, and dredge pipeline right-of-way. Contractor will be responsible for
wetland mitigation at offsite park and rides, offsite laydown yards, and offsite
assembly areas as required by Contractor to perform the Work. Contractor, at its
own cost, shall cooperate to allow the mitigation that is the responsibility of
Owner to be accomplished expeditiously and with minimum interference.

 

9.7 Landowner Access

Landowners, utility companies, and pipeline companies listed in Attachment 26
shall be provided access in accordance with Section 3.24 of the Agreement.

 

1-51



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

TABLE 1-1-1

EQUIPMENT AND ASSOCIATED SCOPE FOR EACH PHASE

 

1-52



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

         

Phase 1

  

Phase 2

  

Phase 3

  

Phase 4

    

#

  

Scope Description

  

Project
1

  

Project
2

  

Project
3

  

Project
4

  

Project
5

  

Remarks

1    LNG Plant 1    Y                2    LNG Plant 2       Y             3   
LNG Plant 3          Y          4    LNG Plant 4             Y       5    LNG
Plant 5                Y    6    Ship Berth 1 (north)    Y                7   
Ship Berth 2 (middle)          Y          8    Ship Berth 3 (south)            
Y       9    LNG Tank 1 (middle)    Y                10    LNG Tank 2 (south)   
Y                11    LNG Tank 3 (north)             Y       12    BOG
Compressors (LNG Tank 1)    Y                13    BOG Compressors (LNG Tank 2)
   Y                14    BOG Compressors (LNG Tank 3)             Y       15   
Process Flare 1    Y                16    Process Flare 2          Y          17
   Flare KO Drums (LNG Plants 1 and 2)    Y                18    Flare KO Drums
(LNG Plants 3, 4 and 5)          Y          19    Totally Enclosed Ground Flare
(TEGF) 1    Y                20    Totally Enclosed Ground Flare (TEGF) 2      
   Y          21    Marine Flare    Y                22    Admin Building    Y
               23    Control Building    Y                Installation internal
to the buildings to be aligned with the phase which scope is required. 24   
Warehouse    Y                25    Maintenance Building    Y                26
   GE Equipment Maintenance Building          Y          27    Laboratory    Y
               Installation internal to the buildings to be aligned with the
phase which scope is required. 28    Main Gate Guard House    Y               
29    Chemicals Storage    Y                30    Lubricant Storage Shed    Y   
            31    Foam Trailer Shed    Y                32    Gas Cylinders
Storage Shed    Y                33    Marine Terminal Building    Y            
   Installation internal to the buildings to be aligned with the phase which
scope is required. 34    Field Operations Building    Y                35   
Covered Parking    Y                36    Sound Wall    Y               

 

1-53



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

         

Phase 1

  

Phase 2

  

Phase 3

  

Phase 4

    

#

  

Scope Description

  

Project
1

  

Project
2

  

Project
3

  

Project
4

  

Project
5

  

Remarks

37    Pioneer Dock North    Y                38    Pioneer Dock South    Y      
         39    Custody Transfer (PDS)    Y                Rough grade only 40   
Air compressor and Dryers    Y       Y    Y       41    Air Receivers    Y      
   Y       42    Wastewater    Y                43    Water Treatment    Y      
         44    Spent Scavenger Storage    Y                45    Fresh Scavenger
Storage    Y                46    Refrigerant Storage    Y                47   
Centralized Ammonia Storage Tanks    Y       Y          48    Ammonia Pumps    Y
      Y          49    Temporary Pig Receiver    Y                50    Inlet
Gas    Y                51    Refrigerant Loading    Y                52   
Liquid Nitrogen storage vessel    Y       Y          53    Liquid Nitrogen
vaporizers    Y                54    Nitrogen Receivers    Y       Y          55
   Nitrogen Generator    Y                56    Condensate Storage    Y         
      57    Condensate Thermal Oxidizer    Y                58    Main
Substation    Y                Phased installation of internal equipment,
switchgear, breakers, etc., to be determined. 59    Main Power Feed (U/G)    Y
               60    Loading Substation    Y                Phased installation
of internal equipment, switchgear, breakers, etc., to be determined. 61    Power
Feed to 5 LNG Plants    Y    Y    Y    Y    Y    62    Fire and Gas    Y    Y   
Y    Y    Y    63    Firewater Distribution    Y    Y    Y    Y    Y    64   
Instrument Air Distribution    Y    Y    Y    Y    Y    65    Nitrogen
Distribution    Y    Y    Y    Y    Y    66    Potable Water Distribution    Y
   Y    Y    Y    Y    67    Refrigerant Distribution    Y    Y    Y    Y    Y
   68    Ammonia Distribution    Y    Y    Y    Y    Y    69    Telecoms    Y   
Y    Y    Y    Y    70    ICSS    Y    Y    Y    Y    Y    71    Material
Offloading Facility (MOF)    Y                72    Jetty Berth 1 - Civil    Y
               73    Jetty Berth 2 - Civil          Y         

 

1-54



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

         

Phase 1

  

Phase 2

  

Phase 3

  

Phase 4

    

#

  

Scope Description

  

Project
1

  

Project
2

  

Project
3

  

Project
4

  

Project
5

  

Remarks

74    Jetty Berth 3 - Civil             Y       Concrete pad and trestle w/phase
2 75    Flood Protection Berm    Y                76    Perimeter Fence    Y   
            77    Interior Security Fence    Y    Y    Y    Y    Y   

Legend: Y: Included in the indicated Phase

 

1-55



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

TABLE 1-1-2

PERMANENT PLANT MECHANICAL EQUIPMENT FOR EACH PHASE

 

1-56



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Phase

  

Project

  

ISBL /
OSBL

  

Tag No.

  

Service Description

1    1    ISBL    ***    Regeneration Gas Compressor 1    1    ISBL    ***   
Regeneration Gas Compressor 1    1    ISBL    ***    MR Compressor 1    1   
ISBL    ***    Mineral Lube Oil Air Cooler 1    1    ISBL    ***    MR
Compressor 1    1    ISBL    ***    Mineral Lube Oil Air Cooler 1    1    ISBL
   ***    MR Compressor 1    1    ISBL    ***    Mineral Lube Oil Air Cooler 1
   1    ISBL    ***    MR Compressor 1    1    ISBL    ***    Mineral Lube Oil
Air Cooler 1    1    ISBL    ***    ISBL Essential Generator 1    1    ISBL   
***    Lean Solvent Cooler 1    1    ISBL    ***    Lean Solvent Cooler 1    1
   ISBL    ***    Lean Solvent Cooler 1    1    ISBL    ***    Regenerator
Overhead Condenser 1    1    ISBL    ***    Regenerator Overhead Condenser 1   
1    ISBL    ***    Lean / Rich Solvent Heat Exchanger 1    1    ISBL    ***   
Lean / Rich Solvent Heat Exchanger 1    1    ISBL    ***    Lean / Rich Solvent
Heat Exchanger 1    1    ISBL    ***    Regenerator Reboiler 1    1    ISBL   
***    Regenerator Reboiler 1    1    ISBL    ***    Absorber Overhead Gas
Cooler 1    1    ISBL    ***    Absorber Overhead Gas Cooler 1    1    ISBL   
***    Absorber Overhead Gas Cooler 1    1    ISBL    ***    Absorber Overhead
Gas Cooler 1    1    ISBL    ***    Absorber Overhead Gas Cooler 1    1    ISBL
   ***    Absorber Overhead Gas Cooler 1    1    ISBL    ***    Feed Gas Heater
1    1    ISBL    ***    Regeneration Gas Cooler 1    1    ISBL    ***   
Regeneration Gas Heater 1    1    ISBL    ***    Regeneration Gas Heater 1    1
   ISBL    ***    Regeneration Gas Cooler 1    1    ISBL    ***    Regeneration
Gas Heater 1    1    ISBL    ***    Regeneration Gas Heater 1    1    ISBL   
***    Condensate Stabilizer Bottoms Pre-Cooler 1    1    ISBL    ***   
Condensate Stabilizer Condenser 1    1    ISBL    ***    Condensate Stabilizer
Reboiler 1    1    ISBL    ***    Condensate Stabilizer Reboiler 1    1    ISBL
   ***    Condensate Stabilizer Bottoms Cooler 1    1    ISBL    ***    HP Fuel
Gas Super Heater 1    1    ISBL    ***    Hot Oil Trim Cooler 1    1    ISBL   
***    Hot Oil Trim Cooler    

 

1-57



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Phase

  

Project

  

ISBL /
OSBL

  

Tag No.

  

Service Description

1    1    ISBL    ***    Hot Oil Trim Cooler 1    1    ISBL    ***    Hot Oil
Trim Cooler 1    1    ISBL    ***    MR Compressor 1st Section Condenser 1    1
   ISBL    ***    MR Compressor 1st Section Condenser 1    1    ISBL    ***   
MR Compressor 1st Section Condenser 1    1    ISBL    ***    MR Compressor 1st
Section Condenser 1    1    ISBL    ***    MR Compressor 1st Section Condenser 1
   1    ISBL    ***    MR Compressor 1st Section Condenser 1    1    ISBL    ***
   MR Compressor 2nd Section Condenser 1    1    ISBL    ***    MR Compressor
2nd Section Condenser 1    1    ISBL    ***    MR Compressor 2nd Section
Condenser 1    1    ISBL    ***    MR Compressor 2nd Section Condenser 1    1   
ISBL    ***    MR Compressor 2nd Section Condenser 1    1    ISBL    ***    MR
Compressor 2nd Section Condenser 1    1    ISBL    ***    MR Compressor
Anti-Surge Cooler 1    1    ISBL    ***    MR Compressor Anti-Surge Cooler 1   
1    ISBL    ***    Liquefaction Exchanger 1    1    ISBL    ***    MR
Compressor 1st Section Condenser 1    1    ISBL    ***    MR Compressor 1st
Section Condenser 1    1    ISBL    ***    MR Compressor 1st Section Condenser 1
   1    ISBL    ***    MR Compressor 1st Section Condenser 1    1    ISBL    ***
   MR Compressor 1st Section Condenser 1    1    ISBL    ***    MR Compressor
1st Section Condenser 1    1    ISBL    ***    MR Compressor 2nd Section
Condenser 1    1    ISBL    ***    MR Compressor 2nd Section Condenser 1    1   
ISBL    ***    MR Compressor 2nd Section Condenser 1    1    ISBL    ***    MR
Compressor 2nd Section Condenser    

 

1-58



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Phase

  

Project

  

ISBL /
OSBL

  

Tag No.

  

Service Description

1    1    ISBL    ***    MR Compressor 2nd Section Condenser 1    1    ISBL   
***    MR Compressor 2nd Section Condenser 1    1    ISBL    ***    MR
Compressor Anti-Surge Cooler 1    1    ISBL    ***    MR Compressor Anti-Surge
Cooler 1    1    ISBL    ***    Liquefaction Exchanger 1    1    ISBL    ***   
MR Compressor 1st Section Condenser 1    1    ISBL    ***    MR Compressor 1st
Section Condenser 1    1    ISBL    ***    MR Compressor 1st Section Condenser 1
   1    ISBL    ***    MR Compressor 1st Section Condenser 1    1    ISBL    ***
   MR Compressor 1st Section Condenser 1    1    ISBL    ***    MR Compressor
1st Section Condenser 1    1    ISBL    ***    MR Compressor 2nd Section
Condenser 1    1    ISBL    ***    MR Compressor 2nd Section Condenser 1    1   
ISBL    ***    MR Compressor 2nd Section Condenser 1    1    ISBL    ***    MR
Compressor 2nd Section Condenser 1    1    ISBL    ***    MR Compressor 2nd
Section Condenser 1    1    ISBL    ***    MR Compressor 2nd Section Condenser 1
   1    ISBL    ***    MR Compressor Anti-Surge Cooler 1    1    ISBL    ***   
MR Compressor Anti-Surge Cooler 1    1    ISBL    ***    Liquefaction Exchanger
1    1    ISBL    ***    MR Compressor 1st Section Condenser 1    1    ISBL   
***    MR Compressor 1st Section Condenser 1    1    ISBL    ***    MR
Compressor 1st Section Condenser 1    1    ISBL    ***    MR Compressor 1st
Section Condenser 1    1    ISBL    ***    MR Compressor 1st Section Condenser 1
   1    ISBL    ***    MR Compressor 1st Section Condenser 1    1    ISBL    ***
   MR Compressor 2nd Section Condenser 1    1    ISBL    ***    MR Compressor
2nd Section Condenser 1    1    ISBL    ***    MR Compressor 2nd Section
Condenser 1    1    ISBL    ***    MR Compressor 2nd Section Condenser 1    1   
ISBL    ***    MR Compressor 2nd Section Condenser 1    1    ISBL    ***    MR
Compressor 2nd Section Condenser 1    1    ISBL    ***    MR Compressor
Anti-Surge Cooler 1    1    ISBL    ***    MR Compressor Anti-Surge Cooler 1   
1    ISBL    ***    Liquefaction Exchanger 1    1    ISBL    ***    Heavies
Removal Exchanger 1    1    ISBL    ***    Heavies Removal Exchanger 1    1   
ISBL    ***    Heavies Removal Exchanger 1    1    ISBL    ***    Heavies
Removal Exchanger 1    1    ISBL    ***    Lean Solvent Filter 1    1    ISBL   
***    Feed Gas Filter Coalescer 1    1    ISBL    ***    Rich Solvent Filter 1
   1    ISBL    ***    Lean Solvent After Filter 1    1    ISBL    ***    Carbon
Treater 1    1    ISBL    ***    Amine Sump Filter 1    1    ISBL    ***   
Dryer Inlet Filter Coalescer 1    1    ISBL    ***    Mercury Removal After
Filter 1    1    ISBL    ***    Mercury Removal After Filter 1    1    ISBL   
***    Molecular Sieve After Filter 1    1    ISBL    ***    Compressor Turbine
Fuel Gas Filter 1    1    ISBL    ***    Hot Oil Filter 1    1    ISBL    ***   
Hot Oil Sump Filter 1    1    ISBL    ***    Acid Gas Thermal Oxidizer 1    1   
ISBL    ***    Acid Gas Thermal Oxidizer Fan 1    1    ISBL    ***    Acid Gas
Thermal Oxidizer Fan 1    1    ISBL    ***    Acid Gas Thermal Oxidizer Fuel Gas
Skid 1    1    ISBL    ***    Startup Hot Oil Heater    

 

1-59



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Phase

  

Project

  

ISBL /
OSBL

  

Tag No.

  

Service Description

1    1    ISBL    ***    Startup Hot Oil Heater Fuel Gas Skid 1    1    ISBL   
***    Lean Solvent Booster Pump 1    1    ISBL    ***    Lean Solvent Booster
Pump 1    1    ISBL    ***    Lean Solvent Charge Pump 1    1    ISBL    ***   
Lean Solvent Charge Pump 1    1    ISBL    ***    Lean Solvent Charge Pump 1   
1    ISBL    ***    Regenerator Reflux Pump 1    1    ISBL    ***    Regenerator
Reflux Pump 1    1    ISBL    ***    Wash Water Pump 1    1    ISBL    ***   
Wash Water Pump 1    1    ISBL    ***    Amine Unloading Pump 1    1    ISBL   
***    Amine Sump Pump 1    1    ISBL    ***    Wash Water Recirculation Pump 1
   1    ISBL    ***    Wash Water Recirculation Pump 1    1    ISBL    ***   
Condensate Stabilizer Reflux Pump 1    1    ISBL    ***    Condensate Stabilizer
Reflux Pump 1    1    ISBL    ***    Condensate Stabilizer Distillate Pump 1   
1    ISBL    ***    Condensate Stabilizer Distillate Pump 1    1    ISBL    ***
   Hot Oil Pump 1    1    ISBL    ***    Hot Oil Pump 1    1    ISBL    ***   
Hot Oil Sump Pump 1    1    ISBL    ***    Scavenger Metering Skid 1    1   
ISBL    ***    H2S Treatment Skid 1    1    ISBL    ***    H2S Treatment Skid 1
   1    ISBL    ***    H2S Treatment Skid 1    1    ISBL    ***    H2S Treatment
Skid 1    1    ISBL    ***    Anti-Foam Chemical Injection Skid 1    1    ISBL
   ***    Feed Gas Metering Package 1    1    ISBL    ***    Aqueous Ammonia
Vaporizer Skid 1    1    ISBL    ***    Aqueous Ammonia Vaporizer Skid 1    1   
ISBL    ***    Aqueous Ammonia Vaporizer Skid 1    1    ISBL    ***    Aqueous
Ammonia Vaporizer Skid 1    1    ISBL    ***    Liquefaction Cold Box 1    1   
ISBL    ***    Liquefaction Cold Box 1    1    ISBL    ***    Liquefaction Cold
Box 1    1    ISBL    ***    Liquefaction Cold Box 1    1    ISBL    ***   
Heavy Hydrocarbon Cold Box 1    1    ISBL    ***    Feed Gas Compressor    

 

1-60



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Phase

  

Project

  

ISBL /
OSBL

  

Tag No.

  

Service Description

1    1    ISBL    ***    Feed Gas Expander 1    1    ISBL    ***    Heavies
Removal Reflux Pump Skid 1    1    ISBL    ***    Heavy Hydrocarbon Cold Box 1
   1    ISBL    ***    Feed Gas Compressor 1    1    ISBL    ***    Feed Gas
Expander 1    1    ISBL    ***    Heavies Removal Reflux Pump Skid 1    1   
ISBL    ***    Heavy Hydrocarbon Cold Box 1    1    ISBL    ***    Feed Gas
Compressor 1    1    ISBL    ***    Feed Gas Expander 1    1    ISBL    ***   
Heavies Removal Reflux Pump Skid 1    1    ISBL    ***    Heavy Hydrocarbon Cold
Box 1    1    ISBL    ***    Feed Gas Compressor 1    1    ISBL    ***    Feed
Gas Expander 1    1    ISBL    ***    Heavies Removal Reflux Pump Skid 1    1   
ISBL    ***    Amine Surge Tank 1    1    ISBL    ***    MR Compressor Gas
Turbine 1    1    ISBL    ***    Fuel Gas Filter Skid 1    1    ISBL    ***   
CO2 Fire Fighting Skid 1    1    ISBL    ***    On / Off-Line Washing Water
Trolley 1    1    ISBL    ***    Synthetic Lube Oil Air Cooler 1    1    ISBL   
***    Hydraulic Starting Console 1    1    ISBL    ***    Synthetic Lube Oil
Mist Eliminator Console 1    1    ISBL    ***    MR Compressor Gas Turbine 1   
1    ISBL    ***    Fuel Gas Filter Skid 1    1    ISBL    ***    CO2 Fire
Fighting Skid 1    1    ISBL    ***    Synthetic Lube Oil Air Cooler 1    1   
ISBL    ***    Hydraulic Starting Console 1    1    ISBL    ***    Synthetic
Lube Oil Mist Eliminator Console 1    1    ISBL    ***    MR Compressor Gas
Turbine 1    1    ISBL    ***    Fuel Gas Filter Skid 1    1    ISBL    ***   
CO2 Fire Fighting Skid 1    1    ISBL    ***    Synthetic Lube Oil Air Cooler 1
   1    ISBL    ***    Hydraulic Starting Console 1    1    ISBL    ***   
Synthetic Lube Oil Mist Eliminator Console 1    1    ISBL    ***    MR
Compressor Gas Turbine 1    1    ISBL    ***    Fuel Gas Filter Skid 1    1   
ISBL    ***    CO2 Fire Fighting Skid 1    1    ISBL    ***    Synthetic Lube
Oil Air Cooler 1    1    ISBL    ***    Hydraulic Starting Console 1    1   
ISBL    ***    Synthetic Lube Oil Mist Eliminator Console 1    1    ISBL    ***
   Absorber 1    1    ISBL    ***    Solvent Regenerator 1    1    ISBL    ***
   Solvent Flash Drum 1    1    ISBL    ***    Solvent Regenerator Reflux Drum 1
   1    ISBL    ***    Amine Sump Drum 1    1    ISBL    ***    Acid Gas Thermal
Oxidizer KO Drum    

 

1-61



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Phase

  

Project

  

ISBL /
OSBL

  

Tag No.

  

Service Description

1    1    ISBL    ***    Acid Gas Thermal Oxidizer Fuel Gas KO Drum 1    1   
ISBL    ***    Dryer Inlet Separator 1    1    ISBL    ***    Mercury Removal
Bed 1    1    ISBL    ***    Mercury Removal Bed 1    1    ISBL    ***   
Molecular Sieve Dehydrator 1    1    ISBL    ***    Molecular Sieve Dehydrator 1
   1    ISBL    ***    Molecular Sieve Dehydrator 1    1    ISBL    ***   
Regeneration Gas K.O. Drum 1    1    ISBL    ***    Molecular Sieve Dehydrator 1
   1    ISBL    ***    Molecular Sieve Dehydrator 1    1    ISBL    ***   
Molecular Sieve Dehydrator 1    1    ISBL    ***    Regeneration Gas K.O. Drum 1
   1    ISBL    ***    Condensate Stabilizer 1    1    ISBL    ***    Condensate
Stabilizer Reflux Drum 1    1    ISBL    ***    HP Fuel Gas KO Drum 1    1   
ISBL    ***    LP Fuel Gas KO Drum 1    1    ISBL    ***    Hot Oil Surge Drum 1
   1    ISBL    ***    Hot Oil Sump Drum 1    1    ISBL    ***    MR Compressor
1st Section Suction Drum 1    1    ISBL    ***    MR Compressor 2nd Section
Suction Drum 1    1    ISBL    ***    MR Accumulator 1    1    ISBL    ***    MR
Compressor 1st Section Suction Drum 1    1    ISBL    ***    MR Compressor 2nd
Section Suction Drum 1    1    ISBL    ***    MR Accumulator 1    1    ISBL   
***    MR Compressor 1st Section Suction Drum 1    1    ISBL    ***    MR
Compressor 2nd Section Suction Drum 1    1    ISBL    ***    MR Accumulator 1   
1    ISBL    ***    MR Compressor 1st Section Suction Drum 1    1    ISBL    ***
   MR Compressor 2nd Section Suction Drum 1    1    ISBL    ***    MR
Accumulator 1    1    ISBL    ***    Heavies Removal Scrub Column 1    1    ISBL
   ***    Heavies Removal Reflux Drum 1    1    ISBL    ***    Heavies Removal
Scrub Column 1    1    ISBL    ***    Heavies Removal Reflux Drum 1    1    ISBL
   ***    Heavies Removal Scrub Column 1    1    ISBL    ***    Heavies Removal
Reflux Drum 1    1    ISBL    ***    Heavies Removal Scrub Column 1    1    ISBL
   ***    Heavies Removal Reflux Drum 1    1    ISBL    ***    Waste Heat
Recovery Unit 1    1    ISBL    ***    Waste Heat Recovery Unit 1    1    ISBL
   ***    Waste Heat Recovery Unit 1    1    ISBL    ***    Waste Heat Recovery
Unit    

 

1-62



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Phase

  

Project

  

ISBL /
OSBL

  

Tag No.

  

Service Description

1    1    OSBL    ***    BOG Compressor 1st Stage 1    1    OSBL    ***    BOG
Compressor Lube Oil Cooler 1    1    OSBL    ***    BOG Compressor 1st Stage 1
   1    OSBL    ***    BOG Compressor Lube Oil Cooler 1    1    OSBL    ***   
BOG Compressor 1st Stage 1    1    OSBL    ***    BOG Compressor Lube Oil Cooler
1    1    OSBL    ***    BOG Compressor 1st Stage 1    1    OSBL    ***    BOG
Compressor Lube Oil Cooler 1    1    OSBL    ***    BOG Compressor 2nd Stage 1
   1    OSBL    ***    BOG Compressor 2nd Stage 1    1    OSBL    ***    BOG
Compressor 2nd Stage 1    1    OSBL    ***    BOG Compressor 2nd Stage 1    1   
OSBL    ***    Main Substation Essential Generator 1    1    OSBL    ***   
Loading Substation Essential Generator 1    1    OSBL    ***    Control Room
Essential Generator 1    1    OSBL    ***    Start-Up Fuel Gas Electric Heater 1
   1    OSBL    ***    Dry Gas Flare Vaporizer 1    1    OSBL    ***    Dry Gas
Flare Vaporizer 1    1    OSBL    ***    Dry Gas Flare Vaporizer 1    1    OSBL
   ***    Dry Gas Flare Vaporizer 1    1    OSBL    ***    Dry Gas Flare
Vaporizer 1    1    OSBL    ***    Dry Gas Flare Vaporizer 1    1    OSBL    ***
   Dry Gas Flare Vaporizer 1    1    OSBL    ***    Dry Gas Flare Vaporizer 1   
1    OSBL    ***    Pressure Building Coil 1    1    OSBL    ***    Pressure
Building Coil 1    1    OSBL    ***    Pressure Building Coil 1    1    OSBL   
***    Pressure Building Coil 1    1    OSBL    ***    Refrigerant Dehydrator
Heater 1    1    OSBL    ***    BOG Compressor Discharge Cooler 1    1    OSBL
   ***    BOG Compressor Discharge Cooler 1    1    OSBL    ***    BOG
Compressor Discharge Cooler 1    1    OSBL    ***    BOG Compressor Discharge
Cooler 1    1    OSBL    ***    Ethylene Dehydrator Filter 1    1    OSBL    ***
   Ethylene Mercury Removal After Filter 1    1    OSBL    ***    Propane
Dehydrator Filter 1    1    OSBL    ***    Propane Mercury Removal After Filter
1    1    OSBL    ***    Butane Dehydrator Filter 1    1    OSBL    ***   
Butane Mercury Removal After Filter 1    1    OSBL    ***    i-Pentane
Dehydrator Filter 1    1    OSBL    ***    i-Pentane Mercury Removal After
Filter 1    1    OSBL    ***    Marine Flare    

 

1-63



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Phase

  

Project

  

ISBL /
OSBL

  

Tag No.

  

Service Description

1    1    OSBL    ***    Marine Flare Tip Cooling Blower 1    1    OSBL    ***
   Marine Flare Tip Cooling Blower 1    1    OSBL    ***    Marine Flare Air
Assist Blower 1    1    OSBL    ***    Marine Flare Flame Front Generator 1    1
   OSBL    ***    Wet Gas Flare 1    1    OSBL    ***    Elevated Flare Flame
Front Generator 1    1    OSBL    ***    Dry Gas Flare 1    1    OSBL    ***   
Totally Enclosed Ground Wet Flare 1    1    OSBL    ***    Totally Enclosed
Ground Flare Flame Front Generator 1    1    OSBL    ***    Totally Enclosed
Ground Dry Flare 1    1    OSBL    ***    LNG Loading Arm 1    1    OSBL    ***
   LNG Loading / Vapor Return Arm 1    1    OSBL    ***    LNG Loading Arm 1   
1    OSBL    ***    LNG Vapor Return Arm 1    1    OSBL    ***    Scavenger
Transfer Pump 1    1    OSBL    ***    Scavenger Transfer Pump 1    1    OSBL   
***    Propane Make up Pump 1    1    OSBL    ***    N-Butane Make up Pump 1   
1    OSBL    ***    I-Pentane Make up Pump 1    1    OSBL    ***    Condensate
Loading Pump 1    1    OSBL    ***    Condensate Loading Pump 1    1    OSBL   
***    LNG Loading Pump 1    1    OSBL    ***    LNG Loading Pump 1    1    OSBL
   ***    LNG Loading Pump 1    1    OSBL    ***    LNG Loading Pump 1    1   
OSBL    ***    LNG Loading Pump 1    1    OSBL    ***    LNG Loading Pump 1    1
   OSBL    ***    LNG Loading Pump 1    1    OSBL    ***    LNG Loading Pump 1
   1    OSBL    ***    Storm Water Retention Pond 1 High Flow Pump 1    1   
OSBL    ***    Storm Water Retention Pond 1 Low Flow Pump 1    1    OSBL    ***
   Storm Water Retention Pond 2 High Flow Pump 1    1    OSBL    ***    Storm
Water Retention Pond 2 High Flow Pump 1    1    OSBL    ***    Storm Water
Retention Pond 2 Low Flow Pump 1    1    OSBL    ***    LNG Spill Containment
Basin Pump 2 1    1    OSBL    ***    LNG Spill Containment Basin Sump Pump 1   
1    OSBL    ***    LNG Spill Containment Basin Pump 1 1    1    OSBL    ***   
Storm Water Retention Pond 2 Medium Flow Pump 1    1    OSBL    ***    Storm
Water Retention Pond 1 Medium Flow Pump 1    1    OSBL    ***    Storm Water
Retention Pond 1 Medium Flow Pump 1    1    OSBL    ***    Refrigerant Storage
Spill Containment Sump Pump 1    1    OSBL    ***    Aqueous Ammonia Pump    

 

1-64



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Phase

  

Project

  

ISBL /
OSBL

  

Tag No.

  

Service Description

1    1    OSBL    ***    Aqueous Ammonia Pump 1    1    OSBL    ***    Utility
Water Pump 1    1    OSBL    ***    Utility Water Pump 1    1    OSBL    ***   
Demin Water Pump 1    1    OSBL    ***    Demin Water Pump 1    1    OSBL    ***
   Condensate Vapor Blower 1    1    OSBL    ***    Condensate Vapor Flare Air
Blower 1    1    OSBL    ***    Condensate Vapor Thermal Oxidizer 1    1    OSBL
   ***    Condensate Vapor Flare K.O. Drum 1    1    OSBL    ***    Condensate
Truck Loading Metering Package 1    1    OSBL    ***    Hydraulic Power Unit -
Loading Arm 1    1    OSBL    ***    Hydraulic Power Unit - Gangway 1    1   
OSBL    ***    Control Room Building Sanitary Lift Station 1    1    OSBL    ***
   Maintenance Building Sanitary Lift Station 1    1    OSBL    ***    Marine
Terminal Building Sanitary Lift Station 1    1    OSBL    ***    Sanitary Waste
Treatment Plant 1    1    OSBL    ***    Guard Building Sanitary Lift Station 1
   1    OSBL    ***    Field Operations Building Sanitary Lift Station 1    1   
OSBL    ***    Fire Water Jockey Pump 1    1    OSBL    ***    Fire Water Jockey
Pump 1    1    OSBL    ***    Electric Fire Water Pump Package 1    1    OSBL   
***    Diesel Fire Water Pump Package 1    1    OSBL    ***    Diesel Fire Water
Pump Package 1    1    OSBL    ***    Air Dryer Package 1    1    OSBL    ***   
Air Dryer Package 1    1    OSBL    ***    Air Dryer Package 1    1    OSBL   
***    Air Dryer Package 1    1    OSBL    ***    Electric Air Compressor
Package 1    1    OSBL    ***    Electric Air Compressor Package 1    1    OSBL
   ***    Electric Air Compressor Package 1    1    OSBL    ***    Electric Air
Compressor Package 1    1    OSBL    ***    Electric Air Compressor Air Cooler 1
   1    OSBL    ***    Electric Air Compressor Air Cooler 1    1    OSBL    ***
   Electric Air Compressor Air Cooler 1    1    OSBL    ***    Electric Air
Compressor Cooling Water Pump Skid 1    1    OSBL    ***    Demineralization
Package 1    1    OSBL    ***    Water Well Package 1    1    OSBL    ***   
Water Well Package 1    1    OSBL    ***    Chlorine Injection Package 1    1   
OSBL    ***    Nitrogen Generation Package 1    1    OSBL    ***    Liquid
Nitrogen Package 1    1    OSBL    ***    Liquid Nitrogen Pressure Building
Coil    

 

1-65



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Phase

  

Project

  

ISBL /
OSBL

  

Tag No.

  

Service Description

1    1    OSBL    ***    Liquid Nitrogen Storage Vessel 1    1    OSBL    ***   
Scavenger Storage Tank 1    1    OSBL    ***    Spent Scavenger Storage Tank 1
   1    OSBL    ***    Condensate Storage Tank 1    1    OSBL    ***    LNG Tank
1    1    OSBL    ***    LNG Tank 1    1    OSBL    ***    Process Waste Water
Tank 1    1    OSBL    ***    Stormwater Retention Pond 1 Diesel Tank 1    1   
OSBL    ***    Stormwater Retention Pond 2 Diesel Tank 1    1    OSBL    ***   
LNG Spill Containment Basin Diesel Tank 1    1    OSBL    ***    Waste Oil /
Amine Tank 1    1    OSBL    ***    Fire Water Tank 1    1    OSBL    ***   
Fire Water Tank 1    1    OSBL    ***    Demin Feed Water Storage Tank 1    1   
OSBL    ***    Demin Water Storage Tank 1    1    OSBL    ***    Water Degassing
Drum 1    1    OSBL    ***    Wet Gas Flare K.O. Drum 1    1    OSBL    ***   
Dry Gas Flare K.O. Drum 1    1    OSBL    ***    Dry Gas Flare K.O. Drum 1    1
   OSBL    ***    Ethane/Ethylene Storage Drum 1    1    OSBL    ***   
Ethane/Ethylene Storage Drum 1    1    OSBL    ***    Propane Storage Drum 1   
1    OSBL    ***    N-Butane Storage Drum 1    1    OSBL    ***    I-Pentane
Storage Drum 1    1    OSBL    ***    Ethylene Dehydrator 1    1    OSBL    ***
   Propane Dehydrator 1    1    OSBL    ***    Butane Dehydrator 1    1    OSBL
   ***    Pentane Dehydrator 1    1    OSBL    ***    Ethylene Mercury Removal
Bed 1    1    OSBL    ***    Propane Mercury Removal Bed 1    1    OSBL    ***
   Butane Mercury Removal Bed 1    1    OSBL    ***    Pentane Mercury Removal
Bed 1    1    OSBL    ***    BOG Compressor 1st Stage Suction Drum 1    1   
OSBL    ***    BOG Compressor 1st Stage Suction Drum 1    1    OSBL    ***   
BOG Compressor 1st Stage Suction Drum 1    1    OSBL    ***    BOG Compressor
1st Stage Suction Drum 1    1    OSBL    ***    BOG Compressor 2nd Stage Suction
Drum 1    1    OSBL    ***    BOG Compressor 2nd Stage Suction Drum 1    1   
OSBL    ***    BOG Compressor 2nd Stage Suction Drum 1    1    OSBL    ***   
BOG Compressor 2nd Stage Suction Drum 1    1    OSBL    ***    Aqueous Ammonia
Storage Vessel 1    1    OSBL    ***    Instrument Air Receiver    

 

1-66



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Phase

  

Project

  

ISBL /
OSBL

  

Tag No.

  

Service Description

1    1    OSBL    ***    Instrument Air Receiver 1    1    OSBL    ***   
Nitrogen Receiver 1    1    OSBL    ***    Nitrogen Receiver 1    2    ISBL   
***    Regeneration Gas Compressor 1    2    ISBL    ***    Regeneration Gas
Compressor 1    2    ISBL    ***    MR Compressor 1    2    ISBL    ***   
Mineral Lube Oil Air Cooler 1    2    ISBL    ***    MR Compressor 1    2   
ISBL    ***    Mineral Lube Oil Air Cooler 1    2    ISBL    ***    MR
Compressor 1    2    ISBL    ***    Mineral Lube Oil Air Cooler 1    2    ISBL
   ***    MR Compressor 1    2    ISBL    ***    Mineral Lube Oil Air Cooler 1
   2    ISBL    ***    ISBL Essential Generator 1    2    ISBL    ***    Lean
Solvent Cooler 1    2    ISBL    ***    Lean Solvent Cooler 1    2    ISBL   
***    Lean Solvent Cooler 1    2    ISBL    ***    Regenerator Overhead
Condenser 1    2    ISBL    ***    Regenerator Overhead Condenser 1    2    ISBL
   ***    Lean / Rich Solvent Heat Exchanger 1    2    ISBL    ***    Lean /
Rich Solvent Heat Exchanger 1    2    ISBL    ***    Lean / Rich Solvent Heat
Exchanger 1    2    ISBL    ***    Regenerator Reboiler 1    2    ISBL    ***   
Regenerator Reboiler 1    2    ISBL    ***    Absorber Overhead Gas Cooler 1   
2    ISBL    ***    Absorber Overhead Gas Cooler 1    2    ISBL    ***   
Absorber Overhead Gas Cooler 1    2    ISBL    ***    Absorber Overhead Gas
Cooler 1    2    ISBL    ***    Absorber Overhead Gas Cooler 1    2    ISBL   
***    Absorber Overhead Gas Cooler 1    2    ISBL    ***    Feed Gas Heater 1
   2    ISBL    ***    Regeneration Gas Cooler 1    2    ISBL    ***   
Regeneration Gas Heater 1    2    ISBL    ***    Regeneration Gas Heater 1    2
   ISBL    ***    Regeneration Gas Cooler 1    2    ISBL    ***    Regeneration
Gas Heater 1    2    ISBL    ***    Regeneration Gas Heater 1    2    ISBL   
***    Condensate Stabilizer Bottoms Pre-Cooler 1    2    ISBL    ***   
Condensate Stabilizer Condenser 1    2    ISBL    ***    Condensate Stabilizer
Reboiler 1    2    ISBL    ***    Condensate Stabilizer Reboiler 1    2    ISBL
   ***    Condensate Stabilizer Bottoms Cooler    

 

1-67



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Phase

  

Project

  

ISBL /
OSBL

  

Tag No.

  

Service Description

1    2    ISBL    ***    HP Fuel Gas Super Heater 1    2    ISBL    ***    Hot
Oil Trim Cooler 1    2    ISBL    ***    Hot Oil Trim Cooler 1    2    ISBL   
***    Hot Oil Trim Cooler 1    2    ISBL    ***    Hot Oil Trim Cooler 1    2
   ISBL    ***    MR Compressor 1st Section Condenser 1    2    ISBL    ***   
MR Compressor 1st Section Condenser 1    2    ISBL    ***    MR Compressor 1st
Section Condenser 1    2    ISBL    ***    MR Compressor 1st Section Condenser 1
   2    ISBL    ***    MR Compressor 1st Section Condenser 1    2    ISBL    ***
   MR Compressor 1st Section Condenser 1    2    ISBL    ***    MR Compressor
2nd Section Condenser 1    2    ISBL    ***    MR Compressor 2nd Section
Condenser 1    2    ISBL    ***    MR Compressor 2nd Section Condenser 1    2   
ISBL    ***    MR Compressor 2nd Section Condenser 1    2    ISBL    ***    MR
Compressor 2nd Section Condenser 1    2    ISBL    ***    MR Compressor 2nd
Section Condenser 1    2    ISBL    ***    MR Compressor Anti-Surge Cooler 1   
2    ISBL    ***    MR Compressor Anti-Surge Cooler 1    2    ISBL    ***   
Liquefaction Exchanger 1    2    ISBL    ***    MR Compressor 1st Section
Condenser 1    2    ISBL    ***    MR Compressor 1st Section Condenser 1    2   
ISBL    ***    MR Compressor 1st Section Condenser 1    2    ISBL    ***    MR
Compressor 1st Section Condenser 1    2    ISBL    ***    MR Compressor 1st
Section Condenser 1    2    ISBL    ***    MR Compressor 1st Section Condenser 1
   2    ISBL    ***    MR Compressor 2nd Section Condenser 1    2    ISBL    ***
   MR Compressor 2nd Section Condenser 1    2    ISBL    ***    MR Compressor
2nd Section Condenser 1    2    ISBL    ***    MR Compressor 2nd Section
Condenser 1    2    ISBL    ***    MR Compressor 2nd Section Condenser 1    2   
ISBL    ***    MR Compressor 2nd Section Condenser 1    2    ISBL    ***    MR
Compressor Anti-Surge Cooler 1    2    ISBL    ***    MR Compressor Anti-Surge
Cooler 1    2    ISBL    ***    Liquefaction Exchanger 1    2    ISBL    ***   
MR Compressor 1st Section Condenser 1    2    ISBL    ***    MR Compressor 1st
Section Condenser 1    2    ISBL    ***    MR Compressor 1st Section Condenser 1
   2    ISBL    ***    MR Compressor 1st Section Condenser 1    2    ISBL    ***
   MR Compressor 1st Section Condenser 1    2    ISBL    ***    MR Compressor
1st Section Condenser 1    2    ISBL    ***    MR Compressor 2nd Section
Condenser    

 

1-68



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Phase

  

Project

  

ISBL /
OSBL

  

Tag No.

  

Service Description

1    2    ISBL    ***    MR Compressor 2nd Section Condenser 1    2    ISBL   
***    MR Compressor 2nd Section Condenser 1    2    ISBL    ***    MR
Compressor 2nd Section Condenser 1    2    ISBL    ***    MR Compressor 2nd
Section Condenser 1    2    ISBL    ***    MR Compressor 2nd Section Condenser 1
   2    ISBL    ***    MR Compressor Anti-Surge Cooler 1    2    ISBL    ***   
MR Compressor Anti-Surge Cooler 1    2    ISBL    ***    Liquefaction Exchanger
1    2    ISBL    ***    MR Compressor 1st Section Condenser 1    2    ISBL   
***    MR Compressor 1st Section Condenser 1    2    ISBL    ***    MR
Compressor 1st Section Condenser 1    2    ISBL    ***    MR Compressor 1st
Section Condenser 1    2    ISBL    ***    MR Compressor 1st Section Condenser 1
   2    ISBL    ***    MR Compressor 1st Section Condenser 1    2    ISBL    ***
   MR Compressor 2nd Section Condenser 1    2    ISBL    ***    MR Compressor
2nd Section Condenser 1    2    ISBL    ***    MR Compressor 2nd Section
Condenser 1    2    ISBL    ***    MR Compressor 2nd Section Condenser 1    2   
ISBL    ***    MR Compressor 2nd Section Condenser 1    2    ISBL    ***    MR
Compressor 2nd Section Condenser 1    2    ISBL    ***    MR Compressor
Anti-Surge Cooler 1    2    ISBL    ***    MR Compressor Anti-Surge Cooler 1   
2    ISBL    ***    Liquefaction Exchanger 1    2    ISBL    ***    Heavies
Removal Exchanger 1    2    ISBL    ***    Heavies Removal Exchanger 1    2   
ISBL    ***    Heavies Removal Exchanger 1    2    ISBL    ***    Heavies
Removal Exchanger 1    2    ISBL    ***    Lean Solvent Filter 1    2    ISBL   
***    Feed Gas Filter Coalescer 1    2    ISBL    ***    Rich Solvent Filter 1
   2    ISBL    ***    Lean Solvent After Filter 1    2    ISBL    ***    Carbon
Treater 1    2    ISBL    ***    Amine Sump Filter 1    2    ISBL    ***   
Dryer Inlet Filter Coalescer 1    2    ISBL    ***    Mercury Removal After
Filter 1    2    ISBL    ***    Mercury Removal After Filter 1    2    ISBL   
***    Molecular Sieve After Filter 1    2    ISBL    ***    Compressor Turbine
Fuel Gas Filter 1    2    ISBL    ***    Hot Oil Filter 1    2    ISBL    ***   
Hot Oil Sump Filter 1    2    ISBL    ***    Acid Gas Thermal Oxidizer 1    2   
ISBL    ***    Acid Gas Thermal Oxidizer Fan    

 

1-69



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Phase

  

Project

  

ISBL /
OSBL

  

Tag No.

  

Service Description

1    2    ISBL    ***    Acid Gas Thermal Oxidizer Fan 1    2    ISBL    ***   
Acid Gas Thermal Oxidizer Fuel Gas Skid 1    2    ISBL    ***    Startup Hot Oil
Heater 1    2    ISBL    ***    Startup Hot Oil Heater Fuel Gas Skid 1    2   
ISBL    ***    Lean Solvent Booster Pump 1    2    ISBL    ***    Lean Solvent
Booster Pump 1    2    ISBL    ***    Lean Solvent Charge Pump 1    2    ISBL   
***    Lean Solvent Charge Pump 1    2    ISBL    ***    Lean Solvent Charge
Pump 1    2    ISBL    ***    Regenerator Reflux Pump 1    2    ISBL    ***   
Regenerator Reflux Pump 1    2    ISBL    ***    Wash Water Pump 1    2    ISBL
   ***    Wash Water Pump 1    2    ISBL    ***    Amine Unloading Pump 1    2
   ISBL    ***    Amine Sump Pump 1    2    ISBL    ***    Wash Water
Recirculation Pump 1    2    ISBL    ***    Wash Water Recirculation Pump 1    2
   ISBL    ***    Condensate Stabilizer Reflux Pump 1    2    ISBL    ***   
Condensate Stabilizer Reflux Pump 1    2    ISBL    ***    Condensate Stabilizer
Distillate Pump 1    2    ISBL    ***    Condensate Stabilizer Distillate Pump 1
   2    ISBL    ***    Hot Oil Pump 1    2    ISBL    ***    Hot Oil Pump 1    2
   ISBL    ***    Hot Oil Sump Pump 1    2    ISBL    ***    Scavenger Metering
Skid 1    2    ISBL    ***    H2S Treatment Skid 1    2    ISBL    ***    H2S
Treatment Skid 1    2    ISBL    ***    H2S Treatment Skid 1    2    ISBL    ***
   H2S Treatment Skid 1    2    ISBL    ***    Anti-Foam Chemical Injection Skid
1    2    ISBL    ***    Feed Gas Metering Package 1    2    ISBL    ***   
Aqueous Ammonia Vaporizer Skid 1    2    ISBL    ***    Aqueous Ammonia
Vaporizer Skid 1    2    ISBL    ***    Aqueous Ammonia Vaporizer Skid 1    2   
ISBL    ***    Aqueous Ammonia Vaporizer Skid 1    2    ISBL    ***   
Liquefaction Cold Box 1    2    ISBL    ***    Liquefaction Cold Box 1    2   
ISBL    ***    Liquefaction Cold Box 1    2    ISBL    ***    Liquefaction Cold
Box 1    2    ISBL    ***    Heavy Hydrocarbon Cold Box 1    2    ISBL    ***   
Feed Gas Compressor 1    2    ISBL    ***    Feed Gas Expander    

 

1-70



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Phase

  

Project

  

ISBL /
OSBL

  

Tag No.

  

Service Description

1    2    ISBL    ***    Heavies Removal Reflux Pump Skid 1    2    ISBL    ***
   Heavy Hydrocarbon Cold Box 1    2    ISBL    ***    Feed Gas Compressor 1   
2    ISBL    ***    Feed Gas Expander 1    2    ISBL    ***    Heavies Removal
Reflux Pump Skid 1    2    ISBL    ***    Heavy Hydrocarbon Cold Box 1    2   
ISBL    ***    Feed Gas Compressor 1    2    ISBL    ***    Feed Gas Expander 1
   2    ISBL    ***    Heavies Removal Reflux Pump Skid 1    2    ISBL    ***   
Heavy Hydrocarbon Cold Box 1    2    ISBL    ***    Feed Gas Compressor 1    2
   ISBL    ***    Feed Gas Expander 1    2    ISBL    ***    Heavies Removal
Reflux Pump Skid 1    2    ISBL    ***    Amine Surge Tank 1    2    ISBL    ***
   MR Compressor Gas Turbine 1    2    ISBL    ***    Fuel Gas Filter Skid 1   
2    ISBL    ***    CO2 Fire Fighting Skid 1    2    ISBL    ***    On /
Off-Line Washing Water Trolley 1    2    ISBL    ***    Synthetic Lube Oil Air
Cooler 1    2    ISBL    ***    Hydraulic Starting Console 1    2    ISBL    ***
   Synthetic Lube Oil Mist Eliminator Console 1    2    ISBL    ***    MR
Compressor Gas Turbine 1    2    ISBL    ***    Fuel Gas Filter Skid 1    2   
ISBL    ***    CO2 Fire Fighting Skid 1    2    ISBL    ***    Synthetic Lube
Oil Air Cooler 1    2    ISBL    ***    Hydraulic Starting Console 1    2   
ISBL    ***    Synthetic Lube Oil Mist Eliminator Console 1    2    ISBL    ***
   MR Compressor Gas Turbine 1    2    ISBL    ***    Fuel Gas Filter Skid 1   
2    ISBL    ***    CO2 Fire Fighting Skid 1    2    ISBL    ***    Synthetic
Lube Oil Air Cooler 1    2    ISBL    ***    Hydraulic Starting Console 1    2
   ISBL    ***    Synthetic Lube Oil Mist Eliminator Console 1    2    ISBL   
***    MR Compressor Gas Turbine 1    2    ISBL    ***    Fuel Gas Filter Skid 1
   2    ISBL    ***    CO2 Fire Fighting Skid 1    2    ISBL    ***    Synthetic
Lube Oil Air Cooler 1    2    ISBL    ***    Hydraulic Starting Console 1    2
   ISBL    ***    Synthetic Lube Oil Mist Eliminator Console 1    2    ISBL   
***    Absorber 1    2    ISBL    ***    Solvent Regenerator 1    2    ISBL   
***    Solvent Flash Drum    

 

1-71



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Phase

  

Project

  

ISBL /
OSBL

  

Tag No.

  

Service Description

1    2    ISBL    ***    Solvent Regenerator Reflux Drum 1    2    ISBL    ***
   Amine Sump Drum 1    2    ISBL    ***    Acid Gas Thermal Oxidizer KO Drum 1
   2    ISBL    ***    Acid Gas Thermal Oxidizer Fuel Gas KO Drum 1    2    ISBL
   ***    Dryer Inlet Separator 1    2    ISBL    ***    Mercury Removal Bed 1
   2    ISBL    ***    Mercury Removal Bed 1    2    ISBL    ***    Molecular
Sieve Dehydrator 1    2    ISBL    ***    Molecular Sieve Dehydrator 1    2   
ISBL    ***    Molecular Sieve Dehydrator 1    2    ISBL    ***    Regeneration
Gas K.O. Drum 1    2    ISBL    ***    Molecular Sieve Dehydrator 1    2    ISBL
   ***    Molecular Sieve Dehydrator 1    2    ISBL    ***    Molecular Sieve
Dehydrator 1    2    ISBL    ***    Regeneration Gas K.O. Drum 1    2    ISBL   
***    Condensate Stabilizer 1    2    ISBL    ***    Condensate Stabilizer
Reflux Drum 1    2    ISBL    ***    HP Fuel Gas KO Drum 1    2    ISBL    ***
   LP Fuel Gas KO Drum 1    2    ISBL    ***    Hot Oil Surge Drum 1    2   
ISBL    ***    Hot Oil Sump Drum 1    2    ISBL    ***    MR Compressor 1st
Section Suction Drum 1    2    ISBL    ***    MR Compressor 2nd Section Suction
Drum 1    2    ISBL    ***    MR Accumulator 1    2    ISBL    ***    MR
Compressor 1st Section Suction Drum 1    2    ISBL    ***    MR Compressor 2nd
Section Suction Drum 1    2    ISBL    ***    MR Accumulator 1    2    ISBL   
***    MR Compressor 1st Section Suction Drum 1    2    ISBL    ***    MR
Compressor 2nd Section Suction Drum 1    2    ISBL    ***    MR Accumulator 1   
2    ISBL    ***    MR Compressor 1st Section Suction Drum 1    2    ISBL    ***
   MR Compressor 2nd Section Suction Drum 1    2    ISBL    ***    MR
Accumulator 1    2    ISBL    ***    Heavies Removal Scrub Column 1    2    ISBL
   ***    Heavies Removal Reflux Drum 1    2    ISBL    ***    Heavies Removal
Scrub Column 1    2    ISBL    ***    Heavies Removal Reflux Drum 1    2    ISBL
   ***    Heavies Removal Scrub Column 1    2    ISBL    ***    Heavies Removal
Reflux Drum 1    2    ISBL    ***    Heavies Removal Scrub Column 1    2    ISBL
   ***    Heavies Removal Reflux Drum 1    2    ISBL    ***    Waste Heat
Recovery Unit    

 

1-72



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Phase

  

Project

  

ISBL /
OSBL

  

Tag No.

  

Service Description

1    2    ISBL    ***    Waste Heat Recovery Unit 1    2    ISBL    ***    Waste
Heat Recovery Unit 1    2    ISBL    ***    Waste Heat Recovery Unit 2    3   
ISBL    ***    Regeneration Gas Compressor 2    3    ISBL    ***    Regeneration
Gas Compressor 2    3    ISBL    ***    MR Compressor 2    3    ISBL    ***   
Mineral Lube Oil Air Cooler 2    3    ISBL    ***    MR Compressor 2    3   
ISBL    ***    Mineral Lube Oil Air Cooler 2    3    ISBL    ***    MR
Compressor 2    3    ISBL    ***    Mineral Lube Oil Air Cooler 2    3    ISBL
   ***    MR Compressor 2    3    ISBL    ***    Mineral Lube Oil Air Cooler 2
   3    ISBL    ***    ISBL Essential Generator 2    3    ISBL    ***    Lean
Solvent Cooler 2    3    ISBL    ***    Lean Solvent Cooler 2    3    ISBL   
***    Lean Solvent Cooler 2    3    ISBL    ***    Regenerator Overhead
Condenser 2    3    ISBL    ***    Regenerator Overhead Condenser 2    3    ISBL
   ***    Lean / Rich Solvent Heat Exchanger 2    3    ISBL    ***    Lean /
Rich Solvent Heat Exchanger 2    3    ISBL    ***    Lean / Rich Solvent Heat
Exchanger 2    3    ISBL    ***    Regenerator Reboiler 2    3    ISBL    ***   
Regenerator Reboiler 2    3    ISBL    ***    Absorber Overhead Gas Cooler 2   
3    ISBL    ***    Absorber Overhead Gas Cooler 2    3    ISBL    ***   
Absorber Overhead Gas Cooler 2    3    ISBL    ***    Absorber Overhead Gas
Cooler 2    3    ISBL    ***    Absorber Overhead Gas Cooler 2    3    ISBL   
***    Absorber Overhead Gas Cooler 2    3    ISBL    ***    Feed Gas Heater 2
   3    ISBL    ***    Regeneration Gas Cooler 2    3    ISBL    ***   
Regeneration Gas Heater 2    3    ISBL    ***    Regeneration Gas Heater 2    3
   ISBL    ***    Regeneration Gas Cooler 2    3    ISBL    ***    Regeneration
Gas Heater 2    3    ISBL    ***    Regeneration Gas Heater 2    3    ISBL   
***    Condensate Stabilizer Bottoms Pre-Cooler 2    3    ISBL    ***   
Condensate Stabilizer Condenser 2    3    ISBL    ***    Condensate Stabilizer
Reboiler 2    3    ISBL    ***    Condensate Stabilizer Reboiler 2    3    ISBL
   ***    Condensate Stabilizer Bottoms Cooler

 

1-73



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Phase

  

Project

  

ISBL /
OSBL

  

Tag No.

  

Service Description

2    3    ISBL    ***    HP Fuel Gas Super Heater 2    3    ISBL    ***    Hot
Oil Trim Cooler 2    3    ISBL    ***    Hot Oil Trim Cooler 2    3    ISBL   
***    Hot Oil Trim Cooler 2    3    ISBL    ***    Hot Oil Trim Cooler 2    3
   ISBL    ***    MR Compressor 1st Section Condenser 2    3    ISBL    ***   
MR Compressor 1st Section Condenser 2    3    ISBL    ***    MR Compressor 1st
Section Condenser 2    3    ISBL    ***    MR Compressor 1st Section Condenser 2
   3    ISBL    ***    MR Compressor 1st Section Condenser 2    3    ISBL    ***
   MR Compressor 1st Section Condenser 2    3    ISBL    ***    MR Compressor
2nd Section Condenser 2    3    ISBL    ***    MR Compressor 2nd Section
Condenser 2    3    ISBL    ***    MR Compressor 2nd Section Condenser 2    3   
ISBL    ***    MR Compressor 2nd Section Condenser 2    3    ISBL    ***    MR
Compressor 2nd Section Condenser 2    3    ISBL    ***    MR Compressor 2nd
Section Condenser 2    3    ISBL    ***    MR Compressor Anti-Surge Cooler 2   
3    ISBL    ***    MR Compressor Anti-Surge Cooler 2    3    ISBL    ***   
Liquefaction Exchanger 2    3    ISBL    ***    MR Compressor 1st Section
Condenser 2    3    ISBL    ***    MR Compressor 1st Section Condenser 2    3   
ISBL    ***    MR Compressor 1st Section Condenser 2    3    ISBL    ***    MR
Compressor 1st Section Condenser 2    3    ISBL    ***    MR Compressor 1st
Section Condenser 2    3    ISBL    ***    MR Compressor 1st Section Condenser 2
   3    ISBL    ***    MR Compressor 2nd Section Condenser 2    3    ISBL    ***
   MR Compressor 2nd Section Condenser 2    3    ISBL    ***    MR Compressor
2nd Section Condenser 2    3    ISBL    ***    MR Compressor 2nd Section
Condenser 2    3    ISBL    ***    MR Compressor 2nd Section Condenser 2    3   
ISBL    ***    MR Compressor 2nd Section Condenser 2    3    ISBL    ***    MR
Compressor Anti-Surge Cooler 2    3    ISBL    ***    MR Compressor Anti-Surge
Cooler 2    3    ISBL    ***    Liquefaction Exchanger 2    3    ISBL    ***   
MR Compressor 1st Section Condenser 2    3    ISBL    ***    MR Compressor 1st
Section Condenser 2    3    ISBL    ***    MR Compressor 1st Section Condenser 2
   3    ISBL    ***    MR Compressor 1st Section Condenser 2    3    ISBL    ***
   MR Compressor 1st Section Condenser 2    3    ISBL    ***    MR Compressor
1st Section Condenser 2    3    ISBL    ***    MR Compressor 2nd Section
Condenser

 

1-74



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Phase

  

Project

  

ISBL /
OSBL

  

Tag No.

  

Service Description

2    3    ISBL    ***    MR Compressor 2nd Section Condenser 2    3    ISBL   
***    MR Compressor 2nd Section Condenser 2    3    ISBL    ***    MR
Compressor 2nd Section Condenser 2    3    ISBL    ***    MR Compressor 2nd
Section Condenser 2    3    ISBL    ***    MR Compressor 2nd Section Condenser 2
   3    ISBL    ***    MR Compressor Anti-Surge Cooler 2    3    ISBL    ***   
MR Compressor Anti-Surge Cooler 2    3    ISBL    ***    Liquefaction Exchanger
2    3    ISBL    ***    MR Compressor 1st Section Condenser 2    3    ISBL   
***    MR Compressor 1st Section Condenser 2    3    ISBL    ***    MR
Compressor 1st Section Condenser 2    3    ISBL    ***    MR Compressor 1st
Section Condenser 2    3    ISBL    ***    MR Compressor 1st Section Condenser 2
   3    ISBL    ***    MR Compressor 1st Section Condenser 2    3    ISBL    ***
   MR Compressor 2nd Section Condenser 2    3    ISBL    ***    MR Compressor
2nd Section Condenser 2    3    ISBL    ***    MR Compressor 2nd Section
Condenser 2    3    ISBL    ***    MR Compressor 2nd Section Condenser 2    3   
ISBL    ***    MR Compressor 2nd Section Condenser 2    3    ISBL    ***    MR
Compressor 2nd Section Condenser 2    3    ISBL    ***    MR Compressor
Anti-Surge Cooler 2    3    ISBL    ***    MR Compressor Anti-Surge Cooler 2   
3    ISBL    ***    Liquefaction Exchanger 2    3    ISBL    ***    Heavies
Removal Exchanger 2    3    ISBL    ***    Heavies Removal Exchanger 2    3   
ISBL    ***    Heavies Removal Exchanger 2    3    ISBL    ***    Heavies
Removal Exchanger 2    3    ISBL    ***    Lean Solvent Filter 2    3    ISBL   
***    Feed Gas Filter Coalescer 2    3    ISBL    ***    Rich Solvent Filter 2
   3    ISBL    ***    Lean Solvent After Filter 2    3    ISBL    ***    Carbon
Treater 2    3    ISBL    ***    Amine Sump Filter 2    3    ISBL    ***   
Dryer Inlet Filter Coalescer 2    3    ISBL    ***    Mercury Removal After
Filter 2    3    ISBL    ***    Mercury Removal After Filter 2    3    ISBL   
***    Molecular Sieve After Filter 2    3    ISBL    ***    Compressor Turbine
Fuel Gas Filter 2    3    ISBL    ***    Hot Oil Filter 2    3    ISBL    ***   
Hot Oil Sump Filter 2    3    ISBL    ***    Acid Gas Thermal Oxidizer 2    3   
ISBL    ***    Acid Gas Thermal Oxidizer Fan

 

1-75



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Phase

  

Project

  

ISBL /
OSBL

  

Tag No.

  

Service Description

2    3    ISBL    ***    Acid Gas Thermal Oxidizer Fan 2    3    ISBL    ***   
Acid Gas Thermal Oxidizer Fuel Gas Skid 2    3    ISBL    ***    Startup Hot Oil
Heater 2    3    ISBL    ***    Startup Hot Oil Heater Fuel Gas Skid 2    3   
ISBL    ***    Lean Solvent Booster Pump 2    3    ISBL    ***    Lean Solvent
Booster Pump 2    3    ISBL    ***    Lean Solvent Charge Pump 2    3    ISBL   
***    Lean Solvent Charge Pump 2    3    ISBL    ***    Lean Solvent Charge
Pump 2    3    ISBL    ***    Regenerator Reflux Pump 2    3    ISBL    ***   
Regenerator Reflux Pump 2    3    ISBL    ***    Wash Water Pump 2    3    ISBL
   ***    Wash Water Pump 2    3    ISBL    ***    Amine Unloading Pump 2    3
   ISBL    ***    Amine Sump Pump 2    3    ISBL    ***    Wash Water
Recirculation Pump 2    3    ISBL    ***    Wash Water Recirculation Pump 2    3
   ISBL    ***    Condensate Stabilizer Reflux Pump 2    3    ISBL    ***   
Condensate Stabilizer Reflux Pump 2    3    ISBL    ***    Condensate Stabilizer
Distillate Pump 2    3    ISBL    ***    Condensate Stabilizer Distillate Pump 2
   3    ISBL    ***    Hot Oil Pump 2    3    ISBL    ***    Hot Oil Pump 2    3
   ISBL    ***    Hot Oil Sump Pump 2    3    ISBL    ***    Scavenger Metering
Skid 2    3    ISBL    ***    H2S Treatment Skid 2    3    ISBL    ***    H2S
Treatment Skid 2    3    ISBL    ***    H2S Treatment Skid 2    3    ISBL    ***
   H2S Treatment Skid 2    3    ISBL    ***    Anti-Foam Chemical Injection Skid
2    3    ISBL    ***    Feed Gas Metering Package 2    3    ISBL    ***   
Aqueous Ammonia Vaporizer Skid 2    3    ISBL    ***    Aqueous Ammonia
Vaporizer Skid 2    3    ISBL    ***    Aqueous Ammonia Vaporizer Skid 2    3   
ISBL    ***    Aqueous Ammonia Vaporizer Skid 2    3    ISBL    ***   
Liquefaction Cold Box 2    3    ISBL    ***    Liquefaction Cold Box 2    3   
ISBL    ***    Liquefaction Cold Box 2    3    ISBL    ***    Liquefaction Cold
Box 2    3    ISBL    ***    Heavy Hydrocarbon Cold Box 2    3    ISBL    ***   
Feed Gas Compressor 2    3    ISBL    ***    Feed Gas Expander

 

1-76



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Phase

  

Project

  

ISBL /
OSBL

  

Tag No.

  

Service Description

2    3    ISBL    ***    Heavies Removal Reflux Pump Skid 2    3    ISBL    ***
   Heavy Hydrocarbon Cold Box 2    3    ISBL    ***    Feed Gas Compressor 2   
3    ISBL    ***    Feed Gas Expander 2    3    ISBL    ***    Heavies Removal
Reflux Pump Skid 2    3    ISBL    ***    Heavy Hydrocarbon Cold Box 2    3   
ISBL    ***    Feed Gas Compressor 2    3    ISBL    ***    Feed Gas Expander 2
   3    ISBL    ***    Heavies Removal Reflux Pump Skid 2    3    ISBL    ***   
Heavy Hydrocarbon Cold Box 2    3    ISBL    ***    Feed Gas Compressor 2    3
   ISBL    ***    Feed Gas Expander 2    3    ISBL    ***    Heavies Removal
Reflux Pump Skid 2    3    ISBL    ***    Amine Surge Tank 2    3    ISBL    ***
   MR Compressor Gas Turbine 2    3    ISBL    ***    Fuel Gas Filter Skid 2   
3    ISBL    ***    CO2 Fire Fighting Skid 2    3    ISBL    ***    On /
Off-Line Washing Water Trolley 2    3    ISBL    ***    Synthetic Lube Oil Air
Cooler 2    3    ISBL    ***    Hydraulic Starting Console 2    3    ISBL    ***
   Synthetic Lube Oil Mist Eliminator Console 2    3    ISBL    ***    MR
Compressor Gas Turbine 2    3    ISBL    ***    Fuel Gas Filter Skid 2    3   
ISBL    ***    CO2 Fire Fighting Skid 2    3    ISBL    ***    Synthetic Lube
Oil Air Cooler 2    3    ISBL    ***    Hydraulic Starting Console 2    3   
ISBL    ***    Synthetic Lube Oil Mist Eliminator Console 2    3    ISBL    ***
   MR Compressor Gas Turbine 2    3    ISBL    ***    Fuel Gas Filter Skid 2   
3    ISBL    ***    CO2 Fire Fighting Skid 2    3    ISBL    ***    Synthetic
Lube Oil Air Cooler 2    3    ISBL    ***    Hydraulic Starting Console 2    3
   ISBL    ***    Synthetic Lube Oil Mist Eliminator Console 2    3    ISBL   
***    MR Compressor Gas Turbine 2    3    ISBL    ***    Fuel Gas Filter Skid 2
   3    ISBL    ***    CO2 Fire Fighting Skid 2    3    ISBL    ***    Synthetic
Lube Oil Air Cooler 2    3    ISBL    ***    Hydraulic Starting Console 2    3
   ISBL    ***    Synthetic Lube Oil Mist Eliminator Console 2    3    ISBL   
***    Absorber 2    3    ISBL    ***    Solvent Regenerator 2    3    ISBL   
***    Solvent Flash Drum

 

1-77



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Phase

  

Project

  

ISBL /
OSBL

  

Tag No.

  

Service Description

2    3    ISBL    ***    Solvent Regenerator Reflux Drum 2    3    ISBL    ***
   Amine Sump Drum 2    3    ISBL    ***    Acid Gas Thermal Oxidizer KO Drum 2
   3    ISBL    ***    Acid Gas Thermal Oxidizer Fuel Gas KO Drum 2    3    ISBL
   ***    Dryer Inlet Separator 2    3    ISBL    ***    Mercury Removal Bed 2
   3    ISBL    ***    Mercury Removal Bed 2    3    ISBL    ***    Molecular
Sieve Dehydrator 2    3    ISBL    ***    Molecular Sieve Dehydrator 2    3   
ISBL    ***    Molecular Sieve Dehydrator 2    3    ISBL    ***    Regeneration
Gas K.O. Drum 2    3    ISBL    ***    Molecular Sieve Dehydrator 2    3    ISBL
   ***    Molecular Sieve Dehydrator 2    3    ISBL    ***    Molecular Sieve
Dehydrator 2    3    ISBL    ***    Regeneration Gas K.O. Drum 2    3    ISBL   
***    Condensate Stabilizer 2    3    ISBL    ***    Condensate Stabilizer
Reflux Drum 2    3    ISBL    ***    HP Fuel Gas KO Drum 2    3    ISBL    ***
   LP Fuel Gas KO Drum 2    3    ISBL    ***    Hot Oil Surge Drum 2    3   
ISBL    ***    Hot Oil Sump Drum 2    3    ISBL    ***    MR Compressor 1st
Section Suction Drum 2    3    ISBL    ***    MR Compressor 2nd Section Suction
Drum 2    3    ISBL    ***    MR Accumulator 2    3    ISBL    ***    MR
Compressor 1st Section Suction Drum 2    3    ISBL    ***    MR Compressor 2nd
Section Suction Drum 2    3    ISBL    ***    MR Accumulator 2    3    ISBL   
***    MR Compressor 1st Section Suction Drum 2    3    ISBL    ***    MR
Compressor 2nd Section Suction Drum 2    3    ISBL    ***    MR Accumulator 2   
3    ISBL    ***    MR Compressor 1st Section Suction Drum 2    3    ISBL    ***
   MR Compressor 2nd Section Suction Drum 2    3    ISBL    ***    MR
Accumulator 2    3    ISBL    ***    Heavies Removal Scrub Column 2    3    ISBL
   ***    Heavies Removal Reflux Drum 2    3    ISBL    ***    Heavies Removal
Scrub Column 2    3    ISBL    ***    Heavies Removal Reflux Drum 2    3    ISBL
   ***    Heavies Removal Scrub Column 2    3    ISBL    ***    Heavies Removal
Reflux Drum 2    3    ISBL    ***    Heavies Removal Scrub Column 2    3    ISBL
   ***    Heavies Removal Reflux Drum 2    3    ISBL    ***    Waste Heat
Recovery Unit

 

1-78



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Phase

  

Project

  

ISBL /
OSBL

  

Tag No.

  

Service Description

2    3    ISBL    ***    Waste Heat Recovery Unit 2    3    ISBL    ***    Waste
Heat Recovery Unit 2    3    ISBL    ***    Waste Heat Recovery Unit 2    3   
OSBL    ***    Dry Gas Flare Vaporizer 2    3    OSBL    ***    Dry Gas Flare
Vaporizer 2    3    OSBL    ***    Dry Gas Flare Vaporizer 2    3    OSBL    ***
   Dry Gas Flare Vaporizer 2    3    OSBL    ***    Dry Gas Flare Vaporizer 2   
3    OSBL    ***    Dry Gas Flare Vaporizer 2    3    OSBL    ***    Dry Gas
Flare Vaporizer 2    3    OSBL    ***    Dry Gas Flare Vaporizer 2    3    OSBL
   ***    Wet Gas Flare 2    3    OSBL    ***    Elevated Flare Flame Front
Generator 2    3    OSBL    ***    Dry Gas Flare 2    3    OSBL    ***   
Totally Enclosed Ground Wet Flare 2    3    OSBL    ***    Totally Enclosed
Ground Flare Flame Front Generator 2    3    OSBL    ***    Totally Enclosed
Ground Dry Flare 2    3    OSBL    ***    LNG Loading Arm 2    3    OSBL    ***
   LNG Loading / Vapor Return Arm 2    3    OSBL    ***    LNG Loading Arm 2   
3    OSBL    ***    LNG Vapor Return Arm 2    3    OSBL    ***    Aqueous
Ammonia Pump 2    3    OSBL    ***    Hydraulic Power Unit - Loading Arm 2    3
   OSBL    ***    Hydraulic Power Unit - Gangway 2    3    OSBL    ***    Air
Dryer Package 2    3    OSBL    ***    Electric Air Compressor Package 2    3   
OSBL    ***    Liquid Nitrogen Package 2    3    OSBL    ***    Liquid Nitrogen
Pressure Building Coil 2    3    OSBL    ***    Liquid Nitrogen Storage Vessel 2
   3    OSBL    ***    Wet Gas Flare K.O. Drum 2    3    OSBL    ***    Dry Gas
Flare K.O. Drum 2    3    OSBL    ***    Dry Gas Flare K.O. Drum 2    3    OSBL
   ***    Aqueous Ammonia Storage Vessel 2    3    OSBL    ***    Nitrogen
Receiver 3    4    ISBL    ***    Regeneration Gas Compressor 3    4    ISBL   
***    Regeneration Gas Compressor 3    4    ISBL    ***    MR Compressor 3    4
   ISBL    ***    Mineral Lube Oil Air Cooler 3    4    ISBL    ***    MR
Compressor 3    4    ISBL    ***    Mineral Lube Oil Air Cooler

 

1-79



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Phase

  

Project

  

ISBL /
OSBL

  

Tag No.

  

Service Description

3    4    ISBL    ***    MR Compressor 3    4    ISBL    ***    Mineral Lube Oil
Air Cooler 3    4    ISBL    ***    MR Compressor 3    4    ISBL    ***   
Mineral Lube Oil Air Cooler 3    4    ISBL    ***    ISBL Essential Generator 3
   4    ISBL    ***    Lean Solvent Cooler 3    4    ISBL    ***    Lean Solvent
Cooler 3    4    ISBL    ***    Lean Solvent Cooler 3    4    ISBL    ***   
Regenerator Overhead Condenser 3    4    ISBL    ***    Regenerator Overhead
Condenser 3    4    ISBL    ***    Lean / Rich Solvent Heat Exchanger 3    4   
ISBL    ***    Lean / Rich Solvent Heat Exchanger 3    4    ISBL    ***    Lean
/ Rich Solvent Heat Exchanger 3    4    ISBL    ***    Regenerator Reboiler 3   
4    ISBL    ***    Regenerator Reboiler 3    4    ISBL    ***    Absorber
Overhead Gas Cooler 3    4    ISBL    ***    Absorber Overhead Gas Cooler 3    4
   ISBL    ***    Absorber Overhead Gas Cooler 3    4    ISBL    ***    Absorber
Overhead Gas Cooler 3    4    ISBL    ***    Absorber Overhead Gas Cooler 3    4
   ISBL    ***    Absorber Overhead Gas Cooler 3    4    ISBL    ***    Feed Gas
Heater 3    4    ISBL    ***    Regeneration Gas Cooler 3    4    ISBL    ***   
Regeneration Gas Heater 3    4    ISBL    ***    Regeneration Gas Heater 3    4
   ISBL    ***    Regeneration Gas Cooler 3    4    ISBL    ***    Regeneration
Gas Heater 3    4    ISBL    ***    Regeneration Gas Heater 3    4    ISBL   
***    Condensate Stabilizer Bottoms Pre-Cooler 3    4    ISBL    ***   
Condensate Stabilizer Condenser 3    4    ISBL    ***    Condensate Stabilizer
Reboiler 3    4    ISBL    ***    Condensate Stabilizer Reboiler 3    4    ISBL
   ***    Condensate Stabilizer Bottoms Cooler 3    4    ISBL    ***    HP Fuel
Gas Super Heater 3    4    ISBL    ***    Hot Oil Trim Cooler 3    4    ISBL   
***    Hot Oil Trim Cooler 3    4    ISBL    ***    Hot Oil Trim Cooler 3    4
   ISBL    ***    Hot Oil Trim Cooler 3    4    ISBL    ***    MR Compressor 1st
Section Condenser 3    4    ISBL    ***    MR Compressor 1st Section Condenser 3
   4    ISBL    ***    MR Compressor 1st Section Condenser 3    4    ISBL    ***
   MR Compressor 1st Section Condenser 3    4    ISBL    ***    MR Compressor
1st Section Condenser 3    4    ISBL    ***    MR Compressor 1st Section
Condenser

 

1-80



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Phase

  

Project

  

ISBL /
OSBL

  

Tag No.

  

Service Description

3    4    ISBL    ***    MR Compressor 2nd Section Condenser 3    4    ISBL   
***    MR Compressor 2nd Section Condenser 3    4    ISBL    ***    MR
Compressor 2nd Section Condenser 3    4    ISBL    ***    MR Compressor 2nd
Section Condenser 3    4    ISBL    ***    MR Compressor 2nd Section Condenser 3
   4    ISBL    ***    MR Compressor 2nd Section Condenser 3    4    ISBL    ***
   MR Compressor Anti-Surge Cooler 3    4    ISBL    ***    MR Compressor
Anti-Surge Cooler 3    4    ISBL    ***    Liquefaction Exchanger 3    4    ISBL
   ***    MR Compressor 1st Section Condenser 3    4    ISBL    ***    MR
Compressor 1st Section Condenser 3    4    ISBL    ***    MR Compressor 1st
Section Condenser 3    4    ISBL    ***    MR Compressor 1st Section Condenser 3
   4    ISBL    ***    MR Compressor 1st Section Condenser 3    4    ISBL    ***
   MR Compressor 1st Section Condenser 3    4    ISBL    ***    MR Compressor
2nd Section Condenser 3    4    ISBL    ***    MR Compressor 2nd Section
Condenser 3    4    ISBL    ***    MR Compressor 2nd Section Condenser 3    4   
ISBL    ***    MR Compressor 2nd Section Condenser 3    4    ISBL    ***    MR
Compressor 2nd Section Condenser 3    4    ISBL    ***    MR Compressor 2nd
Section Condenser 3    4    ISBL    ***    MR Compressor Anti-Surge Cooler 3   
4    ISBL    ***    MR Compressor Anti-Surge Cooler 3    4    ISBL    ***   
Liquefaction Exchanger 3    4    ISBL    ***    MR Compressor 1st Section
Condenser 3    4    ISBL    ***    MR Compressor 1st Section Condenser 3    4   
ISBL    ***    MR Compressor 1st Section Condenser 3    4    ISBL    ***    MR
Compressor 1st Section Condenser 3    4    ISBL    ***    MR Compressor 1st
Section Condenser 3    4    ISBL    ***    MR Compressor 1st Section Condenser 3
   4    ISBL    ***    MR Compressor 2nd Section Condenser 3    4    ISBL    ***
   MR Compressor 2nd Section Condenser 3    4    ISBL    ***    MR Compressor
2nd Section Condenser 3    4    ISBL    ***    MR Compressor 2nd Section
Condenser 3    4    ISBL    ***    MR Compressor 2nd Section Condenser 3    4   
ISBL    ***    MR Compressor 2nd Section Condenser 3    4    ISBL    ***    MR
Compressor Anti-Surge Cooler 3    4    ISBL    ***    MR Compressor Anti-Surge
Cooler 3    4    ISBL    ***    Liquefaction Exchanger 3    4    ISBL    ***   
MR Compressor 1st Section Condenser 3    4    ISBL    ***    MR Compressor 1st
Section Condenser 3    4    ISBL    ***    MR Compressor 1st Section Condenser

 

1-81



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Phase

  

Project

  

ISBL /
OSBL

  

Tag No.

  

Service Description

3    4    ISBL    ***    MR Compressor 1st Section Condenser 3    4    ISBL   
***    MR Compressor 1st Section Condenser 3    4    ISBL    ***    MR
Compressor 1st Section Condenser 3    4    ISBL    ***    MR Compressor 2nd
Section Condenser 3    4    ISBL    ***    MR Compressor 2nd Section Condenser 3
   4    ISBL    ***    MR Compressor 2nd Section Condenser 3    4    ISBL    ***
   MR Compressor 2nd Section Condenser 3    4    ISBL    ***    MR Compressor
2nd Section Condenser 3    4    ISBL    ***    MR Compressor 2nd Section
Condenser 3    4    ISBL    ***    MR Compressor Anti-Surge Cooler 3    4   
ISBL    ***    MR Compressor Anti-Surge Cooler 3    4    ISBL    ***   
Liquefaction Exchanger 3    4    ISBL    ***    Heavies Removal Exchanger 3    4
   ISBL    ***    Heavies Removal Exchanger 3    4    ISBL    ***    Heavies
Removal Exchanger 3    4    ISBL    ***    Heavies Removal Exchanger 3    4   
ISBL    ***    Lean Solvent Filter 3    4    ISBL    ***    Feed Gas Filter
Coalescer 3    4    ISBL    ***    Rich Solvent Filter 3    4    ISBL    ***   
Lean Solvent After Filter 3    4    ISBL    ***    Carbon Treater 3    4    ISBL
   ***    Amine Sump Filter 3    4    ISBL    ***    Dryer Inlet Filter
Coalescer 3    4    ISBL    ***    Mercury Removal After Filter 3    4    ISBL
   ***    Mercury Removal After Filter 3    4    ISBL    ***    Molecular Sieve
After Filter 3    4    ISBL    ***    Compressor Turbine Fuel Gas Filter 3    4
   ISBL    ***    Hot Oil Filter 3    4    ISBL    ***    Hot Oil Sump Filter 3
   4    ISBL    ***    Acid Gas Thermal Oxidizer 3    4    ISBL    ***    Acid
Gas Thermal Oxidizer Fan 3    4    ISBL    ***    Acid Gas Thermal Oxidizer Fan
3    4    ISBL    ***    Acid Gas Thermal Oxidizer Fuel Gas Skid 3    4    ISBL
   ***    Startup Hot Oil Heater 3    4    ISBL    ***    Startup Hot Oil Heater
Fuel Gas Skid 3    4    ISBL    ***    Lean Solvent Booster Pump 3    4    ISBL
   ***    Lean Solvent Booster Pump 3    4    ISBL    ***    Lean Solvent Charge
Pump 3    4    ISBL    ***    Lean Solvent Charge Pump 3    4    ISBL    ***   
Lean Solvent Charge Pump 3    4    ISBL    ***    Regenerator Reflux Pump 3    4
   ISBL    ***    Regenerator Reflux Pump

 

1-82



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Phase

  

Project

  

ISBL /
OSBL

  

Tag No.

  

Service Description

3    4    ISBL    ***    Wash Water Pump 3    4    ISBL    ***    Wash Water
Pump 3    4    ISBL    ***    Amine Unloading Pump 3    4    ISBL    ***   
Amine Sump Pump 3    4    ISBL    ***    Wash Water Recirculation Pump 3    4   
ISBL    ***    Wash Water Recirculation Pump 3    4    ISBL    ***    Condensate
Stabilizer Reflux Pump 3    4    ISBL    ***    Condensate Stabilizer Reflux
Pump 3    4    ISBL    ***    Condensate Stabilizer Distillate Pump 3    4   
ISBL    ***    Condensate Stabilizer Distillate Pump 3    4    ISBL    ***   
Hot Oil Pump 3    4    ISBL    ***    Hot Oil Pump 3    4    ISBL    ***    Hot
Oil Sump Pump 3    4    ISBL    ***    Scavenger Metering Skid 3    4    ISBL   
***    H2S Treatment Skid 3    4    ISBL    ***    H2S Treatment Skid 3    4   
ISBL    ***    H2S Treatment Skid 3    4    ISBL    ***    H2S Treatment Skid 3
   4    ISBL    ***    Anti-Foam Chemical Injection Skid 3    4    ISBL    ***
   Feed Gas Metering Package 3    4    ISBL    ***    Aqueous Ammonia Vaporizer
Skid 3    4    ISBL    ***    Aqueous Ammonia Vaporizer Skid 3    4    ISBL   
***    Aqueous Ammonia Vaporizer Skid 3    4    ISBL    ***    Aqueous Ammonia
Vaporizer Skid 3    4    ISBL    ***    Liquefaction Cold Box 3    4    ISBL   
***    Liquefaction Cold Box 3    4    ISBL    ***    Liquefaction Cold Box 3   
4    ISBL    ***    Liquefaction Cold Box 3    4    ISBL    ***    Heavy
Hydrocarbon Cold Box 3    4    ISBL    ***    Feed Gas Compressor 3    4    ISBL
   ***    Feed Gas Expander 3    4    ISBL    ***    Heavies Removal Reflux Pump
Skid 3    4    ISBL    ***    Heavy Hydrocarbon Cold Box 3    4    ISBL    ***
   Feed Gas Compressor 3    4    ISBL    ***    Feed Gas Expander 3    4    ISBL
   ***    Heavies Removal Reflux Pump Skid 3    4    ISBL    ***    Heavy
Hydrocarbon Cold Box 3    4    ISBL    ***    Feed Gas Compressor 3    4    ISBL
   ***    Feed Gas Expander 3    4    ISBL    ***    Heavies Removal Reflux Pump
Skid 3    4    ISBL    ***    Heavy Hydrocarbon Cold Box 3    4    ISBL    ***
   Feed Gas Compressor

 

1-83



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Phase

  

Project

  

ISBL /
OSBL

  

Tag No.

  

Service Description

3    4    ISBL    ***    Feed Gas Expander 3    4    ISBL    ***    Heavies
Removal Reflux Pump Skid 3    4    ISBL    ***    Amine Surge Tank 3    4   
ISBL    ***    MR Compressor Gas Turbine 3    4    ISBL    ***    Fuel Gas
Filter Skid 3    4    ISBL    ***    CO2 Fire Fighting Skid 3    4    ISBL   
***    On / Off-Line Washing Water Trolley 3    4    ISBL    ***    Synthetic
Lube Oil Air Cooler 3    4    ISBL    ***    Hydraulic Starting Console 3    4
   ISBL    ***    Synthetic Lube Oil Mist Eliminator Console 3    4    ISBL   
***    MR Compressor Gas Turbine 3    4    ISBL    ***    Fuel Gas Filter Skid 3
   4    ISBL    ***    CO2 Fire Fighting Skid 3    4    ISBL    ***    Synthetic
Lube Oil Air Cooler 3    4    ISBL    ***    Hydraulic Starting Console 3    4
   ISBL    ***    Synthetic Lube Oil Mist Eliminator Console 3    4    ISBL   
***    MR Compressor Gas Turbine 3    4    ISBL    ***    Fuel Gas Filter Skid 3
   4    ISBL    ***    CO2 Fire Fighting Skid 3    4    ISBL    ***    Synthetic
Lube Oil Air Cooler 3    4    ISBL    ***    Hydraulic Starting Console 3    4
   ISBL    ***    Synthetic Lube Oil Mist Eliminator Console 3    4    ISBL   
***    MR Compressor Gas Turbine 3    4    ISBL    ***    Fuel Gas Filter Skid 3
   4    ISBL    ***    CO2 Fire Fighting Skid 3    4    ISBL    ***    Synthetic
Lube Oil Air Cooler 3    4    ISBL    ***    Hydraulic Starting Console 3    4
   ISBL    ***    Synthetic Lube Oil Mist Eliminator Console 3    4    ISBL   
***    Absorber 3    4    ISBL    ***    Solvent Regenerator 3    4    ISBL   
***    Solvent Flash Drum 3    4    ISBL    ***    Solvent Regenerator Reflux
Drum 3    4    ISBL    ***    Amine Sump Drum 3    4    ISBL    ***    Acid Gas
Thermal Oxidizer KO Drum 3    4    ISBL    ***    Acid Gas Thermal Oxidizer Fuel
Gas KO Drum 3    4    ISBL    ***    Dryer Inlet Separator 3    4    ISBL    ***
   Mercury Removal Bed 3    4    ISBL    ***    Mercury Removal Bed 3    4   
ISBL    ***    Molecular Sieve Dehydrator 3    4    ISBL    ***    Molecular
Sieve Dehydrator 3    4    ISBL    ***    Molecular Sieve Dehydrator 3    4   
ISBL    ***    Regeneration Gas K.O. Drum

 

1-84



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Phase

  

Project

  

ISBL /
OSBL

  

Tag No.

  

Service Description

3    4    ISBL    ***    Molecular Sieve Dehydrator 3    4    ISBL    ***   
Molecular Sieve Dehydrator 3    4    ISBL    ***    Molecular Sieve Dehydrator 3
   4    ISBL    ***    Regeneration Gas K.O. Drum 3    4    ISBL    ***   
Condensate Stabilizer 3    4    ISBL    ***    Condensate Stabilizer Reflux Drum
3    4    ISBL    ***    HP Fuel Gas KO Drum 3    4    ISBL    ***    LP Fuel
Gas KO Drum 3    4    ISBL    ***    Hot Oil Surge Drum 3    4    ISBL    ***   
Hot Oil Sump Drum 3    4    ISBL    ***    MR Compressor 1st Section Suction
Drum 3    4    ISBL    ***    MR Compressor 2nd Section Suction Drum 3    4   
ISBL    ***    MR Accumulator 3    4    ISBL    ***    MR Compressor 1st Section
Suction Drum 3    4    ISBL    ***    MR Compressor 2nd Section Suction Drum 3
   4    ISBL    ***    MR Accumulator 3    4    ISBL    ***    MR Compressor 1st
Section Suction Drum 3    4    ISBL    ***    MR Compressor 2nd Section Suction
Drum 3    4    ISBL    ***    MR Accumulator 3    4    ISBL    ***    MR
Compressor 1st Section Suction Drum 3    4    ISBL    ***    MR Compressor 2nd
Section Suction Drum 3    4    ISBL    ***    MR Accumulator 3    4    ISBL   
***    Heavies Removal Scrub Column 3    4    ISBL    ***    Heavies Removal
Reflux Drum 3    4    ISBL    ***    Heavies Removal Scrub Column 3    4    ISBL
   ***    Heavies Removal Reflux Drum 3    4    ISBL    ***    Heavies Removal
Scrub Column 3    4    ISBL    ***    Heavies Removal Reflux Drum 3    4    ISBL
   ***    Heavies Removal Scrub Column 3    4    ISBL    ***    Heavies Removal
Reflux Drum 3    4    ISBL    ***    Waste Heat Recovery Unit 3    4    ISBL   
***    Waste Heat Recovery Unit 3    4    ISBL    ***    Waste Heat Recovery
Unit 3    4    ISBL    ***    Waste Heat Recovery Unit 3    4    OSBL    ***   
BOG Compressor 1st Stage 3    4    OSBL    ***    BOG Compressor Lube Oil Cooler
3    4    OSBL    ***    BOG Compressor 1st Stage 3    4    OSBL    ***    BOG
Compressor Lube Oil Cooler 3    4    OSBL    ***    BOG Compressor 2nd Stage 3
   4    OSBL    ***    BOG Compressor 2nd Stage 3    4    OSBL    ***    BOG
Compressor Discharge Cooler 3    4    OSBL    ***    BOG Compressor Discharge
Cooler

 

1-85



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Phase

  

Project

  

ISBL /
OSBL

  

Tag No.

  

Service Description

3    4    OSBL    ***    LNG Loading Arm 3    4    OSBL    ***    LNG Loading /
Vapor Return Arm 3    4    OSBL    ***    LNG Loading Arm 3    4    OSBL    ***
   LNG Vapor Return Arm 3    4    OSBL    ***    LNG Loading Pump 3    4    OSBL
   ***    LNG Loading Pump 3    4    OSBL    ***    LNG Loading Pump 3    4   
OSBL    ***    LNG Loading Pump 3    4    OSBL    ***    Hydraulic Power Unit -
Loading Arm 3    4    OSBL    ***    Hydraulic Power Unit - Gangway 3    4   
OSBL    ***    Air Dryer Package 3    4    OSBL    ***    Electric Air
Compressor Package 3    4    OSBL    ***    LNG Tank 3    4    OSBL    ***   
BOG Compressor 1st Stage Suction Drum 3    4    OSBL    ***    BOG Compressor
1st Stage Suction Drum 3    4    OSBL    ***    BOG Compressor 2nd Stage Suction
Drum 3    4    OSBL    ***    BOG Compressor 2nd Stage Suction Drum 3    4   
OSBL    ***    Instrument Air Receiver 4    5    ISBL    ***    Regeneration Gas
Compressor 4    5    ISBL    ***    Regeneration Gas Compressor 4    5    ISBL
   ***    MR Compressor 4    5    ISBL    ***    Mineral Lube Oil Air Cooler 4
   5    ISBL    ***    MR Compressor 4    5    ISBL    ***    Mineral Lube Oil
Air Cooler 4    5    ISBL    ***    MR Compressor 4    5    ISBL    ***   
Mineral Lube Oil Air Cooler 4    5    ISBL    ***    MR Compressor 4    5   
ISBL    ***    Mineral Lube Oil Air Cooler 4    5    ISBL    ***    ISBL
Essential Generator 4    5    ISBL    ***    Lean Solvent Cooler 4    5    ISBL
   ***    Lean Solvent Cooler 4    5    ISBL    ***    Lean Solvent Cooler 4   
5    ISBL    ***    Regenerator Overhead Condenser 4    5    ISBL    ***   
Regenerator Overhead Condenser 4    5    ISBL    ***    Lean / Rich Solvent Heat
Exchanger 4    5    ISBL    ***    Lean / Rich Solvent Heat Exchanger 4    5   
ISBL    ***    Lean / Rich Solvent Heat Exchanger 4    5    ISBL    ***   
Regenerator Reboiler 4    5    ISBL    ***    Regenerator Reboiler 4    5   
ISBL    ***    Absorber Overhead Gas Cooler 4    5    ISBL    ***    Absorber
Overhead Gas Cooler 4    5    ISBL    ***    Absorber Overhead Gas Cooler

 

1-86



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Phase

  

Project

  

ISBL /
OSBL

  

Tag No.

  

Service Description

4    5    ISBL    ***    Absorber Overhead Gas Cooler 4    5    ISBL    ***   
Absorber Overhead Gas Cooler 4    5    ISBL    ***    Absorber Overhead Gas
Cooler 4    5    ISBL    ***    Feed Gas Heater 4    5    ISBL    ***   
Regeneration Gas Cooler 4    5    ISBL    ***    Regeneration Gas Heater 4    5
   ISBL    ***    Regeneration Gas Heater 4    5    ISBL    ***    Regeneration
Gas Cooler 4    5    ISBL    ***    Regeneration Gas Heater 4    5    ISBL   
***    Regeneration Gas Heater 4    5    ISBL    ***    Condensate Stabilizer
Bottoms Pre-Cooler 4    5    ISBL    ***    Condensate Stabilizer Condenser 4   
5    ISBL    ***    Condensate Stabilizer Reboiler 4    5    ISBL    ***   
Condensate Stabilizer Reboiler 4    5    ISBL    ***    Condensate Stabilizer
Bottoms Cooler 4    5    ISBL    ***    HP Fuel Gas Super Heater 4    5    ISBL
   ***    Hot Oil Trim Cooler 4    5    ISBL    ***    Hot Oil Trim Cooler 4   
5    ISBL    ***    Hot Oil Trim Cooler 4    5    ISBL    ***    Hot Oil Trim
Cooler 4    5    ISBL    ***    MR Compressor 1st Section Condenser 4    5   
ISBL    ***    MR Compressor 1st Section Condenser 4    5    ISBL    ***    MR
Compressor 1st Section Condenser 4    5    ISBL    ***    MR Compressor 1st
Section Condenser 4    5    ISBL    ***    MR Compressor 1st Section Condenser 4
   5    ISBL    ***    MR Compressor 1st Section Condenser 4    5    ISBL    ***
   MR Compressor 2nd Section Condenser 4    5    ISBL    ***    MR Compressor
2nd Section Condenser 4    5    ISBL    ***    MR Compressor 2nd Section
Condenser 4    5    ISBL    ***    MR Compressor 2nd Section Condenser 4    5   
ISBL    ***    MR Compressor 2nd Section Condenser 4    5    ISBL    ***    MR
Compressor 2nd Section Condenser 4    5    ISBL    ***    MR Compressor
Anti-Surge Cooler 4    5    ISBL    ***    MR Compressor Anti-Surge Cooler 4   
5    ISBL    ***    Liquefaction Exchanger 4    5    ISBL    ***    MR
Compressor 1st Section Condenser 4    5    ISBL    ***    MR Compressor 1st
Section Condenser 4    5    ISBL    ***    MR Compressor 1st Section Condenser 4
   5    ISBL    ***    MR Compressor 1st Section Condenser 4    5    ISBL    ***
   MR Compressor 1st Section Condenser 4    5    ISBL    ***    MR Compressor
1st Section Condenser 4    5    ISBL    ***    MR Compressor 2nd Section
Condenser

 

1-87



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Phase

  

Project

  

ISBL /
OSBL

  

Tag No.

  

Service Description

4    5    ISBL    ***    MR Compressor 2nd Section Condenser 4    5    ISBL   
***    MR Compressor 2nd Section Condenser 4    5    ISBL    ***    MR
Compressor 2nd Section Condenser 4    5    ISBL    ***    MR Compressor 2nd
Section Condenser 4    5    ISBL    ***    MR Compressor 2nd Section Condenser 4
   5    ISBL    ***    MR Compressor Anti-Surge Cooler 4    5    ISBL    ***   
MR Compressor Anti-Surge Cooler 4    5    ISBL    ***    Liquefaction Exchanger
4    5    ISBL    ***    MR Compressor 1st Section Condenser 4    5    ISBL   
***    MR Compressor 1st Section Condenser 4    5    ISBL    ***    MR
Compressor 1st Section Condenser 4    5    ISBL    ***    MR Compressor 1st
Section Condenser 4    5    ISBL    ***    MR Compressor 1st Section Condenser 4
   5    ISBL    ***    MR Compressor 1st Section Condenser 4    5    ISBL    ***
   MR Compressor 2nd Section Condenser 4    5    ISBL    ***    MR Compressor
2nd Section Condenser 4    5    ISBL    ***    MR Compressor 2nd Section
Condenser 4    5    ISBL    ***    MR Compressor 2nd Section Condenser 4    5   
ISBL    ***    MR Compressor 2nd Section Condenser 4    5    ISBL    ***    MR
Compressor 2nd Section Condenser 4    5    ISBL    ***    MR Compressor
Anti-Surge Cooler 4    5    ISBL    ***    MR Compressor Anti-Surge Cooler 4   
5    ISBL    ***    Liquefaction Exchanger 4    5    ISBL    ***    MR
Compressor 1st Section Condenser 4    5    ISBL    ***    MR Compressor 1st
Section Condenser 4    5    ISBL    ***    MR Compressor 1st Section Condenser 4
   5    ISBL    ***    MR Compressor 1st Section Condenser 4    5    ISBL    ***
   MR Compressor 1st Section Condenser 4    5    ISBL    ***    MR Compressor
1st Section Condenser 4    5    ISBL    ***    MR Compressor 2nd Section
Condenser 4    5    ISBL    ***    MR Compressor 2nd Section Condenser 4    5   
ISBL    ***    MR Compressor 2nd Section Condenser 4    5    ISBL    ***    MR
Compressor 2nd Section Condenser 4    5    ISBL    ***    MR Compressor 2nd
Section Condenser 4    5    ISBL    ***    MR Compressor 2nd Section Condenser 4
   5    ISBL    ***    MR Compressor Anti-Surge Cooler 4    5    ISBL    ***   
MR Compressor Anti-Surge Cooler 4    5    ISBL    ***    Liquefaction Exchanger
4    5    ISBL    ***    Heavies Removal Exchanger 4    5    ISBL    ***   
Heavies Removal Exchanger 4    5    ISBL    ***    Heavies Removal Exchanger 4
   5    ISBL    ***    Heavies Removal Exchanger

 

1-88



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Phase

  

Project

  

ISBL /
OSBL

  

Tag No.

  

Service Description

4    5    ISBL    ***    Lean Solvent Filter 4    5    ISBL    ***    Feed Gas
Filter Coalescer 4    5    ISBL    ***    Rich Solvent Filter 4    5    ISBL   
***    Lean Solvent After Filter 4    5    ISBL    ***    Carbon Treater 4    5
   ISBL    ***    Amine Sump Filter 4    5    ISBL    ***    Dryer Inlet Filter
Coalescer 4    5    ISBL    ***    Mercury Removal After Filter 4    5    ISBL
   ***    Mercury Removal After Filter 4    5    ISBL    ***    Molecular Sieve
After Filter 4    5    ISBL    ***    Compressor Turbine Fuel Gas Filter 4    5
   ISBL    ***    Hot Oil Filter 4    5    ISBL    ***    Hot Oil Sump Filter 4
   5    ISBL    ***    Acid Gas Thermal Oxidizer 4    5    ISBL    ***    Acid
Gas Thermal Oxidizer Fan 4    5    ISBL    ***    Acid Gas Thermal Oxidizer Fan
4    5    ISBL    ***    Acid Gas Thermal Oxidizer Fuel Gas Skid 4    5    ISBL
   ***    Startup Hot Oil Heater 4    5    ISBL    ***    Startup Hot Oil Heater
Fuel Gas Skid 4    5    ISBL    ***    Lean Solvent Booster Pump 4    5    ISBL
   ***    Lean Solvent Booster Pump 4    5    ISBL    ***    Lean Solvent Charge
Pump 4    5    ISBL    ***    Lean Solvent Charge Pump 4    5    ISBL    ***   
Lean Solvent Charge Pump 4    5    ISBL    ***    Regenerator Reflux Pump 4    5
   ISBL    ***    Regenerator Reflux Pump 4    5    ISBL    ***    Wash Water
Pump 4    5    ISBL    ***    Wash Water Pump 4    5    ISBL    ***    Amine
Unloading Pump 4    5    ISBL    ***    Amine Sump Pump 4    5    ISBL    ***   
Wash Water Recirculation Pump 4    5    ISBL    ***    Wash Water Recirculation
Pump 4    5    ISBL    ***    Condensate Stabilizer Reflux Pump 4    5    ISBL
   ***    Condensate Stabilizer Reflux Pump 4    5    ISBL    ***    Condensate
Stabilizer Distillate Pump 4    5    ISBL    ***    Condensate Stabilizer
Distillate Pump 4    5    ISBL    ***    Hot Oil Pump 4    5    ISBL    ***   
Hot Oil Pump 4    5    ISBL    ***    Hot Oil Sump Pump 4    5    ISBL    ***   
Scavenger Metering Skid 4    5    ISBL    ***    H2S Treatment Skid 4    5   
ISBL    ***    H2S Treatment Skid

 

1-88



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Phase

  

Project

  

ISBL /
OSBL

  

Tag No.

  

Service Description

4    5    ISBL    ***    H2S Treatment Skid 4    5    ISBL    ***    H2S
Treatment Skid 4    5    ISBL    ***    Anti-Foam Chemical Injection Skid 4    5
   ISBL    ***    Feed Gas Metering Package 4    5    ISBL    ***    Aqueous
Ammonia Vaporizer Skid 4    5    ISBL    ***    Aqueous Ammonia Vaporizer Skid 4
   5    ISBL    ***    Aqueous Ammonia Vaporizer Skid 4    5    ISBL    ***   
Aqueous Ammonia Vaporizer Skid 4    5    ISBL    ***    Liquefaction Cold Box 4
   5    ISBL    ***    Liquefaction Cold Box 4    5    ISBL    ***   
Liquefaction Cold Box 4    5    ISBL    ***    Liquefaction Cold Box 4    5   
ISBL    ***    Heavy Hydrocarbon Cold Box 4    5    ISBL    ***    Feed Gas
Compressor 4    5    ISBL    ***    Feed Gas Expander 4    5    ISBL    ***   
Heavies Removal Reflux Pump Skid 4    5    ISBL    ***    Heavy Hydrocarbon Cold
Box 4    5    ISBL    ***    Feed Gas Compressor 4    5    ISBL    ***    Feed
Gas Expander 4    5    ISBL    ***    Heavies Removal Reflux Pump Skid 4    5   
ISBL    ***    Heavy Hydrocarbon Cold Box 4    5    ISBL    ***    Feed Gas
Compressor 4    5    ISBL    ***    Feed Gas Expander 4    5    ISBL    ***   
Heavies Removal Reflux Pump Skid 4    5    ISBL    ***    Heavy Hydrocarbon Cold
Box 4    5    ISBL    ***    Feed Gas Compressor 4    5    ISBL    ***    Feed
Gas Expander 4    5    ISBL    ***    Heavies Removal Reflux Pump Skid 4    5   
ISBL    ***    Amine Surge Tank 4    5    ISBL    ***    MR Compressor Gas
Turbine 4    5    ISBL    ***    Fuel Gas Filter Skid 4    5    ISBL    ***   
CO2 Fire Fighting Skid 4    5    ISBL    ***    On / Off-Line Washing Water
Trolley 4    5    ISBL    ***    Synthetic Lube Oil Air Cooler 4    5    ISBL   
***    Hydraulic Starting Console 4    5    ISBL    ***    Synthetic Lube Oil
Mist Eliminator Console 4    5    ISBL    ***    MR Compressor Gas Turbine 4   
5    ISBL    ***    Fuel Gas Filter Skid 4    5    ISBL    ***    CO2 Fire
Fighting Skid 4    5    ISBL    ***    Synthetic Lube Oil Air Cooler 4    5   
ISBL    ***    Hydraulic Starting Console 4    5    ISBL    ***    Synthetic
Lube Oil Mist Eliminator Console

 

1-90



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Phase

  

Project

  

ISBL /
OSBL

  

Tag No.

  

Service Description

4    5    ISBL    ***    MR Compressor Gas Turbine 4    5    ISBL    ***    Fuel
Gas Filter Skid 4    5    ISBL    ***    CO2 Fire Fighting Skid 4    5    ISBL
   ***    Synthetic Lube Oil Air Cooler 4    5    ISBL    ***    Hydraulic
Starting Console 4    5    ISBL    ***    Synthetic Lube Oil Mist Eliminator
Console 4    5    ISBL    ***    MR Compressor Gas Turbine 4    5    ISBL    ***
   Fuel Gas Filter Skid 4    5    ISBL    ***    CO2 Fire Fighting Skid 4    5
   ISBL    ***    Synthetic Lube Oil Air Cooler 4    5    ISBL    ***   
Hydraulic Starting Console 4    5    ISBL    ***    Synthetic Lube Oil Mist
Eliminator Console 4    5    ISBL    ***    Absorber 4    5    ISBL    ***   
Solvent Regenerator 4    5    ISBL    ***    Solvent Flash Drum 4    5    ISBL
   ***    Solvent Regenerator Reflux Drum 4    5    ISBL    ***    Amine Sump
Drum 4    5    ISBL    ***    Acid Gas Thermal Oxidizer KO Drum 4    5    ISBL
   ***    Acid Gas Thermal Oxidizer Fuel Gas KO Drum 4    5    ISBL    ***   
Dryer Inlet Separator 4    5    ISBL    ***    Mercury Removal Bed 4    5   
ISBL    ***    Mercury Removal Bed 4    5    ISBL    ***    Molecular Sieve
Dehydrator 4    5    ISBL    ***    Molecular Sieve Dehydrator 4    5    ISBL   
***    Molecular Sieve Dehydrator 4    5    ISBL    ***    Regeneration Gas K.O.
Drum 4    5    ISBL    ***    Molecular Sieve Dehydrator 4    5    ISBL    ***
   Molecular Sieve Dehydrator 4    5    ISBL    ***    Molecular Sieve
Dehydrator 4    5    ISBL    ***    Regeneration Gas K.O. Drum 4    5    ISBL   
***    Condensate Stabilizer 4    5    ISBL    ***    Condensate Stabilizer
Reflux Drum 4    5    ISBL    ***    HP Fuel Gas KO Drum 4    5    ISBL    ***
   LP Fuel Gas KO Drum 4    5    ISBL    ***    Hot Oil Surge Drum 4    5   
ISBL    ***    Hot Oil Sump Drum 4    5    ISBL    ***    MR Compressor 1st
Section Suction Drum 4    5    ISBL    ***    MR Compressor 2nd Section Suction
Drum 4    5    ISBL    ***    MR Accumulator 4    5    ISBL    ***    MR
Compressor 1st Section Suction Drum 4    5    ISBL    ***    MR Compressor 2nd
Section Suction Drum 4    5    ISBL    ***    MR Accumulator

 

1-91



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Phase

  

Project

  

ISBL /
OSBL

  

Tag No.

  

Service Description

4    5    ISBL    ***    MR Compressor 1st Section Suction Drum 4    5    ISBL
   ***    MR Compressor 2nd Section Suction Drum 4    5    ISBL    ***    MR
Accumulator 4    5    ISBL    ***    MR Compressor 1st Section Suction Drum 4   
5    ISBL    ***    MR Compressor 2nd Section Suction Drum 4    5    ISBL    ***
   MR Accumulator 4    5    ISBL    ***    Heavies Removal Scrub Column 4    5
   ISBL    ***    Heavies Removal Reflux Drum 4    5    ISBL    ***    Heavies
Removal Scrub Column 4    5    ISBL    ***    Heavies Removal Reflux Drum 4    5
   ISBL    ***    Heavies Removal Scrub Column 4    5    ISBL    ***    Heavies
Removal Reflux Drum 4    5    ISBL    ***    Heavies Removal Scrub Column 4    5
   ISBL    ***    Heavies Removal Reflux Drum 4    5    ISBL    ***    Waste
Heat Recovery Unit 4    5    ISBL    ***    Waste Heat Recovery Unit 4    5   
ISBL    ***    Waste Heat Recovery Unit 4    5    ISBL    ***    Waste Heat
Recovery Unit

 

1-92



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

ATTACHMENT 2

CONTRACTOR DELIVERABLES

1.1 Document Formats

Contractor shall provide engineering documents, procurement documents,
construction documents, technical data books, turnover documents and operating
and maintenance documentation for all aspects of the Work. Documents (including
Drawings) developed by Contractor, Subcontractors, Sub-subcontractors, original
Equipment manufacturers and Equipment suppliers shall conform to the following:

 

  1. All documents required by this Agreement to be submitted by Contractor to
Owner shall be covered by a sequentially numbered transmittal accessible by
Owner via a document management system. The numbering and naming system shall
initially be proposed by Contractor for Owner’s review and agreement. All
Subcontractors, Sub-subcontractors, original Equipment manufacturers and
Equipment suppliers must also use this common document nomenclature system.

 

  2. Contractor shall use industry standard 2D and/or 3D computer aided drawing
systems (CAD). All final 2D / 3D CAD Drawing files generated by the Contractor
must be compatible with one of either AutoCAD or MicroStation format(s). File
levels (layers) of drawing attributes shall be retained in the original level
structure and intelligence, wherever practical.

 

  3. Software used for word processing shall be Microsoft Word.

 

  4. Software used for spreadsheets shall be Microsoft Excel.

 

  5. Hand-written documentation shall be minimized and scanned to a pdf file.

 

  6. All documents shall be produced in a clear readable and reproducible
manner.

 

  7. Each page of a document shall clearly indicate, on the document, the
document number, revision or version number (or alpha designation) and a
sequential page number.

 

  8. All pdf documents produced by software listed in this Attachment 2 shall be
in searchable format unless otherwise agreed by owner.

 

  9. Software used for scheduling shall be compatible with Primavera Project
Planner, P6 Version 7.

 

  10. Specific tag numbers shall be uniformly formatted on all documents (e.g.,
S-106 on a P&ID shall be S-106 on all data sheets; not S106 nor S 106 or S_106).
The tag numbering systems shall initially be proposed by Contractor for Owner’s
review and agreement.

 

2-1



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

1.2 Progress Reviews

Subject to Section 3.3C of the Agreement, during the development of the Drawings
and Specifications, Contractor shall provide Owner with reasonable opportunity,
consistent with engineering, procurement and construction industry standards, to
perform reviews of the design and engineering in progress, provided that such
reviews do not unreasonably interfere with performance of the Work. Such reviews
may be conducted at Contractor’s office located in Houston, Texas or the offices
of its Subcontractors, Sub-subcontractors, original Equipment manufacturers and
Equipment suppliers. The reviews may be of progress prints, computer images,
draft documents, working calculations, draft specifications or reports,
Drawings, Specifications or other design documents as agreed to by Contractor
and Owner. The Parties acknowledge that any Owner instructions to Contractor
during such reviews will have no effect unless Owner provides such instructions
in writing to Contractor or unless Contractor provides written notice of the
instruction and Contractor’s compliance to Owner and Owner fails to object.

1.3 Documents for Owner Review and Comment for New Scope

Contractor shall submit copies of the following documents to Owner for formal
review and comment. Following initial review and comment by Owner of such
documents, Owner rights shall be according to Section 3.3C of the Agreement.

 

  a. Process flow diagrams (PFDs)

 

  b. Heat and material balances

 

  c. Piping and Instrument Diagrams (P&IDs)

 

  d. HAZOP reports and disposition of HAZOP/LOPA action items identified for
Phase 4 work which is not replicated from Phase 1, Phase 2 or Phase 3

 

  e. Plot plans

 

  f. Fire and gas detector layouts

 

  g. Fire monitor water radius layouts

 

  h. Tie-In location drawing

 

  i. Electrical area classification drawings

 

  j. Building layouts

 

  k. Material selection diagrams

 

  l. Facility Performance Test reports

 

  m. Network and Telecommunication Drawings

Quarterly updates of a comprehensive table of contents of the document
management system which lists documents and Drawings submitted by Contractor to
Owner for review and comment shall be provided by Contractor to Owner.

 

2-2



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

1.4 Documents for Owner Review

In addition to any other documents which Contractor is required by the other
provisions of the Agreement to provide for Owner’s review, Contractor shall
submit copies of the following documents, Drawings and Specifications to Owner
for review and comment. These documents are not subject to Owner approval;
Contractor will consider all Owner comments consistent with Attachment 1,
including the Basis of Design, Design Criteria/Basis, Feed Documents and
Drawings and Specifications updated during performance of the Work. In addition,
Owner may select other documents with the agreement of Contractor, such
agreement not to be unreasonably withheld.

 

  a. Process flow diagrams (PFDs)

 

  b. Heat and material balances

 

  c. Piping and Instrument Diagrams (P&IDs)

 

  d. HAZOP reports and disposition of HAZOP/LOPA action items identified for
Phase 4 work which is not replicated from Phase 1, Phase 2, or Phase 3

 

  e. Plot plans

 

  f. Fire and gas detector layouts

 

  g. Fire monitor water radius layouts

 

  h. Tie-In location drawing

 

  i. Electrical area classification drawings

 

  j. Building layouts

 

  k. Material selection diagrams

 

  l. Facility Performance Test reports

 

  m. Piping Specifications

 

  n. Underground piping plans

 

  o. 3-D smart plant review (.vue file)

 

  p. Lists (formats and attributes of lists will be based on Contractor standard
formats and attributes)

 

  1) Table of Content List (quarterly update of documents submitted by
Contractor to Owner for Review and Comment)

 

  2) Electrical Equipment List

 

  3) Equipment List

 

  4) Instrument List

 

  5) Line List

 

  6) Purchase Order List

 

2-3



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  7) Specialty Items List

 

  8) Tie-In List

 

  9) Valve List

 

  q. Civil Pile Schedule

 

  r. Electrical one-line diagrams

 

  s. Minutes and reports of HAZOP reviews and management of change reviews
identified for Phase 4 work which is not replicated from Phase 1, Phase 2, or
Phase 3

 

  t. Minutes and reports of layer of protection analysis (LOPA) meetings
identified for Phase 4 work which is not replicated from Phase 1, Phase 2, or
Phase 3

 

  u. Key plans

 

  v. Equipment data sheets

 

  w. Equipment Specifications

 

  x. Instrument data sheets

 

  y. Pressure safety valve (PSV) data sheets

 

  z. Standard detail Drawings

 

  aa. Symbols and Legends P&ID

 

  bb. Corrosion control Specifications

 

  cc. Painting and coating Specifications and charts

 

  dd. Insulation system Specifications

 

  ee. Technical evaluation for all materials and Equipment

 

  ff. Acceptance test procedures for all Major Equipment and packages (by
vendors)

 

  gg. Factory acceptance test reports

 

  hh. Recommended spare parts lists (2 year operating spares)

 

  ii. For cost reimbursable purchases, Subcontract or Sub-subcontract and a
complete commercial and technical evaluation

 

  jj. Network and Telecommunication drawings

 

  kk. ICSS drawings

Quarterly updates of a comprehensive table of contents of the electronic data
room which lists documents and Drawings submitted by Contractor to Owner for
review shall be provided by Contractor to Owner.

 

2-4



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

1.5 Review Periods

Owner shall have up to ten (10) Business Days from its receipt of the documents
listed in Sections 1.3 and 1.4 above, to issue to Contractor written comments on
such documents, Drawings and Specifications. Contractor will provide indicative
schedule of engineering document issuances on a monthly basis. If comments are
not received for items listed in Section 1.3 in ten (10) Business Days, the
Contractor may proceed with the development of the Drawings and Specifications
with the design reflected in the uncommented document. Owner will annotate the
Drawings and Specifications as appropriate and return to Contractor. In the
event that Owner disapproves the Drawings or Specifications, Owner shall provide
Contractor with a written statement of the reasons for such rejection within the
time period required for Owner’s response, and Contractor shall provide Owner
with agreed to revised and corrected Drawings and Specifications as soon as
possible thereafter.

1.6 Record Drawings and Specifications

Contractor shall deliver to Owner the documents, Record Drawings and
Specifications listed in A through E below. All Record Drawings shall be
provided in their native formats, fully functioning. Scanned documents,
searchable “pdf” and other non-editable formats are acceptable only for
Subcontract (including Equipment Supplier) records where Contractor cannot
obtain the native format, or where approved as an exception by Owner. Any .pdf
document shall be in searchable format. Contractor will make a request to
Subcontractors for the applicable documents per Table 2-1. Native files from
Subcontractors will be provided. If not received, the reason from vendor will be
provided.

Record Drawings and Specifications shall be handed over in electronic format by
means of three (3) copies of USB hard drives (USBs). USBs shall have a specific
index of USB contents on each USB in “Document Register” format that includes
the document number, title and revision. Each USB shall be organized in a
logical structure by discipline. A master Table of Contents index shall be
prepared to detail the contents of all handover USBs listed by USB numbers and
contents. Record Drawings shall be inclusive of all documented (DCNs, FCDs or
NCRs) design changes and field changes made up to Substantial Completion with
“Record Drawing” in the revision block or with an as-built stamp.

Hand annotations on CAD prepared Record Drawings and Specifications are not
permitted.

 

  A. Drawings and Diagrams

 

  1) Piping and Instrument Diagrams (P&IDs)

 

  2) Plot Plans

 

  3) Civil

 

  (a) Civil Site Development

 

  (b) Civil Site Plans

 

  (c) Concrete Drawings

 

  4) Control System

 

  (a) Block Diagram

 

  (b) Cause & Effect Diagram

 

  (c) Instrument Index

 

  (d) Instrument Installation Details

 

  (e) Loop Drawings

 

2-5



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  5) Electrical

 

  (a) Area Classification

 

  (b) One Line Diagram

 

  (c) Schematics and Substation Layouts

 

  6) Piping

 

  (a) Equipment Location Plan

 

  7) Fire Water Piping

 

  (a) Fire Water Piping Standard Drawings

 

  (b) Fire Monitor Water Radius Layout

 

  B. Project Specification for Process Design Basis

 

  C. All Underground piping and electrical plans with Survey Points

 

  D. Start up, operating and maintenance manuals

 

  E. Performance Test reports (required to be delivered with Substantial
Completion Certificate)

1.7 Turnover Documents

Contractor shall deliver to Owner the turnover documents including, but not
limited to, those documents and Drawings listed in (a) through (ii) below. All
turnover documents shall be provided in their native formats, fully functioning;
however, turnover documents may contain clearly legible hand annotations if
necessary, provided a scanned or “.pdf” file of the annotated document is also
provided along with the native file. Specific file type of engineering drawings
may change depending on software used to develop. Native format is dependent on
the software application; native CAD files will be acceptable in any version of
MicroStation, Autocad and Smartsketch. Contractor shall provide readily
available metadata for every electronic document transmittal via Contractor’s
document management system.

Scanned documents, searchable “.pdf”, and other non-editable formats are
acceptable only for supplier, Subcontract or Sub-subcontract records where
Contractor cannot obtain the native format, or where approved as an exception by
Owner. Contractor will make a request to Subcontractors for the applicable
documents per Table 2-1. Native files from Subcontractors will be provided. If
not received, the reason from vendor will be provided. All .pdf documents shall
be in searchable format unless the .pdf is submitted to reflect hand
annotations.

Turnover documents shall be handed over in electronic format by means of three
(3) copies of USB hard drives (USBs). USBs shall have a specific index of USB
contents on each USB in “Document Register” format that includes the document
number, title and revision. Each USB shall be organized in a logical structure
by discipline. A master Table of Contents index shall be prepared to detail the
contents of all handover USBs listed by USB numbers and contents. Turnover
Documents shall be the last revision issued by Contractor, in addition to the
Record Drawings and Specifications listed in Section 1.6.

 

2-6



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  a. Process flow diagrams (PFDs)

 

  b. Heat and material balances

 

  c. Architectural Building Drawings

 

  d. Architectural Details and Notes

 

  e. Architectural Elevations

 

  f. Architectural HVAC

 

  g. Architectural Electrical & Lighting

 

  h. Instrument Location Plans

 

  i. Electrical Cable Tray

 

  j. Electrical Grounding

 

  k. Electrical Lighting

 

  l. Telecommunications

 

  m. Mechanical Detail Drawings

 

  n. Piping Key Plan WBS Index

 

  o. Piping Isometrics

 

  p. Piping Standard Detail Drawings

 

  q. Structural Steel Layouts

 

  r. Structural Steel Details

 

  s. Structural Steel Supports

 

  t. Structural Steel Standard Drawings

 

  u. Mechanical Start-up, Operating and Maintenance Manuals

 

  v. Vendor Data Books

 

  w. Aboveground Power Plans (Cabling)

 

  x. Piping Fabrication and Installation Specifications

 

  y. Piping Material Specifications

 

2-7



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  z. Mechanical Equipment Data Sheets (vendor or Contractor as appropriate)

 

  aa. Material Selection Diagrams

 

  bb. Quality records and certification documentation including NDT records,
welding and NDT matrix (form 167), weld maps, welder performance qualification
test records, hydrostatic and pneumatic testing records. Contractor will provide
welding procedures requested by the regulators in the specific areas as
privileged and confidential information.

 

  cc. Tie-in Drawings

 

  dd. Electrical Equipment list

 

  ee. Mechanical Equipment list

 

  ff. Line Designation Table (Line lists)

 

  gg. Manual Valve List

 

  hh. Network, Telecommunication, Data Communications drawings

 

  ii. Security and Process Control Network drawings

Contractor will provide a copy of SmartPlant Review (SPR) and SmartPlant
Instrumentation (SPI) databases at handover as designed (as-built information is
not included).

1.8 Document Turnover Details

Record Drawings (Section 1.6 above) and Turnover Documents (Section 1.7 above)
shall conform to format and ‘As-Built’ designations as indicated on the Table
B-1 “Document Turnover Details” attached and incorporated into this Attachment
2.

 

2-8



--------------------------------------------------------------------------------

Execution Copy   

TABLE 2-1

 

Document Turnover Details

   Phase 4

 

 

Section

 

Document

 

Turnover

Format

 

As Built?
(Y/N)
(See Note 1)

 

Comments

1.6 Record drawings and specifications

1.6(A1)   Piping and Instrumentation Diagrams   MicroStation   Y   Note 1
1.6(A2)   Plot Plans   MicroStation   Y   1.6(A3)   Civil: Site Development  
MicroStation   Y   Note 1 1.6(A3)   Civil: Site plan   MicroStation   Y   Note 1
1.6(A3)   Civil: Concrete Drawings   MicroStation or Autocad   Y   Piles:
As-Built only for out of tolerance installation. Underground concrete: As-Built
if major change to design drawings 1.6(A4)   Control System: Block Diagram  
MicroStation   Y   1.6(A4)   Control System: Cause & Effect Diagram   MS Excel  
Y   1.6(A4)   Control System: Instrument Index   MS Excel, SPI Database   Y  
1.6(A4)   Control System: Instrument Installation Details   MicroStation   Y  
1.6(A4)   Control System: Loop Drawings   Pdf, MicroStation   Y   MicroStation
files provided will be as-converted by SPI 1.6(A5)   Electrical: Hazardous Area
Classification Drawings   MicroStation   Y   1.6(A5)   Electrical: One-Line
Diagrams   MicroStation   Y   1.6(A5)   Electrical: Schematics   MicroStation  
Y  

 

2-9



--------------------------------------------------------------------------------

Execution Copy   

TABLE 2-1

 

Document Turnover Details

   Phase 4

 

Section

  

Document

  

Turnover

Format

  

As Built?
(Y/N)
(See Note 1)

  

Comments

1.6(A6)    Piping: Equipment Location Plan    MicroStation    Y    1.6(A7)   
Fire Water Piping: Standard Drawings    MicroStation    Y    1.6(A7)    Fire
Water Monitor Radius Layout    MicroStation    Y    1.6(C)    All Underground
Piping and Electrical Plans with Survey Points    MicroStation    Y    1.6(D)   
Start-up, operating and maintenance manuals    MS Word    Y    1.6(E)   
Performance Test reports    MS Word    Y   

1.7 Turnover Documents

1.7(a)    Process Flow Diagrams (PFDs) and Utility Flow Diagrams (UFDs)   
MicroStation    N    PFDs and UFDs will be updated and revised as required to
reflect the final changes in EPC phase. Record PFD will have in Rev Block:
“FINAL ISSUE MATCHING P&ID AS-BUILT” 1.7(b)    Heat and Material Balances   
Excel    N    1.7(c)    Architectural: Building Drawings    MicroStation    N   

*  Bechtel: concept drawings, revised if substantial change.

1.7(d)    Architectural: Details and Notes    MicroStation    N   

*  Bechtel: concept drawings, revised if substantial change.

1.7(e)    Architectural: Elevations    MicroStation    N   

*  Bechtel: concept drawings, revised if substantial change.

 

2-10



--------------------------------------------------------------------------------

Execution Copy   

TABLE 2-1

 

Document Turnover Details

   Phase 4

 

Section

  

Document

  

Turnover

Format

  

As Built?
(Y/N)
(See Note 1)

  

Comments

1.7(f)    Architectural: HVAC    MicroStation    N    Bechtel: concept drawings,
revised if substantial change. 1.7(g)    Architectural: Electrical & Lighting   
MicroStation    N    Bechtel: Power Distribution drawings are revised if
substantial change. 1.7(h)    Control System: Instrument Location Plans   
MicroStation    N    1.7(i)    Electrical: Cable Tray    MicroStation    N   
Only cable tray on main piperacks are as built 1.7(j)    Electrical: Grounding
   MicroStation    N    Only U/G grounding is as built 1.7(k)    Electrical:
Lighting    MicroStation    N    1.7 (l)    Telecommunications    MicroStation
or MS Visio    N    Bechtel: concept drawings, revised if substantial change.
1.7 (m)    Mechanical: Detail Drawings    PDF    N    As stated in Att “B”
section 1.6. 1.7 (n)    Piping: Key Piping Index    MS Excel    N    1.7 (o)   
Piping: Isometrics    MicroStation    N    1.7 (p)    Piping: Standard Drawings
   MicroStation    N    1.7 (q)    Structural Steel: Layouts    MicroStation   
N    1.7 (r)    Structural Steel: Details   

MicroStation

or Autocad

   N   

 

2-11



--------------------------------------------------------------------------------

Execution Copy   

TABLE 2-1

 

Document Turnover Details

   Phase 4

 

Section

  

Document

  

Turnover

Format

  

As Built?
(Y/N)
(See Note 1)

  

Comments

1.7 (s)    Structural Steel: Supports    MicroStation or Autocad    N    1.7 (t)
   Structural Steel: Standard drawings    MicroStation or Autocad    N   
1.7 (u)    Mechanical - Start-up, operating and maintenance manuals    PDF    N
   As stated in Att “B” section 1.6. 1.7 (v)    Vendor Data books    PDF    N   
As stated in Att “B” section 1.6. 1.7 (w)    Aboveground Power Plans (Cabling)
   MicroStation    N    1.7 (x)    Piping Fabrication and Installation
Specifications    MS Word    N    1.7 (y)    Piping Material Specifications   
PDF    N    1.7 (z)    Mechanical Equipment Data Sheets (vendor or Bechtel as
appropriate)    MS Excel / PDF    N    PDF for vendor provided data sheets
1.7(aa)    Material Selection Diagram    MicroStation    N    1.7(bb)    Quality
records and Certification Documentation    PDF    N    1.7(cc)    Tie-in
Drawings    MicroStation    N    1.7(dd)    Electrical Equipment list    MS
Excel    N   

 

2-12



--------------------------------------------------------------------------------

Execution Copy   

TABLE 2-1

 

Document Turnover Details

   Phase 4

 

Section

  

Document

  

Turnover

Format

  

As Built?
(Y/N)
(See Note 1)

  

Comments

1.7(ee)    Mechanical Equipment List    PDF    N    1.7(ff)    Line Designation
Table (Line lists)    MS Excel    N    1.7(gg)    Manual Valve List    MS Excel
   N    Excludes vendor package valves; content of the Manual Valve List to be
mutually agreed between Contractor and Owner

Note 1: “As Built” drawings mean drawings that had to be revised to reflect a
change that occurs after issue of the drawing for “Issued for Construction” or
after the drawings final intended purpose, e.g., IFC drawings + DCN’s (Design
Change Notices) + FCD’s (Field Change Documents) + NCR’s (Non Conformance
Reports)

 

2-13



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Attachment 3 - Payment Schedule

 



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Schedule 3-1 -Milestone Payment Schedule

USD

 



--------------------------------------------------------------------------------

Execution Copy      SCHEDULE 3-1 - MILESTONE PAYMENT SCHEDULE USD   Phase 4     
Contract Price USD $***                Mobilization Payment USD $***          
     Monthly Payments USD $***                Milestone Payments USD
$***          

Months indicated under the “Month No.” column below is Contractor’s estimate of
the date of achievement of the applicable Milestone and Contractor’s entitlement
to payment to such Milestone Payment shall be in accordance with Article 7 of
the Agreement. The Milestone Achievement Criteria below shall be in addition to
the documentation required to be provided by Contractor in accordance with
Article 7 of the Agreement. Month #1 is the first Month commencing after NTP

 

Month
No.

  Milestone
No.  

Description

 

Milestone Achievement Criteria

  Milestone
Percentage     Cumulative
Value     Milestone
USD Value   L1   USDL1.01   Award and issue of PO, Release Pile Fabrication  
Provide executed PO cover sheet or Letter of Award (LOA) excluding cost
information     * **%      * **%    $ * **  L2   USDL2.01   Issue first piling
drawing IFC   Verified by Progress Report or Aconex Report     * **%      * **% 
  $ * **  L2   USDL2.01   Concrete piles first delivery   Provide Expediting
Report to customer     * **%      * **%    $ * **  1   USD1.01   License Fee
(Advance Technology Payment)   At Notice to Proceed of EPC Agreement     * **% 
    * **%    $ * **  1   USD1.02   Deliver performance letter of credit to DWLNG
  Bechtel provides report and or letter     * **%      * **%    $ * **  1  
USD1.03   Place insurance coverage for the DWLNG project   Bechtel provides
report and or letter     * **%      * **%    $ * **  1   USD1.04   Issue first
PO or letter of award (LOA) for pipe material   Provide executed PO cover sheet
or Letter of Award (LOA) excluding cost information     * **%      * **%    $ *
**  1   USD1.05   Issue first PO or letter of award (LOA) for small and large
bore piping valves   Provide executed PO cover sheet or Letter of Award (LOA)
excluding cost information     * **%      * **%    $ * **  1   USD1.06   Issue
PO or letter of award (LOA) for air cooled heat exchangers   Provide executed PO
cover sheet or Letter of Award (LOA) excluding cost information     * **%      *
**%    $ * **  1   USD1.07   Issue PO or letter of award (LOA) for cold box &
heavies removal   Provide executed PO cover sheet or Letter of Award (LOA)
excluding cost information     * **%      * **%    $ * **  1   USD1.08   Issue
PO or letter of award (LOA) for waste heat recovery unit (WHRU) & selective
catalyst reduction (SCR)   Provide executed PO cover sheet or Letter of Award
(LOA) excluding cost information     * **%      * **%    $ * **  1   USD1.09  
Issue PO or letter of award (LOA) for mixed refrigerant compressors   Provide
executed PO cover sheet or Letter of Award (LOA) excluding cost information    
* **%      * **%    $ * **  2   USD2.01   Issue first PO or letter of award
(LOA) for field mounted instruments   Provide executed PO cover sheet or Letter
of Award (LOA) excluding cost information     * **%      * **%    $ * **  2  
USD2.02   Issue first PO or letter of award (LOA) for structural steel material
  Provide executed PO cover sheet or Letter of Award (LOA) excluding cost
information     * **%      * **%    $ * **  2   USD2.03   Issue first electrical
standard detail drawings IFC   Verified by Progress Report or Aconex Report    
* **%      * **%    $ * **  3   USD3.01   Issue PO or letter of award (LOA) for
substation / switchgear   Provide executed PO cover sheet or Letter of Award
(LOA) excluding cost information     * **%      * **%    $ * **  3   USD3.02  
Initial vendor prints received by contractor for air cooled heat exchangers  
Verified by Progress Report or Aconex Report     * **%      * **%    $ * **  3  
USD3.03   Initial vendor prints received by contractor for mixed refrigerant
compressors   Verified by Progress Report or Aconex Report     * **%      * **% 
  $ * **  3   USD3.04   Initial vendor prints received by contractor for waste
heat recovery unit (WHRU) & selective catalyst reduction (SCR)   Verified by
Progress Report or Aconex Report     * **%      * **%    $ * **  3   USD3.05  
Issue first equipment location plan drawing IFC   Verified by Progress Report or
Aconex Report     * **%      * **%    $ * **  3   USD3.06   Issue project
execution plan to DWLNG   Bechtel provides report and or letter     * **%      *
**%    $ * **  4   USD4.01   First IFC P&ID issued   Verified by Progress Report
or Aconex Report     * **%      * **%    $ * **  4   USD4.02   Issue first
structural steel IFC   Verified by Progress Report or Aconex Report     * **%   
  * **%    $ * **  4   USD4.03   Issue PO or letter of award (LOA) for first A/G
pipe fabrication   Provide executed PO cover sheet or Letter of Award (LOA)
excluding cost information     * **%      * **%    $ * **  4   USD4.04   Issue
PO or letter of award (LOA) for integrated control & safety system (ICSS)  
Provide executed PO cover sheet or Letter of Award (LOA) excluding cost
information     * **%      * **%    $ * **  5   USD5.01   First A/G Piping ISO
IFC issued   Verified by Progress Report or Aconex Report     * **%      * **% 
  $ * **  5   USD5.02   First shipment of rebar delivery for Plant 5 (exworks)  
Provide Expediting Report to customer     * **%      * **%    $ * **  5  
USD5.03   First delivery of piping valves to piping fabricator (exworks)  
Provide Expediting Report to customer     * **%      * **%    $ * **  5  
USD5.04   Issue subcontract or letter of award (LOA) to Fire and Gas (F&G)
detection system subcontractor   Provide executed subcontract cover sheet or
Letter of Award (LOA) excluding cost information     * **%      * **%    $ * ** 
5   USD5.05   Issue PO or letter of award (LOA) for electrical bulks (W&C, tray
and conduit)   Provide executed PO cover sheet or Letter of Award (LOA)
excluding cost information     * **%      * **%    $ * **  6   USD6.01   Initial
vendor prints received by contractor for substation / switchgear   Verified by
Progress Report or Aconex Report     * **%      * **%    $ * **  6   USD6.02  
Issue Plot Plans - IFC for Plant 5   Verified by Progress Report or Aconex
Report     * **%      * **%    $ * **  6   USD6.03   Piling complete Plant
5/OSBL   Construction progress report     * **%      * **%    $ * **  7  
USD7.01   1st major material received by vendor for use in fabrication of waste
heat recovery unit (WHRU) & selective catalyst reduction (SCR)   Provide
Expediting Report to customer     * **%      * **%    $ * **  7   USD7.02  
Initial vendor prints received by contractor for integrated control & safety
system (ICSS)   Verified by Progress Report or Aconex Report     * **%      *
**%    $ * **  7   USD7.03   Issue first cable tray / conduit drawing IFC  
Verified by Progress Report or Aconex Report     * **%      * **%    $ * **  8  
USD8.01   First shipment of structural steel for Plant 5 (exworks)   Provide
Expediting Report to customer     * **%      * **%    $ * **  8   USD8.02   1st
major material received by vendor for use in fabrication of air cooled
exchangers   Provide Expediting Report to customer     * **%      * **%    $ *
**  8   USD8.03   1st major material received by vendor for use in fabrication
of cold box   Provide Expediting Report to customer     * **%      * **%    $ *
**  8   USD8.04   Place first structural concrete for Plant 5/OSBL   Progress
report or equivalent showing start of construction progress     * **%      *
**%    $ * **  9   USD9.01   Issue first instrument location plan drawing IFC  
Verified by Progress Report or Aconex Report     * **%      * **%    $ * **  9  
USD9.02   Last IFC P&ID issued   Verified by Progress Report or Aconex Report  
  * **%      * **%    $ * **  10   USD10.01   First shipment of pipe delivery
for Plant 5 (exworks)   Provide Expediting Report to customer     * **%      *
**%    $ * **  11   USD11.01   Issue subcontract or letter of award (LOA) to
permanent telecoms subcontractor   Provide executed subcontract cover sheet or
Letter of Award (LOA) excluding cost information     * **%      * **%    $ * ** 
11   USD11.02   Last concrete foundation IFC issued for Plant 5/OSBL   Verified
by Progress Report or Aconex Report     * **%      * **%    $ * **  12  
USD12.01   Issue first one-line diagram drawing IFC   Verified by Progress
Report or Aconex Report     * **%      * **%    $ * **  12   USD12.02   1st
major material received by vendor for use in fabrication of integrated control &
safety system (ICSS)   Provide Expediting Report to customer     * **%      *
**%    $ * **  12   USD12.03   System block diagrams IFC issued   Verified by
Progress Report or Aconex Report     * **%      * **%    $ * **  12   USD12.04  
Start erecting structural steel for Plant 5/OSBL   Progress report or equivalent
showing start of construction progress     * **%      * **%    $ * **  12  
USD12.05   Commence A/G pipe installation - Plant 5/OSBL   Progress report or
equivalent showing start of construction progress     * **%      * **%    $ *
**  12   USD12.06   Award NDE subcontract   Provide executed subcontract cover
sheet or Letter of Award (LOA) excluding cost information     * **%      * **% 
  $ * **  13   USD13.01   Commence field erected Tanks   Construction progress
report     * **%      * **%    $ * **  14   USD14.01   NDE subcontractor
commences work   Provide subcontract daily report or equivalent construction
report     * **%      * **%    $ * **  16   USD16.01   Ready for 1st shipment of
Waste Heat Recovery Unit (WHRU) component (exworks)   Provide Expediting Report
to customer     * **%      * **%    $ * **  17   USD17.01   First shipment of
any of the following: (control valves, relief valves, or on/off valves) for
Plant 5 (exworks)   Provide Expediting Report to customer     * **%      * **% 
  $ * **  17   USD17.02   First substation / switchgear delivered - Plant 5
(exworks)   Provide Expediting Report to customer     * **%      * **%    $ *
**  17   USD17.03   Ready for 1st shipment of cold box component for Plant 5
(exworks)   Provide Expediting Report to customer     * **%      * **%    $ *
**  17   USD17.04   50% Complete of structural concrete for Plant 5/OSBL
(includes area paving)   Progress report or equivalent shows 50% complete of
original budgeted quantity earned     * **%      * **%    $ * **  18   USD18.01
  First delivery on site - Electrical Bulks, Including Cable Tray & Channel -
Plant 5   Provide Expediting Report to customer     * **%      * **%    $ * ** 
18   USD18.02   Last ISO IFC A/G Pipe issued   Verified by Progress Report or
Aconex Report     * **%      * **%    $ * ** 



--------------------------------------------------------------------------------

Execution Copy      SCHEDULE 3-1 - MILESTONE PAYMENT SCHEDULE USD   Phase 4     
Contract Price USD $***                Mobilization Payment USD $***          
     Monthly Payments USD $***                Milestone Payments USD
$***          

Months indicated under the “Month No.” column below is Contractor’s estimate of
the date of achievement of the applicable Milestone and Contractor’s entitlement
to payment to such Milestone Payment shall be in accordance with Article 7 of
the Agreement. The Milestone Achievement Criteria below shall be in addition to
the documentation required to be provided by Contractor in accordance with
Article 7 of the Agreement. Month #1 is the first Month commencing after NTP

 

Month
No.

  Milestone
No.  

Description

 

Milestone Achievement Criteria

  Milestone
Percentage     Cumulative
Value     Milestone
USD Value   18   USD18.03   Start setting first Liquefaction Cold Box - Plant 5
  Progress report or equivalent showing start of construction progress     *
**%      * **%    $ * **  19   USD19.01   Integrated Control & Safety System
(ICSS) - FAT Test Plant 5   Provide Expediting Report to customer     * **%     
* **%    $ * **  19   USD19.02   Start setting first Heavy Hydrocarbon Cold Box
- Plant 5   Progress report or equivalent showing start of construction progress
    * **%      * **%    $ * **  20   USD20.01   Issue instrument index IFC  
Verified by Progress Report or Aconex Report     * **%      * **%    $ * **  20
  USD20.02   Issue loop diagrams IFC   Verified by Progress Report or Aconex
Report     * **%      * **%    $ * **  20   USD20.03   Ready for 1st shipment of
ICSS component - Plant 5 (exworks)   Provide Expediting Report to customer     *
**%      * **%    $ * **  20   USD20.04   Commence Setting Plant 5 main
pre-fabricated substation   Progress report or equivalent showing start of
construction progress     * **%      * **%    $ * **  20   USD20.05   First
refrigeration compressor ready for shipment - Plant 5 (exworks)   Provide
Expediting Report to customer     * **%      * **%    $ * **  21   USD21.01  
Last shipment of cold box delivery to site - Plant 5 (exworks)   Provide
Expediting Report to customer     * **%      * **%    $ * **  21   USD21.02  
Construction complete field erected tanks   Construction progress report     *
**%      * **%    $ * **  22   USD22.01   50% complete of erecting structural
steel for Plant 5/OSBL   Progress report or equivalent shows 50% complete of
original budgeted quantity earned     * **%      * **%    $ * **  22   USD22.02
  First shipment received of air cooled heat exchangers - Plant 5 (exworks)  
Progress report or equivalent showing start of construction progress     * **% 
    * **%    $ * **  22   USD22.03   Start setting first thermal oxidizer for
Plant 5   Progress report or equivalent showing start of construction progress  
  * **%      * **%    $ * **  22   USD22.04   Start setting CO2 absorber for
Plant 5   Progress report or equivalent showing start of construction progress  
  * **%      * **%    $ * **  22   USD22.05   Last refrigeration compressor
ready for shipment - Plant 5 (exworks)   Provide Expediting Report to customer  
  * **%      * **%    $ * **  23   USD23.01   Issue subcontract or letter of
award (LOA) for insulation   Provide executed subcontract cover sheet or Letter
of Award (LOA) excluding cost information     * **%      * **%    $ * **  23  
USD23.02   First shipment of field mounted instruments delivery for Plant 5  
Provide Expediting Report to customer     * **%      * **%    $ * **  23  
USD23.03   Start setting first MR compressor - Plant 5   Progress report or
equivalent showing start of construction progress     * **%      * **%    $ *
**  23   USD23.04   Finish structural concrete for Plant 5/OSBL (includes area
paving)   Progress report or equivalent shows 90% complete of original budgeted
quantity earned     * **%      * **%    $ * **  25   USD25.01   Start
installation of field mounted instruments for Plant 5/OSBL   Progress report or
equivalent showing start of construction progress     * **%      * **%    $ *
**  25   USD25.02   Install first lean solvent pumps - Plant 5   Progress report
or equivalent showing start of construction progress     * **%      * **%    $ *
**  25   USD25.03   Permanent telecoms subcontractor commences work   Progress
report or equivalent showing start of construction progress     * **%      *
**%    $ * **  26   USD26.01   Start installation of Waste Heat Recovery Unit
(WHRU) & Selective Catalyst Reduction (SCR) - Plant 5   Progress report or
equivalent showing start of construction progress     * **%      * **%    $ *
**  26   USD26.02   Commence switch rack installation - Plant 5   Progress
report or equivalent showing start of construction progress     * **%      *
**%    $ * **  27   USD27.01   Commence Pull Main Power Cable Feeders - Main
Substation to Plant 5 Substation   Progress report or equivalent showing start
of construction progress     * **%      * **%    $ * **  27   USD27.02  
Commence insulation for Plant 5/OSBL   Construction progress report     * **%   
  * **%    $ * **  27   USD27.03   Start pulling electrical cable for Plant
5/OSBL   Progress report or equivalent showing start of construction progress  
  * **%      * **%    $ * **  27   USD27.04   Finish erecting structural steel
for Plant 5/OSBL   Progress report or equivalent shows 90% complete of original
budgeted quantity earned     * **%      * **%    $ * **  27   USD27.05   50%
complete of installation of above ground pipe for Plant 5/OSBL   Progress report
or equivalent shows 50% complete of original budgeted quantity earned     * **% 
    * **%    $ * **  28   USD28.01   Telecommunications tower interconnect (SC)
  Progress report or equivalent showing construction progress     * **%      *
**%    $ * **  29   USD29.01   Start hydro testing above ground pipe for Plant
5/OSBL   Progress report or equivalent showing start of construction progress  
  * **%      * **%    $ * **  30   USD30.01   Set Analyzer shelters Plant 5/OSBL
  Progress report or equivalent showing construction progress     * **%      *
**%    $ * **  31   USD31.01   Commence Fire and Gas (F&G) detection system
installation (SC)   Progress report or equivalent showing start of construction
progress     * **%      * **%    $ * **  32   USD32.01   ICSS in Control Bldg
Ready for Loop Checks   Progress report or equivalent showing construction
progress     * **%      * **%    $ * **  33   USD33.01   Last shipment of pipe
delivery for Plant 5 (exworks)   Provide Expediting Report to customer     *
**%      * **%    $ * **  33   USD33.02   50% complete of installation of field
mounted instruments for Plant 5/OSBL   Progress report or equivalent shows 50%
complete of original budgeted quantity earned     * **%      * **%    $ * **  34
  USD34.01   Start loop checks for Plant 5/OSBL   Progress report or equivalent
showing start of construction progress     * **%      * **%    $ * **  37  
USD37.01   Finish installation of above ground pipe for Plant 5/OSBL   Progress
report or equivalent shows 90% complete of original budgeted quantity earned    
* **%      * **%    $ * **  38   USD38.01   50% complete of pulling electrical
cable for Plant 5/OSBL   Progress report or equivalent shows 50% complete of
original budgeted quantity earned     * **%      * **%    $ * **  39   USD39.01
  Finish installation of field mounted instruments for Plant 5/OSBL   Progress
report or equivalent shows 90% complete of original budgeted quantity earned    
* **%      * **%    $ * **  40   USD40.01   First functions check (GE) for MR
compressors - Plant 5   Status report from vendor     * **%      * **%    $ *
**  41   USD41.01   Catalyst and Chem loading commences for site - Plant 5
operations   Progress report or equivalent showing start of construction
progress     * **%      * **%    $ * **  42   USD42.01   Introduce fuel gas
Plant 5   Progress report or status from start up     * **%      * **%    $ *
**  43   USD43.01   Finish pulling electrical cable for Plant 5/OSBL   Progress
report or equivalent shows 90% complete of original budgeted quantity earned    
* **%      * **%    $ * **  43   USD43.02   Deliver 90-day notice for RFSU -
Plant 5 to DWLNG   Bechtel provides report and or letter     * **%      * **%   
$ * **  43   USD43.03   Cold crank and first fire compressors Plant 5   Progress
report or status from start up     * **%      * **%    $ * **  46   USD46.01  
Achieve RFSU - Plant 5   Bechtel provides report and or letter     * **%      *
**%    $ * **  46   USD46.02   Deliver 90-day notice for performance testing -
Plant 5 to DWLNG   Bechtel provides report and or letter     * **%      * **%   
$ * **  47   USD47.01   Insulation complete for Plant 5   Construction progress
report     * **%      * **%    $ * **  50   USD50.01   Achieve first LNG cargo -
Plant 5   Bechtel provides report and or letter     * **%      * **%    $ * ** 
51   USD51.01   Complete Performance Testing Plant 5   Bechtel provides report
and or letter     * **%      * **%    $ * **  56   USD56.01   Substantial
Completion Plant 5   Bechtel Achieves Substantial Completion - Plant 1; Bechtel
provides letter and/or report     * **%      * **%    $ * **             

 

 

              TOTAL     $ * **             

 

 

 



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Attachment 3-2 - Monthly Payment Schedule

USD

 



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

SCHEDULE 3-2 MONTHLY PAYMENT SCHEDULE USD    Contract Price USD $***        
Driftwood Liquefaction Phase 4 Project    Mobilization Payment USD $***        
   Monthly Payments USD $***         Month #1 is the first Month commencing
after NTP    Milestone Payments USD $***        

 

Month
No.

   Mobilization
Payment     Monthly
Payment
Percentage     Cumulative
Monthly
Payment
Percentage     Monthly Payment
Value   NTP      10 %      *** %      * **%    $   ***  1        *** %      *
**%    $   ***  2        *** %      * **%    $   ***  3        *** %      * **% 
  $   ***  4        *** %      * **%    $   ***  5        *** %      * **%    $
  ***  6        *** %      * **%    $   ***  7        *** %      * **%    $  
***  8        *** %      * **%    $   ***  9        *** %      * **%    $   *** 
10        *** %      * **%    $   ***  11        *** %      * **%    $   ***  12
       *** %      * **%    $   ***  13        *** %      * **%    $   ***  14   
    *** %      * **%    $   ***  15        *** %      * **%    $   ***  16     
  *** %      * **%    $   ***  17        *** %      * **%    $   ***  18       
*** %      * **%    $   ***  19        *** %      * **%    $   ***  20       
*** %      * **%    $   ***  21        *** %      * **%    $   ***  22       
*** %      * **%    $   ***  23        *** %      * **%    $   ***  24       
*** %      * **%    $   ***  25        *** %      * **%    $   ***  26       
*** %      * **%    $   ***  27        *** %      * **%    $   ***  28       
*** %      * **%    $   ***  29        *** %      * **%    $   ***  30       
*** %      * **%    $   ***  31        *** %      * **%   $   ***  32        ***
%      * **%    $   ***  33        *** %      * **%    $   ***  34        *** % 
    * **%    $   ***  35        *** %      * **%    $   ***  36        *** %   
  * **%    $   ***  37        *** %      * **%    $   ***  38        *** %     
* **%    $   ***  39        *** %      * **%    $   ***  40        *** %      *
**%    $   ***  41        *** %      * **%    $   ***  42        *** %      *
**%    $   ***  43        *** %      * **%    $   ***    

 

 

   

 

 

   

 

 

   

 

 

  Total      10.00 %      100.00 %      $   ***    

 

 

   

 

 

   

 

 

   

 

 

 

 



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Schedule 3-3 -Milestone Payment Schedule

EUR



--------------------------------------------------------------------------------

 

Execution Copy    SCHEDULE 3-3 - MILESTONE PAYMENT SCHEDULE EUR Phase 4   
Contract Price EUR €***    Mobilization Payment EUR €***    Monthly Payments
EUR €***    Milestone Payments EUR €***

Months indicated under the “Month No.” column below is Contractor’s estimate of
the date of achievement of the applicable Milestone and Contractor’s entitlement
to payment to such Milestone Payment shall be in accordance with Article 7 of
the Agreement. The Milestone Achievement Criteria below shall be in addition to
the documentation required to be provided by Contractor in accordance with
Article 7 of the Agreement. Month #1 is the first Month commencing after NTP

 

Month
No.

  

Milestone
No.

 

Description

 

Milestone Achievement Criteria

  Milestone
Percentage     Cumulative
Value     Milestone
EUR Value  

1

   EUR1.01   BASF Licensor Payment   Bechtel provide copy of vendor invoice    
***%       ***%     € ***  

1

   EUR1.02   Issue first PO or letter of award (LOA) for pipe material   Provide
executed PO cover sheet or Letter of Award (LOA) excluding cost information    
***%       ***%     € ***  

1

   EUR1.03   Issue first PO or letter of award (LOA) for small and large bore
piping valves   Provide executed PO cover sheet or Letter of Award (LOA)
excluding cost information     ***%       ***%     € ***  

1

   EUR1.04   Issue PO or letter of award (LOA) for stainless steel & cladded
vessels   Provide executed PO cover sheet or Letter of Award (LOA) excluding
cost information     ***%       ***%     € ***  

1

   EUR1.05   Issue PO or letter of award (LOA) gas expander compressor   Provide
executed PO cover sheet or Letter of Award (LOA) excluding cost information    
***%       ***%     € ***  

1

   EUR1.06   Issue PO or letter of award (LOA) for mixed refrigerant compressors
  Provide executed PO cover sheet or Letter of Award (LOA) excluding cost
information     ***%       ***%     € ***  

2

   EUR2.01   Initial vendor prints received by contractor for stainless steel &
cladded vessels   Verified by Progress Report or Aconex Report     ***%      
***%     € ***  

2

   EUR2.02   Initial vendor prints received by contractor for gas expander
compressor   Verified by Progress Report or Aconex Report     ***%       ***%  
  € ***  

3

   EUR3.01   Initial vendor prints received by contractor for mixed refrigerant
compressors   Verified by Progress Report or Aconex Report     ***%       ***%  
  € ***  

4

   EUR4.01   Issue PO or letter of award (LOA) for first A/G pipe fabrication  
Provide executed PO cover sheet or Letter of Award (LOA) excluding cost
information     ***%       ***%     € ***  

5

   EUR5.01   First delivery of piping valves to piping fabricator (exworks)  
Provide Expediting Report to customer     ***%       ***%     € ***  

9

   EUR9.01   1st major material received by vendor for use in fabrication for
stainless steel & cladded columns/vessels   Verified by Progress Report or
Aconex Report     ***%       ***%     € ***  

10

   EUR10.01   First shipment of pipe delivery for Plant 5 (exworks)   Provide
Expediting Report to customer     ***%       ***%     € ***  

17

   EUR17.01   Feed Gas Expander Compressor first deliveries - Plant 5 (exworks)
  Provide Expediting Report to customer     ***%       ***%     € ***  

19

   EUR19.01   Ready for 1st shipment for stainless steel & cladded
columns/vessels (exworks)   Provide Expediting Report to customer     ***%      
***%     € ***  

20

   EUR20.01   First refrigeration compressor ready for shipment - Plant 5
(exworks)   Provide Expediting Report to customer     ***%       ***%     € ***
 

22

   EUR22.01   Last refrigeration compressor ready for shipment - Plant 5
(exworks)   Provide Expediting Report to customer     ***%       ***%     € ***
 

33

   EUR33.01   Last shipment of pipe delivery for Plant 5 (exworks)   Provide
Expediting Report to customer     ***%       ***%     € ***               

 

 

               TOTAL     € ***               

 

 

 

 



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Attachment 3-4 - Monthly Payment Schedule

EUR



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

SCHEDULE 3-4 MONTHLY PAYMENT SCHEDULE EUR    Contract Price EUR      €***  
Driftwood Liquefaction Phase 4 Project    Mobilization Payment EUR      €***  
   Monthly Payments EUR      €***   Month #1 is the first Month commencing after
NTP    Milestone Payments EUR      €***  

 

Month
No.

  

Mobilization Payment

  

Monthly Payment

Percentage

  

Cumulative Monthly

Payment Percentage

   Monthly Payment
Value  

NTP

   10%          € ***                                         

 

  

 

  

 

  

 

 

 

        Total

   10.00%    0.00%       € ***     

 

  

 

  

 

  

 

 

 



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Schedule 3-5 -Monthly Payments Summary

USD

and

EUR

 



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

   Total Project USD $***    Total Project EUR €***    Mobilization Payment USD
$***    Mobilization Payment EUR €*** SCHEDULE 3-5 MONTHLY PAYMENT SUMMARY   
Monthly Payments USD $***    Monthly Payments EUR €*** Driftwood Liquefaction
Phase 4 Project    Milestone Payments USD $***    Milestone Payments EUR €***

 

    USD Percent     USD Payments   EUR Percent     EUR Payment

Month
No.

  Mobilization
Payment   Monthly
Payments     Milestone
Payment     Cumulative
Payment     Mobilization
Payment   Monthly
Payments   Milestone
Payment   Total USD
Payments
(incremental)   Mobilization
Payment   Milestone
Payment     Cumulative
Payment     Mobilization
Payment   Milestones   Total EUR
Payments
(incremental) L1       ***%       ***%       ***%       $***   $***   $***      
***%       ***%       €***   €*** L2       ***%       ***%       ***%       $***
  $***   $***       ***%       ***%       €***   €*** L3       ***%       ***%  
    ***%       $***   $***   $***       ***%       ***%       €***   €*** L4    
  ***%       ***%       ***%       $***   $***   $***       ***%       ***%    
  €***   €*** L5       ***%       ***%       ***%       $***   $***   $***      
***%       ***%       €***   €*** L6       ***%       ***%       ***%       $***
  $***   $***       ***%       ***%       €***   €*** L7       ***%       ***%  
    ***%       $***   $***   $***       ***%       ***%       €***   €*** NTP  
10%         ***%     $***       $***   10%       ***%     €***   €***   €*** 1  
    ***%       ***%       ***%       $***   $***   $***       ***%       ***%  
    €***   €*** 2       ***%       ***%       ***%       $***   $***   $***    
  ***%       ***%       €***   €*** 3       ***%       ***%       ***%      
$***   $***   $***       ***%       ***%       €***   €*** 4       ***%      
***%       ***%       $***   $***   $***       ***%       ***%       €***   €***
5       ***%       ***%       ***%       $***   $***   $***       ***%      
***%       €***   €*** 6       ***%       ***%       ***%       $***   $***  
$***       ***%       ***%       €***   €*** 7       ***%       ***%       ***%
      $***   $***   $***       ***%       ***%       €***   €*** 8       ***%  
    ***%       ***%       $***   $***   $***       ***%       ***%       €***  
€*** 9       ***%       ***%       ***%       $***   $***   $***       ***%    
  ***%       €***   €*** 10       ***%       ***%       ***%       $***   $***  
$***       ***%       ***%       €***   €*** 11       ***%       ***%       ***%
      $***   $***   $***       ***%       ***%       €***   €*** 12       ***%  
    ***%       ***%       $***   $***   $***       ***%       ***%       €***  
€*** 13       ***%       ***%       ***%       $***   $***   $***       ***%    
  ***%       €***   €*** 14       ***%       ***%       ***%       $***   $***  
$***       ***%       ***%       €***   €*** 15       ***%       ***%       ***%
      $***   $***   $***       ***%       ***%       €***   €*** 16       ***%  
    ***%       ***%       $***   $***   $***       ***%       ***%       €***  
€*** 17       ***%       ***%       ***%       $***   $***   $***       ***%    
  ***%       €***   €*** 18       ***%       ***%       ***%       $***   $***  
$***       ***%       ***%       €***   €*** 19       ***%       ***%       ***%
      $***   $***   $***       ***%       ***%       €***   €*** 20       ***%  
    ***%       ***%       $***   $***   $***       ***%       ***%       €***  
€*** 21       ***%       ***%       ***%       $***   $***   $***       ***%    
  ***%       €***   €*** 22       ***%       ***%       ***%       $***   $***  
$***       ***%       ***%       €***   €*** 23       ***%       ***%       ***%
      $***   $***   $***       ***%       ***%       €***   €*** 24       ***%  
    ***%       ***%       $***   $***   $***       ***%       ***%       €***  
€*** 25       ***%       ***%       ***%       $***   $***   $***       ***%    
  ***%       €***   €*** 26       ***%       ***%       ***%       $***   $***  
$***       ***%       ***%       €***   €*** 27       ***%       ***%       ***%
      $***   $***   $***       ***%       ***%       €***   €*** 28       ***%  
    ***%       ***%       $***   $***   $***       ***%       ***%       €***  
€*** 29       ***%       ***%       ***%       $***   $***   $***       ***%    
  ***%       €***   €*** 30       ***%       ***%       ***%       $***   $***  
$***       ***%       ***%       €***   €*** 31       ***%       ***%       ***%
      $***   $***   $***       ***%       ***%       €***   €*** 32       ***%  
    ***%       ***%       $***   $***   $***       ***%       ***%       €***  
€*** 33       ***%       ***%       ***%       $***   $***   $***       ***%    
  ***%       €***   €*** 34       ***%       ***%       ***%       $***   $***  
$***       ***%       ***%       €***   €*** 35       ***%       ***%       ***%
      $***   $***   $***       ***%       ***%       €***   €*** 36       ***%  
    ***%       ***%       $***   $***   $***       ***%       ***%       €***  
€*** 37       ***%       ***%       ***%       $***   $***   $***       ***%    
  ***%       €***   €*** 38       ***%       ***%       ***%       $***   $***  
$***       ***%       ***%       €***   €*** 39       ***%       ***%       ***%
      $***   $***   $***       ***%       ***%       €***   €*** 40       ***%  
    ***%       ***%       $***   $***   $***       ***%       ***%       €***  
€*** 41       ***%       ***%       ***%       $***   $***   $***       ***%    
  ***%       €***   €*** 42       ***%       ***%       ***%       $***   $***  
$***       ***%       ***%       €***   €*** 43       ***%       ***%       ***%
      $***   $***   $***       ***%       ***%       €***   €*** 44       ***%  
    ***%       ***%       $***   $***   $***       ***%       ***%       €***  
€*** 45       ***%       ***%       ***%       $***   $***   $***       ***%    
  ***%       €***   €*** 46       ***%       ***%       ***%       $***   $***  
$***       ***%       ***%       €***   €*** 47       ***%       ***%       ***%
      $***   $***   $***       ***%       ***%       €***   €*** 48       ***%  
    ***%       ***%       $***   $***   $***       ***%       ***%       €***  
€*** 49       ***%       ***%       ***%       $***   $***   $***       ***%    
  ***%       €***   €*** 50       ***%       ***%       ***%       $***   $***  
$***       ***%       ***%       €***   €***

 



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

    USD Percent     USD Payments   EUR Percent     EUR Payment

Month
No.

  Mobilization
Payment   Monthly
Payments     Milestone
Payment     Cumulative
Payment     Mobilization
Payment   Monthly
Payments   Milestone
Payment   Total USD
Payments
(incremental)   Mobilization
Payment   Milestone
Payment     Cumulative
Payment     Mobilization
Payment   Milestones   Total EUR
Payments
(incremental) 51       ***%       ***%       ***%       $***   $***   $***      
***%       ***%       €***   €*** 52       ***%       ***%       ***%       $***
  $***   $***       ***%       ***%       €***   €*** 53       ***%       ***%  
    ***%       $***   $***   $***       ***%       ***%       €***   €*** 54    
  ***%       ***%       ***%       $***   $***   $***       ***%       ***%    
  €***   €*** 55       ***%       ***%       ***%       $***   $***   $***      
***%       ***%       €***   €*** 56       ***%       ***%       ***%     $***  
$***   $***     ***%     ***%       €***   €***    

 

 

 

 

   

 

 

   

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

   

 

 

 

 

 

Total   10.00%     ***%       ***%       $***     $***   $***   $***   10.00%  
***%     ***%       €***     €***   €***    

 

 

 

 

   

 

 

   

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

   

 

 

 

 

 

 



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

ATTACHMENT 4

FORM OF CHANGE ORDER

 

4-1



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

SCHEDULE 4-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Driftwood LNG Phase 4

   CHANGE ORDER NUMBER:                         

OWNER: Driftwood LNG LLC

   DATE OF CHANGE ORDER:                         

CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.

  

DATE OF AGREEMENT:                         

  

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

 

 

Adjustment to Contract Price       The original Contract Price was   
USD                        EUR                     Net change by previously
authorized Change Orders (#                )    USD                       
EUR                     The Contract Price prior to this Change Order was   
USD                        EUR                     The Contract Price will be
(increased) (decreased) (unchanged) by this Change Order in the amount of   
USD                        EUR                     The new Contract Price
including this Change Order will be    USD                       
EUR                    

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Adjustment to Payment Schedule:

Adjustment to Minimum Acceptance Criteria:

Adjustment to Performance Guarantees:

Adjustment to Design Basis:

Other adjustments to liability or obligation of Contractor or Owner under the
Agreement:

Select either A or B:

[A] This Change Order shall constitute a full and final settlement and accord
and satisfaction of all effects of the change reflected in this Change Order
upon the Changed Criteria and shall be deemed to compensate Contractor fully for
such change. Initials:          Contractor          Owner

[B] This Change Order shall not constitute a full and final settlement and
accord and satisfaction of all effects of the change reflected in this Change
Order upon the Changed Criteria and shall not be deemed to compensate Contractor
fully for such change. Initials:          Contractor          Owner

 

4-2



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Owner

 

     

Contractor

 

Name

 

     

Name

 

Title

 

     

Title

 

Date of Signing

      Date of Signing

 

4-3



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

SCHEDULE 4-2

UNILATERAL CHANGE ORDER FORM

(for use when only Owner executes the Change Order pursuant to Section 6.1C or
6.2D)

 

PROJECT NAME: Driftwood LNG Phase 4

   CHANGE ORDER NUMBER:                         

OWNER: Driftwood LNG LLC

   DATE OF CHANGE ORDER:                         

CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.

  

DATE OF AGREEMENT:                         

  

 

 

You are hereby directed to make the following additions or modifications to, or
deductions from, the Work (attach additional documentation if necessary)

 

 

Compensation for the changes specified in this Change Order is on a time and
materials basis as provided in Section 6.1C and 6.2D of the Agreement.

Contractor shall commence with the performance of the change(s) described above
[insert date].

This Change Order is signed by Owner’s duly authorized representative.

 

Owner

 

 

Name

 

 

Title

 

  Date of Signing  

 

4-4



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

SCHEDULE 4-3

CONTRACTOR’S CHANGE ORDER REQUEST FORM/

CONTRACTOR’S RESPONSE TO A CHANGE ORDER PROPOSED BY OWNER

(For use by Contractor (i) pursuant to Section 6.2B of the Agreement, when
Contractor requests a proposed Change Order, and (ii) pursuant to Section 6.1A
of the Agreement, in responding to a Change Order proposed by Owner)

 

PROJECT NAME: Driftwood LNG Phase 4

   CHANGE ORDER REQUEST NUMBER:                         

OWNER: Driftwood LNG LLC

   DATE OF CHANGE ORDER REQUEST:                         

CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.

  

DATE OF AGREEMENT:                         

  

 

 

Contractor proposes the following change(s) in the Agreement: (attach additional
documentation, if necessary)

OR (as applicable)

Owner proposes the following change(s) in the Agreement: attach additional
documentation, if necessary)

 

 

Detailed Reasons for Proposed Change(s) (provide detailed reasons for the
proposed change, and attach all supporting documentation required under the
Agreement)

 

 

Proposed Adjustments to Agreement (attach additional documentation, if
necessary)

Contract Price Adjustment:

Project Schedule Adjustment:

Adjustment to Payment Schedule:

Adjustment to Minimum Acceptance Criteria:

Adjustment to Performance Guarantees:

Adjustment to Guarantee Conditions:

Adjustment to Design Basis:

Other adjustments to liability or obligations of Contractor under the Agreement:

This request for Change Order is signed by Contractor’s duly authorized
representative.

 

Contractor

 

 

Name

 

 

Title

 

 

Date of Signing

 

 

4-5



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

SCHEDULE 4-4

UNIT RATES FOR CHANGE ORDERS

PERFORMED ON A TIME AND MATERIALS BASIS

 

Item

 

Cost Category

   Unit

 

  Rate (in US$)

 

    

Remarks

     Year   2019     2020     2021     2022     2023     2024     2025     2026
    

1

  Home Office    Home Office
job-hour   $ ***     $ ***     $ ***     $ ***     $ ***     $ ***     $ ***    
$ ***     

Includes all home office labor and other direct costs except travel.

 

2

  Field Non-Manual    Field
Non-Manual
job-hour   $ ***     $ ***     $ ***     $ ***     $ ***     $ ***     $ ***    
$ ***     

Includes all field non-manual labor, other direct costs including relocation and
temporary assignments, except business travel.

 

3

  Construction Direct and Indirect Labor    Direct
Construction
Labor
job-hour   $ ***     $ ***     $ ***     $ ***     $ ***     $ ***     $ ***    
$ ***     

Includes all construction direct labor and indirect labor, temporary facilities,
material and small tools and consumables. Does not include large tools,
Construction Equipment, or manual travel.

 

4

  Busing Program      $ ***     $ ***     $ ***     $ ***     $ ***     $ ***  
  $ ***     $ ***     

Rate to be applied to all direct Construction labor hours for the offsite busing
program.

 

5

  Direct Material and Subcontracts        

Cost plus ***% markup on material and ***% markup on Subcontracts

 

6

  Construction Equipment and tools valued over $***    Each     Actual invoiced
rental rates + ***% Markup     

For additional Construction Equipment or large tools not in the base plan.

 

7

  Business Travel        Actual invoiced travel receipts + ***% Markup     

Based on Contractor’s travel policies attached as Exhibit 1.

 

This Schedule 4-4 (including the attached Exhibit 1 and Exhibit 2) shall be
used: (i) by Contractor to develop its proposed adjustment to the Contract Price
for a proposed Change Order submitted by Owner in accordance with Section 6.1A
of the Agreement; (ii) by the Parties to determine the amount of compensation
that Contractor is entitled to with respect to an unilateral Change Order
executed by Owner in accordance with Section 6.1C or Section 6.2D of the
Agreement; or (iii) by Contractor to develop its proposed adjustment to the
Contract Price for any request for a proposed Change Order made by Contractor in
accordance with Section 6.2B or Section 6.5B of the Agreement.

The above listed labor rates are all inclusive and include, among other things,
wages and salaries paid to employees, holidays, vacation, sick leave,
hospitalization and medical insurance, life insurance, payroll taxes, retirement
and incentive programs, computer hardware and software, local communications,
reproduction, overhead and profit.

If a Change Order results in Contractor incurring travel expenses necessary to
the performance of the changed Work, and such travel expenses are reimbursable
under a unilateral Change Order, Contractor shall be compensated based on the
actual cost for such travel expenses, provided that such expenses comply with
the requirements of Exhibit 1.

 

4-6



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Exhibit 1

Contractor’s Travel Policy

 

A. GENERAL

Employees are on business trips when they are directed to travel for business
purposes and their stay at any one location is not expected to exceed 60 Days.

Organization Manager approval is required to assign an employee initially on a
business trip for more than 60 Days or to extend a business trip beyond 60 Days.

Transportation and actual reasonable expenses incurred by employees on business
trips will be reimbursed. Allowances are detailed below.

Accompanied status is not normally authorized for employees on business trips.
Special circumstances where spouses or domestic partners may accompany employees
are detailed in Corporate Manual Policy 106, Business Travel.

 

B. TRANSPORTATION

 

1. Public Carrier

Employees on business trips are reimbursed for the most economical class of
regularly scheduled, reserved seat service available plus actual and reasonable
expenses to and from the airport.

Guidelines for class of service:

 

Domestic travel (all countries)    Economy/Coach International travel under 7
hours    Economy/Coach International travel greater than 7 hours    Business
International travel overnight with next Day business    Business

 

2. Private Automobile

Mileage costs via the most direct route will be reimbursed at the allowable
rates set by the Internal Revenue Service per mile. Tolls are reimbursed in
addition to the mileage rate.

 

C. FOOD, LODGING AND MISCELLANEOUS EXPENSES

Actual reasonable expense incurred during travel will be reimbursed.

 

4-7



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Exhibit 2

Change Order Estimate Pricing Guidelines

The following guidelines provide the basis for development and review of Change
Order Estimates for pricing of lump sum Change Orders for future Work. This
Exhibit 2 is not relevant to, and shall not be used to determine, Contractor’s
compensation for Change Orders performed on a time and material basis.

 

Item#

  

ESTIMATE ITEM

  

BASIS

1.    Home Office (HO) Engineering & Other Labor Services   

Engineering hrs: Based on estimate of work associated with Change Order scope.

 

Other Services: ***.

 

Pricing Basis: Per Schedule 4-4 applicable to affected year

 

2.    Field Non Manual Labor Cost   

Mhr Basis: ***.

 

Pricing Basis: ***

 

3.    Construction Direct and Indirect Labor Cost   

Mhr Basis: Based on estimate of work associated with Change Order scope.

 

Pricing Basis: ***

 

4.    Permanent Equipment & Bulk Materials   

Cost Basis: These items will be priced according to Engineering MTO and EPC
proposal pricing unit rates, or current market pricing, where available.

 

Mark-up: ***.

 

5.    Subcontracts   

Cost Basis: These items will be priced according to estimates, subcontract
quotations or actual pricing unit rate data.

 

Mark-up: ***.

 

6    Busing Program   

Cost Basis: Applied to all Construction labor hours for the offsite busing
program.

 

Pricing Basis: ***

 

7.    Construction Equipment and tools valued over $1,500   

Cost Basis: Per Schedule 4-4 Construction Equipment and tools valued over $1,500
will be priced as required.

 

8.    Freight   

Cost Basis: ***%* of Total Bulk Material and Permanent Plant Equipment Cost

 

*Non-standard freight, such as ocean freight, may be estimated individually.

 

9.    Warranty Pricing   

***% of total costs

 

10.      Escalation   

As necessary for out-year expenditures.

 

11.  

   Contingency   

***% of all costs.

 

 

4-8



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

ATTACHMENT 5

PROJECT SCHEDULE

 

Limited Notice to Proceed

  *** Days prior to Owner’s issuance of Notice to Proceed

Notice to Proceed

  Day Zero

Ready for Start Up

  *** Days following Owner’s issuance of Notice to Proceed

Target Substantial Completion Date

  *** Days from Owner’s issuance of Notice to Proceed

Guaranteed Substantial Completion Date

  *** Days from Owner’s issuance of Notice to Proceed

Final Completion

  *** Days after Guaranteed Substantial Completion Date

 

5-1



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

ATTACHMENT 6

KEY PERSONNEL AND CONTRACTOR’S ORGANIZATION

The following individuals are Key Personnel. A scheduled de-staffing plan shall
be developed by Contractor for review by Owner during execution of the Work.

 

Position    Name    Mobilization

LNG Program Manager

   ***    NTP

Project Manager

   ***    NTP

 

6-1



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

ATTACHMENT 7

APPROVED SUBCONTRACTORS AND SUB-SUBCONTRACTORS

AND LIST OF MAJOR EQUIPMENT

 

1.1 Introduction

Subject to the provisions of Section 2.4 of the Agreement, this Attachment
includes:

 

  •   (in Section 1.3) the Subcontracts designated as Major Subcontracts;

 

  •   (in Section 1.4) the Sub-subcontracts which are designated as Major
Sub-subcontracts;

 

  •   (in Section 1.5) the Subcontracts designated as Bulk Order Subcontracts;

 

  •   (in Section 1.6) the Equipment designated as Major Equipment; and

 

  •   (in Section 1.7) the List of Approved Subcontractors.

 

1.2 Local Content

Contractor shall give due consideration to local companies to provide materials
and services, provided they are competitive in terms and price, proven quality,
experience, expertise, service and delivery. (Refer to Attachment 1, Schedule
1-1, Section 4.3)

 

1.3 Major Subcontracts

The following Subcontracts are Major Subcontracts, and will apply even if the
actual contractual arrangement is as a Sub-subcontractor. The Subcontractors for
the following Subcontracts are Major Subcontractors:

 

  •   Dredging

 

  •   Permanent Buildings

 

  •   Cold Boxes and Brazed Aluminum Heat Exchanges

 

  •   Compressors, Boil Off Gas

 

  •   ICSS

 

  •   Compressors, LNG Refrigeration

 

  •   Heat Exchangers, Air Cooled

 

1.4 Major Sub-Subcontracts

The following Sub-subcontracts are Major Sub-subcontracts. The
Sub-subcontractors for the following Sub-subcontracts are Major
Sub-subcontractors:

 

  •   Piling Fabricator

 

  •   Air Cooler Motor Vendor

 

7-1



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

1.5 Bulk Order Subcontracts

The following Subcontracts are Bulk Order Subcontracts. The Subcontractors for
the following Subcontracts are Bulk Order Subcontractors:

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

1.6 Major Equipment

The following Equipment items shall be deemed to be Major Equipment (as defined
in the Agreement):

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

7-2



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

1.7 List of Approved Subcontractors

Contractor shall use those Subcontractors listed below for the specified items
of Work. Any deviation from this list or requests to use other Subcontractors
for the specified items of Work must be approved in writing in advance by Owner
in accordance with Section 2.4 of the Agreement. ***.

Pressure Vessels

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

Ball Valves, Soft Seated

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

7-3



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

Cold Boxes and Brazed Aluminum Exchangers

 

  •   ***

Compressors – Boil Off Gas

 

  •   ***

Compressors, LNG Refrigeration

 

  •   ***

Cryogenic pumps

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

Flares

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

7-4



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Electrical Bulks (including cable tray and channel)

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

Generators, Combustion Turbine

 

  •   ***

Heat Exchangers – Air Cooled

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

Insulation

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

7-5



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Loading Arms

 

  •   ***

 

  •   ***

 

  •   ***

Pipe Bulks

Pipe Carbon Steel (Welded)

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

7-6



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Pipe Stainless Steel (Welded)

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

Pipe Spool Fabrication

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

7-7



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Primary Structural Steel

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

Secondary Structural Steel

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

  •   ***

 

7-8



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

ATTACHMENT 8

FORM OF LIMITED NOTICE TO PROCEED

AND NOTICE TO PROCEED

 

8-1



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

SCHEDULE 8-1

FORM OF LIMITED NOTICE TO PROCEED

Date:                                                                
                     

Via Facsimile (        )       -           and Overnight Courier

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Attention:                         

 

Re: Limited Notice to Proceed

Pursuant to Section 5.2A of the Lump Sum Turnkey Agreement for the Engineering,
Procurement and Construction of the Phase 4 Liquefaction Facility, dated as of
[                    ], 20[        ] (the “Agreement”), by and between Driftwood
LNG LLC (“Owner”) and Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”), this
letter shall serve as the Limited Notice to Proceed from Owner to Contractor
authorizing Contractor to proceed with the LNTP Work described in the attached
appendix and authorized by this LNTP pursuant to the terms and conditions of the
Agreement.

 

For and on behalf of DRIFTWOOD LNG LLC  
By:                                     
                                          
Name:                                                                           
Title:                                    
                                      

By its signature hereto, the undersigned hereby acknowledges and accepts this
Limited Notice to Proceed.

 

For and on behalf of BECHTEL OIL, GAS AND CHEMICALS, INC.

By:                                                            
                  

Name:                                                                          

Title:                                                            
               

 

cc: Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile:

Attn: Principal Counsel

 

8-2



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

SCHEDULE 8-2

FORM OF NOTICE TO PROCEED

Date:                                                                
                     

Via Facsimile (        )        -            and Overnight Courier

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Attention:                         

 

Re: Notice to Proceed

Pursuant to Section 5.2B of the Lump Sum Turnkey Agreement for the Engineering,
Procurement and Construction of the Phase 4 Liquefaction Facility, dated as of
[                    ], 20[        ] (the “Agreement”), by and between Driftwood
LNG LLC (“Owner”) and Bechtel Oil, Gas and Chemicals, Inc (“Contractor”), this
letter shall serve as the Notice to Proceed from Owner to Contractor authorizing
Contractor to proceed with the Work pursuant to the terms and conditions of the
Agreement.

 

For and on behalf of DRIFTWOOD LNG LLC  
By:                                     
                                          
Name:                                                                           
Title:                                    
                                      

By its signature hereto, the undersigned hereby acknowledges and accepts this
Notice to Proceed.

 

For and on behalf of BECHTEL OIL, GAS AND CHEMICALS, INC.

By:                                                            
                  

Name:                                                                          

Title:                                                            
               

 

cc: Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile:

Attn: Principal Counsel

 

8-3



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

ATTACHMENT 9

FORM OF CONTRACTOR’S INVOICES

 

9-1



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

SCHEDULE 9-1

 

PROJECT NAME: DRIFTWOOD LNG PHASE 4    INVOICE NUMBER: 26151-XXXXX OWNER:
DRIFTWOOD LNG LLC    DATE OF INVOICE: MMM/DD/YYYY CONTRACTOR: Bechtel Oil, Gas,
and Chemical, Inc.    DATE OF AGREEMENT: MMM/DD/YYYY   

 

 

Contractor hereby makes application for payment to Owner as shown below in
connection with the above referenced Agreement between the Parties.

 

1.   

OriginalContract Price (Section 7.1 of Agreement)

  

USD                

  

EUR                

2.         

Net   change by Change Orders (Exhibit 1)

  

USD                

  

EUR                

3.         

ContractPrice to date (Line 1 + Line 2)

  

USD                

  

EUR                

4.         

Totalinvoiced to date for Mobilization Payment - Section 7.2A (Exhibit 2)

  

USD                

  

EUR                

5.         

Totalinvoiced to date for completion of Milestones - Section 7.2B (Schedule 3-1
of
Attachment 3) (Exhibit 2)

  

USD                

  

EUR                

6.         

Totalinvoiced to date for Monthly Payments - Section 7.2B (Schedule 3-2 of
Attachment 3) (Exhibit 2)

  

USD                

  

EUR                

7.         

Totalinvoiced to date for Time and Material Work (Exhibit 3)

  

USD                

  

EUR                

8.         

Totalinvoiced to date

  

USD                

  

EUR                

9.         

Less previous Invoices

  

USD                

  

EUR                

10.       

CurrentPayment Due

  

USD                

  

EUR                

11.       

Balanceof Contract Price remaining (Line 3 less Line 8)

  

USD                

  

EUR                

Contractor certifies that (i) the Work is progressing in accordance with the
Project Schedule (as may be adjusted by Change Order) and CPM Schedule, as set
forth in the current Monthly Progress Report; (ii) the Work described in or
relating to this Invoice has been performed or will be performed in sixty
(60) Days and supplied in accordance with the Agreement; (iii) the Work
described in or relating to this Invoice is in accordance with the Agreement and
the referenced Milestone(s) is/are complete or will be complete in sixty
(60) Days; (iv) Contractor is entitled to payment of the amount set forth as
“Current Payment Due” in this Invoice.

 

9-2



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

DRIFTWOOD LNG PHASE 4 PROJECT

DATE OF INVOICE: MMM/DD/YYYY

INVOICE NUMBER: 26151-XXXXXX

Payment in USD is to be made by wire transfer or ACH on or before [insert due
date] to:

The Bank of New York

New York, NY

Account # XXXXX

Acct. Type: Checking (DDA) ACH Format: CTX

ABA #

Credit: Bechtel Oil, Gas and Chemicals, Inc.

Swift Code: IRVTUS3N

Payment in EUR is to be made by wire transfer or ACH on or before [insert due
date] to:

The Bank of New York

New York, NY

Account # XXXXX

Acct. Type: Checking (DDA) ACH Format: CTX

ABA #

Credit: Bechtel Oil, Gas and Chemicals, Inc.

Swift Code: IRVTUS3N

CONTRACTOR

 

Signed:  

 

Name:  

 

Title:  

 

Date:                       , YYYY

OWNER APPROVAL

AMOUNT APPROVED by Owner for Payment: USD                 EUR                

OWNER

 

Signed:  

 

Name:  

 

Title:  

 

Date:                       , YYYY

The AMOUNT APPROVED by Owner is without prejudice to any rights of Owner under
the Agreement.

Explanation is listed below or attached if the AMOUNT APPROVED is less than the
amount requested by Contractor under this Invoice.

 

9-3



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

EXHIBIT 1

LIST OF EXECUTED CHANGE ORDERS TO SCHEDULE 3-1—PAYMENT SCHEDULE

The following Change Orders have been executed by Owner and/or Contractor
pursuant to Article 6:

 

Change Order
No.

  

Description of Change Order

   Approved Amount
USD      Approved Amount
EUR                                                                             
                                                                                
                                                                                
                                                                                
                                      

 

 

    

 

 

 

Total

        USD        EUR        

 

 

    

 

 

 

 

9-4



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

EXHIBIT 2

1. MOBILIZATION PAYMENT AS PER CONTRACT - ARTICLE 7 SECTION 7.2.A

 

No.

   Description of
Mobilization
Payment      Work Completed
(From Previous
Invoices) (USD)      Work Completed
(This Period)
(USD)                       

 

 

    

 

 

    

 

 

 

Total

           

 

 

    

 

 

    

 

 

 

 

No.

   Description of
Mobilization
Payment      Work Completed
(From Previous
Invoices) (EUR)      Work Completed
(This Period)
(EUR)                       

 

 

    

 

 

    

 

 

 

Total

           

 

 

    

 

 

    

 

 

 

2. MILESTONE PAYMENT AS PER CONTRACT—ARTICLE 7 SECTION 7.2.B

MILESTONES

 

No. of Milestone

   Description of
Milestone      Previously Invoiced
Amount (USD)      Amount of Milestone
Completed this
Month (USD)      This Month Invoice
Amount (USD)                                                     

 

 

    

 

 

    

 

 

    

 

 

 

Total

              

 

 

    

 

 

    

 

 

    

 

 

 

 

No. of Milestone

   Description of
Milestone      Previously Invoiced
Amount (EUR)      Amount of Milestone
Completed this
Month (EUR)      This Month Invoice
Amount (EUR)                                                     

 

 

    

 

 

    

 

 

    

 

 

 

Total

              

 

 

    

 

 

    

 

 

    

 

 

 

 

9-5



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

3. MONTHLY PAYMENTS AS PER CONTRACT - ARTICLE 7 SECTION 7.2.B

 

Month of
Payment

  

Monthly Payments

  

Previously Invoiced
Amount (USD)

  

This Month Invoice
Amount (USD)

                                      

 

  

 

  

 

Total

           

 

  

 

  

 

 

9-6



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

EXHIBIT 3

TIME AND MATERIAL PAYMENTS

The following Change Orders have been executed by Owner and/or Contractor
pursuant to Article 6:

 

Change Order
No.

  

Description of Change Order

  

Approved Amount
USD

   Approved Amount
EUR                                                                             
                                                                                
                                                                                
                                                                                
                                               

 

  

 

 

 

Total

      USD      EUR        

 

  

 

 

 

 

9-7



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

EXHIBIT 4

INTERIM CONDITIONAL LIEN WAIVERS

 

9-8



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

EXHIBIT 5

INFORMATION REQUIRED OR REQUESTED BY OWNER

 

9-9



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

SCHEDULE 9-2

 

PROJECT NAME: DRIFTWOOD LNG PHASE 4

OWNER: DRIFTWOOD LNG LLC

CONTRACTOR: Bechtel Oil, Gas, and Chemical, Inc.

DATE OF AGREEMENT: MMM/DD/YYYY

  

INVOICE NUMBER: 26151 -XXXXXX

 

DATE OF INVOICE: MMM/DD/YYYY

 

 

Contractor hereby makes application for payment to Owner as shown below in
connection with the above referenced Agreement between the Parties.

 

1.         

OriginalContract Price (Section 7.1 of Agreement)

   USD                EUR             2.         

Net   change by Change Orders (Exhibit 1)

   USD                EUR             3.         

ContractPrice to date (Line 1 + Line 2)

   USD                EUR             4.         

Totalinvoiced to date for Mobilization Payment - Section 7.2A (Exhibit 2)

   USD                EUR             5.         

Totalinvoiced to date for completion of Milestones - Section 7.2B (Schedule 3-1
of
Attachment 3) (Exhibit 2)

   USD                EUR             6.         

Totalinvoiced to date for Monthly Payments - Section 7.2B (Schedule 3-2 of
Attachment 3) (Exhibit 2)

   USD                EUR             7.         

Totalinvoiced to date for Time and Material Work (Exhibit 3)

   USD                EUR             8.         

Totalinvoiced to date

   USD                EUR             9.         

Less previous Invoices

   USD                EUR             10.       

CurrentPayment Due

   USD                EUR             11.       

Balanceof Contract Price remaining (Line 3 less Line 8)

   USD                EUR            

ADJUSTMENTS. Explanation is listed below of (i) any adjustments required to
reconcile all previous Invoices,

 

 

 

 

(Attach supporting documentation.)

 

Total Adjustments

     USD                    EUR              

Total Final Payment Due (Line I(10) +/- Total Adjustments)

     USD                    EUR              

Contractor certifies that (i) all Work (except for that Work and obligations
that survive the termination or expiration of the Agreement) has been completely
performed in accordance with the terms of the Agreement, including the
completion of all Punchlist items; (ii) all quantities and prices in this final
Invoice or attachments are correct and in accordance with the Agreement;
(iii) fully completed and executed Final Conditional Lien and Claim Waivers from
Contractor, and from all Lien Waiver Subcontractors and Major Sub-subcontractors
who performed Work for the Project, as provided in Section 7.3 of the Agreement,
are attached to this final Invoice; (iv) all documentation required to be
delivered by Contractor to Owner under the Agreement, including Record Drawings
and Specifications, Owner’s Confidential Information and test reports, have been
delivered to Owner; (v) all of Contractor’s, Subcontractors’ and
Sub-subcontractors’ personnel, supplies, waste, materials, rubbish, and
temporary facilities have been removed from the Site; (vi) all Subcontractors
have been paid in accordance with the terms of their Subcontracts, except for
amounts that are the subject of this final Invoice or amounts that are properly
retained or withheld in accordance with the terms of such Subcontracts;
(vii) all payrolls, Taxes, bill for Equipment, and any other indebtedness
connected with the Work (excluding Corrective Work) has been paid;
(viii) Contractor has delivered an executed Final Completion Certificate, which
has been accepted by Owner by signing such certificate; (ix) Contractor has
completed all other obligations required under the Agreement for Final
Completion; (x) attached to this final Invoice is all documentation supporting
Contractor’s request for payment as required under the Agreement; and (xi) this
final Invoice is signed by an authorized representative of Contractor.

 

9-10



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

DRIFTWOOD LNG PHASE 4 PROJECT

DATE OF INVOICE: MMM/DD/YYYY

INVOICE NUMBER: 26151 -XXXXXX

Payment in USD is to be made by wire transfer or ACH on or before [insert due
date] to:

The Bank of New York

New York, NY

Account # XXXXX

Acct. Type: Checking (DDA) ACH Format: CTX

ABA #

Credit: Bechtel Oil, Gas and Chemicals, Inc.

Swift Code: IRVTUS3N

Payment in EUR is to be made by wire transfer or ACH on or before [insert due
date] to:

The Bank of New York

New York, NY

Account # XXXXX

Acct. Type: Checking (DDA) ACH Format: CTX

ABA #

Credit: Bechtel Oil, Gas and Chemicals, Inc.

Swift Code: IRVTUS3N

 

CONTRACTOR Signed:  

 

Name:  

 

Title:  

 

Date:                       , YYYY

OWNER APPROVAL

AMOUNT APPROVED by Owner for Payment: USD            EUR            

OWNER

 

OWNER Signed:  

 

Name:  

 

Title:  

 

Date:                       , YYYY

The AMOUNT APPROVED by Owner is without prejudice to any rights of Owner under
the Agreement.

Explanation is listed below or attached if the AMOUNT APPROVED is less than the
amount requested by Contractor under this Invoice.

 

9-11



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

EXHIBIT 1

LIST OF EXECUTED CHANGE ORDERS TO SCHEDULE 3-1 - MILESTONE PAYMENT SCHEDULE

The following Change Orders have been executed by Owner and/or Contractor
pursuant to Article 6:

 

Change Order
No.

  

Description of Change Order

   Approved Amount
USD      Approved Amount
EUR                                                                             
                                                                                
                                                                                
                                                                                
                                               

 

 

    

 

 

 

Total

        USD        EUR        

 

 

    

 

 

 

 

9-12



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

EXHIBIT 2

1. MOBILIZATION PAYMENT AS PER CONTRACT - ARTICLE 7 SECTION 7.2.A

 

No.

  

Description of Mobilization Payment

  

Work Completed (From Previous
Invoices) (USD)

  

Work Completed (This

Period) (USD)

                    

 

  

 

  

 

Total

           

 

  

 

  

 

 

No.

  

Description of Mobilization Payment

  

Work Completed (From Previous
Invoices) (EUR)

  

Work Completed (This

Period) (EUR)

                    

 

  

 

  

 

Total

           

 

  

 

  

 

2. MILESTONE PAYMENT AS PER CONTRACT - ARTICLE 7 SECTION 7.2.B

MILESTONES

 

No. of
Milestone

  

Description of Milestone

   Previously Invoiced
Amount (USD)      Amount of Milestone
Completed this Month
(USD)      This Month Invoice
Amount (USD)                                                     

 

  

 

 

    

 

 

    

 

 

 

Total

              

 

  

 

 

    

 

 

    

 

 

 

 

No. of
Milestone

  

Description of Milestone

   Previously Invoiced
Amount (EUR)      Amount of Milestone
Completed this Month
(EUR)      This Month Invoice
Amount (EUR)                                                     

 

  

 

 

    

 

 

    

 

 

 

Total

              

 

  

 

 

    

 

 

    

 

 

 

 

9-13



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

3. MONTHLY PAYMENTS AS PER CONTRACT - ARTICLE 7 SECTION 7.2.B

 

Month of
Payment

  

Monthly Payments

   Previously Invoiced
Amount (USD)      This Month Invoice
Amount (USD)                                         

 

  

 

 

    

 

 

 

Total

           

 

  

 

 

    

 

 

 

 

9-14



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

EXHIBIT 3

TIME AND MATERIAL PAYMENTS

The following Change Orders have been executed by Owner and/or Contractor
pursuant to Article 6:

 

Month of
Invoice

  

Type of Work

   Amount of
Invoice
USD      Amount of
Invoice
EUR                                                                             
                                                                                
                                                                                
                                                                                
           

 

 

    

 

 

 

Total

        USD        EUR        

 

 

    

 

 

 

 

9-15



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

EXHIBIT 4

FINAL CONDITIONAL LIEN WAIVERS

 

9-16



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

EXHIBIT 5

INFORMATION REQUIRED OR REQUESTED BY OWNER

 

9-17



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

ATTACHMENT 10

ES&H PLAN REQUIREMENTS

 

1.0 Introduction

In addition to the requirements specified in the Agreement, including
Section 3.10, at earlier of LNTP or NTP, Contractor shall create and provide to
Owner for review an environmental, safety and health plan (“ES&H Plan”) for the
Project that includes, at a minimum, the following:

 

  •   ES&H Management Plan

 

  •   Construction Environmental Plans

 

  •   Traffic Management Plan

 

  •   Construction Air Emission Management Plan

 

  •   Construction Water Management Plan

 

2.0 ES&H Management Plan

Contractor shall develop and implement a plan for management of the
environmental, safety and health (“ES&H”) matters for the Project (“ES&H
Management Plan”) to provide guidelines for compliance with: (i) all applicable
Contractor ES&H requirements, policies, procedures and core processes; (ii) all
Owner requirements; and (iii) all ES&H requirements under Applicable Law,
including any federal, state or local Permits.

The ES&H Management Plan shall contain Project specific information including
Project scope, Project organization, ES&H organization, and shall be used as a
guideline for the ES&H management of the Project. Specific ES&H procedures shall
be developed from the ES&H Management Plan to provide specific instructions on
how to implement the ES&H Management Plan.

The ES&H Management Plan shall be broken into the following ten (10) elements:

 

  2.1. Leadership & Commitment

The ES&H Management Plan shall include a zero accident philosophy and the
Project ES&H policy. This section of the ES&H Management Plan shall include the
following:

 

  2.1.1. Senior and Project management commitment;

 

  2.1.2. Define management expectations with regards to ES&H of all Project
personnel including supervision, employees, Subcontractors, and
Sub-subcontractors; and

 

  2.1.3. Provide clear message that all Project personnel, Subcontractors, and
Sub-subcontractors will be held accountable for their ES&H performance.

 

  2.2. Strategies and Objectives

The ES&H Management Plan shall provide the ES&H strategy, objectives,
requirements and standards for the Project. Contractor is required to maintain
an ES&H staffing ratio of 1 safety team representative to every 125 direct craft
workers at site.

The safety field advisor qualifications include:

 

10-1



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  1) minimum of three (3) years relevant experience, and;

 

  2) hold an ES&H Bechtel Certification (B.Cert) within 90 days of joining the
project, and;

 

  3) hold a STSC certification for field supervisors within 90 days of joining
the project.

Contractor is required to provide at least one dedicated environmental inspector
for the duration of the project. Contractor shall also provide a dedicated
environmental crew as required by the work load. The environmental team must be
present during site mobilization. Early site works will include clearly
defining/staking project boundaries, establishing and maintaining erosion
controls, etc.

This section of the ES&H Management Plan shall include the following:

 

  2.2.1. Project ES&H policy communication, updates and support;

 

  2.2.2. Project ES&H strategy including how it shall be supported and updated;

 

  2.2.3. Project ES&H objectives, goals and targets; and

 

  2.2.4. Project Key Performance Indicators (KPI).

 

  2.3. Organization and Resources

The ES&H Management Plan shall provide the roles and responsibilities of the
Project personnel and the plan for management of ES&H documentation. This
section of the ES&H Management Plan shall include the following:

 

  2.3.1. Project and ES&H organization;

 

  2.3.2. Project ES&H roles and responsibilities;

 

  2.3.3. Functional ES&H responsibilities and coordination (i.e. procurement,
contracts, Project controls, ES&H and etc.);

 

  2.3.4. Communication process with regards to ES&H policies, procedures and
requirements; and

 

  2.3.5. ES&H information and documentation review, distribution and retention.

 

  2.4. ES&H Risk Management

The ES&H Management Plan shall define the Project approach to risk management
and shall provide Project requirements and guidelines for implementation. This
section of the ES&H Management Plan shall include the following:

 

  2.4.1. Defined risk management process that will identify ES&H hazards and
manage ES&H risks;

 

  2.4.2. Defined process to evaluate projects, tasks and Subcontractors with
regards to ES&H risk and required resources for mitigation;

 

  2.4.3. Standardized risk matrix;

 

  2.4.4. Information sharing methods;

 

  2.4.5. Hazard recognition program;

 

  2.4.6. Hazard recognition teams; and

 

  2.4.7. Action register.

 

  2.5. Planning

This section of the ES&H Management Plan shall include the following:

 

10-2



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  2.5.1. Methods defined to achieve ES&H objectives;

 

  2.5.2. Applicable ES&H procedures, Site requirements and/or work instructions;

 

  2.5.3. Emergency preparedness;

 

  2.5.4. ES&H communications; and

 

  2.5.5. Permitting requirements for construction

 

  2.6. Employee Competency

This section of the ES&H Management Plan shall include the following:

 

  2.6.1. Training program and requirements with training matrix; and

 

  2.6.2. People based safety program.

 

  2.7. Customer Interface

This section of the ES&H Management Plan shall include the following:

 

  2.7.1. Communication between FERC and other Governmental Instrumentalities;

 

  2.7.2. Reporting, communication and information sharing; and

 

  2.7.3. Coordination, security and operating facility access.

 

  2.8. Contractor Evaluation, Selection and Monitoring

This section of the ES&H Management Plan shall include the following:

 

  2.8.1. Define evaluation and selection methods and processes; and

 

  2.8.2. Define how monitoring of Subcontractors shall be performed.

 

  2.9. Implementation and Monitoring

This section of the ES&H Management Plan shall include the following:

 

  2.9.1. Stop work policy;

 

  2.9.2. Incident reporting, recording and investigation;

 

  2.9.3. Procedure review; and

 

  2.9.4. Management of change.

 

  2.10. Auditing and Reviewing

This section of the ES&H Management Plan shall include the following:

 

  2.10.1. Project self-assessment;

 

  2.10.2. Management assessments;

 

  2.10.3. ES&H inspection;

 

  2.10.4. Subcontractor monitors and responsibilities; and

 

  2.10.5. Action register and corrective action closure.

 

3.0 Construction Environmental Control Plan

 

  3.1 Construction Environmental Control Plan (CECP)

The CECP shall include the following:

 

  3.1.1 Introduction;

 

10-3



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  3.1.2 General Project information;

 

  3.1.3 Responsibilities;

 

  3.1.4 Environmental management controls;

 

  3.1.5 Environmental requirements, plans, and procedures; and

 

  3.1.6 Required figures, tables and appendices.

 

  3.2 Construction Waste Management Plan

The Construction Waste Management Plan shall include the following:

 

  3.2.1. Introduction;

 

  3.2.2. Waste types;

 

  3.2.3. Waste management requirements;

 

  3.2.4. Waste disposal requirements;

 

  3.2.5. Waste minimization; and

 

  3.2.6. Required tables and appendices.

 

  3.3 Spill Prevention, Control and Countermeasures Plan (SPCC)

The SPCC shall include the following:

 

  3.3.1 Management approval;

 

  3.3.2 Engineering certification;

 

  3.3.3 Record of review and amendment form;

 

  3.3.4 Introduction;

 

  3.3.5 Security;

 

  3.3.6 Trajectory analysis;

 

  3.3.7 Secondary containment;

 

  3.3.8 Contingency plans;

 

  3.3.9 Inspections, testing and recordkeeping;

 

  3.3.10 Personnel training & discharge prevention;

 

  3.3.11 Spill response;

 

  3.3.12 Spill notification and reporting;

 

  3.3.13 Spill kits; and

 

  3.3.14 Required figures, tables and appendices.

 

  3.4 Erosion and Sediment Management Plan (E&S Plan)

The E&S Plan shall include the following:

 

  3.4.1. Introduction;

 

  3.4.2. General Project information;

 

  3.4.3. Responsibilities;

 

  3.4.4. Environmental management controls;

 

10-4



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  3.4.5. Environmental requirements, plans and procedures; and

 

  3.4.6. Figures, tables and appendices.

 

4.0 Traffic Management Plan

This section of the Traffic Management Plan shall include the following:

 

  4.1. Introduction;

 

  4.2. Responsibilities;

 

  4.3. Safe Facility Site layout;

 

  4.4. Pedestrian routes;

 

  4.5. Vehicle routes;

 

  4.6. Traffic controls and Facility Site entrances;

 

  4.7. Parking;

 

  4.8. Vehicle safety equipment standards;

 

  4.9. Driving rules;

 

  4.10. Training requirements;

 

  4.11. Vehicle inspection requirements; and

 

  4.12. Bus traffic and routing.

 

5.0 Construction Air Emission Management Plan

 

  5.1. Fugitive dust control

 

  5.2. Driftwood construction air permits

 

  5.3. Regulatory notification requirements

 

  5.4. Responsibilities

 

  5.5. Reporting procedures

 

  5.6. Minimization measures

 

6.0 Construction Water Management Plan

 

  The Construction Water Management Plan shall include the following:

 

  6.1. Introduction

 

  6.2. Water types (waste water, construction storm water, decant, etc.)

 

  6.3. Water management requirements

 

  6.4. Water disposal requirements

 

10-5



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

ATTACHMENT 11

FORM OF LIEN AND CLAIM WAIVERS

 

11-1



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

SCHEDULE 11-1

CONTRACTOR’S INTERIM CONDITIONAL LIEN WAIVER

(To be executed by Contractor with each Invoice other than the Invoice for final
payment)

STATE OF LOUISIANA

COUNTY/PARISH OF CALCASIEU

The undersigned, Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”), has been
engaged under the Lump Sum Turnkey Agreement for the Engineering, Procurement
and Construction of the Driftwood LNG Phase 4 Liquefaction Facility
(“Agreement”) with Driftwood LNG LLC (“Owner”), for the engineering,
procurement, construction, commissioning, start-up and testing of the Phase 4
Liquefaction Facility (the “Project”), which is located in Calcasieu Parish,
State of Louisiana, and is more particularly described as follows:

 

          (the “Property”).

Upon receipt of the sum of U.S.$___________________ (amount in Invoice submitted
with this Contractor’s Interim Conditional Lien Waiver), Contractor waives,
relinquishes, remits and releases any and all privileges, liens or claims of
privileges or liens against the Project and the Property that Contractor has or
may have arising out of the performance or provision of the work, materials,
equipment, services or labor by or on behalf of Contractor (including, without
limitation, any Subcontractor or Sub-subcontractor) in connection with the
Project through the date of _______________________, 20___ (last day of Month
preceding the date of the Invoice submitted with this Contractor’s Interim
Conditional Lien Waiver (i.e., Month N-1)) and reserving those rights,
privileges and liens, if any, that Contractor might have in respect of any
amounts: (i) withheld by Owner under the terms of the Agreement from payment on
account of work, materials, equipment, services and/or labor furnished by or on
behalf of Contractor to or on account of Owner for the Project; or (ii) for Work
performed in connection with Milestones listed in Schedule 3-1 of the Agreement
which have not yet been billed in the Invoice submitted with this Contractor’s
Interim Conditional Lien Waiver or in prior Invoices. Other exceptions are as
follows:

 

   

(if no exception entry or “none” is entered above, Contractor shall be deemed
not to have reserved any claim.)

Contractor expressly represents and warrants that all employees, laborers,
materialmen, Subcontractors and Sub-subcontractors employed by Contractor have
been paid in accordance with their respective contracts or subcontracts for all
work, materials, equipment, services, labor and any other items performed or
provided in connection with the Project through ___________, 20__ (date of
Contractor’s last prior Invoice).    Exceptions are as follows:

 

   

(if no exception entry or “none” is entered above, all such payments have been
made)

This Contractor’s Interim Conditional Lien Waiver is freely and voluntarily
given and Contractor acknowledges and represents that it has fully reviewed the
terms and conditions of this Contractor’s Interim Conditional Lien Waiver, that
it is fully informed with respect to the legal effect of this Contractor’s
Interim Conditional Lien Waiver, and that it has voluntarily chosen to accept
the terms and conditions of this Contractor’s Interim Conditional Lien Waiver in
return for the payment recited above.

This Contractor’s Interim Conditional Lien Waiver has been executed by its duly
authorized representative.

FOR CONTRACTOR:

Applicable to Invoice(s) No. __

 

Signed:    

By:    

Title:    

Date:    

 

11-2



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

SCHEDULE 11-2

CONTRACTOR’S INTERIM UNCONDITIONAL LIEN WAIVER

(To be executed by Contractor with each Invoice other than the Invoice for final
payment)

STATE OF LOUISIANA

COUNTY/PARISH OF CALCASIEU

The undersigned, Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”), has been
engaged under the Lump Sum Turnkey Agreement for the Engineering, Procurement
and Construction of the Driftwood LNG Phase 4 Liquefaction Facility
(“Agreement”) with Driftwood LNG LLC (“Owner”), for the engineering,
procurement, construction, commissioning, start-up and testing of the Phase 4
Liquefaction Facility (the “Project”), which is located in Calcasieu Parish,
State of Louisiana, and is more particularly described as follows:

 

          (the “Property”).

Contractor hereby waives, relinquishes, remits and releases any and all
privileges, liens or claims of privileges or liens against the Project and the
Property that Contractor has or may have arising out of the performance or
provision of the work, materials, equipment, services or labor by or on behalf
of Contractor (including, without limitation, any subcontractor or
sub-subcontractor) in connection with the Project through the date of
_______________________, 20___ (last day of the Month preceding the Month of the
last Invoice submitted by Contractor (i.e., Month N-2)) and reserving those
rights, privileges and liens, if any, that Contractor might have in respect of
any amounts: (i) withheld by Owner under the terms of the Agreement from payment
on account of work, materials, equipment, services and/or labor furnished by or
on behalf of Contractor to or on account of Owner for the Project; or (ii) for
Work performed in connection with Milestones listed in Schedule 3-1 of the
Agreement which have not yet been billed to Owner by the date of the last
Invoice submitted by Contractor.    Other exceptions are as follows:

 

   

(if no exception entry or “none” is entered above, Contractor shall be deemed
not to have reserved any claim.)

Contractor expressly represents and warrants that all employees, laborers,
materialmen, Subcontractors and Sub-subcontractors employed by Contractor have
been paid in accordance with their respective contracts or subcontracts for all
work, materials, equipment, services, labor and any other items performed or
provided in connection with the Project through ___________, 20__ (date of
Contractor’s last prior Invoice).

This Contractor’s Interim Unconditional Lien Waiver is freely and voluntarily
given and Contractor acknowledges and represents that it has fully reviewed the
terms and conditions of this Contractor’s Interim Unconditional Lien Waiver, and
that it is fully informed with respect to the legal effect of this Contractor’s
Interim Unconditional Lien Waiver.

This Contractor’s Interim Unconditional Lien Waiver has been executed by its
duty authorized representative.

FOR CONTRACTOR:

Applicable to Invoice(s) No. __

 

Signed:    

By:    

Title:    

Date:    

 

11-3



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

SCHEDULE 11-3

SUBCONTRACTOR’S INTERIM CONDITIONAL LIEN WAIVER

(To be executed by Lien Waiver Subcontractors and Major Sub-subcontractors

with each Invoice other than the Invoice for final payment;

provided that, execution by Bulk Order Subcontractors is only pursuant to the
second proviso of [Section 7.2.D.1])

STATE OF LOUISIANA

COUNTY/PARISH OF CALCASIEU

The undersigned, ___________________________ (“Subcontractor”) who has, under an
agreement with Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”), furnished
certain materials, equipment, services, and/or labor for the engineering,
procurement, construction, commissioning, start-up and testing of the Phase 4
Liquefaction Facility (the “Project”), which is located in Calcasieu Parish,
State of Louisiana and is more particularly described as follows:

 

          (the “Property”).

Upon receipt of the sum of U.S.$___________________ (amount in Invoice submitted
with this Subcontractor’s Interim Conditional Lien Waiver), Subcontractor
waives, relinquishes, remits and releases any and all privileges, liens or
claims of privileges or liens against the Project and the Property that
Subcontractor has or may have arising out of the performance or provision of the
work, materials, equipment, services or labor or on behalf of Subcontractor
(including, without limitation, any sub-subcontractor) in connection with the
Project through the date of _______________, 20___ (date of the Invoice
submitted with this Subcontractor’s Interim Conditional Lien Waiver) and
reserving those rights, privileges and liens, if any, that Subcontractor might
have in respect of any amounts withheld by Contractor from payment on account of
work, materials, equipment, services and/or labor furnished by or on behalf of
Subcontractor to or on account of Contractor for the Project. Other exceptions
are as follows:

 

   

(if no exception entry or “none” is entered above, Subcontractor shall be deemed
not to have reserved any claim.)

Subcontractor expressly represents and warrants that all employees, laborers,
materialmen, Sub-subcontractors and subconsultants employed by Subcontractor in
connection with the Project have been paid for all work, materials, equipment,
services, labor and any other items performed or provided through
_______________, 20__ (date of Subcontractor’s last prior
invoice).    Exceptions are as follows:

 

   

(if no exception entry or “none” is entered above, all such payments have been
made)

This Subcontractor’s Interim Conditional Lien Waiver is freely and voluntarily
given and Subcontractor acknowledges and represents that it has fully reviewed
the terms and conditions of this Subcontractor’s Interim Conditional Lien
Waiver, that it is fully informed with respect to the legal effect of this
Subcontractor’s Interim Conditional Lien Waiver, and that it has voluntarily
chosen to accept the terms and conditions of this Subcontractor’s Interim
Conditional Lien Waiver in return for the payment recited above.

This Subcontractor’s Interim Conditional Lien Waiver has been executed by its
duly authorized representative.

FOR SUBCONTRACTOR:

Applicable to Invoice(s) No. __

 

Signed:    

By:    

Title:    

Date:    

 

11-4



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

SCHEDULE 11-4

SUBCONTRACTOR’S INTERIM UNCONDITIONAL LIEN WAIVER

(To be executed by Lien Waiver Subcontractors and Major Sub-subcontractors with
each Invoice other than the Invoice for final payment; provided that, execution
by Bulk Order Subcontractors is only required on a quarterly basis)

STATE OF LOUISIANA

COUNTY/PARISH OF CALCASIEU

The undersigned, ___________________________ (“Subcontractor”) who has, under an
agreement with Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”), furnished
certain materials, equipment, services, and/or labor for the engineering,
procurement, construction, commissioning, start-up and testing of the Phase 4
Liquefaction Facility (the “Project”), which is located in Calcasieu Parish,
State of Louisiana and is more particularly described as follows:

 

          (the “Property”).

Subcontractor hereby waives, relinquishes, remits and releases any and all
privileges, liens or claims of privileges or liens against the Project and the
Property that Subcontractor has or may have arising out of the performance or
provision of the work, materials, equipment, services or labor or on behalf of
Subcontractor (including, without limitation, any sub-subcontractor) in
connection with the Project through the date of _______________________, 20___
(date of the last invoice submitted by Subcontractor).

Subcontractor expressly represents and warrants that all employees, laborers,
materialmen, Sub-subcontractors and subconsultants employed by Subcontractor in
connection with the Project have been paid for all work, materials, equipment,
services, labor and any other items performed or provided through
_______________, 20__ (date of Subcontractor’s last prior invoice).

This Subcontractor’s Interim Unconditional Lien Waiver is freely and voluntarily
given and Subcontractor acknowledges and represents that it has fully reviewed
the terms and conditions of this Subcontractor’s Interim Unconditional Lien
Waiver, and that it is fully informed with respect to the legal effect of this
Subcontractor’s Interim Unconditional Lien Waiver.

This Subcontractor’s Interim Unconditional Lien Waiver has been executed by its
duly authorized representative.

FOR SUBCONTRACTOR:

Applicable to Invoice(s) No. __

 

Signed:    

By:    

Title:    

Date:    

 

11-5



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

SCHEDULE 11-5

CONTRACTOR’S FINAL CONDITIONAL LIEN AND CLAIM WAIVER

(To be executed by Contractor with the Invoice for final payment)

STATE OF LOUISIANA

COUNTY/PARISH OF CALCASIEU

The undersigned, Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”), has been
engaged under the Lump Sum Turnkey Agreement for the Engineering, Procurement
and Construction of the Driftwood LNG Phase 4 Liquefaction Facility
(“Agreement”) with Driftwood LNG LLC (“Owner”), for the engineering,
procurement, construction, commissioning, start-up and testing of the Phase 4
Liquefaction Facility (the “Project”), which is located in Calcasieu Parish,
State of Louisiana and is more particularly described as follows:

 

        (the “Property”).

Upon receipt of the sum of U.S.$                             (amount in Invoice
for final payment submitted with this Contractor’s Final Conditional Lien and
Claim Waiver), Contractor waives, relinquishes, remits and releases any and all
privileges, liens or claims of privileges or liens against the Project and the
Property and all claims, demands, actions, causes of actions or other rights at
law, in contract, quantum meruit, unjust enrichment, tort, equity or otherwise
related to payment that Contractor has or may have had against Owner arising out
of the Agreement or the Project (“Claims”), whether or not known to Contractor
at the time of the execution of this Contractor’s Final Conditional Lien and
Claim Waiver, except for the following disputed claims in the amount of
U.S.$_______________________:

 

   

(if no exception entry or “none” is entered above, Contractor shall be deemed
not to have reserved any claim.)

Except for work and obligations that survive the termination or expiration of
the Agreement, including, without limitation, Warranties and correction of
Defective Work, Contractor represents that all of its obligations, legal,
equitable, or otherwise, relating to or arising out of the Agreement or the
Project have been fully satisfied.

This Contractor’s Final Conditional Lien and Claim Waiver is freely and
voluntarily given, and Contractor acknowledges and represents that it has fully
reviewed the terms and conditions of this Contractor’s Final Conditional Lien
and Claim Waiver, that it is fully informed with respect to the legal effect of
this Contractor’s Final Conditional Lien and Claim Waiver, and that it has
voluntarily chosen to accept the terms and conditions of this Contractor’s Final
Conditional Lien and Claim Waiver in return for the payment recited above.
Contractor understands, agrees and acknowledges that, upon payment, this
document waives rights and is fully enforceable to extinguish all Claims of
Contractor, whether or not known to Contractor as of the date of execution of
this document by Contractor.

This Contractor’s Final Conditional Lien and Claim Waiver has been executed by
its duly authorized representative.

FOR CONTRACTOR:

Applicable to Invoice No(s):                ALL                  (If all, print
“all”)

 

Signed:    

By:    

Title:    

Date:    

 

11-6



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

SCHEDULE 11-6

CONTRACTOR’S FINAL UNCONDITIONAL LIEN AND CLAIM WAIVER

(To be executed by Contractor prior to the receipt of final payment)

STATE OF LOUISIANA

COUNTY/PARISH OF CALCASIEU

The undersigned, Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”), has been
engaged under the Lump Sum Turnkey Agreement for the Engineering, Procurement
and Construction of the Driftwood LNG Phase 4 Liquefaction Facility
(“Agreement”) with Driftwood LNG LLC (“Owner”), for the engineering,
procurement, construction, commissioning, start-up and testing of the Phase 4
Liquefaction Facility (the “Project”), which is located in Calcasieu Parish,
State of Louisiana and is more particularly described as follows:

 

        (the “Property”).

Contractor has been paid in full for all work, materials, equipment, services
and/or labor furnished in connection with the Project, and Contractor hereby
waives, relinquishes, remits and releases any and all privileges, liens or
claims of privileges or liens against the Project and the Property and all
claims, demands, actions, causes of actions or other rights at law, in contract,
quantum meruit, unjust enrichment, tort, equity or otherwise related to payment
that Contractor has or may have had against Owner arising out of the Agreement
or the Project (“Claims”), whether or not known to Contractor at the time of the
execution of this Contractor’s Final Unconditional Lien and Claim Waiver, except
for the following disputed claims in the amount of U.S.$_______________________:

 

   

(if no exception entry or “none” is entered above, Contractor shall be deemed
not to have reserved any claim.)

Except for work and obligations that survive the termination or expiration of
the Agreement, including, without limitation, Warranties and correction of
Defective Work, Contractor represents that all of its obligations, legal,
equitable, or otherwise, relating to or arising out of the Agreement or the
Project have been fully satisfied, including, but not limited to payment to
Subcontractors and employees and payment of Taxes.

This Contractor’s Final Unconditional Lien and Claim Waiver is freely and
voluntarily given, and Contractor acknowledges and represents that it has fully
reviewed the terms and conditions of this Contractor’s Final Unconditional Lien
and Claim Waiver, and that it is fully informed with respect to the legal effect
of this Contractor’s Final Unconditional Lien and Claim Waiver. Contractor
understands, agrees and acknowledges that, upon execution of this document, this
document waives rights unconditionally and is fully enforceable to extinguish
all Claims of Contractor, whether or not known to Contractor as of the date of
execution of this document by Contractor.

This Contractor’s Final Unconditional Lien and Claim Waiver has been executed by
its duly authorized representative.

FOR CONTRACTOR:

Applicable to Invoice No(s):                ALL                  (If all, print
“all”)

 

Signed:    

By:    

Title:    

Date:    

 

11-7



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

SCHEDULE 11-7

SUBCONTRACTOR’S FINAL CONDITIONAL LIEN AND CLAIM WAIVER

(To be executed by Lien Wavier Subcontractors and Major Sub-subcontractors with
their invoice for final payment)

STATE OF LOUISIANA

COUNTY/PARISH OF CALCASIEU

The undersigned,                          (“Subcontractor”), has, under an
agreement with Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”), furnished
certain materials, equipment, services, and/or labor for the engineering,
procurement, construction, commissioning, start-up and testing of the Phase 4
Liquefaction Facility (the “Project”), which is located in Calcasieu Parish,
State of Louisiana, and is more particularly described as follows:

 

        (the “Property”).

Upon receipt of the sum of U.S.$                        , Subcontractor waives,
relinquishes, remits and releases any and all privileges and liens or claims of
privileges or liens against the Project and the Property, and all claims,
demands, actions, causes of action or other rights at law, in contract, quantum
meruit, unjust enrichment, tort, equity or otherwise against Driftwood LNG LLC
(“Owner”) or Contractor, which Subcontractor has, may have had or may have in
the future arising out of the agreement between Subcontractor and Contractor or
the Project, whether or not known to Subcontractor at the time of the execution
of this Subcontractor’s Final Conditional Lien and Claim Waiver.

Except for work and obligations that survive the termination or expiration of
the agreement between Subcontractor and Contractor, including warranties and
correction of defective work, Subcontractor represents that all of its
obligations, legal, equitable, or otherwise, relating to or arising out of the
agreement between Contractor and Subcontractor, the Project or sub-subcontracts
have been fully satisfied.

This Subcontractor’s Final Conditional Lien and Claim Waiver is freely and
voluntarily given and Subcontractor acknowledges and represents that it has
fully reviewed the terms and conditions of this Subcontractor’s Final
Conditional Lien and Claim Waiver, that it is fully informed with respect to the
legal effect of this Subcontractor’s Final Conditional Lien and Claim Waiver,
and that it has voluntarily chosen to accept the terms and conditions of this
Subcontractor’s Final Conditional Lien and Claim Waiver in return for the
payment recited above. Subcontractor understands, agrees and acknowledges that,
upon payment, this document waives rights and is fully enforceable to extinguish
all claims of Subcontractor as of the date of execution of this document by
Subcontractor.

This Subcontractor’s Final Conditional Lien and Claim Waiver has been executed
by its duly authorized representative.

FOR SUBCONTRACTOR:

Applicable to Invoice No(s).                ALL                  (If all, print
“all”)

 

Signed:    

By:    

Title:    

Date:    

 

11-8



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

SCHEDULE 11-8

SUBCONTRACTOR’S FINAL UNCONDITIONAL LIEN AND CLAIM WAIVER

(To be executed by Lien Waiver Subcontractors and Major Sub-subcontractor as a
condition of them receiving final payment)

STATE OF LOUISIANA

COUNTY/PARISH OF CALCASIEU

The undersigned,                                      (“Subcontractor”), has,
under an agreement with Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”),
furnished certain materials, equipment, services, and/or labor for the
engineering, procurement, construction, commissioning, start-up and testing of
the Phase 4 Liquefaction Facility (the “Project”), which is located in Calcasieu
Parish, State of Louisiana, and is more particularly described as follows:

 

        (the “Property”).

Subcontractor has been paid in full for all work, materials, equipment, services
and/or labor furnished by or on behalf of Subcontractor to or on account of
Contractor for the Project, and Contractor hereby waives, relinquishes, remits
and releases any and all privileges and liens or claims of privileges or liens
against the Project and the Property, and all claims, demands, actions, causes
of action or other rights at law, in contract, quantum meruit, unjust
enrichment, tort, equity or otherwise against Driftwood LNG LLC (“Owner”) or
Contractor, which Subcontractor has, may have had or may have in the future
arising out of the agreement between Subcontractor and Contractor or the
Project, whether or not known to Subcontractor at the time of the execution of
this Subcontractor’s Final Unconditional Lien and Claim Waiver.

Except for work and obligations that survive the termination or expiration of
the agreement between Subcontractor and Contractor, including warranties and
correction of defective work, Subcontractor represents that all of its
obligations, legal, equitable, or otherwise, relating to or arising out of the
agreement between Contractor and Subcontractor, the Project or sub-subcontracts
have been fully satisfied, including, but not limited to payment to
sub-subcontractors and employees of Subcontractor and payment of taxes.

This Subcontractor’s Final Unconditional Lien and Claim Waiver is freely and
voluntarily given and Subcontractor acknowledges and represents that it has
fully reviewed the terms and conditions of this Subcontractor’s Final
Unconditional Lien and Claim Waiver, and that it is fully informed with respect
to the legal effect of this Subcontractor’s Final Unconditional Lien and Claim
Waiver. Subcontractor understands, agrees and acknowledges that, upon execution
of this document, this document waives rights unconditionally and is fully
enforceable to extinguish all claims of Subcontractor as of the date of
execution of this document by Subcontractor.

This Subcontractor’s Final Unconditional Lien and Claim Waiver has been executed
by its duly authorized representative.

FOR SUBCONTRACTOR:

Applicable to Invoice No(s).                ALL                  (If all, print
“all”)

 

Signed:    

By:    

Title:    

Date:    

 

11-9



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

ATTACHMENT 12

FORM OF RFSU COMPLETION CERTIFICATE

Date:                                             

Attention: _____________

 

Re: RFSU Completion Certificate for the Lump Sum Turnkey Agreement for the
Engineering, Procurement and Construction of the Driftwood LNG Phase [ ]
Liquefaction Facility, dated as of [                    ], 20[__] (the
“Agreement”), by and between Driftwood LNG LLC (“Owner”) and Bechtel Oil, Gas
and Chemicals, Inc. (“Contractor”)

Pursuant to Section 11.2 of the Agreement, Contractor hereby certifies that it
has completed all requirements under the Agreement for RFSU of Project [    ],
including: (i) Contractor has completed all applicable Work in accordance with
the requirements contained in the Agreement to ensure that the Project [    ] is
ready for use to receive Feed Gas for liquefaction; and (ii) Contractor hereby
delivers this RFSU Completion Certificate for the Project as required under
Section 11.2 of the Agreement.

Attached is supporting documentation which is reasonably required under the
Agreement to establish that the requirements for this RFSU Completion
Certificate under the Agreement have been met.

Contractor certifies that it achieved all requirements under the Agreement for
this RFSU Completion Certificate on ____________, 20___.

IN WITNESS WHEREOF, Contractor has caused this RFSU Completion Certificate to be
duly executed and delivered as of the date first written above.

 

BECHTEL OIL, GAS AND CHEMICALS, INC.

By:     Name:     Title:    

cc:

Attn: General Counsel

 

12-1



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Owner Acceptance or Rejection of RFSU Completion Certificate

Pursuant to Section 11.4A of the Agreement, Owner                  accepts or
                     rejects (check one) the RFSU Completion Certificate for
Project[    ].

If RFSU was achieved, RFSU was achieved on ___________, 20___.

Acceptance of this RFSU Completion Certificate shall not relieve Contractor of
any of Contractor’s obligations to perform the Work in accordance with the
requirements of the Agreement, nor shall it in any way release Contractor or any
surety of Contractor from any obligations or liability pursuant to the
Agreement, including obligations with respect to unperformed obligations of the
Agreement or for any Work that does not conform to the requirements of this
Agreement.

The basis for any rejection of RFSU is attached hereto.

 

For and on behalf of DRIFTWOOD LNG LLC

  By:       Name:       Title:    

 

12-2



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

ATTACHMENT 13

FORM OF SUBSTANTIAL COMPLETION CERTIFICATE

Date:                                             

Attention: _____________

 

Re: Substantial Completion Certificate for the Lump Sum Turnkey Agreement for
the Engineering, Procurement and Construction of the Driftwood LNG Phase [ ]
Liquefaction Facility, dated as of [                    ], 20[__] (the
“Agreement”), by and between Driftwood LNG LLC (“Owner”) and Bechtel Oil, Gas
and Chemicals, Inc. (“Contractor”)

Pursuant to Section 11.3 of the Agreement, Contractor hereby certifies that it
has completed all requirements under the Agreement for Substantial Completion
with respect to Project [ ], including: (i) the Minimum Acceptance Criteria
(MAC) has been achieved; (ii) the Performance Guarantee has been achieved, or if
the Performance Guarantee has not been achieved but the MAC has been achieved,
Contractor either (A) has paid the applicable Performance Liquidated Damages or
(B) elects or is directed to take corrective actions to achieve the Performance
Guarantee pursuant to Section 11.5(A)(ii); (iii) the Work (including training in
accordance with Section 3.5 and the delivery of all documentation required as a
condition of Substantial Completion under the Agreement (including documentation
required for operation, including test reports)) has been completed in
accordance with the requirements of the Agreement other than any Work which
meets the definition of Punchlist; (iv) Contractor hereby delivers to Owner this
Substantial Completion Certificate, as required under Section 11.3; (v)
Contractor has obtained all Contractor Permits; and (vi) Contractor has,
pursuant to Section 3.4A, delivered to the Site all Operating Spare Parts
required by the Operating Spare Parts List to be delivered to the Site prior to
Substantial Completion.

To the extent Owner has provided an invoice(s) for Liquidated Damages to
Contractor pursuant to Section 20.3C of the Agreement, Contractor certifies that
it has ______ or has not ___________ (check one) paid to Owner all such
Liquidated Damages.

Contractor certifies that it achieved all requirements under the Agreement for
this Substantial Completion Certificate on                     , 20___,
including the payment of Liquidated Damages owed under the Agreement (if any),
or if any such Liquidated Damages have not been paid upon the date of this
Substantial Completion Certificate, such Liquidated Damages will be paid by
Contractor within ten (10) Days after Contractor’s receipt of Owner’s invoice
for such Liquidated Damages.

Attached is all information required to be provided by Contractor with this
Certificate under Section 11.3 of the Agreement, including the Performance Test
report and analysis and those requirements set forth in writing between the
Parties for the Performance Test Procedures.

[Signature Page Follows]

 

13-1



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

IN WITNESS WHEREOF, Contractor has caused this Substantial Completion
Certificate to be duly executed and delivered as of the date first written
above.

 

BECHTEL OIL, GAS AND CHEMICALS, INC.

By:     Name:     Title:    

cc:    

Attn: General Counsel

 

13-2



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Owner Acceptance or Rejection of Substantial Completion Certificate

Pursuant to Section 11.4B of the Agreement, Owner                      accepts
or                      rejects (check one) the Substantial Completion
Certificate for Project[    ].

If Substantial Completion was achieved, Substantial Completion was achieved on
___________, 20____.

Acceptance of this Substantial Completion Certificate shall not relieve
Contractor of any of Contractor’s obligations to perform the Work in accordance
with the requirements of the Agreement, nor shall it in any way release
Contractor or any surety of Contractor from any obligations or liability
pursuant to the Agreement, including obligations with respect to unperformed
obligations of the Agreement or for any Work that does not conform to the
requirements of this Agreement.

The basis for any rejection of Substantial Completion is attached hereto.

 

For and on behalf of DRIFTWOOD LNG LLC

  By:       Name:       Title:    

 

13-3



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

ATTACHMENT 14

FORM OF FINAL COMPLETION CERTIFICATE

Date:                                             

Attention: ____________

 

Re: Final Completion Certificate — Lump Sum Turnkey Agreement for the
Engineering, Procurement and Construction of the Driftwood LNG Phase 4
Liquefaction Facility, dated as of [                        ], 20[__] (the
“Agreement”), by and between Driftwood LNG LLC (“Owner”) and Bechtel Oil, Gas
and Chemicals, Inc. (“Contractor”)

Pursuant to Section 11.7 of the Agreement, Contractor hereby certifies that all
Work and all other obligations under the Agreement (except for that Work and
obligations that survive the termination or expiration of the Agreement,
including obligations for Warranties and correction of Defective Work pursuant
to Section 12.3 and any other obligations covered under Section 11.7) are fully
and completely performed in accordance with the terms of the Agreement,
including: (i) the achievement of Substantial Completion of Project 5; (ii) the
completion of all Punchlist items for Project5; (iii) delivery by Contractor to
Owner of a fully executed Final Conditional Lien and Claim Waiver in the form of
Schedule 11-5; (iv) delivery by Contractor to Owner of all documentation
required to be delivered under the Agreement as a prerequisite of achievement of
Final Completion, including Record Drawings; (v) removal from the Site of all of
Contractor’s, Subcontractors’ and Sub-subcontractors’ personnel, supplies,
waste, materials, rubbish, and temporary facilities; (vi) delivery by Contractor
to Owner of fully executed Final Conditional Lien and Claim Waivers from all
Lien Waiver Subcontractors in the form in Schedule 11-7; (vii) fully executed
Final Conditional Lien and Claim Waivers from Major Sub-subcontractors in a form
substantially similar to the form of Schedule 11-7; (viii) Contractor hereby
delivers to Owner this Final Completion Certificate as required under
Section 11.7; (ix) Contractor has, pursuant to Section 3.4, delivered to the
Project all Operating Spare Parts and Capital Spare Parts required by the
Operating Spare Parts List and the Capital Spare Parts List to be delivered to
the Phase 4 Project prior to Final Completion; and (x) if pursuant to
Section 11.5A, Substantial Completion was achieved without Contractor having
achieved the Performance Guarantee, Contractor has achieved the Performance
Guarantee or has paid the applicable Performance Liquidated Damages.

Contractor certifies that it achieved all requirements under the Agreement for
Final Completion on                             , 20___.

Attached is all documentation required under the Agreement to be provided by
Contractor with this Final Completion Certificate.

IN WITNESS WHEREOF, Contractor has caused this Final Completion Certificate to
be duly executed and delivered as of the date first written above.

 

BECHTEL OIL, GAS AND CHEMICALS, INC.

By:     Name:     Title:     Date:    

cc:    

Attn: General Counsel

 

14-1



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Owner Acceptance or Rejection of Final Completion Certificate

Pursuant to Section 11.7 of the Agreement, Owner                             
accepts or                          rejects (check one) the Final Completion
Certificate.

If Final Completion was achieved, Final Completion was achieved on
_____________, 20___.

Acceptance of Final Completion shall not relieve Contractor of any of
Contractor’s remaining obligations in accordance with the requirements of the
Agreement, nor shall it in any way release Contractor or any surety of
Contractor from any obligations or liability pursuant to the Agreement,
including obligations with respect to unperformed obligations of the Agreement
or for any Work that does not conform to the requirements of this Agreement,
including Warranty obligations.

The basis for any rejection of Final Completion is attached hereto.

 

For and on behalf of DRIFTWOOD LNG LLC

  By:       By:       Name:       Title:    

 

14-2



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

ATTACHMENT 15

INSURANCE REQUIREMENTS FOR PHASE 4

 

1. Contractor’s Insurance.

A. Types and Amounts of Insurance. Subject to Attachment 31, Contractor shall at
its own cost and expense procure and maintain in full force and effect at all
times specified in Section 1B the following insurances for coverages at the
following limits of liability. Such insurance will be an extension of the
insurance program covering the Phase 1, Phase 2 and Phase 3 Liquefaction
Facilities.

1. Workers’ Compensation and Employer’s Liability Insurance. Contractor shall
comply with Applicable Law with respect to workers’ compensation requirements
and other similar requirements where the Work is performed and shall procure and
maintain workers’ compensation and employer’s liability policies in accordance
with Applicable Law and the requirements of this Agreement. These policies shall
include coverage for all states and other applicable jurisdictions, voluntary
compensation coverage, and occupational disease. If the Work is to be performed
on or near navigable waters, the policies shall include coverage for United
States Longshoremen’s and Harbor Workers’ Act, Death on the High Seas Act, the
Jones Act, the Outer Continental Shelf Lands Act, and other Applicable Law
regarding maritime law. A maritime employer’s liability policy may be used to
satisfy applicable parts of this requirement with respect to Work performed on
or near navigable waters. If Contractor is not required by Applicable Law to
carry workers’ compensation insurance, then Contractor shall provide the types
and amounts of insurance which are mutually agreeable to the Parties.

Limits: Workers’ Compensation: Statutory

Employer’s Liability: U.S.$1,000,000 each accident, U.S.$1,000,000 disease each
employee and U.S.$1,000,000 disease policy limit

2. Commercial General Liability Insurance. This policy shall provide coverage
against claims for bodily injury (including bodily injury and death), property
damage (including loss of use) and personal injury, and shall include
contractual liability (such coverage not to be written on a limited basis)
insuring the obligations assumed by Contractor under the Agreement, products and
completed operations coverage (for a minimum of five (5) years after Substantial
Completion), premises and operations coverage, broad form property damage
coverage, independent contractors, actions over indemnity coverage and non-owned
watercraft liability. The policy shall not include any explosion, collapse or
underground exclusion. The policy shall be endorsed to provide coverage wherever
the Work is performed and will be provided on an occurrence basis. The aggregate
limits shall apply separately to each annual policy period, except for the

 

15-1



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

products and completed operations coverage, which shall be a Project aggregate.
This coverage will be subject to a maximum deductible of U.S.$25,000.

 

  Limits: U.S.$2,000,000 combined single limit each occurrence

U.S.$4,000,000 general aggregate, with such limits dedicated to the Project

U.S.$4,000,000 products and completed operations aggregate, with such limits
dedicated to the Project

Should this insurance be extended to subsequent Phases, the overall cumulative
limits for the Liquefaction Facility shall be as follows: U.S.$2,000,000
combined single limit each occurrence; U.S.$4,000,000 general aggregate, with
such limits dedicated to the Liquefaction Facility; and U.S.$4,000,000 products
and completed operations aggregate, with such limits dedicated to the
Liquefaction Facility.

3. Commercial Automobile Insurance. This policy shall include coverage for all
owned, hired, rented, and non-owned automobiles and equipment. This coverage
will be subject to a maximum deductible of U.S.$25,000.

 

  Limit: U.S.$1,000,000 combined single limit each accident

4. Umbrella or Excess Liability Insurance. This policy shall be written on a
“following form” basis and shall provide coverage in excess of the coverages
required to be provided by Contractor for employer’s liability insurance,
commercial general liability insurance, maritime employer’s liability insurance,
aircraft liability insurance and commercial automobile liability insurance. The
aggregate limit shall apply separately to each annual policy period, except for
the products and completed operations coverage, which shall be a Project
aggregate.

 

  Limits: U.S.$100,000,000 combined single limit each occurrence, dedicated to
the Project

U.S.$100,000,000 annual aggregate limit, with such limits dedicated to the
Project

Should the insurance be extended to subsequent Phases, the overall cumulative
limits for the Liquefaction Facility shall be as follows: U.S.$100,000,000
combined single limit each occurrence, dedicated to the Liquefaction Facility;
U.S.$100,000,000 annual aggregate limit, with such limits dedicated to the
Liquefaction Facility; and the products and completed operations coverage shall
be on a Liquefaction Facility aggregate.

5. Aircraft Liability Insurance. If applicable, this policy shall provide
coverage for bodily injury and property damage and shall cover aircraft that is
owned, leased, rented or chartered by Contractor. The policy shall include
coverage for passengers and crew, cover all owned and non-owned aircraft, and be
endorsed to provide a voluntary settlement.

 

  Limit: U.S.$10,000,000 per occurrence

 

15-2



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

6. Hull and Machinery Insurance. This policy shall be provided by, or on behalf
of the Contractor if applicable, and shall cover any watercraft that is owned,
leased, rented or chartered by Contractor. If not provided for in the protection
and indemnity policy in Section 1A.7 of this Attachment 15, this policy shall
include collision liability and tower’s liability with sister-ship clause
un-amended. All “as owner” and “other than owner” clauses shall be deleted, and
navigational limitations shall be adequate for Contractor to perform the
specified Work.

Hull: Replacement value of the vessel without depreciation

7. Protection and Indemnity Insurance (P&I). This policy shall be provided by
Contractor if applicable and shall cover any watercraft that is owned, leased,
rented or chartered by Contractor. The coverage provided shall include pollution
liability, removal of wreck and/or debris, and if not provided for in the hull
and machinery policy, collision liability and tower’s liability with sister-ship
clause un-amended. All “as owner” and “other than owner” clauses shall be
deleted, and navigational limitations shall be adequate for Contractor to
perform the specified Work.

If pollution liability coverage is not provided by the P&I underwriter,
pollution liability insurance shall be separately provided that will cover
bodily injury, property damage, including cleanup costs and defense costs
imposed under Applicable Law (including the Oil Pollution Act of 1990 (OPA) and
the Comprehensive Environmental Response Compensation and Liability Act
(CERCLA)), resulting from pollution conditions of contaminants or pollutants
into or upon the land, the atmosphere or any water course or body of water.

 

  Limits: Protection and indemnity coverage provided with a minimum limit of
U.S.$100,000,000. (This limit may be satisfied with a minimum underlying limit
of U.S.$1,000,000 and the remaining U.S.$99,000,000 provided through excess P&I
coverage which “follows form” with the underlying policy.)

Pollution liability coverage provided with a minimum limit of U.S.$100,000,000.

Should the insurance be extended to subsequent Phases, the overall cumulative
minimum limits for the Liquefaction Facility shall be as follows:
U.S.$100,000,000 (which may be satisfied as stated above); and U.S.$100,000,000
pollution liability coverage.

 

15-3



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

8. Contractor’s Construction Equipment Floater. Contractor shall maintain (or
self-insure) equipment insurance covering all Construction Equipment and items
(whether owned, rented, or borrowed) of Contractor that will not become part of
the Liquefaction Facility. It is understood that this coverage shall not be
included under the builder’s risk policy.

9. Builder’s Risk Insurance. Property damage insurance on an “all risk” basis
insuring Contractor, Owner and Lender, as their interests may appear, including
coverage against loss or damage from the perils of earth movement (including
earthquake, landslide, subsidence and volcanic eruption), Windstorm, startup and
testing, strike, riot, civil commotion and malicious damage but excluding
terrorism.

Should this insurance be extended to cover subsequent phases, any limits,
sublimits, deductibles, payments or other values stated herein shall not be
doubled or otherwise increased as a result of the extension of the builder’s
risk insurance to subsequent EPC Agreements (e.g., sue and labor under paragraph
(a) shall not be less than U.S.$5,000,000 for the Liquefaction Facility;
expediting expenses under paragraph (b) shall not be less than U.S.$15,000,000
for the Liquefaction Facility; removal of debris under paragraph (b) shall be
subject to a maximum of U.S.$10,000,000 for the Liquefaction Facility).

 

  (a) Property Covered: The insurance policy shall provide coverage for (i) the
buildings, structures, boilers, machinery, Equipment, facilities, fixtures,
supplies, fuel, and other properties constituting a part of the Liquefaction
Facility, (ii) free issue items used in connection with the Phase 4 Liquefaction
Facility (and upon notice to proceed under subsequent EPC Agreements,
constituting part of the Liquefaction Facility), (iii) the inventory of spare
parts to be included in the Phase 4 Liquefaction Facility (and upon notice to
proceed under subsequent EPC Agreements, to be included in the Liquefaction
Facility), (iv) property of others in the care, custody or control of Contractor
or Owner in connection with the Project, (v) all preliminary works, temporary
works and interconnection works, (vi) foundations and other property below the
surface of the ground, and (vii) electronic equipment and media.

 

  (b) Additional Coverages: The insurance policy shall insure (i) the cost of
preventive measures to reduce or prevent a loss (sue & labor) in an amount not
less than U.S.$5,000,000, (ii) operational and performance testing for a period
not less than ninety (90) Days, (iii) inland transit with sub-limits sufficient
to insure the largest single shipment to or from the Site from anywhere within
the United States of America, (iv) expediting expenses (defined as extraordinary
expenses incurred after an insured loss to make temporary repairs and expedite
the permanent repair of the damaged property in excess of the delayed startup
coverage even if such expenses do not reduce the delayed startup loss) in an
amount not less than U.S.$15,000,000, (v) off-Site storage with sub-limits
sufficient to insure the full replacement value of any property or Equipment not
stored on the Site, and (vi) the removal of debris with a sub-limit not less
than twenty-five percent (25%) of the loss amount, but subject to a maximum of
U.S.$10,000,000.

 

15-4



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  (c) Special Clauses: The insurance policy shall include (i) a seventy-two
(72) hour flood/storm/earthquake clause, (ii) unintentional errors and omissions
clause, (iii) a 50/50 clause, (iv) a requirement that the insurer pay losses
within thirty (30) Days after receipt of an acceptable proof or loss or partial
proof of loss, (v) an other insurance clause making this insurance primary over
any other insurance, (vi) a clause stating that the policy shall not be subject
to cancellation by the insurer except for non-payment of premium and (vii) an
extension clause allowing the policy period to be extended up to six (6) months
with respect to physical loss or damage without modification to the terms and
conditions of the policy and a pre-agreed upon premium.

 

  (d) Prohibited Exclusions: The insurance policy shall not contain any
(i) coinsurance provisions, (ii) exclusion for loss or damage resulting from
freezing and mechanical breakdown, (iii) exclusion for loss or damage covered
under any guarantee or warranty arising out of an insured peril, (iv) exclusion
for resultant damage caused by ordinary wear and tear, gradual deterioration,
normal subsidence, settling, cracking, expansion or contraction and faulty
workmanship, design or materials no more restrictive than the LEG 3/96 or DE-5
exclusion.

 

  (e) Sum Insured: The insurance policy shall (i) be on a completed value form,
with no periodic reporting requirements, (ii) upon NTP, insure the Liquefaction
Facility in an amount no less than U.S.$500,000,000, (iii) within ninety
(90) Days after NTP, insure the Liquefaction Facility for an amount no less than
an amount to be determined based upon a probable maximum loss study for the
Liquefaction Facility performed by a reputable and experienced firm reasonably
satisfactory to Contractor, Owner and Owner’s Lenders, with such maximum
probable loss approved by the Parties within such time; (iv) value losses at
replacement cost, without deduction for physical depreciation or obsolescence
including custom duties, Taxes and fees, (v) insure loss or damage from earth
movement without a sub-limit, (vi) upon NTP, insure the Liquefaction Facility
for property loss or damage from Named Windstorm in an amount no less than
U.S.$50,000,000, and (vii) within ninety (90) Days after NTP, increase the
insurance to insure the Liquefaction Facility for property loss or damage from
Named Windstorm with a sub-limit of not less than U.S.$500,000,000, and such
sublimit shall apply to the combined loss covered under Section 1.A.9 Builder’s
Risk and Section 1.A.10 Builder’s Risk Delayed Startup, and (viii) upon NTP,
insure the Liquefaction Facility with a sub-limit not less than U.S.$100,000,000
for loss or damage from strikes, riots and civil commotion.

 

  (f)

Deductible: The insurance policy covering the Liquefaction Facility shall have
no deductible greater than U.S.$500,000 per occurrence; provided, however,
(i) for Windstorms, the deductible shall not be greater than two percent (2%) of
values at risk for the Phase 1 Liquefaction Facility (and upon

 

15-5



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  notice to proceed under subsequent EPC Agreements, not be greater than two
percent (2%) of values at risk for the Liquefaction Facility), subject to a
minimum deductible of U.S.$1,000,000 and a maximum deductible of U.S.$7,500,000
for Windstorms for the Liquefaction Facility and (ii) for wet works, the
deductible shall not be greater than $1,000,000 for the Liquefaction Facility
(and upon notice to proceed under subsequent EPC Agreements, for the
Liquefaction Facility).

 

  (g) Payment of Insurance Proceeds: The property damage proceeds under the
builder’s risk policy shall be paid as follows with respect to any one
occurrence:

 

  (i) the first Ten Million U.S. Dollars (U.S.$10,000,000) of amounts paid under
the builder’s risk insurance policy for property damage to the Liquefaction
Facility shall be paid by the insurance carrier directly to Contractor, which
shall be used by Contractor in connection with the repair, replacement or other
necessary work in connection with the loss or damage to the Liquefaction
Facility (and upon notice to proceed under subsequent EPC Agreements, damage to
the Liquefaction Facility); and

 

  (ii)

any amounts in excess of Ten Million U.S. Dollars (U.S.$10,000,000) for property
damage to the Liquefaction Facility shall (x) be paid by the insurance carrier
directly to the Collateral Agent (or if there is no Collateral Agent, a mutually
agreed upon escrow agent), and Owner shall pay such insurance proceeds to
Contractor in accordance with Monthly Invoices submitted to Owner for the
completion by Contractor of repairs, replacement and other necessary work in
accordance with the restoration plan prepared by Contractor and approved by
Owner, the Administrative Agent, and the Independent Engineer and (y), provided
that the conditions set forth in clause (x) have been satisfied, be paid by
Owner to Contractor in accordance with the following schedule: (a) for the first
Five Million U.S. Dollars (U.S.$5,000,000) of the builder’s risk proceeds
received by the Collateral Agent (or escrow agent) for the Liquefaction
Facility, Owner shall have five (5) Business Days after the Collateral Agent’s
(or escrow agent’s) receipt of such proceeds to pay Contractor; (b) for the
Forty Million U.S. Dollars (U.S.$40,000,000) in builder’s risk proceeds received
by the Collateral Agent (or escrow agent) for the Liquefaction Facility (and
upon notice to proceed under subsequent EPC Agreements, for the Liquefaction
Facility) in excess of the amounts referred to in clause (a) above, Owner shall
have fifteen (15) Business Days after the Collateral Agent’s (or escrow agent’s)
receipt of such proceeds to pay Contractor; and (c) and for any builder’s risk
proceeds received by the Collateral Agent (or escrow agent) in excess of the
amounts referred to in clause (b), Owner shall have thirty (30) Business Days

 

15-6



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  after the Collateral Agent’s (or escrow agent’s) receipt of such proceeds to
pay Contractor. Notwithstanding the foregoing, under no circumstances shall
Owner be required to pay any builder’s risk insurance proceeds to Contractor if
Owner or Lender elects not to repair or rebuild the Liquefaction Facility (and
upon notice to proceed under subsequent EPC Agreements, the Liquefaction
Facility), except to the extent Contractor has incurred costs in excess of the
Ten Million U.S. Dollars (U.S.$10,000,000) of the builder’s risk proceeds paid
directly to Contractor for safety, protection and salvage for the Liquefaction
Facility (and upon notice to proceed under subsequent EPC Agreements, for the
Liquefaction Facility). For the avoidance of doubt, if there is a delay in the
approval of the restoration plan beyond the times specified in
Section 1A.9(g)(ii)(y) (a), (b) or (c) through no fault of Contractor, and
Contractor satisfies all other conditions in Section 1A.9(g)(ii) for the payment
of builder’s risk proceeds received by the Collateral Agent (or escrow agent),
then Contractor shall be entitled to relief to the extent permitted under
Section 6.2A.7 of the Agreement.

10. Builder’s Risk Delayed Startup Insurance. Delayed startup coverage insuring
Owner and Lender, as their interests may appear, covering the Owner’s net
revenue or gross margin lost as a result of any loss or damage insured by
Section 1A.9 above resulting in a delay in Substantial Completion beyond the
applicable Target Substantial Completion Date in an amount to be determined by
Owner and Lender but subject to commercial availability at a reasonable cost.
Upon NTP, Contractor shall insure the Liquefaction Facility for an amount to be
determined by Owner and Lender’s insurance advisor in consultation with
Contractor and subject to commercial availability at a reasonable cost. This
coverage shall be on an actual loss-sustained basis. Any proceeds from delay in
startup insurance shall be payable solely to the Lender or its designee and
shall not in any way reduce or relieve Contractor of any of its obligation or
liabilities under the Agreement.

Such insurance shall (a) have a deductible of not greater than sixty (60) Days
aggregate for all occurrences, except 90 days in the aggregate in the respect of
Windstorms, during the builder’s risk policy period, (b) include an interim
payments clause allowing for the monthly payment of a claim pending final
determination of the full claim amount, (c) cover loss sustained when access to
the Site is prevented due to an insured peril at premises in the vicinity of the
Site for a period not less than sixty (60) Days, (d) cover loss sustained due to
the action of a public authority preventing access to the Site due to imminent
or actual loss or destruction arising from an insured peril at premises in the
vicinity of the Site for a period not less than sixty (60) Days, (e) insure loss
caused by FLEXA named perils to finished Equipment (including machinery) while
awaiting shipment at the premises of a Subcontractor or Sub-subcontractor,
(f) not contain any form of a coinsurance provision or include a waiver of such
provision, (g) cover loss sustained due to the accidental interruption or
failure, caused by an insured peril of supplies of electricity, gas, sewers,
water or telecommunication up to the terminal point of the utility supplier with
the Site for a period not less than sixty (60) Days, (h) covering delays
resulting from any item of Construction

 

15-7



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Equipment whose loss or damage could result in a delay in Substantial Completion
beyond the deductible period of the delayed startup insurance, and (i) an
extension clause allowing the policy period to be extended up to six (6) months
without modification to the terms and conditions (other than the deductible) of
the policy and a pre-agreed premium.

11. Marine Cargo Insurance. Cargo insurance insuring Contractor, Owner and
Lender, as their interests may appear, on a “warehouse to warehouse” basis
including land, air and marine transit insuring “all risks” of loss or damage on
a C.I.F. basis plus ten percent (10%) from the time the goods are in the process
of being loaded for transit until they are finally delivered to the Site
including shipment deviation, delay, forced discharge, re-shipment and
transshipment. Such insurance shall (a) include coverage for war, strikes,
theft, pilferage, non-delivery, charges of general average sacrifice or
contribution, salvage expenses, temporary storage in route, consolidation,
repackaging, refused and returned shipments, debris removal, (b) contain a
replacement by air extension clause, a 50/50 clause, a difference in conditions
for C.I.F. shipments, an errors and omissions clause, an import duty clause and
a non-vitiation clause (but subject to a paramount warranty for surveys of
critical items), (c) include an insufficiency of packing clause, (d) provide
coverage for sue and labor in an amount not less than $1,000,000 and (e) insure
for the replacement value of the largest single shipment on a C.I.F. basis plus
ten percent (10%).

Should this insurance be extended to cover subsequent Phases, any limits,
sublimits, deductibles, payments or other values stated herein shall not be
doubled or otherwise increased as a result of the extension of the marine cargo
insurance to a subsequent Phase EPC Agreement.

The property damage proceeds under the marine cargo policy shall be paid as
follows with respect to any one occurrence:

 

  (i) the first Ten Million U.S. Dollars (U.S.$10,000,000) of amounts paid under
the marine cargo insurance policy for property damage to the Liquefaction
Facility shall be paid by the insurance carrier directly to Contractor, which
shall be used by Contractor in connection with the repair, replacement or other
necessary work in connection with the Liquefaction Facility; and

 

  (ii)

any amounts in excess of Ten Million U.S. Dollars (U.S.$10,000,000) for property
damage to the Liquefaction Facility (and upon notice to proceed under subsequent
EPC Agreements, property damage to the Liquefaction Facility) shall (x) be paid
by the insurance carrier directly to the Collateral Agent (or if there is no
Collateral Agent, a mutually agreed upon escrow agent), and Owner shall pay such
insurance proceeds to Contractor in accordance with Monthly Invoices submitted
to Owner for the completion by Contractor of repairs, replacement and other
necessary work in accordance with the restoration plan prepared by Contractor
and approved by Owner, the Administrative Agent, and the Independent Engineer
and

 

15-8



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  (y), provided that the conditions set forth in clause (x) have been satisfied,
be paid by Owner to Contractor in accordance with the following schedule:
(a) for the first Five Million U.S. Dollars (U.S.$5,000,000) of marine cargo
proceeds received by the Collateral Agent (or escrow agent) for the Liquefaction
Facility (and upon notice to proceed under subsequent EPC Agreements, for the
Liquefaction Facility), Owner shall have five (5) Business Days after the
Collateral Agent’s (or escrow agent’s) receipt of such proceeds to pay
Contractor; (b) for the Forty Million U.S. Dollars (U.S.$40,000,000) in marine
cargo proceeds received by the Collateral Agent (or escrow agent) for the
Liquefaction Facility (and upon notice to proceed under subsequent EPC
Agreements, for the Liquefaction Facility) in excess of the amounts referred to
in clause (a) above, Owner shall have fifteen (15) Business Days after the
Collateral Agent’s (or escrow agent’s) receipt of such proceeds to pay
Contractor; and (c) and for any marine cargo proceeds received by the Collateral
Agent (or escrow agent) in excess of the amounts referred to in clause (b),
Owner shall have thirty (30) Business Days after the Collateral Agent’s (or
escrow agent’s) receipt of such proceeds to pay Contractor. Notwithstanding the
foregoing, under no circumstances shall Owner be required to pay any marine
cargo insurance proceeds to Contractor if Owner or Lender elects not to repair
or rebuild the Liquefaction Facility (and upon notice to proceed under
subsequent EPC Agreements, the Liquefaction Facility), except to the extent
Contractor has incurred costs in excess of the Ten Million U.S. Dollars
(U.S.$10,000,000) of marine cargo proceeds paid directly to Contractor for
safety, protection and salvage for the Liquefaction Facility. For the avoidance
of doubt, if there is a delay in the approval of the restoration plan beyond the
times specified in this Section 1A.11(ii)(y) (a), (b) or (c) through no fault of
Contractor, and Contractor satisfies all other conditions in Section 1A.11(ii)
for the payment of marine cargo proceeds received by the Collateral Agent (or
escrow agent), then Contractor shall be entitled to relief to the extent
permitted under Section 6.2A.7 of the Agreement.

12. Marine Cargo Delayed Startup Insurance. Delayed startup insurance insuring
Owner and Lender, as their interests may appear, for the Owner’s net revenue or
gross margin lost due to a delay in achievement of Substantial Completion beyond
the applicable Target Substantial Completion Date arising out of an event
insured by the marine cargo insurance. Such insurance shall (a) cover loss
sustained due to blockage/closure of specified waterways, (b) include an interim
payments clause allowing for the monthly payment of a claim pending final
determination of the full claim amount and (c) cover delay caused by loss,
breakdown or damage to the hull, machinery or equipment of the vessel or
aircraft on which the insured property is being transported, resulting in a
delay in achievement of Substantial Completion beyond the applicable Target
Substantial Completion Date in an amount to be determined by Owner and Lender
but subject to commercial availability at a reasonable cost. Prior to the
shipment of any Equipment under this Agreement but in any event no later than
ninety (90) Days after NTP, Contractor shall insure the Liquefaction Facility
for an amount to be determined by Owner and Lender’s insurance advisor in
consultation with Contractor and subject to commercial availability at a

 

15-9



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

reasonable cost. Such insurance shall have a deductible of not greater than
sixty (60) Days aggregate for all occurrences during the policy period. Any
proceeds from delay in startup insurance shall be payable solely to Lender or
its designee and shall not in any way reduce or relieve Contractor of any of its
obligation or liabilities under the Agreement.

13. Marine General Liability Insurance. Marine general liability insurance
against claims for bodily injury, property damage, including Marine Contractual
Liability, Sudden and Accidental Pollution, and if applicable Tankerman’s
liability, Marine Terminal Operators Liability, and Charterer’s liability, with
a U.S.$100,000,000 limit per occurrence provided that the policy aggregates, if
any, shall apply separately to claims occurring with respect to the Project. A
maximum deductible or self-insured retention of U.S.$25,000 per occurrence shall
be allowed.

Should this insurance be extended to subsequent phases, the policy aggregate for
the Liquefaction Facility shall have a limit of U.S.$100,000,000 per occurrence.
Such extension shall not relieve Contractor of any of its responsibilities to
meet the requirements of Attachment 15 under this Agreement.

14. Contractors Pollution Liability Insurance. Contractors pollution liability
insurance in an amount of U.S.$25,000,000 per occurrence and in the aggregate
insuring Contractors liability for (a) cleanup on or off the Site for releases
of pollutants, (b) Third Party liability (including bodily injury, property
damage, natural resource damages, Third Party property loss of use/revenue, and
cleanup) due to releases of pollutants, and (c) spills of transported
pollutants. If the policy is Claims Made then the policy should include an
extended two year reporting period for reporting incurred, but as yet
undiscovered claims arising from the Project. A maximum deductible or
self-insured retention of U.S.$250,000 per occurrence shall be allowed.

Should this insurance be extended to cover subsequent Phases, the overall
cumulative minimum limits for the Liquefaction Facility shall be as follows:
U.S.$25,000,000 per occurrence and in the aggregate.

B. Time for Procuring and Maintaining Insurance. Contractor shall maintain in
full force and effect at all times (i) commencing from NTP (except as may
otherwise be expressly stated in this Attachment 15), and (ii) continuing
through Substantial Completion of applicable Projects for all coverages under
this Attachment 15 (except in the case of products and completed operations
coverage under Section 1A.2 and 1A.4, which shall be maintained in full force
and effect for a further period of five (5) years, and Builder’s risk for the
applicable Project which shall be maintained until Substantial Completion of
such Project is accepted by Owner). If the Parties execute a Change Order for
LNTP Work, the Parties will include in such Change Order agreed upon insurance
coverages for such LNTP Work.

 

15-10



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

C. Combination of Insurance Coverages. Contractor may combine any one or more of
the insurance coverages specified in Sections 1A.4, and 1A.7 into one (1)
policy, provided that the coverage provided by such combined policy shall meet
the requirements of Sections 1A.4, 1A.7 and 1A.13 and shall not provide less
coverage than that which would have been provided had the insurances been
procured separately under Sections 1A.4, 1A.7 and 1A.13 and shall not provide
less coverage than that which would have been provided had the insurances been
procured separately under Sections 1A.4 and 1A.7. Contractor may also arrange
separate/stand-alone policies of insurance for any of the insurances required to
the extent it is economical to do so and still provides the required level of
insurance. For example, it may be required to place pollution insurance on a
stand-alone basis or some of the coverage for Windstorm risk may also need to be
placed on a stand-alone basis.

D. Insurance Companies. All insurance required to be obtained by Contractor
pursuant to this Agreement shall be from an insurer or insurers permitted to
conduct business as required by Applicable Law and shall be rated with either an
“A-: VIII” or better by Best’s Insurance Guide Ratings or “A-” or better by
Standard and Poor’s or A3 or better by Moody’s.

E. Subcontractor’s and Sub-subcontractor’s Insurance Requirements. Contractor
shall ensure that each Subcontractor and Sub-subcontractor shall either be
covered by the insurance provided by Contractor pursuant to this Agreement, or
by insurance procured by a Subcontractor or Sub-subcontractor. Should a
Subcontractor or Sub-subcontractor be responsible for procuring its own
insurance coverage, Contractor shall ensure that each such Subcontractor or
Sub-subcontractor shall procure and maintain insurance to the full extent
required of Contractor under this Agreement and shall be required to comply with
all of the requirements imposed on Contractor with respect to such
Contractor-provided insurance on the same terms as Contractor, except that
Contractor shall have the sole responsibility for determining the limits of
coverage required to be obtained by such Subcontractors or Sub-subcontractors in
accordance with reasonably prudent business practices. Subject to Attachment 31
of this Agreement, all such insurance shall be provided for at the sole cost of
Contractor or its Subcontractors or Sub-subcontractors. Failure of
Subcontractors or Sub-subcontractors to procure and maintain such insurance
coverage shall not relieve Contractor of its responsibilities under the
Agreement.

F. Named and Additional Insured.

1. The following insurance policies provided by Contractor shall include Owner
Group as Additional Insureds: employer’s liability, commercial automobile,
aircraft liability, hull and machinery, and protection and indemnity insurance.

2. The following insurance policies provided by Contractor shall include Owner
Group as Named Insureds: commercial general liability, umbrella or excess
liability, builder’s risk, builder’s risk delayed startup, marine cargo, marine
cargo delayed startup and marine terminal liability operations, pollution
liability and marine general liability insurance. These insurances may, to the
extent requested by Owner and subject also to mutual agreement, have Owner’s
other contractors or contractual counterparties be named as additional insureds
under such policies. Chart Energy and Chemicals, Inc. shall be named as an
additional insured on the builder’s risk insurance policy.

 

15-11



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

G. Waiver of Subrogation and Waiver of Claims.

1. All policies of insurance provided by Contractor or any of its Subcontractors
or Sub-subcontractors pursuant to this Agreement shall include clauses providing
that each underwriter shall waive its rights of recovery, under subrogation or
otherwise, against Owner Group. Chart Energy and Chemicals, Inc. will receive
the benefit of such waiver in the builder’s risk insurance policy.

2. Contractor waives any and all claims, damages, losses, costs, and expenses
against Owner Group to the extent such claims, damages, losses, costs and
expenses have already been paid by the insurance procured by Contractor pursuant
to the Agreement.

H. Contractor’s Insurance is Primary. The insurance policies of Contractor and
its Subcontractors and Sub-subcontractors shall state that such coverage is
primary and non-contributory to any other insurance or self-insurance available
to or provided by the Owner Group.

I. Severability. All policies (other than in respect to worker’s compensation
insurance) shall insure the interests of the Owner Group regardless of any
breach or violation by Contractor or any other Party of warranties, declarations
or conditions contained in such policies, any action or inaction of Owner or
others, or any foreclosure relating to the Project or any change in ownership of
all or any portion of the Project.

J. Copy of Policy. At Owner’s request, Contractor shall promptly provide Owner
certified copies of each of the insurance policies of Contractor, or if the
policies have not yet been received by Contractor, then with binders of
insurance, duly executed by the insurance agent, broker or underwriter fully
describing the insurance coverages effected.

K. Limitation of Liability. Types and limits of insurance shall not in any way
limit any of Contractor’s obligations, responsibilities or liabilities under
this Agreement.

L. Jurisdiction. All insurance policies shall include coverage for jurisdiction
within the United States of America or other applicable jurisdiction.

M. Miscellaneous. Contractor and its Subcontractors and Sub-subcontractors shall
do nothing to void or make voidable any of the insurance policies purchased and
maintained by Contractor or its Subcontractors or Sub-subcontractors hereunder.
Contractor shall promptly give Owner and Lender notice in writing of the
occurrence of any casualty, claim, event, circumstance, or occurrence that may
give rise to a claim under an insurance policy hereunder and arising out of or
relating to the performance of the Work. In addition, Contractor shall ensure
that Owner is kept fully informed of any subsequent action and developments
concerning the same, and assist in the investigation of any such casualty,
claim, event, circumstance or occurrence.

N. Instructions for Certificate of Insurance. Contractor’s certificate of
insurance form, completed by Contractor’s insurance agent, broker or
underwriter, shall reflect all of the insurance required by Contractor, the
recognition of additional insured status, waivers of subrogation, and
primary/non-contributory insurance requirements contained in this Attachment 15
and elsewhere in this Agreement.

 

15-12



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

O. Certificate of Insurance Requirements. Prior to the commencement of any Work
under this Agreement and in accordance with Section 1B of this Attachment 15,
Contractor shall deliver to Owner certificates of insurance reflecting all of
the insurance required of Contractor under this Agreement. All certificates of
insurance and associated notices and correspondence concerning such insurance
shall be addressed to the contact information listed in the Agreement for
notices, plus the following: Driftwood LNG, LLC 1201 Louisiana Street Suite
3100, Houston Texas 77002, Attn: ***.

In addition, each such certificate of insurance for employer’s liability,
commercial automobile liability, aircraft, hull and machinery, and protection
and indemnity insurance shall include the following language:

“Additional Insured: Driftwood LNG, LLC, Lender and each of their respective
subsidiaries, affiliates, partners, co-venturers, agents, officers, directors
and employees named as Additional Insureds on employer’s liability, commercial
liability, aircraft, hull and machinery, and protection and indemnity insurance.
The coverage afforded the Additional Insured under these policies shall be
primary insurance. If the Additional Insured has other insurance which is
applicable to a loss or claim, such other insurance shall be on an excess or
contingent basis.”

“Waiver of Subrogation in favor of Additional Insureds as respects all policies
required hereunder.”

In addition, each such certificate of insurance for commercial general
liability, umbrella or excess liability, builder’s risk, builder’s risk delayed
start up, marine cargo, marine cargo delayed start up, marine general liability
and pollution liability insurance shall include the following language:

“Named Insured: Driftwood LNG, LLC, Lender and each of their respective
subsidiaries, affiliates, partners, co-venturers, agents, officers, directors
and employees as Named Insureds on commercial general liability, umbrella or
excess liability, builder’s risk, builder’s risk delayed start up, marine cargo,
marine cargo delayed start up, pollution liability and marine general liability
insurance. The coverage afforded the Named Insured under these policies shall be
primary insurance. If the Named Insured has other insurance which is applicable
to a loss or claim, such other insurance shall be on an excess or contingent
basis.”

“Waiver of Subrogation in favor of Named Insureds as respects all policies
required hereunder.”

P. Acceptable Policy Terms and Conditions: All policies of insurance required to
be maintained by Contractor shall be written on reasonable and customary policy
forms with conditions and exclusions consistent with insurance written for
facilities of similar size and scope as the Phase 1 Liquefaction Facility (and
if notice to proceed is issued by Owner under the Phase 2 EPC Agreement, shall
be consistent with insurance written for facilities of similar size and scope as
the Liquefaction Facility).

Q. Deductibles. Contractor and Owner shall bear the cost of deductibles under
the insurance provided by Contractor pursuant to this Attachment 15 in
accordance with the allocation of risk found elsewhere in this Agreement;
provided, however, with respect to a loss covered by the builder’s risk
insurance policy or would have been covered but for the existence of the
deductible for a Named Windstorm event, Owner shall be responsible for that
portion of the deductible greater than U.S.$2,000,000 but less than
U.S.$7,500,000 with respect to the Liquefaction Facility.

 

15-13



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

2. Policy Cancellation and Change: All policies of insurance required to be
maintained pursuant to this Attachment 15 shall be endorsed so that if at any
time they are canceled, or their coverage is reduced (by any party including the
insured) so as to affect the interests of Owner or Lender, such cancellation or
reduction shall not be effective as to Owner or Lender for sixty (60) Days after
receipt by Owner and Lender of written notice from such insurer of such
cancellation or reduction, provided that (i) cancellation or reduction for
marine cargo war risk shall not be effective for seven (7) Days after receipt by
Owner and Lender of written notice from such insurer of such cancellation or
reduction and (ii) for non-payment of premium, cancellation or reduction shall
not be effective for ten (10) Days after receipt by Owner and Lender of written
notice from such insurer of such cancellation or reduction.

3. Reports: Contractor will advise Owner and Lender in writing promptly of
(1) any material changes in the coverage or limits provided under any policy
required by this Attachment 15 and (2) any default in the payment of any premium
and of any other act or omission on the part of Contractor which may invalidate
or render unenforceable, in whole or in part, any insurance being maintained by
the Contractor pursuant to this Attachment 15.

4. Control of Loss: If commercially feasible, all policies of insurance required
to be maintained pursuant to this Attachment 15, wherein more than one insurer
provides the coverage on any single policy, shall have a clause (or a separate
agreement among the insurers) wherein all insurers have agreed that the lead
insurers shall have full settlement authority on behalf of the other insurers.

5. Loss Survey: All policies of insurance required to be maintained pursuant to
this Attachment 15, wherein more than one insurer provides the coverage on any
single policy, shall have a clause (or a separate agreement among the insurers)
wherein all insurers have agreed upon the employment of a single firm to survey
and investigate all losses on behalf of the insurers.

6. Miscellaneous Policy Provisions: All insurance policies providing builder’s
risk, builder’s risk delayed startup, marine cargo or marine cargo delayed
startup (i) shall not include any annual or term aggregate limits of liability
except as expressly stated in this Attachment 15, (ii) shall not have any
aggregate limits of liability apply separately with respect to the Projects,
(iii) shall have aggregate limits for Windstorms and earth movement and (iv) if
commercially feasible, shall not include a clause requiring the payment of
additional premium to reinstate the limits after loss except for insurance
covering the perils of Windstorms and earth movement.

7. Lender Requirements: Contractor agrees to cooperate with Owner and as to any
changes in or additions to the foregoing insurance provisions made necessary by
requirements imposed by Lender (including additional insured status, notice of
cancellation, certificates of insurance), provided that any resulting costs of
increased coverage shall be reimbursable by Owner and provided further that no
such requirements shall materially adversely affect Contractor’s risk exposure.
All policies of insurance required to be maintained pursuant to this Attachment
15 shall contain terms and conditions reasonably acceptable to Owner after
consultation with Lender.

 

15-14



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

8. No Limitation of Requirements in Phase 4 EPC Agreement: Nothing in this
Attachment 15 shall be construed to limit the requirements or obligations of
Contractor under the Phase 4 EPC Agreement, including the waivers of subrogation
and waivers of claims contained in Attachment 15 to the Phase 4 EPC Agreement.

 

15-15



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

ATTACHMENT 16

CONTRACTOR PERMITS

Contractor shall be responsible for obtaining the Permits listed below and any
and all other Permits not listed below but required for the performance of the
Work, except for the Owner Permits set forth in Attachment 17.

 

PERMIT OR
APPROVAL

  

REGULATORY
REFERENCE

  

RESPONSIBLE
AGENCY

  

REGULATED
ACTIVITY

  

TECHNICAL INFORMATION
NEEDED FOR
APPLICATION

  

DATE REQUIRED

  

COMMENTS

Temporary/portable emergency and non-emergency diesel powered generators    LAC
33:III    Louisiana Department of Environmental Quality (LDEQ)    Operation and
emissions of generator engine    Portable emission sources do not require air
permit. However, if equipment is located in one spot for more than one year, it
must be permitted as a stationary source.    As required to support Permit
requirement   

 

Spill Prevention Plan    40 CFR 112.7    EPA    Storage of petroleum products   

•    Type, volume, location of oil products

 

•    Spill Response Procedures

   On or before mobilization at Site   

 

LDEQ hazardous waste stream notification    40 CFR Part 261    LDEQ   
Generation of any amount of hazardous waste on the Site.    List of normal
hazardous and class 1 wastes.    Not anticipated   

 

General Construction Permit   

 

   Calcasieu Parish Police Jury   

 

  

 

   As required to support permitted activities   

 

 

16-1



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

PERMIT OR
APPROVAL

  

REGULATORY
REFERENCE

  

RESPONSIBLE
AGENCY

  

REGULATED
ACTIVITY

  

TECHNICAL INFORMATION
NEEDED FOR
APPLICATION

  

DATE REQUIRED

  

COMMENTS

LPDES hydrostatic test wastewater discharge permit   

 

   LDEQ    Discharge of hydrostatic test wastewater to surface waters   

 

   Prior to discharge of hydrotest water   

 

Notice of Proposed Construction or Alteration—FAA Form 7460-1    14 CFR Part 77
   Federal Aviation Administration (FAA)    Locations and dimensions of any
other significant temporary structures    An Obstruction Evaluation/Airport
Airspace Analysis (OE/AAA) is required if construction will have structures
greater than 200 feet or is within 20,000 feet from an airport meeting certain
obstruction requirements. (see Section 77.13(a))    Earlier of : (1) 30 Days
prior to the construction or alteration is to begin; or (2) date an application
for a construction permit is to be filed.    Notice of Proposed Construction or
Alteration—FAA Form 7460-1 RCRA Small Quantity Hazardous Waste Generator
Identification Number    40 CFR Part 261    LDEQ    Onsite presence of hazardous
waste in quantities greater than threshold amounts    Expected hazardous waste
accumulation    As required to support Permit requirement    Contractor to
obtain waste ID number for relevant construction waste as required (Waste
generated by demolition scope by Owner)

 

16-2



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

ATTACHMENT 17

OWNER PERMITS

Owner shall be responsible for obtaining the Permits listed below.

 

PERMIT OR
APPROVAL

  

REGULATORY
REFERENCE

  

RESPONSIBLE
AGENCY

  

REGULATED
ACTIVITY

  

TECHNICAL
INFORMATION
NEEDED FOR
APPLICATION

  

DATE REQUIRED

  

COMMENTS

Notice of Proposed Construction or Alteration—FAA Form 7460-1    14 CFR Part 77
   Federal Aviation Administration (FAA)    Installation of obstructions in
navigable airspace    Locations and dimensions of any permanent significant
structures    Earlier of : (1) 30 Days prior to the construction or alteration
is to begin; or (2) date an application for a construction permit is to be
filed.    An Obstruction Evaluation/Airport Airspace Analysis (OE/AAA) is
required if the Facility will have structures greater than 200 feet or is within
20,000 feet from an airport meeting certain obstruction requirements. (see
Section 77.13(a)). (Permanent structures scope by Owner). NGA Section 3   

 

   U.S. Federal Energy Regulatory Commission (FERC)    LNG Facility and
Liquefaction Facility    Environmental Resource Reports 1-13 submitted with FERC
Application and subsequent environmental info requests.    NTP   

 

NGA Section 3 Application   

 

   DOE   

 

  

 

   NTP   

 

 

17-1



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

PERMIT OR
APPROVAL

  

REGULATORY
REFERENCE

  

RESPONSIBLE
AGENCY

  

REGULATED
ACTIVITY

  

TECHNICAL
INFORMATION
NEEDED FOR
APPLICATION

  

DATE REQUIRED

  

COMMENTS

Section 10/404/408

Impacts to Waters of the U.S. (including wetlands)/Civil Works Program

   33 CFR 320 to 330    U.S. Army Corps of Engineers (USACOE)    Construction
activities in lakes, streams, wetlands    Wetland delineation report and impact
calculations and maps    NTP   

 

Federal Endangered Species Consultation    Magnuson/Stevens Fishery Management
and Conservation Act    NOAA/National Marine Fisheries Service   

 

   Consultation for Project; Dredged Material Placement Area Plan review    NTP
  

 

Federal Endangered Species Consultation    Section 7 of the Endangered Species
Act (ESA)    NOAA/National Marine Fisheries Service    Impacts to listed
threatened and endangered species    Consult with NOAA Fisheries for EFH and
offshore T/E potential impacts, and consult with USACOE for wetlands    NTP   

 

Federal Endangered Species Consultation    Marine Mammal Protection Act   
NOAA/National Marine Fisheries Service   

 

  

 

   NTP   

 

Follow-on Water Suitability Assessment and Letter of Response   

 

   United States Coast Guard   

 

  

 

   NTP or as specified in the FERC Authorization   

 

 

17-2



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

PERMIT OR
APPROVAL

  

REGULATORY
REFERENCE

  

RESPONSIBLE
AGENCY

  

REGULATED
ACTIVITY

  

TECHNICAL
INFORMATION
NEEDED FOR
APPLICATION

  

DATE REQUIRED

  

COMMENTS

New Source Review Preconstruction Air Permit (Prevention of Significant
Deterioration    LAC 33:III.509    Louisiana Department of Environmental
Quality(LDEQ)    Construction of major source of air pollution   

•    Air pollution emissions and control equipment data

 

•    Locations and dimensions of major structures

 

•    Air quality impact modeling

 

•    BACT/LAER determinations

 

•    Identification of emission offsets for non-attainment areas

 

•    Addendum to air permit, officially added turbines to application

   NTP   

 

Spill Prevention, Control and Countermeasure Plan (SPCC) for Operating Facility
   40 CFR Part 112    LDEQ    Onsite storage of oil in quantities greater than
threshold amounts   

1. Oil storage inventory including maximum capacity

 

2. Description of measures to prevent an oil spill

 

3. Description of how personnel will respond to an oil spill

   Prior to RFSU    This is not a permit, but rather an operating plan that must
be updated prior to operating the Liquefaction Facility. RCRA Small Quantity
Hazardous Waste Generator Identification Number    40 CFR Part 261    LDEQ   
Onsite presence of hazardous waste in quantities greater than threshold amounts
   Expected hazardous waste accumulation    NTP    Owner to provide waste
generator number for demolition scope and turned over facilities as required

 

17-3



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

PERMIT OR
APPROVAL

  

REGULATORY
REFERENCE

  

RESPONSIBLE
AGENCY

  

REGULATED
ACTIVITY

  

TECHNICAL
INFORMATION
NEEDED FOR
APPLICATION

  

DATE REQUIRED

  

COMMENTS

Water Quality Certification, Section 401 of CWA   

 

   LDEQ    Triggered by application for a USACOE Section 404 Permit   

•    Submitted as a part of the CUP and IP

 

•    Consultation for modified construction dock area and Aquatic Resources
Mitigation Plan

   NTP or as specified in FERC Authorization   

 

LPDES industrial wastewater discharge permit / and/or combined with stormwater
and process water discharges.   

 

   LDEQ    Discharge of sanitary wastewater   

•    Water balance diagram

 

•    Expected wastewater flows and characteristics

 

•    Expected flow/characteristics from ROU

   Must receive prior to operation and water discharge.   

 

State threatened and endangered species consultation/ clearance    NEPA/FERC   
Louisiana Department of Wildlife and Fisheries (LDWF)    Assessment of site
habitation by listed (threatened or endangered) species   

•    Consultation

 

•    Consultation for approval of revised construction dock

   NTP or as specified in FERC Authorization   

 

 

17-4



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

PERMIT OR

APPROVAL

  

REGULATORY
REFERENCE

  

RESPONSIBLE
AGENCY

  

REGULATED
ACTIVITY

  

TECHNICAL
INFORMATION
NEEDED FOR
APPLICATION

  

DATE REQUIRED

  

COMMENTS

Coastal Use and Coastal Zone Consistency Permit (Join Permit with USACE)   

 

  

Louisiana Department of Natural Resources (LDNR)

P20101481

   Construction in coastal management zone   

•    Solicitation of Views

 

•    Same as for USACOE permit, and additional information on CY of disturbance
in all land types.

   NTP or as specified in FERC Authorization   

 

ROW Easement Agreement, Crossing State ROWs, Construction within ROW, Utility
Easements   

 

   Louisiana Department of Transportation and Development (LADOTD) and any other
stakeholders   

 

  

•    

   NTP or as required to support early works    Inclusive of dredging related
easements, land acquisitions, and utility easements Historic Preservation
Approval—Section 106 Environmental Review (applies to entire site)   

 

   Louisiana Division of Historic Preservation (LDHP)    Federal oversight
requires compliance with Section 106   

•    Phase I Survey Report

 

•    Unanticipated Discoveries Plan review

 

•    Dredged Material Placement Area Plan review

 

•    Updated Unanticipated Discoveries Plan

 

•    Final Phase I Survey Report (terminal and pipeline combined)

 

•    Consultation for approval of revised construction dock

   NTP or as specified in FERC Authorization   

 

 

17-5



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

PERMIT OR
APPROVAL

  

REGULATORY
REFERENCE

  

RESPONSIBLE
AGENCY

  

REGULATED
ACTIVITY

  

TECHNICAL
INFORMATION
NEEDED FOR
APPLICATION

  

DATE REQUIRED

  

COMMENTS

Sanitary System/Septic Tank/ Mechanical Treatment Systems   

 

   Louisiana Department of Health and Hospitals (LDHH)    Sanitary System/Septic
Tank/ Mechanical Treatment Systems   

 

   Prior to Construction    Authorized in conjunction with LPDES Permit Permit
for Construction in a Zone “VE” or Variance as: functionality dependent use,
Floodplain Development Permit   

 

   Calcasieu Parish Floodplain Administrator, CPPJ    Construction of facilities
and buildings   

•    Submit Individual Permit application package

 

•    Indemnification and Roadway Easement permits/approvals

   NTP or as specified in FERC Authorization   

 

ROW Easement Agreements, Crossing Parish ROWs, Construction within ROW, Utility
Easement, Permanent Building Permits   

 

   CPPJ   

 

  

 

   Prior to NTP as required to support early works schedule   

 

Letter Order Authorizing Start-up of equipment   

 

   U.S. Federal Energy Regulatory Commission (FERC)    LNG Facility    FERC
Application and implementation plans.    Prior to Start-up   

 

Note: It is anticipated that the Project will be exempt from obtaining a General
Construction Stormwater Permit from the LDEQ. However, should these be required,
they would be Owner responsibility.

 

17-6



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

ATTACHMENT 18

FORM OF IRREVOCABLE, STANDBY LETTER OF CREDIT

[to be issued on letterhead of Issuing Bank]

IRREVOCABLE STANDBY LETTER OF CREDIT NO. ________

DATE: [                                             ]

AMOUNT OF: U.S.$ [                      ]

 

BENEFICIARY:

 

DRIFTWOOD LNG LLC

1201 LOUISIANA SUITE 3100

HOUSTON, TEXAS 77002

FACSIMILE:

ATTN:

  

APPLICANT AND ACCOUNT PARTY:

 

BECHTEL OIL, GAS AND CHEMICALS, INC.

3000 POST OAK BOULEVARD

HOUSTON, TEXAS 77056

FACSIMILE: ***

ATTN: [                                                 ]

WE HEREBY ISSUE OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. __________ (THIS
“LETTER OF CREDIT”) IN FAVOR OF DRIFTWOOD LNG LLC, AS BENEFICIARY, FOR AN
INITIAL AMOUNT OF __[10% of Contract Price]____________ U.S. DOLLARS
($_____________) (THE “STATED AMOUNT”) AT THE REQUEST AND FOR THE ACCOUNT OF
BECHTEL OIL, GAS AND CHEMICALS, INC., AS APPLICANT.

WE ARE INFORMED THAT THIS LETTER OF CREDIT IS ISSUED ON BEHALF OF THE APPLICANT
TO SUPPORT APPLICANT’S OBLIGATIONS UNDER THAT CERTAIN LUMP SUM TURNKEY AGREEMENT
FOR THE ENGINEERING, PROCUREMENT AND CONSTRUCTION OF DRIFTWOOD LNG PHASE 4
LIQUEFACTION FACILITY, DATED AS OF [            , 20    ], BY AND BETWEEN
APPLICANT AND BENEFICIARY (AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE “AGREEMENT”).

FUNDS UNDER THIS LETTER OF CREDIT ARE AVAILABLE BY PAYMENT AGAINST THE
PRESENTATION OF YOUR DRAFT(S) DRAWN AT SIGHT ON [INSERT ISSUING BANK’S NAME AND
ADDRESS] (THE “ISSUING BANK”) IN THE FORM OF ANNEX I ATTACHED HERETO AND
ACCOMPANIED BY A DRAWING CERTIFICATE DULY SIGNED IN THE FORM OF ANNEX II OR
ANNEX VI ATTACHED HERETO APPROPRIATELY COMPLETED. DOCUMENTS MUST BE PRESENTED TO
ISSUING BANK IN ONE LOT.

PARTIAL DRAWINGS ARE PERMITTED. ALL BANKING CHARGES UNDER THIS LETTER OF CREDIT
ARE FOR ACCOUNT OF THE APPLICANT.

THIS LETTER OF CREDIT IS TRANSFERABLE IN ITS ENTIRETY AND NOT IN PART, UPON
NOTICE BY BENEFICIARY TO ISSUER, IN THE FORM OF ANNEX III ATTACHED HERETO
APPROPRIATELY COMPLETED; PROVIDED, HOWEVER, THAT THIS LETTER OF CREDIT MAY NOT
BE TRANSFERRED TO ANY PERSON IF SUCH TRANSFER TO, OR DRAWING UNDER THIS LETTER
OF CREDIT BY, SUCH PERSON WOULD BE PROHIBITED OR BLOCKED UNDER ANY U.S.
EXECUTIVE ORDER, LAW OR ANY RULE OR REGULATION OF THE OFFICE OF FOREIGN ASSETS
CONTROL OF THE U.S. TREASURY DEPARTMENT OR THE U.S. COMMERCE DEPARTMENT, AND ANY
ATTEMPTED TRANSFER WHICH VIOLATES THIS PROVISION SHALL BE NULL AND VOID.

 

18-1



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

THE STATED AMOUNT SHALL BE AUTOMATICALLY AND PERMANENTLY REDUCED BY THE AMOUNT
OF ANY DRAWING RECEIVED BY BENEFICIARY PURSUANT TO THIS LETTER OF CREDIT [INSERT
ENTIRE LETTER OF CREDIT REFERENCE, ALL NUMBERS AND LETTERS].

THE STATED AMOUNT OF THIS LETTER OF CREDIT SHALL DECREASE TO AN AGGREGATE AMOUNT
OF ____[4% of Contract Price]______ U.S. DOLLARS ($_________________) AFTER
ISSUING BANK’S RECEIPT FROM BENEFICIARY OF WRITTEN NOTICE THAT (A) SUBSTANTIAL
COMPLETION OF PROJECT 5 HAS OCCURRED, (B) CONTRACTOR HAS PAID ALL DELAY
LIQUIDATED DAMAGES OWED FOR PROJECT 5, AND (C) CONTRACTOR HAS ACHIEVED THE
PERFORMANCE GUARANTEE FOR PROJECT 5 OR PAID ALL PERFORMANCE LIQUIDATED DAMAGES
FOR PROJECT 5, WHICH SHALL BE IN THE FORM OF ANNEX IV ATTACHED HERETO
APPROPRIATELY COMPLETED.

THE STATED AMOUNT OF THIS LETTER OF CREDIT SHALL DECREASE TO AN AGGREGATE AMOUNT
OF ZERO U.S. DOLLARS (U.S.$0) AFTER ISSUING BANK’S RECEIPT FROM BENEFICIARY
WRITTEN NOTICE OF THE EXPIRATION OF THE DEFECT CORRECTION PERIOD FOR PROJECT 5,
WHICH SHALL BE IN THE FORM OF ANNEX VII ATTACHED HERETO APPROPRIATELY COMPLETED.

THIS LETTER OF CREDIT SHALL EXPIRE ON [__________, 20__] BUT SUCH EXPIRATION
DATE SHALL BE AUTOMATICALLY EXTENDED FOR A PERIOD OF ONE YEAR ON [________,
20__], AND ON EACH SUCCESSIVE EXPIRATION DATE THEREAFTER, UNLESS (A) AT LEAST
NINETY (90) CALENDAR DAYS BEFORE THE THEN CURRENT EXPIRATION DATE WE NOTIFY BOTH
BENEFICIARY AND APPLICANT, BY CERTIFIED MAIL, AT THEIR RESPECTIVE ADDRESSES SET
FORTH ABOVE, THAT WE HAVE DECIDED NOT TO EXTEND THIS LETTER OF CREDIT BEYOND THE
THEN CURRENT EXPIRATION DATE, OR (B) BEFORE THE THEN CURRENT EXPIRATION DATE,
BENEFICIARY PROVIDES WRITTEN NOTICE TO US IN THE FORM OF ANNEX V (I) OF THE
EXPIRATION OF THE “DEFECT CORRECTION PERIOD” FOR PROJECT 5, OR (II) THAT THE
AGREEMENT HAS OTHERWISE EXPIRED. IN THE EVENT BENEFICIARY IS SO NOTIFIED BY US
PURSUANT TO CLAUSE (A) OF THE IMMEDIATELY PRECEDING SENTENCE, ANY UNUSED PORTION
OF THIS LETTER OF CREDIT SHALL BE IMMEDIATELY AVAILABLE FOR PAYMENT TO
BENEFICIARY UPON BENEFICIARY’S PRESENTMENT OF DRAFTS DRAWN AT SIGHT IN THE FORM
OF ANNEX I AND ANNEX VI ATTACHED HERETO APPROPRIATELY COMPLETED NO EARLIER THAN
THIRTY (30) CALENDAR DAYS PRIOR TO THE THEN CURRENT EXPIRATION DATE.

IF WE RECEIVE YOUR DRAFT AND DRAWING CERTIFICATE IN FULL COMPLIANCE WITH THE
TERMS AND CONDITIONS OF THIS LETTER OF CREDIT AT OR BEFORE 12:00 NOON NEW YORK
TIME ON A BUSINESS DAY, WE WILL HONOR YOUR DEMAND FOR PAYMENT NO LATER THAN THE
CLOSE OF BUSINESS ON THE SECOND BUSINESS DAY FOLLOWING SUCH RECEIPT. IF WE
RECEIVE YOUR DRAFT AND DRAWING CERTIFICATE IN FULL COMPLIANCE WITH THE TERMS AND
CONDITIONS OF THIS LETTER OF CREDIT AFTER 12:00 NOON NEW YORK TIME ON A BUSINESS
DAY, WE WILL HONOR YOUR DEMAND FOR PAYMENT NO LATER THAN THE CLOSE OF BUSINESS
ON THE THIRD BUSINESS DAY FOLLOWING SUCH RECEIPT. “BUSINESS DAY” MEANS ANY DAY
OTHER THAN A SATURDAY, A SUNDAY OR ANY OTHER DAY COMMERCIAL BANKS IN THE UNITED
STATES OF AMERICA ARE AUTHORIZED OR REQUIRED TO BE CLOSED, AND A DAY ON WHICH
PAYMENTS CAN BE EFFECTED ON THE FEDWIRE SYSTEM.

 

18-2



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

IF A DEMAND FOR PAYMENT MADE BY BENEFICIARY HEREUNDER DOES NOT, IN ANY INSTANCE,
CONFORM TO THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT, THE ISSUER SHALL
GIVE BENEFICIARY AND APPLICANT PROMPT NOTICE THAT THE DEMAND FOR PAYMENT WAS NOT
EFFECTED IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT,
AND THAT THE ISSUER WILL HOLD ANY DOCUMENTS AT BENEFICIARY’S DISPOSAL OR UPON
BENEFICIARY’S INSTRUCTIONS RETURN THE SAME TO BENEFICIARY. UPON BEING NOTIFIED
THAT THE DEMAND FOR PAYMENT WAS NOT EFFECTED IN CONFORMITY WITH THIS LETTER OF
CREDIT, BENEFICIARY MAY ATTEMPT TO CORRECT ANY SUCH NON-CONFORMING DEMAND FOR
PAYMENT.

WE WILL USE COMMERCIALLY REASONABLE EFFORTS TO PROMPTLY NOTIFY BENEFICIARY AND
APPLICANT IF WE FILE A PETITION UNDER ANY BANKRUPTCY, INSOLVENCY, OR SIMILAR LAW
OR IF WE HAVE AN INVOLUNTARY PETITION UNDER ANY BANKRUPTCY, INSOLVENCY, OR
SIMILAR LAW FILED AGAINST US, AND SUCH PROCEEDING IS NOT DISMISSED OR STAYED ON
OR BEFORE THE 60TH COURT DAY AFTER ENTRY THEREOF; PROVIDED THAT TO THE EXTENT OF
ANY TELEVISION PROGRAM, NEWSPAPER OR OTHER PUBLICATION PROVIDES ANY COVERAGE
REGARDING ANY SUCH PETITION, WE SHALL BE DEEMED TO HAVE PROVIDED ANY NOTICES
THAT ARE REQUIRED HEREIN.

FOR THE WRITTEN NOTICE SPECIFIED IN PARAGRAPH 2 OF ANNEX II, THE CONTENTS OF
SUCH NOTICE OR INVOICE, AS THE CASE MAY BE, SHALL NOT BE CONSIDERED AS A TERM OF
DRAWING. THE ONLY PURPOSE FOR PRESENTATION OF SUCH NOTICE OR INVOICE IS TO NOTE
THE DATE ON SUCH NOTICE OR INVOICE AND TO VERIFY THAT AT LEAST TEN (10) CALENDAR
DAYS HAVE ELAPSED SINCE ISSUANCE OF THE NOTICE OR RECEIPT OF THE INVOICE.

EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN, THIS LETTER OF CREDIT IS SUBJECT TO
THE INTERNATIONAL STANDBY PRACTICES (1998), INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NO. 590 (“ISP98”), WHICH SHALL IN ALL RESPECTS BE DEEMED A PART
HEREOF AS FULLY AS IF INCORPORATED IN FULL HEREIN, EXCEPT AS MODIFIED HEREBY.
THIS LETTER OF CREDIT IS ALSO SUBJECT TO THE LAWS OF THE STATE OF NEW YORK AND
SHALL, AS TO MATTERS NOT GOVERNED BY ISP98, BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW THAT WOULD REQUIRE THE APPLICATION OF THE LAW OF ANOTHER
JURISDICTION. THE UNCITRAL CONVENTION ON INDEPENDENT GUARANTEES AND STANDBY
LETTERS OF CREDIT DOES NOT APPLY TO THIS LETTER OF CREDIT.

THIS LETTER OF CREDIT SETS FORTH IN FULL THE TERMS OF OUR UNDERTAKING AND SUCH
UNDERTAKING SHALL NOT IN ANY WAY BE MODIFIED OR AMPLIFIED BY REFERENCE TO ANY
DOCUMENT, INSTRUMENT, OR AGREEMENT REFERRED TO HEREIN OTHER THAN ISP98.

 

[NAME OF ISSUING U.S. BANK] BY:     NAME:     TITLE:     BY:     NAME:    
TITLE:    

 

18-3



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

ANNEX I

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER __________

DRAFT

______________________, 20___

PAY AT SIGHT TO ORDER OF OURSELVES ___________________________ AND ____/100 U.S.
DOLLARS (U.S.$______________). THIS DRAFT IS PRESENTED UNDER IRREVOCABLE STANDBY
LETTER OF CREDIT NO. _____________ DATED ____________________, ISSUED FOR THE
ACCOUNT OF BECHTEL OIL, GAS AND CHEMICALS, INC.

 

TO: [ISSUING BANK NAME]

  [ISSUING BANK ADDRESS]

 

DRIFTWOOD LNG LLC

By:     Name:     Title:    

 

18-4



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

ANNEX II

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER __________

DRAWING CERTIFICATE

 

TO: [ISSUING BANK NAME]

  [ISSUING BANK ADDRESS]

 

RE: IRREVOCABLE STANDBY LETTER OF CREDIT NO. ____________ FOR THE DRIFTWOOD LNG
PHASE 4 LIQUEFACTION FACILITY EPC AGREEMENT

GENTLEMEN:

REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
_____________ (THE “LETTER OF CREDIT”) ISSUED BY YOU IN FAVOR OF DRIFTWOOD LNG
LLC (“BENEFICIARY”).

IN ACCORDANCE WITH THAT CERTAIN LUMP SUM TURNKEY AGREEMENT FOR THE ENGINEERING,
PROCUREMENT AND CONSTRUCTION OF THE PHASE 4 LIQUEFACTION FACILITY, DATED AS OF
[                    , 20        ] BY AND BETWEEN BENEFICIARY AND BECHTEL OIL,
GAS AND CHEMICALS, INC. (“APPLICANT”) (AS AMENDED, RESTATED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME, THE “AGREEMENT”), THE UNDERSIGNED, AN
OFFICER OF BENEFICIARY, DOES HEREBY CERTIFY THAT:

1.    APPLICANT OWES BENEFICIARY LIQUIDATED DAMAGES IN ACCORDANCE WITH THE
AGREEMENT, OR APPLICANT OWES BENEFICIARY ANY OTHER LIABILITIES, DAMAGES, LOSSES,
COSTS OR EXPENSES ARISING OUT OF OR RELATING TO A BREACH OF ANY OBLIGATION UNDER
THE AGREEMENT OR A DEFAULT OR OTHERWISE; AND

2.    AT LEAST TEN (10) CALENDAR DAYS PRIOR TO THE DATE OF THIS CERTIFICATE,
EITHER: (A) BENEFICIARY HAS PROVIDED WRITTEN NOTICE TO APPLICANT (A COPY OF
WHICH IS ATTACHED) STATING BENEFICIARY’S INTENT TO DRAW AGAINST THE LETTER OF
CREDIT AND THE AMOUNT TO BE DRAWN AND SPECIFYING THE GENERAL NATURE OF SUCH
LIQUIDATED DAMAGES OR SUCH LIABILITIES, DAMAGES, LOSSES, COSTS OR EXPENSES OWED
TO BENEFICIARY FOR SUCH BREACH OR SUCH DEFAULT OR OTHERWISE, OR (B) APPLICANT
HAS RECEIVED FROM BENEFICIARY AN INVOICE (A COPY OF WHICH IS ATTACHED) FOR
LIQUIDATED DAMAGES OWED TO BENEFICIARY IN ACCORDANCE WITH THE AGREEMENT AND
APPLICANT HAS NOT PAID ALL OF SUCH INVOICED LIQUIDATED DAMAGES WITHIN TEN
(10) DAYS OF RECEIPT OF SUCH INVOICE; AND

3.    BENEFICIARY IS ENTITLED TO PAYMENT OF U.S.$[_______________].

YOU ARE REQUESTED TO REMIT PAYMENT OF THIS DRAWING IN IMMEDIATELY AVAILABLE
FUNDS BY WIRE TRANSFER TO THE FOLLOWING ACCOUNT:

[ACCOUNT INFORMATION]

IN WITNESS WHEREOF, THE UNDERSIGNED HAS EXECUTED AND DELIVERED THIS CERTIFICATE
AS OF THIS _______ DAY OF __________________, 20___.

 

DRIFTWOOD LNG LLC

BY:     NAME:     TITLE:    

 

18-5



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

ANNEX III

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER __________

FORM OF TRANSFER REQUEST FOR PHASE 4

DATE: ________________________

 

TO: [ISSUING BANK]

  [ISSUING BANK ADDRESS]

 

RE: IRREVOCABLE STANDBY LETTER OF CREDIT NO. ___________________ FOR PHASE 4

GENTLEMEN:

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

 

       

NAME OF TRANSFEREE

       

ADDRESS

      

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT IN ITS ENTIRETY.

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE AND THE TRANSFEREE SHALL HAVE THE SOLE
RIGHTS AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED TO DIRECT TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE HEREOF, AND FORWARD IT DIRECT TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

ENCLOSED IS REMITTANCE OF U.S.$[_____] VIA CERTIFIED CHECK IN PAYMENT OF YOUR
TRANSFER COMMISSION AND IN ADDITION THERETO WE AGREE TO PAY TO YOU ON DEMAND ANY
EXPENSES WHICH MAY BE INCURRED BY YOU IN CONNECTION WITH THIS TRANSFER.

 

SINCERELY, DRIFTWOOD LNG LLC  

 

AUTHORIZED NAME & TITLE   AUTHORIZED SIGNATURE   TELEPHONE NUMBER

 

18-6



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

THE ABOVE SIGNATURE, WITH TITLE AS STATED, CONFORMS WITH THAT ON FILE WITH US
AND IS AUTHORIZED FOR EXECUTION OF SUCH INSTRUMENTS.

 

  NAME & ADDRESS OF BANK  

 

 

 

 

  AUTHORIZED NAME & TITLE  

 

 

  AUTHORIZED SIGNATURE  

 

 

  TELEPHONE NO.  

 

THIS FORM MUST BE EXECUTED IN DUPLICATE.

 

 

(a) FOR BANK USE ONLY

 

Confirmation of Authenticating Bank’s signature performed by:
____________________________________________________

 

Date: _______________         Time: ______________ a.m./p.m.

 

Addl Info.: ___________________________________________

 

 

18-7



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

ANNEX IV

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER __________

FORM OF NOTICE OF SUBSTANTIAL COMPLETION FOR DRIFTWOOD LNG PHASE 4 LIQUEFACTION

FACILITY

DATE: __________________________

 

TO: [ISSUING BANK NAME]

  [ISSUING BANK ADDRESS]

 

RE: IRREVOCABLE STANDBY LETTER OF CREDIT NO. ____________

GENTLEMEN:

REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
_____________ (THE “LETTER OF CREDIT”) ISSUED BY YOU IN FAVOR OF DRIFTWOOD LNG
LLC (“BENEFICIARY”), AND THE LUMP SUM TURNKEY AGREEMENT FOR THE ENGINEERING,
PROCUREMENT AND CONSTRUCTION OF THE PHASE 4 LIQUEFACTION FACILITY DATED AS OF
[             , 20    ] BY AND BETWEEN BENEFICIARY AND BECHTEL OIL, GAS AND
CHEMICALS, INC. (AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM
TIME TO TIME).

IN ACCORDANCE WITH THE TERMS OF THE LETTER OF CREDIT, BENEFICIARY HEREBY
NOTIFIES YOU THAT (A) SUBSTANTIAL COMPLETION OF PROJECT 5 HAS OCCURRED,
(B) CONTRACTOR HAS PAID ALL DELAY LIQUIDATED DAMAGES OWED FOR THE PROJECT , AND
(C) CONTRACTOR HAS ACHIEVED THE PERFORMANCE GUARANTEE FOR THE PROJECT OR PAID
ALL PERFORMANCE LIQUIDATED DAMAGES FOR THE PROJECT.

THE UNDERSIGNED HEREBY REQUESTS THAT THE STATED AMOUNT OF THIS LETTER OF CREDIT
DECREASE TO AN AGGREGATE AMOUNT OF U.S. DOLLARS ($[_________]).

 

DRIFTWOOD LNG LLC

By:     Name:     Title:    

 

18-8



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

ANNEX V

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER __________

FORM OF NOTICE FOR EXPIRATION OF DEFECT CORRECTION PERIOD FOR DRIFTWOOD LNG

PHASE 4 LIQUEFACTION FACILITY

OR EXPIRATION OF TERM OF AGREEMENT

DATE: __________________________

 

TO: [ISSUING BANK NAME]

  [ISSUING BANK ADDRESS]

 

RE: IRREVOCABLE STANDBY LETTER OF CREDIT NO. ____________

GENTLEMEN:

REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
_____________ (THE “LETTER OF CREDIT”) ISSUED BY YOU IN FAVOR OF DRIFTWOOD LNG
LLC. (“BENEFICIARY”).

IN ACCORDANCE WITH THE TERMS OF THE LETTER OF CREDIT, BENEFICIARY HEREBY
NOTIFIES YOU OF (A) THE EXPIRATION OF THE DEFECT CORRECTION PERIOD FOR PROJECT 5
OR (B) THE EXPIRATION OF THE TERM OF THE LUMP SUM TURNKEY AGREEMENT FOR THE
ENGINEERING, PROCUREMENT AND CONSTRUCTION OF THE PHASE 4 LIQUEFACTION FACILITY
DATED AS OF [            , 20    ], BY AND BETWEEN BENEFICIARY AND BECHTEL OIL,
GAS AND CHEMICALS, INC. (AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME).

THE UNDERSIGNED HEREBY REQUESTS TERMINATION OF THIS LETTER OF CREDIT AND
CONFIRMATION TO APPLICANT OF SAID TERMINATION.

THE LETTER OF CREDIT SHALL EXPIRE ON [___________], 20[__].

 

DRIFTWOOD LNG LLC

By:     Name:     Title:    

 

18-9



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

ANNEX VI

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER __________

DRAWING CERTIFICATE FOR PHASE 4

______________________, 20___

 

TO: [ISSUING BANK NAME]

  [ISSUING BANK ADDRESS]

 

RE: IRREVOCABLE STANDBY LETTER OF CREDIT NO. ____________

GENTLEMEN:

REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
_____________ (THE “LETTER OF CREDIT”) ISSUED BY YOU IN FAVOR OF DRIFTWOOD LNG
LLC (“BENEFICIARY”).

IN ACCORDANCE WITH THAT CERTAIN LUMP SUM TURNKEY AGREEMENT FOR THE ENGINEERING,
PROCUREMENT AND CONSTRUCTION OF THE PHASE 4 LIQUEFACTION FACILITY DATED AS OF
[                , 20      ], BY AND BETWEEN BENEFICIARY AND BECHTEL OIL, GAS
AND CHEMICALS, INC. (“APPLICANT”) (AS AMENDED, RESTATED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME, THE “AGREEMENT”), THE UNDERSIGNED, AN
OFFICER OF BENEFICIARY, DOES HEREBY CERTIFY THAT:

1. BENEFICIARY HAS BEEN NOTIFIED THAT YOU HAVE DECIDED NOT TO EXTEND THE LETTER
OF CREDIT BEYOND THE CURRENT EXPIRATION DATE;

2. APPLICANT HAS NOT DELIVERED TO BENEFICIARY A REPLACEMENT LETTER OF CREDIT
SUBSTANTIALLY IDENTICAL TO THE LETTER OF CREDIT (I.E., IRREVOCABLE STANDBY
LETTER OF CREDIT NO. __________) FROM A COMMERCIAL BANK IN THE UNITED STATES OF
AMERICA RATED AT LEAST A- BY STANDARD & POOR’S AND AT LEAST A3 BY MOODY’S
INVESTORS SERVICES, AND THIRTY (30) OR LESS CALENDAR DAYS REMAIN BEFORE THE
EXPIRATION OF THE CURRENT EXPIRATION DATE; AND

3. BENEFICIARY IS ENTITLED TO PAYMENT OF U.S.$[_______________].

YOU ARE REQUESTED TO REMIT PAYMENT OF THIS DRAWING IN IMMEDIATELY AVAILABLE
FUNDS BY WIRE TRANSFER TO THE FOLLOWING ACCOUNT:

[ACCOUNT INFORMATION]

IN WITNESS WHEREOF, THE UNDERSIGNED HAS EXECUTED AND DELIVERED THIS CERTIFICATE
AS OF THIS _______ DAY OF __________________, 20___.

 

DRIFTWOOD LNG LLC

By:     Name:     Title:    

 

18-10



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

ANNEX VII

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER __________

FORM OF NOTICE OF EXPIRATION OF DEFECT CORRECTION PERIOD FOR DRIFTWOOD LNG PHASE
4 LIQUEFACTION FACILITY

DATE: __________________________

 

TO: [ISSUING BANK NAME]

  [ISSUING BANK ADDRESS]

 

RE: IRREVOCABLE STANDBY LETTER OF CREDIT NO. ____________

GENTLEMEN:

REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
_____________ (THE “LETTER OF CREDIT”) ISSUED BY YOU IN FAVOR OF DRIFTWOOD LNG
LLC (“BENEFICIARY”), AND THE LUMP SUM TURNKEY AGREEMENT FOR THE ENGINEERING,
PROCUREMENT AND CONSTRUCTION OF THE PHASE 4 LIQUEFACTION FACILITY DATED AS OF
[                ], 20[    ], BY AND BETWEEN BENEFICIARY AND BECHTEL OIL, GAS
AND CHEMICALS, INC. (AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED
FROM TIME TO TIME).

IN ACCORDANCE WITH THE TERMS OF LETTER OF CREDIT, BENEFICIARY HEREBY NOTIFIES
YOU THAT THE DEFECT CORRECTION PERIOD FOR PROJECT 5 HAS EXPIRED.

THE UNDERSIGNED HEREBY REQUESTS THAT THE STATED AMOUNT OF THIS LETTER OF CREDIT
DECREASE TO AN AGGREGATE AMOUNT OF [                     U.S. DOLLARS
($                    )].

 

DRIFTWOOD LNG LLC

By:     Name:     Title:    

 

18-11



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

ATTACHMENT 19

PERFORMANCE TESTS AND COMMISSIONING TESTS

Table of Contents

 

1.      INTRODUCTION

     2  

1.1      PURPOSE

     2  

1.2      DEFINITIONS

     2  

2.      PERFORMANCE TEST

     2  

2.1      GENERAL

     2  

2.2      PERFORMANCE TEST REPORTS

     3  

2.3      PURPOSE OF LNG PRODUCTION RATE PERFORMANCE TEST.

     3  

2.4      LNG PRODUCTION RATE GUARANTEE CONDITIONS.

     3  

2.5      PERFORMANCE TEST PROCEDURES; MEASUREMENT AND CALCULATION METHODS.

     5  

3.      COMMISSIONING TESTS

     7  

3.1      PURPOSE OF TESTS

     7  

3.2      LIQUEFACTION FACILITY

     8  

3.3      UNIT 11 LNG PLANT FEED GAS METERING

     8  

3.4      UNIT 12 – ACID GAS REMOVAL

     8  

3.5      UNIT 34 – HOT OIL SYSTEM.

     9  

3.6      UNIT 13 – DEHYDRATION AND MERCURY REMOVAL

     9  

3.7      UNIT 12 – H2S TREATMENT UNIT

     9  

3.8      UNIT 24 – BOIL OFF GAS COMPRESSORS

     10  

3.9      UNIT 31 – ESSENTIAL POWER GENERATION

     10  

3.10    UNIT 33 – FIRE PROTECTION SYSTEM

     10  

3.11    UNIT 35 – PLANT AND INSTRUMENT AIR

     10  

3.12    UNIT 36 – WATER SYSTEMS

     10  

3.13    UNIT 39 – NITROGEN SYSTEM

     11  

3.14    HEAVIES REMOVAL UNIT

     11  

3.15    CONDENSATE STABILIZATION

     11  

3.16    SELECTIVE CATALYTIC REDUCTION

     11  

3.17    LNG LOADING

     11  

3.18    DEMIN WATER

     11  

3.19    NITROGEN GENERATION

     11  

3.20    ELEVATED WET & DRY FLARES

     11  

3.21    TOTALLY ENCLOSE GROUND FLARE

     11  

3.22    AMINE REGENERATION

     11  

3.23    STORM WATER

     11  

 

19-1



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

1. INTRODUCTION

 

  1.1 Purpose

The purpose of this document is to establish the testing philosophy and outline
the minimum requirements for the Performance Tests and Commissioning Tests that
Contractor must perform as part of the Work. This Attachment 19 specifies the
requirements for the Performance Test Procedures in Section 2 below and
Commissioning Test Procedures in Section 3 below. The tests set forth in and
developed and agreed pursuant to this Attachment 19 are Contractor’s exclusive
Performance Tests and Commissioning Tests.

 

  1.2 Definitions

In addition to other defined terms in the Agreement, the following terms have
the meanings specified below.

“Commissioning Tests” means the tests performed (including any repetition
thereof) during the commissioning phase, including those set forth in Section 3
of the Attachment 19, to demonstrate that the applicable Equipment or system is
fully and safely operational and is ready for use to receive Natural Gas and
produce LNG for Performance Tests.

“Commissioning Test Procedures” has the meaning set forth in Section 3.1 of this
Attachment 19.

“Guarantee Case” means the Guarantee Case as specified in Bechtel Document
26089-200-3DR-V04F-00001 Rev D “General Specification for Process Design Basis”.

“Fuel Gas Consumption” is defined as the sum of the readings of the flow
measurement devices on the high and low pressure fuel gas systems
(FT-220054/55/56/57 and FT-220085) in the LNG Plant, multiplied by their
respective high heating values (HHV) as based on chromatographic analysis as
described in paragraph 2.5 (below).

“LNG Production Rate Performance Test” has the meaning set forth in Section 2 of
this Attachment 19.

 

2. PERFORMANCE TEST

 

  2.1 General

The following sets forth general parameters for the Performance Test that
Contractor must perform as part of the Scope of Work in order to determine
whether the Minimum Acceptance Criteria (“MAC”) and Performance Guarantee
prescribed in Attachment 20 have been achieved. The Parties shall agree, in
accordance with the provisions of Section 11.3 of the Agreement, upon detailed
procedures for the Performance Test (“Performance Test Procedures”), including
methodology for calculation HHV and simulation adjustments for site conditions.
The cumulative noise performance at the Site boundary is not included as part of
the performance obligations.

 

19-2



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  2.2 Performance Test Reports

Contractor shall submit to Owner a report upon completion of each Performance
Test that, at a minimum, complies with the requirements of Section 11.3 of the
Agreement. Each such report shall include a copy of the Performance Test
Procedures and a summary of the results. Each such report shall include an
evaluation showing that the Performance Guarantee, Minimum Acceptance Criteria
and Guarantee Conditions and other design limits have been met. In addition,
Contractor shall issue a test completion certificate to Owner for signature upon
completion of each of the Performance Tests; provided that, Owner’s signature
upon such certificate shall not constitute an acceptance of the Performance Test
nor the results, shall not waive Owner’s rights under the Agreement nor relieve
Contractor of its obligations under the Agreement.

 

  2.3 Purpose of LNG Production Rate Performance Test.

A Performance Test (“LNG Production Rate Performance Test”) shall be conducted
to determine whether each LNG Plant has achieved the LNG Production Rate
Performance Guarantee or the LNG Production Rate Minimum Acceptance Criteria
specified in Attachment 20. The LNG Production Rate Performance Test shall be
conducted in accordance with the LNG Production Rate Guarantee Conditions
specified in Section 2.4 and the Performance Test Procedures specified in
Section 2.5 of this Attachment 19.

 

  2.4 LNG Production Rate Guarantee Conditions.

The conditions upon which the LNG Production Rate Performance Guarantee and LNG
Production Rate MAC are based (“LNG Production Rate Guarantee Conditions”) are
as follows:

 

  1. At the pipeline battery limit, the composition of the Feed Gas will be
within the range of feed gas compositions shown in FEED Document no.
26089-200-3BD-M04-00002 rev B “Basis of Design (BOD) Summary, Table 2, item 1.0.
The pressure of the Feed Gas and temperature of the Feed Gas and flow
availability of the Feed Gas will be within the specified ranges specified in
the FEED Document no. 26089-200-3DR-V04F-00001 rev D “General Specification for
Process Design Basis”, Section 2.1.

 

  2. During the Performance Test, the mixed refrigeration compressor gas turbine
drivers shall deliver up to its “Site rated power”. “Site rated power” is
defined as the maximum power demonstrated by the machine under site conditions
minus the fouling and degradation deduction defined in Document no.
26089-200-3BD-M04-00002 rev B “Basis of Design (BOD) Summary,” Table 1.0, item
3.20, while operating within the relevant governing control parameters allowed
by the applicable Equipment Subcontractor.

 

19-3



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  3. Contractor will nominate the start of the Performance Test based on plant
operating conditions, and will provide at least one week notice to Owner.

 

  4. During the continuous 72-hour period of the LNG Production Rate Performance
Test, the following conditions must be met:

 

  a. No flaring or venting is permitted from the LNG Plant under test other than
minor emergency flaring up to a maximum of one hour duration in the aggregate;

 

  b. The loading lines are being maintained cold, with adequate re-circulation;

 

  c. The compressor power is limited as stated in this Section 2.4 above;

 

  d. Fire and Gas (F&G) safety systems are functioning;

 

  e. Each LNG Plant will be tested separately;

 

  f. During the Performance Test, the plants other than the LNG Plant being
performance tested shall be operated in a manner that shall not adversely impact
the ability of the LNG Plant being performance tested, to meet or exceed its
guarantee performance;

 

  g. A ship shall not be loaded during the Performance Test. In the event ship
loading is required, Contractor may choose to either suspend the Performance
Test for the duration of ship loading and resume the test on completion of ship
loading or to continue the Performance Test depending on Contractors assessment
of prevailing plant operating conditions during ship loading;

 

  h. Owner to ensure that the Feed Gas delivered to the LNG plant at the battery
limit, as defined in Section 2.3 of the FEED Document no.
26089-200-3BD-M04-00002 rev B “Basis of Design (BOD) Summary, Table 1, shall not
restrict the ability of the LNG Plant to maximize its production during the
Performance Test;

 

  i. If Owner has taken care, custody and control of the LNG storage Tanks
required for the relevant Performance Test, Owner shall ensure that the
available storage capacity in such LNG storage Tanks will not limit the
Performance Test and Contractor shall advise Owner of the allocated LNG storage
capacity required during the Performance Test; and

 

  j. Owner shall ensure that utilities provided by or utility systems under
their control required for the Performance Test (e.g. water, electricity etc.)
shall be continuously available for the duration of the Performance Test,
without interruption.

 

19-4



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  5. Fuel Gas Consumption for the LNG Plant shall not exceed *** percent (***%)
of the Feed Gas HHV (calculated as the measured LNG Plant Feed Gas Flow meter
multiplied by its heating value, based on chromatographic analysis as described
in this Attachment 19 paragraph 2.5) during the LNG Production Rate Performance
Test.

 

  6. The ambient air temperature averaged over the test period shall be within
the range of “Process Design Minimum” and “Process Design Maximum” as specified
in Document no. 26089-200-3BD-M04-00002 rev B “Basis of Design (BOD) Summary,”
Table 2, item 8.1.

 

  2.5 Performance Test Procedures; Measurement and Calculation Methods.

The Performance Test Procedures for the LNG Production Rate Performance Test,
including the measurement and calculation methods, shall be in accordance with
the following general parameters, subject to change only by mutual agreement of
the Owner and Contractor in accordance with Section 21.2 of the Agreement.
Instruments used in the Performance Tests will be re-calibrated if calibration
certificate is expired. Contractor will identify measurement error by comparison
with secondary instrumentation where possible and doing system or subsystem
material balances to check various flow meters, as required. If the instrument
identified for performance measurement is faulty, Contractor will confer on a
replacement instrument as deemed appropriate with the Owner. Instrumentation
that is within the Owners scope, used in Performance Test calculations, will be
re-calibrated by Owner prior to the Performance Test if calibration certificate
is expired prior to the Performance Test.

 

  1. LNG production in MMbtu HHV will be calculated based on the increase in the
LNG in storage as measured by the radar gauge for the applicable Tank(s) over a
72-hour continuous period. The Tanks shall be strapped prior to commencement of
the Performance Test. In case the storage Tank receives LNG from multiple LNG
Plants in operation, a calculation will be performed to apportion the total LNG
accumulated in the Tank for determining the LNG contribution from the plant
being Performance Tested.

 

  2. The LNG composition in accordance with FEED Document no.
26089-200-3DR-V04F-00001 rev D “General Specification for Process Design Basis”,
Section 3.1 will be measured by sampling the product rundown and conducting a
gas chromatographic analysis in accordance with GPA 2261. The in-tank
composition after final flash will be calculated from this analysis using
measured rundown pressures and rundown temperatures, LNG Tank pressures and
simulations undertaken with Simulations Sciences ProII. The density of the LNG
in the Tanks will also be calculated from this composition using ProII. The Btu
content of the LNG will be calculated from the composition using data in GPA
2145.

 

19-5



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  3. The Fuel Gas Consumption (averaged over the duration of the test) shall be
calculated based on measurements from flow measurement devices on the high and
low pressure fuel gas systems and using the same chromatographic analysis
methods and data described above.

 

  4. Ambient temperature will be measured using appropriate ambient temperature
measurement instrumentation as determined by the Contractor, and agreed by
Owner.

 

  5. LNG rundown temperature will be measured using installed temperature
measurement instrumentation as defined by the Contractor, and agreed by Owner.

 

  6. Owner and Contractor shall confirm that the LNG Production Rate Guarantee
Conditions: (i) have been satisfied prior to commencement of the LNG Production
Rate Performance Test and (ii) continue to be satisfied during the conduct of
the LNG Production Rate Performance Test. If, before or during the LNG
Production Rate Performance Test, any deviation from the LNG Production Rate
Guarantee Conditions occurs which is not caused by Contractor or its
Subcontractors, then the Owner and Contractor shall meet to agree on (a) any
adjustment to the Performance Test procedure, going forward (b) the technical
viability of continuing the LNG Production Rate Performance Test and (c) any
adjustments to the Performance Guarantee set forth in the Attachment 20.

 

  7. The Performance Guarantee and Minimum Acceptance Criteria described in
Attachment 20 and Fuel Gas Consumption requirements described in paragraph 2.4
above are based on the following parameters:

 

  a) Ambient air temperature and wet bulb temperature are at “Process Design
Average” condition as specified in Bechtel document no. 26089-200-3BD-M04-00002
rev B “Basis of Design (BOD) Summary, Table 2, item 8.1;

 

  b) Feed gas supply pressure is at “Normal” design gas delivery pressure as
specified in Bechtel document no. 26089-200-3BD-M04-00002 rev B “Basis of Design
(BOD) Summary, Table 1, item 2.2, at the tie-in point specified in the same
document item 2.3;

 

  c) Feed gas supply temperature is 93 degF as specified in Bechtel document no.
26089-200-3DR-V04F-00001 rev D “General Specification for Process Design Basis”,
Table 1.0;

 

  d) Feed Gas composition is the “Design Case” composition as specified in
Bechtel document no. 26089-200-3BD-M04-00002 rev B, “Basis of Design (BOD)
Summary, Table 2, item 1.0; and

 

  e) The Boil Off Gas return flow to the liquefiers shown in stream 2408 for the
Guarantee Case heat and material balance 26089-200-M4-1PDK-00012 rev A is based
on full facility configuration (3 LNG storage tanks and 5 LNG plants in
operation).

 

19-6



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  8. If any of the parameters prevailing during the LNG Production Rate
Performance Test are not in accordance with the parameters described in this
Attachment 19, Section 2.5, paragraphs 7a through 7e, then the Performance
Guarantees and Minimum Acceptance Criteria described in the Attachment 20 will
be adjusted for such deviation(s) using the same process simulation model,
software, thermodynamic data packages, methods, and principles used for the
original Guarantee Case. Adjustment methodology to be agreed with Owner.

 

  9. If the average gas turbine power measured on the installed torque meters
over the test period deviates from the Site rated power as specified in this
Attachment 19 paragraph 2.4, paragraph 2, then the LNG Production Rate Test
results will be adjusted proportionally to the ratio of Site rated power to the
average measured power upon mutual agreement of Owner and Contractor.

 

3. COMMISSIONING TESTS

 

  3.1 Purpose of Tests

The Commissioning Tests are: (i) focused on individual Equipment or subsystems
of Equipment; (ii) will be performed in accordance with the Project
Commissioning Plan accepted by Owner in accordance with Section 4.4 of the
Agreement; and (iii) will generally be done as soon as reasonably possible after
the Equipment or subsystem of Equipment is put in operation and has shown
performance suitable for testing. The Project Commissioning Plan shall specify
the pre-commissioning and commissioning activities to be completed prior to the
commencement of the Commissioning Tests and include the Commissioning Tests
specified below. The Project Commissioning Plan shall specify the scope,
progression and sequence of these tests and whether the tests are dependent or
independent of each other.

During the Commissioning Tests, all systems will be operated in accordance with
the requirements of the operating procedures.

Commissioning Tests are not required to be completed prior to the Performance
Test.

For the Commissioning Tests which require operations of turned over facilities
(from other projects), Owner will support the Commissioning Test by providing
Contractor with access as required to those facilities and required operating
conditions to facilitate the successful completion of the tests. Contractor will
provide ample notice to Owner for such tests. The start date for the
Commissioning Test will be nominated by the Contractor and agreed by Owner. If
Owner is unable to provide access as required to the turned over facilities or
the required operating conditions to complete a Commissioning Test as agreed
above, the Commissioning Test will be considered completed, however this in no
way removes the Contractor from fulfilling its other obligations as set out in
the Agreement.

 

19-7



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  3.2 Liquefaction Facility

 

  3.2.1 Plant ESD/DPV.

These tests will be performed in accordance with the Functional Testing
Procedures; shutdown devices will be checked for proper function prior to
initial startup of the system. These tests will verify that the liquefaction
facility ESDP, DPV systems provide emergency protection as designed. The test
will include firstly, a Site Acceptance Test (SAT), for the entire Integrated
Control and Safety System (ICSS) for LNG Plant 1, and subsequent additional
similar tests required prior to startup and operation of the successive plants.
Secondly, a complete set of loop checks for the system will be completed. Then
finally, before introducing Natural Gas into the Equipment or system of
Equipment for the first time, the DPV and each ESDP will be separately initiated
by their control room push buttons.

 

  3.2.2 Rated Case Demonstration

A capacity evaluation test will be performed utilizing available power from the
refrigerant turbines, and within the design limits of the Liquefaction Facility
to validate as best as possible the assumptions around the minimum ambient rated
case used to set the hydraulic limits of the Liquefaction Facility. The test
results will be compared to the simulation case to evaluate margins to design
limits and identify if any have been exceeded.

 

  3.2.3 LNG Liquefier Turndown Test

The purpose of this test is to confirm the stability of a LNG Plant at ***% of
the Guarantee Case capacity of one LNG Plant. Each liquefier will be operational
at ***% turndown in this case.

 

  3.3 Unit 11 LNG Plant Feed Gas Metering

The Natural Gas flowing into the LNG Plant is to be measured by flow meter
5FT-120001 (LNG Plant 5). The flow meters are to be calibrated and tested per
meter system vendor calibration audit manuals.

 

  3.4 Unit 12 – Acid Gas Removal

The CO2 acid gas removal system will be observed under normal operation when the
LNG Plant is running at a comfortable high capacity prior to the Performance
Tests. Amine circulation and filter pressure drops will be observed. Amine
solution will be sampled and checked for contaminants, solution strength, and
acid gas loading (rich and lean).

 

19-8



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  3.4.1 Acid Gas Removal Turndown Test

Purpose of the test is to confirm the stability of the Acid Gas Removal Unit at
***% of the Feed Gas flow. During this test, one liquefier will operate at ***%
capacity.

 

  3.5 Unit 34 – Hot Oil System.

Circulation and operation of the hot oil system will be checked against design
parameters to verify functional compliance.

 

  3.6 Unit 13 – Dehydration and Mercury Removal

 

  3.6.1 Regeneration Gas Compressor

The test will consist of verifying the manufacturer’s performance curve for the
design point. The compressor will be observed for safe operation for its normal
operating envelope.

 

  3.6.2 Molecular Sieve Driers Sequence Control Function Test

A full functional test will be observed twice; first just prior to startup for
all the driers, and a second time during normal operation. The Molecular Sieve
Dehydration system shall be operated to verify operation on the designated
automatic schedule.

 

  3.6.3 Molecular Sieve Driers Breakthrough Test

The goal of this test is to determine the actual water capacity of the driers
under a measured set of feed conditions. This test will measure the total weight
of water fed to the drier until a measurable water ‘breakthrough’ happens.

The driers will be on manual mode (no normal automatic switching sequence will
be used). A portable hygrometer will be used at the inlet and outlet of the
drier with a chart recorder to continuously record gas flow, temperature,
pressure, inlet and outlet water content. The breakthrough test results will be
compared to the cycle time used in the automatic sequence mode to ensure
compliance with the Specifications.

Online analyzers will also be test and checked against lab results. Differential
pressure across all liquefaction chillers to be recorded before and after
breakthrough tests.

 

  3.7 Unit 12– H2S Treatment Unit

The H2S treatment unit is to be operated and tested to achieve successful
compliance with the unit Specifications. The sour gas inlet and the sweet gas
outlet stream inlets shall be measured and recorded for flows, operating
pressures, desired pressure drops and outlet H2S specification by manual
sampling and laboratory analysis to verify successful treatment Specification
compliance.

 

19-9



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  3.8 Unit 24 –Boil Off Gas Compressors

 

  3.8.1 Boil Off Gas Compressors

This test will consist of verifying the manufacture’s performance curve for the
design point of each compressor. Each compressor will be observed for safe
operation at its normal operating envelope. Actual flow rate, gas composition,
pressure and temperature readings at the machine’s suction/ and discharge will
be recorded.

 

  3.9 Unit 31 – Essential Power Generation

 

  3.9.1 Standby Generator

This test will demonstrate startup, shutdown, and operation in the field of this
piece of Equipment. Auto start-up on simulated power failure and operation under
full load will be tested.

 

  3.9.2 Electrical Distribution.

This test will ensure that all equipment, breakers, transformers, bus duct, and
major cable runs, are operating within their rated capacity. The system will be
checked for hot spots. Transfer of loads will also be tested along with
demonstration of UPS performance against design.

 

  3.10 Unit 33 – Fire Protection System

 

  3.10.1 Firewater Distribution.

The test will demonstrate that the ring main delivers sufficient flow at the
furthest points from the firewater pumps in LNG Plant 5.

 

  3.10.2 Fire and Gas Detection.

All detectors will be field function tested per vendor’s procedures in LNG Plant
5.

 

  3.11 Unit 35 – Plant and Instrument Air

 

  3.11.1 Air Compressor Package.

Not used.

 

  3.11.2 Air Driers.

Not used.

 

  3.12 Unit 36 – Water Systems

 

  3.12.1 Water Treatment Unit.

Not used.

 

  3.12.2 Service Water Unit.

The outlet flow for capacity will be checked to ensure the design intent is met
LNG Plant 5.

 

19-10



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  3.13 Unit 39 – Nitrogen System

Not used.

 

  3.14 Heavies Removal Unit

The heavies removal unit is to be operated and tested to limit BTEX (Benzene,
Toluene, Ethylbenzene and Xylene) < 2ppmv in Heavies Removal Scrub Column
overhead vapor.

 

  3.15 Condensate Stabilization

The Natural Gas liquids Reid Vapor Pressure shall be measured and recorded by
sampling and laboratory analysis to verify successful compliance.

 

  3.16 Selective Catalytic Reduction

This test will record the inlet temperatures by installed instrumentation and
the ammonia slip and NOx reduction via grab samples to verify successful
specification compliance. CO emissions are not included as part of the
Performance or Commissioning Tests.

 

  3.17 LNG Loading

Not Used.

 

  3.18 Demin Water

Not used.

 

  3.19 Nitrogen Generation

Not used.

 

  3.20 Elevated Wet & Dry Flares

Not used.

 

  3.21 Totally Enclose Ground Flare

Not used.

 

  3.22 Amine Regeneration

Conditions at the regenerator reboilers will be observed. Regenerator reflux
will be observed. The overhead product and acid gas vent stream shall be spot
sampled. Currents of each pump motor while under load will be recorded. All
these parameters shall be checked to ensure the design intent is met.

 

  3.23 Storm Water

Not used.

 

19-11



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

ATTACHMENT 20

PERFORMANCE GUARANTEES, PERFORMANCE LIQUIDATED DAMAGES MINIMUM ACCEPTANCE
CRITERIA, DELAY LIQUIDATED DAMAGES, AND PERFORMANCE INCENTIVES

 

1. Definitions

In addition to other defined terms in the Agreement, the following capitalized
terms have the meanings specified below:

“Commissioning Period” means, with respect to each Project, the period
commencing upon the first delivery of Feed Gas to the Project in accordance with
Sections 4.7 and 11.2 of the Agreement continuing through achievement of
commissioning, RFSU, Start Up, Performance Testing and achievement of
Substantial Completion for such Project.

“LNG Production Rate” is defined as the high heating value (HHV) as measured in
accordance with Attachment 19 in MMbtu of the net LNG in storage after the final
flash from the process plant into the LNG storage tanks and after other boil off
losses due to heat leak into the storage tanks and the associated piping,
including loading system piping which must be maintained cold.

 

2. Performance Guarantee

The Performance Guarantee for the LNG Production Rate is as follows:

 

  A. LNG Production Rate Performance Guarantee. The LNG Plant shall have an LNG
Production Rate equal to or greater than *** MMbtu HHV (“LNG Production Rate
Performance Guarantee”), being *** (***%) of the LNG production rate specified
for stream 2403 for one LNG Plant (where one plant rate is one fifth, 1/5, of
the presented value) for the Guarantee Case heat and material balance
26089-200-M4-1PDK-00012 rev A, produced over a 72-hour continuous period using
the Measurement and Calculation Methods specified in Attachment 19; provided the
LNG Production Rate Performance Guarantee Conditions stipulated in Attachment 19
are met.

 

  B. If the applicable Guarantee Conditions stipulated in Attachment 19 for the
above Performance Guarantee are not met during the applicable Performance Test,
the Parties shall, with respect to the applicable Guarantee Conditions, take
such actions as are specified in the Performance Test Procedures in Attachment
19.

 

20-1



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

3. Minimum Acceptance Criteria

The Minimum Acceptance Criteria for the LNG Production Rate is as follows:

 

  A. LNG Production Rate MAC. The LNG Plant shall have an LNG Production Rate
equal to or greater than *** MMbtu HHV (“LNG Production Rate MAC”), being ***
(***%) of the LNG Production Rate specified for stream 2403 for one LNG Plant
(where one plant rate is one fifth, 1/5, of the presented value) for the
Guarantee Case heat and material balance 26089-200-M4-1PDK-00012 rev A, over a
72-hour continuous period using the Measurement and Calculation Methods
specified in Attachment 19; provided the LNG Production Rate Performance
Guarantee Conditions stipulated in Attachment 19 are met.

 

  B. If the applicable Guarantee Conditions stipulated in Attachment 19 for the
above Minimum Acceptance Criteria are not met during the applicable Performance
Test, the Parties shall, with respect to the applicable Guarantee Conditions,
take such actions as are specified in the Performance Test Procedures in
Attachment 19.

 

4. Delay Liquidated Damages

 

  A. Delay Liquidated Damages for Project 5.

If Substantial Completion of Project 5 occurs after the Guaranteed Substantial
Completion Date for Project 5, Contractor shall pay to Owner amounts according
to the following schedule for each Day, or portion thereof, of delay until
Substantial Completion for Project 5 occurs:

 

  (i) *** through *** Days after Guaranteed Substantial Completion Date: ***
U.S. Dollars (U.S.$***) per Day; plus

 

  (ii) *** through *** Days after Guaranteed Substantial Completion Date: ***
U.S. Dollars (U.S.$***) per Day; plus

 

  (iii) *** through *** Days after Guaranteed Substantial Completion Date: ***
U.S. Dollars (U.S.$***) per Day; plus

 

  (iv) *** through *** Days after Guaranteed Substantial Completion Date: ***
U.S. Dollars (U.S.$***) per Day; plus

 

  (v) *** Days after Guaranteed Substantial Completion Date and thereafter: ***
U.S. Dollars (U.S.$***) per Day.

 

5. Performance Liquidated Damages

*** U.S. Dollars (U.S.$***) for every *** (***%), rounded to the nearest ***
(***%) of LNG Production Rate less than the LNG Production Rate Performance
Guarantee (“Performance Liquidated Damages”).

 

6. Priority.

In the event of a conflict or inconsistency between provisions contained within
this Attachment 20 and provisions contained within Attachment 1, the provisions
within this Attachment 20 shall control.

 

20-2



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

ATTACHMENT 21

OWNER PROVIDED ITEMS AND RESPONSIBILITY

 

1. Owner Supplied Data / Information / Documents

The following data, information, items and documents listed below shall be
provided by Owner on or before the dates listed below.

 

    

Description of Data/Information/Documents Provided

  

Date Provided
or to be Provided

1.1    Authorization and a Notice to Proceed for Construction and Operation of a
Liquefied Natural Gas Export Terminal Facilities pursuant to Section 3 of the
Natural Gas Act with the Federal Energy Regulatory Commission (FERC), Docket No.
CP17-117-000, dated March 31, 2017    At Notice to Proceed (NTP) 1.2    Final
Environmental Assessment certificate from FERC together with prerequisite
regulatory certificates as described by Law    At NTP 1.3    Legal description
and boundary survey of the Site in accordance with Section 4.6 of the Agreement.
   At NTP or prior to any LNTP Work where applicable 1.4    Owner Supplied
Permits listed in Attachment 17.    In accordance with the date specified under
the “Date Required” column in Attachment 17 1.5    Not used    1.6    Owner to
provide Contractor access to facility operating and maintenance data, as
reasonably required, to enable warranty coverage.    After Substantial
Completion for any Project

 

21-1



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

2. Owner Supplied Equipment, Items, and Services

The following equipment, components, and personnel shall be supplied by Owner on
or before the dates listed below in accordance with Attachment 1. Contractor
shall provide reasonable support and assistance to the Owner in accordance with
the Agreement (including, where applicable, access to Site).

 

    

Description of Equipment/Components/Personnel Supplied

  

Date Supplied
or to be Supplied

2.1    Not used    2.2    Provide all work associated with overall program
management among other contractors working directly for Owner and not in
Contractor Group (“Owner’s Suppliers”), including Owner’s Suppliers for the Feed
Gas Pipeline, wetland mitigation, permitting agencies, Owner consultants, and
Owner’s activities.    Ongoing requirement under the terms of the Agreement 2.3
   Make Owner’s personnel available for training pursuant to Section 3.5 of the
Agreement.    As required by the training program to be developed in accordance
with Attachment 22, but no later than 6 months before RFSU 2.4    Make Owner’s
personnel available to Contractor for commissioning and testing pursuant to the
terms of the Agreement, including Section 4.4.    As required under the Project
Commissioning Plan 2.5    Provide any outside training and certification
required by Applicable Law for Owner personnel shall be coordinated by Owner
(other than the training to be provided by Contractor in accordance with
Section 3.5 of the Agreement).    Prior to RFSU 2.6    Provide the Feed Gas
within the gas composition parameters and delivery conditions described in the
BEDD and in sufficient volumes necessary for Contractor (i) to achieve RFSU in
accordance with Sections 11.1 and 11.2 of the Agreement and (ii) to conduct the
Performance Tests and other commissioning activities in accordance with
Section 11.3 of the Agreement.    As required under Sections 11.1, 11.2 and 11.3
of the Agreement 2.7   

Not used

  

 

21-2



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

    

Description of Equipment/Components/Personnel Supplied

  

Date Supplied
or to be Supplied

2.8    Provide municipal water supply to the designated tie-in points in
accordance with Attachment 25, Exhibit 25-1 and Attachment 1, Schedule 1-1,
Section 5.15.2    At NTP 2.9    Provide permanent electric power at the Benoit
Switchyard tie-in points in accordance with the power supply requirements
described in document the Scope of Facilities document 26089-200-G01-000-00001
   *** weeks before first RFSU 2.10    Provide Feed Gas within the gas
composition parameters and delivery conditions described in the BEDD and in
sufficient volumes for startup and operation of the Liquefaction Facility    ***
Months after NTP 2.11    Not used    2.12    Wetlands mitigation to be performed
as required of Owner pursuant to Attachment 1.    In accordance with the
mitigation plan filed with the USACE 2.13    Provide in-plant UHF and VHF base
radio and handheld radio system for Owner, except for Owner personnel provided
under Section 4.4 of the Agreement.    Prior to RFSU 2.14    Provide and
maintain vehicles for Owner’s own use.    As determined by Owner 2.15    Not
used    2.16    Not used    2.17    Not used    2.18    Owner to maintain
adequate LNG tank capacity in any LNG tank under its control sufficient for
Contractor to produce LNG from any liquefaction facility in accordance with GECP
prior to Substantial Completion    Prior to Substantial Completion for any
Project

 

21-3



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

    

Description of Equipment/Components/Personnel Supplied

  

Date Supplied
or to be Supplied

2.19    Owner to provide acceptable Beneficial Use Dredge Material (BUDM)
placement locations sufficient to support dredge program and dredging
schedule. Owner will manage, oversee, etc. the BUDM site development and
operation during execution and for the commitment of the BUDM to the regulators.
Owner to provide land, easement or servitude to allow dredge slurry pipeline to
transport dredge material from the Site to the BUDM locations.    Prior to NTP
2.20    Not used    2.21    Process generated wastewater will be disposed by
Owner as required    After RFSU 2.22    Not used    2.23    Not used    2.24   
Owner shall modify and/or maintain utilities to Bollinger facility as required
   After NTP 2.25    Contractor shall be permitted to deliver equipment and
materials to the site 24 hours per day year-round per its execution plan and
schedule not withstanding Owner road expansion work    After NTP

 

3. Other Owner Responsibilities

The following documents include additional Owner responsibilities and Rely Upon
data to support the performance of Work. The information expressly and
unambiguously identified as “Rely Upon” in such documents or in any other
Attachment constitutes all “Rely Upon” information for the purpose of
Section 4.7 of the Agreement.

 

    

Description of Document

  

Document Ref. No.

3.1   

Basic Engineering Design Data (BEDD)

  

26089-200-3BD-M04F-00001 Rev F

3.2   

Basis of Design (BOD) Summary

  

26089-200-3BD-M04-00002 Rev B

3.3   

Scope of Facilities (SOF)

  

26089-200-G01-000-00001 Rev D

 

21-4



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

    

Description of Document

  

Document Ref. No.

3.4   

Wet/Dry and Marine Flares Basis of Design

  

26089-200-3DR-V04F-00003 Rev A

3.5   

Process Design Basis (PDB)

  

26089-200-3DR-V04F-00001 Rev D

Additionally, the table below identifies sections from the Scoping Documents
where Rely Upon information or Owner obligations are referenced. This table is
not exhaustive and in the event of conflicts, inconsistencies or omissions, the
Scoping Documents shall govern.

 

    

Document

   Section   

Summary Description

3.6    Attachment 1, Schedule 1-1    1.3    Rely Upon. definition 3.7   
Attachment 1, Schedule 1-1    3.1    Rely Upon references 3.8    Attachment 1,
Schedule 1-1    3.4.1    Owner obligations 3.9    Attachment 1, Schedule 1-1   
5.2    Owner obligations 3.10    Attachment 1, Schedule 1-1    5.7    Owner
obligations 3.11    Attachment 1, Schedule 1-1    5.15.1    Owner obligations
3.12    Attachment 1, Schedule 1-1    5.18    Owner obligations 3.13   
Attachment 1, Schedule 1-1    5.21    Owner obligations 3.14    Attachment 1,
Schedule 1-1    7.1    Owner obligations 3.15    Attachment 1, Schedule 1-1   
7.5    Owner obligations 3.16    Attachment 1, Schedule 1-1    9.1    Owner
obligations 3.17    Attachment 1, Schedule 1-1    9.2    Owner obligations 3.18
   Attachment 1, Schedule 1-1    9.32    Owner obligations 3.19    Attachment 1,
Schedule 1-1    9.4    Owner obligations 3.20    Attachment 1, Schedule 1-1   
9.5    Owner obligations 3.21    Attachment 17       Owner Permits

 

21-5



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

    

Document

   Section   

Summary Description

3.22    Attachment 19    2.4    Owner obligations 3.23    Attachment 21    1   
Rely Upon references and Owner obligations 3.24    Attachment 21    2    Owner
obligations 3.25    Attachment 21    3    Rely Upon references and Owner
obligations 3.26    Attachment 22    7    Owner obligations 3.27    Attachment
22    8    Owner obligations 3.28    Attachment 22    9    Owner obligations
3.29    Attachment 24       Owner obligations 3.30    Attachment 25       Owner
obligations 3.31    Attachment 1, Schedule 1-2, Table 1-1-1    10    Rely Upon
references provided by Owner 3.32    Attachment 1, Schedule 1-2, Table 1-2-2   
   Geotechnical Reports 3.33    BOD    2    Rely Upon. Upstream facilities 3.34
   BOD    3.33    Rely Upon. Vapor return pressure at truck connection 3.35   
BOD    3.34    Rely Upon. Liquid supply pressure at truck connection 3.36    BOD
   3.36    Rely Upon. External power supply 3.37    BOD    4.3    Rely Upon. LNG
pressure at ship’s flange 3.38    BOD    4.4    Rely Upon. Return gas pressure
at ship’s flange 3.39    BOD    4.5    Rely Upon. Return gas temperature at
ship’s flange 3.40    BOD    4.6    Rely Upon. Manifold centerline elevation
3.41    BOD    4.7    Rely Upon. Ship operating pressure

 

21-6



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

    

Document

   Section   

Summary Description

3.42    BOD    4.10    Rely Upon. LNG vessel design 3.43    BOD    4.11    Rely
Upon. Berth pocket dredge depth 3.44    BOD    4.21    Rely Upon. Tug design
3.45    BOD    Table 1
(3.13)    Owner obligation 3.46    BOD    Table 1
(3.36)    Owner obligation 3.47    BOD    Table 1
(3.40)    Owner obligation 3.48    BOD    Table 1
(4.11)    Owner obligation 3.49    BOD    Table 1
(4.11)    Rely Upon. Property surveys 3.50    BOD    Table 2    Rely Upon. Feed
gas composition at plant inlet 3.51    BOD    Table 2 (6.1)    Owner obligation
3.52    BOD    Table 3    Rely Upon. Pipeline delivery system (PDS) 3.53    BOD
   Table 3 (1)    Owner obligation 3.54    BOD    Table 3 (19)    Owner
obligation 3.55    BOD    14.2    Rely Upon. Fresh water battery limit
conditions 3.56    BOD    14.3    Rely Upon. Fresh water requirement 3.57    BOD
   14.4    Rely Upon. Water meter requirement 3.58    BOD    14.5    Rely Upon.
Drinking/potable water 3.59    BOD    18.2    Rely Upon. Building occupancy 3.60
   BOD    21    Rely Upon. Sanitary treatment system 3.61    BOD    22    Rely
Upon. Storm surge

 

21-7



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

    

Document

   Section   

Summary Description

3.62    BOD    6.2    Rely Upon. Noise modeling 3.63    PDB    2.1    Rely Upon.
Battery limit conditions 3.64    PDB    2.2    Rely Upon. Feed Gas composition
3.65    PDB    3.1    Rely Upon. LNG product specification 3.66    PDB    6.1   
Rely Upon. LNG storage/loading and boil off gas compression 3.67    BEDD    3.3
   Rely Upon. Battery limit pipeline conditions 3.68    BEDD    3.4    Rely
Upon. Feed Gas composition 3.69    SOF    3.1.9    Owner obligation 3.70    SOF
   3.2.1    Owner obligation 3.71    SOF    3.2.2    Owner obligation 3.72   
SOF    3.2.5    Owner obligation 3.73    SOF    3.2.10    Owner obligation 3.74
   SOF    3.2.12    Owner obligation 3.75    SOF    3.2.14    Owner obligation
3.76    SOF    3.4    Owner obligation 3.77    SOF    4.4    Owner obligation
3.78    SOF    5.0    Owner obligation 3.79    SOF    7.0    Owner obligation
3.80    SOF    8.0    Owner obligation 3.81    SOF    9.0    Owner obligation
3.82    SOF    11.0    Owner obligation 3.83    SOF    12.0    Owner obligation

 

21-8



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

    

Document

   Section   

Summary Description

3.84    SOF    13.0    Owner obligation 3.85    SOF    14.0    Owner obligation
3.86    SOF    Att 4    Owner obligation

 

21-9



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

ATTACHMENT 22

PRE-COMMISSIONING, COMMISSIONING, START-UP, AND TRAINING

 

1.0 Introduction

In addition to the requirements specified in any other provisions of the
Agreement, this Attachment 22 sets out the general scope of activities to be
performed by Contractor for the construction/turnover, pre-commissioning,
commissioning, start-up, and operation of (until Substantial Completion). This
Attachment 22 is not a substitute for the Project Commissioning Plan or the
start-up manual, but rather forms the basis for the development of such Project
Commissioning Plan and manual.

The following phases of activities are generally described in this Attachment
22:

 

  A. Pre-commissioning: preparation of a system or systems for the commissioning
phase. This will include, but is not limited to, blowing, drying, flushing, and
Equipment testing, and initial check out of Project process and utility systems.
Contractor shall make reasonable efforts to close and secure systems as soon as
practical after final inspection (which inspections Owner will be notified and
can observe).

 

  B. Commissioning: preparation of a system or systems to allow hydrocarbons or
other process fluids to be safely introduced into the system or systems for
processing. In this phase, preparation, inspection, and testing will focus on
process systems and auxiliaries, including utilities.

 

  C. Start-Up: the bringing of a system or systems into a normal operational
mode, and the first LNG ship loading.

 

  D. Operation: LNG production to storage and LNG ship loading.

 

2.0 General

Contractor will perform pre-commissioning, commissioning, and start-up for the
Project so as to achieve completion of required systems to enable commencement
of operations of the Project in accordance with the Project Schedule.

 

3.0 Project Commissioning Plan; Manuals and Procedures

 

  A. Project Commissioning Plan:

Pursuant to Section 4.4 of the Agreement, Contractor shall prepare and provide
to Owner a detailed Project Commissioning Plan one hundred eighty (180) Days
prior to RFSU. Contractor shall submit the Project Commissioning Plan, which
shall include plans for pre-commissioning, commissioning and start-up. The
Project Commissioning Plan shall address utilization of Owner’s operation and
maintenance personnel and Contractor’s personnel during commissioning and
conduct of the Performance Tests and Contractor shall incorporate Owner’s
reasonable input regarding interface and impact to any turned over parts of the
plant. The manual will include procedures that will at a minimum address the
activities described in Sections 5.0 and 7.0.

 

22-1



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  B. Start-up Manual:

Contractor shall prepare and provide a detailed start-up manual for Owner’s
review one hundred and eighty (180) Days prior to RFSU. The manual will include
Contractor’s start-up plan and start-up procedures, including procedures for
achieving Cool Down of the Project, and will address, at a minimum, the start-up
activities described in Section 8.0.

 

  C. Plant System Manuals (PSMs):

Contractor shall prepare and provide a detailed Plant System Manual (PSM) for
each new Plant System (as defined in Section 3.0H of this Attachment 22) one
hundred and eighty (180) Days prior to RFSU. Each PSM shall be designed using
the format and standard provided by Owner and shall form an aid in the personnel
familiarization and training in the Standard Operating Procedures related to the
given Plant System (operators) or the Standard Maintenance Procedures
(technicians) related to the given system. Note that the PSM must be specific to
the actually installed plant and equipment and not be generic. Contractor shall
prepare personnel to study the Standard Operating Procedures related to the
given Plant System (operators) or the Standard Maintenance Procedures
(technicians) related to the given system.

Each Plant System Manual shall include at a minimum:

 

  1.0 Introduction

 

  •   high level overview of the applicable system

 

  •   scope of the PSM

 

  •   technical references including other referenced PSMs, P&IDs, or other
documents

 

  2.0 Health, Safety and Environmental Related Issues

 

  •   identifies system specific safety concerns

 

  •   references corporate safety procedures that are applicable and if
available

 

  •   identifies Personal Protective Equipment (PPE) requirements

 

  •   identifies system specific environmental concerns

 

  •   references corporate environmental procedures that are applicable

 

  3.0 Terms and Definitions

 

  •   includes a table of acronyms used in the PSM

 

  •   includes a table of terms and definitions used in the PSM

 

  •   all acronyms and terms and definitions are added to a master list

 

22-2



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  4.0 Process Description

 

  •   “About the System” section that identifies the parts of the system

 

  •   includes listing of major equipment in the system, equipment tag ID
(identification), description, pertinent data

 

  •   “How the System Works” section that identifies generally how the parts of
the system connect and flow

 

  •   discusses process flows, controls, equipment function

 

  5.0 System Operation

 

  •   includes complete listing of all instrument tags and descriptions
associated with the system

 

  •   includes a table identifying instrument ranges, set points, and alarms

 

  •   includes a table identifying all interlocks in the system and a
description of interlock function

 

  •   includes a Consequences of Deviation (COD) table to identify consequences
of exceeding operating ranges and limits and corrective actions

 

  •   addresses any operating guidelines specific to the system or any special
modes of operation that might be associated

 

  •   addresses alarm management design and controls

 

  6.0 Troubleshooting the System

 

  •   includes a comprehensive troubleshooting chart identifying all possible
identified problems, consequence of inaction, possible causes of the problems,
and recommended corrective actions

 

  •   while the COD table only addresses exceeding control loop set points and
alarms, the troubleshooting chart addresses all conceivable problems that might
be encountered

 

  7.0 Abnormal Conditions

 

  •   this section is to describe abnormal conditions expected to be in the
process and the appropriate response

 

  8.0 Document Revision Record

 

  •   has a standard table for recording document revisions

 

  9.0 Appendices

 

  •   includes any further system specific information

 

  D. Standard Operating Procedures (SOPs):

Contractor shall prepare and provide Standard Operating Procedures (SOPs) for
each New Plant System one hundred and eighty (180) Days prior to RFSU. Such SOP
shall provide two types of procedures: operating procedures and service
procedures. Each SOP shall be detailed to cover each piece of Equipment in the
applicable Plant System.

 

22-3



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

The Standard Operating Procedures shall include at a minimum:

 

  1.0 Introduction

 

  2.0 Health, Safety and Environmental Related Issues

 

  3.0 Technical References (identifies the associated PSM)

 

  4.0 System Diagram, UFD or PFD (simplified diagram, not as complicated as P&ID
but showing items necessary to understand the procedure)

 

  5.0 Pre-Start Procedure (detailed pre-start steps)

 

  6.0 Normal Start-up Procedure

 

  7.0 Normal Operation Procedure

 

  8.0 Normal Shutdown Procedure

 

  9.0 Emergency Shutdown Procedure

 

  10.0 Document Record

Service Procedures shall include at a minimum:

 

  1.0 Introduction

 

  2.0 Health, Safety and Environmental Related Issues

 

  3.0 Technical References (identifies the associated PSM)

 

  4.0 System Diagram (simplified diagram, not as complicated as P&ID but showing
items necessary to understand the procedure)

 

  5.0 Job Preparation Procedure applicable to installed equipment (includes
coordination with Maintenance and gathering materials)

 

  6.0 Remove From Service Procedure (isolation, clearing, purge, & inert).
Reference to confined space procedure as applicable

 

  7.0 Lockout/Tagout Procedure (LOTO)

 

  8.0 Return To Service Procedure (inspection, isolation removal, purge,
re-inventory, return to service)

 

  9.0 Document Record

 

  E. Standard Maintenance Procedures (SMPs):

Owner shall prepare Standard Maintenance Procedures (SMPs) by compilation of
relevant manufacturer’s equipment maintenance material at RFSU (Note that the
the SMPs must be be specific to the actually installed plant and equipment and
not be generic). Contractor shall provide all Equipment information and
owner/operator manuals developed or provided for Equipment.

 

22-4



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  F. Training Guides:

Contractor shall prepare and provide detailed one hundred and eighty (180) Days
prior to RFSU training manuals (“Training Guides”) containing specific guidance
sections that are designed to navigate personnel through the operations,
maintenance and training (OMT) manuals for each Plant System by way of course
outline and exercises. The intent is for personnel to be able to use the
training guide as a “curriculum” along with the PSM “textbook” and SOP/SMP
“detailed actions required.” Training guides will address requirements set forth
in Applicable Law.

Training Guides shall include at a minimum:

 

  1.0 Training Objectives: Learning Objectives, Reference Documents (PSMs, SOPs,
SMPs, P&IDs)

 

  2.0 Instructions: Overview, Training Guide Organization, Designated Trainers,
Definitions

 

  3.0 Plant Systems Manual: Safety and Environmental, Acronyms and Terms, About
the System, P&IDs, How the System Works, Instrumentation, Field Walkdown,
Operating Modes, Troubleshooting, emergency shutdown cases,

 

  4.0 Operating Procedures: Introduction, Procedure Review, Procedures

 

  5.0 Service Procedures: Procedure Review, Procedures

 

  6.0 Performance Sign-off

 

  7.0 Document Record (revision history)

 

  G. Knowledge Tests:

The Training Guides shall include tests (“Knowledge Tests”) which may be used to
improve comprehension of the subject matter. The Training Guides and Knowledge
Tests are tied to the Operator Qualification and Progression programs at the.
Knowledge Tests and/or their contents are not published to maintain their
integrity as a comprehension measurement.

 

  H. Plant Systems:

The plant systems for the Liquefaction Facility are referred to herein as the
“Plant Systems.” Twenty one (21) potential Plant Systems have been identified
for possible development, depending on final design of the Liquefaction
Facility:

 

  1. Inlet Gas Recieving (Unit 11)

 

  2. Acid Gas Removal/ Amine Regeneration/H2S Removal/Thermal Oxidizer (Unit 12)

 

22-5



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  3. Dehydration and Mercury Removal (Unit 13)

 

  4. Heavy Hydrocarbon Removal (Unit 57)

 

  5. Liquefaction/MR Compressor (Unit 54)

 

  6. Condensate Stabilization (Unit 18)

 

  7. Flares/Blowdown (Unit 19)

 

  8. Refrigerant Storage (Unit 20)

 

  9. Condensate Storage and Loading (Unit 23)

 

  10. LNG Storage, Loading and Boil-Off Gas Compression (Unit 24)

 

  11. Waste Water, Stormwater and Sanitary Waste Water (Unit 29)

 

  12. Standby Power Generation (Unit 31)

 

  13. Aquaeous Ammonia System and Storage (Unit 32)

 

  14. Fire Water (Unit 33)

 

  15. Hot Oil System and Selective Catalytic Reduction (Unit 34)

 

  16. Instrument Air (Unit 35)

 

  17. Utility Water/Potable Water/Demin. Water (Unit 36)

 

  18. Nitrogen Generation/Storage (Unit 39)

 

  19. Fule Gas System (Unit 22)

 

  20. Safety systems: Gas and Flame detection

 

  21. ESD systems

Each new Plant System listed above will have the following manuals: PSMs, SOPs,
SMPs, and Training Guides. Contractor will develop these manuals for the new
Plant Systems in accordance with this Attachment 22, Sections 3C, 3D, 3E, and
3F.

 

4.0 Contractor’s Organization/Manpower

 

  A. Pre-Commissioning/Commissioning Team: The PC/C Team will consist of
Contractor’s personnel who are experienced in pre-commissioning, commissioning
and start-up of LNG facilities. Contractor will assign a senior Start-up Manager
to lead the PC/C Team throughout the Project execution. Without limiting
Contractor’s responsibility to provide sufficient qualified personnel to perform
the Work. Contractor’s PC/C Team will have primary responsibility for the
commissioning activities and start-up activities as described below.

 

  B. Owner shall provide forty (40) Owner Personnel for appropriate positions.

 

22-6



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

5.0 Pre-commissioning

 

  A. PC/C Team Responsibilities: The PC/C manager and other members of the PC/C
Team as necessary will relocate to the Site in time to assist Contractor’s
construction personnel with pre-commissioning, and for the purpose of commencing
on-Site training of Owner’s personnel under Section 6.0 below. The team will
also complete start-up, operations and maintenance manuals during this phase.

 

  B. Pre-Commissioning Schedule will be developed by Contractor and reviewed by
Owner.

 

6.0 Training Program

Contractor will determine key aspects of the training that may be supplemented
with practical demonstrations in the field as appropriate. Appropriate training
records will be kept.

 

  A. Project-Specific Training Program: In accordance with Section 3.5 of the
Agreement, Contractor shall design and conduct at the Site, or other locations
and times mutually agreeable to the Parties, a Project-specific training program
for Operator’s personnel covering the following:

 

Training Program

  

Trainer

  

Intended Trainees

Project Orientation / Safety    Contractor    All Owner / Contractor personnel
at the Site Basic Technical Training    Owner    Technician level personnel
Basic General Maintenance    Owner    Maintenance personnel Basic Equipment
Maintenance    Contractor    Maintenance and Operations personnel In-depth
Equipment Maintenance    Contractor will supply Subcontractor training courses
to the Owner at Owner’s cost. Owner will develop and implement the maintenance
training program, and Contractor will assist Owner as required.    Maintenance
and Operations personnel Operations Training    Contractor    Operations
personnel On-the-Job Training    Contractor    Operations and Maintenance
personnel

 

22-7



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

On-the-Job Training (OJT) : Training will be provided to the operators during
commissioning and start up phases, as applicable.

 

B. Contractor shall provide on-the-job training (“OJT”) for forty (40) of Owner
designated operations, maintenance and technical personnel who will be present
in the Liquefaction Facility during the pre-commissioning, commissioning and
start-up period. OJT will provide job-specific field training for selected
Equipment at the Liquefaction Facility. OJT checklists will be developed
specific to the Liquefaction Facility, and shall consist of facility-specific
procedures (checklists) for maintenance of the Equipment. Supervisory personnel
will use these checklists to train and evaluate maintenance personnel in the
performance of their duties.

 

C. Classroom Training: Contractor shall prepare and carry out an extensive
classroom-training program for forty (40) Owner designated operations,
maintenance and technical personnel at the Liquefaction Facility Site during the
construction period. However each classroom session shall be delivered to a
class size of no more than 15 people at a time. This program shall contain not
less than eight (8) full weeks of full-time training. Contractor shall prepare
for Owner approval a outline of this training program within twelve (12) months
of Notice to Proceed. In addition, Contractor shall arrange for training to be
provided by mutually agreed vendor representatives for Owner designated
personnel. Subcontractor vendors to be included, as a minimum, are: CHART, BASF,
refrigeration compressor vendor, DCS system vendor, anti-surge controller
vendor, safety shutdown systems vendor, emergency power generator vendor, BOG
system vendor, and SCR vendor. Trainees must have completed classroom and vendor
training, and be ready for field assignment six (6) months prior to RFSU of a
new Plant System. This applies to classroom training, and not to on-the-job
training.

Classroom training will be divided into specific subject areas as follows:

 

  •   Process Description and Operating Principles

 

  •   Special Equipment and Instrumentation

 

  •   Plant System Manuals

 

  •   Standard Operating Procedures

 

  •   Service Procedures

 

  •   Abnormal and Emergency Conditions and Troubleshooting

 

  •   Commissioning and Start-up

 

22-8



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Contractor shall propose a training program in order to permit Owner operations
and maintenance personnel to attend training sessions organized in Subcontractor
shops and/or at the Liquefaction Facility Site. Such maintenance training
sessions to be available in Subcontractor shops or at the Liquefaction Facility
Site should include items such as, but not limited to:

 

  •   MR compressors and drivers;

 

  •   Demin Water;

 

  •   DCS and control systems;

 

  •   Waste Heat Recovery (WHRU);

 

  •   Heavies Removal unit (HRU);

 

  •   Main switchgears and motor control centers;

 

  •   Direct-fired heaters;

 

  •   H2S Removal unit;

 

  •   Effluents treatment;

 

  •   Amine re-circulation pumps;

 

  •   Loading Arms

 

  •   Diesel generators; and

 

  •   A complete training plan identifying the number of sessions together with
number of trainees is to be submitted.

 

  D. Supplies and Lesson Plans: Contractor shall provide training manuals and
supplies for each participant in the training program. Training manuals shall
consist of three-ring binders to which material can be added as course material
is presented. For each lecture or presentation, each student shall receive a
copy of the applicable operations procedures, a lesson plan, and copies of any
drawings, overhead projections, etc., used in the training session. Lesson plans
shall describe the objective of the lecture and inform trainees what they are
expected to do or be able to do after the training session is completed. Lesson
plans shall also identify applicable technical references and training aids to
be used and include a breakdown of the points of discussion to be addressed in
the training presentation. Each presentation on a Plant System shall be
accompanied, if possible, by an in-plant walk through of the applicable system.
Lesson plans shall be prepared for each system walk through that detail the key
components to be viewed and the inter-system relationships to be emphasized
during the walk through. If not possible to conduct these in-plant walk downs
during the class room training then this will be accomplished during on the job
training during the commissioning phase.

 

22-9



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  E. Course Summary Manual: Within four weeks of the conclusion of the classroom
training, Contractor shall provide Owner a course summary manual for use in the
Liquefaction Facility’s continuing training program that includes: the schedule
employed in the conduct of the training, copies of the training materials
(lesson plans, drawings, overheads, etc.) used in each session, and copies of
the examinations (with answer keys) used to evaluate student performance during
and after the training.

 

  F. ES&H Training: Contractor’s supervisors shall be fully knowledgeable of the
potential hazards and the safe practices to be followed in the Work. Before
assigning a worker to any new job or reassignment, the supervisor is responsible
for instructing the worker on the precautions and actions that must be taken in
relation to the job, including emergency response and evacuation as applicable.
Contractor shall ensure that its supervisors have adequate training to perform
and that they are performing this function properly. Workers shall also be
informed of the consequences of deviation from any ES&H requirement.

The EHS training program shall include, at a minimum, the following topics:

 

  •   Safe driving and work practices;

 

  •   Environmental management associated with the Work including regulatory
requirements of operating permits (i.e. FERC Order, Title V and PSD air permit,
water discharge permit, hydorostatic discharge permits, etc);

 

  •   Code of conduct;

 

  •   Waste management;

 

  •   Dust control;

 

  •   All requirements within the approved contractor management plans;

 

  •   Management of hazardous materials;

 

  •   Spills prevention and response plans; and

 

  •   Contingency plan and its implementation.

Risks and hazards associated with the Work:

 

  •   First aid;

 

  •   Personal protective equipment and its uses;

 

  •   Occupational health;

 

  •   Life critical safety procedures;

 

  •   Natural resources of the region and the importance of their conservation;
and

 

  •   Archeological discoveries, control, and protection.

 

22-10



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

The training program shall also include any specific training as identified in
the Contractor’s training matrix within the ES&H plan. Contractor must analyze
training requirements and initiate a training program to demonstrate that all
persons employed, including Subcontractors, are suitably qualified and
competent.

Contractor shall maintain formal, detailed records of all training provided
(both internal and external) on an individual basis for each of Owner’s
personnel and hand over same to Owner periodically. This shall include evidence
of training such as attendance sheets, test results, etc.

 

7.0 Commissioning

 

  A. Personnel: Field engineering, maintenance, safety, administrative and
manual labor personnel carried forward from the construction force will augment
the PC/C Team during commissioning activities. In addition to personnel provided
by Owner for supervision by Contractor pursuant to Section 4.4 of the Agreement,
Contractor will supply all personnel as required to commission and start-up the
Project and for initial operation to the extent Contractor has care, custody and
control of the Project.

 

  B. Multiple Phases: Certain portions of the Work may be entering the
commissioning or start-up phase while other portions of the Work are still in
the pre-commissioning phase or in general construction.

 

8.0 Start-Up

 

  A. Start-Up: LNG Plant Cooldown shall commence when (1) the RFSU Completion
Certificate has been accepted in accordance with Section 11.2A of the Agreement
for the LNG Plant, and (2) the start-up procedures (as set forth in the start-up
manual referred to in Section 3.0 above) are in place at the Site. All personnel
involved in start-up activities shall be trained and shall be conversant with
the content and application of all such procedures.

 

  B. Personnel: Contractor shall provide all labor, supervisory personnel,
vendor representatives, technicians and other items necessary to prepare, test
and start-up the Project and the Equipment and for the execution of the
Performance Tests. Owner will provide operating personnel for supervision by
Contractor in accordance with Section 4.4 of the Agreement and supply Natural
Gas for production of the LNG necessary for Contractor to achieve Cool Down and
to commence start-up and conduct the Performance Tests, in accordance with
Section 11.4 of the Agreement.

 

  C. Objectives: The primary objectives of this phase shall be to load the first
LNG cargo.

 

22-11



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

9.0 Operation

Prior to Substantial Completion and after RFSU, to the extent Contractor has
care, custody and control of the Project, Contractor will operate the Project in
accordance with the Agreement, including Section 11.8 of the Agreement, and will
supply operating and maintenance personnel in addition to those personnel
supplied by Owner for supervision by Contractor pursuant to Section 4.4 of the
Agreement, for operation of the Project as required to reach Substantial
Completion.

The Contractor will assist the Owner in coordinating these activities as
reasonably requested by Owner.

 

22-12



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

ATTACHMENT 23

FORM OF OPERATING SPARE PARTS LIST

 

Material
Requisition

Number

 

Equipment
Description

 

Supplier
Name

  

Supplier
Contact
Information

  

Part

Description

  

Part
Number

  

Estimated
Price per
Unit

(U.S.$)

  

Quantity
Required

  

Extension
(Estimated Price
per Unit x
Quantity
Required)

(U.S.$)

  

Required for
Delivery

Prior to
Substantial
Completion or
Final Completion

Total:                         

 

23-1



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

ATTACHMENT 24

WORK IN TURNED OVER FACILITY

Subject to normal SIMOPS requirements that will include Department of Homeland
Security (DHS) Transportation Worker Identification Cards (TWIC) identification,
training under the DWLNG safety policies, and adherence to Owner control of work
rules, Contractor shall be granted safe access to any part of the Projects under
Owner control for the performance of the Work to support Contractor’s schedule.
The Work may require de-energization of equipment and systems in the turned over
Projects, de-inventory and/or flaring of equipment or systems in the turned over
Project, and/or shutdowns of any part of the turned over Projects. However,
reasonable effort must be made to minimize any resulting interruption or
disruption to Owner’s operations in the turned over Projects.

Contractor acknowledges that when working on parts of the Site that have been
handed over to the Owner for operational use, Contractor must comply with a
Permit to Work (PTW) system developed with Contractor and administered by Owner.
The PTW system shall use a minimum advanced notice period of 18 hours to avoid
delays in obtaining a PTW. For certain types of PTW requests, (e.g. entry into
an enclosed space, complicated hot work involving a number of isolations) more
than 18 hours notice may be required, this shall be discussed in advance at the
weekly PTW planning meeting. The table below includes, but is not limited to,
areas where the Work will be undertaken on systems in the turned over Projects
in respect of which such Work must be planned as specified in the Agreement
Section 3.25, prior to the performance of such Work.

 

Item #

  

Access Required

1    Access to substations 2    Access to the control room and other permanent
buildings 3    Access to OSBL operating facilities 4    Access to Plant
operating facilities 5    Access to marine facilities 6    Access to storage
tank facilities 7    Access to any other areas where the Work will be undertaken
on turned over systems

 

24-1



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Section 1.0 and Section 2.0 indicate anticipated tie-ins for not only Phase 4
Project, but also Phase 1 Liquefaction Facility, Phase 2 Liquefaction Facility
and Phase 3 Liquefaction Facility which will be conducted under other EPC
Agreements. Section 1 is intended to indicate anticipated piping tie-ins for all
Projects. Section 2 is intended to indicate anticipated electrical tie-ins for
all Projects. Notwithstanding the foregoing, Section 1 and Section 2 are not
exhaustive and in the event of conflicts, inconsistencies or omissions, the
Drawings shall govern.

1.0 Piping Tie-ins

The table below identifies the piping tie-ins.

 

Unit
No.

   Tie-In
No.    Phase    Project   

Service

  

Remark

11    11001    1    1    Feed Gas    Tie-In with Pipeline Delivery System (PDS).
No Shutdown anticipated to make Tie-In 36    36001    1    1    Water    Tie-in
with Municipal Fire Water (FW) line. No Shutdown anticipated to make Tie-In 36
   36002    1    1    Water    No Shutdown anticipated to make Tie-In. Tie-in
with Municipal Potable water line 19    19004    1    1    BOG to Marine Flare
   No Shutdown anticipated to make Tie-In 19    19005    1    1   
BOG to Marine Flare    No Shutdown anticipated to make Tie-In 24    24002    1
   1    Blanketing Gas    No Shutdown anticipated to make Tie-In 24    24008   
1    1    Backup Blanketing Gas    No Shutdown anticipated to make Tie-In 24   
24010    1    1    LNG    No Shutdown anticipated to make Tie-In 24    24021   
1    1    LNG    No Shutdown anticipated to make Tie-In 24    24024    1    1   
LNG Vapor    No Shutdown anticipated to make Tie-In 24    24029    1    1   
Stabilizer OVHD    No Shutdown anticipated to make Tie-In 24    24035    1    1
   BOG Quench    No Shutdown anticipated to make Tie-In 24    24041    1    1   
HP BOG    No Shutdown anticipated to make Tie-In 35    35007    1    1   
Instrument Air    No Shutdown anticipated to make Tie-In

 

24-2



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Unit
No.

   Tie-In
No.    Phase    Project   

Service

  

Remark

35    35009    1    1    Instrument Air    No Shutdown anticipated to make
Tie-In 35    35010    1    1    Instrument Air    No Shutdown anticipated to
make Tie-In 39    39007    1    1    Nitrogen    No Shutdown anticipated to make
Tie-In 39    39013    1    1    99% Nitrogen    No Shutdown anticipated to make
Tie-In 39    39019    1    1    99% Nitrogen    No Shutdown anticipated to make
Tie-In 11    11002    1    2    Feed Gas    Total shutdown of feed gas Circuit
may be necessary to make Tie-in 11    11006    1    2    Black Start Fuel Gas   
No Shutdown anticipated to make Tie-In 11    11010    1    2    Waste Water   
No Shutdown anticipated to make Tie-In 12    12001    1    2    Spent Scavenger
   No Shutdown anticipated to make Tie-In 12    12005    1    2    Scavenger   
No Shutdown anticipated to make Tie-In 19    19001    1    2    Wet Flare   
Shutdown anticipated to make Tie-In 19    19002    1    2    Dry Flare   
Shutdown anticipated to make Tie-In 19    19003    1    2    Blowdown    No
Shutdown anticipated to make Tie-In 20    20001    1    2    Propane    No
Shutdown anticipated to make Tie-In 20    20005    1    2    N-Butane    No
Shutdown anticipated to make Tie-In 20    20009    1    2    I-Pentane    No
Shutdown anticipated to make Tie-In 20    20013    1    2    Ethylene    No
Shutdown anticipated to make Tie-In 22    22001    1    2    L.P. Fuel Gas    No
Shutdown anticipated to make Tie-In 23    23001    1    2    Condensate    No
Shutdown anticipated to make Tie-In 24    24003    1    2    Blanketing Gas   
No Shutdown anticipated to make Tie-In 24    24011    1    2    LNG    No
Shutdown anticipated to make Tie-In 24    24016    1    2    Cooldown LNG    No
Shutdown anticipated to make Tie-In 24    24030    1    2    Stabilizer OVHD   
No Shutdown anticipated to make Tie-In 24    24036    1    2    HP BOG    No
Shutdown anticipated to make Tie-In 35    35001    1    2    Instrument Air   
No Shutdown anticipated to make Tie-In 36    36003    1    2    Potable Water   
No Shutdown anticipated to make Tie-In 36    36008    1    2   
Demineralized Water    No Shutdown anticipated to make Tie-In 36    36012    1
   2    Utility Water    No Shutdown anticipated to make Tie-In 39    39001    1
   2    Nitrogen    No Shutdown anticipated to make Tie-In

 

24-3



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Unit
No.

   Tie-In
No.    Phase    Project   

Service

  

Remark

39    39009    1    2    99% Nitrogen    No Shutdown anticipated to make Tie-In
57    57001    1    2    Feed Gas    No Shutdown anticipated to make Tie-In 11
   11003    2    3    Feed Gas    Total shutdown of feed gas Circuit necessary
to make Tie-in 11    11007    2    3    Black Start Fuel Gas    No Shutdown
anticipated to make Tie-In. Local isolation may be required 11    11011    2   
3    Waste Water    No Shutdown anticipated to make Tie-In. Local isolation may
be required 12    12002    2    3    Spent Scavenger    No Shutdown anticipated
to make Tie-In. Local isolation may be required 12    12006    2    3   
Scavenger    No Shutdown anticipated to make Tie-In. Local isolation may be
required 20    20002    2    3    Propane    No Shutdown anticipated to make
Tie-In. Local isolation may be required 20    20006    2    3    N-Butane    No
Shutdown anticipated to make Tie-In. Local isolation may be required 20    20010
   2    3    I-Pentane    No Shutdown anticipated to make Tie-In. Local
isolation may be required 20    20014    2    3    Ethylene    No Shutdown
anticipated to make Tie-In. Local isolation may be required 22    22002    2   
3    L.P. Fuel Gas    No Shutdown anticipated to make Tie-In. Local isolation
may be required 23    23002    2    3    Condensate    No Shutdown anticipated
to make Tie-In. Local isolation may be required 24    24004    2    3   
Blanketing Gas    No Shutdown anticipated to make Tie-In. Local isolation may be
required 24    24012    2    3    LNG    No Shutdown anticipated to make Tie-In.
Local isolation may be required 24    24015    2    3    Cooldown LNG    No
Shutdown anticipated to make Tie-In. Local isolation may be required 24    24017
   2    3    Cooldown LNG    No Shutdown anticipated to make Tie-In. Local
isolation may be required 24    24022    2    3    LNG    No Shutdown
anticipated to make Tie-In. Local isolation may be required 24    24025    2   
3    LNG Vapor    No Shutdown anticipated to make Tie-In. Local isolation may be
required 24    24026    2    3    LNG Vapor    No Shutdown anticipated to make
Tie-In. Local isolation may be required 24    24027    2    3    LNG Vapor    No
Shutdown anticipated to make Tie-In. Local isolation may be required 24    24031
   2    3    Stabilizer OVHD    No Shutdown anticipated to make Tie-In. Local
isolation may be required 24    24037    2    3    HP BOG    No Shutdown
anticipated to make Tie-In. Local isolation may be required 32    32001    2   
3    Aqueous Ammonia    No Shutdown anticipated to make Tie-In. Local isolation
may be required 32    32002    2    3    Aqueous Ammonia    No Shutdown
anticipated to make Tie-In. Local isolation may be required 32    32003    2   
3    Aqueous Ammonia    No Shutdown anticipated to make Tie-In. Local isolation
may be required 32    32004    2    3    Aqueous Ammonia    No Shutdown
anticipated to make Tie-In. Local isolation may be required 32    32005    2   
3    Aqueous Ammonia    No Shutdown anticipated to make Tie-In. Local isolation
may be required

 

24-4



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Unit
No.

   Tie-In
No.    Phase    Project   

Service

  

Remark

32    32006    2    3    Aqueous Ammonia    No Shutdown anticipated to make
Tie-In. Local isolation may be required 32    32007    2    3    Aqueous Ammonia
   No Shutdown anticipated to make Tie-In. Local isolation may be required 33   
33001    2    3    Firewater    No Shutdown anticipated to make Tie-In. Local
isolation may be required 33    33002    2    3    Firewater    No Shutdown
anticipated to make Tie-In. Local isolation may be required 33    33007    2   
3    Firewater    No Shutdown anticipated to make Tie-In. Local isolation may be
required 35    35002    2    3    Instrument Air    No Shutdown anticipated to
make Tie-In. Local isolation may be required 35    35011    2    3    Instrument
Air    No Shutdown anticipated to make Tie-In. Local isolation may be required
35    35014    2    3    Cooling Water Supply    No Shutdown anticipated to make
Tie-In. Local isolation may be required 35    35015    2    3    Cooling Water
Return    No Shutdown anticipated to make Tie-In. Local isolation may be
required 35    35018    2    3    Instrument Air    No Shutdown anticipated to
make Tie-In. Local isolation may be required 36    36004    2    3    Potable
Water    No Shutdown anticipated to make Tie-In. Local isolation may be required
36    36007    2    3    Potable Water    No Shutdown anticipated to make
Tie-In. Local isolation may be required 36    36009    2    3    Demineralized
Water    No Shutdown anticipated to make Tie-In. Local isolation may be required
36    36013    2    3    Utility Water    No Shutdown anticipated to make
Tie-In. Local isolation may be required 39    39002    2    3    Nitrogen    No
Shutdown anticipated to make Tie-In. Local isolation may be required 39    39003
   2    3    Nitrogen    No Shutdown anticipated to make Tie-In. Local isolation
may be required 39    39008    2    3    Nitrogen    No Shutdown anticipated to
make Tie-In. Local isolation may be required 39    39010    2    3    99%
Nitrogen    No Shutdown anticipated to make Tie-In. Local isolation may be
required 39    39015    2    3    Nitrogen    No Shutdown anticipated to make
Tie-In. Local isolation may be required 39    39016    2    3    Nitrogen    No
Shutdown anticipated to make Tie-In. Local isolation may be required 39    39017
   2    3    99% Nitrogen    No Shutdown anticipated to make Tie-In. Local
isolation may be required 57    57002    2    3    Feed Gas    No Shutdown
anticipated to make Tie-In. Local isolation may be required 11    11004    3   
4    Feed Gas    Total shutdown of feed gas Circuit necessary to make Tie-in 11
   11008    3    4    Black Start Fuel Gas    No Shutdown anticipated to make
Tie-In. Local isolation may be required 11    11012    3    4    Waste Water   
No Shutdown anticipated to make Tie-In. Local isolation may be required 12   
12003    3    4    Spent Scavenger    No Shutdown anticipated to make Tie-In.
Local isolation may be required 12    12007    3    4    Scavenger    No
Shutdown anticipated to make Tie-In. Local isolation may be required 19    19006
   3    4    BOG to Marine Flare    No Shutdown anticipated to make Tie-In.
Local isolation may be required

 

24-5



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Unit
No.

   Tie-In
No.    Phase    Project   

Service

  

Remark

19    19007    3    4    BOG to Marine Flare    No Shutdown anticipated to make
Tie-In. Local isolation may be required 19    19008    3    4    Wet Flare   
Shutdown anticipated to make Tie-In. Local isolation may be required 19    19010
   3    4    Dry Flare    Shutdown anticipated to make Tie-In. Local isolation
may be required 19    19012    3    4    Blowdown    No Shutdown anticipated to
make Tie-In. Local isolation may be required 20    20003    3    4    Propane   
No Shutdown anticipated to make Tie-In. Local isolation may be required 20   
20007    3    4    N-Butane    No Shutdown anticipated to make Tie-In. Local
isolation may be required 20    20011    3    4    I-Pentane    No Shutdown
anticipated to make Tie-In. Local isolation may be required 20    20015    3   
4    Ethylene    No Shutdown anticipated to make Tie-In. Local isolation may be
required 22    22003    3    4    L.P. Fuel Gas    No Shutdown anticipated to
make Tie-In. Local isolation may be required 23    23003    3    4    Condensate
   No Shutdown anticipated to make Tie-In. Local isolation may be required 24   
24001    3    4    Blanketing Gas    No Shutdown anticipated to make Tie-In.
Local isolation may be required 24    24005    3    4    Blanketing Gas    No
Shutdown anticipated to make Tie-In. Local isolation may be required 24    24007
   3    4    Backup Blanketing Gas    No Shutdown anticipated to make Tie-In.
Local isolation may be required 24    24009    3    4    LNG    No Shutdown
anticipated to make Tie-In. Local isolation may be required 24    24013    3   
4    LNG    No Shutdown anticipated to make Tie-In. Local isolation may be
required 24    24018    3    4    Cooldown LNG    No Shutdown anticipated to
make Tie-In. Local isolation may be required 24    24020    3    4    LNG    No
Shutdown anticipated to make Tie-In. Local isolation may be required 24    24023
   3    4    LNG Vapor    No Shutdown anticipated to make Tie-In. Local
isolation may be required 24    24028    3    4    Stabilizer OVHD    No
Shutdown anticipated to make Tie-In. Local isolation may be required 24    24032
   3    4    Stabilizer OVHD    No Shutdown anticipated to make Tie-In. Local
isolation may be required 24    24034    3    4    BOG Quench    No Shutdown
anticipated to make Tie-In. Local isolation may be required 24    24038    3   
4    HP BOG    No Shutdown anticipated to make Tie-In. Local isolation may be
required 24    24040    3    4    HP BOG    No Shutdown anticipated to make
Tie-In. Local isolation may be required 33    33005    3    4    Firewater    No
Shutdown anticipated to make Tie-In. Local isolation may be required 33    33006
   3    4    Firewater    No Shutdown anticipated to make Tie-In. Local
isolation may be required 35    35003    3    4    Instrument Air    No Shutdown
anticipated to make Tie-In. Local isolation may be required 35    35005    3   
4    Instrument Air    No Shutdown anticipated to make Tie-In. Local isolation
may be required 35    35006    3    4    Instrument Air    No Shutdown
anticipated to make Tie-In. Local isolation may be required 35    35008    3   
4    Instrument Air    No Shutdown anticipated to make Tie-In. Local isolation
may be required

 

24-6



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Unit
No.

   Tie-In
No.    Phase    Project   

Service

  

Remark

35    35012    3    4    Instrument Air    No Shutdown anticipated to make
Tie-In. Local isolation may be required 35    35013    3    4    Instrument Air
   No Shutdown anticipated to make Tie-In. Local isolation may be required 35   
35016    3    4    Cooling Water Supply    No Shutdown anticipated to make
Tie-In. Local isolation may be required 35    35017    3    4   
Cooling Water Return    No Shutdown anticipated to make Tie-In. Local isolation
may be required 35    35019    3    4    Instrument Air    No Shutdown
anticipated to make Tie-In. Local isolation may be required 36    36005    3   
4    Potable Water    No Shutdown anticipated to make Tie-In. Local isolation
may be required 36    36010    3    4    Demineralized Water    No Shutdown
anticipated to make Tie-In. Local isolation may be required 36    36014    3   
4    Utility Water    No Shutdown anticipated to make Tie-In. Local isolation
may be required 39    39004    3    4    Nitrogen    No Shutdown anticipated to
make Tie-In. Local isolation may be required 39    39006    3    4    Nitrogen
   No Shutdown anticipated to make Tie-In. Local isolation may be required 39   
39011    3    4    99% Nitrogen    No Shutdown anticipated to make Tie-In. Local
isolation may be required 39    39014    3    4    99% Nitrogen    No Shutdown
anticipated to make Tie-In. Local isolation may be required 39    39018    3   
4    99% Nitrogen    No Shutdown anticipated to make Tie-In. Local isolation may
be required 57    57003    3    4    Feed Gas    No Shutdown anticipated to make
Tie-In. Local isolation may be required 11    11005    4    5    Feed Gas   
Total shutdown of feed gas Circuit necessary to make Tie-in 11    11009    4   
5    Black Start Fuel Gas    No Shutdown anticipated to make Tie-In. Local
isolation may be required 11    11013    4    5    Waste Water    No Shutdown
anticipated to make Tie-In. Local isolation may be required 12    12004    4   
5    Spent Scavenger    No Shutdown anticipated to make Tie-In. Local isolation
may be required 12    12008    4    5    Scavenger    No Shutdown anticipated to
make Tie-In. Local isolation may be required 19    19009    4    5    Wet Flare
   Shutdown anticipated to make Tie-In. Local isolation may be required 19   
19011    4    5    Dry Flare    Shutdown anticipated to make Tie-In. Local
isolation may be required 19    19013    4    5    Blowdown    No Shutdown
anticipated to make Tie-In. Local isolation may be required 20    20004    4   
5    Propane    No Shutdown anticipated to make Tie-In. Local isolation may be
required 20    20008    4    5    N-Butane    No Shutdown anticipated to make
Tie-In. Local isolation may be required 20    20012    4    5    I-Pentane    No
Shutdown anticipated to make Tie-In. Local isolation may be required 20    20016
   4    5    Ethylene    No Shutdown anticipated to make Tie-In. Local isolation
may be required 22    22004    4    5    L.P. Fuel Gas    No Shutdown
anticipated to make Tie-In. Local isolation may be required 23    23004    4   
5    Condensate    No Shutdown anticipated to make Tie-In. Local isolation may
be required

 

24-7



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Unit
No.

   Tie-In
No.    Phase    Project   

Service

  

Remark

24    24006    4    5    Blanketing Gas    No Shutdown anticipated to make
Tie-In. Local isolation may be required 24    24014    4    5    LNG    No
Shutdown anticipated to make Tie-In. Local isolation may be required 24    24019
   4    5    Cooldown LNG    No Shutdown anticipated to make Tie-In. Local
isolation may be required 24    24033    4    5    Stabilizer OVHD    No
Shutdown anticipated to make Tie-In. Local isolation may be required 24    24039
   4    5    HP BOG    No Shutdown anticipated to make Tie-In. Local isolation
may be required 33    33003    4    5    Firewater    No Shutdown anticipated to
make Tie-In. Local isolation may be required 33    33004    4    5    Firewater
   No Shutdown anticipated to make Tie-In. Local isolation may be required 35   
35004    4    5    Instrument Air    No Shutdown anticipated to make Tie-In.
Local isolation may be required 36    36006    4    5    Potable Water    No
Shutdown anticipated to make Tie-In. Local isolation may be required 36    36011
   4    5    Demineralized Water    No Shutdown anticipated to make Tie-In.
Local isolation may be required 36    36015    4    5    Utility Water    No
Shutdown anticipated to make Tie-In. Local isolation may be required 39    39005
   4    5    Nitrogen    No Shutdown anticipated to make Tie-In. Local isolation
may be required 39    39012    4    5    99% Nitrogen    No Shutdown anticipated
to make Tie-In. Local isolation may be required 57    57004    4    5    Feed
Gas    No Shutdown anticipated to make Tie-In. Local isolation may be required

 

24-8



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

2.0 Electrical Tie-ins

The table below identifies the electrical tie-ins.

 

Project Tie In

  

Project 1
access required
after SC

  

Project 2
access required
after SC

  

Project 3
access required
after SC

  

Project 4
access required
after SC

  

Project 5
access required
after SC

  

Comments

Project 2

(Construction)

   Access to Main Substation, Loading Substation and individual substations
already in operation.
Activity: De-energize cables within tray systems and associated equipment for
Plant 2 tie-ins.    N/A    N/A    N/A    N/A    See Note 1

Project 3

(Construction)

   Access to Main Substation, Loading Substation and individual substations
already in operation. Activity: De-energize cables within tray systems and
associated equipment for Plant 3 tie-ins    Access to Main Substation, Loading
Substation and individual substations already in operation.
Activity: De-energize cables within tray systems and associated equipment. for
Plant 3 tie-ins    N/A    N/A    N/A    See Note 1

Project 4

(Construction)

   Access to Main Substation, Loading Substation and individual substations
already in operation.
Activity: De-energize cables within tray systems and associated equipment. for
Plant 4 tie-ins   

Access to Main Substation, Loading Substation and individual substations already
in operation.

Activity: De-energize cables within tray systems and associated equipment. for
Plant 4 tie-ins

  

Access to Main Substation, Loading Substation and individual substations already
in operation.

Activity: De-energize cables within tray systems and associated equipment. for
Plant 4 tie-ins

   N/A    N/A    See Note 1

Project 5

(Construction)

   Access to Main Substation, Loading Substation and individual substations
already in operation.
Activity: De-energize cables within tray systems and associated equipment for
Plant 5 tie-ins.   

Access to Main Substation, Loading Substation and individual substations already
in operation.

Activity: De-energize cables within tray systems and associated equipment for
Plant 5 tie-ins.

   Access to Main Substation, Loading Substation and individual substations
already in operation.
Activity: De-energize cables within tray systems and associated equipment for
Plant 5 tie-ins.    Access to Main Substation, Loading Substation and individual
substations already in operation.
Activity: De-energize cables within tray systems and associated equipment. for
Plant 5 tie-ins    N/A    See Note 1

 

24-9



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Note 1: Operating plant substations (loading substation, individual plant
substations already in operation, and the internal loads of the main substation
itself) will be placed into a single ended operation via the tie breaker at that
local substation to allow the phased installation of subsequent unit
substations. This may be done without power interruption, but will result in the
loss of redundancy in the electrical feeds. Single ended operation will continue
while pulling cable for one of the feeds into the new substation at which time
the single ended operation will then be reversed to allow the second feeder to
also be installed by the same method. Parallel operation of operating units will
resume when this process is complete.

 

24-10



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

2.1 BOG Compressor Tie-ins

The table below identifies the electrical tie-ins for BOG Compressors.

 

Project Tie In

  

Project 1 access
required after SC

  

Project 2
access required
after SC

  

Project 3
access required
after SC

  

Project 4
access required
after SC

  

Project 5
access required
after SC

  

Comments

Project 2

(Construction)

   Access to Main Substation and Loading Substation.
Activity: Shutting off bus to terminate Plant 2 power cables    N/A    N/A   
N/A    N/A    One BOG will be unavailable due to electrical switching during the
last part of the phased installation of each of the Plant 2 power feeds into the
main substation switchgear.

Project 3

(Construction)

   Access to Main Substation and Loading Substation.
Activity: Shutting off bus to terminate Plant 3 power cables    Access to Main
Substation and Loading Substation.
Activity: Shutting off bus to terminate Plant 3 power cables    N/A    N/A   
N/A    One BOG will be unavailable due to electrical switching during the last
part of the phased installation of each of the Plant 3 power feeds into the main
substation switchgear.

Project 4

(Construction)

   Access to Main Substation and Loading Substation.
Activity: Shutting off bus to terminate Plant 4 power cables    Access to Main
Substation and Loading Substation.
Activity: Shutting off bus to terminate Plant 4 power cables    Access to Main
Substation and Loading Substation.
Activity: Shutting off bus to terminate Plant 4 power cables    N/A    N/A   
Two BOGs will be unavailable due electrical switching during the last part of
the phased installation of each of the Plant 4 power feeds into the main
substation switchgear.

Project 5

(Construction)

   Access to Main Substation and Loading Substation.
Activity: Shutting off bus to terminate Plant 5 power cables    Access to Main
Substation and Loading Substation.
Activity: Shutting off bus to terminate Plant 5 power cables    Access to Main
Substation and Loading Substation.
Activity: Shutting off bus to terminate Plant 5 power cables    Access to Main
Substation and Loading Substation.
Activity: Shutting off bus to terminate Plant 5 power cables    N/A    Two BOG’s
will be unavailable due electrical switching during the last part of the phased
installation of each of the Plant 5 power feeds into the main substation
switchgear.

 

24-11



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

ATTACHMENT 25

SITE AND OFF-SITE RIGHTS OF WAY AND EASEMENTS

 

A. The boundaries of the Site and Off-Site Rights of Way and Easements are
depicted in Exhibit 25-1.

 

B. Owner shall provide survey coordinates defining the location of all areas
shown in Exhibits 25-1.

 

C. Below are the Landowner agreements containing rights and restrictions
applicable to the access and use of the Off-Site Rights of Way and Easements.
These agreements will be provided to Contractor. Such agreements may be redacted
when provided to Contractor (except with respect to those sections for which
Contractor has an obligation). Any Landowner agreement executed and provided to
Contractor after the Contract Date of the Agreement (including such agreements
identified below as “To be executed”) is subject to a mutually agreed Change
Order.

 

Title of Agreement

  

Date of Agreement

BUDM Dredge pipeline right-of-way    To be executed ***    To be executed ***   
To be executed ***    To be executed Water utilities easement    To be executed
Driftwood Pipeline LLC. Pipeline delivery system    To be executed Site boundary
survey    To be executed Telecommunication utilities easement    To be executed

 

25-1



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

EXHIBIT 25-1: SITE AND OFF-SITE RIGHTS OF WAY AND EASEMENTS

***

 

25-2



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

VIEW OF NORTHEAST SITE

***

 

25-3



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

VIEW OF NORTHWEST SITE

***

 

25-4



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

VIEW OF SOUTHERN SITE

***

 

25-5



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

ATTACHMENT 26

LANDOWNER ACCESS

 

A. Persons Provided Access. Contractor shall in all cases provide (a) access to
the Site and Off-Site Rights of Way and Easements as marked on Attachment 25
and, (b) subject to Section 4.3 of the Agreement, coordinate the Work with the
following Landowners and their representatives in accordance with the terms of
this Attachment 26 and Section 3.24 of the Agreement:

 

  1. ***

 

  2. ***

 

  3. Driftwood Pipeline LLC. authorized personnel

 

  4. ***

 

  5. ***

 

  6. ***

 

  7. ***

 

  8. ***

 

  9. Any successor-in-interest of any of the foregoing entities in the Off-Site
Rights of Way and Easements

 

B. Access Requirements. Without limiting its obligations under Section 3.24 of
the Agreement, Contractor shall provide access to the foregoing Landowners,
Stakeholders and their representatives as follows:

 

  1. Contractor shall provide access to, on and transit through the Site and
Off-Site Rights of Way and Easements to such Persons for the purpose of
accessing the existing pipelines and other existing Landowner and Stakeholders
facilities on the Site and Off-Site Rights of Way and Easements.

 

  2. Contractor may, at its option and cost, provide escorts to such Persons
when they are transiting through the Site and Off-Site Rights of Way and
Easements, but Contractor is not obligated to do so.

 

  3. Owner shall ensure that such Persons will not set up additional facilities,
buildings, or other structures to those contemplated by Attachment 25 or this
Attachment 26 that materially interfere with Contractor’s Work.

 

26-1



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

ATTACHMENT 27

FORM OF ACKNOWLEDGMENT AND

CONSENT AGREEMENT

Bechtel Oil, Gas and Chemicals, Inc. (the “Contracting Party”) hereby
acknowledges the existence of (but has not reviewed) the Security Agreement,
dated as of [                ], 20[    ], (as from time to time amended,
supplemented or modified, the “Security Agreement”), among Driftwood LNG LLC
(the “Borrower”) and [                    ] as common security trustee (in such
capacity, the “Common Security Trustee”), for the benefit of various financial
institutions providing financing to the Borrower (collectively, the “Secured
Parties”), and hereby executes this Acknowledgement and Consent Agreement (the
“Consent”) and agrees as follows:

1. The Contracting Party hereby acknowledges and consents in accordance with the
terms and conditions set forth below to the Borrower’s pledge and collateral
assignment of all its right, title and interest in, to and under (but not,
except as provided herein, its obligations, liabilities or duties with respect
to) the Lump Sum Turnkey Agreement for the Engineering, Procurement and
Construction of the Driftwood LNG Phase 4 Liquefaction Facility, dated
[            ], 20[    ], between the Contracting Party and the Borrower (the
“Assigned Agreement”) to the Common Security Trustee pursuant to the Security
Agreement. Capitalized terms used, but not otherwise defined, herein shall have
the respective meanings prescribed to such terms in the Assigned Agreement.

2. The Contracting Party represents and warrants as of the date hereof as
follows:

a. The Contracting Party is a corporation duly organized, validly existing and
in good standing under the laws of Delaware, is authorized and qualified to do
business in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary and where failure so to qualify has or
could reasonably be expected to have a material adverse effect on its financial
condition, operations, prospects, taxes or business.

b. The Contracting Party is not in violation of any Applicable Law or judgment
entered by any Governmental Instrumentality, which violations, individually or
in the aggregate, have or could reasonably be expected to have a material
adverse effect on its performance of any obligations under this Consent or the
Assigned Agreement. There are no legal or arbitration proceedings or any
proceeding by or before any Governmental Instrumentality, now pending or (to the
current actual knowledge of the Contracting Party) threatened against the
Contracting Party that, if adversely determined, could reasonably be expected to
have a material adverse effect on its ability to perform under this Consent or
the Assigned Agreement.

c. The Contracting Party is the holder of all licenses required to permit it to
operate or conduct its business in Louisiana now and as contemplated by the
Assigned Agreement. No consent or approval of, or other action by or any notice
to or filing with, any Governmental Instrumentality (except those previously
obtained) was required in connection with the execution and delivery by the
Contracting Party of the Assigned Agreement, or is required in connection

 

27-1



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

with the execution and delivery of this Consent, or, to the best actual current
knowledge of the Contracting Party, the performance of its obligations under
this Consent. The Contracting Party has obtained all permits, licenses,
approvals, consents and exemptions with respect to the performance of its
obligations under the Assigned Agreement required by Applicable Law in effect as
of the date hereof, except those permits, licenses, approvals, consents and
exemptions that the Contracting Party is permitted to obtain in the ordinary
course of business in the performance of its obligations under the Assigned
Agreement (collectively, the “Ordinary Course Consents”).

d. Neither the execution and delivery of this Consent and the Assigned Agreement
by the Contracting Party, the consummation of the transactions herein
contemplated by the Contracting Party, nor compliance with the terms and
provisions hereof by the Contracting Party, will:

(i) conflict with, result in a breach of or default under, or require any
consent (other than consents already obtained and the Ordinary Course Consents)
under: (A) the charter or by-laws of the Contracting Party, (B) any Applicable
Law, (C) any order, writ, injunction or decree of any court applicable to the
Contracting Party, or (D) any agreement or instrument to which the Contracting
Party is a party or by which it is bound or to which it or any of its property
or assets is subject in any such case under this clause (i) that has or could
reasonably be expected to result in a material adverse effect upon the ability
of the Contracting Party to perform its obligations under this Consent and the
Assigned Agreement; or

(ii) result in the creation or imposition of (or the obligation to create or
impose) any lien, security interest, charge or encumbrance upon any of the
properties or assets of the Contracting Party.

e. The Contracting Party has all necessary power and authority to execute,
deliver and perform its obligations under this Consent and the Assigned
Agreement; the execution, delivery and performance by the Contracting Party of
this Consent and the Assigned Agreement have been duly authorized by all
necessary action on its part; and this Consent and the Assigned Agreement have
been duly and validly executed and delivered by the Contracting Party and each
constitutes a legal, valid and binding obligation of the Contracting Party
enforceable in accordance with its terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency, reorganization or moratorium or other
similar laws relating to the enforcement of creditors’ rights generally, and by
general principles of equity. There are no amendments, modifications or
supplements (whether by waiver, consent or otherwise) to the Assigned Agreement,
either oral or written.

f. The Contracting Party is financially solvent, able to pay all debts as they
mature and possesses sufficient working capital to complete the Work and perform
its obligations hereunder.

g. To the Contracting Party’s current actual knowledge, the Borrower (a) has
complied with all conditions precedent required to be complied with by or on
behalf of the Borrower on or prior to the date hereof pursuant to the Assigned
Agreement and (b) is not in default under any covenant or obligation of the
Assigned Agreement and no such default has occurred prior to the date hereof.

 

27-2



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

h. The Contracting Party is not, to its current actual knowledge, in default
under any covenant or obligation hereunder or under the Assigned Agreement and
no such default has occurred prior to the date hereof. After giving effect to
the pledge and assignment referred to in paragraph 1, and after giving effect to
the consent to such pledge and assignment by the Contracting Party, to the
current actual knowledge of the Contracting Party, (a) there exists no event or
condition that would, either immediately or with the passage of time or giving
of notice, or both, entitle either the Contracting Party or the Borrower to
terminate or suspend its obligations under the Assigned Agreement and (b) there
are no claims or rights of set-off pending by any party to the Assigned
Agreement.

i. The Contracting Party affirms that it has no written notice or current actual
knowledge of any pledge or assignment relative to the right, title and interest
of the Borrower in, to and under the Assigned Agreement other than the pledge
and assignment referred to in paragraph 1.

3.

a. From and after the date hereof and unless and until the Contracting Party
shall have received written notice from the Common Security Trustee that the
lien of the Security Agreement has been released in full and provided that an
event of default by the Borrower shall have occurred and be continuing pursuant
to the loan documents executed in connection with the Security Agreement, the
Common Security Trustee shall have the right, but not the obligation, to pay all
sums due under the Assigned Agreement by the Borrower and to perform any other
act, duty or obligation required of the Borrower thereunder (to the same extent
as the Borrower has the right to perform any such other act, duty or obligation
thereunder) at any time and, without limiting the generality of the foregoing,
shall have the full right and power to enforce directly against the Contracting
Party (subject to all of the Contracting Party’s defenses and other rights under
the Assigned Agreement in accordance with the terms thereof) all obligations of
the Contracting Party under the Assigned Agreement and otherwise to exercise all
remedies thereunder and to make all demands and give all notices and make all
requests required or permitted to be made by the Borrower under the Assigned
Agreement, all in accordance with the terms thereof; provided that no such
payment or performance shall be construed as an assumption by the Common
Security Trustee or any Secured Party of any covenants, agreements or
obligations of the Borrower under or in respect of the Assigned Agreement,
except to the extent the Assigned Agreement shall have been expressly assumed by
the Common Security Trustee pursuant to paragraph 5 hereof. Any action taken by
the Common Security Trustee in accordance with this paragraph 3(a) shall be
binding on the Borrower. If the Contracting Party receives any demands, notices
or requests made from the Common Security Trustee in accordance with this
paragraph 3(a) which are conflicting with that made by the Borrower, the Common
Security Trustee’s demands, notices and requests shall control over those
conflicting demands, notices or requests made by the Borrower.

b. The Contracting Party agrees that it will not terminate or suspend its
obligations under the Assigned Agreement without giving the Common Security
Trustee concurrent notice with notice(s) provided the Borrower pursuant to the
applicable provisions of the Assigned Agreement, and, in the case of the
termination of obligations, an opportunity to cure as provided in paragraph 3(c)
and 3(d) below.

 

27-3



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

c. If (i) the Contracting Party is entitled to terminate the Assigned Agreement
for an event under Sections 16.3, 16.5, 16.6 or 16.7 of the Assigned Agreement
(“Termination Event”), (ii) the Contracting Party desires to terminate its
obligations under the Assigned Agreement, and (iii) notice(s) with respect to
clauses (i) and (ii) shall have been provided to the Common Security Trustee by
the Contracting Party as provided in paragraph 3(b) above, then, and in any such
case: the Common Security Trustee may elect to exercise its right to cure by
providing, within thirty (30) days after the receipt by it of the notices
referred to in the preceding clause (iii), to the Contracting Party, written
notice stating that the Common Security Trustee has elected to exercise such
right to cure (or cause to be cured), together with a written statement of the
Common Security Trustee that it will promptly commence to cure (or cause to be
cured) all Termination Events susceptible of being cured (including, as
appropriate, by the payment of money damages), and that it will, during the cure
period, diligently attempt in good faith to complete (or cause to be completed)
the curing of, to the reasonable satisfaction of the Contracting Party, all such
Termination Events. If the Contracting Party is entitled to suspend performance
of the Work for an event under Section 16.4 of the Assigned Agreement
(“Suspension Event”), the Contracting Party may, provided that notice to the
Common Security Trustee shall have been provided to the Common Security Trustee
as provided in paragraph 3(b) above, suspend performance of the Work in
accordance with the terms of the Assigned Agreement until such time as (a) the
Borrower has cured the Suspension Event or (b) the Common Security Trustee has
cured (or caused to be cured) such Suspension Event in accordance with paragraph
3(d). The preceding sentence shall in no way limit any rights the Contracting
Party may otherwise have to terminate the Assigned Agreement, subject to the
other provisions of this Consent. Notwithstanding anything to the contrary in
this paragraph 3(c), in no event shall this paragraph 3(c) be interpreted to
change the Contracting Party’s rights to suspend performance of the Work under
the Assigned Agreement or terminate the Assigned Agreement, except to the extent
of the Common Security Trustee’s right to effect a cure in accordance with
paragraph 3(c) for a Termination Event or Suspension Event and paragraph 3(d)
for a Termination Event.

d. The Common Security Trustee shall have a period equal to forty-five (45) days
in the event of default in payment of undisputed amounts under Section 16.5 of
the Assigned Agreement or ninety (90) days in other cases, after the delivery of
the notice by the Common Security Trustee referred to in paragraph 3(c) in which
to cure the Termination Event(s) specified in such notice; provided that if such
cure of any non-payment default can only be effected through a foreclosure on
the Project (as defined in the Security Agreement), then, provided that the
Common Security Trustee makes, and continues to make, timely payment to the
Contracting Party of all sums due under the Assigned Agreement, and, subject to
paragraph 3(f) hereof, shall either make current payment to or provide the
Contracting Party with assurance(s) of current payment reasonably satisfactory
to the Contracting Party of all reasonable delay and incremental costs
reasonably incurred by the Contracting Party thereafter, the Common Security
Trustee shall have such additional reasonable period of time as is necessary to
effect such foreclosure. Notwithstanding the foregoing, no such cure of a
payment shall be construed as an assumption by the Common Security Trustee or
any Secured Party of any covenants, agreements or obligations of the Borrower
under or in respect of the Assigned Agreement.

 

27-4



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

e. If, before the Common Security Trustee shall have cured any Termination Event
pursuant to paragraph 3(d), the Borrower shall have cured such Termination
Event, the Contracting Party promptly shall provide the Common Security Trustee
with notice of such cure and the discontinuance of such Termination Event.

f. In the event any delay and incremental costs are due and payable to the
Contracting Party under the terms of this Consent, the Contracting Party shall
take all reasonable steps necessary to mitigate such delay and incremental
costs.

g. The Common Security Trustee’s right to cure Borrower defaults under the
Assigned Agreement or otherwise take action on behalf of the Borrower under this
paragraph 3 shall not arise until after the initial disbursement of any of the
Secured Parties’ loans.

4.

a. Notwithstanding any provision in the Assigned Agreement to the contrary, in
the event of the rejection or termination of the Assigned Agreement by a
receiver of the Borrower or otherwise pursuant to bankruptcy or insolvency
proceedings, then, provided that the Common Security Trustee shall have made
payment to the Contracting Party of all sums due under the Assigned Agreement
and, subject to paragraph 3(f) hereof, shall either make current payment to or
provide the Contracting Party with assurance(s) of current payment reasonably
satisfactory to the Contracting Party of all reasonable delay and incremental
costs incurred by the Contracting Party during the period of time required for
the following activities, the Contracting Party will enter into a new agreement
with the Common Security Trustee or, at the Common Security Trustee’s request,
with the Common Security Trustee’s nominee, effective as of the date of such
rejection, with substantially the same covenants, agreements, terms, provisions
and limitations as are contained in the Assigned Agreement; provided that the
Common Security Trustee shall have made a request to the Contracting Party for
such new agreement within ninety (90) days after the date the Common Security
Trustee receives notice from the Contracting Party of the rejection of the
Assigned Agreement and provided further that the Contracting Party shall have
been provided assurances of payment and security for payment reasonably
satisfactory to the Contracting Party.

b. If the Common Security Trustee or its nominee is prohibited by any process or
injunction issued by any court having jurisdiction of any bankruptcy or
insolvency proceeding involving the Borrower, from continuing the Assigned
Agreement in place of the Borrower or from otherwise exercising any of its
rights or remedies hereunder or under the Security Agreement in respect of the
Assigned Agreement, then, provided that the Common Security Trustee shall have
made payment to the Contracting Party of all sums due under the Assigned
Agreement and, subject to paragraph 3(f) hereof, shall either make current
payment to or provide the Contracting Party with assurance(s) of current payment
reasonably satisfactory to the Contracting Party of all reasonable delay and
incremental costs incurred by the Contracting Party thereafter, the times
specified herein for the exercise by the Common Security Trustee of any right or
benefit granted to it hereunder (including without limitation the time period
for the exercise of any cure rights granted hereunder) shall be extended for the
period of such prohibition; provided that the Common Security Trustee is
diligently pursuing such rights or remedies (to the extent permitted) in such
bankruptcy or insolvency proceeding or otherwise.

 

27-5



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

c. The Common Security Trustee shall not take action under this paragraph 4
until after the initial disbursement of any of the Secured Parties’ loans.

5. Provided that an event of default by Borrower shall have occurred and be
continuing pursuant to the loan documents executed in connection with the
Security Agreement, the Contracting Party agrees that the Common Security
Trustee may (but shall not be obligated to) pursuant to the terms of the
Security Agreement assume, or cause any purchaser at any foreclosure sale or any
assignee or transferee under any instrument of assignment or transfer in lieu of
foreclosure to assume, all of the interests, rights and all of the obligations
of the Borrower thereafter arising under the Assigned Agreement, provided that
as conditions precedent to or concurrent with any such assignment or transfer,
(a) the Common Security Trustee shall have made or caused to be made payment to
the Contracting Party of all sums due hereunder or under the Assigned Agreement,
and, subject to paragraph 3(f) hereof, all reasonable delay and incremental
costs incurred by the Contracting Party during the period of time preceding such
assignment or transfer, if any, and (b) the assuming party shall have executed
an agreement in writing to be bound by and to assume all of the obligations to
the Contracting Party arising or accruing thereunder from and after the date of
such assumption, and shall have provided the Contracting Party with assurances
of future payment and security for future payment reasonably satisfactory to the
Contracting Party. If the interests, rights and obligations of the Borrower in
the Assigned Agreement shall be assumed, sold or transferred as provided herein,
then the Contracting Party shall continue to perform its obligations under the
Assigned Agreement in favor of the assuming party as if such party had
thereafter been named as the Borrower under the Assigned Agreement; provided
that if the Common Security Trustee (or any entity acting on behalf of the
Common Security Trustee or any of the other Secured Parties) assumes the
Assigned Agreement as provided above, such party shall not be liable for the
performance of the obligations thereunder except to the extent of all of its
right, title and interest in and to the Project (as defined in the Security
Agreement). Notwithstanding any such assumption or disposition by the Common
Security Trustee, a purchaser, an assignee or a transferee, the Borrower shall
not be released or discharged from and shall remain liable for any and all of
its obligations to the Contracting Party arising or accruing under the Assigned
Agreement prior to such assumption and the Contracting Party retains all rights
under the Assigned Agreement relating to any breach thereof by the Borrower or
the assuming party. The Common Security Trustee shall not take action under this
paragraph 5 until after the initial disbursement of any of the Secured Parties’
loans.

6. The Contracting Party shall make all payments due to the Borrower under the
Assigned Agreement to [                                ], acting as the Accounts
Bank to Account No. [                    ], ABA No. [                        ],
FFC: [                        ]. All parties hereto agree that each payment by
the Contracting Party to the Accounts Bank of amounts due to the Borrower from
the Contracting Party under the Assigned Agreement shall satisfy the Contracting
Party’s corresponding payment obligation under the Assigned Agreement.

7. Except for Change Orders, no amendment or modification of, or waiver by or
consent of, the Borrower in respect of, any provision of the Assigned Agreement
shall be effective unless the same shall be in writing, in accordance with the
requirements of the Assigned Agreement, prior written notice thereof shall have
been given to the Common Security Trustee and the Common Security Trustee shall
have given its consent. No Change Order shall be effective unless the same shall
be in writing, in accordance with the requirements of the Assigned

 

27-6



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Agreement, prior written notice thereof shall have been given to the Common
Security Trustee and the Common Security Trustee shall have given its consent,
provided that as between the Contracting Party and the Common Security Trustee
only, and without derogation of the Borrower’s obligations under the loan
documents entered into in connection with the Security Agreement, (i) in the
case of any one Change Order, prior written notice to and consent by the Common
Security Trustee is not required if such Change Order would result in an
increase in the Contract Price (as defined in the Assigned Agreement) in an
amount less than Twenty Five Million U.S. Dollars (U.S.$25,000,000) or (ii) in
the case of a Change Order in conjunction with other Change Orders, prior
written notice to and consent by the Common Security Trustee of such Change
Order is not required if such Change Orders would in themselves result in an
increase in the Contract Price in an amount less than One Hundred Million U.S.
Dollars U.S.$100,000,000), and provided further that the foregoing shall not
impair any rights the Contracting Party may have to any Change Order under the
Assigned Agreement. This Consent may be amended or modified only by an
instrument in writing signed by the Contracting Party, the Borrower and the
Common Security Trustee.

8. The Contracting Party shall deliver to the Common Security Trustee
concurrently with the delivery thereof to the Borrower, a copy of the following
items if and when provided by the Contracting Party to the Borrower pursuant to
the Assigned Agreement: (a) notification prior to cancellation, non-renewal or a
material change in the insurance coverage required under the terms of the
Assigned Agreement; (b) notification of termination; (c) notification of
suspension of all of the Work; (d) notification of default by the Borrower;
(e) notification of claims, demands, actions or causes of actions asserted
against the Contracting Party for which the Borrower has indemnification
obligations; and (f) notification of request for arbitration.

9. The Contracting Party shall provide to the Common Security Trustee any
information or documentation as reasonably requested by the Common Security
Trustee in connection with the financing of the Borrower’s obligations under the
Assigned Agreement including, without limitation, the following: (a) an opinion
of counsel of Contracting Party customary for a project financing with respect
to the authorization, execution, delivery and enforceability, and other similar
issues, of the Assigned Agreement and this Consent; (b) a certificate of an
authorized officer of Contracting Party certifying that (i) all amounts due and
payable under the Assigned Agreement have been paid other than those amounts
payable in respect of the current invoice and (ii) no event or condition exists
to the Contracting Party’s current actual knowledge which constitutes a default
by the Borrower under the Assigned Agreement; and (c) a copy of a certificate of
good standing of, and payment of franchise taxes by, the Contracting Party
issued by the Secretary of State of Delaware.

10. Notice to any party hereto shall be deemed to be delivered on the earlier
of: (a) the date of personal delivery and (b) if deposited in a United States
Postal Service depository, postage prepaid, registered or certified mail, return
receipt requested, addressed to such party at the address indicated below (or at
such other address as such party may have theretofore specified by written
notice delivered in accordance herewith), upon delivery or refusal to accept
delivery, in each case as evidenced by the return receipt:

 

27-7



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

The Common Security Trustee:

  

[                                 ]

[                                 ], [                                ]

[                                 ]

The Borrower:

  

Driftwood LNG LLC

1201 Louisiana Street, Suite 3100

Houston, Texas 77002

Telephone:

Facsimile:

Attention:

Email:

 

with a copy to:

 

Facsimile:

Attn:

The Contracting Party:

  

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile:

Attn:

Email:

 

with a copy to:

 

Bechtel Corporation

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile:

Attn: Principal Counsel

11. This Consent shall be binding upon and shall inure to the benefit of the
respective successors and permitted assigns of the Contracting Party, the
Borrower, the Common Security Trustee and the Secured Parties (provided,
however, that the Contracting Party shall not assign or transfer it rights
hereunder without the prior written consent of the Common Security Trustee).

12. This Consent may be executed in one or more counterparts with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Consent shall become effective at such time as the Common Security Trustee
shall have received counterparts hereof signed by all of the intended parties
hereto.

13. For purposes of this Consent, the term “day” or “days” shall mean calendar
days unless otherwise defined herein.

 

27-8



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

14. No failure on the part of any party or any of its agents to exercise and no
delay in exercising, and no course of dealing with respect to, any right, power
or privilege hereunder shall operate as a waiver thereof (subject to any statute
of limitations), and no single or partial exercise of any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right power or privilege.

15. If any provision hereof is invalid and unenforceable in any jurisdiction,
then, to the fullest extent permitted by law, (a) the other provisions hereof
shall remain in full force and effect in such jurisdiction and shall be
liberally construed to carry out the intentions of the parties hereto as nearly
as may be possible and (b) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction.

16. The agreements of the parties hereto are solely for the benefit of the
Contracting Party, the Borrower, the Common Security Trustee and the Secured
Parties, and no Person (other than the parties hereto and the Secured Parties
and their successors and assigns permitted hereunder) shall have any rights
hereunder.

17. This Consent shall terminate upon the indefeasible payment in full of all
amounts owed in connection with the Security Agreement.

18. THIS CONSENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAW
OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS
THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW. THE
CONTRACTING PARTY, THE COMMON SECURITY TRUSTEE AND THE BORROWER HEREBY SUBMIT TO
THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN NEW
YORK CITY FOR THE PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING
TO THIS CONSENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT FOR DISPUTES
ARISING OUT OF OR RELATING TO THE ASSIGNED AGREEMENT WHICH WILL CONTINUE TO BE
GOVERNED EXCLUSIVELY BY ARTICLE 18 OF THE ASSIGNED AGREEMENT. THE CONTRACTING
PARTY, THE COMMON SECURITY TRUSTEE AND THE BORROWER IRREVOCABLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

19. EACH OF THE CONTRACTING PARTY, THE COMMON SECURITY TRUSTEE AND THE BORROWER
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS CONSENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

27-9



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

20. NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT, NONE OF THE
CONTRACTING PARTY, THE COMMON SECURITY TRUSTEE, NOR THE BORROWER, SHALL BE
LIABLE UNDER THIS CONSENT, WHETHER IN CONTRACT, WARRANTY, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY, PRODUCTS LIABILITY, PROFESSIONAL LIABILITY,
INDEMNITY, CONTRIBUTION, OR ANY OTHER CAUSE OF ACTION FOR SPECIAL, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL LOSSES OR DAMAGES, INCLUDING LOSS OF PROFITS, LOSS
OF USE, LOSS OF OPPORTUNITY, LOSS OF REVENUES, LOSS OF FINANCING, LOSS OR
INCREASE OF BONDING CAPACITY, COSTS OF OBTAINING OR MAINTAINING FINANCING, LOSS
OF GOODWILL, OR BUSINESS INTERRUPTION, OR DAMAGES OR LOSSES FOR PRINCIPAL OFFICE
EXPENSES INCLUDING COMPENSATION OF PERSONNEL STATIONED THERE (“CONSEQUENTIAL
DAMAGES”), AND THE CONTRACTING PARTY, THE COMMON SECURITY TRUSTEE, AND THE
BORROWER DO HEREBY RELEASE EACH OTHER FROM ANY LIABILITY FOR SUCH CONSEQUENTIAL
DAMAGES; PROVIDED THAT THE EXCLUSION OF LIABILITY SET FORTH IN THIS SECTION IS
NOT INTENDED TO PRECLUDE RECOVERIES AS PERMITTED PURSUANT TO SECTION 20.4 OF THE
ASSIGNED AGREEMENT WITH RESPECT TO OBLIGATIONS UNDER THE ASSIGNED AGREEMENT
ONLY.

(Signature page follows.)

 

27-10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Consent as of the      day of
                , 20    .

 

DRIFTWOOD LNG LLC

By:    

Name:   Title:  

BECHTEL OIL, GAS AND CHEMICALS, INC.

 

By:    

Name:   Title:  

ACKNOWLEDGED and AGREED

 

By:    

Name:   Title:  

SIGNATURE PAGE TO EPC DIRECT AGREEMENT



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

ATTACHMENT 28

FORM OF OWNER CONFIRMATIONS

 

28-1



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

SCHEDULE 28-1

FORM OF OWNER QUARTERLY CONFIRMATION

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Attn:

 

Re: Owner Quarterly Confirmation

As of the date of this confirmation and so far as I am aware, Driftwood LNG LLC
has sufficient funds, in an amount at least equal to the committed fund levels
as required by Section 4.1A and Section 4.1B of the Lump Sum Turnkey Agreement
for the Engineering, Procurement and Construction of the Driftwood LNG Phase 4
Liquefaction Facility dated [            , 20    ] (the “Agreement”), through
itself and financing to continue to fulfill its payment obligations under the
Agreement, and no event has come to the attention of Driftwood LNG LLC which
would materially and adversely affect the continued availability of such
funding. This confirmation shall not be construed in any way such as to relieve
Bechtel Oil, Gas and Chemicals, Inc. from its obligations and liabilities under
the Agreement.

This confirmation is prepared expressly and exclusively for the use and benefit
of Bechtel Oil, Gas and Chemicals, Inc.

 

     Signature and Title of Appropriate Senior Officer of Driftwood LNG LLC     
Date   

 

cc: Bechtel Oil, Gas and Chemicals, Inc.

  3000 Post Oak Boulevard

  Houston, Texas 77056

  Attn: Principal Counsel

 

28-2



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

ATTACHMENT 29

INDEPENDENT ENGINEER ACTIVITIES

Owner has overall responsibility to coordinate the activities of Independent
Engineer, including but not limited to (i) arranging visits to Contractor’s
offices and to the Driftwood LNG Phase 4 Site, (ii) forwarding relevant Project
reports and documentation to Independent Engineer, and (iii) transmitting
comments and feedback, if any, from Independent Engineer to Contractor.
Independent Engineer shall comply with all Site safety programs in effect while
on the Site. With respect to the activities of Independent Engineer, Owner is
responsible for the actions of Independent Engineer.

Independent Engineer shall not be entitled to issue any instruction or directive
to Contractor or any of its Subcontractors or Sub-subcontractors in connection
with performance of the Work. Contractor shall reasonably cooperate with
Independent Engineer in the conduct of his or her duties in relation to the
Phase 4 Liquefaction Facility, and the Work, including but not limited to, the
activities of Independent Engineer set forth below:

 

1. Conduct quarterly Site visits, including:

 

  a. Evaluation of the progress of the Work against the Milestones set forth in
Attachment 3, Schedule 3-1 and the Level III CPM Schedule;

 

  b. Observation of general standard of workmanship and performance of spot
checks of Contractor’s quality records;

 

  c. Review of incurred and potential delays and proposed Recovery Schedule, if
any;

 

  d. Review of Contractor Permits obtained and assessment of Contractor’s
ability to obtain outstanding Contractor Permits;

 

  e. Review and report on Contractor’s health, safety and environmental
compliance programs; and

 

  f. Evaluation of Contractors safety statistics;

 

2. Verify Contractor’s achievement of each Milestone per Attachment 3, Schedule
3-1 (including achievement of RFSU, Ready for Performance Testing (“RFPT”),
Substantial Completion and Final Completion);

 

3. Review Contractor’s Monthly Progress Reports;

 

4. Monitor and review each Change Order approved by Owner;

 

5. Review performance and/or operational test reports for each utility system
and confirm satisfactory performance;

 

29-1



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

6. Review all necessary reports and data associated with the pre-commissioning
and commissioning of the Phase 4 Liquefaction Facility;

 

7. Review Contractor’s proposed Performance Test plans and procedures and
confirm compliance with Performance Test criteria specified in Attachment 19 and
Attachment 20, Applicable Codes and Standards, Applicable Law, Equipment
manufacturers’ recommendations, GECP, and loan documents with Lender;

 

8. Witness Performance Tests, including:

 

  a. Observation of data collection procedures, instrumentation calibration and
operating and testing personnel during the Performance Tests;

 

  b. Verification of compliance of operational and regulatory requirements with
Agreement requirements, as well as Permits;

 

  c. Evaluation of compliance with Performance Guarantees and, if applicable,
calculation of Liquidated Damages payments;

 

  d. Review and comment to Owner on Contractor’s Performance Test reports; and

 

  e. Verification of data collection and calculation procedures used to adjust
Performance Test results to the Performance Guarantee conditions set forth in
Attachment 19 of the Agreement;

 

9. Verify that Punchlist items are complete in all material respects, as
inspected and verified by Owner personnel; and

 

10. Sign and submit the RFSU Completion Certificate, Substantial Completion
Certificate and the Final Completion Certificate confirming that all conditions
of RFSU, RFPT, Substantial Completion and Final Completion, as the case may be,
have been achieved.

 

29-2



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

ATTACHMENT 30

FORM OF ESCROW AGREEMENT FOR DRIFTWOOD LNG PHASE 4

THIS ESCROW AGREEMENT (this “Escrow Agreement”) is entered into as of
[                    ], 20[      ] (the “Effective Date”) by and among Driftwood
LNG LLC, a Delaware limited liability company (“Owner”), and BECHTEL OIL, GAS
AND CHEMICALS, INC., a Delaware corporation, (“Contractor” and, together with
Owner, each a “Party” and, collectively, the “Parties”), and DEUTSCHE BANK
NATIONAL TRUST COMPANY, a national banking association, as escrow agent (“Escrow
Agent”). Capitalized terms used, but not otherwise defined, herein shall have
the respective meanings ascribed to such terms in the EPC Agreement (as defined
below).

W I T N E S S E T H :

WHEREAS, pursuant to the terms of the Lump Sum Turnkey Agreement for the
Engineering, Procurement and Construction of the Driftwood LNG Phase 4
Liquefaction Facility, dated as of [                    ], 20[      ], by and
between Owner and Contractor (the “EPC Agreement”), Contractor will provide
services for the engineering, procurement and construction of the Phase 4
Liquefaction Facility, and the commissioning, start-up and testing of the Phase
4 Liquefaction Facility; and

WHEREAS, pursuant to Section 18.4 of the EPC Agreement, Owner has the
obligation, in certain circumstances, to deliver the Escrow Funds (as defined
below) to be set aside in a designated escrow account (the “Escrow Account”)
pursuant to the terms of this Escrow Agreement; and

WHEREAS, Owner and Contractor have mutually agreed upon and selected Escrow
Agent to serve as the escrow agent for the Escrow Funds subject to the terms and
conditions of this Escrow Agreement; and

WHEREAS, Escrow Agent is willing to serve in such capacity subject to the terms
and conditions of this Escrow Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, the Parties and Escrow Agent, intending to be
legally bound, agree as follows:

1. Appointment of Escrow Agent. Owner and Contractor hereby appoint and
designate Deutsche Bank National Trust Company as escrow agent to receive, hold,
administer, invest and disburse the Escrow Funds in accordance with the terms of
this Escrow Agreement. Escrow Agent hereby accepts its appointment as Escrow
Agent and agrees to hold, administer, invest and disburse the Escrow Funds in
accordance with the terms of this Escrow Agreement.

2. Delivery of the Escrow Funds. Pursuant to Section 18.4 of the EPC Agreement,
Owner and Contractor have agreed that Owner shall have the obligation in certain
circumstances to deliver by wire transfer to Escrow Agent certain sums to be
held by Escrow Agent in accordance with the terms of this Escrow Agreement (the
“Escrow Funds”). Subject to and in

 

30-1



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

accordance with the terms and conditions hereof, Escrow Agent agrees that it
shall receive, hold in escrow, invest and reinvest, and release or disburse the
Escrow Funds. It is hereby expressly stipulated and agreed that all interest and
other earnings on the Escrow Funds shall be added to and become a part of the
Escrow Funds for all purposes, and that all losses resulting from the investment
or reinvestment thereof from time to time and any amounts which may be charged
thereto in accordance with Section 10 to compensate or reimburse Escrow Agent
from time to time for amounts owing to it hereunder shall from the time of such
loss or charge no longer constitute part of the Escrow Funds.

3. Investment of the Escrow Funds.

(a) The Escrow Agent shall hold the Escrow Funds in an interest bearing account
or in a Government Money Market fund registered under the Investment Act of
1940, as designated in writing by Owner and Contractor.

(b) For purposes of this Escrow Agreement, “Earnings” means, with respect to the
Escrow Funds or any portion thereof on any particular date, the interest and any
other income earned on such amount from the date hereof through such date in
accordance with the terms hereof.

(c) On a monthly basis, the Escrow Agent shall deliver to the Owner and
Contractor a written statement setting forth the balance of the Escrow Account,
all investments thereof, all Earnings thereon and all distributions made
therefrom, which statement shall be delivered to Owner and Contractor in
accordance with Section 11.

4. Release of the Escrow Funds. Escrow Agent shall disburse the Escrow Funds to
Owner or Contractor, or their assigned representatives, only upon the following
conditions and/or circumstances:

(a) Escrow Agent shall disburse the Escrow Funds, in whole or in part, as
directed by Owner and Contractor in a notarized writing in substantially the
form of Exhibit 1, attached hereto (“Joint Notice”), executed by authorized
representatives of Owner and Contractor and setting forth, at a minimum, (i) the
amount of the Escrow Funds (plus accrued interest) to be disbursed, (ii) the
percentage allocation of the Escrow Funds (plus accrued interest) to be
disbursed between Owner and Contractor, and (iii) the timing of when the
disbursement shall occur; OR,

(b) Escrow Agent shall disburse the Escrow Funds, in whole or in part, as
directed by Owner in a notarized writing delivered to Escrow Agent (with a copy
by facsimile and registered mail to Contractor), in substantially the form of
Exhibit 2, attached hereto (“Owner’s Notice”), setting forth, at a minimum,
(i) the amount of the Escrow Funds (plus accrued interest) to be disbursed and
(iii) the timing of when the disbursement shall occur; provided that Contractor
has not provided its objection in writing to Escrow Agent (with a copy by
facsimile and registered mail provided to Owner) (“Objection Notice”) within
sixty (60) calendar days of receipt of Owner’s Notice, such Objection Notice
setting forth in reasonable detail Contractor’s rationale for objecting to the
disbursement terms set forth in Owner’s Notice; OR

 

30-2



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

(c) Escrow Agent shall disburse the Escrow Funds, if any, upon Escrow Agent’s
receipt of a court order or other legal and binding directive (including but not
limited to a binding order from an arbitrator and any decision by an arbitration
panel or arbitrator within the scope of Section 18.2 of the EPC Agreement)
requiring Escrow Agent to disburse such Escrow Funds in accordance with the
terms of such court order or directive, irrespective of whether such court order
or other legal and binding directive or arbitration decision is subject to
appeal or has been appealed, and if the Escrow Agent complies with any such
judicial or administrative order, judgment, decree, writ or other form of
judicial or administrative process, Escrow Agent shall not be liable to any of
the parties hereto or their respective heirs, devisees, executors,
administrators, personal representatives, successors, trustee, receivers and
permitted assigns, absent willful misconduct or gross negligence, or to any
other person or entity even though such order, judgment, decree, writ or process
may be subsequently modified or vacated or otherwise determined to have been
without legal force or effect.

5. Interest. Upon disbursement of the Escrow Funds pursuant to Section 4 hereof,
any interest accrued on such Escrow Funds shall be disbursed to Owner.

6. Tax Matters. Through execution of this Escrow Agreement, Owner and Contractor
hereby each provide Escrow Agent with their respective taxpayer identification
number documented on the signature page of this Escrow Agreement. Owner and
Contractor shall provide Escrow Agent with the taxpayer identification number(s)
of any recipient, other than Escrow Agent, of funds to be disbursed from the
Escrow Funds. Owner and Contractor understand that the failure to provide such
information as to any recipient may prevent or delay disbursements from the
Escrow Funds and may also result in the assessment of a penalty and Escrow
Agent’s being required to withhold tax on any interest or other income earned on
the Escrow Funds. Any payments of income shall be subject to applicable
withholding regulations then in force in the United States or any other
jurisdiction, as applicable. Solely for purposes of ensuring the regular payment
of taxes upon Escrow Funds, the Parties agree that Owner shall be treated as the
owner of the Escrow Funds for federal and state income tax purposes and that
Owner shall include in taxable income the earnings on the Escrow Funds.

7. Limited Liability of Escrow Agent. In performing its duties under this Escrow
Agreement or upon the claimed failure to perform its duties hereunder, Escrow
Agent shall have no liability except for Escrow Agent’s willful misconduct or
gross negligence. The Escrow Agent’s sole responsibility shall be for the
safekeeping and disbursement of the Escrow Funds in accordance with the terms of
this Escrow Agreement. The Escrow Agent shall have no implied duties or
obligations and shall not be charged with knowledge or notice of any fact or
circumstance not specifically set forth herein or in any notice given to it
under this Escrow Agreement in accordance with Section 11 hereof. The Escrow
Agent shall be entitled to rely upon and shall be protected in acting upon any
request, instructions, statement or other instrument, not only as to its due
execution, validity and effectiveness, but also as to the truth and accuracy of
any information contained therein, which Escrow Agent shall in good faith
believe to be genuine, to have been signed or presented by the Person or Parties
purporting to sign the same and to conform to the provisions of this Escrow
Agreement. In no event shall Escrow Agent be liable for incidental, indirect,
special, consequential or punitive damages. The Escrow

 

30-3



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Agent shall not be obligated to take any legal action or to commence any
proceeding in connection with the Escrow Funds or to appear in, prosecute or
defend any such legal action or proceedings. The Escrow Agent may consult legal
counsel selected by it in the event of any dispute or question as to the
construction of any of the provisions hereof or of any other agreement or of its
duties hereunder, and shall incur no liability and shall be fully protected from
any liability whatsoever in acting in accordance with the opinion or instruction
of such counsel. Owner and Contractor, jointly and severally, shall promptly
pay, upon demand (in accordance with the procedures set forth in Section 10
hereof), the reasonable fees and expenses of any such counsel; provided,
however, Owner and Contractor agree that such fees and expenses shall be borne
equally between Owner and Contractor. The Escrow Agent shall have no obligations
or responsibilities in connection with the EPC Agreement, or any other agreement
between the Parties, other than this Escrow Agreement.

8. Right of Interpleader. Should any controversy arise involving the Parties and
Escrow Agent, or any of them or any other person, firm or entity with respect to
this Escrow Agreement or the Escrow Funds, or should a substitute escrow agent
fail to be designated as provided in Section 14 hereof, or if Escrow Agent
should be in doubt as to what action to take, Escrow Agent shall have the right,
but not the obligation, either to (i) withhold delivery of the Escrow Funds
until the controversy is resolved, the conflicting demands are withdrawn or its
doubt is resolved or (ii) institute a petition for interpleader in a court in
New York, New York to determine the rights of the Parties and Escrow Agent.
Should a petition for interpleader be instituted, or should Escrow Agent be
threatened with litigation or become involved in litigation in any manner
whatsoever in connection with this Escrow Agreement or the Escrow Funds, Owner
and Contractor hereby jointly and severally agree to reimburse Escrow Agent for
its reasonable attorneys’ fees and any and all other reasonable expenses,
losses, costs and damages incurred by Escrow Agent in connection with or
resulting from such threatened or actual litigation prior to any disbursement
hereunder, except to the extent that any such expense, loss, cost or damage
results from the willful misconduct or gross negligence of Escrow Agent.

9. Exculpation of Escrow Agent. It is agreed that the duties of Escrow Agent are
herein specifically provided and are purely ministerial in nature, and that
Escrow Agent shall incur no liability whatsoever except for its willful
misconduct or gross negligence, so long as Escrow Agent is acting in good faith.
The Parties do hereby release Escrow Agent from any liability for any error or
judgment or for any act done or omitted to be done by Escrow Agent in good faith
performance of its duties hereunder and do each, jointly and severally,
indemnify Escrow Agent against, and agree to hold harmless, save and defend
Escrow Agent from, any costs, liabilities, and expenses incurred by Escrow Agent
in serving as Escrow Agent hereunder and in faithfully discharging its duties
and obligations hereunder.

10. Compensation and Reimbursement of Expenses. The Parties shall compensate
Escrow Agent for its services hereunder in accordance with Exhibit 3 attached
hereto and, in addition, shall reimburse Escrow Agent for all of its reasonable
out-of-pocket expenses incurred in the performance of its duties and enforcement
of its rights hereunder and otherwise in connection with the preparation,
operation, administration and enforcement of this Escrow Agreement, including,
without limitation, attorneys’ fees, brokerage costs and related expenses
incurred by Escrow Agent (collectively, the “Fees”), unless arising from the
willful misconduct

 

30-4



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

or gross negligence of the Escrow Agent. All of the compensation and
reimbursement obligations set forth in this Section 10 shall be payable within
ten (10) Business Days following the Parties’ receipt of notice from Escrow
Agent that such payment should be made. The Parties agree that the Fees shall be
borne equally by the Parties and the Fees may be deducted from the Escrow Funds.
Solely in the event and to the extent that the Parties shall have failed to
provide payment to Escrow Agent within the ten (10) Business Day period set
forth in the preceding sentence, Escrow Agent is authorized to disburse to
itself from the Escrow Funds the amount(s) not paid, subject to Escrow Agent’s
restoration of such payment to the Escrow Funds should the applicable payment be
later received by Escrow Agent. The term “Business Day” shall mean a day (other
than a Saturday or Sunday) on which banks are generally authorized to be open
for business in the City of New York.

11. Notices. All notices, communications and deliveries under this Escrow
Agreement will be made in writing signed by or on behalf of the party making the
same, will specify the Section under this Escrow Agreement pursuant to which it
is given or being made, and will be delivered (i) by facsimile, (ii) by personal
delivery or (iii) by express air courier, return receipt requested (with
evidence of delivery and postage and other fees prepaid) as follows:

If to Escrow Agent:

Deutsche Bank National Trust Company

1761 E. Saint Andrew Place

Santa Ana, CA 92705

Attn:

Email:

Telephone No.:

If to Owner:

Driftwood LNG LLC

Facsimile:

Attn:

with a copy to:

Facsimile:

Attn:

 

30-5



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

If to Contractor:

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile:

Attn:

with a copy to:

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile:

Attn: Principal Counsel

Except to the extent otherwise provided in the second paragraph of Section 3
herein, delivery of any communication given in accordance herewith shall be
effective only upon actual receipt thereof by the party or parties to whom such
communication is directed. The Parties or Escrow Agent may change the address to
which communications hereunder are to be directed by giving written notice to
the other parties hereto in the manner provided in this Section 11. All
signatures of the parties to this Escrow Agreement may be transmitted by
facsimile, and such facsimile will, for all purposes, be deemed to be the
original signature of such party whose signature it reproduces, and will be
binding upon such party.

12. Authorization. Each Party to this Agreement, on behalf of itself and the
Escrow Agent, on behalf of itself, acknowledges and represents that the
signatories for each Party and the Escrow Agent to this Escrow Agreement have
the requisite authorization to bind the Parties and Escrow Agent hereto.

13. Choice of Laws; Cumulative Rights. This Escrow Agreement shall be governed
by, and construed in accordance with, the laws of the state of New York, without
giving effect to the principles thereof relating to conflicts of law. All of
Escrow Agent’s rights hereunder are cumulative of any other rights it may have
at law, in equity or otherwise. The Parties and Escrow Agent agree that the
forum for resolution of any dispute arising under this Escrow Agreement shall be
in a court in Harris County, Texas.

14. Resignation or Removal of Escrow Agent. Escrow Agent may resign from the
performance of its duties hereunder at any time by providing thirty
(30) calendar days’ prior written notice to Owner and Contractor or may be
removed, with or without cause, by Owner and Contractor, acting jointly, at any
time by providing thirty (30) calendar days’ prior written notice to Escrow
Agent. Such resignation or removal shall take effect upon the appointment of a
successor escrow agent as provided herein. Upon any such notice of resignation
or removal, Owner and Contractor, acting jointly, shall appoint a successor
escrow agent hereunder, which shall be a commercial bank, trust company or other
financial institution with a combined capital and surplus in excess of
$100,000,000, unless otherwise agreed by Owner and Contractor as evidenced by
written instructions executed by Owner and Contractor. Upon the acceptance in
writing of any appointment as Escrow Agent hereunder by a successor escrow
agent: (i) the

 

30-6



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

retiring Escrow Agent shall deliver the Escrow Funds to the successor escrow
agent, (ii) such successor escrow agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Escrow
Agent, and (iii) the retiring Escrow Agent shall be discharged from its duties
and obligations under this Escrow Agreement, but shall not be discharged from
any liability for actions taken as Escrow Agent hereunder prior to such
succession. After any retiring Escrow Agent’s resignation or removal, the
provisions of this Escrow Agreement shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Escrow Agent under this Escrow
Agreement. If Owner and Contractor fail to designate a substitute escrow agent
within thirty (30) calendar days after receiving a notice of Escrow Agent’s
resignation or delivering to Escrow Agent a notice of removal, Escrow Agent may
institute a petition for interpleader. Escrow Agent’s sole responsibility after
such thirty (30) calendar day notice period expires shall be to hold the Escrow
Funds (without any obligation to reinvest the same) and to deliver the same to a
designated substitute escrow agent, if any, or in accordance with the directions
of a final order or judgment of a court of competent jurisdiction, at which time
of delivery Escrow Agent’s obligations hereunder shall cease and terminate.

15. Assignment. This Escrow Agreement shall not be assigned without the prior
written consent of the non-assigning party hereto, except Owner may assign this
Escrow Agreement, in whole or in part, to any of its Affiliates or Lender
without Contractor’s or Escrow Agent’s consent. When duly assigned in accordance
with the foregoing, this Escrow Agreement shall be binding upon and shall inure
to the benefit of the assignee; provided that any assignment by a party pursuant
to this Section 15 shall not relieve such assigning party of any of its
obligations under this Escrow Agreement. Any assignment not in accordance with
this Section 15 shall be void and without force or effect, and any attempt to
assign this Escrow Agreement in violation of this provision shall grant the
non-assigning party the right, but not the obligation, to terminate this Escrow
Agreement at its option for default.

16. Severability. If one or more of the provisions hereof shall for any reason
be held to be invalid, illegal or unenforceable in any respect under applicable
law, such invalidity, illegality or unenforceability shall not affect any other
provisions hereof, and this Escrow Agreement shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein, and
the remaining provisions hereof shall be given full force and effect.

17. Reliance. The Escrow Agent may rely upon, and shall be protected in acting
or refraining from acting upon, any written instructions or notices furnished to
it in accordance herewith and, in particular, in accordance with Section 4 of
this Escrow Agreement and believed by it to be genuine and to have been signed
and presented by the proper party or parties, except for Escrow Agent’s willful
misconduct or gross negligence.

18. Amendment. This Agreement may not be amended, supplemented or otherwise
modified without the prior written consent of the parties hereto.

19. Termination. This Escrow Agreement shall terminate upon the disbursement, in
accordance with Sections 4, 8 or 14 hereof, of the Escrow Funds in full;
provided, however, that in the event all Fees required to be paid to Escrow
Agent hereunder are not fully and finally paid prior to termination, the
provisions of Section 10 hereof shall survive the termination hereof and,
provided further, that the last sentence of Section 8 hereof and the provisions
of Section 9 hereof shall, in any event, survive the termination hereof.

 

30-7



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

20. Force Majeure. The Escrow Agent shall not be responsible or liable for any
failure or delay in the performance of its obligation under this Escrow
Agreement to the extent caused by circumstances beyond its reasonable control,
including acts of God; earthquakes; fire; flood; wars; acts of terrorism; civil
or military disturbances; sabotage; epidemic; riots; interruptions, loss or
malfunctions of utilities or communications services; labor disputes; acts of
civil or military authority or governmental action; it being understood that in
any such case the Escrow Agent shall use commercially reasonable efforts which
are consistent with accepted practices in the banking industry to resume
performance as soon as reasonably practicable under the circumstances and to
mitigate the adverse impact of such circumstances.

21. USA PATRIOT Act. The parties acknowledge that in order to help the United
States government fight the funding of terrorism and money laundering
activities, pursuant to Federal regulations that became effective on October 1,
2003 (Section 326 of the USA PATRIOT Act) all financial institutions are
required to obtain, verify, record and update information that identifies each
person establishing a relationship or opening an account. The parties to this
Agreement agree that they will provide to the Escrow Agent such information as
it may request, from time to time, in order for the Escrow Agent to satisfy the
requirements of the USA PATRIOT Act, including but not limited to the name,
address, tax identification number and other information that will allow it to
identify the individual or entity who is establishing the relationship or
opening the account and may also ask for formation documents such as articles of
incorporation or other identifying documents to be provided.

22. General. The section headings contained in this Escrow Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Escrow Agreement. This Escrow Agreement and any
affidavit, certificate, instrument, agreement or other document required to be
provided hereunder may be executed in two (2) or more counterparts, each of
which shall be deemed an original instrument, but all of which taken together
shall constitute one and the same instrument. Unless the context shall otherwise
require, the singular shall include the plural and vice-versa, and each pronoun
in any gender shall include all other genders. The terms and provisions of this
Escrow Agreement constitute the entire agreement among the Parties and Escrow
Agent in respect of the subject matter hereof, and neither the Parties nor
Escrow Agent has relied on any representations or agreements of the other,
except as specifically set forth in this Escrow Agreement. This Escrow Agreement
or any provision hereof may be amended, modified, waived or terminated only by
written instrument duly signed by the Parties and Escrow Agent. This Escrow
Agreement shall inure to the benefit of, and be binding upon, the Parties and
Escrow Agent and their respective heirs, devisees, executors, administrators,
personal representatives, successors, trustees, receivers and permitted assigns.
This Escrow Agreement is for the sole and exclusive benefit of the Parties and
Escrow Agent, and nothing in this Escrow Agreement, express or implied, is
intended to confer or shall be construed as conferring upon any other person any
rights, remedies or any other type or types of benefits.

[Signature Page Follows]

 

30-8



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement to be
effective as of the Effective Date.

 

Owner: DRIFTWOOD LNG LLC

By:     Name:     Title:    

Tax Identification #:    

 

Contractor: BECHTEL OIL, GAS AND CHEMICALS, INC.

By:     Name:     Title:    

Tax Identification #:    

 

Escrow Agent: DEUTSCHE BANK NATIONAL TRUST COMPANY

By:     Name:     Title:    

 

30-9



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Exhibit 1

Form of Joint Notice

 

      [Date]

[Name of Escrow Agent]

[Address]

Attn: [                                         ]

 

Re: Escrow Agreement, dated [                ], 20[      ], by and among
Driftwood LNG LLC (“Owner”), Bechtel Oil, Gas, and Chemicals, Inc.
(“Contractor”) and [Name of Escrow Agent] (“Escrow Agent”) (the “Escrow
Agreement”)

Dear [            ]:

Pursuant to Section 4(a) of the Escrow Agreement, Owner and Contractor hereby
certify that [$U.S.                ] of the Escrow Funds (the “Released Escrow
Funds”), plus any accrued interest thereon, should be released from the Escrow
Account and disbursed to [Owner/Contractor/Owner and Contractor], as set forth
below. Capitalized terms used, but not otherwise defined, herein shall have the
respective meanings ascribed to such terms in the Escrow Agreement.

Owner and Contractor hereby direct Escrow Agent to release and disburse such
Released Escrow Funds by wire transfer in immediately available funds, within
[    ] ([    ]) Days of receipt of this notice, as follows: [(i)] [$U.S.
                    ] of the Released Escrowed Funds, plus accrued interest
thereon, to [                ] to the following account [list account
information including name of recipient, name of recipient’s financial
institution, account number, and ABA routing number]; and (ii) [$U.S.
                    ] of the Released Escrowed Funds, plus accrued interest
thereon, to [                ] to the following account [list account
information including name of recipient, name of recipient’s financial
institution, account number, and ABA routing number].

This Joint Notice may be executed in two (2) or more counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same Joint Notice. A facsimile or photocopy of any signature shall
have the same force and effect as an original. This Joint Notice shall be
effective as of the date first written above once the counterparts of the Joint
Notice have been signed and delivered by all the parties set forth below.

 

Very truly yours, Owner: DRIFTWOOD LNG LLC

By:     Name:     Title:    

Contractor: BECHTEL OIL, GAS AND CHEMICALS, INC.

By:     Name:     Title:    

 

30-10



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

cc: [                        ]

State of [                    ]

County of [                    ]

This instrument was acknowledged before me on [Date] by [Name of Officer],
[Title of Officer] of [Name of entity acknowledging], a [jurisdiction] [type of
entity], on behalf of said [type of entity].

 

Commission expires:                   Notary Public’s signature (Notary stamp or
seal)     

 

30-11



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Exhibit 2

Form of Owner’s Notice

 

      [Date]

[Name of Escrow Agent]

[Address]

Attn: [                                         ]

 

Re: Escrow Agreement, dated [                ], 20[    ], by and among Driftwood
LNG LLC (“Owner”), Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”) and [Name
of Escrow Agent] (“Escrow Agent”) (the “Escrow Agreement”)

Dear [                ]:

Pursuant to Section 4(b) of the Escrow Agreement, Owner hereby certifies that
[$U.S.                    ] of the Escrow Funds (the “Released Escrow Funds”),
plus any accrued interest thereon, should be released from the Escrow Account
and disbursed to [Owner] [Name of Other Recipient], as set forth below.
Capitalized terms used, but not otherwise defined, herein shall have the
respective meanings ascribed to such terms in the Escrow Agreement.

Owner hereby directs Escrow Agent to release and disburse such Released Escrowed
Funds, plus accrued interest thereon, by wire transfer in immediately available
funds, within [    ] ([    ]) days of receipt of this notice, as follows
(provided that Escrow Agent has not received, within sixty (60) calendar days of
receipt of this notice, written notice from Contractor of its objection to the
terms of this notice):

 

  

[Name of Financial Institution]

[City, State]

Account No.: [                                     ]

ABA Routing No.: [                            ]

Amount: U.S.$[                        ]

  

 

Very truly yours, Owner: DRIFTWOOD LNG LLC

By:     Name:     Title:    

 

cc: Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Attn: [                                             ]

 

30-12



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

State of [                    ]

County of [                ]

This instrument was acknowledged before me on [Date] by [Name of Officer],
[Title of Officer] of [Name of entity acknowledging], a [jurisdiction] [type of
entity], on behalf of said [type of entity].

 

Commission expires:                   Notary Public’s signature (Notary stamp or
seal)     

 

30-13



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

Exhibit 3

Fee Schedule

 

30-14



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

ATTACHMENT 31

PROVISIONAL SUMS

 

31-1



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

SCHEDULE 31-1

Provisional Sums to be Fixed Prior to Full Notice to Proceed

 

1 INTRODUCTION

 

1.1 Currency Provisional Sum

The Currency Provisional Sum, and HAZOP/LOPA Design Change Provisional Sum,
shall be adjusted by mutually agreed Change Order as described below. Upon
adjustment of the Contract Price pursuant to this Schedule 31-1, the Aggregate
Provisional Sum shall also be reduced to reflect any Provisional Sums that have
been fixed by mutually agreed Change Order.

The Aggregate Provisional Sum contains a Provisional Sum of *** U.S. Dollars
(U.S.$***) based the following foreign (non-U.S. Dollar) currencies included in
the Contract Price (“Currency Provisional Sum”) at the listed value and exchange
rate to the U.S. Dollar:

 

FOREIGN CURRENCY

  

VALUE IN FOREIGN CURRENCY

  

EXCHANGE RATE

CHINESE YUAN    ¥ ***    *** USD = *** CNH

On the date Owner issues the NTP, the Contract Price shall be subject to an
upward or downward adjustment by Change Order to account for currency
fluctuations. This adjustment will be determined by multiplying (a) the
difference of the exchange rate as quoted by Bloomberg on the following website:
http://www.bloomberg.com/markets/currencies/fx-fixings for the London 4:00PM
exchange rate on the date Owner issues NTP (the “NTP Exchange Rate”) and the
above listed exchange rate (“Contract Exchange Rate”) by (b) the value in
corresponding value in foreign currency listed above (“Value of Foreign
Currency”).

 

LOGO [g49315002.jpg]

 

1.2 HAZOP/LOPA Design Change Provisional Sum

The Aggregate Provisional Sum contains a Provisional Sum of *** U.S. Dollars
(U.S.$***) for changes to the Work in connection with execution of HAZOP/LOPA
reviews (“HAZOP/LOPA Design Change Provisional Sum”). HAZOP/LOPA reviews
typically result in additional costs to Contractor to design, implement,
procure, deliver, install, supervise, inspect, preserve and turnover to Owner
any additional Work outside of Contractor’s scope defined in the FEED documents.
This provisional sum will also include any HAZOP/LOPA reviews for Subcontractor
design documentation as applicable. Contractor will implement HAZOP/LOPA
resolutions and notify Owner accordingly.

 

31-2



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

If the actual amount of HAZOP/LOPA design changes implemented by Contractor is
less than the HAZOP/LOPA Design Change Provisional Sum, Owner shall be entitled
to a Change Order reducing the Contract Price by such difference and *** (***%)
of such difference. If the actual amount of HAZOP/LOPA design changes
implemented by Contractor is greater than the HAZOP/LOPA Design Change
Provisional Sum, Contractor shall be entitled to a Change Order increasing the
Contract Price by such difference and *** (***%) of such difference.

 

31-3



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

SCHEDULE 31 – 2

Provisional Sums to be Adjusted during Project Execution

 

2 INTRODUCTION

The Insurance Provisional Sum, Custom, Tariffs, and Duties Provisional Sum,
Operating Spare Part Provisional Sum, Capital Spare Part Provisional Sum,
Louisiana Sales and Use Taxes Provisional Sum, and Property Taxes Provisional
Sum shall be adjusted by mutually agreed Change Order as described below. Upon
adjustment of the Contract Price pursuant to this Schedule 31-2, the Aggregate
Provisional Sum shall also be reduced to reflect any Provisional Sums that have
been fixed by mutually agreed Change Order. Contractor shall execute these
Provisional Sums at its discretion and will report progress to Owner in
accordance with the EPC agreement.

 

2.1 Insurance Provisional Sum

The Aggregate Provisional Sum contains a Provisional Sum of *** U.S. Dollars
(U.S.$***) (“Insurance Provisional Sum”) for the cost of insurance premiums for
the insurance required to be provided by Contractor in accordance with
Attachment 15 (other than worker’s compensation, employer’s liability insurance
and primary Commercial General Liability Insurance) (the “Project Insurances”).
Such Insurance Provisional Sum shall be adjusted on an interim basis in
accordance with Section 2.1(A) below. Subsequently, the Final Insurance Cost
Adjustment outlined in Section 2.1(B) below will further adjust the Contract
Price pursuant to a Change Order.

 

  (A) Initial Adjustment. Upon written request by Owner or Contractor, an
initial adjustment may be performed to determine the anticipated actual cost of
the insurance premiums for the Project Insurances (the “Anticipated Actual
Insurance Cost”), which Anticipated Actual Insurance Cost shall be reasonably
documented by Contractor. Owner and Contractor shall execute a Change Order in
accordance with Article 6 of the Agreement to amend the Insurance Provisional
Sum amount in the Agreement to the Anticipated Actual Insurance Cost. The final
Insurance Provisional Sum adjustment shall be provided per Section 2.1(B) below.

 

  (B) Final Insurance Cost Adjustment. Prior to Final Completion but no earlier
than Substantial Completion of Project 5, Contractor shall inform Owner in
writing of the actual cost of the insurance premiums charged to Contractor by
the Contractor’s insurance carriers for the Project Insurances (the “Actual
Insurance Cost”). Contractor shall provide backup documentation, as applicable,
to reasonably substantiate such Actual Insurance Cost and Contractor’s payment
thereof. Owner and Contractor shall execute a Change Order to the Agreement in
accordance with the Agreement as follows:

 

  a. If the Actual Insurance Cost is less than the amount paid to Contractor for
the Insurance Provisional Sum, Owner shall be entitled to a Change Order under
the Agreement reducing the Contract Price by such difference.

 

31-4



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  b. If the Actual Insurance Cost is greater than the amount paid to Contractor
for the Insurance Provisional Sum, Contractor shall be entitled to a Change
Order under the Agreement increasing the Contract Price by such difference.

Contractor shall be responsible for the placement of the Project Insurances
required to be provided by Contractor in accordance with Attachment 15, provided
that Contractor shall reasonably cooperate with Owner to minimize such Actual
Insurance Cost to the extent reasonably practicable.

The Contract Price has been based upon naming the Owner Group as additional
named insureds on the commercial general liability and umbrella or excess
liability policies specified in Section 1A.2 and 1A.4 of Attachment 15 and
providing sudden and accidental pollution liability coverage under such
commercial general liability policy. The Provisional Sum will include a cost for
a Contractor’s Pollution Liability policy. Such coverage will provide for both
onsite and offsite clean up, in addition to the typical third party property
damage and bodily injury resulting from a pollution condition.

 

2.2 Not Used

 

2.3 Customs, Tariffs, and Duties Provisional Sum

The Aggregate Provisional Sum contains a Provisional Sum of *** U.S. Dollars
(U.S.$***) for customs, tariffs, and duties arising in connection with the Work
(“Customs, Tariffs, and Duties Provisional Sum”). The Customs, Tariffs, and
Duties Provisional Sum includes, but is not limited to, applicable customs duty,
tariffs, taxes and fees including anti-dumping duties (ADD) and countervailing
duties (CVD) assessed by U.S. Customs and Border Protection on Contractor, its
Subcontractors and Sub-subcontractors for materials, equipment, components, and
modules sourced from outside the United States during plant construction.

If the actual amount of such customs duty, tariffs, taxes and fees (including
ADD/CVD duties) paid by Contractor, its Subcontractors and Sub-subcontractors is
less than the Customs, Tariffs, and Duties Provisional Sum, Owner shall be
entitled to a Change Order reducing the Contract Price by such difference. If
the actual amount of such customs duty, tariffs, taxes and fees (including
ADD/CVD duties) paid by Contractor is greater than the Customs, Tariffs, and
Duties Provisional Sum, Contractor shall be entitled to a Change Order
increasing the Contract Price by such difference.

 

31-5



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

2.4 Not Used

 

2.5 Operating Spare Part Provisional Sum

The Aggregate Provisional Sum contains a Provisional Sum of *** U.S. Dollars
(U.S.$***) for home office services, supply and delivery of Operating Spare
Parts (“Operating Spare Part Provisional Sum”).

If the actual cost charged to Contractor for the supply and delivery of
Operating Spare Parts provided to Owner under this Agreement is less than the
Operating Spare Part Provisional Sum, Owner shall be entitled to a Change Order
reducing the Contract Price by such difference and *** (***%) of such
difference. If the actual cost for the supply and delivery of Operating Spare
Parts provided to Owner under this Agreement is greater than the Operating Spare
Part Provisional Sum, Contractor shall be entitled to a Change Order increasing
the Contract Price by such difference, plus *** (***%) of such difference.

 

2.6 Capital Spare Part Provisional Sum

The Aggregate Provisional Sum contains a Provisional Sum of *** U.S. Dollars
(U.S.$***) for home office services, supply and delivery of Capital Spare Parts
(“Capital Spare Part Provisional Sum”).

If the actual cost charged to Contractor for the supply and delivery of Capital
Spare Parts provided to Owner under this Agreement is less than the Capital
Spare Part Provisional Sum, Owner shall be entitled to a Change Order reducing
the Contract Price by such difference and *** (***%) of such difference. If the
actual cost for the supply and delivery of Capital Spare Parts provided to Owner
under this Agreement is greater than the Capital Spare Part Provisional Sum,
Contractor shall be entitled to a Change Order increasing the Contract Price by
such difference, plus *** (***%) of such difference.

 

2.7 Louisiana Sales and Use Taxes Provisional Sum

The Aggregate Provisional Sum contains a Provisional Sum of *** U.S. Dollars
(U.S.$***) for Louisiana Sales and Use Taxes arising in connection with the Work
(“Louisiana Sales and Use Taxes Provisional Sum”).

If the actual amount of Louisiana Sales and Use Taxes (including state and
parish sales and use taxes) paid by Contractor, its Subcontractors and
Sub-subcontractors is less than the Louisiana Sales and Use Taxes Provisional
Sum, Owner shall be entitled to a Change Order reducing the Contract Price by
such difference. If the actual amount of Louisiana Sales and Use Taxes paid

 

31-6



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

by Contractor (including state and parish sales and use taxes), its
Subcontractors and sub-subcontractors is greater than the Louisiana Sales and
Use Taxes Provisional Sum, Contractor shall be entitled to a Change Order
increasing the Contract Price by such difference, except for Louisiana Sales and
Use Tax associated penalties and interest paid or incurred by Contractor and its
Subcontractors and Sub-subcontractors as a result of non-compliance with
Louisiana Sales and Use Tax laws. Subject to Section 3.29C and 3.29D of the
Agreement, Owner and Owner’s tax consultant shall have thirty (30) Days
following receipt of the Contractor’s Change Order request pursuant to this
Section 2.7 to review and audit Contractor’s Change Order request, supporting
Louisiana Sales and Use Taxes and supporting invoice documentation as delineated
in Section 3.29A of the Agreement to ensure the validity of Contractor’s Change
Order with this Section 2.7.

Contractor shall reasonably cooperate with Owner and Owner’s tax consultant to
minimize any and all Louisiana Sales and Use Taxes arising in connection with
the Work, including a Contractor’s Change Order pursuant to this Section 2.7.

 

2.8 Property Taxes Provisional Sum

The Aggregate Provisional Sum contains a Provisional Sum of *** U.S. Dollars
(U.S.$***) for Real Property Taxes (as defined below) arising in connection with
the Work (“Property Taxes Provisional Sum”).

The term “Real Property Taxes” means ad valorem taxes (including ad valorem
taxes assessed on construction work in process) assessed against Contractor on
real property and permanent plant equipment and materials located onsite or
offsite which has been titled to Owner.

If the actual amount of Real Property Taxes paid by Contractor, its
Subcontractors and Sub-subcontractors is greater than the Property Taxes
Provisional Sum, Contractor shall be entitled to a Change Order increasing the
Contract Price by such difference, except associated penalties and interest paid
or incurred by Contractor and its Subcontractors and Sub-subcontractors as a
result of non-compliance with Real Property Tax laws pursuant to Section 3.28C
of the Agreement.

Contractor shall reasonably cooperate with Owner and Owner’s tax consultant to
minimize Real Property Taxes arising in connection with the Work, including the
providing of reporting documentation by the Reporting Date pursuant to
Section 3.28C of the Agreement.

 

2.9 Not Used

 

31-7



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

ATTACHMENT 32

FORM OF PARENT GUARANTEE

[On Guarantor letterhead]

This guarantee and indemnity agreement (hereinafter referred to as the
“Guarantee”) effective on this the [    ] day of [            ], 20[    ], is
entered into by BECHTEL GLOBAL ENERGY, INC., a corporation organized and
existing under the laws of the state of Delaware, United States of America,
having its registered office located at 1209 Orange Street, Wilmington, DE
19801U.S.A. (hereinafter referred to as “Guarantor”), in favor of Driftwood LNG
LLC (hereinafter referred to as “Owner”).

In consideration of Owner entering into (i) an Engineering, Procurement and
Construction agreement between Owner and Guarantor’s wholly owned affiliate
BECHTEL OIL, GAS AND CHEMICALS, INC. (“Contractor”) for the Phase 4 Liquefaction
Facility and dated the [    ] day of [             ], 20[    ] (the “EPC
Agreement”) and (ii) a Chart Sublicense Agreement for Phase 4 between Owner and
Contractor dated the [    ] day of [             ], 20[    ] (the “Chart
Sublicense”) (each, an “Agreement,” and collectively, the “Agreements”) and
accepting this Guarantee in respect of such Agreements it is agreed as follows:

1. In this Guarantee:

 

  (a) unless otherwise defined herein, terms defined in an Agreement have the
same meanings when used herein; and

 

  (b) references to the “Agreement” mean the relevant Agreement as supplemented,
amended or extended from time to time.

2. Guarantor hereby covenants and agrees unconditionally and irrevocably with
Owner, its successors and assigns that:

 

  (a) Contractor shall properly and diligently observe the provisions of and
perform its obligations and discharge its liabilities, whether actual or
contingent, now or hereafter arising under or in connection with the Agreements
(whether arising by way of payment, indemnity or otherwise) (“Guaranteed
Obligations”).

 

  (b) If Contractor fails to perform or defaults in any manner whatsoever in the
due and proper performance of any Guaranteed Obligations, or commits any breach
of any Guaranteed Obligations, Guarantor shall, forthwith upon written request
from Owner so to do, secure or cause (including, as may be necessary, by
contracting with a third party) the assumption and proper and diligent
performance and discharge of those Guaranteed Obligations remaining unfulfilled.

 

  (c) Guarantor shall pay to Owner on demand all monies due and owing by
Contractor to Owner under either Agreement or pursuant to any claims made by
Owner arising under or in connection with either Agreement.

 

32-1



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

3. This Guarantee shall be given as a primary obligation of Guarantor and not
merely as surety and accordingly Owner shall not be obliged before enforcing
this Guarantee to: (i) take any action in court or by way of arbitration or
otherwise against Contractor; (ii) to take enforcement action or make any claim
against or any demand on Contractor or exhaust any remedies against Contractor;
(iii) to enforce any other security held by Owner in respect of the Guaranteed
Obligations of Contractor under either Agreement; or (iv) to exercise any
diligence against Contractor.

4. As a separate and independent obligation, Guarantor shall, on demand,
indemnify and hold Owner harmless from and against any and all losses, damages,
liability and expenses, of whatsoever nature (including, without limitation, all
legal fees and expenses on an indemnity basis) suffered or incurred by Owner:

 

  (a) in any way connected with: (i) any breach by Contractor of any Guaranteed
Obligation and/or (ii) any breach by Guarantor of any obligations in this
Guarantee, whether or not any such breach is caused, in whole or in part, by
negligence of Guarantor; and

 

  (b) if any of Contractor’s Guaranteed Obligations is or becomes unenforceable,
invalid or illegal, the amount of loss, damage, liability or expense shall be
equal to the amount that Owner would otherwise have been entitled to recover
from Contractor, had such Guaranteed Obligations been fully enforceable.

5. Notwithstanding any other provision of this Guarantee, but except in relation
to any expenses and legal fees referred to in paragraph 4(a) or any Insolvency
Event of Contractor, Guarantor shall not have any greater liability to Owner
than Guarantor would have had to Owner under the Agreements had Guarantor been
an original party to the Agreements in place of Contractor and the Agreements
been fully enforceable. Guarantor shall be entitled in respect of the
obligations, duties, and liabilities under this Guarantee to raise, and rely as
though it was Contractor on, any claims, rights, privileges, defenses, excuses
or limitations available to Contractor under the Agreements, provided that any
award or judgment between Contractor and Owner under the Agreements (whether in
arbitration or litigation, by default or otherwise) shall be conclusive and
binding for the purposes of determining Guarantor’s obligations under the
Guarantee but no such judgment shall be required to enforce Guarantor’s
obligations under this Guarantee.

6. This Guarantee shall be in addition to, and not in substitution for, and will
not merge with, any rights or remedies that Owner may have against Contractor
arising under the Agreements or otherwise, and Guarantor shall not be released
from the obligations hereunder by reason of any time or forbearance granted by
Owner to Contractor or Guarantor. This Guarantee is a continuing guarantee and
indemnity and extends to any and all of Contractor’s Guaranteed Obligations
under or arising in connection with either Agreement.

7. Guarantor makes the following representations and warranties:

 

  (a) It has the power to enter into and perform its obligations under this
Guarantee;

 

  (b) It has taken all necessary corporate action to authorize the entry into
and performance of this Guarantee and to carry out the transactions and
discharge the obligations contemplated by this Guarantee; and

 

32-2



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  (c) This Guarantee is its valid and binding obligation enforceable in
accordance with its terms, and Guarantor acknowledges and agrees that Owner has
agreed to enter into the Agreements and to accept this Guarantee in reliance on
these representations and warranties.

8. If any payment by Contractor or Guarantor or any other surety or discharge
given by Owner is avoided or reduced as a result of insolvency or similar event
(a) the liability of Guarantor shall continue as if the payment or discharge had
not occurred, and (b) Owner shall be entitled to recover the value or amount of
that security or payment from Guarantor as if the payment or discharge had not
occurred.

9. The liability of Guarantor hereunder shall not in any way be reduced,
released, discharged, diminished or affected by:

 

  (a) The granting of any waiver, time or indulgence to Guarantor or to
Contractor by Owner;

 

  (b) The effecting of any compromise, discharge or release whatsoever with
Contractor by Owner or any other person;

 

  (c) Suspension or termination (in whole or in part) of Contractor’s services
or Work under either Agreement;

 

  (d) Any breach of an Agreement by Owner or any other thing done or neglected
to be done by Owner;

 

  (e) Any lack of power, authority or legal personality or change in the
constitution or business organization of Contractor or the illegality of any
relevant contracts or obligation;

 

  (f) Any variation to the scope of work or services under the Agreements
(including, without limitation, by way of a Change Order);

 

  (g) The amendment, novation, supplement or extension of any terms or
conditions of either Agreement by Owner;

 

  (h) Any disability, incapacity, insolvency, administration or similar
proceedings with respect to Contractor;

 

  (i) Any reorganization, change in ownership, merger, consolidation, change in
status or like arrangement in respect of either Contractor or Guarantor;

 

  (j) Any assignment of this Guarantee or either Agreement, or the granting or
creation of any mortgage, pledge, charge or other encumbrance over or in respect
of this Guarantee or either Agreement or any of Owner’s rights or benefits under
or pursuant to this Guarantee or either Agreement; or

 

  (k) Any act, omission, matter or thing which, but for this Paragraph 9, would
reduce, release, discharge, diminish or affect any of Guarantor’s obligations
under this Guarantee.

 

32-3



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

10. All payments under this Guarantee shall be made to the account specified in
the relevant demand of the relevant Agreement and shall be made free of any
withholding or deduction and Guarantor shall have no right of set-off,
deduction, abatement or counterclaim except for those rights it exercises on
behalf of Contractor under the relevant Agreement.

11. Any notices or communications to be made by Guarantor or Owner to the other
under or in connection with this Guarantee shall be in writing and made to the
other at the following addresses:

Guarantor:

Bechtel Global Energy, Inc.

3000 Post Oak Blvd.

Houston, Texas 77056

Phone:

Facsimile:

Attn:

With a copy to:

Bechtel Global Energy, Inc.

3000 Post Oak Blvd.

Houston, Texas 77056

Phone:

Facsimile:

Attn: Principal Counsel

Owner:

Driftwood LNG LLC

Facsimile:

Attn:

With a copy to:

Facsimile:

Attn:

Any notice or communication delivered or made by one person to the other under
this Guarantee shall be effective:

 

  (a) If by way of facsimile, when received as evidenced by confirmation; or

 

  (b) If by way of letter, when it has been left at the relevant address.

12. Any provision of this Guarantee which is prohibited, illegal, invalid or
unenforceable in any jurisdiction is ineffective as to that jurisdiction only to
the extent of the prohibition, illegality, invalidity or unenforceability and
will not invalidate any other provision of this Guarantee so long as the
material purposes of this Guarantee can be determined and effectuated.

 

32-4



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

13. Guarantor shall, promptly on demand, pay to Owner the amount of all costs,
charges and expenses incurred in connection with the enforcement or exercise of
any rights under this Guarantee.

14. No failure to exercise, nor delay in exercising, any right or remedy under
this Guarantee shall operate as a waiver, nor shall any single or partial
exercise of any right or remedy prevent any further or other exercise of any
right or remedy.

15. This Guarantee shall be governed by and construed in accordance with the
laws of the state of Texas without giving effect to any choice or conflict of
law provision or rule that would cause the application of the laws of any
jurisdiction other than the state of Texas.

16. Any claim, dispute or controversy arising out of or relating to this
Guarantee (including, without limitation, the construction, validity,
interpretation, termination, enforceability or breach of this Guarantee, or the
relationship of the Parties established by this Guarantee, and whether or not
arising out of tort or contract) (“Dispute”) shall be decided by final and
binding arbitration. Such arbitration shall be held in Houston, Texas, unless
otherwise agreed in writing by the Parties, shall be administered by the Dallas,
Texas office of the American Arbitration Association (“AAA”) and shall, except
as otherwise modified by this paragraph 16, be governed by the AAA’s
Construction Industry Arbitration Rules and Mediation Procedures (including
Procedures for Large, Complex Construction Disputes) (the “AAA Rules”). The
number of arbitrators required for the arbitration hearing shall be determined
in accordance with the AAA Rules. The arbitrator(s) shall determine the rights
and obligations of the Parties according to the substantive law of the state of
Texas, excluding its conflict of law principles, as would a court for the state
of Texas; provided, however, the law applicable to the validity of the
arbitration clause, the conduct of the arbitration, including resort to a court
for provisional remedies, the enforcement of any award and any other question of
arbitration law or procedure shall be the Federal Arbitration Act, 9 U.S.C.A. §
2. Issues concerning the arbitrability of a matter in dispute shall be decided
by a court with proper jurisdiction. The Parties shall be entitled to engage in
reasonable discovery, including the right to production of relevant and material
documents by the opposing Party and the right to take depositions reasonably
limited in number, time and place; provided that in no event shall any Party be
entitled to refuse to produce relevant and non-privileged documents or copies
thereof requested by the other Party within the time limit set and to the extent
required by order of the arbitrator(s). All disputes regarding discovery shall
be promptly resolved by the arbitrator(s). This agreement to arbitrate is
binding upon the Parties, Contractor’s surety (if any) and the successors and
permitted assigns of any of them. At Owner or Guarantor’s option, any other
person may be joined as an additional party to any arbitration conducted under
this paragraph 16, provided that the party to be joined is or may be liable to
either Party in connection with all or any part of any Dispute between the
Parties. Without limiting the foregoing, if there are common issues of fact or
law in connection with any Disputes in an arbitration conducted under this
paragraph 16 and any disputes in connection with any arbitration under either
Agreement, either Party may consolidate the two arbitrations to the extent
necessary to avoid inconsistent determinations. Guarantor agrees, upon Owner’s
election, to the joinder in any arbitration between Owner and Contractor arising
out of or relating to the Project. The arbitration award shall be final and
binding, in writing, signed by all arbitrators, and shall state the reasons upon
which the award thereof is based. Judgment on the arbitration award may be
entered by any court having jurisdiction thereof.

 

32-5



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

17. This Guarantee constitutes the entire agreement of Guarantor and Owner with
respect to the subject matter hereof and supersedes all prior agreements,
negotiations and understandings, both written and oral, between Guarantor and
Owner with respect to the subject matter hereof.

18. This Guarantee is solely for the benefit of Owner and its respective
successors and permitted assigns, and this Guarantee shall not otherwise be
deemed to confer upon or give to any other third party any remedy, claim,
reimbursement, cause of action, or other right, except as provided in paragraph
19 hereof.

19. This Guarantee may be assigned to other Persons only upon the prior written
consent of the non-assigning Party hereto, except that Owner may assign this
Guarantee to any of its Affiliates by providing notice to Guarantor.
Furthermore, Owner may, for the purpose of providing collateral, assign, pledge
and/or grant a security interest in this Guarantee to any Lender without
Guarantor’s consent. When duly assigned in accordance with the foregoing, this
Guarantee shall be binding upon and shall inure to the benefit of the assignee;
provided that any assignment by Guarantor or Owner pursuant to this paragraph 19
shall not relieve Guarantor or Owner (as applicable) of any of its obligations
or liabilities under this Guarantee. Any assignment not in accordance with this
paragraph 19 shall be void and without force or effect. Guarantor shall, on or
before issuance of NTP under the EPC Agreement, enter into an acknowledgement
and consent with the Collateral Agent substantially in the form of Schedule 1 to
this Guarantee, as may be amended mutatis mutandis to conform to the
acknowledgement and consent form agreed by Contractor under the EPC Agreement.

20. Guarantor acknowledges and agrees that Owner is entitled to the benefit of
this Guarantee and the covenants, guarantees, indemnities and other promises
that are given and made in it by Guarantor, without Owner having signed this
Guarantee.

21. This Guarantee may only be amended by a written agreement that is signed by
or on behalf of both Owner and Guarantor.

22. This Guarantee shall continue in full force and effect until all of the
Guaranteed Obligations of Contractor under the Agreements and all obligations,
liabilities and guarantees of Guarantor under this Guarantee have been fulfilled
or otherwise resolved, at which point this Guarantee shall expire of its own
terms and shall be returned to Contractor.

23. Guarantor shall not take any photographs of any part of the Phase 4
Liquefaction Facility, issue a press release, advertisement, publicity material,
financial document or similar matter or participate in a media interview that
mentions or refers to the Work under the EPC Agreement, the subject matter of
the Chart Sublicense or any part of the Phase 4 Liquefaction Facility without
the prior written consent of Owner. Guarantor acknowledges and agrees that Owner
shall be required, from time to time, to make disclosures and press releases and
applicable filings with the SEC in accordance with applicable securities laws,
that Owner believes in good faith are required by Applicable Law or the rules of
any stock exchange. If any such disclosure, press release or filing includes any
reference to Guarantor, then Owner shall provide as much notice as is
practicable to Guarantor to provide it with an opportunity to comment; provided,
however, the final determination shall remain with Owner. Guarantor acknowledges
that Owner shall be required from time to time to make filings in compliance
with applicable securities laws, including a copy of this Guarantee.

 

32-6



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

IN WITNESS of which this Guarantee has been duly executed by a duly authorized
representative of Guarantor and delivered on the day above written.

BECHTEL GLOBAL ENERGY, INC.

 

By:    

Name:    

Title:    

Acknowledged by:

DRIFTWOOD LNG LLC

 

By:    

Name:    

Title:    

 

32-7



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

SCHEDULE 1

TO ATTACHMENT 32

FORM OF ACKNOWLEDGEMENT AND

CONSENT AGREEMENT WITH LENDER

Bechtel Global Energy, Inc. (the “Contracting Party”) hereby acknowledges the
existence of (but has not reviewed) the Security Agreement, dated as of
[            ], 20[    ] (as from time to time amended, supplemented or
modified, the “Security Agreement”), among Driftwood LNG LLC (the “Borrower”),
[        ] as common security trustee in such capacity, the “Common Security
Trustee”), for the benefit of various financial institutions providing financing
to the Borrower (collectively, the “Secured Parties”), and hereby executes this
Acknowledgement and Consent Agreement (the “Consent”) and agrees as follows:

1. The Contracting Party hereby acknowledges and consents in accordance with the
terms and conditions set forth below to the Borrower’s pledge and collateral
assignment of all its right, title and interest in, to and under (but not,
except as provided herein, its obligations, liabilities or duties with respect
to) the Parent Guarantee dated [            ], 20[    ] (the “Assigned
Agreement”), given in respect of (i) the Lump Sum Turnkey Agreement for the
Engineering, Procurement and Construction of the Phase 4 Liquefaction Facility,
dated [            ], 20[    ] , between Bechtel Oil, Gas and Chemicals, Inc.
and the Borrower (the “EPC Contract”) and (ii) the Chart Sublicense Agreement
for Phase 4, dated [            ], 20[    ], between Bechtel Oil, Gas and
Chemicals, Inc. and the Borrower (the “Chart Sublicense”) to the Common Security
Trustee pursuant to the Security Agreement. Capitalized terms used, but not
otherwise defined, herein shall have the respective meanings ascribed to such
terms in the Assigned Agreement.

2. The Contracting Party represents and warrants as of the date hereof as
follows:

 

  a. The Contracting Party is a corporation duly organized, validly existing and
in good standing under the laws of Delaware, is authorized and qualified to do
business in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary and where failure so to qualify has or
could reasonably be expected to have a material adverse effect on its financial
condition, operations, prospects, taxes or business.

 

  b. The Contracting Party is not in violation of any Applicable Law or judgment
entered by any Governmental Instrumentality, which violations, individually or
in the aggregate, have or could reasonably be expected to have a material
adverse effect on its performance of any obligations under this Consent or the
Assigned Agreement. There are no legal or arbitration proceedings or any
proceeding by or before any Governmental Instrumentality, now pending or (to the
current actual knowledge of the Contracting Party) threatened against the
Contracting Party that, if adversely determined, could reasonably be expected to
have a material adverse effect on its ability to perform under this Consent or
the Assigned Agreement.

 

  c. No consent or approval of, or other action by or any notice to or filing
with, any Governmental Instrumentality (except those previously obtained) was
required in connection with the execution and delivery by the Contracting Party
of the Assigned Agreement, or is required in connection with the execution and
delivery of this Consent, or, to the best actual current knowledge of the
Contracting Party, the performance of its obligations under this Consent.

 

32-8



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  d. Neither the execution and delivery of this Consent and the Assigned
Agreement by the Contracting Party, the consummation of the transactions herein
contemplated by the Contracting Party, nor compliance with the terms and
provisions hereof by the Contracting Party, will:

 

  (i) conflict with, result in a breach of or default under, or require any
consent (other than consents already obtained and those permits, licenses,
approvals, consents and exemptions that the Contracting Party is permitted to
obtain in the ordinary course of business in the performance of its obligations
under the Assigned Agreement) under: (A) the charter or by-laws of the
Contracting Party, (B) any Applicable Law, (C) any order, writ, injunction or
decree of any court applicable to the Contracting Party, or (D) any agreement or
instrument to which the Contracting Party is a party or by which it is bound or
to which it or any of its property or assets is subject in any such case under
this clause (i) that has or could reasonably be expected to result in a material
adverse effect upon the ability of the Contracting Party to perform its
obligations under this Consent and the Assigned Agreement; or

 

  (ii) result in the creation or imposition of (or the obligation to create or
impose) any lien, security interest, charge or encumbrance upon any of the
properties or assets of the Contracting Party.

 

  e. The Contracting Party has all necessary power and authority to execute,
deliver and perform its obligations under this Consent and the Assigned
Agreement; the execution, delivery and performance by the Contracting Party of
this Consent and the Assigned Agreement have been duly authorized by all
necessary action on its part; and this Consent and the Assigned Agreement have
been duly and validly executed and delivered by the Contracting Party and each
constitutes a legal, valid and binding obligation of the Contracting Party
enforceable in accordance with its terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency, reorganization or moratorium or other
similar laws relating to the enforcement of creditors’ rights generally, and by
general principles of equity. There are no amendments, modifications or
supplements (whether by waiver, consent or otherwise) to the Assigned Agreement,
either oral or written.

 

  f. The Contracting Party is financially solvent, able to pay all debts as they
mature and possesses sufficient working capital to guarantee the completion of
the work under the EPC Contract, fulfill its obligations under the Chart
Sublicense and perform its obligations hereunder.

 

  g. To the Contracting Party’s current actual knowledge, the Borrower (a) has
complied with all conditions precedent required to be complied with by or on
behalf of the Borrower on or prior to the date hereof pursuant to the Assigned
Agreement and (b) is not in default under any covenant or obligation of the
Assigned Agreement and no such default has occurred prior to the date hereof.

 

  h. The Contracting Party is not, to its current actual knowledge, in default
under any covenant or obligation hereunder or under the Assigned Agreement and
no such default has occurred prior to the date hereof. After giving effect to
the pledge and assignment referred to in paragraph 1, and after giving effect to
the consent to such pledge and assignment by the Contracting Party, to the
current actual knowledge of the Contracting Party, (a) there exists no event or
condition that would, either immediately or with the passage of time or giving
of notice, or both, entitle either the Contracting Party or the Borrower to
terminate or suspend its obligations under the Assigned Agreement and (b) there
are no claims or rights of set-off pending by any party to the Assigned
Agreement.

 

  i. The Contracting Party affirms that it has no written notice or current
actual knowledge of any pledge or assignment relative to the right, title and
interest of the Borrower in, to and under the Assigned Agreement other than the
pledge and assignment referred to in paragraph 1.

 

32-9



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

3.

 

  a. From and after the date hereof and unless and until the Contracting Party
shall have received written notice from the Common Security Trustee that the
lien of the Security Agreement has been released in full and provided that an
event of default by the Borrower shall have occurred and be continuing pursuant
to the loan documents executed in connection with the Security Agreement, the
Common Security Trustee shall have the full right and power to enforce directly
against the Contracting Party (subject to all of the Contracting Party’s
defenses and other rights under the Assigned Agreement in accordance with the
terms thereof) all obligations of the Contracting Party under the Assigned
Agreement and otherwise to exercise all remedies thereunder and to make all
demands and give all notices and make all requests required or permitted to be
made by the Borrower under the Assigned Agreement, all in accordance with the
terms thereof; provided that no such performance shall be construed as an
assumption by the Common Security Trustee or any Secured Party of any covenants,
agreements or obligations of the Borrower under or in respect of the Assigned
Agreement, except to the extent the Assigned Agreement shall have been expressly
assumed by the Common Security Trustee pursuant to paragraph 5 hereof. Any
action taken by the Common Security Trustee in accordance with this paragraph
3(a) shall be binding on the Borrower. If the Contracting Party receives any
demands, notices or requests made from the Common Security Trustee in accordance
with this paragraph 3(a) which are conflicting with that made by the Borrower,
the Common Security Trustee’s demands, notices and requests shall control over
those conflicting demands, notices or requests made by the Borrower.

 

  b. The Contracting Party agrees that it cannot terminate or suspend its
obligations under the Assigned Agreement.

4. Notwithstanding any provision in the Assigned Agreement to the contrary, in
the event of the proper assignment or novation of the rights and obligation
under the EPC Contract or the Chart Sublicense to a third party, or in the event
of the execution of a new EPC Contract or the Chart Sublicense pursuant to the
terms of Section 4 of that certain acknowledgement and consent agreement, dated
[        ] between Bechtel Oil, Gas and Chemicals, Inc. and the Common Security
Trustee, the Contracting Party will enter into a new agreement with the Common
Security Trustee or, at the Common Security Trustee’s request, with the Common
Security Trustee’s nominee, effective as of the date of such assignment,
novation or execution, with substantially the same covenants, agreements, terms,
provisions and limitations as are contained in the Assigned Agreement; provided
that the Common Security Trustee shall have made a request to the Contracting
Party for such new agreement within seven (7) days after the date of such
assignment or novation of the EPC Contract or the Chart Sublicense or the
execution of a new EPC Contract or Chart Sublicense.

5. Provided that an event of default by Borrower shall have occurred and be
continuing pursuant to the loan documents executed in connection with the
Security Agreement, the Contracting Party agrees that the Common Security
Trustee may (but shall not be obligated to) pursuant to the terms of the
Security Agreement assume, or cause any purchaser at any foreclosure sale or any
assignee or transferee under any instrument of assignment or transfer in lieu of
foreclosure to assume, all of the rights and interests of the Borrower
thereafter arising under the Assigned Agreement. If the rights and interests of
the Borrower in the Assigned Agreement shall be assumed, sold or transferred as
provided herein, then the Contracting Party shall continue to perform its
obligations under the Assigned Agreement in favor of the assuming party as if
such party had thereafter been named as the Borrower under the Assigned
Agreement. The Common Security Trustee shall not take action under this
paragraph 5 until after the initial disbursement of any of the Secured Parties’
loans.

6. The Contracting Party shall make all payments due to the Borrower under the
Assigned Agreement to [                        ], acting as the Accounts Bank to
Account No. [    ], ABA No. [    ], FFC: [        ]. All parties hereto agree
that each payment by the Contracting Party to the Accounts Bank of amounts due
to the Borrower from the Contracting Party under the Assigned Agreement shall
satisfy the Contracting Party’s corresponding payment obligation under the
Assigned Agreement and, to the extent applicable, the EPC Contract and the Chart
Sublicense.

 

32-10



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

7. No amendment or modification of, or waiver by or consent of, the Borrower in
respect of, any provision of the Assigned Agreement shall be effective unless
the same shall be in writing, in accordance with the requirements of the
Assigned Agreement, prior written notice thereof shall have been given to the
Common Security Trustee and the Common Security Trustee shall have given its
consent. This Consent may be amended or modified only by an instrument in
writing signed by the Contracting Party, the Borrower and the Common Security
Trustee.

8. The Contracting Party shall deliver to the Common Security Trustee
concurrently with the delivery thereof to the Borrower, a copy of the following
items if and when provided by the Contracting Party to the Borrower pursuant to
the Assigned Agreement: (a) notification prior to cancellation, non-renewal or a
material change in the insurance coverage required under the terms of the
Assigned Agreement; (b) notification of termination; (c) notification of
suspension of all of the Work; (d) notification of default by the Borrower;
(e) notification of claims, demands, actions or causes of actions asserted
against the Contracting Party for which the Borrower has indemnification
obligations; and (f) notification of request for arbitration.

9. The Contracting Party shall provide to the Common Security Trustee any
information or documentation as reasonably requested by the Common Security
Trustee in connection with the financing of the Borrower’s obligations under the
Assigned Agreement including, without limitation, the following: (a) an opinion
of counsel of Contracting Party customary for a project financing with respect
to the authorization, execution, delivery and enforceability, and other similar
issues, of the Assigned Agreement and this Consent; (b) a certificate of an
authorized officer of Contracting Party certifying that (i) all amounts due and
payable under the Assigned Agreement have been paid other than those amounts
payable in respect of the current invoice and (ii) no event or condition exists
to the Contracting Party’s current actual knowledge which constitutes a default
by the Borrower under the Assigned Agreement; and (c) a copy of a certificate of
good standing of, and payment of franchise taxes by, the Contracting Party
issued by the Secretary of State of Delaware.

10. Notice to any party hereto shall be deemed to be delivered on the earlier
of: (a) the date of personal delivery and (b) if deposited in a United States
Postal Service depository, postage prepaid, registered or certified mail, return
receipt requested, addressed to such party at the address indicated below (or at
such other address as such party may have theretofore specified by written
notice delivered in accordance herewith), upon delivery or refusal to accept
delivery, in each case as evidenced by the return receipt:

The Common Security Trustee: [          ]

   [              ]

The Borrower:

  

Driftwood LNG LLC

1201 Louisiana Street

Houston, Texas 77002

Telephone:

Facsimile:

Attn:

Email:

 

with a copy to:

Facsimile:

Attn:

The Contracting Party:

  

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile:

Attn: [              ]

Email: [              ]

 

32-11



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

  

with a copy to:

 

Bechtel Corporation

 

3000 Post Oak Boulevard Houston,

Texas 77056 Facsimile:

Attn: Principal Counsel

11. This Consent shall be binding upon and shall inure to the benefit of the
respective successors and permitted assigns of the Contracting Party, the
Borrower, the Common Security Trustee and the Secured Parties (provided,
however, that the Contracting Party shall not assign or transfer it rights
hereunder without the prior written consent of the Common Security Trustee).

12. This Consent may be executed in one or more counterparts with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Consent shall become effective at such time as the Common Security Trustee
shall have received counterparts hereof signed by all of the intended parties
hereto.

13. For purposes of this Consent, the term “day” or “days” shall mean calendar
days unless otherwise defined herein.

14. No failure on the part of any party or any of its agents to exercise and no
delay in exercising, and no course of dealing with respect to, any right, power
or privilege hereunder shall operate as a waiver thereof (subject to any statute
of limitations), and no single or partial exercise of any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right power or privilege.

15. If any provision hereof is invalid and unenforceable in any jurisdiction,
then, to the fullest extent permitted by law, (a) the other provisions hereof
shall remain in full force and effect in such jurisdiction and shall be
liberally construed to carry out the intentions of the parties hereto as nearly
as may be possible and (b) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction.

16. The agreements of the parties hereto are solely for the benefit of the
Contracting Party, the Borrower, the Common Security Trustee and the Secured
Parties, and no Person (other than the parties hereto and the Secured Parties
and their successors and assigns permitted hereunder) shall have any rights
hereunder.

17. This Consent shall terminate upon the indefeasible payment in full of all
amounts owed in connection with the Security Agreement.

18. THIS CONSENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAW
OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS
THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW. THE
CONTRACTING PARTY, THE COMMON SECURITY TRUSTEE AND THE BORROWER HEREBY SUBMIT TO
THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN NEW
YORK CITY FOR THE PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING
TO THIS CONSENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT FOR DISPUTES
ARISING OUT OF OR RELATING TO THE ASSIGNED AGREEMENT WHICH WILL CONTINUE TO BE
GOVERNED EXCLUSIVELY BY PARAGRAPH 16 OF THE ASSIGNED AGREEMENT. THE CONTRACTING
PARTY, THE COMMON SECURITY TRUSTEE AND THE BORROWER IRREVOCABLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

 

32-12



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

19. EACH OF THE CONTRACTING PARTY, THE COMMON SECURITY TRUSTEE AND THE BORROWER
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS CONSENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

20. NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT, NONE OF THE
CONTRACTING PARTY, THE COMMON SECURITY TRUSTEE, NOR THE BORROWER, SHALL BE
LIABLE UNDER THIS CONSENT, WHETHER IN CONTRACT, WARRANTY, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY, PRODUCTS LIABILITY, PROFESSIONAL LIABILITY,
INDEMNITY, CONTRIBUTION, OR ANY OTHER CAUSE OF ACTION FOR SPECIAL, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL LOSSES OR DAMAGES, INCLUDING LOSS OF PROFITS, LOSS
OF USE, LOSS OF OPPORTUNITY, LOSS OF REVENUES, LOSS OF FINANCING, LOSS OR
INCREASE OF BONDING CAPACITY, COSTS OF OBTAINING OR MAINTAINING FINANCING, LOSS
OF GOODWILL, OR BUSINESS INTERRUPTION, OR DAMAGES OR LOSSES FOR PRINCIPAL OFFICE
EXPENSES INCLUDING COMPENSATION OF PERSONNEL STATIONED THERE (“CONSEQUENTIAL
DAMAGES”), AND THE CONTRACTING PARTY, THE COMMON SECURITY TRUSTEE, AND THE
BORROWER DO HEREBY RELEASE EACH OTHER FROM ANY LIABILITY FOR SUCH CONSEQUENTIAL
DAMAGES; PROVIDED THAT THE EXCLUSION OF LIABILITY SET FORTH IN THIS SECTION IS
NOT INTENDED TO PRECLUDE RECOVERIES AS PERMITTED PURSUANT TO SECTION 20.4 OF THE
EPC CONTRACT WITH RESPECT TO OBLIGATIONS UNDER THE EPC CONTRACT ONLY OR SECTION
8.10 OF THE CHART SUBLICENSE WITH RESPECT TO OBLIGATIONS UNDER THE CHART
SUBLICENSE.

(Signature page follows.)

 

32-13



--------------------------------------------------------------------------------

Execution Copy    Phase 4

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Consent as

of the        day of         , 20 .

ACKNOWLEDGED and AGREED

BECHTEL GLOBAL ENERGY, INC.

 

By:    

Name:    

Title:    

ACKNOWLEDGED and AGREED

DRIFTWOOD LNG LLC

 

By:    

Name:    

Title:    

 

32-14